Exhibit 10.1

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.

PENSION PLAN PROTECTION AND FORBEARANCE AGREEMENT

By and Between

SEARS HOLDINGS CORPORATION,

SRC DEPOSITOR CORPORATION,

SRC O.P. CORPORATION,

SRC REAL ESTATE (TX), LP,

SRC REAL ESTATE HOLDINGS (TX), LLC,

SRC FACILITIES STATUTORY TRUST NO. 2003-A,

SEARS, ROEBUCK AND CO.

KCD IP, LLC, and

SEARS BRANDS, LLC,

as SEARS PARTIES

and

PENSION BENEFIT GUARANTY CORPORATION

Dated MARCH 18, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS

     1   

ARTICLE I. DEFINITIONS AND CONSTRUCTION

     2   

1.01.

   Defined Terms      2   

1.02.

   Other Definitional and Interpretive Matters      10   

ARTICLE II. REPRESENTATIONS AND WARRANTIES OF THE SEARS PARTIES

     10   

2.01.

   General      10   

2.02.

   Existence, Power, and Execution      11   

2.03.

   REMIC Securitization      15   

2.04.

   REMIC Organizational Documents      16   

(a)

       Representations and Warranties      16   

2.05.

   IP Securitization      17   

2.06.

   IP Organizational Documents      18   

(a)

       Representations and Warranties      18   

ARTICLE III. PLAN PROTECTION TRANSACTION: REMIC ASSETS

     19   

3.01.

   Maintenance of REMIC Structure      19   

3.02.

   Delivery of Additional Regular Interest REMIC Certificates      19   

3.03.

   Independent Directors’ Insurance Coverage and Compensation; Covenants
Regarding Replacement; Voting      19   

3.04.

   REMIC Covenants      20   

3.05.

   REMIC Covenant Carve-outs      21   

(a)

       RE Subsidiaries Permitted Transfers      21   

(b)

       Parties to REMIC Transactional Documents      21   

(c)

       Permitted Operation of Master Lease      22   

(d)

       [Intentionally Omitted.]      22   

(e)

       [Intentionally Omitted.]      22   

(f)

       Payments Under REMIC Certificates      22   

(g)

       REMIC Cash Circulation      22   

(h)

       Liens      23   

3.06.

   Additional REMIC Covenants      23   

3.07.

   Transaction Documents Control      23   

3.08.

   Sears Re Claims      24   

3.09.

   Discovery of Prohibited Sears Re Obligation      24   

ARTICLE IV. PLAN PROTECTION TRANSACTION: IP ASSETS

     24   

4.01.

   Covenants Regarding Replacement      24   

4.02.

   Limitations Upon Voting      24   

4.03.

   Insurance Coverage      25   

 

AGREEMENT – Page i



--------------------------------------------------------------------------------

4.04.

   IP Covenants      25   

4.05.

   IP Covenant Carve-outs      27   

ARTICLE V. ENFORCEMENT

     28   

5.01.

   Specific Performance      28   

5.02.

   Violative Actions Void Ab Initio      29   

5.03.

   Additional Contribution      29   

5.04.

   Additional Contribution Liability      29   

5.05.

   Non-Exclusivity of Additional Contribution Liability      30   

5.06.

   Prefunding Balance Limitation      30   

ARTICLE VI. SPRINGING LIEN

     30   

6.01.

   Springing Lien Events      30   

6.02.

   Springing Lien      31   

6.03.

   IP Springing Lien Conditions      31   

6.04.

   Secured Obligations      32   

6.05.

   Acknowledgement of Joint and Several Liability      32   

6.06.

   Reservation of Rights Regarding UBL Determination      32   

6.07.

   Perfection of Security Interests      32   

(a)

       Escrow Arrangements      32   

(b)

       REMIC Certificates      32   

(c)

       IP Assets      32   

(d)

       Real Property      33   

(e)

       Authority to File      33   

(f)

       Custodian Funds; Custodian Fees and Expenses      33   

6.08.

   Rights of Foreclosure      33   

(a)

       When PBGC May Foreclose      33   

(b)

       Contingent UBL Claims      34   

6.09.

   ERISA Lien      34   

6.10.

   Non-Exclusivity of Rights and Remedies      34   

6.11.

   Credit Facility      35   

6.12.

   Termination of Springing Lien      35   

ARTICLE VII. PBGC COMMITMENT

     35   

7.01.

   [Intentionally Omitted.]      35   

7.02.

   Forbearance      35   

7.03.

   Forbearance Inapplicable to Compulsory Involuntary Termination      35   

7.04.

   Forbearance Termination      35   

7.05.

   UBL Documentation      35   

7.06.

   Forbearance-Related Definitions      36   

(a)

       Forbearance Termination Event      36   

 

AGREEMENT – Page ii



--------------------------------------------------------------------------------

(b)

       Material Transaction      36   

(c)

       Material Transaction Carve-Out      37   

(d)

       Material Transaction Cap Calculations      37   

(e)

       “Material” for this Agreement Only      38   

(f)

       Company’s Market Capitalization      38   

(g)

       Average Quoted Price      39   

ARTICLE VIII. TERMINATION OF AGREEMENT

     39   

8.01.

   Termination      39   

(a)

       Achievement of 85% Funding      39   

(b)

       Passage of Time      39   

(c)

       Standard Termination of Pension Plan      39   

ARTICLE IX. CLOSING

     40   

9.01.

   Closing Date      40   

9.02.

   Conditions to Closing      40   

ARTICLE X. POST-CLOSING MONITORING

     42   

10.01.

   Company Notification Requirements      42   

10.02.

   Noncompliance Notice      44   

ARTICLE XI. MISCELLANEOUS

     44   

11.01.

   Notices      44   

11.02.

   Governing Law, Jurisdiction and Venue      45   

11.03.

   Currency      45   

11.04.

   Waiver of Jury Trial      45   

11.05.

   Captions      45   

11.06.

   Entire Agreement; Amendments and Waivers      45   

11.07.

   No Waiver of Breach      46   

11.08.

   Severability, Substantive Error      46   

11.09.

   Further Assurances      46   

11.10.

   Multiple and Electronic Counterparts      46   

11.11.

   Time of the Essence      46   

11.12.

   Public Disclosure      47   

11.13.

   U.S. Bank Trust Association      47   

 

AGREEMENT – Page iii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBITS

   Attached hereto and fully incorporated herein.

Exhibit 1

   All Direct and Indirect Subsidiaries of the Company

Exhibit 2

   Underlying Documents and Changes Thereto

Exhibit 3-A

   Sears Ownership Chart Relating to the Depositor and the RE Subsidiaries

Exhibit 3-B

   Certain Information Relating to the Depositor

Exhibit 4

   All Holders of REMIC Certificates

Exhibit 5

   All Sales, Substitutions, or Transfers of Any REMIC Properties Out of the
REMIC Structure From and After October 1, 2014 Until Closing

Exhibit 6

   REMIC Existing Liens

Exhibit 7

   REMIC Properties

Exhibit 8

   All Sales, Substitutions, or Transfers of Any IP Assets Out of the IP
Subsidiary From and After October 1, 2014 Until Closing

Exhibit 9

   IP Existing Liens

Exhibit 10-A

   Certain Information Relating to the IP Subsidiary

Exhibit 10-B

   IP Assets

Exhibit 11

   Escrow Arrangements (including Powers of Attorney)

Exhibit 12

   PBGC RE Perfection Documents

Exhibit 13

   PBGC Mortgages with Executed Signature Pages

Exhibit 14

   Corporate Opinions

Exhibit 15

  

RE Bring-Down Opinion (together with REMIC 2003 Bankruptcy Opinion)

IP Bring-Down Opinion (together with IP 2006 Bankruptcy Opinion)

Exhibit 16

   Amended RE Organizational Documents

Exhibit 17

  

Independent Director and Manager Lists

Schedule of Compensation & Benefits for Current Directors and Managers

Exhibit 18

   Custodian

Exhibit 19

   Approved Appraisers

Exhibit 20

   PBGC IP Perfection Documents

Exhibit 21

   Subordination Agreement

Exhibit 22

   Issuer Order

Exhibit 23

   Agreements Limiting IP Independent Manager’s & Independent Directors’ Voting
Authority

 

AGREEMENT – Page iv



--------------------------------------------------------------------------------

Exhibit 24

   REMIC Transactional Document Waivers

Exhibit 25

   Specified Organizational Document Provisions

Exhibit 26

   Press Release

Exhibit 27

   Mortgage Loan Exceptions

Exhibit 28

   Acknowledgment of Liability

Exhibit 29

   Sears Re Instruction Letter

 

AGREEMENT – Page v



--------------------------------------------------------------------------------

PENSION PLAN PROTECTION AND FORBEARANCE AGREEMENT

THIS PENSION PLAN PROTECTION AND FORBEARANCE AGREEMENT (together with the
Exhibits, which are fully-incorporated herein, the “Agreement”) is made and
entered into the 18th day of March, 2016, by and between Sears Holdings
Corporation, a Delaware corporation (the “Company”), SRC Depositor Corporation,
a Delaware corporation (the “Depositor”), SRC O.P. Corporation, a Delaware
corporation (“SRC O.P.”), SRC Real Estate (TX), LP, a Delaware limited
partnership (“SRC R.E.”), SRC Real Estate Holdings (TX), LLC, a Delaware limited
liability company (“SRC Holdings”), SRC Facilities Statutory Trust No. 2003-A, a
Delaware statutory trust (“SRC Trust”), Sears, Roebuck and Co., a New York
corporation (the “Lessee”), KCD IP, LLC, a Delaware limited liability company
(the “IP Subsidiary”), Sears Brands, LLC, an Illinois limited liability company
(the “Member”, and all of the foregoing, collectively, the “Sears Parties”); and
the Pension Benefit Guaranty Corporation (“PBGC”). The Sears Parties and PBGC
are sometimes referred to herein collectively as the “Parties,” and individually
as a “Party.”

RECITALS

PBGC is a wholly owned United States government corporation established under 29
U.S.C. § 1302 to administer the pension plan termination insurance program
created under Title IV of the Employee Retirement Income Security Act of 1974,
29 U.S.C. §§ 1301 – 1461 (2012 & Supp. II 2014) (as amended from time to time,
together with the regulations thereunder, “ERISA”).

The Company is the plan sponsor, as such term is defined in ERISA Section
3(16)(B), of the Sears Holdings Pension Plan, as amended and restated effective
January 1, 2014 (the “Pension Plan”).

The Company is the ultimate corporate parent company of the Subsidiaries,
including the other Sears Parties.

Each Subsidiary is a member of the Company’s “controlled group” (each Sears
Party and any and all other such members, collectively the “Controlled Group”),
as that term is defined in ERISA Section 4001(a)(14).

The Sears Parties have offered to provide PBGC and the Pension Plan with certain
enhanced protections in exchange for PBGC’s agreement to forbear from initiating
termination proceedings with respect to the Pension Plan pursuant to ERISA
Section 4042 for the term and under the conditions provided herein.

The Parties, with the assistance of their respective advisors and counsel, have
exchanged certain information and engaged in good-faith, arms’-length
negotiations.

As a result of such negotiations, on September 4, 2015, PBGC and the Company
entered into that certain Summary of Proposed Terms Regarding the Pension Plan
Protection and Forbearance Agreement Between PBGC and Sears (as amended,
supplemented or otherwise modified from time to time, the “Term Sheet”), the
terms of which are memorialized in this Agreement.

 

AGREEMENT – Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and of the mutual
agreements, provisions and covenants herein contained, and the mutual benefits
to be derived therefrom, the Parties do hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.01. Defined Terms. Each capitalized term used herein shall have the meaning
ascribed to it in this Article I unless such term is defined elsewhere in this
Agreement.

“Action” shall have the meaning given to it in Section 11.02.

“Actuarial Valuation Report” means a report for a plan year containing all of
the information described in 29 C.F.R. § 4010.8(a)(11)(i) through (xii).

“Additional Contribution” shall have the meaning given to it in Section 5.03.

“Agreement” has the meaning given to it in the introductory paragraph.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Amended RE Organizational Documents” shall have the meaning given to it in
Section 9.02(f).

“Approved Appraisers” means the appraisers set forth on Exhibit 19.

“Average Quoted Price” shall have the meaning given to it in Section 7.06(g).

“Audit Period” means the period beginning on the date on which PBGC receives a
Form 501 Post-Distribution Certification for the Pension Plan indicating that
the Pension Plan has terminated in a standard termination under ERISA Section
4041(b) and ending on the later of (a) the 180th day after such receipt, and (b)
if PBGC has, by such 180th day, issued audit findings or a notice of
noncompliance with respect to such standard termination, the date on which such
audit findings have been complied with or rescinded or on which such notice of
noncompliance has been rescinded.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq., as amended from time to time.

“Breaching Action” shall have the meaning given to it in Section 5.04.

“Business Day” means any day other than Saturday, Sunday, a federal holiday or
other day on which PBGC is closed.

“Closing” shall have the meaning given to it in Section 9.01.

“Closing Conditions” shall have the meaning given to it in Section 9.02.

 

AGREEMENT – Page 2



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning given to it in Section 9.01.

“Closing Date Values” shall have the meaning given to it in Section 3.05(a)(3).

“Company” shall have the meaning given to it in the introductory paragraph.

“Company’s Market Capitalization” shall have the meaning given to it in Section
7.06(f).

“Controlled” or “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Controlled Group” shall have the meaning given to it in the recitals.

“Credit Facility” means that certain Third Amended and Restated Credit
Agreement, dated as of July 21, 2015, among Sears Holdings Corporation, Sears
Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, the lenders from
time to time party thereto, the issuing lenders from time to time party thereto,
Bank Of America, N.A., as administrative agent, co-collateral agent and
swingline lender, Wells Fargo Bank, National Association and General Electric
Capital Corporation, as co-collateral agents and co-syndication agents, PNC
Bank, National Association, Siemens Financial Services, Inc., Ally Bank and
CitiGroup Global Markets Inc. as co-documentation agents, Merrill Lynch, Pierce,
Fenner & Smith Inc., Wells Fargo Bank, National Associations. and GE Capital
Markets, Inc., as joint lead arrangers, and Merrill Lynch, Pierce, Fenner &
Smith Inc., Well Fargo Bank, National Association, GE Capital Markets, Inc., PNC
Bank, National Association and CitiGroup Global Markets, Inc., as joint
bookrunners, together with all related agreements, in each case as amended,
supplemented, otherwise modified, refinanced or replaced from time to time.

“CSC” means Corporation Service Company.

“CSC Service Agreement” means any agreement between a Sears Party and CSC in the
forms attached hereto as Exhibit 23.

“Custodian” means the entity specified in Exhibit 18 (together with its
successors and assigns permitted under the terms of the Escrow Arrangements).

“Deposit” shall have the meaning given to it in Section 9.02(n).

“Depositor” shall have the meaning given to it in the introductory paragraph.

“Depositor Independent Director” shall have the meaning given to it in Section
9.02(e)(1).

“Designated Assets” shall have the meaning given to it in Section 6.02.

“Distribute” or “Distribution” means to fund any dividend, equity repurchase,
intercompany loan or capital contribution.

 

AGREEMENT – Page 3



--------------------------------------------------------------------------------

“ERISA” shall have the meaning given to it in the recitals.

“ERISA Lien” shall have the meaning given to it in Section 6.09.

“Escrow Arrangements” shall have the meaning given to it in Section 9.02(b).

“Exhibits” means the exhibits listed on Pages iv and v of this Agreement.

“Final and Non-Appealable Order” means an order or judgment entered by a court
of competent jurisdiction: (a) that has not been reversed, stayed, modified,
amended, revoked, varied or set aside, and as to which (i) any right to appeal
or seek certiorari, review, reargument, stay or rehearing has been waived, or
(ii) the time to appeal or seek certiorari, review, reargument, stay or
rehearing has expired and no appeal or petition for certiorari, review,
reargument, stay or rehearing is pending; or (b) as to which an appeal has been
taken or petition for certiorari, review, reargument, stay or rehearing has been
filed, and (i) such appeal or petition for certiorari, review, reargument, stay
or rehearing has been resolved by the highest court to which the order or
judgment was appealed or from which certiorari, review, reargument, stay or
rehearing was sought, and (ii) the time to appeal further or seek certiorari,
review, reargument, stay or rehearing has been waived or expired and no such
further appeal or petition for certiorari, review, reargument, stay or rehearing
is pending, provided, however, that no order or judgment will fail to be a
“Final and Non-Appealable Order” hereunder solely because of the possibility
that a motion pursuant to Section 502(j) or 1144 of the Bankruptcy Code, Rule 59
or 60 of the Federal Rules of Civil Procedure or Rule 9024 of the Federal Rules
of Bankruptcy Procedure may be filed with respect to such order or judgment.

“Final Injunction Order” shall have the meaning given to it in Section 5.04(c).

“Forbearance” and “Forbear” shall each have the meaning given to it in Section
7.02.

“Forbearance Termination Event” shall have the meaning given to it in Section
7.06(a).

“Foreclose” and “Foreclosure” shall have the meanings given to them in Section
6.08(a).

“Holder” shall have the meaning given to it in Section 2.03(d).

“Impaired REMIC Property” shall have the meaning given to it in Section 2.03(k).

“Impaired REMIC Property Value” shall have the meaning given to it in Section
2.03(k).

“Indebtedness” means, with respect to any Person, (a) all Primary Indebtedness
and (b) all Third Party Indebtedness.

“Indenture Amendment Covenant” shall have the meaning given to it in Section
4.04(a)(2).

“Independent Directors” means the Depositor Independent Director and the SRC
O.P. Independent Director.

 

AGREEMENT – Page 4



--------------------------------------------------------------------------------

“Involuntary Bankruptcy Event” means commencement of an involuntary bankruptcy
case or similar proceeding (including without limitation appointment of a
receiver or other custodian or required winding up or liquidation) with respect
to the Company or any of its Material Subsidiaries that is not dismissed or
vacated within 60 days after commencement thereof.

“IP 2006 Bankruptcy Opinion” means the 22-page legal opinion letter issued by IP
Subsidiary Counsel on May 18, 2006 in connection with the IP Notes transaction.

“IP Assets” means all of the IP Subsidiary’s (i) trademarks and intellectual
property licenses (including those related to Kenmore, Craftsman and Diehard and
those identified on Exhibit 10-B hereto), and (ii) rights under ancillary
agreements to which it is party, all of the foregoing under clauses (i) and (ii)
whether currently owned or after-acquired.

“IP Bring-Down Opinion” shall have the meaning given to it in Section 9.02(k).

“IP Existing Liens” shall have the meaning given to it in Section 4.05(b)(6).

“IP Independent Manager” shall have the meaning given to it in Section
9.02(j)(1).

“IP Note Liens” means the liens on the IP Assets and the proceeds thereof that
secure the IP Notes.

“IP Notes” means the KCD IP, LLC Asset-Backed Notes issued by the IP Subsidiary
in the aggregate face amount of $1,800,000,000, which are secured by the IP Note
Liens.

“IP Notes Indenture” means that certain Indenture dated as of May 18, 2006,
between IP Subsidiary and U.S. Bank National Association, which governs the IP
Notes (such indenture, as amended, supplemented or otherwise modified, but only
to the extent such amendments, supplements or other modifications (i) occur
prior to the Closing Date and are disclosed in writing to PBGC prior to the
Closing Date or (ii) are permitted by the Indenture Amendment Covenant).

“IP Springing Lien Conditions” shall have the meaning given to it in Section
6.03.

“IP Subsidiary” shall have the meaning given to it in the introductory
paragraph.

“IP Subsidiary Counsel” means Mayer Brown LLP, formerly known as Mayer, Brown,
Rowe & Maw LLP.

“IP Subsidiary Operating Agreement” means the Limited Liability Company
Operating Agreement of the IP Subsidiary, dated as of May 18, 2006.

“Lessee” shall have the meaning given to it in the introductory paragraph.

“Limited License” means the limited license of intellectual property granted in
connection with the Credit Facility, the Secured Notes or other secured
Indebtedness to the lenders thereunder, the holders thereof and/or any
applicable collateral agents thereunder of a customary kind and nature in order
to facilitate a liquidation of their collateral.

 

AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Management Agreement” means that certain Management Agreement attached hereto
at Exhibit 23 and executed on the Closing Date.

“Master Lease” means that certain Master Lease Agreement, dated as of November
24, 2003, between SRC Trust, SRC O.P. and SRC R.E. as lessors, and Lessee (as
amended, supplemented or otherwise modified, but only to the extent such
amendments, supplements or other modifications (i) occur prior to the Closing
Date and are disclosed in writing to PBGC prior to the Closing Date or (ii) are
permitted by the REMIC Amendment Covenant).

“Master Lease Amendment” means that certain First Amendment to the Master Lease
Agreement attached hereto at Exhibit 2 and executed on the Closing Date.

“Material Subsidiary” means any direct or indirect Subsidiary (i) for which the
Company’s share (determined on a pro rata basis by reference to the portion of
the equity of such Subsidiary held directly or indirectly by the Company) of the
assets of such Subsidiary and its direct and indirect Subsidiaries, taken as a
consolidated whole, constitutes more than 5% of the assets of the Company and
its direct and indirect Subsidiaries, taken as a consolidated whole, (ii) which
is the Depositor, a RE Subsidiary, the IP Subsidiary or Sears Re or (iii) which
is a direct or indirect parent of the Depositor, a RE Subsidiary, the IP
Subsidiary or Sears Re.

“Material Transaction” shall have the meaning given to it in Section 7.06(b).

“Member” shall have the meaning given to it in the introductory paragraph.

“Mortgage Loans” shall have the meaning given to in Section 2.03(b).

“Noncompliance Notice” shall have the meaning given to it in Section 10.02.

“Ordinary Course of Business” means the usual transactions, customs and
practices of the Company or its relevant Subsidiary, as applicable, of a kind,
amount, and nature as common before the Closing Date.

“Other Company Subsidiaries” means all direct and indirect Subsidiaries of the
Company other than the Depositor, the RE Subsidiaries, the IP Subsidiary, the
Lessee and the Member.

“Parties” or “Party” shall have the meaning given it in the introductory
paragraph.

“PBGC” shall have the meaning given to it in the introductory paragraph.

“PBGC Demand Letter” shall have the meaning given to it in Section 6.08(a)(2).

“PBGC IP Perfection Documents” shall have the meaning given to it in Section
9.02(h).

“PBGC Mortgages” shall have the meaning given to it in Section 9.02(d).

“PBGC Perfection Documents” shall have the meaning given to it in Section
6.07(e).

 

AGREEMENT – Page 6



--------------------------------------------------------------------------------

“PBGC RE Perfection Documents” shall have the meaning given to it in Section
9.02(c).

“PBGC UBL Claims” shall have the meaning given to it in Section 6.04.

“Pension Plan” shall have the meaning given to it in the recitals.

“Person” means an individual, group, partnership, limited partnership, limited
liability company, corporation, trust (including any statutory trust),
governmental unit or other entity.

“Plan Administrator” shall have the meaning given to it in Section 6.01(d).

“Pledge” means to pledge, hypothecate, or grant a lien, security interest or
other financial encumbrance, or to permit to exist any such lien, security
interest or other financial encumbrance.

“Pooling and Servicing Agreement” means that certain Pooling and Servicing
Agreement, dated as of November 24, 2003, among the Depositor, the Lessee, as
document custodian, master servicer and special servicer, and Wells Fargo Bank
Minnesota, N.A., as trustee (as amended, supplemented or otherwise modified, but
only to the extent such amendments, supplements or other modifications (a) occur
prior to the Closing Date and are disclosed to PBGC in writing prior to the
Closing Date or (b) are permitted by the REMIC Amendment Covenant).

“Primary Indebtedness” means, with respect to any Person, (a) all obligations
for borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, (c) all capital lease obligations and all synthetic lease
obligations, (d) all obligations, contingent or otherwise, of such Person as an
account party in respect of financial guarantees, letters of credit, letters of
guarantee, surety bonds and other similar instruments, and (e) all attributable
indebtedness arising under sale lease-back transactions.

“Prohibited Sears Re Obligation” shall have the meaning given to it in Section
2.02(k).

“RE Bring-Down Opinion” shall have the meaning given to it in Section 9.02(g).

“RE Subsidiaries” means SRC O.P., SRC R.E., SRC Trust, and SRC Holdings.

“RE Subsidiaries Permitted Transfers” shall have the meaning given to it in
Section 3.05(a)(5).

“REIT Transaction” means the transactions described in the Registration
Statement on Form S-11 filed with the Securities and Exchange Commission by
Seritage Growth Properties and declared effective on June 9, 2015, and any
transactions related thereto.

“REMIC” means a “real estate mortgage investment conduit” within the meaning of
26 U.S.C. § 860D.

“REMIC 2003 Bankruptcy Opinion” means the 66-page legal opinion letter issued by
REMIC Counsel on November 24, 2003 in connection with the REMIC Transaction.

 

AGREEMENT – Page 7



--------------------------------------------------------------------------------

“REMIC Amendment Covenant” shall have the meaning given to it in Section
3.04(e).

“REMIC Certificates” means the SRC Commercial Mortgage Trust 2003-1 Mortgage
Pass-Through Certificates in the aggregate face amount of $1,312,416,000 (as
amended, supplemented or otherwise modified, but only to the extent such
amendments, supplements or other modifications (a) occur prior to the Closing
Date and are disclosed in writing to PBGC prior to the Closing Date or (b) are
permitted by the REMIC Amendment Covenant) backed by the Mortgage Loans pursuant
to the Pooling and Servicing Agreement.

“REMIC Counsel” means Mayer Brown LLP, formerly known as Mayer, Brown, Rowe &
Maw LLP.

“REMIC Existing Liens” shall have the meaning given to it in Section 3.05(h)(2).

“REMIC Issuer” means SRC Commercial Mortgage Trust 2003-1.

“REMIC Mortgages” shall have the meaning given to it in Section 2.03(b).

“REMIC Properties” shall have the meaning given to it in Section 2.03(b).

“REMIC Structure” means the RE Subsidiaries established and maintained in
accordance with the REMIC Transactional Documents to effectuate and preserve the
REMIC Transaction.

“REMIC Transaction” means the transactions contemplated and effectuated by the
REMIC Transactional Documents, which resulted in, inter alia, the securitization
and issuance of the REMIC Certificates.

“REMIC Transactional Documents” means the REMIC Certificates, the agreements
underlying the Mortgage Loans, the Master Lease, the Site Leases (as defined in
the Master Lease), the Pooling and Servicing Agreement, and the agreements and
other documents related thereto (each, as amended, supplemented or otherwise
modified, but only to the extent such amendments, supplements or other
modifications (i) occur prior to the Closing Date and are disclosed to PBGC in
writing prior to the Closing Date or (ii) are permitted by the REMIC Amendment
Covenant).

“Sears Parties” shall have the meaning given to it in the introductory
paragraph.

“Sears Re” means Sears Reinsurance Company, Ltd., a Bermuda Class 3 insurer.

“Sears Re Instruction Letter” shall have the meaning give to it in Section
9.02(i).

“Secured Notes” means the 6 5/8% Senior Secured Notes due 2018 issued by the
Company pursuant to that certain Indenture, dated as of October 12, 2010, among
the Company, the guarantors party thereto and Wells Fargo Bank, National
Association, as trustee and collateral agent, together with all related
agreements, in each case as amended, supplemented, otherwise modified,
refinanced or replaced from time to time.

“Secured Obligations” shall have the meaning given to it in Section 6.04.

 

AGREEMENT – Page 8



--------------------------------------------------------------------------------

“Specified Shareholders” means ESL Investments, Inc., Fairholme Capital
Management, LLC and their respective Affiliates and managed funds, together with
the Company’s officers and directors as of the date of determination (and, if
different, those officers and directors within the prior 6 months as well).

“Springing Lien” shall have the meaning given to it in Section 6.02.

“Springing Lien Event” shall have the meaning given to it in Section 6.01.

“SRC Holdings” shall have the meaning given to it in the introductory paragraph.

“SRC R.E.” shall have the meaning given to it in the introductory paragraph.

“SRC O.P.” shall have the meaning given to it in the introductory paragraph.

“SRC O.P. Independent Director” shall have the meaning given to it in Section
9.02(e)(1).

“SRC Trust” shall have the meaning given to it in the introductory paragraph.

“Subordination Agreement” shall have the meaning given to it in Section 9.02(m).

“Subsidiary” shall mean each Person in the Controlled Group (except the
Company), including all of the Company’s direct and indirect subsidiaries listed
on Exhibit 1 attached hereto.

“Termination Basis” means the assets and liabilities of the Pension Plan are
valued pursuant to ERISA Section 4044 as of a specified actual or assumed
termination date.

“Third Party Indebtedness” means, with respect to any Person, (a) all Primary
Indebtedness of any other Person secured by any lien on property owned by the
reference Person, whether or not the Indebtedness secured thereby has been
assumed by the reference Person, and (b) all guarantees by the reference Person
of Primary Indebtedness of any other Person.

“Transaction Documents” means this Agreement and all other agreements,
instruments and documents related hereto, each as amended, supplemented, or
otherwise modified from time to time.

“Transfer” means to sell, transfer, or otherwise dispose.

“UBL” shall have the meaning given to it in Section 6.04.

“UBL Documentation” shall mean PBGC’s supporting documentation relating to its
determination of, estimate of, or other calculations relating to the UBL of the
Pension Plan (including, but not limited to, its Pension Information Profile
relating thereto in locked Excel format).

“Underlying Documents” shall have the meaning given to it in Section 2.01(b).

 

AGREEMENT – Page 9



--------------------------------------------------------------------------------

“Voluntary Bankruptcy Event” means voluntary commencement (or consent to,
including, without limitation, by failure to timely defend against, either
involuntary commencement or entry of an order for relief in an involuntary case)
of a bankruptcy case or similar proceeding (including, without limitation,
appointment of a receiver or other custodian or general assignment for the
benefit of creditors) with respect to the Company or any of its Material
Subsidiaries.

1.02. Other Definitional and Interpretive Matters.

(a) Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:

Exhibits. The Exhibits to this Agreement are hereby incorporated and made a part
hereof and are an integral part of this Agreement. Any references to the
“Agreement” herein shall include the Exhibits hereto. Each capitalized term used
in any Exhibit but not otherwise defined therein has the meaning ascribed
thereto in this Agreement.

Herein. The words such as “herein,” “hereinafter,” “hereof,” “hereto” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.

Including. The word “including” or any variation thereof means (unless the
context of its usage requires otherwise) “including, but not limited to,” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.

Singular/Plural. Unless specifically otherwise provided herein or the context
otherwise requires, the singular includes the plural and the plural the
singular.

(b) The Parties have participated jointly and collectively in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
and collectively drafted by the Parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provision of this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SEARS PARTIES

2.01. General.

(a) The Company represents and warrants to PBGC that, as of the Closing Date,
(i) Exhibit 1 contains a full, complete, and accurate list of all of the
Company’s Subsidiaries, and (ii) except for the Company and such Subsidiaries,
there are no other members of the Company’s Controlled Group.

(b) The Company represents and warrants to PBGC that, as of the Closing Date,
the Company has provided PBGC with the most recent and complete version of any
and all agreements, indentures, appraisals, leases, articles, governance
documents, or other documents of

 

AGREEMENT – Page 10



--------------------------------------------------------------------------------

any kind or nature that are referred to on Exhibit 2 attached hereto, including
all amendments thereto (collectively, the “Underlying Documents”); provided that
the Parties explicitly recognize and agree that the list of Underlying Documents
provided on the form of Exhibit 2 on the Closing Date is a preliminary list
only; provided further that the Company covenants to PBGC that the Company will
engage in good-faith, expeditious post-Closing negotiations with PBGC to
finalize an agreed-upon list of Underlying Documents that, once agreed-upon by
the Company and PBGC, will be deemed to be in full force and effect as of the
Closing Date and not subject to further modification.

(c) Subject to Section 2.01(b), the Company represents and warrants to PBGC
that, as of the Closing Date, no changes, waivers, or amendments to the
Underlying Documents were made between September 4, 2014 and the Closing Date,
except as otherwise identified on Exhibit 2.

2.02. Existence, Power, and Execution.

(a) Sears Holdings Corporation. The Company represents and warrants to PBGC
that, as of the Closing Date: (i) it is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Delaware; (ii) it
has the legal power and right to enter into and perform the obligations
contained in this Agreement, and to perform the transactions contemplated
hereby; (iii) the consummation of the transactions contemplated by this
Agreement will not violate or be in conflict with any provisions of the
Company’s organizational documents or any judgment, decree, order, statute,
rule, or regulation applicable to the Company as a party in interest or any laws
applicable to the Company; (iv) to the Company’s knowledge, the consummation of
the transactions contemplated by this Agreement will not violate or be in
conflict with any provisions of any material agreement or instrument to which
the Company is a party or by which the Company is bound; and (v) the execution,
delivery, and performance of this Agreement and the transactions contemplated
hereunder are duly and validly authorized by all requisite authorizing action,
corporate, membership, partnership or otherwise, on the part of the Company.

(b) SRC Depositor Corporation. The Depositor represents and warrants to PBGC
that, as of the Closing Date: (i) it is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Delaware; (ii) it
has the legal power and right to enter into and perform the obligations
contained in this Agreement, and to perform the transactions contemplated
hereby; (iii) the consummation of the transactions contemplated by this
Agreement will not violate or be in conflict with any provisions of the
Depositor’s organizational documents or any judgment, decree, order, statute,
rule, or regulation applicable to the Depositor as a party in interest or any
laws applicable to the Depositor; (iv) to the Depositor’s knowledge, the
consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of any material agreement or instrument to
which the Depositor is a party or by which the Depositor is bound; (v) the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereunder are duly and validly authorized by all requisite
authorizing action, corporate, membership, partnership or otherwise, on the part
of the Depositor, and (vi) Exhibit 3-B accurately sets forth: (A) the
organizational identification number of the Depositor or, if the Depositor does
not have an organizational identification number, a statement that it has none;
and (B) the chief executive office of the Depositor.

 

AGREEMENT – Page 11



--------------------------------------------------------------------------------

(c) SRC O.P. Corporation. SRC O.P. represents and warrants to PBGC that, as of
the Closing Date: (i) it is a corporation duly organized, validly existing, and
in good standing under the laws of the state of Delaware; (ii) it has the legal
power and right to enter into and perform the obligations contained in this
Agreement, and to perform the transactions contemplated hereby; (iii) the
consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of SRC O.P.’s organizational documents or
any judgment, decree, order, statute, rule, or regulation applicable to SRC O.P.
as a party in interest or any laws applicable to SRC O.P.; (iv) to SRC O.P.’s
knowledge, the consummation of the transactions contemplated by this Agreement
will not violate or be in conflict with any provisions of any material agreement
or instrument to which SRC O.P. is a party or by which SRC O.P. is bound; (v)
the execution, delivery, and performance of this Agreement and the transactions
contemplated hereunder are duly and validly authorized by all requisite
authorizing action, corporate, membership, partnership or otherwise, on the part
of SRC O.P.; and (vi) it is the sole owner participant (beneficiary) of SRC
Trust.

(d) SRC Real Estate (TX), LP. SRC R.E. represents and warrants to PBGC that, as
of the Closing Date: (i) it is a limited partnership duly organized, validly
existing, and in good standing under the laws of the state of Delaware; (ii) it
has the legal power and right to enter into and perform the obligations
contained in this Agreement, and to perform the transactions contemplated
hereby; (iii) the consummation of the transactions contemplated by this
Agreement will not violate or be in conflict with any provisions of SRC R.E.’s
organizational documents or any judgment, decree, order, statute, rule, or
regulation applicable to SRC R.E. as a party in interest or any laws applicable
to SRC R.E.; (iv) to SRC R.E.’s knowledge, the consummation of the transactions
contemplated by this Agreement will not violate or be in conflict with any
provisions of any material agreement or instrument to which SRC R.E. is a party
or by which SRC R.E. is bound; and (v) the execution, delivery, and performance
of this Agreement and the transactions contemplated hereunder are duly and
validly authorized by all requisite authorizing action, corporate, membership,
partnership or otherwise, on the part of SRC R.E.

(e) SRC Real Estate Holdings (TX), LLC. SRC Holdings represents and warrants to
PBGC that, as of the Closing Date: (i) it is a limited liability company duly
organized, validly existing, and in good standing under the laws of the state of
Delaware; (ii) it has the legal power and right to enter into and perform the
obligations contained in this Agreement, and to perform the transactions
contemplated hereby; (iii) the consummation of the transactions contemplated by
this Agreement will not violate or be in conflict with any provisions of SRC
Holdings’ organizational documents or any judgment, decree, order, statute,
rule, or regulation applicable to SRC Holdings as a party in interest or any
laws applicable to SRC Holdings; (iv) to SRC Holdings’ knowledge, the
consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of any material agreement or instrument to
which SRC Holdings is a party or by which SRC Holdings is bound; and (v) the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereunder are duly and validly authorized by all requisite
authorizing action, corporate, membership, partnership or otherwise, on the part
of SRC Holdings.

 

AGREEMENT – Page 12



--------------------------------------------------------------------------------

(f) SRC Facilities Statutory Trust No. 2003-A. SRC Trust represents and warrants
to PBGC that, as of the Closing Date: (i) it is a statutory trust duly
organized, validly existing, and in good standing under the laws of the state of
Delaware; (ii) it has the legal power and right to enter into and perform the
obligations contained in this Agreement, and to perform the transactions
contemplated hereby; (iii) the consummation of the transactions contemplated by
this Agreement will not violate or be in conflict with any provisions of SRC
Trust’s organizational documents or any judgment, decree, order, statute, rule,
or regulation applicable to SRC Trust as a party in interest or any laws
applicable to SRC Trust; (iv) to SRC Trust’s knowledge, the consummation of the
transactions contemplated by this Agreement will not violate or be in conflict
with any provisions of any material agreement or instrument to which SRC Trust
is a party or by which SRC Trust is bound; and (v) the execution, delivery, and
performance of this Agreement and the transactions contemplated hereunder are
duly and validly authorized by all requisite authorizing action, corporate,
membership, partnership or otherwise, on the part of SRC Trust.

(g) Sears, Roebuck and Co. Lessee represents and warrants to PBGC that, as of
the Closing Date: (i) it is a corporation duly organized, validly existing, and
in good standing under the laws of the state of New York; (ii) it has the legal
power and right to enter into and perform the obligations contained in this
Agreement, and to perform the transactions contemplated hereby; (iii) the
consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of Lessee’s organizational documents or
any judgment, decree, order, statute, rule, or regulation applicable to Lessee
as a party in interest or any laws applicable to Lessee; (iv) to Lessee’s
knowledge, the consummation of the transactions contemplated by this Agreement
will not violate or be in conflict with any provisions of any material agreement
or instrument to which Lessee is a party or by which Lessee is bound; and (v)
the execution, delivery, and performance of this Agreement and the transactions
contemplated hereunder are duly and validly authorized by all requisite
authorizing action, corporate, membership, partnership or otherwise, on the part
of Lessee.

(h) KCD, IP, LLC. IP Subsidiary represents and warrants to PBGC that, as of the
Closing Date: (i) it is a limited liability company duly organized, validly
existing, and in good standing under the laws of the state of Delaware; (ii) it
has the legal power and right to enter into and perform the obligations
contained in this Agreement, and to perform the transactions contemplated
hereby; (iii) the consummation of the transactions contemplated by this
Agreement will not violate or be in conflict with any provisions of IP
Subsidiary’s organizational documents or any judgment, decree, order, statute,
rule, or regulation applicable to IP Subsidiary as a party in interest or any
laws applicable to IP Subsidiary; (iv) to IP Subsidiary’s knowledge, the
consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of any material agreement or instrument to
which IP Subsidiary is a party or by which IP Subsidiary is bound; (v) the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereunder are duly and validly authorized by all requisite
authorizing action, corporate, membership, partnership or otherwise, on the part
of IP Subsidiary; and (vi) Exhibit 10-A accurately sets forth: (A) the
organizational identification number of IP Subsidiary or, if IP Subsidiary does
not have an organizational identification number, a statement that it has none;
and (B) the chief executive office of IP Subsidiary.

 

AGREEMENT – Page 13



--------------------------------------------------------------------------------

(i) Sears Brands, LLC. Member represents and warrants to PBGC that, as of the
Closing Date: (i) it is a limited liability company duly organized, validly
existing, and in good standing under the laws of the state of Illinois; (ii) it
has the legal power and right to enter into and perform the obligations
contained in this Agreement, and to perform the transactions contemplated
hereby; (iii) the consummation of the transactions contemplated by this
Agreement will not violate or be in conflict with any provisions of Member’s
organizational documents or any judgment, decree, order, statute, rule, or
regulation applicable to Member as a party in interest or any laws applicable to
Member; (iv) to Member’s knowledge, the consummation of the transactions
contemplated by this Agreement will not violate or be in conflict with any
provisions of any material agreement or instrument to which Member is a party or
by which Member is bound; (v) the execution, delivery, and performance of this
Agreement and the transactions contemplated hereunder are duly and validly
authorized by all requisite authorizing action, corporate, membership,
partnership or otherwise, on the part of Member; and (vi) it is the sole member
of IP Subsidiary.

(j) Other Company Subsidiaries. The Company represents and warrants to PBGC
that, as of the Closing Date: (i) each Other Company Subsidiary is a legal
entity duly organized, validly existing, and in good standing under the laws of
the jurisdiction of its organization; (ii) each Other Company Subsidiary has the
legal power and right to enter into and perform the obligations contained in the
Subordination Agreement and any other Transaction Document to which it is a
party and to perform the transactions contemplated thereby; (iii) the
consummation of the transactions contemplated thereby will not violate or be in
conflict with any provisions of any Other Company Subsidiary’s organizational
documents or any judgment, decree, order, statute, rule, or regulation
applicable to any Other Company Subsidiary as a party in interest or any laws
applicable to any Other Company Subsidiary; (iv) to the Company’s knowledge, the
consummation of the transactions contemplated by the Subordination Agreement and
any and all other such Transaction Documents will not violate or be in conflict
with any provisions of any material agreement or instrument to which any Other
Company Subsidiary is a party or by which any Other Company Subsidiary is bound;
and (v) the execution, delivery, and performance by each Other Company
Subsidiary of the Subordination Agreement and any other Transaction Document to
which it is a party and the transactions contemplated thereunder are duly and
validly authorized by all requisite authorizing action, corporate, membership,
partnership or otherwise, on its part.

(k) Sears Re Claims. Each of the Depositor, the RE Subsidiaries and the IP
Subsidiary represents and warrants to PBGC that, as of the Closing Date, it does
not have any obligations of any kind to Sears Re except to the extent arising
under the IP Notes, the IP Notes Indenture or any agreements or other documents
related thereto; provided however that if any obligation of a kind or nature
that would cause such representation and warranty to be untrue (“Prohibited
Sears Re Obligation”) is subsequently found to have existed as of the Closing
Date, it shall not constitute a breach of this Section 2.02(k) if the Company
causes such obligation to be discharged or subordinated in right of payment to
those obligations owed to PBGC as set forth in the Subordination Agreement
promptly, but in any event within ten (10) Business Days, after such obligation
is discovered by the Company.

(l) PBGC agrees that, if the Closing occurs, PBGC shall not assert that anything
disclosed in writing to it by the Company in connection with, or during the
course of,

 

AGREEMENT – Page 14



--------------------------------------------------------------------------------

the negotiation and entry into the Term Sheet or this Agreement prior to the
Closing Date constitutes a breach of the representations or warranties set forth
in Clause (iv) of any of Paragraphs (a) through (j) of this Section 2.02.

2.03. REMIC Securitization. The Company represents and warrants to PBGC the
following as of the Closing Date:

(a) The ownership chart attached hereto as Exhibit 3-A is a true, complete, and
accurate representation of the Sears Parties’ ownership structure as it relates
to the Depositor and the RE Subsidiaries.

(b) The Depositor has made loans (the “Mortgage Loans”) to the RE Subsidiaries
secured by, inter alia, mortgages on, and assignments of leases pertaining to,
all of the real properties owned, ground-leased or sub-ground-leased by the RE
Subsidiaries (except as set forth on Exhibit 27) (the “REMIC Mortgages”; all
real properties currently owned, ground-leased or sub-ground-leased by each RE
Subsidiary or the Depositor, together with all real properties after-acquired or
subsequently ground-leased or sub-ground-leased by each RE Subsidiary or the
Depositor, the “REMIC Properties”).

(c) The Depositor’s interests in the Mortgage Loans have been assigned to the
REMIC Issuer, which in turn issued the REMIC Certificates backed by the pool of
Mortgage Loans pursuant to the Pooling and Servicing Agreement.

(d) All regular interest REMIC Certificates, as more fully described in sections
2.07 and 6.01 of the Pooling and Servicing Agreement, are held by the
Subsidiaries identified on Exhibit 4 (each such identified Subsidiary, a
“Holder”), and will be held by such Holders immediately prior to the transfer of
the regular interest REMIC Certificates to the Depositor at Closing pursuant to
Section 9.02(b) of this Agreement.

(e) The residual interest Class R REMIC Certificate, as more fully described in
sections 2.07 and 6.01 of the Pooling and Servicing Agreement, is held by the
Depositor.

(f) The RE Subsidiaries own, ground-lease or sub-ground-lease all of the REMIC
Properties, which are subject to the Master Lease. SRC R.E. owns, ground-leases
or sub-ground-leases each of the REMIC Properties situated in Texas. SRC O.P.,
either directly or through its beneficial interest in SRC Trust, owns,
ground-leases or sub-ground-leases each of the REMIC Properties situated in
Maryland. SRC Trust owns, ground-leases, or sub-ground-leases each of the REMIC
Properties situated in jurisdictions other than Texas or Maryland.

(g) Each of the RE Subsidiaries and the Depositor is in material compliance with
each of its respective organizational documents; provided that PBGC agrees that,
if the Closing occurs, PBGC shall not assert that anything disclosed in writing
to it by the Company in connection with, or during the course of, the
negotiation and entry into the Term Sheet or this Agreement prior to the Closing
Date constitutes a breach of the representations set forth in this Clause (g).

(h) To the Company’s knowledge, none of the parties to the REMIC Transactional
Documents is in default thereunder, nor does an event of default exist
thereunder;

 

AGREEMENT – Page 15



--------------------------------------------------------------------------------

provided that PBGC (1) acknowledges to the Company that, to PBGC’s knowledge,
none of the parties to the REMIC Transactional Documents is in default
thereunder and no event of default exists thereunder and (2) agrees that, if the
Closing occurs, PBGC shall not assert that anything disclosed in writing to it
by the Company in connection with, or during the course of, the negotiation and
entry into the Term Sheet or this Agreement prior to the Closing Date
constitutes a breach of the representations set forth in this Clause (h).

(i) Except as set forth on Exhibit 24, there are no default waivers under the
REMIC Transactional Documents.

(j) Exhibit 5 contains a full, complete, and accurate list of all of the sales,
substitutions, Transfers or Distributions of any REMIC Properties by the RE
Subsidiaries from and after October 1, 2014 until the Closing Date.

(k) Exhibit 6 contains a full, complete, and accurate list of all REMIC Existing
Liens as of the Closing Date that are permitted under this Agreement solely as a
result of Section 3.05(h)(2) and not pursuant to Section 3.05(h)(1); provided
that (1) the failure by the Company to include on Exhibit 6 any REMIC Existing
Lien required to be so included pursuant to this Section 2.03(k) shall not
constitute a breach of this Agreement, a Forbearance Termination Event or a
Springing Lien Event so long as: (A) within 50 days following delivery of notice
of such failure by PBGC to the Company, the Company causes either (i) such REMIC
Existing Lien to be released or (ii) the REMIC Property subject to such REMIC
Existing Lien (the “Impaired REMIC Property”) to be substituted for other real
property of equal or greater value pursuant to Section 3.05(c)(2); (B) for the
purposes of such substitution, the value of the Impaired REMIC Property is
determined solely by reference to the appraisal required by Section 3.05(c)(2);
and (C) such appraisal expressly assumes that the Impaired REMIC Property is not
encumbered by such REMIC Existing Lien (such appraised value, using such
assumption, the “Impaired REMIC Property Value”); provided further that, (2) (A)
the Impaired REMIC Property Value shall count towards the $50 million
substitution limit established by section 1 of the Master Lease Amendment; but
(B) such substitution shall not constitute a breach of section 1 of the Master
Lease Amendment should such substitution cause the total aggregate value of the
properties referenced therein to exceed $50 million at the time of such
substitution.

(l) Exhibit 7 contains a full, complete, and accurate list of all REMIC
Properties owned, ground-leased or sub-ground-leased by any of the RE
Subsidiaries or the Depositor as of the Closing Date, inclusive of a listing of
agreed property values for purposes of Section 3.05(a).

(m) The full details of the current director insurance and compensation packages
to which the Independent Directors will be beneficiaries are set forth at
Exhibit 17.

2.04. REMIC Organizational Documents.

(a) Representations and Warranties. The Company represents and warrants to PBGC
the following as of the Closing Date:

(1) The organizational documents of the Depositor and each RE Subsidiary provide
that each has been, and shall continue to be, operated as a special purpose

 

AGREEMENT – Page 16



--------------------------------------------------------------------------------

entity consistent with the special purpose vehicle provisions of such
organizational documents (including, without limitation, provisions intended to
ensure and preserve the bankruptcy-remoteness of each such entity) and the prior
opinions provided by REMIC Counsel including the REMIC 2003 Bankruptcy Opinion.

(2) The Certificate of Incorporation of SRC O.P. provides that (A) at least one
director of SRC O.P. shall be an individual fully-independent of the Company,
and (B) a Bankruptcy Action (as defined in such Certificate of Incorporation) by
SRC O.P. is permissible only with the unanimous affirmative vote of all of the
directors of SRC O.P., including the consent of such independent director.

(3) The Certificate of Incorporation of the Depositor provides that (A) at least
one director of the Depositor shall be an individual fully-independent of the
Company, and (B) a Bankruptcy Action (as defined in such Certificate of
Incorporation) by the Depositor is permissible only with the unanimous
affirmative vote of all of the directors of the Depositor, including the consent
of such independent director.

(4) The organizational documents of SRC Holdings provide that, so long as a
REMIC Mortgage remains outstanding with respect to a REMIC Property owned by SRC
Holdings, a Bankruptcy Action (as defined in such organizational documents) by
SRC Holdings is permissible only with the consent of the Depositor and the
unanimous affirmative consent of SRC Trust and SRC O.P. (including the consent
of the independent director of SRC O.P).

(5) The organizational documents of SRC R.E. provide that, so long as a REMIC
Mortgage remains outstanding with respect to a REMIC Property owned,
ground-leased, or sub-ground-leased by SRC R.E., a Bankruptcy Action (as defined
by such organizational documents) by SRC R.E. is permissible only with the
consent of the Depositor and the unanimous affirmative consent of SRC Holdings,
SRC Trust, and SRC O.P. (including the consent of the independent director of
SRC O.P.).

2.05. IP Securitization. The Company represents and warrants to PBGC the
following as of the Closing Date:

(a) The Member is the sole member of the IP Subsidiary.

(b) The IP Subsidiary has issued the IP Notes secured by the IP Note Liens on
the IP Assets.

(c) All IP Notes are held by Sears Re.

(d) The IP Subsidiary is in material compliance with its organizational
documents; provided that PBGC agrees that, if the Closing occurs, PBGC shall not
assert that anything disclosed in writing to it by the Company in connection
with, or during the course of, the negotiation and entry into the Term Sheet or
this Agreement prior to the Closing Date constitutes a breach of the
representations set forth in this Clause (d).

 

AGREEMENT – Page 17



--------------------------------------------------------------------------------

(e) To the Company’s knowledge, none of the parties to the IP Notes or the IP
Notes Indenture is in default thereunder, nor does an event of default exist
thereunder; provided that PBGC (1) acknowledges to the Company that, to PBGC’s
knowledge, none of the parties to the IP Notes or the IP Notes Indenture is in
default thereunder and no event of default exists thereunder and (2) agrees
that, if the Closing occurs, PBGC shall not assert that anything disclosed to it
in writing by the Company in connection with, or during the course of, the
negotiation and entry into the Term Sheet or this Agreement prior to the Closing
Date constitutes a breach of the representations set forth in this Clause (e).

(f) There are no default waivers under the IP Notes or the IP Notes Indenture.

(g) Exhibit 8 contains a full, complete, and accurate list of all sales,
substitutions, Transfers or Distributions of any IP Assets out of the IP
Subsidiary from and after October 1, 2014 until the Closing Date.

(h) Exhibit 9 contains a full, complete, and accurate list of all IP Existing
Liens that are permitted under this Agreement solely as a result of Section
4.05(b)(6) and not pursuant to any other provision of Section 4.05(b).

(i) The IP Assets owned by the IP Subsidiary as of the Closing Date include the
trademark registrations and applications identified on Exhibit 10-B.

(j) The full details of the current director insurance and compensation packages
to which the IP Independent Manager will be a beneficiary are set forth at
Exhibit 17.

2.06. IP Organizational Documents.

(a) Representations and Warranties. The Company represents and warrants to PBGC
the following as of the Closing Date:

(1) The organizational documents of the IP Subsidiary provide that the IP
Subsidiary has been, and shall continue to be, operated as a special purpose
entity consistent with the special purpose vehicle provisions of the
organizational documents of the IP Subsidiary (including, without limitation,
provisions intended to ensure and preserve the bankruptcy-remoteness of such
entity) and the prior opinions provided by IP Subsidiary Counsel including the
IP 2006 Bankruptcy Opinion.

(2) The IP Subsidiary Operating Agreement provides that at least one Manager (as
defined in the IP Subsidiary Operating Agreement) of the IP Subsidiary shall be
an individual meeting the requirements of an Independent Manager (as defined in
the IP Subsidiary Operating Agreement).

(3) The IP Subsidiary Operating Agreement provides that a filing of a bankruptcy
petition by the IP Subsidiary, or consent to the institution of bankruptcy
proceedings against the IP Subsidiary, is permissible only with the prior
written consent of the Member and the Board (each as defined in the IP
Subsidiary Operating Agreement) (including the IP Independent Manager).

 

AGREEMENT – Page 18



--------------------------------------------------------------------------------

ARTICLE III

PLAN PROTECTION TRANSACTION: REMIC ASSETS

3.01. Maintenance of REMIC Structure. The Company, the Depositor and each of the
RE Subsidiaries agree to maintain the existing REMIC Structure as contemplated
by the REMIC Transactional Documents (other than the Transfers contemplated by
this Agreement).

3.02. Delivery of Additional Regular Interest REMIC Certificates. If on or after
the Closing Date any additional regular interest REMIC Certificates are issued
or the Company or any of its Subsidiaries acquires any additional regular
interest REMIC Certificates from the Depositor or any other Person, (a) the
Company shall (or shall cause such Subsidiary to, as applicable), promptly (but
in no circumstances later than ten (10) Business Days) after any such issuance
or acquisition, transfer ownership of such additional regular interest REMIC
Certificates to the Depositor and (b) the Depositor shall promptly (but in no
circumstances later than two (2) Business Days) after such transfer, deliver
such certificates, together with undated instruments of transfer, to the
Custodian or, if prior to the appointment of the Custodian, PBGC’s designated
agent to be held in escrow on behalf of PBGC in accordance with the Escrow
Arrangements.

3.03. Independent Directors’ Insurance Coverage and Compensation; Covenants
Regarding Replacement; Voting.

(a) Each Independent Director appointed pursuant to this Agreement shall (i)
receive coverage from the Depositor’s or the applicable RE Subsidiary’s (as
applicable) directors’ and officers’ liability policies of insurance to the same
extent as each other director and (ii) be paid and receive all other benefits at
the same levels and amounts as the other directors of the entity for whom such
Independent Director serves (and at the sole expense of such entity).

(b) Each of the Company and the Depositor hereby covenants to PBGC and agrees
that it will not seek to remove the existing Depositor Independent Director or
appoint any successor Depositor Independent Director unless the existing
Depositor Independent Director is promptly replaced by a successor Depositor
Independent Director set forth on Exhibit 17 hereto or otherwise expressly
approved in advance in writing by PBGC. Each of the Company and SRC O.P. hereby
covenants to PBGC and agrees that it will not seek to remove the existing SRC
O.P. Independent Director or appoint any successor SRC O.P. Independent Director
unless the existing SRC O.P. Independent Director is promptly replaced by a
successor SRC O.P. Independent Director set forth on Exhibit 17 hereto or
otherwise expressly approved in advance in writing by PBGC. The Parties agree
that a termination by CSC of the CSC Service Agreement for either Independent
Director shall not constitute a breach of this Section 3.03(b) by the Company,
the Depositor, or SRC O.P. (as applicable) so long as a successor Independent
Director is promptly appointed in accordance with this Section 3.03(b).

(c) Any Independent Director shall be entitled to vote solely on:

(1) the authorization of Depositor or SRC O.P. (as applicable) to enter into the
Agreement or any other Transaction Document;

 

AGREEMENT – Page 19



--------------------------------------------------------------------------------

(2) the commencement of a Voluntary Bankruptcy Event or a Transfer, Pledge or
Distribution of all or substantially all of the assets of the entity as to which
such person is an Independent Director;

(3) any amendment to the organizational documents of the entity as to which such
person is an Independent Director; and

(4) any action which, in the Independent Director’s reasonable judgment, may
impair the special purpose nature or the bankruptcy-remoteness of any of the
Depositor or the RE Subsidiaries (as applicable) in any material respect, or
would otherwise be in breach of any provisions set forth in any Transaction
Document.

3.04. REMIC Covenants. Each of the RE Subsidiaries and the Depositor covenants
to PBGC and agrees that it will not (except as expressly permitted by this
Agreement):

(a) incur or guarantee any Indebtedness;

(b) Transfer any of the Designated Assets;

(c) Distribute any of the Designated Assets;

(d) Pledge any of the Designated Assets;

(e) amend in any manner materially adverse to PBGC’s interests (i) the
organizational documents of the Depositor or the RE Subsidiaries or (ii) the
REMIC Transactional Documents (all of the foregoing provisions of this Clause
(e), the “REMIC Amendment Covenant”); it being understood that a reasonable
extension of the expiry of the Master Lease, including any renewal of the Master
Lease in accordance with its terms, will be deemed not to be materially adverse
to PBGC’s interests;

(f) institute, or consent to the institution of (including, without limitation,
by failing to timely defend against), bankruptcy or insolvency proceedings in
respect to the Depositor or any of the RE Subsidiaries, or file a petition
seeking or consenting to reorganization or relief under any applicable federal
or state law relating to bankruptcy or insolvency, or seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Depositor or any of the RE Subsidiaries or any
substantial part of its or their assets, or make any assignment for the benefit
of creditors, or admit in writing its inability to pay its debts generally as
they become due, or take any corporate action in furtherance of any such action;

(g) merge, dissolve, liquidate, or consolidate with or into any other entity or
engage in any other business combination with any other entity;

(h) form any subsidiaries;

(i) take any action in violation of the Amended RE Organizational Documents; or

 

AGREEMENT – Page 20



--------------------------------------------------------------------------------

(j) (i) change its name or organizational identification number (if applicable),
or conduct its business operations under any fictitious business name or trade
name, (ii) change its type of organization, jurisdiction or organization, or
other legal structure except as otherwise expressly permitted hereunder, or
(iii) change its chief executive office, in each case unless the applicable
entity promptly (and, in any event, within thirty (30) calendar days after such
change) notifies PBGC of such change.

3.05. REMIC Covenant Carve-outs. Notwithstanding the covenants and restrictions
set forth in Section 3.04, the RE Subsidiaries may:

(a) RE Subsidiaries Permitted Transfers. Sell or transfer up to ten (10) REMIC
Properties in aggregate, provided that:

(1) the applicable RE Subsidiary has provided PBGC with thirty (30) calendar
days advance written notice of each such sale or transfer;

(2) a Springing Lien Event has not occurred;

(3) the aggregate value, determined solely by reference to the property values
listed in Exhibit 7 (the “Closing Date Values”), of all of the REMIC Properties
sold or transferred pursuant to this Section 3.05(a) does not exceed $75
million;

(4) during the remainder of the calendar year in which the Closing occurs and
the immediately following calendar year, the RE Subsidiaries shall not sell or
transfer more than five (5) REMIC Properties per calendar year (or portion
thereof) pursuant to this Section 3.05(a), and the aggregate value, determined
solely by reference to the Closing Date Values, of all REMIC Properties sold or
transferred pursuant to this Section 3.05(a) during either of such calendar
years (or portion thereof) shall not exceed $25 million; and

(5) during each subsequent calendar year, the RE Subsidiaries shall not sell or
transfer more than five (5) REMIC Properties, and the aggregate value,
determined solely by reference to the Closing Date Values, of all REMIC
Properties sold or transferred during any such calendar year pursuant to this
Section 3.05(a) shall not exceed $35 million (all sales or transfers of REMIC
Properties pursuant to this Section 3.05(a), “RE Subsidiaries Permitted
Transfers”).

(6) Notwithstanding anything to the contrary in this Section 3.05(a), each sale
or transfer by any RE Subsidiary to another RE Subsidiary will constitute a RE
Subsidiaries Permitted Transfer but will not count against any numerical limit
in this Section 3.05(a) on the number or value of RE Subsidiaries Permitted
Transfers.

(b) Parties to REMIC Transactional Documents. Permit (i) the RE Subsidiaries to
remain parties to (and the REMIC Properties to remain subject to) the Master
Lease and (ii) the RE Subsidiaries and the Depositor to remain parties to (and
the REMIC Properties to remain subject to) the other REMIC Transactional
Documents.

 

AGREEMENT – Page 21



--------------------------------------------------------------------------------

(c) Permitted Operation of Master Lease. In the case of the RE Subsidiaries, so
long as a Springing Lien Event has not occurred:

(1) take any action required by the Master Lease and the Site Leases (or the
applicable ground lease or sub-ground lease);

(2) undertake or permit (A) movement of parts between REMIC Properties, making
of improvements to REMIC Properties, and installation of trade fixtures in
accordance with Section 9 of the Master Lease; (B) subleases of REMIC Properties
subject to the Master Lease in accordance with Section 13(a) of the Master
Lease; (C) terminations of the Master Lease with respect to specific REMIC
Properties in accordance with Section 14(a) of the Master Lease; (D)
substitutions of REMIC Properties subject to the Master Lease in accordance with
Sections 11(a) and/or 14(d) of the Master Lease; (E) transactions involving
outlots pursuant to Section 14(e) of the Master Lease; (F) transactions pursuant
to Section 14(f) of the Master Lease; and (G) sales of REMIC Properties pursuant
to Section 16 of the Master Lease; provided that (x) the aggregate value of
REMIC Properties sold pursuant to Section 3.05(c)(2)(C), together with the
aggregate value of properties sold pursuant to Section 3.05(c)(2)(G), shall not
exceed $25 million in any calendar year determined solely by reference to the
Closing Date Values (provided that any unused portion thereof with respect to
any calendar year may be carried forward to any subsequent calendar year), (y)
no substitution of any REMIC Property pursuant to Section 3.05(c)(2)(D) (or
otherwise, if any) may occur unless (i) such REMIC Property is substituted for
other real property of equal or greater value (determined solely by reference to
appraisals effective on or about the date of each such substitution performed at
the sole cost of the Sears Parties) which become collateral for Mortgage Loans
which back the REMIC Certificates in accordance with the terms of the REMIC
Transactional Documents, and (ii) at or before the time of such substitution,
the RE Subsidiary making such substitution delivers to the Custodian or, if
prior to the appointment of the Custodian, PBGC’s designated agent, to hold on
behalf of PBGC pursuant to the Escrow Arrangements, an executed signature page
for a PBGC Mortgage and such other PBGC RE Perfection Documents with respect to
the newly acquired REMIC Property as would have been required if such newly
acquired REMIC Property had been a REMIC Property on the Closing Date, and (z)
notwithstanding anything herein to the contrary, no sales by the RE Subsidiaries
or Depositor of REMIC Properties (as distinguished from, and not including,
movement of parts, subleases, substitutions of REMIC Properties, outlots, or
Pledges) may occur unless such sales are either RE Subsidiaries Permitted
Transfers or expressly permitted under Sections 3.05(c)(2)(C) or 3.05(c)(2)(G);

(3) permit Lessee to exercise any of its other rights under the Master Lease,
except as expressly prohibited or limited in this Agreement.

(d) [Intentionally Omitted.]

(e) [Intentionally Omitted.]

(f) Payments Under REMIC Certificates. Pay (i) third-party servicer and trustee
fees in relation to the REMIC Certificates and (ii) principal and interest on
the REMIC Certificates in accordance with the Pooling and Servicing Agreement.

(g) REMIC Cash Circulation. So long as a Springing Lien Event has not occurred,
Transfer or Distribute cash or cash equivalents, but not REMIC Properties, to
the Company or any of its Subsidiaries, but only in a manner generally
consistent with the regular cash flow circulation processes employed by the
applicable Sears Parties in their Ordinary Course of Business.

 

AGREEMENT – Page 22



--------------------------------------------------------------------------------

(h) Liens.

(1) incur (A) ordinary course or involuntary liens and encumbrances, including,
without limitation, liens securing real estate taxes (which shall be timely
extinguished in the Ordinary Course of Business), zoning restrictions, and
easements; (B) liens arising under the REMIC Transactional Documents; and (C)
liens and encumbrances permitted by the REMIC Transactional Documents; and

(2) permit to exist any liens and encumbrances existing on the Closing Date
(such existing liens and encumbrances, the “REMIC Existing Liens”).

3.06. Additional REMIC Covenants.

(a) Lessee covenants to PBGC and agrees that it shall continue to pay all
amounts as and when due under the Master Lease and all Site Leases (as defined
in the Master Lease) entered into pursuant thereto, subject to any applicable
grace periods, with respect to the REMIC Properties and the Mortgage Loans.

(b) Each of the RE Subsidiaries and the Depositor covenants to PBGC and agrees
that it shall at all times remain liable for its obligations to PBGC under ERISA
and any other applicable law irrespective of whether any direct or indirect
Transfer, Pledge or Distribution of the equity or other ownership interests in
any RE Subsidiary or the Depositor occurs. With respect to each such Sears
Party, such continuing liability hereunder shall survive any such Transfer,
Pledge or Distribution as if such Sears Party thereafter remained a member of
the Company’s Controlled Group.

(c) Each Sears Party covenants to PBGC and agrees that it shall not cause or
allow, and that there will not be, (A) any direct or indirect Transfer or
Distribution, or (B) any Pledge, in each case, of the equity or other ownership
interests of any RE Subsidiary or the Depositor to any Person other than the
Company or any of its Subsidiaries and in any such case, only if (y) such equity
or other ownership interests are (or will be) owned by the Company or a
Subsidiary organized under the laws of and domiciled in any state of the United
States of America or the District of Columbia, and (z) upon giving effect to
such Transfer, Distribution, or Pledge, all RE Subsidiaries and the Depositor
will remain members of the Company’s Controlled Group.

(d) Each Sears Party covenants to PBGC and agrees that in the event that it is
required to (or otherwise) deliver(s) a schedule of liens and encumbrances
pertaining to any REMIC Property to any third party, it shall deliver such
schedule (including updates) to PBGC promptly following delivery to the
applicable third party.

3.07. Transaction Documents Control. In the event that any action or matter is
expressly prohibited or limited in any Transaction Document, but is permitted or
less limited under the REMIC Transactional Documents, such Transaction Document
shall control.

 

AGREEMENT – Page 23



--------------------------------------------------------------------------------

3.08. Sears Re Claims. Each of the Depositor, the RE Subsidiaries and the IP
Subsidiary shall not become obligated to Sears Re except to the extent of
obligations arising under the IP Notes, the IP Notes Indenture or any agreements
or other documents related thereto; provided however that if any inadvertent or
involuntary obligation that would have constituted a Prohibited Sears Re
Obligation if in existence on the Closing Date arises after the Closing Date, it
shall not constitute a breach of this Section 3.08 if the Company causes such
obligation to be discharged or subordinated in right of payment to those
obligations owed to PBGC as set forth in the Subordination Agreement promptly,
but in any event within ten (10) Business Days after, such obligation is
discovered by the Company. Promptly, but in no event greater than five (5)
Business Days after PBGC’s written request (such requests not to be made more
frequently than quarterly), the Company shall either certify to PBGC that no
Prohibited Sears Re Obligations exist to the best knowledge of the Company
(whether arising before, on, or after the Closing Date, and whether arising
intentionally, inadvertently, or involuntarily) or disclose all Prohibited Sears
Re Obligations then existing to the best knowledge of the Company.

3.09. Discovery of Prohibited Sears Re Obligation. Promptly, but in any event
within five (5) Business Days after any discovery by the Company of any
Prohibited Sears Re Obligation (whether arising prior to the Closing Date or
thereafter), the Company shall provide notice of such discovery to PBGC.

ARTICLE IV

PLAN PROTECTION TRANSACTION: IP ASSETS

4.01. Covenants Regarding Replacement. Each of the Company and the Member hereby
covenants to PBGC and agrees that it will not seek to remove the existing IP
Independent Manager or appoint any successor IP Independent Manager unless the
existing IP Independent Manager is promptly replaced by a successor IP
Independent Manager set forth on Exhibit 17 hereto or otherwise expressly
approved in advance in writing by PBGC. Each of the Company and the Member
hereby further covenants to PBGC and agrees that the IP Independent Manager
shall be the sole Independent Manager (as such term is defined in the Limited
Liability Company Operating Agreement of KCD IP, LLC, as in effect on the
Closing Date). The Parties agree that a termination by CSC of the CSC Service
Agreement for the IP Independent Manager shall not constitute a breach of this
Section 4.01 by the Company or the Member so long as a successor IP Independent
Manager is promptly appointed in accordance with this Section 4.01.

4.02. Limitations Upon Voting. Any IP Independent Manager shall be entitled to
vote solely on:

(a) the authorization of IP Subsidiary to enter into the Agreement or any other
Transaction Document;

(b) the commencement of a Voluntary Bankruptcy Event or a Transfer, Pledge, or
Distribution of all or substantially all of the assets of the IP Subsidiary;

(c) any amendment to the organizational documents of the IP Subsidiary; and

(d) any action which, in the IP Independent Manager’s reasonable judgment, may
impair the bankruptcy remoteness of the IP Subsidiary in any material respect,
or would otherwise be in violation of any provision set forth in any Transaction
Document.

 

AGREEMENT – Page 24



--------------------------------------------------------------------------------

4.03. Insurance Coverage. All IP Independent Managers shall (i) receive coverage
from the applicable directors’ and officers’ liability policies of insurance;
and (ii) be paid and receive all other benefits at the same level and amount as
the other managers of the IP Subsidiary, at the IP Subsidiary’s sole expense.

4.04. IP Covenants.

(a) The Company covenants to PBGC and agrees that it shall not permit the IP
Subsidiary to, and the IP Subsidiary covenants to PBGC and agrees (as an
independent covenant and solely to the extent that such agreement by the IP
Subsidiary does not impair the rights of the holder of the IP Notes thereunder
or materially impair the marketability of the IP Notes) that it shall not:

(1) Transfer or Distribute any Designated Assets;

(2) amend in any manner that is materially adverse to the interests of PBGC (i)
the organizational documents of the IP Subsidiary (it being understood that,
without limitation, any amendments to the sections of the organizational
documents identified in Exhibit 25 would be materially adverse to PBGC, and are
therefore prohibited) or (ii) the IP Notes Indenture (this Section 4.04(a)(2),
the “Indenture Amendment Covenant”);

(3) Pledge any Designated Assets;

(4) institute or consent to the institution of (including, without limitation,
by failing to timely defend against) bankruptcy or insolvency proceedings in
respect to the IP Subsidiary, or file a petition seeking or consenting to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, or seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
IP Subsidiary or any substantial part of its assets, or make any assignment for
the benefit of creditors, or admit in writing its inability to pay its debts
generally as they become due, or take any corporate action in furtherance of
such action;

(5) incur, assume or guaranty any Indebtedness;

(6) make any expenditure (by long-term or operating lease or otherwise) for any
capital assets (either realty or personalty);

(7) merge, dissolve, liquidate or consolidate with or into any other entity or
engage in any other business combination with any other entity;

(8) (A) change its name or organizational identification number (if applicable),
or conduct its business operations under any fictitious business name or trade
name, (B) change its type of organization, jurisdiction of organization, or
other legal structure except as otherwise expressly permitted hereunder or (C)
change its chief executive office, in each case unless the IP Subsidiary
promptly (and, in any event, within thirty (30) calendar days following such
change) notifies PBGC of such change;

 

AGREEMENT – Page 25



--------------------------------------------------------------------------------

(9) form any subsidiaries; or

(10) take any action in violation of or not authorized under the organizational
documents of the IP Subsidiary.

(b) The Company covenants to PBGC and agrees that the Company and its
Subsidiaries shall continue to pay all royalties as and when due (subject to any
applicable grace periods) with respect to the IP Assets and the IP Notes.

(c) The Company and, as an independent covenant of the IP Subsidiary and solely
to the extent that such agreement by the IP Subsidiary does not impair the
rights of the holder of the IP Notes thereunder or materially impair the
marketability of the IP Notes, the IP Subsidiary covenant to PBGC and agree that
in the event that the Company or any of its Subsidiaries, including the IP
Subsidiary, is required to deliver (or otherwise delivers) a schedule of liens
and encumbrances pertaining to any property owned by the IP Subsidiary to any
third party, they shall deliver such schedule (including updates) to PBGC
promptly following delivery to the applicable third party.

(d) Each Sears Party covenants to PBGC and agrees that it shall not cause or
allow, and that there shall not be, (A) any direct or indirect Transfer or
Distribution or (B) any Pledge, in each case of any membership or other equity
interests in the IP Subsidiary to any Person other than the Company or any of
its Subsidiaries (other than the Limited License) and in any such case, only if
(y) such interests are (or will) be owned by the Company or a Subsidiary
organized under the laws of and domiciled in any state of the United States of
America or the District of Columbia, and (z) upon giving effect to such
Transfer, Distribution, or Pledge, the IP Subsidiary will remain a member of the
Company’s Controlled Group.

(e) The records concerning the IP Assets are and shall be kept at the address
shown in Exhibit 10-A as the chief executive office of IP Subsidiary or at the
offices of applicable outside counsel.

(f) The Company and the IP Subsidiary covenant to PBGC and agree that the IP
Subsidiary shall deliver to PBGC a written update to Exhibit 10-B (i)
immediately upon the occurrence of a Springing Lien Event and (ii) from and
after the Closing Date, promptly after the IP Subsidiary’s acquisition or
disposition of any IP Asset that, either individually or in the aggregate, is
material to the business of any Sears Party; provided that, in the case of the
disposition of any IP Asset, the IP Subsidiary shall deliver to PBGC the written
update to Exhibit 10-B no later than ten (10) Business Days after the IP
Subsidiary’s disposition of such IP Asset.

 

AGREEMENT – Page 26



--------------------------------------------------------------------------------

4.05. IP Covenant Carve-outs.

(a) Notwithstanding anything to the contrary set forth in Section 4.04(a)(1) of
this Agreement, the IP Subsidiary shall be permitted to:

(1) make payments in respect of the IP Notes or as required by the IP Notes
Indenture;

(2) Transfer or Distribute the IP Assets to the extent that such Transfer or
Distribution either:

(A) is permitted by the IP Notes Indenture and is otherwise undertaken for fair
market value and in its Ordinary Course of Business; or

(B) is a Transfer or Distribution following the occurrence of a default under
the IP Notes Indenture, with the net proceeds thereof being first applied to the
IP Notes and after payment in full of such IP Notes and the other obligations
under the IP Notes Indenture, such remaining proceeds (being Designated Assets)
subject to the Springing Lien and thereafter to be applied to the PBGC UBL
Claims (or, in the event that the PBGC UBL Claims are then contingent,
unliquidated and/or unmatured, transferred within five (5) Business Days to, and
held by, PBGC or its designated agent for the benefit of PBGC in express trust
or escrow (as applicable) until such time as the PBGC UBL Claims are fully
liquidated and after application, such amount (if any) in excess of that
required to pay the PBGC UBL Claims in full (provided such PBGC UBL Claims have
not become unenforceable by reason of a lapse of time) shall be remitted to the
Company or its appropriate Subsidiary as directed by the Company), or as
otherwise required by law; and

(3) so long as a Springing Lien Event has not occurred, Transfer or Distribute
cash or cash equivalents (even if constituting Designated Assets of the IP
Subsidiary) to the Company or any of its Subsidiaries in a manner generally
consistent with the regular cash flow circulation processes employed by the
Sears Parties in the Ordinary Course of Business, including without limitation
by:

(A) maintaining loans (as lender) from the initial proceeds from the issuance of
the IP Notes;

(B) making loans (as lender) to any Affiliate out of payments from the licenses
constituting IP Assets;

(C) canceling, amending, modifying or refinancing any such loans; or

(D) making distribution of amounts received by the IP Subsidiary under the
waterfall provisions of the IP Notes Indenture.

(b) The covenants and restrictions in Section 4.04(a)(3) shall not apply to:

(1) the IP Note Liens;

 

AGREEMENT – Page 27



--------------------------------------------------------------------------------

(2) liens granted in the IP Subsidiary’s Ordinary Course of Business to
licensees and qualified sub-licensees under the applicable licenses and
sublicenses;

(3) licenses and sublicenses of IP Assets on arms’-length terms and otherwise in
the IP Subsidiary’s Ordinary Course of Business; provided that long-term
licenses or sub-licenses providing only upfront (as opposed to regular and
periodic) royalty payments shall not be permitted unless the IP Subsidiary (A)
promptly reports such transaction(s) to PBGC and (B) retains (and does not
Distribute, Transfer, or unless expressly permitted by this Section 4.05(b),
Pledge (except as required by the IP Notes Indenture) such upfront royalty
payments or proceeds thereof;

(4) any rights to the Limited License granted pursuant to Section 1.12 of the IP
Notes Indenture;

(5) ordinary course or involuntary liens and encumbrances;

(6) liens and other encumbrances existing at the Closing Date (the “IP Existing
Liens”);

(7) Permitted Liens (as such term is defined in the IP Notes Indenture); and

(8) continuations or substitutions of the foregoing with substantially
equivalent liens or encumbrances.

(c) The covenants and restrictions in Section 4.04(a)(5) shall not apply to:

(1) the IP Notes;

(2) other liabilities arising under the IP Notes Indenture (as in effect as of
the Closing Date) and the Transaction Documents (in this instance only, as that
term is defined in the IP Notes Indenture, but as each of such Transaction
Documents and the IP Notes Indenture as in effect as of the Closing Date); and

(3) liabilities of the IP Subsidiary incurred in its Ordinary Course of Business
(and then, only to the extent permitted under the IP Notes Indenture).

ARTICLE V

ENFORCEMENT

5.01. Specific Performance. Each Party acknowledges and agrees that money
damages may not be an adequate remedy for any breach or threatened breach of any
Transaction Document. In addition to any and all other remedies that the Parties
may have, the Parties shall each be entitled to specific performance as a remedy
for breach of any covenant, undertaking or other agreement set forth in any
Transaction Document and PBGC, the Company and all Subsidiaries shall be deemed
to have consented to specific performance in respect of any such violation and
to have waived any objection to the granting of such relief (provided that such
Party is found to have been in violation of any provision of any Transaction
Document), to the

 

AGREEMENT – Page 28



--------------------------------------------------------------------------------

greatest extent permitted by law; provided, however, that upon the occurrence of
a Material Transaction (as defined below), PBGC may not rely on this Section
5.01 in order to seek to enjoin or otherwise prevent such Material Transaction,
it being recognized that PBGC’s sole remedy under the Transaction Documents with
respect to such Material Transaction is as set forth in Section 7.04 hereof;
provided further, however, that nothing in the immediately preceding proviso
will in any way impair or abrogate any rights or remedies of PBGC arising under
ERISA or any other source other than the Transaction Documents, including,
without limitation, to seek to enjoin or otherwise prevent such Material
Transaction to the extent it may otherwise do so by operation of law, statute,
regulation, or otherwise.

5.02. Violative Actions Void Ab Initio. Any transactions or other actions in
breach of any covenant, undertaking or other agreement set forth in this
Agreement or any other Transaction Document shall be, ab initio, null, void and
of no force or effect.

5.03. Additional Contribution. Subject to Section 5.04, the Company agrees that
it shall, within five (5) Business Days after entry of a Final Injunction Order,
make a contribution of cash, cash equivalents, or liquid, marketable, and
publicly-traded securities (but in the case of cash equivalents or such
securities, only to any extent permitted by ERISA and any other applicable law)
to the Pension Plan (an “Additional Contribution”) in an amount equal to (or
with a value of) $100 million; provided, however, that upon the occurrence of a
Material Transaction (as defined below), PBGC may not rely on this Section 5.03
or Section 5.04 in order to seek an Additional Contribution as a result of such
Material Transaction, it being recognized that PBGC’s sole remedy under the
Transaction Documents with respect to such Material Transaction is as set forth
in Section 7.04 hereof; provided further, however, that nothing in the
immediately preceding proviso will in any way impair or abrogate any rights and
remedies of PBGC arising under ERISA or any other source other than the
Transaction Documents, including, without limitation, to seek to enjoin or
otherwise prevent such Material Transaction to the extent it may otherwise do so
by operation of law, statute, regulation, or otherwise. The Additional
Contribution shall be in addition to the minimum required contribution under 26
U.S.C. § 430 for the plan year for which the Additional Contribution is made.

5.04. Additional Contribution Liability. The Company shall be required to make
the Additional Contribution in accordance with Section 5.03 only if the Company
or any of its Subsidiaries, takes, or attempts to take, any action (either, a
“Breaching Action”) which:

(a) is or would be in breach of the Agreement or any other Transaction Document,
and the Company does not, within ten (10) Business Days following delivery of
notice of such Breaching Action by PBGC to the Company or any other Sears Party
either: (1) cure such breach, provided however that (A) for the purposes of this
Section 5.04 only, PBGC shall not assert that such breach is incurable (but may
contest the sufficiency of any cure asserted by the Company), and (B) nothing in
the Agreement limits or otherwise impairs PBGC’s rights to assert that any such
breach is incurable for purposes of any other provision (or any other remedy
available for the breach of such a provision) of this Agreement or any other
Transaction Document, or (2) provides written notice to PBGC that it will not
(and, in fact it does not) take such Breaching Action. For the purposes of
providing notice to any Sears Party (other than the Company) under this Section
5.04, PBGC shall direct any such notice to such Sears Party in care of the
Company, Attention: General Counsel. Subject to the immediately preceding
sentence,

 

AGREEMENT – Page 29



--------------------------------------------------------------------------------

PBGC, in its sole discretion, may provide any notice under this Section 5.04 to
any Sears Party, regardless of which Sears Party or Subsidiary has taken or
attempted to take the Breaching Action at issue;

(b) reduces or, if consummated, would reasonably be expected to reduce the
aggregate value of the Designated Assets held by the Depositor, the RE
Subsidiaries and the IP Subsidiary that may be realized by PBGC (whether as a
result of a prohibited Transfer, Distribution or Pledge of any Designated Asset,
reduction in the value of any Designated Asset or impairment of the bankruptcy
remoteness or special purpose nature of any of the Depositor, the RE
Subsidiaries or the IP Subsidiary, or otherwise) by at least $50 million; and

(c) is enjoined by a permanent injunction (after reasonable notice to and an
opportunity to be heard by the Company) set forth in a Final and Non-Appealable
Order or is determined in a Final and Non-Appealable Order to constitute a
breach of this Agreement or such other Transaction Document (a “Final Injunction
Order”).

5.05. Non-Exclusivity of Additional Contribution Liability. Nothing set forth in
Sections 5.03 and 5.04, including, without limitation, payment of the Additional
Contribution, will:

(a) relieve any Sears Party from, or otherwise mitigate, its obligation to fully
comply with the Final Injunction Order (including, without limitation, any
obligation to pay damages to PBGC or the Pension Plan);

(b) constitute a waiver by PBGC, or cure of, any breach under this Agreement or
any other Transaction Document; or

(c) in any way impair, waive, or abrogate any of PBGC’s remedies under this
Agreement, any other Transaction Document (including the right hereunder to
cease Forbearance as provided herein) or applicable law, other than the
occurrence of a Springing Lien Event arising from the requirement to make an
Additional Contribution.

5.06. Prefunding Balance Limitation. The Company shall not at any time elect
under 26 U.S.C. § 430(f)(6)(B) to create or to increase any prefunding balance
(as defined in 26 U.S.C. § 430(f)(6)) of the Pension Plan by using all or part
of any Additional Contribution, or all or any portion of any excess described in
26 U.S.C. § 430(f)(6)(B) that is directly or indirectly attributable to any
Additional Contribution. Such election prohibition is continuing and will
survive termination of this Agreement.

ARTICLE VI

SPRINGING LIEN

6.01. Springing Lien Events. Each of the following shall constitute a “Springing
Lien Event”:

(a) a Voluntary Bankruptcy Event or an Involuntary Bankruptcy Event;

 

AGREEMENT – Page 30



--------------------------------------------------------------------------------

(b) a failure by the Company or any of its Subsidiaries to timely make any
quarterly installment or other legally required Pension Plan contribution or any
Additional Contribution;

(c) other than pursuant to the Limited License, entry into an agreement by the
Company or any Subsidiary providing for (i) the direct or indirect Distribution
or Transfer or (ii) the Pledge, in each case of any ownership interest in the
Depositor, any RE Subsidiary or the IP Subsidiary, by the Company or any of its
Subsidiaries to any Person other than the Company or any of its Subsidiaries
without the Depositor, such RE Subsidiary, or the IP Subsidiary, as applicable,
remaining liable for its obligations to PBGC;

(d) the initiation by the “plan administrator” (as defined in 29 C.F.R. §
4001.2) of the Pension Plan (the “Plan Administrator”) of a distress termination
of the Pension Plan under ERISA Section 4041(c);

(e) entry by a court of competent jurisdiction of a decree under ERISA Section
4042(c)(1) adjudicating that the Pension Plan is terminated; or

(f) agreement between PBGC and the Plan Administrator that the Pension Plan is
terminated.

6.02. Springing Lien. Upon and continuing after the occurrence of any Springing
Lien Event, each of the Depositor, the RE Subsidiaries and the IP Subsidiary
hereby agrees that it will automatically be deemed to have granted to PBGC, on
the date of such occurrence and without further action of any Party or other
Person, as security for the Secured Obligations, a lien on and security interest
in (the “Springing Lien”) the following:

(a) the REMIC Certificates;

(b) the REMIC Properties;

(c) subject to the terms of Section 6.03, the IP Assets; and

(d) all proceeds (but with respect to proceeds of IP Assets, subject to the
terms of Section 6.03) in any form and whenever arising (whether arising before,
upon, or after such Springing Lien Event), of any of the foregoing set forth in
Sections 6.02(a)-(c), including proceeds of proceeds (collectively with the
assets described in Sections 6.02(a)-(c), the “Designated Assets”).

6.03. IP Springing Lien Conditions. If the grant of the Springing Lien
respecting the IP Assets (and all proceeds thereof) would constitute a default
under the IP Notes Indenture as of the Closing Date, then the Springing Lien as
respecting the IP Assets (and all proceeds thereof) shall be of no force and
effect until either:

(a) the IP Notes and all other obligations under the IP Notes Indenture have
been paid in full (or the IP Notes and the IP Notes Indenture have otherwise
been defeased or fully discharged); or

(b) the grant of the Springing Lien respecting the IP Assets (and all proceeds
thereof) ceases to constitute a default under the IP Notes Indenture (together
with Section 6.03(a), the “IP Springing Lien Conditions”).

 

AGREEMENT – Page 31



--------------------------------------------------------------------------------

6.04. Secured Obligations. Any Springing Lien arising under Sections 6.02 or
6.03 shall secure any and all claims (whether or not reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, or
undisputed) of PBGC for the “unfunded benefit liabilities” together with
interest (the “UBL”) of the Pension Plan under ERISA Section 4062(b)(1)(A) (such
claims, the “PBGC UBL Claims”) against the Company and each of its Subsidiaries
(the “Secured Obligations”). For the avoidance of doubt, the Springing Lien
shall consensually secure the PBGC UBL Claims in total, without regard to any
rights of the Sears Parties or any other members of the Company’s Controlled
Group to seek marshalling or similar remedies. Each Sears Party hereby waives
any and all defenses based on marshalling, suretyship or impairment of
collateral.

6.05. Acknowledgement of Joint and Several Liability. Each Sears Party hereby
acknowledges, in accordance with Exhibit 28, (a) that it is a member of the
Company’s Controlled Group and (b) its joint and several contingent liability
for the PBGC UBL Claims.

6.06. Reservation of Rights Regarding UBL Determination. Notwithstanding
anything to the contrary in this Agreement, the Parties reserve all rights
regarding the determination of UBL, or any determination made on a Termination
Basis, including, but not limited to, the applicability, validity,
interpretation, and application of PBGC regulations relating thereto.

6.07. Perfection of Security Interests.

(a) Escrow Arrangements. The Parties hereby agree to and herein adopt the Escrow
Arrangements, which, inter alia, set forth and govern the Custodian’s rights,
obligations, and authority with respect to the Designated Assets.

(b) REMIC Certificates. Upon the occurrence of a Springing Lien Event and
determined only at such time, the Springing Lien shall, with respect to the lien
on the REMIC Certificates (and all proceeds thereof) be:

(1) a valid, binding and enforceable lien on and security interest in such REMIC
Certificates (and all proceeds thereof) senior to all other liens except for
non-consensual liens which may prime by operation of statute (if any); and

(2) perfected (A) through physical possession of such REMIC Certificates by the
Custodian, acting as PBGC’s designated agent, which are to be held in escrow in
accordance with the Escrow Arrangements from and after the Closing Date until
the occurrence of a Springing Lien Event; and/or (B) by filing and recordation
of the appropriate PBGC RE Perfection Documents upon the occurrence of a
Springing Lien Event.

 

AGREEMENT – Page 32



--------------------------------------------------------------------------------

(c) IP Assets. Upon the occurrence of a Springing Lien Event and determined only
at such time, the Springing Lien shall, with respect to the lien on the
Designated Assets consisting of the IP Assets (and all proceeds thereof), be,
subject to and conditioned upon the satisfaction of at least one of the IP
Springing Lien Conditions:

(1) a valid, binding and enforceable lien on and security interest in such IP
assets (and all proceeds thereof) senior to all other liens (A) except for the
IP Note Liens and non-consensual liens which may prime by operation of statute
(if any) and (B) subject to the Limited License; and

(2) perfected by filing and recordation of the appropriate PBGC IP Perfection
Documents upon the occurrence of a Springing Lien Event.

(d) Real Property. Upon the occurrence of a Springing Lien Event and determined
only at such time, the Springing Lien shall, with respect to the lien on the
Designated Assets consisting of the REMIC Properties (and all proceeds thereof)
be:

(1) a valid, binding and enforceable lien on and security interest in such REMIC
Properties (and all proceeds thereof) senior to all other liens except for the
REMIC Mortgages and non-consensual liens which may prime by operation of statute
(if any); and

(2) perfected by filing and recordation of the PBGC Mortgages (together with any
state-specific conformations required as of the time of such filing and
recordation upon the occurrence of a Springing Lien Event) and/or the PBGC RE
Perfection Documents upon the occurrence of a Springing Lien Event.

(e) Authority to File. Upon the occurrence of a Springing Lien Event, PBGC may
remove any of the PBGC RE Perfection Documents, PBGC IP Perfection Documents
(subject to and conditioned upon the satisfaction of at least one of the IP
Springing Lien Conditions), and PBGC Mortgages (collectively, the “PBGC
Perfection Documents”) from escrow, file such PBGC Perfection Documents with
applicable government entities, file applicable UCC-1 financing statements,
negotiate, execute and record the PBGC Mortgages, and take such other actions,
in each case to the extent reasonably necessary to perfect the applicable
Springing Lien and, to the extent in accordance with applicable law and not
otherwise expressly restricted by this Agreement, Foreclose on the Designated
Assets.

(f) Custodian Funds; Custodian Fees and Expenses. PBGC shall apply the Deposit
solely to reimburse PBGC for its out-of-pocket costs and expenses incurred in
connection with the execution, perfection and recordation of the PBGC Perfection
Documents and other security interests related to the Springing Lien. Any unused
portion of such Deposit shall be returned by the Custodian to the Company
promptly following the termination of this Agreement. For the avoidance of
doubt, the Deposit shall not be released by the Custodian to PBGC until PBGC
asserts that a Springing Lien Event has occurred.

6.08. Rights of Foreclosure.

(a) When PBGC May Foreclose. Without any limitation to any other rights or
remedies of whatever kind or nature PBGC may have (whether under the Transaction
Documents, at law, in equity or otherwise), and notwithstanding anything herein
to the contrary, PBGC may foreclose or otherwise enforce the Springing Lien on
the Designated Assets (or any portion thereof) (any such foreclosure or other
enforcement, a “Foreclosure”; to take any such action, to “Foreclose”) only:

(1) if the Plan Administrator initiates a distress termination of the Pension
Plan under ERISA Section 4041(c); or

(2) upon satisfaction of the following conditions: (A) the Pension Plan is
terminated, and (B) within five (5) Business Days after a written demand by PBGC
to the Company (or to any other Sears Party, if the Company is a debtor in
bankruptcy at the time of any such demand) (the “PBGC Demand Letter”, which
shall include the UBL Documentation), PBGC does not receive payment for the full
amount of the PBGC UBL Claims demanded in the PBGC Demand Letter. PBGC’s
reasonable estimate of the PBGC UBL Claims shall suffice for purposes of such
demand and PBGC Demand Letter.

 

 

AGREEMENT – Page 33



--------------------------------------------------------------------------------

(b) Contingent UBL Claims. If, at the conclusion of any Foreclosure instituted
in accordance with Section 6.08(a), the PBGC UBL Claims are contingent,
unliquidated or unmatured, then any proceeds of such Foreclosure shall (i) be
held by PBGC or its designated agent for the benefit of PBGC in express trust or
escrow (as applicable), and (ii) if invested, then invested as PBGC shall
reasonably determine. Such funds shall be held or invested in accordance with
the preceding sentence until such time as the PBGC UBL Claims are fixed, matured
and fully liquidated, whereupon such funds may be applied to the PBGC UBL
Claims. After application of such funds, such amount (if any) in excess of that
required to pay the PBGC UBL Claims in full (provided such PBGC UBL Claims have
not become unenforceable by reason of a lapse of time) shall be remitted to the
owner(s) of the Designated Assets subjected to such Foreclosure or as otherwise
required by law. If the amount of the PBGC UBL Claims is ultimately determined
by Final and Non-Appealable Order (unless otherwise agreed by PBGC in writing)
to be less than PBGC’s reasonable estimate as set forth above, any amounts paid
in respect of the PBGC UBL Claims that are in excess of the amount so determined
shall be promptly turned over to the owner(s) of the Designated Assets subjected
to the Foreclosure or disposed of as otherwise required by law, together with,
to the extent permitted by applicable law, interest and earnings (in either
case, if any) on the trust or escrow account.

6.09. ERISA Lien. Notwithstanding anything herein to the contrary, the Springing
Lien shall not be subject to the collective net worth limit applicable to a
statutory lien under ERISA Section 4068 (the “ERISA Lien”). Nothing herein in
any way limits PBGC’s rights, if any, to an ERISA Lien. However, any amount PBGC
collects pursuant to an ERISA Lien from any of the RE Subsidiaries, the
Depositor or the IP Subsidiary shall serve to reduce the amount owed by such RE
Subsidiary, the Depositor or the IP Subsidiary, as applicable, for the PBGC UBL
Claims that would otherwise be secured by the Springing Lien; provided that no
amounts collected hereunder, or under any other Transaction Document, pursuant
to an ERISA Lien, or otherwise, from any Sears Party will reduce the PBGC UBL
Claims or the amount of the Springing Lien therefor against any other of the
foregoing Persons until PBGC has received a single full satisfaction of such
claim.

6.10. Non-Exclusivity of Rights and Remedies. Except as otherwise expressly
agreed to herein, nothing in this Agreement or any other Transaction Document
limits or otherwise impairs PBGC’s or the Pension Plan’s rights and remedies,
whether by statute, contract, at law, in equity or otherwise.

 

AGREEMENT – Page 34



--------------------------------------------------------------------------------

6.11. Credit Facility. The Springing Lien shall not extend to such rights with
respect to the IP Assets as are reasonably necessary to permit the lenders,
holders or collateral agents under the Credit Facility or the Secured Notes to
enforce their rights and remedies under the documents governing such
indebtedness with respect to the collateral securing such indebtedness; provided
however that such limitation to the Springing Lien shall apply only to the
extent required by the terms of such indebtedness: (i) as currently in effect,
or (ii) as set forth in any amendment, supplement, modification, refinancing or
replacement thereof, but only to the extent that the scope of such Springing
Lien limitation is not expanded beyond that in effect as of the Closing Date.

6.12. Termination of Springing Lien. Any Springing Lien shall remain in
existence until such time as (i) the PBGC UBL Claims are paid in full, or become
unenforceable by reason of lapse of time or (ii) otherwise terminated in
accordance with this Agreement.

ARTICLE VII

PBGC COMMITMENT

7.01. [Intentionally Omitted.]

7.02. Forbearance. Except as provided in Sections 7.03 and 7.04, PBGC shall
forbear from initiating any involuntary termination of the Pension Plan pursuant
to ERISA Section 4042 (the “Forbearance”; to “Forbear”).

7.03. Forbearance Inapplicable to Compulsory Involuntary Termination.
Notwithstanding Section 7.02, the Forbearance does not limit PBGC’s right to
initiate and complete an involuntary termination of the Pension Plan that is
based solely on PBGC’s determination (in accordance with then-applicable legal
standards) that (a) the Pension Plan “does not have assets available to pay
benefits which are currently due under the terms of the plan” within the meaning
of ERISA Section 4042(a) and (b) PBGC is therefore required to initiate
termination proceedings pursuant to ERISA Section 4042(a).

7.04. Forbearance Termination. PBGC shall not be required to Forbear if, after
the Closing Date either (a) a Forbearance Termination Event occurs that is
continuing and has not been cured at the time of PBGC’s issuance of a notice of
determination under 29 U.S.C. § 1342(a) that it is instituting proceedings to
terminate the Pension Plan or (b) the Company or any of its Subsidiaries enters
into an agreement providing for a Material Transaction.

7.05. UBL Documentation. If at any time PBGC determines that a Forbearance
Termination Event has occurred pursuant to Section 7.06(a)(3) below, PBGC shall
provide the Company with the UBL Documentation no less than five (5) Business
Days prior to issuing any notice of determination that the Pension Plan should
be terminated except in connection with any involuntary termination described in
Section 7.03. During such five (5) Business Day period, PBGC shall, if requested
by the Company in writing, meet and confer with the Company (including for
either Party, its selected advisors) and address, in good faith, any issues or
questions that the Company may, in good faith, have with respect to the UBL
Documentation. Except as specified in the immediately preceding two sentences,
neither PBGC’s provision of the UBL Documentation to the Company nor the
Company’s review thereof or response thereto or to such determination will
prevent or delay PBGC from pursuing any and all remedies hereunder, under any
other Transaction Document, or under applicable law.

 

AGREEMENT – Page 35



--------------------------------------------------------------------------------

7.06. Forbearance-Related Definitions.

(a) Forbearance Termination Event. A “Forbearance Termination Event” means:

(1) the occurrence of any Springing Lien Event (it being understood that the
occurrence of a Springing Lien Event is not subject to cure);

(2) an event of default under any third-party debt issued by the Company or any
Material Subsidiary with an aggregate outstanding principal amount in excess of
$350 million, which event of default (A) results in the acceleration of the
maturity date of such debt; or (B) arises from non-payment upon the expiry of
such debt’s term and, in either case, such debt remains outstanding for a period
of five (5) calendar days following such acceleration or non-payment;

(3) both (A) the Company’s Market Capitalization is less than $1.0 billion on a
fully-diluted basis, determined at market close; and (B) either (1) the UBL of
the Pension Plan exceeds $625 million; or (2) both (x) the Pension Plan is less
than 80% funded on a Termination Basis and (y) the UBL of the Pension Plan is
greater than $250 million; or

(4) any breach by the Company or any of its Subsidiaries of any applicable
representation, warranty, covenant, undertaking or agreement set forth in this
Agreement or any other Transaction Document applicable to such entity that (A)
PBGC concludes, in its reasonable discretion, constitutes a material breach
(determined by reference to the extent which such breach, individually or when
aggregated with all other such breaches, reduces the aggregate value of the
Designated Assets held by the Depositor, the RE Subsidiaries and the IP
Subsidiary that may be realized by PBGC (whether as a result of a prohibited
Transfer, Distribution or Pledge of any Designated Asset, reduction in the value
of any Designated Asset or impairment of the bankruptcy remoteness or special
purpose nature of any of the Depositor, the RE Subsidiaries or the IP
Subsidiary, or otherwise)), and (B) if a curable breach, is not cured within
three (3) Business Days after notice of such breach has been delivered by PBGC
to either the Company, or any other Sears Party. For the avoidance of doubt,
Springing Lien Events are not curable. For the purposes of providing notice to
any Sears Party (other than the Company) under this Section 7.06(a)(4), PBGC
shall direct any such notice to such Sears Party in care of the Company,
Attention: General Counsel. Subject to the immediately preceding sentence, PBGC,
in its sole discretion, may provide any notice under this Section 7.06(a)(4) to
any Sears Party, regardless of which Sears Party or Subsidiary is in breach.

(b) Material Transaction. A “Material Transaction” means any of the following:

(1) subject to Section 7.06(c), if the Company’s Market Capitalization is equal
to or greater than $1.5 billion, asset dispositions (other than dispositions of
equity interests of Subsidiaries, which are addressed in Section 7.06(b)(3))
that are not either (A) fair and reasonable, or (B) the result of an
arm’s-length transaction;

 

AGREEMENT – Page 36



--------------------------------------------------------------------------------

(2) subject to Section 7.06(c), if the Company’s Market Capitalization is less
than $1.5 billion, asset dispositions (other than dispositions of equity
interests of Subsidiaries, which are addressed in Section 7.06(b)(3)) that are
not both: (A) on terms that are either (1) fair and reasonable or (2) the result
of an arm’s length transaction; and (B) having a total value not in excess of
$600 million, as calculated from and after the most recent date on which the
Company’s Market Capitalization fell below such threshold (but excluding
transactions required under agreements entered into prior to such date);

(3) irrespective of the Company’s Market Capitalization, and subject to Section
7.06(c), the disposition of equity or other ownership interests of any
Subsidiary (including without limitation by means of a rights offering) with
total value in excess of $500 million;

(4) irrespective of the Company’s Market Capitalization, and subject to Section
7.06(c), spinoffs, dividends or share repurchases with a total value in excess
of $250 million; or

(5) new financing to or a sale-leaseback by, the Company or any of its
Subsidiaries (including, without limitation, any sale-leaseback of real property
or REIT transaction) such that, immediately following such transaction, the
amount of outstanding Indebtedness of the Company and its Subsidiaries (for this
purpose, including, without limitation, commitments under revolving credit
facilities and letter of credit commitment amounts, but (A) counting Primary
Indebtedness only once even if more than one of the Company and its Subsidiaries
are obligors thereunder and (B) not counting Third Party Indebtedness if the
obligor under the related Primary Indebtedness is the Company or any of its
Subsidiaries) exceeds the amount of outstanding Indebtedness of the Company and
its Subsidiaries (for this purpose, including, without limitation, commitments
under revolving credit facilities and letter of credit commitment amounts, but
(y) counting Primary Indebtedness only once even if more than one of the Company
and its Subsidiaries are obligors thereunder and (z) not counting Third Party
Indebtedness if the obligor under the related Primary Indebtedness is the
Company or any of its Subsidiaries) on July 1, 2015 by at least $1.0 billion.

(c) Material Transaction Carve-Out. Notwithstanding the definition in Section
7.06(b), the following transactions are not “Material Transactions” and shall
not count against any cap calculation set forth in Section 7.06(b): (i) a
disposition of inventory and/or other assets held for sale in the Ordinary
Course of Business of the Company and its Subsidiaries; (ii) the REIT
Transaction; provided however that no proceeds thereof may be used to effect a
transaction as set forth in Section 7.06(b)(4) but without regard to the $250
million transaction cap amount set forth in such Section; and (iii) any
transaction that is solely among the Company and/or any of its Subsidiaries.

(d) Material Transaction Cap Calculations.

(1) Any transaction cap amount under Section 7.06(b)(2) shall be calculated as
the sum of all transactions in such section required under agreements entered
into during any consecutive 12-month period.

(2) Any transaction cap amounts under Sections 7.06(b)(3) and 7.06(b)(4) shall
be calculated as the sum of all transactions in such section required under
agreements entered into during any calendar year, with any unused amounts in any
calendar year carried forward into the following calendar year at the Company’s
sole discretion; provided that any unused amount with respect to a particular
calendar year may not be carried forward to any calendar year other than the
immediately following calendar year.

 

AGREEMENT – Page 37



--------------------------------------------------------------------------------

(e) “Material” for this Agreement Only. Qualification of a transaction as a
“Material Transaction” for the limited purposes of this Agreement shall not
constitute an admission by the Company or any of its Subsidiaries that such
Material Transaction is material for any other purpose.

(f) Company’s Market Capitalization. The “Company’s Market Capitalization” means
and shall be determined in the following order of priority as of the relevant
date of determination:

(1) First, so long as the Specified Shareholders beneficially own or control, in
the aggregate, no more than 88% of the total amount of outstanding fully-diluted
shares of the Company’s common stock, the product of (A) the number of
fully-diluted shares of the Company’s common stock then outstanding and (B) the
closing price of a share of the Company’s common stock as of the end of the most
recently ended trading day as reported by the Nasdaq Stock Market or such
successor or other securities exchange on which the Company’s common stock may
then be listed. The Company shall deliver to PBGC the Specified Shareholder
common equity ownership totals (to the best of the Company’s knowledge) within
three (3) Business Days of receipt of a written request by PBGC therefor;

(2) Second, if PBGC or the Company requests a determination of the Company’s
Market Capitalization by written notice delivered to the other Party and the
Specified Shareholders own or control more than 88% of the total amount of
outstanding fully-diluted shares of the Company’s common stock, the product of
(A) the number of fully-diluted shares of the Company’s common stock outstanding
and (B) the then-current Average Quoted Price;

(3) Third, if (A) PBGC requests a determination of the Company’s Market
Capitalization by written notice delivered to the Company, (B) the Specified
Shareholders own or control more than 88% of the total amount of outstanding
fully-diluted shares of the Company’s common stock, and (C) an Average Quoted
Price cannot be promptly calculated (due to a lack of available quotes or
otherwise) within three (3) Business Days after such request, then the Company’s
Market Capitalization shall be deemed (for the purposes of this Agreement only)
to be less than $1.0 billion on a fully-diluted basis unless the Company then
has issuer ratings (A) by both S&P of CCC- or higher and Moody’s of Caa3 or
higher, in which case the Company’s Market Capitalization shall be deemed to be
greater than $1.0 billion but, except as specified in the next sub-clause (B),
less than $1.5 billion or (B) by both S&P of CCC or higher and Moody’s of Caa2
or higher, in which case the Company’s Market Capitalization shall be deemed
(for purposes of this Agreement only) to be greater than $1.5 billion, in each
case until such time as a subsequent determination of the Company’s Market
Capitalization is requested by either PBGC or the Company and determined in
accordance with the procedures set forth herein.

 

AGREEMENT – Page 38



--------------------------------------------------------------------------------

(4) If either S&P or Moody’s withdraws its rating or otherwise no longer rates
the Company, then, in the circumstances contemplated by Section 7.06(f)(3), the
Company’s Market Capitalization shall be deemed (for purposes of this Agreement
only) to be less than $1.0 billion on a fully-diluted basis.

(5) The Company’s Market Capitalization as calculated under Sections 7.06(f)(3)
and 7.06(f)(4) shall only be for the purposes of this Agreement.

(g) Average Quoted Price. The “Average Quoted Price” shall be determined from
time-to-time, promptly following a request by PBGC or the Company, as follows:
(i) the Company shall solicit and obtain a quoted price per share for a sale of
50,000 shares from each of five independent broker-dealers reasonably acceptable
to each of PBGC and the Company; (ii) the highest and lowest price quotes will
be eliminated; and (iii) the Average Quoted Price will be the arithmetic average
of the remaining three quotes.

ARTICLE VIII

TERMINATION OF AGREEMENT

8.01. Termination. This Agreement and all other Transaction Documents shall
terminate and shall be of no further effect, and any Springing Lien shall be
released upon the earliest to occur of the following:

(a) Achievement of 85% Funding. The Pension Plan achieves an 85% funded level on
a Termination Basis as of the last day of two consecutive plan years of the
Pension Plan; provided that the Company may, at any time, provide to PBGC a
calculation of the Pension Plan’s funding percentage on a Termination Basis with
supporting documentation, and request PBGC’s review thereof and, in such event,
PBGC will promptly inform the Company in writing that it agrees or disagrees
with such calculation and, if it disagrees with such calculation, will
simultaneously provide the Company with the UBL Documentation relating to such
disagreement and a written explanation of the bases upon which it disagrees.
During the period five (5) Business Days after so providing such UBL
Documentation and written explanation, PBGC shall, if requested by the Company
in writing, meet and confer with the Company (including for either Party, its
selected advisors) and address, in good faith, any issues or questions that the
Company may, in good faith, have with respect to the UBL Documentation or such
disagreement.

(b) Passage of Time. Five years after the earlier of (i) the Closing Date and
(ii) November 3, 2015; provided that, if PBGC has commenced an enforcement
action with respect to its rights hereunder or any other Transaction Document,
this Agreement, the Transaction Documents, and any Springing Lien shall not
terminate solely as a result of the lapse of time until such enforcement action
is finally resolved.

(c) Standard Termination of Pension Plan. The Company completes a standard
termination of the Pension Plan. Any such standard termination will be deemed
completed for purposes of this Agreement upon the expiration of the Audit
Period.

 

AGREEMENT – Page 39



--------------------------------------------------------------------------------

ARTICLE IX

CLOSING

9.01. Closing Date. The closing of this Agreement (the “Closing”) shall occur
upon the satisfaction (or written waiver in accordance with Section 11.06) of
the Closing Conditions. The Closing shall take place at the offices of Locke
Lord LLP, 701 8th Street, N.W., Suite 700, Washington, D.C. 20001, on March 18,
2016, at 10:00 a.m., Eastern Standard Time, or as otherwise mutually agreed to
by the Parties (the “Closing Date”). In no event will there be an extension of
the Closing Date unless agreed to by the Parties in writing.

9.02. Conditions to Closing. The obligations of the Parties are subject to the
satisfaction (or written waiver in accordance with Section 11.06) of the
following conditions (the “Closing Conditions”):

(a) Execution of this Agreement. Each of the Parties shall have executed and
delivered to each other Party a counterpart to this Agreement.

(b) Transfer of Regular Interest REMIC Certificates. Each Subsidiary of the
Company that owns any regular interest REMIC Certificates (other than the
Depositor) shall have transferred ownership of all such regular interest REMIC
Certificates to the Depositor. The Depositor shall have delivered all such
certificates, together with undated instruments of transfer, to the Custodian or
PBGC’s designated agent, to be held in escrow on behalf of PBGC in accordance
with the escrow arrangements (the “Escrow Arrangements”) attached hereto as
Exhibit 11.

(c) Delivery of PBGC RE Perfection Documents and Powers of Attorney. The
Company, the Depositor, and the RE Subsidiaries shall have executed, and caused
to be delivered to the Custodian or PBGC’s designated agent, to be held in
escrow on behalf of PBGC in accordance with the Escrow Arrangements, the
documents of perfection and the powers of attorney (collectively, the “PBGC RE
Perfection Documents”) in the forms attached hereto as Exhibit 12.

(d) Delivery of PBGC Mortgages and Signature Pages for All REMIC Properties.
Each RE Subsidiary that owns, ground leases or sub-ground leases any REMIC
Properties shall have with respect to each such REMIC Property delivered to the
Custodian or PBGC’s designated agent, to be held in escrow on behalf of PBGC in
accordance with the Escrow Arrangements, pre-executed signature pages with
respect to such fee or leasehold mortgages or deeds of trust (collectively, the
“PBGC Mortgages”) in the forms attached hereto as Exhibit 13 (subject to such
modifications as PBGC may reasonably determine necessary to account for
jurisdiction-specific requirements).

(e) Appointment of Independent Directors.

(1) The Lessee shall have appointed a Person identified on Exhibit 17 as each of
the independent director of the Depositor (the “Depositor Independent Director”)
and the independent director of SRC O.P. (the “SRC O.P. Independent Director”).

(2) Each of the Independent Directors shall have executed and delivered (i) to
the applicable Sears Party, a counterpart to the CSC Service Agreement for such
Independent Director and (ii) to the Company, a counterpart to the applicable
agreement limiting the matters on which such Independent Director may vote in
the forms attached hereto as Exhibit 23.

 

AGREEMENT – Page 40



--------------------------------------------------------------------------------

(f) Amendments to REMIC Organizational Documents. The Depositor and each of the
relevant RE Subsidiaries, as applicable, shall have adopted the amended and
restated organizational documents (the “Amended RE Organizational Documents”)
attached hereto as Exhibit 16.

(g) Issuance of REMIC Bring-Down Opinion. The Company shall have caused REMIC
Counsel to provide to PBGC a bring-down opinion (the “RE Bring-Down Opinion”),
in the form attached hereto as Exhibit 15.

(h) Delivery of PBGC IP Perfection Documents and Powers of Attorney. The Company
and the IP Subsidiary shall have executed, and caused to be delivered to the
Custodian or PBGC’s designated agent, to be held in escrow on behalf of PBGC in
accordance with the Escrow Arrangements, the documents of perfection and the
powers of attorney (the “PBGC IP Perfection Documents”) attached hereto as
Exhibit 20.

(i) Instruction to Sears Re. The Company and SRe Holding Corporation each shall
have executed the instruction letter attached hereto as Exhibit 29 (the “Sears
Re Instruction Letter”), and shall have delivered the executed version of the
Sears Re Instruction Letter to Sears Re, with a fully-executed copy to PBGC.

(j) The IP Independent Manager.

(1) The Member shall have appointed the Person identified on Exhibit 17 as the
Independent Manager (as defined in the Limited Liability Company Operating
Agreement of KCD IP, LLC, as in effect on the Closing Date) of the IP Subsidiary
in accordance with the terms of the IP Subsidiary’s existing organizational
documents (the “IP Independent Manager”), and

(2) The IP Subsidiary shall have caused an Issuer Order (as defined in the IP
Notes Indenture) in the form attached hereto as Exhibit 22 to be given to the
Trustee (as defined in the IP Notes Indenture) (it being understood that the IP
Notes Indenture does not, in every instance, obligate the Trustee to adhere to
the terms of any Issuer Order). The IP Subsidiary shall have delivered to PBGC a
copy of such Issuer Order.

(3) The IP Independent Manager shall have executed and delivered (i) to the IP
Subsidiary, a counterpart to the CSC Service Agreement for the IP Independent
Manager; (ii) to the Company, a counterpart to the agreement limiting the
matters on which the IP Independent Manager may vote; and (iii) to the IP
Subsidiary, a counterpart to the Management Agreement, the forms of which are
attached hereto as Exhibit 23.

 

AGREEMENT – Page 41



--------------------------------------------------------------------------------

(k) Issuance of IP Bring-Down Opinion. The Company shall have caused IP
Subsidiary Counsel to deliver a bring-down opinion (the “IP Bring-Down
Opinion”), in the form attached hereto as Exhibit 15.

(l) Issuance of Pre-Closing Corporate Opinions. The Company shall have caused
counsel reasonably acceptable to PBGC to deliver corporate opinions with respect
to each of the Sears Parties substantially in the forms attached hereto as
Exhibit 14.

(m) Subordination Agreement. Each of the Sears Parties, each of the Other
Company Subsidiaries and PBGC shall have entered into the subordination
agreement (the “Subordination Agreement”) attached hereto as Exhibit 21.

(n) Acknowledgment of Liability. Each of the Sears Parties shall have executed
the acknowledgement of liability attached hereto as Exhibit 28.

(o) Deposit. The Company shall have deposited with the Custodian or PBGC’s
designated agent, to be held in escrow on behalf of PBGC in accordance with the
Escrow Arrangements, the sum of $250,000 (the “Deposit”) to cover all
out-of-pocket costs and expenses of PBGC to be incurred in connection with the
execution, perfection and recordation of the PBGC Perfection Documents and other
security interests related to the Springing Lien.

(p) All Other Exhibits Attached Hereto. The Company shall have delivered to PBGC
each other Exhibit not referenced above in this Section 9.02.

ARTICLE X

POST-CLOSING MONITORING

10.01. Company Notification Requirements. From and after the Closing Date, the
Company shall, in addition to all other reporting requirements in this
Agreement, all other Transaction Documents, or otherwise required by law,
provide PBGC with:

(a) written notification within five (5) Business Days after any breach by any
Sears Party of the terms of this Agreement or any other Transaction Document,
including any representations and warranties herein or therein;

(b) (i) all quarterly asset statements for the Pension Plan within five (5)
Business Days after the Company’s receipt thereof; and (ii) the Pension Plan’s
Actuarial Valuation Report annually within five (5) Business Days after the
earlier of (A) the last day of the ninth calendar month of the plan year and (B)
the date on which such report is received by the Company;

(c) prompt written notification of any proposed or actual replacement of either
of the Independent Directors or the IP Independent Manager; provided that (i)
the Sears Parties shall not materially prevent or hinder PBGC from having the
full right and opportunity to communicate with each of the Independent Directors
and the IP Independent Manager on the matters with respect to which such
Independent Director or IP Independent Manager is entitled to vote pursuant to
the organizational documents of the applicable Sears Party and (ii) any
post-Closing confidentiality agreement which any of the Independent Directors or
the IP Independent

 

AGREEMENT – Page 42



--------------------------------------------------------------------------------

Manager enters into with any Sears Party must expressly provide for PBGC’s right
to fully and regularly communicate with the Independent Directors and the IP
Independent Manager, as applicable;

(d) if the Company is no longer subject to public company reporting
requirements, copies of any financial statements, including any management
discussion and analysis statements, annual or quarterly reports, or any other
materials that the Company provides to any lender holding Indebtedness with a
principal amount in excess of $100 million, whether provided to such lender on
the Company’s behalf or on behalf any other Sears Party;

(e) at least ten (10) Business Days prior written notification of any proposed
asset substitutions under Section 11(a) or Section 14(d) of the Master Lease,
including the appraised values of the existing and replacement REMIC Properties;

(f) written notification of any asset sale under Section 14(a) or Section 16 of
the Master Lease with proceeds in excess of $200,000, including proceeds
received, the most recent appraisal, the aggregate amount of such asset sales in
such calendar year, and the aggregate amount of such asset sales post-Closing,
promptly after each such asset sale;

(g) any and all reporting materials provided to holders of the REMIC
Certificates, including any materials required by the REMIC Transactional
Documents, concurrently when such materials are provided to the holders of the
REMIC Certificates;

(h) any and all reporting materials provided to holders of the IP Notes,
including any materials required by the IP Notes Indenture, concurrently with
the provision of such materials to the holders of the IP Notes;

(i) written notice of any Forbearance Termination Event within five (5) Business
Days after its occurrence and within five (5) Business Days after any
discontinuance thereof;

(j) written notice of (1) any event of default under any third-party debt with
an aggregate outstanding principal amount in excess of $50 million, or (2) any
event that with notice or passage of time, or both, would constitute an event of
default under any such third-party debt, within five (5) Business Days after
such event of default or event;

(k) written notice of the Company’s or any Subsidiary’s entry into an agreement
providing for a Material Transaction within two (2) Business Days after such
entry;

(l) quarterly reports that indicate usage and remaining availability of the
assets subject to the calculations in Sections 7.06(b)(2)-(5);

(m) written notice of the occurrence of, and discontinuance, if any, of any
Springing Lien Event, within two (2) Business Days after such occurrence or
discontinuance; and

(n) written notice by any Sears Party of its entry into any agreement for the
Distribution, Transfer, or Pledge of any ownership interest in the Depositor,
any RE Subsidiary, or the IP Subsidiary, within two (2) Business Days after such
entry.

 

AGREEMENT – Page 43



--------------------------------------------------------------------------------

10.02. Noncompliance Notice. If the Company fails to comply with any requirement
set forth in Section 10.01 of this Agreement, PBGC may deliver in writing to the
Company a notice of noncompliance (the “Noncompliance Notice”) identifying the
requirement in Section 10.01 with which the Company or any of its Subsidiaries
has failed to comply. After the delivery of the Noncompliance Notice, the
Company shall have fifteen (15) business days to cure the identified
non-compliance. PBGC shall, if requested by the Company in writing, meet and
confer with the Company (including for either Party, its selected advisors)
within five (5) Business Days of the delivery of the Noncompliance Notice, and
address, in good faith, any issues or questions that the Company may, in good
faith, have with respect to the Noncompliance Notice. Notwithstanding anything
to the contrary set forth in this Agreement or any other Transaction Document,
absent delivery of a Noncompliance Notice with respect to any failure by the
Company to comply with any requirement set forth in Section 10.01 and expiration
of the cure period set forth in this Section 10.02 without timely cure, such
failure by the Company shall not constitute a breach under Section 7.06(a)(4)
hereof. For the avoidance of doubt, (a) for purposes of Section 7.06(a)(4), the
cure period provided in Section 7.06(a)(4) shall not apply with respect to any
such failure to comply with any requirement set forth in Section 10.01, and (b)
no cure period provided in this Agreement or any other Transactional Document is
cumulative.

ARTICLE XI

MISCELLANEOUS

11.01. Notices. Except as otherwise expressly provided herein, all notices,
communications, requests or other correspondence to be given under this
Agreement shall be in writing and mailed by registered or certified mail, return
receipt requested, postage prepaid, or delivered personally (which shall include
delivery by a courier or messenger service) or by telecopy transmission with
confirmation of receipt, as follows:

 

If to any of the Sears Parties, addressed to:    c/o Sears Holdings Corporation
   3333 Beverly Road    Hoffman Estates, IL    Attention: General Counsel   
Facsimile: (847) 286-2471 with a copy (which shall not constitute notice) to:   
Wachtell, Lipton, Rosen & Katz    51 West 52nd Street    New York, NY 10019   
Attention: Scott K. Charles    Facsimile: (212) 403-2202

 

AGREEMENT – Page 44



--------------------------------------------------------------------------------

If to PBGC addressed to:    Pension Benefit Guaranty Corporation    Director,
Corporate Financing and    Restructuring Department    1200 K Street, N.W.,
Suite 270    Washington, DC 20005-4026    Facsimile: (202) 842-2643 with a copy
(which shall not constitute notice) to:    Pension Benefit Guaranty Corporation
   Chief Counsel, Office of the Chief Counsel    1200 K Street, N.W., Suite 300
   Washington, DC 20005-4026    Facsimile: (202) 326-4112

Notices given by mail or by personal delivery shall be effective (and deemed to
have been given) upon actual receipt. Notice given by telecopier shall be
effective upon actual receipt if received and confirmed by return transmission
during the recipient’s normal business hours or at the beginning of the
recipient’s next Business Day after receipt if not received during the
recipient’s normal business hours. With respect to any Sears Party (other than
the Company), all such Sears Parties acknowledge and agree that the Office of
the General Counsel for the Company shall be the authorized agent for the
receipt of any notice hereunder.

Any Party may change any address to which notice is to be given to it by giving
notice of such change as provided above.

11.02. Governing Law, Jurisdiction and Venue. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York (excluding
any conflicts-of-law rule or principle that might refer same to the laws of
another jurisdiction). Exclusive venue for any legal action or proceeding based
upon, arising out of, or relating to this Agreement or the transactions
contemplated hereby (an “Action”), to the fullest extent permitted by law, shall
be in the United States District Court for the Southern District of New York.

11.03. Currency. All currencies and dollar amounts referenced herein shall be in
United States dollars.

11.04. Waiver of Jury Trial. THE PARTIES DO HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION.

11.05. Captions. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.

11.06. Entire Agreement; Amendments and Waivers. This Agreement (inclusive of
all Exhibits attached hereto), together with the other Transaction Documents,
constitutes the entire agreement between the Parties pertaining to the subject
matter hereof and thereof and supersedes all prior agreements (including the
Term Sheet), understandings and discussions, whether oral or written, of the
Parties, and there are no representations, warranties, covenants or agreements

 

AGREEMENT – Page 45



--------------------------------------------------------------------------------

between the Parties in connection with the subject matter hereof or thereof
except as set forth specifically herein or therein. No supplement, modification
or waiver of this Agreement will be binding unless executed in writing by the
Company, PBGC and any other Sears Parties to be bound thereby and expressly
referencing this Agreement. No waiver of any of the provisions of this Agreement
will be deemed or will constitute a waiver of any other provision hereof
(regardless of whether similar) nor will any such waiver constitute a continuing
waiver unless otherwise expressly provided.

11.07. No Waiver of Breach. The waiver by either Party of a breach or violation
of any provision of this Agreement will not operate as or be construed to be a
waiver of any subsequent breach of any provision of this Agreement. The
obligations of the Sears Parties under each Transaction Document shall be
absolute and unconditional irrespective of any lack of validity or
enforceability of such Transaction Document, any PBGC Perfection Document or any
other document or instrument executed and delivered in connection with such
Transaction Document, any defense or counterclaim whatsoever on the part of any
Sears Party (in any case, whether based on contract, tort or any other theory),
any circumstance whatsoever with respect to such Transaction Document, or any
legal or equitable defense available to any Sears Party, and each Sears Party
hereby irrevocably waives the right to assert any such defenses, setoffs or
counterclaims in any litigation or other proceeding relating to any Transaction
Document, any PBGC Perfection Document or any other document or instrument
executed and delivered in connection with any Transaction Document.

11.08. Severability, Substantive Error. If any one or more of the provisions
contained in this Agreement or in any document delivered pursuant hereto shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement or any other such document. Moreover, if any Party
hereto identifies a substantive error with respect to this Agreement or any
other Transaction Document, the Parties shall promptly negotiate in good faith
to address such error (including, if necessary, by amending such document(s)) so
as to, as nearly and fairly as possible, approximate the economic and legal
substance originally intended.

11.09. Further Assurances. After Closing, the Parties shall take all appropriate
action and execute any documents, instruments or conveyances of any kind that
may be reasonably necessary to effectuate the intent of this Agreement.

11.10. Multiple and Electronic Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. A manual signature
on this Agreement or other documents to be delivered pursuant to this Agreement,
an image of which shall have been transmitted electronically, will constitute an
original signature for all purposes. The delivery of copies of this Agreement or
other documents to be delivered pursuant to this Agreement, including executed
signature pages where required, by electronic transmission will constitute
effective delivery of this Agreement or such other document for all purposes.

11.11. Time of the Essence. The Parties acknowledge and agree that time is of
the essence hereunder.

 

AGREEMENT – Page 46



--------------------------------------------------------------------------------

11.12. Public Disclosure. The content of the press releases to be issued
promptly following the Closing relating to the terms of this Agreement and the
other Transaction Documents shall be substantially in the form attached hereto
as Exhibit 26. No Party may issue any other press release or public disclosure
regarding this Agreement or any of the other Transaction Documents except (a) as
to which the timing and content shall have been mutually agreed by the Company
and PBGC prior to the time of such disclosure or release or (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding (in which case each of the Company and PBGC agrees, to the
extent permitted by applicable law, to inform the other promptly thereof such
that the other may reply or otherwise respond as it deems necessary or
advisable).

11.13. U.S. Bank Trust Association. It is expressly understood and agreed by the
Parties that with respect to any Transaction Document to which U.S. Bank Trust
National Association is a party (including, without limitation, this Agreement),
(a) such Transaction Document is executed and delivered by U.S. Bank Trust
National Association, not individually or personally but solely as trustee of
the SRC Trust, in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements therein made
on the part of the SRC Trust, SRC R.E. and SRC Holdings is made and intended not
as personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose of binding only
the SRC Trust, SRC R.E. and SRC Holdings, (c) nothing herein contained or in any
Transaction Document shall be construed as creating any liability on U.S. Bank
Trust National Association, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the Parties hereto, (d) U.S. Bank Trust National Association
has made no investigation as to the accuracy or completeness of any
representations and warranties made by the SRC Trust, SRC R.E. and SRC Holdings
in this Agreement or any other Transaction Document and (e) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of the SRC Trust, SRC R.E. or
SRC Holdings or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the SRC Trust, SRC
R.E. or SRC Holdings under this Agreement, any Transaction Document, or any
other related document.

 

AGREEMENT – Page 47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the date
first written above.

 

SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer SRC DEPOSITOR CORPORATION By:  

 

Name:   Scott E. Huckins Title:   Vice President SRC O.P. CORPORATION By:  

 

Name:   Scott E. Huckins Title:   Vice President SRC REAL ESTATE (TX), LP By:  
SRC REAL ESTATE HOLDINGS (TX), LLC, a Delaware limited liability company, its
general partner By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee By:  

 

Name:   Title:  

 

[Signature Page to PPPFA]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the date
first written above.

 

SEARS HOLDINGS CORPORATION By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer SRC DEPOSITOR CORPORATION By:  

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President SRC O.P. CORPORATION By:  

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President SRC REAL ESTATE (TX), LP By:  
SRC REAL ESTATE HOLDINGS (TX), LLC, a Delaware limited liability company, its
general partner By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee By:  

 

Name:   Title:  

 

[Signature Page to PPPFA]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the date
first written above.

 

SEARS HOLDINGS CORPORATION By:  

 

Name:   Title:   SRC DEPOSITOR CORPORATION By:  

 

Name:   Title:   SRC O.P. CORPORATION By:  

 

Name:   Title:   SRC REAL ESTATE (TX), LP By:   SRC REAL ESTATE HOLDINGS (TX),
LLC, a Delaware limited liability company, its general partner By:   SRC
FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust acting only
with respect to the applicable SUBI Portfolio, its sole member By:   U.S. Bank
Trust National Association, not in its individual capacity but solely as SUBI
Trustee By:  

/s/ JOSE A. GALARZA

Name:   JOSE A. GALARZA Title:   VICE PRESIDENT

 

[Signature Page to PPPFA]



--------------------------------------------------------------------------------

SRC REAL ESTATE HOLDINGS (TX), LLC By:  

SRC FACILITIES STATUTORY

TRUST NO. 2003-A, a Delaware

statutory trust acting only with respect to

the applicable SUBI Portfolio, its sole

member

By:   U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee By:  

/s/ JOSE A. GALARZA

Name:   JOSE A. GALARZA Title:   VICE PRESIDENT SRC FACILITIES STATUTORY TRUST
NO. 2003-A By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as trustee By:  

/s/ JOSE A. GALARZA

Name:   JOSE A. GALARZA Title:   VICE PRESIDENT SEARS ROEBUCK AND CO. By:  

 

Name:   Title:   KCDIP, LLC By:  

 

Name:   Title:  

 

[Signature Page to PPPFA]



--------------------------------------------------------------------------------

SRC REAL ESTATE HOLDINGS (TX), LLC By:  

SRC FACILITIES STATUTORY

TRUST NO. 2003-A, a Delaware

statutory trust acting only with respect to

the applicable SUBI Portfolio, its sole

member

By:   U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee By:  

 

Name:   Title:   SRC FACILITIES STATUTORY TRUST NO. 2003-A By:   U.S. Bank Trust
National Association, not in its individual capacity but solely as trustee By:  

 

Name:   Title:   SEARS ROEBUCK AND CO. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer KCDIP, LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

 

[Signature Page to PPPFA]



--------------------------------------------------------------------------------

SEARS BRANDS, L.L.C. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

 

[Signature Page to PPPFA]



--------------------------------------------------------------------------------

PENSION BENEFIT GUARANTY CORPORATION By:  

/s/ Karen L. Morris

Name:   Karen L. Morris Title:   Acting CNR

 

[Signature Page to PPPFA]



--------------------------------------------------------------------------------

Exhibit 1

All Direct and Indirect Subsidiaries of the Company

[See Attached]



--------------------------------------------------------------------------------

Entity Name

   Domestic Jurisdiction   

Owner Name

  

Security Name

   Percent Owned   A&E Factory Service, LLC    Delaware    Sears, Roebuck and
Co.    Percentage Ownership Interest      100.000000    A&E Home Delivery, LLC
   Delaware    Sears, Roebuck and Co.    Percentage Ownership Interest     
100.000000    A&E Lawn & Garden, LLC    Delaware    Sears, Roebuck and Co.   
Percentage Ownership Interest      100.000000    A&E Signature Service, LLC   
Delaware    Sears, Roebuck and Co.    Percentage Ownership Interest     
100.000000    Big Beaver Development Corporation    Michigan    Kmart
Corporation    Common      100.000000    Big Beaver of Florida Development, LLC
   Florida    Kmart Corporation    Percentage Ownership Interest      100.000000
   BlueLight.com, Inc.    Delaware    KBL Holding Inc.    Common      100.000000
   Bub, LLC    Delaware    Sears, Roebuck and Co.    Percentage Ownership
Interest      100.000000    California Builder Appliances, Inc.    Delaware   
FBA Holdings Inc.    Common      100.000000    Community Revitalization Fund,
Inc.    Delaware    Sears, Roebuck and Co.    Common      100.000000   
Countrywide Logistics Services LLC    Delaware    Innovel Solutions, Inc.   
Percentage Ownership Interest      100.000000    FBA Holdings Inc.    Delaware
   Sears, Roebuck and Co.    Common      100.000000    Florida Builder
Appliances, Inc.    Delaware    FBA Holdings Inc.    Common      100.000000   
Innovel Solutions, Inc.    Delaware    Sears, Roebuck and Co.    Common     
100.000000    International Sourcing & Logistics Limited    Hong Kong    Sears
Holdings Global Sourcing Limited    Percentage Ownership Interest     
100.000000    KBL Holding Inc.    Delaware    Kmart Corporation    Common     
100.000000    KCD IP, LLC    Delaware    Sears Brands, L.L.C.    Percentage
Ownership Interest      100.000000    KLC, Inc.    Texas    Kmart Corporation   
Common      100.000000    KM Kelley Group LLC    Delaware    Kmart Corporation
   Percentage Ownership Interest      100.000000    KMart 3233 Rockford, LLC   
Delaware    Sears, Roebuck and Co.    Percentage Ownership Interest     
100.000000    Kmart Corporation    Michigan    Kmart Holding Corporation   
Common      100.000000    Kmart Corporation of Illinois, Inc.    Illinois   
Kmart Corporation    Common      100.000000    Kmart Holding Corporation   
Delaware    Sears Holdings Corporation    Common      100.000000    Kmart
International Services, Inc.    Delaware    Kmart Corporation    Common     
100.000000    Kmart of Michigan, Inc.    Michigan    Kmart Corporation    Common
     100.000000    Kmart of Washington LLC    Washington    Kmart Corporation   
Percentage Ownership Interest      100.000000    Kmart Operations LLC   
Delaware    Sears Holdings Corporation    Percentage Ownership Interest     
100.000000    Kmart Operations of Michigan LLC    Michigan    Kmart Operations
LLC    Percentage Ownership Interest      100.000000    Kmart Overseas
Corporation    Nevada    Kmart Corporation    Common      100.000000    Kmart
Stores of Illinois LLC    Illinois    Kmart Corporation    Percentage Ownership
Interest      100.000000    Kmart Stores of Texas LLC    Texas    Kmart
Corporation    Percentage Ownership Interest      100.000000    Kmart.com LLC   
Delaware    BlueLight.com, Inc.    Percentage Ownership Interest      100.000000
   Manage My Home, Inc.    Federally Chartered    Sears Holdings Management
Corporation    Common      100.000000   



--------------------------------------------------------------------------------

Marin Access LLC    Delaware    Kmart.com LLC    Percentage Ownership Interest
     100.000000    MaxServ, Inc.    Delaware    Sears, Roebuck and Co.    Common
     100.000000    Media Momentum, Inc.    Michigan    Kmart Corporation   
Common      100.000000    MetaScale LLC    Delaware    Sears Holdings Management
Corporation    Percentage Ownership Interest      100.000000    MyGofer LLC   
Delaware    Kmart Corporation    Percentage Ownership Interest      100.000000
   NPK Cordova LLC    Delaware    NPK Development I, LLC    Percentage Ownership
Interest      100.000000    NPK Development I, LLC    Delaware    Troy Coolidge
No. 21, LLC    Percentage Ownership Interest      80.000000    NPK Southaven LLC
   Delaware    NPK Development I, LLC    Percentage Ownership Interest     
100.000000    NPK Winchester LLC    Delaware    NPK Development I, LLC   
Percentage Ownership Interest      100.000000    Private Brands, Ltd.   
Delaware    Sears, Roebuck and Co.    Common      100.000000    Quality
Assurance Laboratory Limited    Hong Kong    Sears Holdings Global Sourcing
Limited    Percentage Ownership Interest      100.000000    Ravenswood1010, LLC
   Illinois    Sears, Roebuck and Co.    Percentage Ownership Interest     
100.000000    S.F.P.R., Inc.    Puerto Rico    Kmart Corporation    Common     
100.000000    Sears Authorized Independent Auto Centers LLC    Delaware    Sears
Holdings Corporation    Percentage Ownership Interest      100.000000    Sears
Brands Business Unit Corporation    Illinois    Sears Holdings Management
Corporation    Common      100.000000    Sears Brands Management Corporation   
Delaware    Sears Buying Services, Inc.    Common      100.000000    Sears
Brands, L.L.C.    Illinois    Sears Brands Business Unit Corporation   
Percentage Ownership Interest      100.000000    Sears Buying Services, Inc.   
Delaware    Sears Brands Business Unit Corporation    Common      100.000000   
Sears Canada Holdings Corp.    Delaware    Sears International Holdings Corp.   
Common      100.000000    Sears DC Corp.    Delaware    Sears, Roebuck and Co.
   Common      100.000000    Sears Development Co.    Delaware    Sears, Roebuck
and Co.    Common      100.000000    Sears Development Co.    Delaware    Sears,
Roebuck and Co.    Preferred      100.000000    Sears Financial Holding
Corporation    Delaware    Sears, Roebuck and Co.    Common      100.000000   
Sears Global Technologies India Private Limited    Maharashtra    Sears Holdings
Management Corporation    Equity      5.000000    Sears Global Technologies
India Private Limited    Maharashtra    Sears, Roebuck and Co.    Equity     
95.000000    Sears Global Technology Services LLC    Delaware    Sears IT &
Management Services India Private Limited    Percentage Ownership Interest     
100.000000    Sears Grand, LLC    Delaware    Sears, Roebuck and Co.   
Percentage Ownership Interest      100.000000    Sears Holdings Global Sourcing
Limited    Hong Kong    Kmart Overseas Corporation    Ordinary      100.000000
   Sears Holdings Global Sourcing Ltd.    Korea    Sears Holdings Global
Sourcing Limited    Common      100.000000    Sears Holdings Management
Corporation    Delaware    Kmart Holding Corporation    Common      20.000000   
Sears Holdings Management Corporation    Delaware    Sears, Roebuck and Co.   
Common      80.000000    Sears Holdings Mauritius Holding Company    Mauritius
   Sears Holdings Management Corporation    Ordinary      0.012704    Sears
Holdings Mauritius Holding Company    Mauritius    Sears, Roebuck and Co.   
Ordinary      99.987296    Sears Holdings Publishing Company, LLC      Illinois
   Sears Procurement Services, Inc.    Percentage Ownership Interest     
100.000000   



--------------------------------------------------------------------------------

Sears Home & Business Franchises, Inc.    Delaware    Sears, Roebuck and Co.   
Common      100.000000    Sears Home Improvement Products, Inc.    Pennsylvania
   Sears, Roebuck and Co.    Common      100.000000    Sears Home Services,
L.L.C.    Delaware    Sears, Roebuck and Co.    Percentage Ownership Interest   
  100.000000    Sears Insurance Services, L.L.C.    Illinois    Sears, Roebuck
and Co.    Percentage Ownership Interest      100.000000    Sears International
(Barbados), Inc.    Barbados    Sears Brands Management Corporation    Common   
  100.000000    Sears International Holdings Corp.    Delaware    Sears, Roebuck
and Co.    Common      100.000000    Sears Investment Management Co.    Delaware
   Sears, Roebuck and Co.    Common      100.000000    Sears IT & Management
Services India Private Limited    Maharashtra    Sears Holdings Management
Corporation    Equity      5.015846    Sears IT & Management Services India
Private Limited    Maharashtra    Sears Holdings Mauritius Holding Company   
Equity      94.984154    Sears Mexico Holdings Corp.    Delaware    Sears
International Holdings Corp.    Common      100.000000    Sears Operations LLC
   Delaware    Sears Holdings Corporation    Percentage Ownership Interest     
100.000000    Sears Procurement Services, Inc.    Illinois    Sears, Roebuck and
Co.    Common      100.000000    Sears Protection Company    Illinois    Sears,
Roebuck and Co.    Common      100.000000    Sears Protection Company (Florida),
L.L.C.    Florida    Sears Protection Company    Percentage Ownership Interest
     100.000000    Sears Protection Company (PR), Inc.    Puerto Rico    Sears,
Roebuck and Co.    Common      100.000000    Sears Reinsurance Company Ltd.   
Bermuda    SRe Holding Corporation    Common      100.000000    Sears Roebuck
Acceptance Corp.    Delaware    Sears, Roebuck and Co.    Common      100.000000
   Sears Shop at Home Services, Inc.    Delaware    Sears, Roebuck and Co.   
Common      100.000000    Sears Sourcing India Private Limited    Haryana   
Kmart Overseas Corporation    Common      4.308741    Sears Sourcing India
Private Limited    Haryana    Sears Holdings Global Sourcing Limited    Common
     95.691259    Sears World Trade Comercial Limitada    Brazil    Sears,
Roebuck and Co.    Percentage Ownership Interest      100.000000    Sears,
Roebuck and Co.    New York    Sears Holdings Corporation    Common     
100.000000    Sears, Roebuck de Puerto Rico, Inc.    Delaware    Sears, Roebuck
and Co.    Common      100.000000    Searsvale Acquisition LLC    Delaware   
Sears, Roebuck and Co.    Percentage Ownership Interest      100.000000   
Seritage Realty Trust I LLC    Delaware    Sears, Roebuck and Co.    Percentage
Ownership Interest      100.000000    Seritage Realty Trust II LLC    Delaware
   Kmart Corporation    Percentage Ownership Interest      100.000000   
ServiceLive, Inc.    Delaware    Sears Holdings Corporation    Common     
100.000000    SHC Charitable Promotions LLC    Delaware    Sears, Roebuck and
Co.    Percentage Ownership Interest      100.000000    SHC Desert Springs, LLC
   Delaware    Kmart Corporation    Percentage Ownership Interest     
100.000000    SHC Financial, LLC    Delaware    Sears Holdings Management
Corporation    Percentage Ownership Interest      100.000000    SHC Israel Ltd.
   Israel    Sears Holdings Management Corporation    Ordinary      100.000000
   SHC Licensed Business LLC    Delaware    Sears Holdings Corporation   
Percentage Ownership Interest      100.000000    SHC Promotions LLC    Virginia
   Sears, Roebuck and Co.    Percentage Ownership Interest      100.000000   
Sheboygan Outlot Acquisition LLC     Delaware    Kmart Corporation    Percentage
Ownership Interest      100.000000   



--------------------------------------------------------------------------------

SHMC Beverly Group LLC    Delaware    Sears Holdings Management Corporation   
Percentage Ownership Interest      100.000000    Shop Your Way Local, LLC   
Delaware    Sears, Roebuck and Co.    Percentage Ownership Interest     
100.000000    Shop Your Way, Inc.    Delaware    Sears Brands Business Unit
Corporation    Common      100.000000    SJC-I, Inc.    Delaware    Sears,
Roebuck and Co.    Common      100.000000    SOE, Inc.    Delaware    FBA
Holdings Inc.    Percentage Ownership Interest      100.000000    SR Sutton
Group LLC    Delaware    Sears, Roebuck and Co.    Percentage Ownership Interest
     100.000000    SRC Depositor Corporation    Delaware    Sears, Roebuck and
Co.    Common      100.000000    SRC Facilities Statutory Trust No. 2003-A   
Delaware    SRC O.P. Corporation    Percentage Ownership Interest     
100.000000    SRC Harlem North Redevelopment, LLC    Illinois    Sears, Roebuck
and Co.    Percentage Ownership Interest      100.000000    SRC O.P. Corporation
   Delaware    Sears, Roebuck and Co.    Common      100.000000    SRC Real
Estate (TX), LP    Delaware    SRC Facilities Statutory Trust No. 2003-A   
Percentage Ownership Interest      99.900000    SRC Real Estate (TX), LP   
Delaware    SRC Real Estate Holdings (TX), LLC    Percentage Ownership Interest
     0.100000    SRC Real Estate Holdings (TX), LLC    Delaware    SRC
Facilities Statutory Trust No. 2003-A    Percentage Ownership Interest     
100.000000    SRe Holding Corporation    Delaware    Sears Holdings Corporation
   Common      100.000000    ST Holdings, Inc.    Delaware    Sears, Roebuck and
Co.    Common      100.000000    ST Holdings, Inc.    Delaware    Sears, Roebuck
and Co.    Series A Preferred      100.000000    ST Holdings, Inc.    Delaware
   Sears, Roebuck and Co.    Series B Preferred      100.000000    ST Holdings,
Inc.    Delaware    Sears, Roebuck and Co.    Series C Preferred      100.000000
   StarWest, LLC    Delaware    FBA Holdings Inc.    Percentage Ownership
Interest      100.000000    STATE INTERACTIVE LLC    Delaware    Sears Holdings
Management Corporation    Percentage Ownership Interest      100.000000    STI
Merchandising, Inc.    Michigan    Kmart Corporation    Common      100.000000
   The Sears-Roebuck Foundation    Illinois    Brathwaite, Christian E.   
Percentage Ownership Interest      33.333300    The Sears-Roebuck Foundation   
Illinois    Carter, Dean E.    Percentage Ownership Interest      33.333300   
The Sears-Roebuck Foundation    Illinois    Cavnar, James    Percentage
Ownership Interest      33.333300    Troy Coolidge No. 1, LLC    Michigan   
Kmart Corporation    Percentage Ownership Interest      100.000000    Troy
Coolidge No. 10, LLC    Michigan    Kmart Corporation    Percentage Ownership
Interest      100.000000    Troy Coolidge No. 12, LLC    Michigan    Kmart
Corporation    Percentage Ownership Interest      100.000000    Troy Coolidge
No. 13, LLC    Michigan    Kmart Corporation    Percentage Ownership Interest   
  100.000000    Troy Coolidge No. 14, LLC    Michigan    Kmart Corporation   
Percentage Ownership Interest      100.000000    Troy Coolidge No. 15, LLC   
Michigan    Kmart Corporation    Percentage Ownership Interest      100.000000
   Troy Coolidge No. 17, LLC    Michigan    Kmart Corporation    Percentage
Ownership Interest      100.000000    Troy Coolidge No. 18, LLC    Michigan   
Kmart Corporation    Percentage Ownership Interest      100.000000    Troy
Coolidge No. 19, LLC    Michigan    Kmart Corporation    Percentage Ownership
Interest      100.000000    Troy Coolidge No. 2, LLC     Michigan    Kmart
Corporation    Percentage Ownership Interest      100.000000   



--------------------------------------------------------------------------------

Troy Coolidge No. 20, LLC    Michigan    Kmart Corporation    Percentage
Ownership Interest      100.000000    Troy Coolidge No. 21, LLC    Michigan   
Kmart Corporation    Percentage Ownership Interest      100.000000    Troy
Coolidge No. 22, LLC    Michigan    Kmart Corporation    Percentage Ownership
Interest      100.000000    Troy Coolidge No. 23, LLC    Michigan    Kmart
Corporation    Percentage Ownership Interest      100.000000    Troy Coolidge
No. 30, LLC    Michigan    Kmart Corporation    Percentage Ownership Interest   
  100.000000    Troy Coolidge No. 32, LLC    Michigan    Kmart Corporation   
Percentage Ownership Interest      100.000000    Troy Coolidge No. 36, LLC   
Michigan    Kmart Corporation    Percentage Ownership Interest      100.000000
   Troy Coolidge No. 37, LLC    Michigan    Kmart Corporation    Percentage
Ownership Interest      100.000000    Troy Coolidge No. 4, LLC    Michigan   
Kmart Corporation    Percentage Ownership Interest      100.000000    Troy
Coolidge No. 42, LLC    Michigan    Kmart Corporation    Percentage Ownership
Interest      100.000000    Troy Coolidge No. 45, LLC    Michigan    Kmart
Corporation    Percentage Ownership Interest      100.000000    Troy Coolidge
No. 46, LLC    Michigan    Kmart Corporation    Percentage Ownership Interest   
  100.000000    Troy Coolidge No. 5, LLC    Michigan    Kmart Corporation   
Percentage Ownership Interest      100.000000    Troy Coolidge No. 50, LLC   
Michigan    Kmart Corporation    Percentage Ownership Interest      100.000000
   Troy Coolidge No. 53, LLC    Michigan    Kmart Corporation    Percentage
Ownership Interest      100.000000    Troy Coolidge No. 58, LLC    Michigan   
Kmart Corporation    Percentage Ownership Interest      100.000000    Troy
Coolidge No. 59, LLC    Michigan    Kmart Corporation    Percentage Ownership
Interest      100.000000    Troy Coolidge No. 62, LLC    Michigan    Kmart
Corporation    Percentage Ownership Interest      100.000000    Troy Coolidge
No. 7, LLC    Michigan    Kmart Corporation    Percentage Ownership Interest   
  100.000000    Ubiquity Critical Environments I LLC    Delaware    Sears,
Roebuck and Co.    Percentage Ownership Interest      100.000000    Ubiquity
Critical Environments II LLC    Delaware    Kmart Corporation    Percentage
Ownership Interest      100.000000   



--------------------------------------------------------------------------------

Exhibit 2

Underlying Documents and Changes Thereto

[See Attached]



--------------------------------------------------------------------------------

Exhibit 2

Underlying Documents

(Preliminary)

KCD IP Notes Documents:

1. Indenture, dated as of May 18, 2006, between KCD IP, LLC, as issuer, and U.S.
Bank National Association, as trustee.

2. Management Agreement, dated as of May 18, 2006, between KCD IP, LLC and Sears
Intellectual Property Management Company

3. Back-up Management Agreement, dated as of May 18, 2006, among Ocean Tomo,
LLC, KCD IP, LLC and U.S. Bank National Association

4. Contribution Agreement, dated as of May 18, 2006, between Sears Brands, LLC
and KCD IP, LLC

5. KCD IP, LLC Management Agreement, dated as of May 18, 2006

6. Servicing Agreement, dated as of May 18, 2006, between Sears Holdings
Management Corporation and U.S. Bank National Association

7. Note Purchase Agreement, dated as of May 18, 2006, KCD IP, LLC, Sears
Reinsurance Company Ltd. and Sears Financial Holding Corporation

8. Notes issued pursuant to items 1 and 6 above.

It is understood and agreed by all Parties to this Agreement that the Sears
Parties have not provided copies of all supplements entered into for purposes of
integrating additional intellectual property and/or acknowledging the release of
intellectual property in accordance with the terms of the documents listed in
this section.

REMIC Documents:

1. Subscription and Contribution Agreement, dated as of November 24, 2003,
between Sears, Roebuck and Co. and SRC O.P. Corporation

2. Contribution Agreement, dated as of November 24, 2003, between SRC O.P.
Corporation and SRC Facilities Statutory Trust No. 2003-A

3. Contribution Agreement, dated as of November 24, 2003, between SRC Facilities
Statutory Trust No. 2003-A and SRC Real Estate (TX), LP

4. Associated capitalization notes.



--------------------------------------------------------------------------------

5. Participation Agreement, dated as of November 24, 2003, among SRC O.P.
Corporation, U.S. Bank Trust National Association, SRC Facilities Statutory
Trust No. 2003-A, SRC Real Estate (TX), LP, Sears, Roebuck and Co., SRC
Depositor Corporation and Wells Fargo Bank Minnesota, N.A.

6. Master Lease Agreement, dated as of November 24, 2003, among SRC O.P.
Corporation, SRC Facilities Statutory Trust No. 2003-A, SRC Real Estate (TX), LP
and Sears, Roebuck and Co.

7. Master Loan Agreement, dated as of November 24, 2003, among SRC O.P.
Corporation, SRC Facilities Statutory Trust No. 2003-A, SRC Real Estate (TX),
LP, Wells Fargo Bank Minnesota, N.A. and SRC Depositor Corporation

8. Related mortgages or deeds of trust on substantially all REMIC Properties.

9. Private Placement Agreement, dated as of November 24, 2003, among SRC
Depositor Corporation, Sears, Roebuck and Co. and Deutsche Bank Securities Inc.

10. Certificate Purchase Agreement, dated as of November 24, 2003, between SRC
Depositor Corporation and Sears Financial Holding Corporation

11. Pooling and Servicing Agreement, dated as of November 24, 2003, among SRC
Depositor Corporation, Sears, Roebuck and Co. and Wells Fargo Bank Minnesota,
N.A.

 

12. REMIC certificates issued thereunder.

 

13. Recent title reports on substantially all REMIC Properties.

 

14. Limited Waiver

 

15. First Amendment to Master Lease Agreement

It is understood and agreed by all Parties to this Agreement that the Sears
Parties have not provided copies of all supplements entered into for purposes of
accomplishing substitutions of REMIC Properties, together with limited waivers
executed in connection therewith that do not modify the continuing terms of the
documents listed in this section.

Changes, Waivers, or Amendments to the Underlying Documents between September 4,
2014 and the Closing Date

See (i) Limited Waiver attached as Exhibit 24 and (ii) attached First Amendment
to Master Lease Agreement.

Other than (i) Limited Waiver and (ii) First Amendment to Master Lease
Agreement, none. It is understood and agreed by all Parties to this Agreement
that the Sears Parties have not provided copies of all supplements entered into
for purposes of accomplishing substitutions of REMIC Properties, together with
limited waivers executed in connection therewith that do not modify the
continuing terms of the documents listed in the preceding sections. It is also
understood and agreed by all Parties to this Agreement that the Sears Parties
have not provided copies of all supplements entered into for purposes of
integrating additional intellectual property and/or acknowledging the release of
intellectual property in accordance with the terms of the documents listed in
the preceding sections.

 

- 2 -



--------------------------------------------------------------------------------

EXECUTION VERSION

FIRST AMENDMENT TO THE

MASTER LEASE AGREEMENT

THIS FIRST AMENDMENT TO THE MASTER LEASE AGREEMENT, made and entered as of March
18, 2016 (this “Amendment”), between (a) (i) in the case of any Site located in
the State of Maryland, as to matters relating to the Site or the Site Lease, SRC
O.P. CORPORATION, a Delaware corporation and as to matters relating to the
related Mortgage Note, SRC Facilities Statutory Trust No. 2003-A, a Delaware
statutory trust, acting on behalf of the applicable SUBI Portfolio; (ii) in the
case of any Site located in the State of Texas, SRC REAL ESTATE (TX), LP, a
Delaware limited partnership; or (iii) in the case of any other Site, SRC
Facilities Statutory Trust No. 2003-A, a Delaware statutory trust, acting on
behalf of the applicable SUBI Portfolio, in each case as lessor (each, as
applicable, the “Lessor”), (b) SEARS, ROEBUCK AND CO., as lessee (the “Lessee”)
and as document custodian, master servicer and special servicer (the
“Servicer”), and (c) SRC DEPOSITOR CORPORATION, a Delaware corporation (the
“Depositor” and, together with each Lessor, the Lessee and the Servicer, the
“Parties”). Capitalized terms used but not defined herein have the meanings
provided in the Agreement (as defined below).

WHEREAS, each Lessor and the Lessee entered into that certain Master Lease
Agreement, dated as of November 24, 2003 (as may be further amended,
supplemented, modified or restated from time to time, the “Agreement”);

WHEREAS, pursuant to Section 22(a) of the Agreement, the parties hereto desire
to amend the Agreement;

WHEREAS, the Parties entered into various other Operative Documents pursuant to
which each of the Sites was contributed to the applicable Lessee and certain
Mortgage Loans, secured by certain Mortgages, were made to the applicable
Lessor;

WHEREAS, pursuant to a Pooling and Servicing Agreement, dated as of November 24,
2003 (the “PSA”), between the Depositor, the Servicer and Wells Fargo Bank, N.A.
(formerly known as Wells Fargo Bank Minnesota, N.A.), the Mortgage Loans were
contributed to a trust and such trust issued Certificates (as defined in the
PSA) backed by the Mortgage Loans, which Certificates are held by the Depositor;

WHEREAS, pursuant to the terms of the PSA, the Servicer is permitted to consent
to waivers of the terms of the Mortgage Loans;

WHEREAS, Sears Holdings Corporation, a Delaware corporation (the “Parent”), the
Parties, certain other subsidiaries of the Parent and the Pension Benefit
Guaranty Corporation have entered into a Pension Plan Protection and Forbearance
Agreement, dated as of the date hereof (the “PPPFA”);

WHEREAS, certain of the transactions contemplated by the PPPFA and the other
Transaction Documents (as defined in the PPPFA) constitute defaults under
certain of the Operative Documents and/or the PSA (the “Transaction Defaults”);
and



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions set forth herein, each of the
Parties has agreed to waive the Transaction Defaults.

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

Section 1. Substitution.

The last sentence of Section 14(d) of the Agreement is hereby amended by adding
the following phrase:

“provided, however, that Lessee shall have until the date that is 120 days
following the date of the applicable substitution in order to deliver the
following with respect to each Substitute Site: (i) a survey and title policies
(owner’s and mortgagee’s) (ii) environmental reports and reliance letters; and
(iii) UCC, tax lien and judgment searches; provided further that the aggregate
value (determined, with respect to each property, by reference to an appraisal
effective on or about the date of the applicable substitution) of the properties
for which the items set forth in the immediately preceding proviso have not been
delivered shall not at any time exceed $50,000,000;

Section 2. Lessee’s Grants and Releases of Easements.

The first sentence of Section 14(f) of the Agreement is hereby amended by adding
the following phrase:

“provided, further, that Lessee shall not be required to deliver the foregoing
certification with respect to amendments to reciprocal easement agreements,
declarations, supplemental agreements, and other similar agreements (each, as
applicable, the “REA Agreement”), so long as the applicable amendment does not
modify the burdens or benefits under such REA Agreement with respect to the
applicable Site or otherwise increase the obligations or decrease the rights of
the Lessor or the Lessee under such REA Agreement.”

Section 3. Waiver.

(a) The Parties acknowledge and agree that the Transaction Defaults, with the
giving of notice and/or the passage of time, could constitute defaults under
some or all of the Operative Documents and/or the PSA. Subject to the
satisfaction of the conditions set forth in Section 3(b) hereof, each Party
hereby agrees to waive the Transaction Defaults.

(b) Lessee agrees to indemnify, defend and hold harmless each of the other
Parties from any third party liabilities, demands, actions, causes of action,
suits, claims, losses, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees, court costs and litigation expenses)
suffered or incurred by any of the Lessors as a result of or in connection with
any of the Transaction Defaults set forth herein.

(c) The Parties agree that the limited waiver set forth in this Agreement shall
be limited precisely as written to the Transaction Defaults set forth
herein. Except as expressly set forth in this Section 3, the limited waiver set
forth in this Section 3 shall not be deemed to be a consent to any amendment,
waiver, or modification of any other term or condition of the Agreement, any of
the other Operative Documents or the PSA.

 

2



--------------------------------------------------------------------------------

Section 4. Agreement in Full Force and Effect as Amended.

Except as specifically amended hereby, the Agreement, the other Operative
Documents and the PSA shall remain in full force and effect. All references to
the Agreement, the other Operative Documents and/or the PSA shall be deemed to
mean the Agreement, the other Operative Documents and/or the PSA as modified
hereby. The parties hereto agree to be bound, to the extent applicable by the
terms and conditions of the Agreement, the other Operative Documents and the PSA
as amended by this Amendment, as though such terms and conditions were set forth
herein.

Section 5. Conditions Precedent.

The Security Trustee acknowledges and consents to the terms of this Amendment.
This Amendment shall not be effective until having been duly executed by, and
delivered to, the parties hereto, with the Acknowledgement and Consent fully
executed.

Section 6. Capacity of Trustee.

It is expressly understood and agreed by the parties hereto that (a) this
Amendment is executed and delivered by U.S. Bank Trust National Association, not
individually or personally but solely as trustee of the Trust, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of any
Lessor is made and intended not as personal representations, undertakings and
agreements by U.S. Bank Trust National Association but is made and intended for
the purpose of binding only such Lessor, (c) nothing herein contained shall be
construed as creating any liability on U.S. Bank Trust National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto, (d) U.S. Bank Trust National Association has made no
investigation as to the accuracy or completeness of any representations and
warranties made by any Lessor in this Amendment and (e) under no circumstances
shall U.S. Bank Trust National Association be personally liable for the payment
of any indebtedness or expenses of any Lessor or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by any Lessor under this Amendment or any other related document.

Section 7. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts, and by the
different Parties on the same or separate counterparts, each of which shall be
deemed to be an original instrument but all of which together shall constitute
one and the same agreement. Each of the Parties agrees that a signature
transmitted to the other Parties or their respective counsel by facsimile
transmission or by “.PDF” shall be as effective to bind the Party whose
signature was transmitted as a duly executed and delivered original.

 

3



--------------------------------------------------------------------------------

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) Each provision of this Amendment shall be severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Lessor and the Lessee have caused this Amendment to be
duly executed by their respective officers all as of the day and year first
above written.

 

LESSORS: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust
with series By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as trustee   By:  

/s/ JOSE A. GALARZA

  Name:   JOSE A. GALARZA   Title:   VICE PRESIDENT SRC REAL ESTATE (TX), LP, a
Delaware limited partnership By:   SRC REAL ESTATE HOLDINGS (TX), LLC, a
Delaware limited liability company, its general partner   By:   SRC FACILITIES
STATUTORY TRUST NO. 2003-A, a Delaware statutory trust acting only with respect
to the applicable SUBI Portfolio, its sole member     By:   U.S. Bank Trust
National Association, not in its individual capacity but solely as SUBI Trustee
      By:  

/s/ JOSE A. GALARZA

      Name:   JOSE A. GALARZA       Title:   VICE PRESIDENT SRC O.P.
Corporation, a Delaware corporation By:  

 

  Name:     Title:  

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Lessor and the Lessee have caused this Amendment to be
duly executed by their respective officers all as of the day and year first
above written.

 

LESSORS: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust
with series By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as trustee   By:  

 

  Name:     Title:   SRC REAL ESTATE (TX), LP, a Delaware limited partnership
By:   SRC REAL ESTATE HOLDINGS (TX), LLC, a Delaware limited liability company,
its general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, a
Delaware statutory trust acting only with respect to the applicable SUBI
Portfolio, its sole member     By:   U.S. Bank Trust National Association, not
in its individual capacity but solely as SUBI Trustee       By:  

 

      Name:         Title:   SRC O.P. Corporation, a Delaware corporation By:  

/s/ Scott E. Huckins

  Name:   Scott E. Huckins   Title:   Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

LESSEE AND SERVICER: SEARS, ROEBUCK AND CO., a New York corporation By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

DEPOSITOR:

SRC DEPOSITOR CORPORATION,

a Delaware corporation

By:  

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned certificateholder of the SRC Commercial Mortgage Trust 2003-1
and the Security Trustee acknowledge and consent to the terms of the attached
Amendment.

 

SECURITY TRUSTEE: WELLS FARGO BANK, N.A. By:   Sears, Roebuck and Co., as Master
Servicer under the Pooling and Servicing Agreement dated November 24, 2003 By:  

/s/ Robert A. Riecker

Name:  

Robert A. Riecker

Its:  

Vice President, Controller and Chief Accounting Officer

SRC DEPOSITOR CORPORATION By:  

 

Name:  

Scott E. Huckins

Title:  

Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned certificateholder of the SRC Commercial Mortgage Trust 2003-1
and the Security Trustee acknowledge and consent to the terms of the attached
Amendment.

 

SECURITY TRUSTEE: WELLS FARGO BANK, N.A. By:   Sears, Roebuck and Co., as Master
Servicer under the Pooling and Servicing Agreement dated November 24, 2003 By:  

 

Name:  

 

Its:  

 

SRC DEPOSITOR CORPORATION By:  

/s/ Scott E. Huckins

Name:  

Scott E. Huckins

Title:  

Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Exhibit 3-A

Sears Ownership Chart Relating to the Depositor and the RE Subsidiaries

[See Attached]



--------------------------------------------------------------------------------

Ownership Chart: Sears Holding Corporation

 

 

LOGO [g143938dsp001.jpg]



--------------------------------------------------------------------------------

Exhibit 3-B

Certain Information Regarding the Depositor

A. Organizational identification number of Depositor:

FEIN: 20-0400448

Organizational ID#: 3704862

B. Address of chief executive office of Depositor:

3711 Kennett Pike

Greenville, DE 19807



--------------------------------------------------------------------------------

Exhibit 4

All Holders of REMIC Certificates

SRC Depositor Corporation



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.

Exhibit 5

All Sales, Substitutions, or Transfers of Any REMIC Properties Out of the REMIC

Structure From and After October 1, 2014 Until Closing

[**]



--------------------------------------------------------------------------------

Exhibit 6

REMIC Existing Liens

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT 6

REMIC Existing Liens

as of the

Closing Date

Notes:

 

(1) Reference is made to the Pension Plan Protection and Forbearance Agreement,
dated as of March 17, 2016, by and between Sears Holdings Corporation, SRC
Depositor Corporation, SRC O.P. Corporation, Sears Real Estate (TX), LP, SRC
Real Estate Holdings (TX), LP, SRC Facilities Statutory Trust No. 2003-A, Sears,
Roebuck and Co., KCD IP, LLC, and Sears Brands, LLC and Pension Benefit Guaranty
Corporation (“PBGC”) (as amended, restated, supplemented or otherwise modified
from time to time, the “PPPFA”). Capitalized terms used but not defined herein
shall be given the meanings given to such terms in the PPPFA.

(2) CTIC Title No. references the Commitment for Title Insurance prepared by
Chicago Title Insurance Company issued on the date stated in the Commitment (or
for New Jersey, the Title Search Report).

(3) The inclusion of any item on this Exhibit does not constitute an admission
by the Company or any of its Subsidiaries that such item is not permitted by the
REMIC Transaction Documents or would not be permitted to be incurred pursuant to
Section 3.05(b) of the PPPFA and the Company and its Subsidiaries reserve all
rights with respect to any such determination.

 

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501824    2819    Fairbanks    AK    U.S. BANK TRUST NATIONAL ASSOCIATION,
SOLELY AS TRUSTEE OF SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues.
21501825    1141    Aurora    CO    SRC FACILITIES STATUTORY TRUST NO. 2003-A   
No Issues. 21501826    1221   

Chapel Hills

(Colorado Springs)

   CO    SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501827   
1271   

Denver-Southwest

(Littleton)

   CO    SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501828   
1831    Thornton    CO    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF
SRC FACILITIES STATUTORY TRUST NO. 2003-A    Supplemental Agreement between JP
Thornton and Sears, Roebuck and Co. dated October 28, 2004 grants from Sears,
Roebuck and Co. to JP Thornton a right of repurchase if Sears is dark for 365
days and gives to JP Thornton a ROFO which is really a right of first refusal
exercisable within 30 days after Sears provides JP Thornton with the terms of a
bona fide third party offer to buy. ROFR does not apply to proposed transfer to
an entity that is an affiliate, part of a sale/leaseback arrangement; the
surviving entity resulting from a merger or sale of stock or as part of a
multi-store sale by Sears. (Livelink review by Elizabeth Williams).

 

1



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

               Oil and Gas Lease between Thornton 164, LLC, as Lessor and Noble
Energy, Inc., as Lessee, evidenced by a Ratification of Oil and Gas Lease by
Site A., LLC recorded December 6, 2010 at Reception No. 201084457and re-recorded
February 16, 2012 at Reception Nos. 201211929 and Affidavit of Extension of Oil
and Gas Lease by Production recorded February 25, 2015 and Declaration of
Pooling and Unitization recorded February 25, 2015 at Reception No. 201513116.
21501829    1035    Augusta    GA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A   

Open Condemnation Matter re: taking of property affecting two entrances on the
Mall parcel, indirectly impacts Sears due to REA.

 

Case Information:

AUGUSTA, GEORGIA,

CONDEMNOR,

V.

4,598 Square Feet of Permanent Easement and 7,531 Square Feet of Temporary
Construction Easement; American General Life and Accident Insurance f/k/a
National Life and Accident Insurance Company, J.C. Penny Properties, Inc.,
General Growth Properties, Inc. f/k/a Augusta Mall Partnership, Macy’s, Inc.
f/k/a R.H. Macy & Co., Inc., Macy’s South, Inc., Macy’s Primary Real Estate,
Inc., Rich’s Augusta Mall Real Estate, Inc., Rich’s Department Stores, Inc.,
Rich’s Real Estate, Inc., Sears, Roebuck and Company, Dillards, Inc. f/k/a J.B.
White & Company, Wells Fargo Bank f/k/a The First National Bank of Atlanta, and
Queensboro National Bank and Trust Company f/k/a The First National Bank and
Trust Company of Augusta; Individually; CONDEMNEES-RESPONDENTS.

Richmond County Superior Court Civil Action No.: 2015-RCCV-464 And DEPARTMENT OF
TRANSPORTATION, Condemnor,

V.

0.278 acres of land; certain easement rights; and PERRY S. ALTERMAN, as Trustee
under Declaration of Trust; SEARS, ROEBUCK & COMPANY d/b/a SEARS OUTLET; ATLANTA
UNION MISSION CORPORATION; EXCELLENT AUTOMOTIVE, INC. d/b/a MASTERS AUTOMOTIVE;
CITY OF MARIETTA, GEORGIA; HONORABLE KELLI WOLK, as PROBATE JUDGE OF COBB
COUNTY; CARLA JACKSON, as TAX COMMISSIONER OF COBB COUNTY; and any and all
others claiming an interest in said property, Condemnees

SUPERIOR COURT OF COBB COUNTY

STATE OF GEORGIA CIVIL ACTION FILE NO. 14-1Z007-48 1-75 PARCEL 46

21501830    1095    Douglasville    GA    U.S. BANK TRUST NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues.

 

2



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501831    1155    Atlanta–Cobb    GA    U.S. BANK TRUST NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues.
21501832    1565   

Atlanta–Southlake

(Morrow)

   GA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR THE SRC FACILITIES
STATUTORY TRUST NO. 2003-A    No Issues. 21501833    1685    Atlanta–Gwinnett
Place    GA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR THE SRC
FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501834    2115    Waycross
   GA   

GROUND LEASED LOCATION

 

Fee Owner/Ground Lessor: Tract 1 – WBCMT 2004-C12 Mall at Waycross LLC

 

Additional Insured Parcel: Tract 2 – Waycross Mall OP, LLC (REA Easement Parcel)

 

Tract 3: Ground Lessee: U.S Bank Trust National Association, as trustee of the
SRC Facilities Statutory Trust No. 2003-A

   Legal description in recorded memorandum of lease is incorrect. Legal
description in actual lease, however, is correct. 21501835    2845    Athens   
GA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR THE SRC FACILITIES
STATUTORY TRUST NO. 2003-A    No Issues.

 

3



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501836    8745    Tucker    GA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501848
   1012    Des Moines    IA   

FEE OWNED AND LEASED PROPERTY

 

Fee Owned: PARCEL 1: U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
SRC FACILITIES STATUTORY TRUST NO. 2003-A

 

Co-Owned PARCEL 2:

U.S Bank Trust National Association, as Trustee for the SRC Facilities Statutory
Trust No. 2003-A owns an undivided  1⁄2 interest and Merle Hay Mall, Inc. owns
the other  1⁄2 undivided interest. [PARCEL 2 is a small area conveyed to Sears
and Merle Hay by the City of Des Moines which is governed by a TIC Agreement
dated 4/21/80]

 

Leased PARCEL 3 – Fee Owner –James Joseph Legrone, Jr. (parking lot)

  

Right of First Offer contained in unrecorded Agreement between Merle Hay Mall
Inc. and Sears dated 4/21/1980 (Livelink review by Gwen Sandstrom).

 

Sears and Shopping Center Easement Agreement between Merle Hay Mall Inc. Merle
Hay Plaza, Inc. and Sears dated 3/21/1973 which provides that Sears may not
assign its lease or sublet the Sears Leased Premises (which is described as the
parking lot area under the Legrone lease) or amend its lease without consent of
Merle Hay Mall, Inc. and Merly Hay Plaza, Inc. (Livelink review by Gwen
Sandstom).

 

Construction Mortgage, Security Agreement, Fixture Filing and Assignment of
Leases and Rents dated July 1, 2013 from Merle Hay Mall Limited Partnership to
Associated Bank, National Association, recorded July 2, 2013 in Book 14858 on
page 286 as document no. 201400000598 to secure a note in the amount of
$48,000,000.00, Amended by Instrument recorded August 27, 2014 in Book 15302 on
page 826 as document 201500031526, and Assignment of Leases and Rents dated July
1, 2013 from Merle Hay Mall Limited Partnership to Associated Bank, National
Association, recorded July 2, 2013 in Book 14858 on page 323 as document no.
201400000599, Amended by Instrument recorded August 27, 2014 in Book 15302 on
page 836 as document 201500031527, Amended by Second Amendment dated December
30, 2015, recorded Janary 6, 2016 in Book 15861, page 478, and Financing
Statement evidencing an indebtedness from Merle Hay Mall Limited Partnership,
debtor, to Associated Bank, National Association, secured party, recorded July
2, 2013 in Book 14858 on page 337 as document no. 201400000600.

 

4



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501849    2422    Sioux City    IA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501850
   2760    Davenport    IA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE
FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501837    1172
   Bloomingdale    IL    SRC FACILITIES STATUTORY TRUST NO. 2003-A   

Option to repurchase in favor of LaSalle National Trust, N.A., a national
banking association, as Successor Trustee under Trust Agreement dated April 13,
1979 and known as Trust Number 100100 as reserved in deed from said party to
Sears, Roebuck and Company, a New York corporation, dated May 31, 1990 and
recorded June 21, 1990 as Document R90-076648, subject to the provisions
contained in said deed.

 

1. Encroachment Of The Two Story Brick And Stucco Building Located Mainly On The
Land Onto The Property West And Adjoining At The Southerly Most West Line By
Approximately 1.3 Feet, As Shown On Plat Of Survey Number 20030367 Prepared By
Bock & Clark’s National Surveyors Network Dated September 11, 2003. 2.
Encroachment Of The Two Story Brick And Stucco Building Located Mainly On The
Land Onto The Property South And Adjoining At The Northerly Most South Line By
Approximately 0.2 To O.3 Feet, As Shown On Plat Of Survey Number 20030367
Prepared By Bock & Clark’s National Surveyors Network Dated September 11, 2003.
3. Encroachment Of The Two Story Brick And Stucco Building Located Mainly On The
Land Onto The Property West And Adjoining At The Northerly Most West Line By
Approximately 1.2 To 1.3 Feet, As Shown On Plat Of Survey Number 20030367
Prepared By Bock & Clark’s National Surveyors Network Dated September 11, 2003.
4. Encroachment Of The Concrete Located Mainly On The Land Onto The Property
South And Adjoining At The Northerly Most South Line By An Undisclosed Amount,
As Shown On Plat Of Survey Number 20030367 Prepared By Bock & Clark’s National
Surveyors Network Dated September 11, 2003.

21501838    1321    Peoria    IL    SRC FACILITIES STATUTORY TRUST NO. 2003-A   
No Issues. 21501839    1780    Springfield    IL    SRC FACILITIES STATUTORY
TRUST NO. 2003-A    No Issues. 21501840    1820    West Dundee    IL    SRC
FACILITIES STATUTORY TRUST NO. 2003-A    No Issues.

 

5



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501841    1840    Chicago Ridge    IL    SRC FACILITIES STATUTORY TRUST NO.
2003-A    Grant of right of first negotiation dated March 27, 1979 and recorded
April 4, 1979 as document 24904032 (Exception 15). The Agreement provides Great
Atlantic & Pacific Tea Company, Inc. the right of first negotiation to lease a
supermarket or food store on two contiguous parcels (totaling 70 acres) which
terminated on June 30, 1982. Section 5 of the Agreement also provides that it
shall terminate as to Parcel A (16 acres) upon commencement of construction of a
department store to be used or occupied by Sears, Roebuck and Co. 21502958   
2121    Peru    IL    SRC FACILITIES STATUTORY TRUST NO. 2003-A    Right of
First Refusal and Repurchase Option described in Reciprocal Construction,
Operation and Easement Agreement dated December 30, 1969, recorded May 8, 1970
as Doc. 560807. Per Sec. 20(d)(i), if the owner of the Ward Building sells all
or a portion of Parcel A (Sears Parcel) to an unrelated third party, and leases
back the premises, the owner must notify Developer at least 60 days prior to the
closing therefor and Developer has the right within the 60 day period to
purchase Parcel A or portion being sold on the same terms. Per Sec. 20(d)(ii)
if, at any time after the 22nd year the Ward Building is open (11/1/1992) but
before the termination of the Agreement (11/1/2020 latest), (A) a dept. store is
not being operated on Parcel A, (B) if 60,000 sf of leasable area is then being
operated on Parcel B (mall parcel) AND (C) the Bergner Building is then being
operated as a department store, THEN the developer has a right to repurchase
Parcel A. Closing to occur within 60 days of developer’s notice to the owner of
the Ward Building of its decision to repurchase. However, the developer cannot
repurchase the property if within that 60 day period a department store will
again be operated on parcel A. 21501842    2250    Crystal Lake    IL    SRC
FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501843    1600   
Castleton    IN    SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues.
21501844    1650    Merrillville    IN    SRC FACILITIES STATUTORY TRUST NO.
2003-A    No Issues. 21501845    1680    Indianapolis– Washington Sq.    IN   
SRC FACILITIES STATUTORY TRUST NO. 2003-A    Stormwater Lien in the amount of
$4,824.00 as set out in Certification from Department of Public Works recorded
October 26, 2005 as 2005-0176155. 21501846    1800    Mishawaka– University Park
   IN    SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501847   
2290    Michigan City    IN    SRC FACILITIES STATUTORY TRUST NO. 2003-A    No
Issues.

 

6



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501851    1642    Topeka    KS    U.S. BANK TRUST NATIONAL ASSOCIATION AS
TRUSTEE OF SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501852   
1730    Florence    KY    SRC FACILITIES STATUTORY TRUST NO. 2003-A    No
Issues. 21501853    1790    Louisville – Jeff Mall    KY    SRC FACILITIES
STATUTORY TRUST NO. 2003-A    No Issues. 21501854    1077    Shreveport    LA   
SRC FACILITIES STATUTORY TRUST NO. 2003-A, ACTING ON BEHALF OF SUBI PORTFOLIO,
APPEARING THROUGH U.S. BANK TRUST NATIONAL ASSOCIATION   

Agreement of Certain Tract of Land between Sears, Roebuck and Co. and General
Growth dated 5/30/1975 which provides Developer the right to purchase the entire
site, in the event Sears ceases to operate its main store. Also, Sears grants to
Developer a ROFR to purchase within 20 days of Sears receiving a bona fide
offer. Term ends 12/31/2024. (Livelink review by Kim Thompson).

 

Lease between Sears, Roebuck and Co. and General Growth dated 6/1/1974, in which
Sears grants Developer a ROFR to purchase within 20 days of Sears receiving a
bona fide offer. Term ends 12/31/2024 (Livelink review by Kim (Thompson).

 

Permanent drainage easement and a temporary construction easement with
applicable municipality.

21501855    1086    Cortana-Baton Rouge    LA    SRC FACILITIES STATUTORY TRUST
NO. 2003-A    No Issues. 21501856    1116    Monroe    LA    SRC FACILITIES
STATUTORY TRUST NO. 2003-A    No Issues. 21501857    1147    Baton Rouge    LA
   SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501858    1226   
Metairie    LA    SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues.
21501859    1286    Gretna    LA    SRC FACILITIES STATUTORY TRUST NO. 2003-A, A
DELAWARE STATUTORY TRUST    No Issues.

 

7



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501860    2087    Alexandria     LA    SRC FACILITIES STATUTORY TRUST NO.
2003-A TRUSTEE    No Issues. 21501861    2677    Bossier City    LA    SRC
FACILITIES STATUTORY TRUST NO. 2003-A TRUSTEE    No Issues. 21501862    1403   
North Attleboro    MA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501863    1104   
Marlborough    MA   

U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF SRC FACILITIES STATUTORY
TRUST NO. 2003-A (Sears, Roebuck and Co. leasehold interest is pursuant to a
ground lease with U.S. Bank Trust)

 

  

Lease naming Heath Corp. of Marlborough, Inc. recorded in Book 26336, Page 575
(Middlesex Southern District) and Book 17927, Page 155 (Worcester County).

 

Lease naming ILindt & Sprungli (USA), Inc. recorded in Book 27877, Page 414.

 

Lease naming Mayflower Solomon Pond, LLC and Delops, Inc. recorded in Book32812,
Page 426.

21501864    1223    Brockton    MA   

GROUND LEASED PROPERTY

 

Fee Owner/Ground Lessor: New Westgate Mall LLC

 

Ground Lessee: U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF SRC
FACILITIES STATUTORY TRUST NO. 2003-A

  

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
from New Westgate Mall LLC to Bank of America, N.A. dated May 19, 2010 in the
original principal amount of $28,575,000.00 and recorded in Book 38538, Page 270
and filed as Document No. 663886, as amended by First Amendment to Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
August 16, 2013, recorded in Book 43500, Page 108, and filed as Document No.
712164 and affected by Subordination, Attornment and Non-Disturbance Agreement
with Sears Roebuck and Co. dated May 19, 2010, recorded in Book 39133, Page 309.

 

Notice of contract by Bloom, South & Gurney, Inc. recorded in Book 7381, Page
231, also filed as Document No. 265714, as affected by a Sworn Statement Under
c. 254, recorded in Book 7448, Page 30, also filed as Document No. 267079 and as
affected by a Complaint filed in Plymouth Superior Court, Case No. CA87-440,
recorded with said Deeds, Book 7564, Page 328, also filed with said Registry
District as Document No. 269413. (affects fee estate only) ).

 

Lease between Campanelli Investment Properties and Child World, Inc., notice of
which is dated January 16, 1985, recorded in Book 5972, Page 307;

 

Amendment to and Restatement of Lease between Westgate Mall Properties LLC and
The May Department Stores Company dated January 23, 2003, notice of which is
dated January 23, 2003, Book 24186, Page 55 Document No. 62643, and as affected
by Subordination, Non-Disturbance and Attornment Agreement with Macy’s Retail
Holdings, Inc. entered into as of May 19, 2010, recorded with Deeds, Book 39133,
Page 318;

 

8



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

              

Lease between Campanelli Investment Properties and Marshalls of Brockton, MA,
Inc. notice of which is dated July 18, 1986, recorded in Book 6343, Page 279 as
affected by Amendment to Notice of Lease dated July 6, 1999 and recorded at Book
17746, Page 41 and as further affected by a Subordination, Recognition and
Attornment Agreement with Marshalls of MA, Inc., recorded in Book 39133, Page
304;

 

Lease between Campanelli Investment Properties, as Lessor and OCB Realty Co. as
Lessee, memorandum of which is dated December 17, 1996,recorded at Book 14910,
Page 128;

 

Lease between Westgate Brockton Partners, L.P. as Lessor and Bugaboo Creek
Holdings, Inc., as Lessors, notice of which is dated August 17,2005 and recorded
in Book 32098, Page 304, and as affected by a re-recorded Notice of Lease by and
between Westgate Brockton Mall LLC, and Landlord, and Bugaboo Creek
Holdings,Inc.,as Tenant, dated November 19, 2007, recorded in Book 35402, Page
45 and filed as Document No. 631093 and as affected by a Subordination,
Non-Disturbance and Attornment Agreement with Bugaboo Creek Holdings, Inc. dated
May 19, 2010, recorded with said Deeds, Book 39133, Page 327;

 

Leasehold Mortgage, Security Agreement, Assignment of Leases and Rents and
Financing statement (Fixture Filing) by Bugaboo Creek Holdings, Inc. to Ableco
Finance LLC, as Collateral Agent, dated November 19,2007, recorded in Book
36402, Page 52 and filed as Document No. 63 1 094 (affects tenants interest);

 

Second Lien Leasehold Mortgage, Security Agreement, Assignment of Leases and
Rents and Financing Statement (Fixture Filing) from Bugaboo Creek Holdings, Inc.
to Wilmington Trust Company, as Collateral Agent, dated October 17, 2008,
recorded in Book 36469, Page 62 and filed as Document No. 642331 ( affects
tenants interest);

 

UCC Financing Statement from Bugaboo Creek Holdings, Inc. to Ableco Finance LLC,
as Collateral Agent, recorded at Book 35402, Page 74 and filed as Document No.
631095 (affects tenants interest);

 

UCC Financing Statement from Bugaboo Creek Holdings, Inc. to Wilmington Trust
Company, as Collateral Agent, recorded at Book 36169, Page 85 and filed as
Document No, 642332 (affects tenants interest);

 

Lease between New Westgate Mall LLC, Landlord, and Brockton Pancakes, Inc.,
Lessee, said notice dated April 12, 2011, recorded in Book 40253, Page 179, and
filed as Document No. 681215, as affected by Subordination, Non-Disturbance and
Attornment Agreement dated April 27, 2011, recorded in Book 40253, Page 191, and
as Document No. 681216;

 

9



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

              

Lease between New Westgate Mall LLC, Landlord, and Jo-Ann Stores, Inc., Tenant,
memorandum of which is dated as of May 1,2012, recorded in Book 41973, Page 247,
and file as Document No. 697556, as affected by Subordination, Non-Disturbance
and Attornment Agreement dated as of May 17,2012, recorded in Book 41973, Page
257, and filed as Document No. 697557;

 

Lease between New Westgate Mall LLC, Landlord, and Blazin Wings, Inc., Tenant,
memorandum of which is dated October 18,2012, filed as Document No. 699580;

 

Lease between New Westgate Mall LLC, Landlord, and Demoulas Super Markets, Inc.,
Tenant, notice of which is undated, recorded in Book 45127, Page 23 and filed as
Document No. 728151, as affected by an Assignment and Assumption of Lease
Agreement from Demoulas Super Markets, Inc. to DSM MB I LLC dated as of
December 1,2014, recorded in Book 45127, Page 33, also filed as Document No.
728153;

 

Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing from DSM MB I LLC to Morgan Stanley Bank, N.A. dated as of
December 12, 2014, recorded in Book 45127, Page 43, also filed as Document No.
728154 (affects tenants interest);

 

Assignment of Leases and Rents from DSM MB I LLC to Morgan Stanley Bank, N.A.
dated as of December 12, 2014, recorded in Book 45127, Page 68, and filed as
Document No. 728155. (affects tenants interest);

 

UCC Financing Statement naming DSM MB I LLC , as Debtor and Morgan Stanley Bank,
N.A., as Secured Party recorded in Book 45127, Page 80, and filed as Document
No. 728156 (affects tenants interest);

 

UCC-l Financing Statement naming Metro Wireless LLC as Debtor and Bryan Gudrain
as Secured Party, recorded in Book 38749, Page 136;

 

Easement Agreement by the Trustees of Raymond A. Mucci Trust to Westgate Mall
Properties LLC dated December 31, 1998, recorded in Book 17007, Page 76 and as
Document No. 440591;

 

Easement Agreement by Ray Mucci’s Inc. to Westgate Mall Properties LLC dated
December 31, 1998, recorded with said Deeds, Book 17007, Page 93, also filed
with said Registry District as Document No. 440593.

 

10



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501865    1343    Cambridge    MA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS
SUBI TRUSTEE of SRC FACILITIES STATUTORY TRUST NO. 2003-A)    No Issues.
21501866    2934   

Silver City Galleria

(Taunton)

   MA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR THE SRC FACILITIES
STATUTORY TRUST NO. 2003-A    No Issues. 21501867    1074    Waldorf    MD   
SRC O.P. CORPORATION    No Issues. 21501868    1424    Bethesda    MD    SRC
O.P. CORPORATION    No Issues. 21501869    1754    Gaithersburg    MD    SRC
O.P. CORPORATION    No Issues. 21501870    1854   

Parkville

(Baltimore)

   MD    SRC O.P. CORPORATION    No Issues. 21501871    1011    Grandville    MI
   SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501872    1092   
Westland    MI   

GROUND LEASED PROPERTY

 

Fee Owner/Ground Lessor: LSREF Summer REO Trust 2009

 

Ground Lessee: SRC FACILITIES STATUTORY TRUST NO. 2003-A

  

Claim of (Construction) Lien filed by Wyandotte Electric Supply Co., Inc.
recorded on December 8, 2014 in Liber 51901, Page 1254.

 

Agreement to Accept Assessments for Future Maintenance and Repair on the Morgan
Drain recorded in Liber 15127, Page 779 and Order Amending Final Order of
Determination recorded in Liber 15088, Page 533.

 

Mortgage by B&B Westland Center Mall, LLC, a Delaware limited liability company
to Column Financial Inc. dated February 22, 2008 and recorded March 6, 2008 in
Liber 47038, Page 176, and Subordination Agreement recorded in Liber 48581, Page
548 (Also covers other land).

 

Mortgage executed by LSREF Summer REO Trust 2009 to Column Financial, Inc. dated
May 21, 2010 and recorded June 2, 2010 in Liber 48581, Page 499 (Also covers
other land).

 

Assignment of Leases and Rents executed by LSREF Summer REO Trust 2009 to Column
Financial, Inc. dated May 21, 2010 and recorded June 2, 2010 in Liber 48581,
Page 528.

 

Assignment of Leases and Rents executed by LSREF Summer REO Trust 2009 to Column
Financial, 12. Inc. dated May 21, 2010 and recorded June 2, 2010 in Liber 48581,
Page 478.

 

11



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

              

Lease between Westland Center Partners Limited Partnership, a Delaware limited
partnership, Lessor, and Panera, LLC, a Delaware limited liability company,
Lessee, a memorandum of which is recorded January 7, 2005 in Liber 41955, Page
1425.

 

Subordination, Non-Disturbance and Attornment Agreement by and between Wells
Fargo Bank, N.A., f/k/a Wells Fargo Bank Minnesota, N.A., as Trustee for
Registered Certificate holders of Banc of America Large Loan, Inc., Commercial
Mortgage Pass-Through Certificates, Series 2003-BBA2 and Panera, LLC a Delaware
limited liability company, recorded January 7, 2005, as Liber 41955, Page 1431.

 

Lease between Westland Center Partners, L.P., a Delaware limited partnership,
Lessor, and JRR Properties Westland LLC, a Michigan limited liability company,
Lessee, a memorandum of which is recorded May 4, 2005, in Liber 42625, Page 705,
Wayne County Records, as modified by Ground Leases Estoppel Certificate and
Consent recorded in Liber 43473, Page 86.

 

Lease between The Equitable Life Assurance Society of the United States, Lessor,
and Federated Department Stores, Inc., Lessee, a memorandum of which is recorded
October 7, 1988 in Liber 23914, Page 573, and Assignment and Assumption of Lease
recorded in Liber 41612, Page 466.

 

Lease between Shopping Centers, Inc., Lessor, and J.C. Penny Properties, Inc.,
Lessee, memo recorded April 8, 1975, in Liber 19066, Page 479 and amended by
Memorandum of Lease Amendment Agreement recorded in Liber 39510, Page 993.

 

Lease between LSREF Summer REO Trust 2009, Lessor, and Ulta Salon Cosmetic
Fragrance, Inc., Lessee, as set forth in Lease recorded in Liber 51490, Page
307.

 

Lease between LSREF Summer REO Trust 2009, Lessor, and Shoe Carnival, Inc.,
Lessee, as set forth in Liber 51273, Page 225 – exclusive for moderately priced
family shoe footwear retailer.

21501873    1110    Portage    MI    SRC FACILITIES STATUTORY TRUST NO. 2003-A
   No Issues. 21501874    1192    Muskegon    MI    SRC FACILITIES STATUTORY
TRUST NO. 2003-A    No Issues.

 

12



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501875    1700    Dearborn    MI    SRC FACILITIES STATUTORY TRUST NO. 2003-A
  

Building and use restrictions and other terms covenants and conditions disclosed
by Declaration of Covenants and Restrictions Upon the Use of Land situated in
Fairlane Town Center dated December 19, 1986 and recorded in Liber 23053, Page
2, Declaration amended June 19, 2000and recorded in Liber 32169, Page 258 and
further amended on April 7, 2008 and recorded in Liber 47152, Page 1351.
Building site design requirements and approval by Ford Motor Land Development
Corporation. Ford Motor Land Development Corporation had unilateral authority to
extend the Declaration to 2058.

 

Notices of Commencement recorded against the entire mall property but do not
pertain to the leasehold interest. Both were recorded August 20, 2015 in Liber
52426, Pages 898 and 906.

21501876    1720    Sterling Heights.    MI    SRC FACILITIES STATUTORY TRUST
NO. 2003-A    No Issues. 21501877    1760    Novi    MI    SRC FACILITIES
STATUTORY TRUST NO. 2003-A    No Issues. 21501878    2040    Battle Creek    MI
   SRC FACILITIES STATUTORY TRUST NO. 2003-A    Instrument recorded in Liber
684, Page 375, Liber 710, Page 595 and Liber 710, Page 597, Deed Restrictions:
single-family dwelling purposes only; no material amendments allowed until 25
year after 8/12/1953 for a portion, 1/14/1955 for a portion, and 5/24/1955 for a
portion. 21501879    2180    Traverse City    MI    SRC FACILITIES STATUTORY
TRUST NO. 2003-A    No Issues. 21501882    1042    Joplin    MO   

GROUND LEASED PROPERTY

 

Fee Owner/Ground Lessor:

Northpark Mall/Joplin, LLC

 

Ground Lessee: SRC FACILITIES STATUTORY TRUST NO. 2003-A

   Memorandum of Lease between Northpark Mall/Joplin, LLC (landlord) and TJX
Companies, Inc. (tenant) provides restrictions upon remainder of Shopping Center
which provides landlord shall not permit the Restricted Area of the Shopping
Center to be used for (a) any non-retail purposes; (b) any entertainment
purposes; and (c) any establishment that sells/displays used merchandise or
second hand goods. Sears may not be used as a cinema. No premises within 200
feet of exterior walls of Demised Premises shall be used for restaurants or
establishments selling food prepared for consumption on or off premises except
restaurants may be located on outparcels or Permitted Restaurant 1 on Lease Plan
may contain restaurant of up to 8,500 square feet of floor area and Permitted
Restaurant 2 on Lease Plan may contain restaurant of up to 6,000 square feet of
floor area. 21501883    1171    Springfield    MO    SRC FACILITIES STATUTORY
TRUST NO. 2003-A    No Issues. 21501884    1182    St. Peters    MO    SRC
FACILITIES STATUTORY TRUST NO. 2003-A    No Issues.

 

13



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501885    1222   

St. Louis/South

County

   MO   

GROUND LEASED PROPERTY

 

Fee Owner/Ground Lessor: South County Shopping Town, LLC

 

Ground Lessee: SRC FACILITIES STATUTORY TRUST NO. 2003-A

  

No Issues.

 

The following court case No. 14SL-CC00977 filed March 14, 2014, in the Circuit
Court of St. Louis County, Missouri, styled Paul Russell, Plaintiff, vs. South
County Shoppingtown LLC, Defendant, is pending. Neither Sears, Roebuck and Co.
nor SRC Facilities Statutory Trust No. 2003-A are named in the suit.

 

21501886    1690    Chesterfield    MO    SRC FACILITIES STATUTORY TRUST NO.
2003-A    No Issues. 21501887    1822    Cape Girardeau    MO    U.S. BANK TRUST
NATIONAL ASSOCIATION, AS TRUSTEE OF SRC FACILITIES STATUTORY TRUST NO. 2003-A   
Restrictive Covenant and Right of Opportunity to Purchase dated 6/24/2004,
between Sears, Roebuck and Co. and Drury Land Development, Inc. grants from
Sears to Drury Land Development, Inc. a one-time right of opportunity to
purchase (ROFO) prior to entering into substantive negotiations with any
prospective buyer. The ROFO is personal to Drury Land Development, Inc. and is
not assignable. (Livelink review by Scott Nierman). 21501880    1166    Meridian
   MS   

GROUND LEASED PROPERTY & SUBLEASED PROPERTY

 

Fee Owner/Ground Lessor: The Lauderdale County Board of Education

 

Ground Lessee: Bonita Lakes Mall Limited Partnership

 

Subtenant as to Ground and Fee Owner of Improvements: SRC FACILITIES STATUTORY
TRUST NO. 2003-A

 

Sub-Subtenant as to Ground and Tenant as to Improvements: Sears, Roebuck And Co.

   No Issues. 21501881    1306    Hattiesburg    MS    SRC FACILITIES STATUTORY
TRUST NO. 2003-A    No Issues.

 

14



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501896    1165    Concord    NC    U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501897
   1375    Winston Salem    NC    U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501898
   1405    Fayetteville    NC    U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501899
   1455    Wilmington    NC    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE
FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A   

Notice of Residual Petroleum dated November 1, 2009, advising that the property
is contaminated with petroleum.

 

Judgment lien filed January 28, 2009, 09 CVM in the New Hanover County Clerk’s
office in favor of Harold and Brenda Fullwood against Sears, Roebuck and Co. in
the amount of $2,747.10 plus costs of $91.00 and interest until paid.

21501900    1475    Durham    NC    U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    Judgment in favor
of Tom Meyers plus penalties and interest, if any, docketed in file 06CVD4384.
21501901    1605    Raleigh    NC    U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    Claim of Lien on
Real Property having filing number 15-M-898, filed by party that contracted with
Property Owner, dated February 23, 2015, in the amount of $1,147.57. 21501902   
1805    Raleigh    NC    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE SRC FACILITIES STATUTORY TRUST NO. 2003-A   

Claim of Lien having filing number 15-M-897 filed by National Maintenance
Services Inc. and is filed against Cache, Inc. and CVM Holdings LLC (mall
developer).

 

Notice of Residual Petroleum recorded November 5, 2013, in Book 15494, Page
1932, Wake County Registry.

 

Notice of Dry-Cleaning Solvent Remediation recorded on November 26, 2013, in
Book 15515, Page 570, Wake County Registry.

 

15



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501904    2175    Greenville    NC   

Fee Owner/Tract 1: US BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF SRC
FACILITIES STATUTORY TRUST NO. 2003-A

 

Tract 2: Ernest W. Hahn, Inc.

 

Tract 3: Sears, Roebuck And Co., An 18.875% Undivided Interest As A Tenant In
Common.

   No Issues. 21501905    2515    Hickory    NC    U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE OF SRC FACILITIES STATUTORY TRUST NO. 2003-A.    No
Issues. 21501907    1712    Grand Forks    ND    U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE OF SRC FACILITIES STATUTORY TRUST NO. 2003-A    Judgment
filed by Henry Osmer against Sears, Roebuck and Co. ($435.77, May 25, 2010, Case
No. 10-S-0223). 21501888    1314    New Brunswick    NJ    THE TRUSTEES OF THE
SRC FACILITIES STATUTORY TRUST NO. 2003-A   

Notice of Lis Pendens under Docket No. L-3792-04, recorded 06/23/2004 in Book
32, Page 363. CTIC Commitment in Exception 7 refers to Deed Book 5345 page 671:
Deed Book 5346 page 319 regarding land taken.

 

Leasehold Mortgage of Block 710, Lot 7.02 made by New Brunswick Restaurant,
L.L.C., to Hudson United Bank recorded November 24, 2003 in Mortgage Book 9117
page 56.

 

Assignment of Leases recorded November 24, 2003 in Mortgage Book 9117 page 83
and Assignment of Leases recorded July 16, 2010 in Deed Book 6177 page 691 from
Brinker New Jersey, Inc. and OTB Acquisition LLC – Sears, Roebuck and Co. is
landlord under lease dated 8/22/1997 with Brinker New Jersey, Inc.

 

16



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501889    1554    Township of Hamilton    NJ   

GROUND LEASED PROPERTY

 

Fee Owner/Ground Lessor: Hamilton Mall, LLC

 

Ground Lessee: SRC FACILITIES STATUTORY TRUST NO. 2003-A

  

Construction Lien Claim against Hamilton Mall, LLC in favor of Shore Supply
Company recorded 11/15/2013 in Instrument No. 2013071058, in the amount of
$4,933.10.

 

Construction Lien Claim against Hamilton Mall, LLC in favor of New Jersey
Carpenters Funds, recorded 12/05/2013 in Instrument No. 2013074667, in the
amount of $12,900.42.

 

A mortgage to secure an original principal indebtedness of $110,000,000.00, and
any other amounts or obligations secured thereby, recorded 06/13/2012 as
Instrument No. 2012036321 of Official Records, dated 06/08/2012 Mortgagor:
Hamilton Mall, LLC, Mortgagee: Citibank, N.A. Assignment of Leases, Rents and
Security Deposits executed by Hamilton Mall, LLC, as assignor, to Citibank, N.A.
assignee, dated 06/08/2012, recorded 06/13/2012 as Instrument No. 2012036322.

 

A financing statement recorded 06/13/2012 as Instrument No. 2012036323 of
Official Records.

Debtor:                 Hamilton Mall, LLC

Secured party:     Citibank, N.A.

 

Subordination and Non-Disturbance and Attornment Agreement recorded 07/25/2012
as Instrument No. 2012044208, made by and between Citibank, N.A., ’lender’ and H
& M Hennes & Mauritz L.P., ‘tenant’.

 

Subordination and Non-Disturbance and Attornment Agreement recorded 10/24/2012
as Instrument No. 2012063007, made by and between Citibank, N.A., ’lender’ and
BWW Jersey Wings, Inc., initially doing business as Buffalo Wild Wings Grill &
Bar, ’tenant’ and the terms, provisions and conditions contained therein.

 

Subordination and Non-Disturbance and Attornment Agreement recorded 11/13/2012
as Instrument No. 2012067194, made by and between Citibank, N.A., lender’and
Rare Hospitality International, Inc., tenant and the terms, provisions and
conditions contained therein.

 

Declaration by Hamilton Mall, LLC regarding drainage structures recorded in Deed
Book 13477 as Instrument Number 2012038202.

 

17



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501890    1614    Livingston    NJ    THE TRUSTEES OF THE SRC FACILITIES
STATUTORY TRUST NO. 2003-A    No Issues. 21501891    1734    Lawrenceville    NJ
   U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR THE SRC FACILITIES
STATUTORY TRUST NO. 2003-A    No Issues. 21501892    1764    Rockaway    NJ   
U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR THE SRC FACILITIES
STATUTORY TRUST NO. 2003-A   

Memorandum of Lease by and between Sears, Roebuck and Co. and Raymours Furniture
Co., Inc. in Deed Book 22695 page 856 dated April 20, 2015.

 

Developer Leases:

 

•      Memorandum Lease to Paperback Booksmith Franchises Corp in Deed Book 2426
page 854

 

•      Lease to Child Work, Inc. in Deed Book 2452 page 219

 

•      Lease to Acme Markets, Inc. in Deed Book 2460 page 936, amended by Deed
Book 2590 page 902

 

•      Memorandum of Lease to Friendly Ice Cream Corporation in Deed Book 2464
page 809

 

•      Memorandum of Lease to Lane Bryant, Inc. in Deed Book 2465 page 390

 

•      Lease to Sizzler Family Steak Houses in Deed Book 2590 page 25

 

•      Memorandum of Lease to McDonalds Corporation in Deed Book 2631 page 179

 

•      Memorandum of Assignment to American Bell Inc. in Deed Book 2662 page 294

 

•      Lease to Briad Wenco L.L.C. in Deed Book 4526 page 342

 

•      Memorandum of Lease to Borders, Inc. in Deed Book 5725 page 129

 

•      Memorandum of Lease to Michaels Stores, Inc. in Deed Book 5731 page 18.

21501893    1874    Burlington    NJ    U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501894
   1717    Cottonwood    NM    U.S. BANK TRUST NATIONAL ASSOCIATION, SOLELY AS
TRUSTEE OF SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues.

 

18



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501895    2207    Roswell    NM    U.S. BANK TRUST, NATIONAL ASSOCIATION,
SOLELY AS TRUSTEE OF SRC FACILITIES STATUTORY TRUST NO. 2003-A.    No Issues.
21501908    1051    Strongsville/South Park    OH    SRC FACILITIES STATUTORY
TRUST NO. 2003-A    No Issues. 21501909    1120   

Columbus

(Dublin)

   OH    SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501910   
1210    Columbus/Polaris    OH    SRC FACILITIES STATUTORY TRUST NO. 2003-A   
No Issues. MM21501911    1710    North Olmsted    OH    SRC FACILITIES STATUTORY
TRUST NO. 2003-A (as to Parcels 1-3)    Lease dated August 20, 2009, between
Sears, Roebuck and Co., Landlord, and George Group-Great Northern Ltd., Tenant,
grants from Sears to George Group a ROFR. (Livelink review by Cathy Neuner).
21501912    1810    Cincinnati–Eastgate    OH    SRC FACILITIES STATUTORY TRUST
NO. 2003-A    No Issues. 21501913    2010    Mansfield    OH    SRC FACILITIES
STATUTORY TRUST NO. 2003-A    No Issues. 21501914    2390    Springfield    OH
   SRC FACILITIES STATUTORY TRUST NO. 2003-A    No Issues. 21501915    1545   
Spartanburg    SC    SRC FACILITIES STATUTORY TRUST NO. 2003-A   

Fence encroachment of 0.56 feet by the Highway Department located on the far
south side of the parking lot on the opposite side from the store.

.

21501916    1595    Greenville    SC   

GROUND LEASED (PORTION OF PARKING LOT-3.4 ACRES) AND FEE OWNED (STORE AND
PORTION OF PARKING LOT)

 

Fee Owner (Store and portion of parking lot):

 

SRC FACILITIES STATUTORY TRUST NO. 2003-A

 

Fee Owner/Ground Lessor (Portion of Parking Lot):

 

MFH-MPH, LP

 

Ground Lessee (Portion of Parking Lot):

 

SRC FACILITIES STATUTORY TRUST NO. 2003-A

  

Lease dated 2/28/2013 between Sears, Roebuck and Co., Landlord, and Forever 21
Retail, Inc., Tenant. The lease term with options extends beyond the term of the
Master Lease between Sears, Roebuck and Co. and the REMIC entities. (Livelink
review by Donna Schroedle).

 

Memorandum of Loan Agreement and Option to Purchase Real Estate by and between
the Worthy Group and First Piedmont Mortgage Company, Inc., recorded
February 19, 1974 in Book 994, page 5.

 

Restrictive Covenants recorded June 1, 1977 in Book 1087, Page 459.

 

19



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501917    2305    Anderson    SC    SRC FACILITIES STATUTORY TRUST NO. 2003-A
  

Open civil actions as to easement parcels only:

 

Sandra Gambrell vs. SPG Anderson Mall, LLC, et. al, Civil Action Number
2014-CP-04-1536

 

Linda Luton vs. SPG Anderson Mall, LLC, et. al, Civil Action Number
2024-CP-04-02711

21501918    2855    Charleston    SC    SRC FACILITIES STATUTORY TRUST NO.
2003-A    Judgment Number 2008JG1000223 dated 1/30/2008 in the amount of $80.00.
21501919    1027    El Paso    TX    SRC REAL ESTATE (TX), LP    No Issues.
21501920    1076    Lewisville    TX    SRC REAL ESTATE (TX), LP    Ground Lease
dated March 20, 2015, by and between Sears, Roebuck and Co. and Kellan
Restaurant Management Corp. for the lease of a vacant land outlot parcel.
21501921    1176    Pasadena    TX    SRC REAL ESTATE (TX), LP    No Issues.
21501922    1217    Corpus Christi    TX    SRC REAL ESTATE (TX), LP    No
Issues. 21501923    1267    Ridgmar-Fort Worth    TX    SRC REAL ESTATE (TX), LP
   No Issues. 21501924    1297    Hurst    TX    SRC REAL ESTATE (TX), LP    No
Issues. 21501925    1307    Abilene    TX    SRC REAL ESTATE (TX), LP    No
Issues. 21501926    1317    Cielo Vista    TX   

SUB-SUB-SUBLEASED PROPERTY

 

Parcel 1(1.871acre-Portion of Retail Store/Portion of Parking Lot):

  

Memorandum of Letter Agreement, dated April 17, 2015, by and between Simon
Property Group, LP and Sears Roebuck and Co., filed for record on May 5, 2015
under Clerk’s Document No. 20150029299 and 20150029298.

 

Parcel 3: Ground Sublease between Sears, Roebuck and Co. and Simon Property
Group (Texas) LP. as successor in interest to Celina Development Company dated
July 6, 1981.

 

20



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

           

Fee Owner/Lessor: Dillpaso Properties, Corp.

 

Lessee/Sublessor: Dillard Department Stores, Inc.

 

Sublessee/Sub-Sublessor: Simon Property Group (Texas), LP as successor in
interest to Celina Development Company

 

Sub-Sublessee/Sub-Sub-Sublessor: SRC REAL ESTATE (TX), LP

 

Sub-Sub-Sublessee: Sears, Roebuck and Co.

 

GROUND LEASED PROPERTY

 

Parcel 2 (11.364 acres-portion of Parking Lot and portion of Retail Store):

 

Fee Owner/Ground Lessor: City of El Paso, TX

 

Ground Lessee/Ground Sublessor: SRC REAL ESTATE (TX), LP

 

Ground Sublessee: Sears, Roebuck and Co.

  

 

21



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

           

GROUND SUBLEASED PROPERTY

 

Parcel 3 (3.8560 acres –part of Parcel 2’s 11.364 acres-Lease out of portion of
Parking Lot to Simon Property Group (Texas), LP)

 

Fee Owner/Ground Lessor: City of El Paso, TX

 

Ground Lessee/Ground Sublessor: SRC REAL ESTATE (TX), LP

 

Ground Sublessee/Sub-Sublessor: Sears, Roebuck and Co.

 

Ground Sub-Sublessee: Simon Property Group (Texas), LP

   21501927    1327    Baytown    TX    SRC REAL ESTATE (TX), LP    No Issues.
21501928    1337    Plano    TX    SRC REAL ESTATE (TX), LP    No Issues.
21501929    1367    Waco    TX    SRC REAL ESTATE (TX), LP    No Issues.
21501930    1377    Houston–Willowbrook    TX    SRC REAL ESTATE (TX), LP    No
Issues. 21501931    1387    Amarillo    TX    SRC REAL ESTATE (TX), LP    No
Issues. 21501932    1407    Beaumont    TX    SRC REAL ESTATE (TX), LP    No
Issues. 21501933    1417    Houston – Deerbrook    TX    SRC REAL ESTATE (TX),
LP    No Issues. 21501934    1427    San Antonio Rolling Oaks    TX    SRC REAL
ESTATE (TX), LP    No Issues. 21501935    1437    Arlington    TX    SRC REAL
ESTATE (TX), LP    No Issues. 21501936    1447    Ft. Worth    TX    SRC REAL
ESTATE (TX), LP    No Issues. 21501937    1187   

Mesquite

(4/17/12)

   TX    SRC REAL ESTATE (TX), LP    No Issues.

 

22



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501938    1487   

Austin

(Cedar Park)

   TX    SRC REAL ESTATE (TX), LP    Interest in and to all coal, lignite, oil,
gas and other minerals and all rights thereto pursuant to instrument recorded in
volume 832, page 838 and volume 856, page 590 and volume 856, page 586. All
instruments are dated 1981. 21501939    2197   

Texas City

(4/1/15)

   TX    SRC REAL ESTATE (TX), LP    No Issues. 21501940    2247    Laredo    TX
   SRC REAL ESTATE (TX), LP    No Issues. 21501941    2497    Brownsville    TX
   SRC REAL ESTATE (TX), LP    No Issues. 21501942    2547    College Station   
TX    SRC REAL ESTATE (TX), LP    No Issues. 21501943    2557    Longview    TX
   SRC REAL ESTATE (TX), LP    No Issues. 21501944    2587   

Denton

(4/1/15)

   TX    SRC REAL ESTATE (TX), LP.    Claim of Mechanics’ Lien filed by Jody
Roberts Construction, Inc. in the amount of $2,000 as Clerk’s File No.
2015-51660 dated May 15, 2015 (for the buildout of Claire’s). 21501945    1029
   Spokane    WA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR THE SRC
FACILITIES STATUTORY TRUST NO. 2003-A   

Claim of Lien against Bayley Construction in favor of All Wall Contracting, Inc.
recorded 9/14/2015 in Instrument No.6435358, in the amount of $296,430.41.

 

Corrected Claim of Lien against Bayley Construction and North Town Mall, LLC in
favor of Kone Inc. recorded 9/24/2015 in Instrument No.6438342, in the amount of
$112,902.45.

 

Memorandum of Lease dated May 31, 2001, by and between Sears, Roebuck and Co.
and Price Spokane Limited Partnership, developer, for the lease of surface
parking and/or parking garage.

 

Deed of Trust

Grantor/Trustor: North Town Mall, LLC, a Delaware limited liability company

Grantee/Beneficiary: U.S. Bank National Association, as Administrative Agent

Trustee: First American Title Insurance Company

Amount: $1,500,000,000.00

Recorded: May 6, 2013

Recording Information: 6205076 through 6205080

(Affects a leasehold portion of said premises and other property).

 

Assignment of leases and/or rents and the terms and conditions thereof:

Assignor: North Town Mall, LLC, a Delaware limited liability company

Assignee: U.S. Bank National Association, as Administrative Agent

Recorded: May 6, 2013

Recording Information: 6205081 and 6205082

(Affects a leasehold portion of said premises and other property).

 

23



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501946    1038    Spokane    WA    U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    Scrivener’s error
in the legal description attached to the DOT, the Limited Warranty Deed to the
SRC entity, and the leaseback Lease to Sears, Roebuck and Co. All omitted the
number “1” in the second line of the legal description after the words “as per
plat recorded in Volume”. 21501947    1099    Federal Way    WA   

U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR THE SRC FACILITIES
STATUTORY TRUST NO.

2003-A

   No Issues. 21501948    1139    Tukwila    WA   

GROUND SUBLEASED PROPERTY

 

Fee Owner/Ground Lessor: WEA Southcenter LLC

 

Ground Lessee:

WEA Southcenter LLC (no merger of estates)

 

Ground Sublessee/Ground Sublessor: U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE OF THE SRC FACILITIES STATUTORY TRUST NO. 2003-A

  

Claim of mechanic’s lien by Pacific Rainier Roofing Inc. against Anderson
Construction Co. in the amount of $64,476.00 recorded July 22, 2015 as
20150722001425.

 

Master Lease recorded as Doc. No. 6008264 by and between Connecticut General
Life Insurance Company (Landlord) and Southcenter Shopping Center Corporation
(Tenant) Dated: March 31, 1966 and assignments of lessee’s interest under
recording nos. 8506281583, 8512171131, 1999070100217, and certificate of merger
20030721002386.

 

Deed of Trust

Grantor/Trustor: WEA Southcenter LLC, a Delaware limited liability company

Grantee/Beneficiary: Pacific Life Insurance Company, a Nebraska corporation

Trustee: Chicago Title Insurance Company

Amount: $250,000,000.00

Recorded: December 29, 2009

Recording Information: 20091229000432

 

Assignment of leases and/or rents

Assignor: WEA Southcenter LLC, a Delaware limited liability company

Assignee: Pacific Life Insurance Company, a Nebraska corporation

Recorded: December 29, 2009

Recording Information: 200912290004

 

24



--------------------------------------------------------------------------------

CTIC Title No.

   Store No.   

City

   State   

Title Vested:

  

REMIC Existing Liens

21501949    2029    Union Gap    WA   

GROUND LEASED PROPERTY

 

Fee Owner/Ground Lessor: Valley Mall, L.L.C.

 

Ground Lessee: U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR THE SRC
FACILITIES STATUTORY TRUST NO. 2003-A

  

Encroachments and other survey matters relating to survey prepared by PLSA
Engineering-Surveying-Planning dated October 14, 2013, and amended October 22,
2013 and October 25, 2013, under Job #13205.

 

Deed of Trust and the terms and conditions thereof.

Grantor/Trustor: Valley Mall, L.L.C., a Delaware limited liability company

Grantee/Beneficiary: Bank of America, N.A., a national banking association

Trustee: Prlap, Inc., a Washington corporation

Amount: $42,000,000.00

Recorded: October 30, 2013

Recording Information: 7822351, 7822352 and 7822353

 

Memorandum of Lease between Union Gap Property, L.L.C., a Delaware limited
liability company, and The Bon, Inc., an Ohio corporation.

 

Memorandum of Lease and the terms and conditions thereof, executed by Union Gap
Property, LLC, a Delaware limited liability company, and The TJX Companies,
Inc., a Delaware corporation as Lessee, dated December 13, 2002, and recorded
February 18, 2003, under Auditor’s File Number 7317415.

 

Memorandum of Lease and the terms and conditions thereof, executed by Valley
Mall, L.L.C., a Delaware limited liability company, as Lessor, and Wingmen V,
LLC, a Washington limited liability company as Lessee, dated January 29, 2015,
and recorded February 24, 2015, under Auditor’s File Number 7865086, and
recorded April 21, 2015, under Auditor’s File Number 7870377.

21501950    2219    Olympia (Lacey)    WA    U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No
Issues. 21501951    2309    Silverdale    WA    U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE SRC FACILITIES STATUTORY TRUST NO. 2003-A    No
Issues.

 

25



--------------------------------------------------------------------------------

Exhibit 7

REMIC Properties

[See Attached]



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.

REMIC Values

 

Unit

  

Address

  

City

   ST   

[**]

2819    Airport Way    Fairbanks    AK    [**] 1141    14200 E. Alameda Avenue
   Aurora    CO    [**] 1221    1650 Briargate Blvd    Colorado Spgs    CO   
[**] 1271    8501 W Bowles Ave    Littleton    CO    [**] 1831    Sears Grand
Thornton    Thornton    CO    [**] 1035    3450B Wrightsboro Rd    Augusta    GA
   [**] 1095    6580 Douglas Blvd    Douglasville    GA    [**] 1155    400
Ernest W Barrett Pkwy Nw    Kennesaw    GA    [**] 1565    1300 Southlake Mall
   Morrow    GA    [**] 1685    Gwinnett Place Mall    Duluth    GA    [**] 2115
   2215 Memorial Dr Ste 400    Waycross    GA    [**] 2845    3700 Atlanta Hwy
Ste 270    Athens    GA    [**] 8745    4650 Hugh Howell Rd    Tucker    GA   
[**] 1172    Stratford Sq Mall    Bloomingdale    IL    [**] 1321    2200 W War
Memorial Dr Ste 998    Peoria    IL    [**] 1780    104 White Oaks Mall   
Springfield    IL    [**] 1820    Spring Hill Mall    West Dundee    IL    [**]
1840    6501 95Th St    Chicago Ridge    IL    [**] 2121    1607 36Th St    Peru
   IL    [**] 2250    105 Northwest Highway    Crystal Lake    IL    [**] 1600
   6020 E 82Nd St Ste 200    Indianapolis    IN    [**] 1650    Southlake Mall
   Merrillville    IN    [**] 1680    10202 E Washington St    Indianapolis   
IN    [**] 1800    6501 Grape Rd    Mishawaka    IN    [**] 2290    Marquette
S/C    Michigan City    IN    [**] 1012    4000 Merle Hay Rd    Des Moines    IA
   [**] 2422    Southern Hills Mall    Sioux City    IA    [**] 2760    320 W
Kimberly Rd    Davenport    IA    [**] 1642    1781 Sw Wanamaker Road    Topeka
   KS    [**] 1730    3000 Mall Rd    Florence    KY    [**] 1790    4807 Outer
Loop    Louisville    KY    [**] 1077    3601 Southern Ave    Shreveport    LA
   [**] 1086    9001 Cortana Mall    Baton Rouge    LA    [**] 1116    4800
Millhaven Rd    Monroe    LA    [**] 1147    6501 Blubonnet Blvd    Baton Rouge
   LA    [**] 1226    Sears Clearview    Metairie    LA    [**] 1286    New
Orleans Oakwood S/C    Gretna    LA    [**] 2087    Alexandria Mall S C   
Alexandria    LA    [**] 2677    Pierre Bossier Mall    Bossier City    LA   
[**]



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.

REMIC Values

 

Unit

  

Address

  

City

   ST   

[**]

1033    Emerald Sq Mall    N Attleboro    MA    [**] 1104    521 Donald Lynch
Blvd    Marlborough    MA    [**] 1223    200 Westgate Dr    Brockton    MA   
[**] 1343    100 Cambridgeside Pl    Cambridge    MA    [**] 2934    Silver City
Galleria    Taunton    MA    [**] 1074    11170 Mall Circle    Waldorf    MD   
[**] 1424    7103 Democracy Blvd.    Bethesda    MD    [**] 1754    701 Russell
Ave    Gaithersburg    MD    [**] 1854    8200 Perry Hall    Baltimore    MD   
[**] 1011    3622 Rivertown Pkwy Sw    Grandville    MI    [**] 1092    35000
Warren Rd    Westland    MI    [**] 1110    6780 S Westnedge Ave    Portage   
MI    [**] 1192    5500 Harvey St    Muskegon    MI    [**] 1700    18900
Michigan Ave Ste 1001    Dearborn    MI    [**] 1720    14100 Lakeside Cir   
Sterling Hts    MI    [**] 1760    27600 Novi Road    Novi    MI    [**] 2040   
5575 B Drive N    Battle Creek    MI    [**] 2180    1212 S Airport Rd W   
Traverse City    MI    [**] 1166    1740 Bonita Lakes Cir    Meridian    MS   
[**] 1306    1000 Turtle Creek Dr    Hattiesburg    MS    [**] 1042    101 N
Rangeline Rd    Joplin    MO    [**] 1171    2825 S Glenstone Ave, Suite 500   
Springfield    MO    [**] 1182    #3 Mid Rivers Mall Dr    St Peters    MO   
[**] 1222    250 S County Center Way    Saint Louis    MO    [**] 1690    #1
Chesterfield Mall    Chesterfield    MO    [**] 1822    Sears Grand Cape
Girardeau    Cpe Girardeau    MO    [**] 1314    51 Us Hwy #1    New Brunswick
   NJ    [**] 1554    4409 Black Horse Pike    Mays Landing    NJ    [**] 1614
   S Orange Ave & Walnut St    Livingston    NJ    [**] 1734    300 Quaker
Bridge Mall    Lawrenceville    NJ    [**] 1764    Route 90 & Mt. Hope Avenue   
Rockaway    NJ    [**] 1874    Rr 541 Box I-295    Burlington    NJ    [**] 1717
   10000 Coors Bypass Nw    Albuquerque    NM    [**] 2207    1000 S Main St   
Roswell    NM    [**] 1165    Carolina Mall    Concord    NC    [**] 1375   
3320 Silas Creek Pkwy    Winston Salem    NC    [**] 1405    Cross Creek Mall   
Fayetteville    NC    [**] 1455    Independence Mall    Wilmington    NC    [**]
1475    6910 Fayetteville Rd Ste 400    Durham    NC    [**]



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.

REMIC Values

 

Unit

  

Address

  

City

   ST   

[**]

1605    7330 Old Wake Forest Rd    Raleigh    NC    [**] 1805    4601 Glenwood
Ave Unit 1    Raleigh    NC    [**] 2175    240 Carolina East Mall    Greenville
   NC    [**] 2515    Valley Hills Mall    Hickory    NC    [**] 1712    2800 S
Columbia Rd    Grand Forks    ND    [**] 1051    17271 Southpark Ctr   
Strongsville    OH    [**] 1120    5053 Tuttle Crossing Blvd    Columbus    OH
   [**] 1210    1400 Polaris Parkway    Columbus    OH    [**] 1710    5000
Great Northern Mall    North Olmsted    OH    [**] 1810    Eastgate Mall   
Cincinnati    OH    [**] 2010    Richland Mall S/C    Mansfield    OH    [**]
2390    Upper Vly Mall S/C    Springfield    OH    [**] 1545    205 W Blackstock
Rd Ste C    Spartanburg    SC    [**] 1595    700 Haywood Rd    Greenville    SC
   [**] 2305    3101 N Main St    Anderson    SC    [**] 2855    Citadel Mall   
Charleston    SC    [**] 1027    750 Sunland Park Dr    El Paso    TX    [**]
1076    2401 S Stemmons Fwy Ste 5000    Lewisville    TX    [**] 1176    999
Pasadena Blvd    Pasadena    TX    [**] 1187    Town East Mall    Mesquite    TX
   [**] 1217    1305 Airline Rd    Corpus Chrsti    TX    [**] 1267    1800
Green Oaks Rd    Fort Worth    TX    [**] 1297    1101 Melbourne Rd Ste 7000   
Hurst    TX    [**] 1307    4310 Buffalo Gap Rd    Abilene    TX    [**] 1317   
8401 Gateway Blvd W    El Paso    TX    [**] 1327    1000 San Jacinto Mall   
Baytown    TX    [**] 1337    851 N Central Expwy    Plano    TX    [**] 1367   
6001 W Waco Dr    Waco    TX    [**] 1377    7925 Fm 1960 Rd W    Houston    TX
   [**] 1387    7701 1-40 W Ste 400    Amarillo    TX    [**] 1407    6461
Eastex Fwy    Beaumont    TX    [**] 1417    20131 Highway 59 N    Humble    TX
   [**] 1427    6909 N Loop 1604 E    San Antonio    TX    [**] 1437    Parks
Mall    Arlington    TX    [**] 1447    4900 S Hulen Street    Fort Worth    TX
   [**] 1487    11200 Lakeline Mall Dr    Cedar Park    TX    [**] 2197    10000
Emmett F Lowry Expy    Texas City    TX    [**] 2247    Mall Del Norte    Laredo
   TX    [**] 2497    Sunrise Mall    Brownsville    TX    [**] 2547    Post Oak
Mall    College Station    TX    [**]



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.

REMIC Values

 

Unit

  

Address

  

City

   ST   

[**]

2557    Longview Texas Mall    Longview    TX    [**] 2587    Golden Triangle
Mall    Denton    TX    [**] 1029    4700 N Division St    Spokane    WA    [**]
1038    14720 E Indiana Ave    Spokane    WA    [**] 1099    1701 S 320Th St   
Federal Way    WA    [**] 1139    301 Southcenter Mall    Tukwila    WA    [**]
2029    9 E Valley Mall Blvd    Union Gap    WA    [**] 2219    S Sound Ctr   
Lacey    WA    [**] 2309    10315 Silverdale Way Nw    Silverdale    WA    [**]



--------------------------------------------------------------------------------

Exhibit 8

All Sales, Substitutions, or Transfers of Any IP Assets Out of the IP Subsidiary
From and

After October 1, 2014 Until Closing

None.



--------------------------------------------------------------------------------

Exhibit 9

IP Existing Liens

None.



--------------------------------------------------------------------------------

Exhibit 10-A

Certain Information Regarding the IP Subsidiary

A. Organizational identification number of IP Subsidiary:

FEIN: NONE (disregarded entity for tax purposes)

Organizational ID#: 4153029

B. Address of chief executive office of IP Subsidiary:

3333 Beverly Road

Hoffman Estates, IL 60179



--------------------------------------------------------------------------------

Exhibit 10-B

IP Assets

[See Attached]



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

United States   CONTINUTURN (Stylized)   LOGO [g143938dsp065.jpg]   86/516568  
01/28/2015   4803873   09/01/2015   008: Hand tools, namely, ratchets,
screwdrivers, and nut drivers United States   CRAFTSMAN     73/554435  
08/16/1985   1389958   04/15/1986   021: ALL-PURPOSE WIRE CLEANING AND SCRAPING
BRUSHES United States   CRAFTSMAN     73/561124   10/02/1985   1388833  
04/08/1986   007: LAWN SPREADERS, COMPRESSED AIR SPRAYER United States  
CRAFTSMAN     73/561130   10/02/1985   1388982   04/08/1986   011: LAWN AND
GARDEN SPRAY UNITS TO BE CONNECTED TO A WATER SUPPLY United States   CRAFTSMAN  
  73/568162   11/13/1985   1397661   06/17/1986   017: AIR HOSE FOR PNEUMATIC
TOOLS United States   CRAFTSMAN     73/572130   12/10/1985   1418186  
11/25/1986   008: PIN PUNCHES, BRAKE ADJUSTING TOOLS, CARPENTER’S CLAMPS,
C-CLAMPS, V-BLOCKS, V-BLOCKS AND C-CLAMP SETS, AND CLAMPS IN THENATURE OF HAND
TOOLS United States   CRAFTSMAN     73/572132   12/10/1985   1400931  
07/15/1986   007: LAWN VACUUMS WITH SHREDDING AND BAGGING CAPACITY, LAWN
SWEEPERS, LAWN VACUUMS (LAWN VALETS), SNOW THROWERS United States   CRAFTSMAN  
  73/583707   02/20/1986   1440446   05/26/1987   007: RIDING LAWN MOWERS;
RIDING MOWER GRASS CATCHERS; 012: GARDEN TRACTORS AND SLEEVE HITCH ATTACHMENTS
FOR GARDEN TRACTORS; GARDEN CARTS, WHEELBARROWS AND HAND TRUCKS United States  
CRAFTSMAN     73/583730   02/20/1986   1410237   09/23/1986   009: ELECTRIC
WET-DRY VACUUMS United States   CRAFTSMAN     73/585671   03/04/1986   1409457  
09/16/1986   020: TOOL CHESTS; DIVIDERS FOR TOOL CHESTS; ROLLAWAY TOOL CABINETS;
SIDE SHELVES FOR ROLLAWAYS, PROFESSIONAL WORK CHESTS; TOOL CADDIES, INCLUDING
MOBILE TYPE; PORTABLE TOOL CABINETS WITH OR WITHOUT WHEELS; SLIDING WORK
SURFACES; SLIDING TRAYS, 2-DRAWER ADD-ON SETS, SECURITY DRAWERS, 9 DRAWERS FOR
ROLLAWAYS United States   CRAFTSMAN     73/585946   03/04/1986   1413049  
10/14/1986   007: POWER-OPERATED TOOLS, AND PARTS AND ACCESSORIES THEREFOR,
NAMELY, HAMMER DRILLS, IMPACT WRENCHES, PLANERS, SHEARS, NIBBLERS, CUTTER
BLADES, RIP GUIDES, NIBBLER HEADS, IMPACT CHUCK AND BIT SETS, CHUCKS, EDGE
GUIDES, BLADE HOLDERS, TOOL POST HOLDERS; SANDERS ACCESSORIES, NAMELY, SANDING
PLATEN ASSEMBLIES, SANDING PADS, SANDING DISCS, SANDING GUARDS, COMMERCIAL WAX
REMOVING BONNETS, BUFFING BONNETS, POLISHING HEADS; AIR TOOLS AND ACCESSORIES,
NAMELY, ORBITAL SANDERS, ROTARY SANDERS, STRAIGHT LINE SANDERS, ROTARY/ORBITAL
SANDERS; DIE GRINDERS, DIE GRINDER KITS, HOLDERS FOR ROTARY GRINDERS, CUTTERS,
DISCS FOR CUTTERS, SHORT BARREL HAMMERS, LONG BARREL HAMMERS, DRILLS; ELECTRONIC
DRILLS, ROUTERS, SCROLLERS; ELECTRIC GENERATORS; TILLERS United States  
CRAFTSMAN     73/595387   04/26/1986   1418956   12/02/1986   007: LAWN
DETHATCHERS United States   CRAFTSMAN     73/735766   06/23/1988   1546082  
07/04/1989   007: AGRICULTURAL AND EARTH WORKING IMPLEMENTS FOR USE WITH LAWN
MOWERS OR TRACTORS, NAMELY, ROLLERS, AERATORS, PLOWS, PLOW BLADES, HARROW
BLADES, GRADER BLADES, SNOW BLADES, DOZER BLADES, CULTIVATORS AND FURROW
OPENERS; 012: CARTS, TRACTOR CABS, AND WHEEL WEIGHTS FOR ENHANCING THE STABILITY
AND TRACTION OF TRACTOR WHEELS United States   CRAFTSMAN     74/052843  
04/26/1990   1631332   01/15/1991   007: well pumps United States   CRAFTSMAN   
  74/145062   03/07/1991   1692451   06/09/1992   007: sump pumps



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

United States   CRAFTSMAN     74/194694   08/15/1991   1707786   08/18/1992  
007: lawn and garden equipment; namely, power blowers United States   CRAFTSMAN
    74/194695   08/15/1991   1707787   08/18/1992   007: gasoline-powered and
electric chipper-shredders United States   CRAFTSMAN     74/199960   09/04/1991
  1702866   07/28/1992   007: lawn and garden equipment; namely, power edgers,
trimmers and edger-trimmers United States   CRAFTSMAN     74/200819   09/06/1991
  1702867   07/28/1992   007: lawn and garden equipment; namely, power
cultivators United States   CRAFTSMAN     74/211366   10/12/1991   1702871  
07/28/1992   007: chain saws United States   CRAFTSMAN     74/214791  
10/24/1991   1702873   07/28/1992   007: lawn and garden equipment; namely,
power sprayer washers United States   CRAFTSMAN     74/302612   08/11/1992  
1781282   07/13/1993   011: electric lighting products; namely, worklights, and
worklights with retractable cord reels sold as a unit United States   CRAFTSMAN
    74/396913   06/02/1993   1824278   03/01/1994   009: electrical cord reels
and electrical surge arresters United States   CRAFTSMAN     74/569778  
09/07/1994   1927755   10/17/1995   025: clothing, namely suspenders, belts,
hats, gloves United States   CRAFTSMAN     75/048509   01/26/1996   2087020  
08/12/1997   008: hand tools, namely, lug wrenches, spring clamps, drain augers,
stud fingers, and bar clamps; 009: replacement blades for tape measures; 016:
carpenter pencils United States   CRAFTSMAN     75/599889   12/05/1998   2564043
  04/23/2002   009: ELECTRONIC ACOUSTIC SIGNAL LEVEL MEASURING TOOL United
States   CRAFTSMAN     76/086056   07/11/2000   2569359   05/14/2002   009:
Electronic measuring devices, namely, multimeters, battery testers, ammeters,
digital thermometers not for medical purposes, digital chronograph measuring
devices for use in specialized time recording, and benchtop, compact and pocket
sized multitesters United States   CRAFTSMAN     76/335657   11/09/2001  
2727995   06/17/2003   016: GIFT CARDS United States   CRAFTSMAN     78/125416  
05/02/2002   2760368   09/02/2003   028: TOYS, NAMELY, TOY HAND TOOLS, TOY POWER
TOOLS, TOY TOOL STORAGE UNITS, TOY TRUCKS, TOY WORK BENCHES, TOY FLASHLIGHTS,
MULTIPLE ACTIVITY TOYS, ELECTRONICALLY OPERATED TOY MOTOR VEHICLES AND TOY
WAGONS United States   CRAFTSMAN     78/161856   09/10/2002   2896351  
10/19/2004   025: FOOTWEAR, NAMELY, SHOES AND BOOTS United States   CRAFTSMAN  
  78/314732   10/16/2003   2941737   04/19/2005   011: Battery-operated
flashlights; Electric lighting products; namely, worklights, and worklights with
retractable cord reels sold as a unit; electric lanterns United States  
CRAFTSMAN     78/314946   10/17/2003   2916288   01/04/2005   006: Metal tool
boxes; metal casters for roller cabinets; 017: Garden hoses; lawn hoses; air
hoses; 021: LAWN SPRINKLERS; HOSE NOZZLES United States   CRAFTSMAN    
78/315026   10/17/2003   2936154   03/29/2005   007: full line of power tools
and attachments therefore for home, workshop, yard, automotive and industrial
use; a full line of gasoline and electric powered lawn and garden tools for home
and commercial use; jacks, namely, hydraulic jacks; lawn and garden equipment,
namely, power sprayer washers, power cultivators, power edgers, power trimmers
and edger-trimmers, power blowers; chain saws; gasoline-powered and electric
chipper-shredders; sump pumps; well pumps; agricultural and earth working
implements for use with lawn mowers or tractors, namely, rollers, aerators,
plows, plow blades, harrow blades, grader blades, snow blades, dozer blades,
cultivators and furrow openers; power-operated lawn dethatchers; power-operated
tools, namely, hammer drills, impact wrenches, planers, shears, nibblers, cutter
blades, rip guides, nibbler heads,



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

              impact chuck and bit sets, chucks, edge guides, blade holders,
tool post holders, and replacement parts therefore; accessories for power
sanders, namely, sanding plate assemblies, sanding pads, sanding discs, sanding
guards, commercial wax removing bonnets, buffing bonnets, polishing heads; air
tools and accessories, namely, orbital sanders, rotary sanders, straight line
sanders, rotary/orbital sanders; power-operated die grinders, power-operated die
grinder kits comprised of carbide bits, abrasive discs, grinding motor, collets
and storage case, holders for power-operated rotary grinders, power operated
cutters, discs for power-operated cutters, short barrel power-operated hammers,
long barrel power-operated hammers, power drills; electronic drills, routers and
scrollers; electric generators; tillers, namely, power-operated garden tillers;
riding lawn mowers, namely, rear engine riding lawn mowers; riding mower grass
catchers, mowing decks and wheels for lawn mowers; lawn vacuums with shredding
and bagging capacity, power-operated lawn sweepers, lawn vacuums, snow throwers;
lawn mower accessories, namely, replacement blades, replacement wheels United
States   CRAFTSMAN     78/315143   10/17/2003   2957029   05/31/2005   008: full
line of manually operated tools and attachments therefore for home, workshop,
yard, automotive and industrial use; hand tools, namely, lug wrenches, spring
clamps, stud fingers, and bar clamps, carpenter’s squares, tool holsters, tool
holders, tool holders in the nature of work aprons; pin punches, brake adjusting
tools, carpenter’s clamps, c-clamps, c-clamp sets, and clamps in the nature of
hand tools, mauls, utility knives and blades, steel cradle hammer/hatchet
holders, sledges, splitting wedges, nail pullers and bars, mattocks, lopping
shears, punches, tin snips, shaping planes, shaping files, round shaping files,
tapand die sets, and tote shovels; and mechanics’ hand tools, namely, socket
wrenches and sockets, ratchet wrenches, spinner handles for socket wrenches,
extension bars, combination wrenches, ignition wrenches, hex keys wrenches,
hacksaws; manual electrical crimping tools; hand tools, namely, plasma cutters
United States   CRAFTSMAN     78/315279   10/17/2003   2951463   05/17/2005  
009: electronic measuring devices, namely, multimeters, battery testers,
ammeters, digital thermometers not for medical purposes, digital chronograph
measuring devices for use in specialized time recording, and benchtop, compact
and pocket sized multitesters; Electronic acoustic signal level measuring tool;
Replacement blades for tape measures; Tape measures, tape measure holders,
protective knee pads; Electrical cord reels and electrical surge arresters;
Electric garage door openers; Engine analyzers and timing lights ; Batteries and
battery chargers; Safety glasses United States   CRAFTSMAN     78/315335  
10/17/2003   2895793   10/19/2004   012: Carts, tractor cabs, and wheel weights
for enhancing the stability and traction of tractor wheels; Lawn tractors,
namely, rear engine lawn tractors, garden tractors and sleeve hitch attachments
for garden tractors; garden carts, wheelbarrows and hand trucks United States  
CRAFTSMAN     78/317726   10/23/2003   2913074   12/21/2004   018: Tool bags,
tool pouches and nail/tool bags, all sold empty United States   CRAFTSMAN    
78/317818   10/23/2003   2913075   12/21/2004   020: Tool chests; dividers for
tool chests; rollaway tool cabinets; side shelves for rollaway tool cabinet;
tool caddies, namely, non-metal tool boxes, including mobile type; portable tool
cabinets with or without wheels; sliding work surfaces for tool cabinets and
tool



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

              chests; sliding trays for tool cabinets and tool chests, drawer
add-on sets, namely, drawers and dividers therefor; security drawers, drawers
for rollaways, cantilever trays for tool cabinets and tool chests; socket
organizers and socket trays for use as parts of tool cabinets; parts trays for
tool cabinets and tool chests; drawer dividers, plastic mat inserts for tool
cabinets and tool chests; work benches; and router tables United States  
CRAFTSMAN     78/570980   02/18/2005   3128951   08/15/2006   025: Clothing,
namely, overalls, work shirts, coveralls, jeans, workpants, coats, jackets,
vests, t-shirts, fleece tops and woven shirts, and footwear United States  
CRAFTSMAN     85/151277   10/14/2010   4058681   11/22/2011   006: Manually
operated metal garden hose valves; metal garden hose connectors; 021: Lawn and
garden sprinklers, sprayer nozzles for garden hoses, sprayer wands for garden
hoses United States   CRAFTSMAN     85/364259   07/07/2011   4203435  
09/04/2012   025: Apparel, namely, tops, bottoms, shirts, sweaters, sweatshirts,
pants, sweatpants, jeans, shorts, jackets; headwear; socks United States  
CRAFTSMAN     85/981852   03/22/2013   4577312   07/29/2014   001: Chemical oil
additives; chemical gasoline and diesel additives United States   CRAFTSMAN
(STYLIZED 3; HALF
CIRCLE)   LOGO [g143938dsp068a.jpg]   71/571099   12/25/1948   551494  
12/04/1951  

003: Buffing and polishing supplies, namely, abrasive paper rolls (for
sharpening knives, tools, etc.), abrasive stones;

007: Buffing and polishing equipment, namely, grinding wheels (if powered);
Sharpening stones, grindstones (if part of a machine);

008: Buffing and polishing equipment, namely, grinding wheels (if a hand tool);
Sharpening stones, grindstones (if part of hand tool)

United States   CRAFTSMAN
(STYLIZED)   LOGO [g143938dsp068b.jpg]   71/570647   12/17/1948   565462  
10/21/1952  

006: TOOL BOXES, TOOL CHESTS, DRILL CASES AND STANDS FOR HOLDING DRILLS, HOSE
REELS, ALL SOLD EMPTY IN THE TRADE (if metal);

020: TOOL BOXES, TOOL CHESTS, DRILL CASES AND STANDS FOR HOLDING DRILLS, HOSE
REELS, ALL SOLD EMPTY IN THE TRADE (if non-metal)

United States   CRAFTSMAN
(STYLIZED)   LOGO [g143938dsp068b.jpg]   71/570648   12/17/1948   550390  
11/06/1951  

006: HOSE COUPLINGS, HOSE NOZZLES (if metal);

020: HOSE COUPLINGS, HOSE NOZZLES (if non-metal);

021: LAWN SPRINKLERS

United States   CRAFTSMAN
(STYLIZED)   LOGO [g143938dsp068b.jpg]   71/570655   12/17/1948   551491  
12/04/1951   008: Miter boxes, square; 009: Levels, tape lines, rules,
micrometers, calipers, thickness gauges, depth gauges, center gauges, dividers,
feeler gauges, wire gauges, thread gauges, magnifiers, plumb bobs, protractors,
butt gauges, transits United States   CRAFTSMAN
(STYLIZED)   LOGO [g143938dsp068b.jpg]   71/570657   12/17/1948   576891  
07/07/1953   009: ELECTRICAL GOODS-NAMELY, MOTORS; ELECTRICAL HAND MANIPULABLE
PORTABLE DRILLS AND SAWS; PORTABLE HAND SANDERS AND POLISHERS; SOLDERING IRONS;
ROTARY TOOL ATTACHMENTS FOR ELECTRIC HAND DRILLS OR DRILL PRESSES, SOLD AS A
UNIT-NAMELY, ROTARY PLANERS, CYLINDER GRINDERS (AUTO): PORTABLE HAND GRINDERS;
ARC WELDERS; NAMELY, TORCHES, PRIMARY CABLE, POLARIZED PLUG AND RECEPTACLE, AND
ELECTRODE HOLDERS United States   CRAFTSMAN
APPRENTICE SERIES     85/963320   06/18/2013      

007: Power tools, namely, power screwdrivers and power drills, all designed for
use by individuals with smaller than normal hands;

008: Hand tools, namely, hammers, clamps, mallets, hand saws, pliers,
screwdrivers, wrenches, socket wrenches, ratchet wrenches and nut drivers, all
designed for use by individuals with smaller than normal hands;

009: Tape rulers; Carpenter’s levels, all designed for use by individuals with
smaller than normal hands



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

United States   CRAFTSMAN CLUB     75/550390   09/05/1998   2363819   07/04/2000
  035: BUYING CLUBS FEATURING CONTESTS AND NEWSLETTERS THAT FEATURE INFORMATION
ON TOOLS United States   CRAFTSMAN
CONTINUTURN     86/146460   12/17/2013   4721195   04/14/2015   008: Hand tools,
namely, ratchets, screwdrivers, and nut drivers United States   CRAFTSMAN DAYS  
  85/607461   04/25/2012   4356501   06/25/2013   035: Retail store services and
online retail store services featuring hand tools, power tools, lawn and garden
equipment, and tool storage and garage organization products United States  
CRAFTSMAN EDGE     77/756647   06/11/2009   3914904   02/01/2011   008:
Hand-operated cutting tools United States   CRAFTSMAN ELBOW     77/783962  
07/18/2009   3929399   03/08/2011   008: Hand-operated tools, namely,
hand-operated wrenches United States   CRAFTSMAN
EXPERIENCE     85/977124   11/15/2010   4259321   12/11/2012  

035: Entertainment services, namely, providing product demonstrations relating
to home improvement, do-it-yourself projects and tools;

037: Providing a website featuring information, non-downloadable plans and tips
relating to home improvement and do-it-yourself projects;

038: Streaming of audio, visual and audiovisual material on the Internet;

041: Entertainment services, namely, providing podcasts and video podcasts in
the field of home improvement, do-it-yourself projects and tools; entertainment
services, namely, providing educational project demonstrations relating to home
improvement, do-it-yourself projects and tools; entertainment services, namely,
providing an on-going radio program in the field of home improvement,
do-it-yourself projects and tools

United States   CRAFTSMAN
EXPERIENCE     85/176896   11/16/2010   4324834   04/23/2013   035: Retail store
services and online retail store services in the fields of tools and home
improvement products United States   CRAFTSMAN
INDUSTRIAL     77/830901   09/21/2009   4444040   12/03/2013  

006: Metal tool chest and tool boxes;

008: Manually operated hand tools, namely, screwdrivers, wrenches, pliers; Hand
tools, namely, socket sets, wrenches, screwdrivers, nut drivers, nut driver bit
set, and ratchet wrenches; Hand tool accessories, namely, extension bars, and
spinner handles for socket wrenches; 020: Non-metal tool boxes; metal roll away
tool cabinets

United States   CRAFTSMAN KID’S
CLUB     75/225029   01/14/1997   2174486   07/21/1998   041: children’s club
featuring puzzles, contests, educational informational and newsletters
containing information on tools United States   CRAFTSMAN
MAKECATION     86/285536   05/19/2014   4761686   06/23/2015   041:
Entertainment services, namely, conducting contests



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

United States   CRAFTSMAN
PROFESSIONAL     76/388448   03/28/2002   3047255   01/24/2006  

006: METAL TOOL CHEST AND TOOL BOXES;

007: WET/DRY VACUUMS; AIR COMPRESSORS; ELECTRIC GENERATORS; POWER OPERATED
TOOLS; NAMELY, BUFFERS, POLISHERS, MULTI-PURPOSE HIGH-PRESSURED WASHERS, DRILLS,
DRILL PRESSES, CIRCULAR SAWS, SABRE SAWS, BAND SAWS, MITER SAWS, RADIAL ARM
SAWS, TABLE SAWS, GRINDERS, ROUTERS, SANDERS, JOINTERS, PLANERS, IMPACT
WRENCHES, RATCHET WRENCHES, DRYWALL SCREW GUNS, STAPLER AND NAIL GUNS; POWER
TOOL HOLSTERS; REPLACEMENT BLADES FOR POWER SAWS; BOX JOINT ANDMETER GUIDE FOR
USE ON TABLE SAWS; WIREAND WHEEL BRUSHES FOR POWER TOOLS; MEASUREMENT GUIDES FOR
USE ON TABLE ROUTERS; EXTENSION BARS FOR ROUTERS; BOX JOINT TEMPLATES; HYDRAULIC
LIFT TABLES, HYDRAULIC JACKS, AND STANDS FOR HYDRAULIC JACKSAND FILTERS FOR
WET/DRY VACUUMS;

008: MANUALLY OPERATED HAND TOOLS, NAMELY, SCREWDRIVERS, WRENCHES, PLIERS,
UTILITY KNIVES AND UTILITY CUTTERS, MULTI-TOOLS, NAMELY, PLIER AND SCREWDRIVER
COMBINATION TOOL; HAND TOOLS, NAMELY, SOCKET SETS,WRENCHES, SCREWDRIVERS,
NUTDRIVERS, NUTDRIVER BIT SET, HEX KEY SETS, AND RATCHET WRENCHES; HAND TOOL
ACCESSORIES, NAMELY, UNIVERSAL JOINTS, ADAPTERS, EXTENSIONBARS, AND SPINNER
HANDLES FOR SOCKETS WRENCHES; HACKSAWS, BLADES FOR HACKSAWS, HAND POWERED
STAPLER AND NAIL GUNS; MECHANICS’ INSPECTION MIRRORS, AND HAND TOOLS, NAMELY,
MITER BOXES;

009: ELECTRIC ARC WELDERS AND WIRE FEED WELDERS; ELECTRONIC MEASURING DEVICES,
NAMELY, MULTIMETERS, BATTERY TESTERS, AMMETERS, DIGITAL THERMOMETERS NOT FOR
MEDICAL PURPOSES, DIGITAL CHRONOGRAPH MEASURING DEVICES FOR USE IN SPECIALIZED
TIME RECORDING, AND BENCHTOP, COMPACT AND POCKET SIZED MULTITESTERS; EXTENSION
CORDS; TAPE MEASURES, TAPE MEASURE HOLDERS, PROTECTIVE KNEE PADS FOR
NON-ATHLETIC USE, LEVELS, TAPE LINES, GRADUATED RULERS, MICROMETERS, CALIPERS
FOR MEASURING, THICKNESS GAUGES, DEPTH GAUGES, CENTER GAUGES, FEELER GAUGES,
WIRE GAUGES, THREAD GAUGES, PLUMB BOBS, ELECTRIC SOLDERING IRONS, ELECTRONIC
TESTING EQUIPMENT IN THE NATURE OF ENGINE ANALYZERS AND TIMING LIGHTS, AND
VOLTAGE SURGE ARRESTERS;

011: ELECTRIC LIGHTING PRODUCTS; NAMELY, PORTABLE WORKLIGHTS, PORTABLE
WORKLIGHTS WITH RETRACTABLE CORD REELS SOLD AS A UNIT, RECHARGEABLE LANTERNS;

012: MECHANICS’ CREEPERS; AND METAL TOOL CARTS, DIVIDERS AND COVERS THEREFOR;

020: NON-METAL TOOL BOXES; WORK BENCHES; METAL ROLL AWAY CABINETS AND COVERS
THEREFOR

United States   CRAFTSMAN PROJECT
EDISION (LOGO)   LOGO [g143938dsp070.jpg]   85/177991   11/17/2010   3985364  
06/28/2011   035: Providing incentive award programs for consumers to promote
consumer submission of product ideas and inventions United States   CRAFTSMAN
QUICK-
LIFT     86/035437   08/12/2013   4619610   10/14/2014   020: Adjustable metal
tool stands United States   DIE HARD     72/286556   12/09/1967   858218  
10/08/1968   009: AUTOMOBILE STORAGE BATTERY



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

United States   DIEHARD     74/099621   09/22/1990   1696168   06/23/1992   025:
hats United States   DIEHARD     74/333603   11/24/1992   1781544   07/13/1993  
025: footwear United States   DIEHARD     75/525906   07/28/1998   2276072  
09/07/1999   009: batteries for motorcycles, tractors, marine equipment, namely
boats and battery chargers United States   DIEHARD     78/317729   10/23/2003  
2895818   10/19/2004   009: Batteries, namely, batteries for vehicles,
motorcycles, tractors, wheel chairs, marine equipment, namely, boats; alkaline
and electric batteries; and booster cables United States   DIEHARD     77/156285
  04/14/2007   3355910   12/18/2007   009: batteries, namely, rechargeable
batteries; battery charger stations United States   DIEHARD     77/840248  
10/03/2009   3875643   11/16/2010   009: inverters, battery chargers, portable
battery chargers, portable battery chargers with jump start cables; battery jump
starters; portable power supplies United States   DIEHARD     85/428966  
09/23/2011   4219293   10/02/2012   011: Flashlights United States   DIEHARD    
85/432784   09/28/2011   4515044   04/15/2014   011: Light bulbs United States  
DIEHARD     86/591015   04/08/2015       009: Electrical and electronic
connectors, cables, chargers, and adapters for use with computers, digital
format audio players, digital audio recorders, digital video recorders and
players, telephones, computer peripheral devices, and handheld mobile digital
electronic devices capable of providing access to the Internet and for the
sending, receiving, and storing of telephone calls, faxes, electronic mail, and
other digital data; battery power packs; portable battery power banks; cellphone
cases United States   DIEHARD     86/822781   11/17/2015       012: Tires United
States   DIEHARD (Stylized)   LOGO [g143938dsp071a.jpg]   76/346448   12/08/2001
  2628203   10/01/2002   025: Clothing, namely, hats and work boots United
States   DIEHARD (Stylized)   LOGO [g143938dsp071b.jpg]   76/346449   12/08/2001
  2677217   01/21/2003   009: Batteries, namely batteries for motorcycles,
tractors, wheel chairs, marine equipment, namely boats, and battery chargers
United States   DIEHARD DUTY     78/494833   10/05/2004   3096741   05/23/2006  
025: FOOTWEAR United States   DIEHARD EXPRESS     78/274510   07/15/2003  
2939673   04/12/2005   037: Automotive repair and maintenance services United
States   DIEHARD GOLD     78/298757   09/10/2003   2881737   09/07/2004   009:
BATTERIES United States   DIEHARD PLATINUM     77/012884   10/04/2006   3412083
  04/15/2008   009: Automotive batteries United States   DIEHARD PLATINUM    
77/013360   10/05/2006   3828624   08/03/2010   009: Batteries United States  
KENMORE     71/539906   11/02/1947   517739   11/22/1949   011: COOKING STOVES,
WHICH OPERATE WITH GAS United States   KENMORE     73/158384   02/14/1978  
1102052   09/12/1978   011: FREEZERS, REFRIGERATORS, AIR CONDITIONERS AND
DEHUMIDIFIERS United States   KENMORE     73/414682   02/24/1983   1275031  
04/24/1984   011: WATER HEATERS, WATER SOFTENERS United States   KENMORE    
73/427663   05/27/1983   1282358   06/19/1984   011: Non-Coin Operated
Refrigerated Beer Dispenser and Compact Refrigerators United States   KENMORE  
  73/793846   04/18/1989   1569518   12/05/1989   011: AIR COOLING APPARATUS,
NAMELY EVAPORATIVE COOLERS United States   KENMORE     74/072622   06/26/1990  
1641183   04/16/1991   011: microwave ovens United States   KENMORE    
74/194190   08/14/1991   1695957   06/23/1992   011: humidifiers United States  
KENMORE     76/105205   08/09/2000   2475811   08/07/2001   011: REPAIR AND
REPLACEMENT PARTS FOR HOME APPLIANCES, NAMELY, ELECTRIC CLOTHES DRYERS, GAS
CLOTHES DRYERS, DOMESTIC AND COMMERCIAL COOKING OVENS, MICROWAVE OVENS FOR
COOKING, FREEZERS, REFRIGERATORS, GAS AND ELECTRIC STOVES, GAS AND ELECTRIC
RANGES, AND GAS AND ELECTRIC COOKTOPS



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

United States   KENMORE     78/314699   10/16/2003   2913066   12/21/2004  

007: VACUUM CLEANERS AND STRUCTURAL PARTS THEREFOR;

009: Electric irons; flat irons; steam irons

United States   KENMORE     78/314709   10/16/2003   2893535   10/12/2004   011:
Repair and replacement parts for home appliances, namely, electric clothes
dryers, gas clothes dryers, domestic and commercial cooking ovens, microwave
ovens, freezers, refrigerators, gas and electric stoves, gas and electric
ranges, and gas and electric cooktops; humidifiers; microwave ovens; air cooling
apparatus, namely, evaporative coolers; non-coin operated refrigerated beer
dispenser and compact refrigerators; water heaters; water heating heat pumps;
water softeners; combination hot water heater and dispenser for use with a
domestic sink; freezers; refrigerators; air conditioners and dehumidifiers;
barbeque grills; range hoods; oven range hoods; gas and electric water heaters
for domestic use; household air cleaners; furnaces; water purification units;
central air conditioners; replacement filters for water purification systems;
icemakers; replacement air filters for use in oven ranges; barbeque grill
covers; trash compactors United States   KENMORE     78/317721   10/23/2003  
2941746   04/19/2005   007: Repair and replacement parts for dishwashers and
washing machines for clothes; electric clothes washing machines; electric sewing
machines; dishwashing machines; garbage disposals; and coin operated washing
machines United States   KENMORE     85/255981   03/03/2011   4268827  
01/01/2013   038: streaming of audio, visual and audiovisual material on the
Internet United States   KENMORE     85/255996   03/03/2011   4268828  
01/01/2013  

035: Entertainment services, namely, providing product demonstrations relating
to home appliances, large and small kitchen appliances, grills and smokers,
cookware and bakeware, kitchen tools and utensils;

041: entertainment services, namely, providing podcasts and video podcasts
relating to home appliances, large and small kitchen appliances, grills and
smokers, cookware and bakeware, kitchen tools and utensils

United States   KENMORE     85/746809   10/05/2012       009: Electronics and
electronic products, namely, televisions and docking stations for electronic
devices, namely, computer docking stations, camcorders, music systems, namely,
personal stereos and radios incorporating clocks United States   KENMORE    
86/214128   03/07/2014       003: Dishwasher detergents and rinse agents for
dishwashers United States   KENMORE     86/976240   03/07/2014   4766063  
06/30/2015   003: Laundry detergents United States   KENMORE     86/223536  
03/17/2014       009: Thermostats and smart plugs United States   KENMORE
(STYLIZED
WITH ARC)   LOGO [g143938dsp072.jpg]   75/346404   08/26/1997   2227561  
03/02/1999  

007: electric sewing machines; non-power sewing machines; dish washing machines;
garbage disposals; electric washing machines for clothes; electric clothes
dryers; gas clothes dryers;

009: vacuum cleaners and parts thereof; electric irons; flat irons; steam irons;

011: barbecue grills; electric ranges; range hoods; domestic cooking ovens;
commercial cooking ovens; ceiling fans; freezers; refrigerators, air
conditioners, dehumidifiers, gas water heaters for domestic use; electric water
heaters for domestic use; water softening units for domestic use; compact
refrigerators; microwave ovens; humidifiers; household air cleaners; furnaces;
central air conditioners; water purification units



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

United States   KENMORE (Stylized


with Square and Waves
Design)

  LOGO [g143938dsp073a.jpg]   77/503363   06/20/2008   3944713   04/12/2011  

007: Dishwashing machines; washing machines for clothes; electric clothes
washing machines; electric sewing machines; non-power sewing machines; coin
operated clothes washing machines; and small kitchen appliances, namely,
electric food blenders, electric food processors, electric mixers, electric can
openers; repair and replacement parts for dishwashers and washing machines for
clothes, electric sewing machines, non-power sewing machines, vacuum cleaners
and garbage disposals; vacuum cleaners and structural parts therefore; and trash
compactors;

011: Clothes dryers, domestic and commercial cooking ovens, gas and electric
stoves; gas and electric ranges; gas and electric cooktops; humidifiers;
microwave ovens; air cooling apparatus, namely, evaporative coolers; non-coin
operated refrigerated beer dispenser and compact refrigerators; water heating
heat pumps; solar powered water heaters; water softener units; combination hot
water heater and dispenser for use with a domestic sink; freezers;
refrigerators; air conditioners and dehumidifiers; barbecue grills; range hoods;
oven range hoods; ceiling fans; gas and electric water heaters for domestic use;
household air cleaners; furnaces; water purification units; central air
conditioners; replacement filters for water purification systems; icemakers;
replacement air filters for use in oven ranges; fitted barbecue grill covers;
gas and electric grills; grill accessories, namely, fitted grill covers;
refrigeration equipment, namely, wine chillers, cookware, namely, electric tea
kettles, griddles and food steamers; repair and replacement parts for home
appliances, namely, electric clothes dryers, domestic and commercial cooking
ovens, microwave ovens, freezers, refrigerators, gas and electric stoves, gas
and electric ranges, and gas and electric cooktops; small kitchen appliances,
namely, bread baking machines, toasters and toaster ovens, electric coffee
makers, electric slow cookers, electric waffle makers and water coolers;

021: Cookware, namely, pots, pans, roasting pans, double boilers and stock pots

United States   KENMORE (Stylized) (v3)   LOGO [g143938dsp073b.jpg]   71/550618
  02/27/1948   522973   03/28/1950   007: Electrical goods, namely, vacuum
cleaners and parts, food mixers, and food blenders;008: Electrical goods,
namely, irons;011: Electrical goods, namely, ranges, toasters, broilers and
grills United States   KENMORE AC     86/822759   11/17/2015       009:
Downloadable software in the nature of a mobile application for enabling users
to adjust the settings of their air conditioning units



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

United States   KENMORE CONNECT     85/977403   06/11/2010   4277352  
01/15/2013  

007: Component feature sold as an integral part of clothes washing machines,
namely, onboard circuitry, namely, computer hardware and electronic transmitters
which provide information and data to a customer service facility or network via
telephone, Internet or other telecommunication means to enable the provision of
diagnostic information and other information or recommendations to appliance
owners;

011: Component feature sold as an integral part of clothes dryers,
refrigerators, namely, onboard circuitry, namely, computer hardware and
electronic transmitters which provide information and data to a customer service
facility or network via telephone, Internet or other telecommunication means to
enable the provision of diagnostic information and other information or
recommendations to appliance owners;

042: Diagnostic services in the field of household appliances, namely, providing
diagnostic information and information or recommendations regarding the
operation, maintenance or repair of such appliances via telephone, Internet or
other telecommunication means based on information and data received from
customer-owned appliance units

United States   KENMORE CONNECT
(Stylized and Design)   LOGO [g143938dsp074a.jpg]   85/977750   10/01/2010  
4449169   12/10/2013  

007: Component feature of clothes washing machines, namely, onboard circuitry
sold as an integral component of the finished products which provides
information and data to a customer service facility or network via telephone,
Internet or other telecommunication means to enable the provision of diagnostic
information and other information or recommendations to appliance owners;

011: Component feature of clothes dryers and refrigerators, namely, onboard
circuitry sold as an integral component of the finished products which provides
information and data to a customer service facility or network via telephone,
Internet or other telecommunication means to enable the provision of diagnostic
information and other information or recommendations to appliance owners

United States   KENMORE CONNECT
and Design   LOGO [g143938dsp074b.jpg]   85/980474   10/02/2010   4549162  
06/10/2014   042: Diagnostic services in the field of household appliances,
namely, providing diagnostic information and information or recommendations
regarding the operation, maintenance or repair of such appliances via telephone,
Internet or other telecommunication means based on information and data received
from customer-owned appliance units United States   KENMORE ELITE &
DESIGN   LOGO [g143938dsp074c.jpg]   75/679754   04/13/1999   2414684  
12/19/2000  

007: Home appliances, namely, dishwashers, clothes washing machines, and garbage
disposals;

011: Home appliances, namely, domestic and commercial cooking ovens, microwave
ovens for cooking, freezers, refrigerators, gas and electric stoves, gas and
electric ranges, and gas and electric cooktops



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

United States   KENMORE ELITE &
DESIGN (HORIZONTAL)   LOGO [g143938dsp075.jpg]   77/503373   06/20/2008  
3944714   04/12/2011  

007: Dishwashing machines; washing machines forclothes; electric clothes washing
machines; electric sewing machines; non-power sewing machines; coin operated
clothes washing machines; and small kitchen appliances, namely, electric food
blenders, electric food processors, electric mixers, electric can openers;
repair and replacement parts for dishwashers and washing machines for clothes,
electric sewing machines, non-power sewing machines, vacuum cleaners and garbage
disposals; vacuum cleaners and structural parts therefor; and trash compactors;

011: Clothes dryers, domestic and commercial cooking ovens, gas and electric
stoves; gas and electric ranges; gas and electric cooktops; humidifiers;
microwave ovens; air cooling apparatus, namely, evaporative coolers; non-coin
operated refrigerated beer dispenser and compact refrigerators; water heating
heat pumps; solar powered water heaters; water softener units; combination hot
water heater and dispenser for use with a domestic sink; freezers;
refrigerators; air conditioners and dehumidifiers; barbecue grills; range hoods;
oven range hoods; ceiling fans; gas and electric water heaters for domestic use;
household air cleaners; furnaces; water purification units; central air
conditioners; replacement filters for water purification systems; icemakers;
replacement air filters for use in oven ranges; fitted barbecue grill covers;
gas and electric grills; grill accessories, namely, fitted grill covers;
refrigeration equipment, namely, wine chillers, cookware, namely, electric tea
kettles, griddles and food steamers; repair and replacement parts for home
appliances, namely, electric clothes dryers, domestic and commercial cooking
ovens, microwave ovens, freezers, refrigerators, gas and electric stoves, gas
and electric ranges, and gas and electric cooktops; small kitchen appliances,
namely, bread baking machines, toasters and toaster ovens, electric coffee
makers, electric slow cookers, electric waffle makers and water coolers;

021: Cookware, namely, pots, pans, roasting pans, double boilers and stock pots

United States   KENMORE LIVE STUDIO     85/255940   03/03/2011   4124231  
04/10/2012  

035: Entertainment services, namely, providing product demonstrations relating
to home appliances, laundry appliances, large and small kitchen appliances,
grills and smokers, cookware and bakeware, kitchen tools and utensils, floorcare
products, sewing machines, air conditioners and purifiers, water heaters, and
water softeners and filtration systems;

038: streaming of audio, visual and audiovisual material on the Internet;

041: entertainment services, namely, providing podcasts and video podcasts
relating to home appliances, laundry appliances, large and small kitchen
appliances, grills and smokers, cookware and bakeware, kitchen tools and
utensils, floorcare products, sewing machines, air conditioners and purifiers,
water heaters, and water softeners and filtration systems

United States   KENMORE PRO     77/149703   04/06/2007   3470307   07/22/2008  

007: Dishwashers, clothes washing machines, garbage disposals;

011: domestic cooking ovens, commercial cooking ovens, microwave ovens for
cooking, freezers, refrigerators, gas stoves, electric stoves, gas ranges,
electric ranges, gas cooktops, electric cooktops



--------------------------------------------------------------------------------

Country

  MarkName  

Image

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Classes and Goods

United States   KENMORE PRO &
DESIGN (HORIZONTAL)   LOGO [g143938dsp076.jpg]   77/503381   06/20/2008  
4210288   09/18/2012   007: Dishwashing machines; repair and replacement parts
for dishwashers; 011: Domestic and commercial cooking ovens, gas and electric
stoves; gas and electric ranges; gas and electric cooktops; refrigerators; range
hoods, oven range hoods; repair and replacement parts for home appliances,
namely, domestic and commercial cooking ovens, refrigerators, gas and electric
stoves, gas and electric ranges, and gas and electric cooktops United States  
KENMORE TRUSTED
PERFORMANCE     86/755369   09/14/2015       035: Retail department store
services and online retail department store services United States   KENMOREMIX!
    77/767388   06/25/2009   4091388   01/24/2012   007: Home appliances,
namely, mixers United States   KENMOREPOP!     77/767392   06/25/2009   3923791
  02/22/2011   011: Home appliances, namely, microwave ovens United States  
LIFE DEMANDS DIEHARD     77/745828   05/28/2009   4115308   03/20/2012   035:
Retail store services featuring batteries and automotive parts; distributorship
services featuring batteries and automotive parts United States   LIFE DEMANDS
DIEHARD     77/982539   05/28/2009   4050077   11/01/2011   009: Batteries,
automotive batteries, vehicle battery jump starters, mobile power inverters,
battery charging devices, battery chargers United States   MY FIRST CRAFTSMAN  
  78/125361   05/02/2002   2757614   08/26/2003   028: TOYS, NAMELY, TOY HAND
TOOLS, TOY POWER TOOLS, TOY TOOL STORAGE UNITS, TOY TRUCKS, TOY WORK BENCHES,
TOY FLASHLIGHTS, MULTIPLE ACTIVITY TOYS, ELECTRONICALLY OPERATED TOY MOTOR
VEHICLES AND TOY WAGONS United States   MY FIRST KENMORE     78/558874  
02/03/2005   3160548   10/17/2006   028: Toy household appliances



--------------------------------------------------------------------------------

Exhibit 11

Escrow Arrangements (including Powers of Attorney)

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

CUSTODIAN AND DOCUMENT CONTROL AGREEMENT

THIS CUSTODIAN AND DOCUMENT CONTROL AGREEMENT (this “Agreement”), dated as of
March [    ], 2016, is by and among Sears Holdings Corporation, a Delaware
corporation (the “Company”), the undersigned subsidiaries and affiliates of the
Company (collectively, together with the Company, the “Sears Parties), the
Pension Benefit Guaranty Corporation (“PBGC”), and State Street Bank and Trust
Company (“State Street”) in its capacity as Custodian (as defined in Section 1
below).

WITNESSETH:

WHEREAS, PBGC is a wholly owned United States government corporation and agency,
established under Section 4002 of the Employee Retirement Income Security Act of
1974, 29 U.S.C. §§ 1301 – 1461 (2012 & Supp. II 2014) (as amended from time to
time, together with the regulations thereunder, “ERISA”), to administer the Plan
termination insurance program created under Title IV of ERISA;

WHEREAS, the Company is the plan sponsor (as such term is defined in ERISA
Section 3(16)(B)), of the Sears Holdings Pension Plan, as amended and restated
effective January 1, 2014 (the “Plan”);

WHEREAS, the Company is the ultimate corporate parent company of the other Sears
Parties, and each of the other Sears Parties is a member of the Parent’s
“controlled group”, as that term is defined in ERISA Section 4001(a)(14);

WHEREAS, PBGC, the Company and the other Sears Parties have entered into that
certain Pension Plan Protection and Forbearance Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “PPPFA”), pursuant to which the Sears Parties have offered to provide
to, and to cause to be provided to, PBGC certain enhanced protections in
exchange for PBGC’s agreement to forbear from initiating termination proceedings
with respect to the Plan pursuant to ERISA Section 4042 for the term and under
the conditions provided in the PPPFA;

WHEREAS, pursuant to the PPPFA, as security for the PBGC UBL Claims against the
Company, the other Sears Parties and all other Subsidiaries of the Company, and
all of their obligations to PBGC under the Transaction Documents, certain Sears
Parties have agreed with PBGC to grant liens on and security interests in the
Designated Assets pursuant to the Collateral Documents, which liens and security
interests shall attach and be perfected (i) with respect to the IP Assets, upon
the occurrence of a Springing Lien Event and the satisfaction of any IP
Springing Lien Condition, and (ii) with respect to all Designated Assets other
than the IP Assets, upon the occurrence of a Springing Lien Event;

WHEREAS, in furtherance of the foregoing, (i) the relevant Sears Parties and
PBGC are depositing such Collateral Documents with the Custodian, and (ii) the
Sears Parties are employing the Custodian as custodian of the Collateral Expense
Deposit (as defined below) and as such depositing the Collateral Expense Deposit
with the Custodian, all in accordance with the terms of this Agreement;

WHEREAS, pursuant to the terms of the PPPFA, and subject to the terms thereof
and hereof, the Sears Parties and PBGC have agreed to enter into this Agreement
and to deposit the Collateral Documents (and, in the case of the Sears Parties,
the Collateral Expense Deposit) with the Custodian for the purposes set forth
herein and in the PPPFA;



--------------------------------------------------------------------------------

WHEREAS, Custodian shall act as custodian of certain assets of the Company
pursuant to this Agreement and shall hold such assets in an account (the
“Account”) and is further prepared to act as custodian for the Collateral
Documents and the Collateral Expense Deposit pursuant to the terms and
conditions of this Agreement;

WHEREAS, the Custodian has agreed to accept, hold and release to PBGC the
Collateral Documents and the Collateral Expense Deposit on the terms and subject
to the conditions set forth in this Agreement and this Agreement shall satisfy
any escrow requirements set forth in the PPPFA;

WHEREAS, the Sears Parties, PBGC and the Custodian desire to more specifically
set forth their rights and obligations with respect to the Collateral Documents
and the Collateral Expense Deposit deposited with the Custodian;

NOW, THEREFORE, in consideration of the mutual covenants herein, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Definitions.

For the purposes of this Agreement, the following terms shall have the meanings
specified with respect thereto below. Any plural term that is used herein in the
singular shall be taken to mean each entity or item of the defined class and any
singular term that is used herein in the plural shall be taken to mean all of
the entities or items of the defined class, collectively. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Unless the context requires otherwise, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Transaction Document).

“Business Day” means any day when the New York Stock Exchange is open for
business.

“Collateral Documents” means, collectively, the IP Collateral Documents, the
REMIC Certificate Collateral Documents, the REMIC Real Property Collateral
Documents and the Powers of Attorney.

“Collateral Expense Deposit” shall have the meaning assigned to such term in
Section 4(b) of this Agreement.

“Custodian” shall mean State Street, in its capacity as custodian for PBGC and
the Sears Parties pursuant to this Agreement, or any successor custodian that
succeeds to all of the rights, duties and obligations of the Custodian and
becomes bound as Custodian to the terms of this Agreement, in accordance with
Section 6(g) of this Agreement.

“Designated Assets” shall have the meaning assigned to such term in the PPPFA.

“IP Assets” shall have the meaning assigned to such term in the PPPFA.

“IP Collateral Documents” shall mean, collectively, (i) the IP Collateral
Security Agreement, (ii) the Trademark Security Agreement, and (iii) the IP
Collateral Financing Statement.

 

- 2 -



--------------------------------------------------------------------------------

“IP Collateral Financing Statement” shall mean that certain UCC-1 financing
statement naming KCD IP, LLC, a Delaware limited liability company, as debtor
and PBGC as secured party, a copy of which is attached hereto as Exhibit A-3.

“IP Collateral Security Agreement” shall mean the Security Agreement executed by
KCD IP, LLC and PBGC, a copy of which is attached as Exhibit A-1 hereto.

“IP Springing Lien Conditions” shall have the meaning assigned to such term in
the PPPFA.

“PBGC UBL Claims” shall have the meaning assigned to such term in the PPPFA.

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust (including any statutory trust), a limited liability
company, an unincorporated organization and a government or any department or
agency thereof.

“Powers of Attorney” shall mean, those certain powers of attorney executed and
delivered by the Sears Parties pursuant to Section 9.02 of the PPPFA. Copies of
the Powers of Attorney are attached hereto as Exhibit D.

“REMIC Certificate Collateral Documents” shall mean, collectively, (i) the REMIC
Certificate Pledge Agreement, (ii) the original REMIC Certificates, copies of
which are attached hereto as Exhibit B-3, (iii) the REMIC Certificate Transfer
Powers, and (iv) the REMIC Certificate Financing Statement.

“REMIC Certificates” shall have the meaning assigned to such term in the PPPFA.

“REMIC Certificate Financing Statement” shall mean that certain UCC-1 financing
statement naming SRC Depositor Corporation as debtor and PBGC as secured party,
a copy of which is attached hereto as Exhibit B-4.

“REMIC Certificate Pledge Agreement” shall mean the Pledge Agreement executed by
SRC Depositor Corporation, a Delaware corporation, and PBGC, a copy of which is
attached hereto as Exhibit B-1.

“REMIC Certificate Transfer Powers” shall mean the transfer powers executed in
blank by SRC Depositor Corporation with respect to the REMIC Certificates,
copies of which transfer powers are attached hereto as Exhibit B-2.

“REMIC Properties” shall have the meaning assigned to such term in the PPPFA.

“REMIC Real Property Collateral Documents” shall mean, collectively, (i) the
REMIC Real Property Collateral Mortgages, and (ii) the REMIC Real Property
Collateral Financing Statements.

“REMIC Real Property Collateral Financing Statements” shall mean, collectively,
those certain UCC-1 financing statements naming each of the respective owners of
the REMIC Properties as debtor and PBGC as secured party, copies of which are
attached hereto as Exhibit C-1.

“REMIC Real Property Collateral Mortgages” shall mean, collectively, those
certain (i) Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filings executed by the respective owners of the REMIC Properties in
favor of PBGC, (ii) Deed of Trust, Assignment of Leases

 

- 3 -



--------------------------------------------------------------------------------

and Rents, Security Agreement and Fixture Filings executed by the respective
owners of the REMIC Properties in favor of PBGC, and (iii) Deed to Secure Debt,
Assignment of Leases and Rents, Security Agreement and Fixture Filings executed
by the respective owners of the REMIC Properties in favor of PBGC, a complete
list of all of the foregoing (whether such instrument encumber the respective
owner’s fee or leasehold interest) being set forth on Exhibit C-2 attached
hereto.

“Transaction Documents” shall have the meaning assigned to such term in the
PPPFA.

“Springing Lien Event” shall have the meaning assigned to such term in the
PPPFA.

“Subsidiary” shall have the meaning assigned to such term in the PPPFA.

“Trademark Security Agreement” shall mean the Trademark Security Agreement
executed by KCD IP, LLC, a Delaware limited liability company, and PBGC, a copy
of which is attached hereto as Exhibit A-2.

2. Appointment of State Street as Custodian. The Sears Parties hereby employ the
Custodian, its agents and subcustodians as the Custodian of certain assets of
the Sears Parties, delivered to the Custodian, in the Account pursuant to the
terms herein stated. Further, each of PBGC and the Sears Parties hereby appoint
the Custodian and the Custodian hereby accepts such appointment and agrees to
act, as Custodian for PBGC and the Sears Parties to hold in custody and take the
actions with respect to the Collateral Documents described herein, all in
accordance with the terms and conditions set forth in this Agreement. The
Account shall not hold any foreign currency or foreign securities. In addition,
no foreign exchange transactions shall be allowed in the Account.

3. Custody Provisions.

(a) Holding Securities and Income Crediting. The Custodian shall hold for the
Account, all noncash property including all securities, other than securities
which are held for the Account by the Custodian in the Federal Reserve book
entry system, in a clearing agency which acts as a securities depository or in
another book entry system for the central handling of securities collectively
referred to herein as “Securities System”. With respect to the securities or
other assets held hereunder the Custodian shall credit income to the Account as
such income is received or in accordance with Custodian’s then current payable
date income schedule. Any credit to the Account in advance of receipt may be
reversed when Custodian determines that payment will not occur in due course and
the Account may be charged at Custodian’s applicable rate for time credited.
Income on securities loaned other than from Custodian’s securities lending
program shall be credited as received.

(b) Delivery of Securities and Payment of Moneys. The Custodian shall pay out or
release and deliver cash or securities of the Account held by the Custodian, its
agents and subcustodians or in a Securities System account of the Custodian only
upon receipt of Proper Instructions by the PBGC directing the delivery or
payment to a named Person or account (which may be standing instructions when
deemed appropriate by the parties). The PBGC shall not deliver any such Proper
Instructions except as set forth in Section 5 of this Agreement.

(c) Bank Accounts. The Custodian may open and maintain a bank account or
accounts in the name of the Custodian or otherwise, in such banks or trust
companies as it may in its discretion deem advisable, subject only to draft or
order by the Custodian, acting pursuant to the terms of this Agreement to hold
cash received by or from or for the account of the Sears Parties.

 

- 4 -



--------------------------------------------------------------------------------

(d) Appointment of Agents and Subcustodians. The Custodian may at its discretion
appoint and remove agents or subcustodians to carry out such of the provisions
of this Agreement as the Custodian may from time to time direct; provided,
however, that such appointment shall not relieve the Custodian of its
responsibilities or liabilities under this Agreement.

(e) Proper Instructions. The term “Proper Instructions” shall mean instructions
received by the Custodian from the Company, the PBGC, or any person duly
authorized by any of them. Such instructions may be in writing signed by an
authorized person or may be in a tested communication effected between electro
mechanical or electronic devices or by such other means as may be agreed to from
time to time by the Custodian and the party giving such instructions (including,
without limitation, oral instructions). Each of the Company and the PBGC,
respectively, shall cause its duly authorized officer, to certify to the
Custodian in writing the names and specimen signatures of persons authorized to
give Proper Instructions. The Custodian shall be entitled to rely upon the
identity and authority of such persons until it receives written notice from the
Company or the PBGC, as the case may be, to the contrary.

(f) Evidence of Authority. The Custodian shall be protected in acting upon any
instruction, notice, request, consent, certificate or other instrument or paper
reasonably believed by it to be genuine and to have been properly executed or
otherwise given by or on behalf of the Company or PBGC. The Custodian may
receive and accept a certificate from the Company or PBGC as conclusive evidence
(i) of the authority of any person to act in accordance with such certificate or
(ii) of any determination or of any action by the Sears Parties or PBGC, as the
case may be, as described in such certificate, and such certificate may be
considered in full force and effect until receipt by the Custodian of written
notice to the contrary.

(g) Advances. If the Custodian advances cash or securities for any purpose,
including in the event that the Custodian shall incur or be assessed taxes,
interest, charges, expenses, assessments, or other liabilities in connection
with the performance of this Agreement, except such as may arise from its gross
negligence, bad faith, fraud, intentional misconduct or breach of this
Agreement, any property at any time held for the account of the Sears Parties or
in the Account shall be security therefor and, should the Company fail to pay or
reimburse the Custodian promptly, the Custodian shall be entitled to utilize
available cash and to dispose of the assets of the Sears Parties or the Account
to the extent necessary to effect its right of setoff and make itself whole.

(h) Tax Law. The Custodian shall have no responsibility or liability for any
obligations now or hereafter imposed on the Sears Parties, the PBGC, the
Account, or the Custodian as custodian of the Account by the tax law of the
United States of America or any state or political subdivision thereof.

(i) Reporting. The Custodian shall render to the Company and the PGBC a monthly
report of all monies received or paid on behalf of the Account and an itemized
statement of the Collateral Documents accountable under this Agreement as of the
end of each month. Custodian has no duty to verify reports it incorporates
regarding securities or cash held outside its custody submitted by third
parties, including but not limited to brokers, other banks or trust companies.

4. Deposit of Collateral Documents and Collateral Expense Deposit into Custody.

(a) Pursuant to Section 9.02 of the PPPFA, on the date hereof, PBGC and the
Sears Parties will deliver, or cause to be delivered, to the Custodian
(A) fully-executed, undated copies (or originals, in the case of any items of
which originals are necessary for purposes of perfection) of the IP Collateral
Security Agreement, the Trademark Security Agreement, the REMIC Certificate
Pledge

 

- 5 -



--------------------------------------------------------------------------------

Agreement and the REMIC Real Property Collateral Documents, (B) the original
REMIC Certificates listed on Schedule I to the REMIC Certificate Pledge
Agreement, together with the REMIC Certificate Transfer Powers with respect to
such REMIC Certificates, (C) the IP Collateral Financing Statement, (D) the
REMIC Certificate Financing Statement, and (E) fully-executed, undated copies of
the Powers of Attorney. If at any time from and after the date of this
Agreement, any Sears Party acquires any additional REMIC Certificates, such
Sears Party shall promptly deliver, or cause to be delivered, to the Custodian
such original REMIC Certificates, together with the REMIC Certificate Transfer
Powers with respect to such REMIC Certificates, all in accordance with the terms
of the REMIC Certificate Pledge Agreement. Promptly upon receipt of such
Collateral Documents, the Custodian shall deliver to PBGC and the Company a
written confirmation of receipt thereof. The Custodian agrees that the Custodian
(Y) shall hold all such Collateral Documents in custody subject to the terms and
conditions of this Agreement and (Z) shall not transfer, distribute, release
from custody or otherwise take any action with respect to any such Collateral
Documents other than in accordance with the express terms and conditions of this
Agreement. The Sears Parties, PBGC and Custodian agree that Collateral Documents
will be held for PBGC in custody by Custodian under the terms and conditions of
this Agreement, that the Custodian will take such actions with respect to the
Collateral Documents (including without limitation the delivery thereof) as PBGC
shall direct in a Release Notice (hereinafter defined) from PBGC and that in no
event shall any consent of the Company or any other Sears Party be required for
the taking of any such action by Custodian

(b) Pursuant to Section 9.02 of the PPPFA, on the date hereof, the Company shall
deliver, or cause to be delivered, to the Custodian the sum of $250,000 (the
“Collateral Expense Deposit”) to cover (A) the costs and expenses of PBGC to be
incurred in connection with the execution, perfection and recordation of the
Collateral Documents and (B) all obligations owed to the Custodian by the
Company or any other Sears Party pursuant to the terms of this Agreement.
Promptly upon receipt of the Collateral Expense Deposit, the Custodian shall
deliver to PBGC and the Company a written confirmation of receipt thereof. The
Custodian agrees that the Custodian (Y) shall hold the Collateral Expense
Deposit in a Special Custody Account under the name of “PBGC as Pledgee of Sears
Collateral” subject to the terms and conditions of this Agreement and (Z) shall
not transfer, distribute, release from custody or otherwise take any action with
respect to the Collateral Expense Deposit, other than in accordance with the
express terms and conditions of this Agreement. The Company grants to Custodian
the authority to segregate the Collateral Expense Deposit in such Special
Custody Account. The Company, PBGC, and Custodian agree that Collateral Expense
Deposit will be held for PBGC in the Special Custody Account by Custodian under
the terms and conditions of this Agreement, that the Custodian will take such
actions with respect to the Collateral Expense Deposit (including without
limitation the delivery thereof) as PBGC shall direct in an Release Notice
(hereinafter defined) from PBGC and that in no event shall any consent of the
Company be required for the taking of any such action by Custodian.

5. Release of Collateral Documents and Collateral Expense Deposit from Custody.

(a) Release of REMIC Certificate Collateral Documents from Custody. Upon receipt
by the Custodian of a written notice executed by an authorized signatory of PBGC
(a “Release Notice”) with respect to the REMIC Certificate Collateral Documents
instructing the Custodian to release the REMIC Certificate Collateral Documents
to PBGC, or any designee of PBGC expressly designated in writing by PBGC in such
Release Notice (such designee, a “PBGC Designee”), the Custodian shall
immediately deliver to PBGC (or such PBGC Designee) all REMIC Certificate
Collateral Documents in accordance with the instructions set forth in such
Release Notice. Such Release Notice shall be deemed a Proper Instruction under
this Agreement. PBGC hereby covenants and agrees with the Sears Parties that no
Release Notice will be delivered by PBGC with respect to the REMIC Certificate
Collateral Documents unless and until a Springing Lien Event has occurred. Upon
the occurrence of a Springing Lien Event, PBGC (or such PBGC Designee) shall
have the sole right to instruct or direct the Custodian

 

- 6 -



--------------------------------------------------------------------------------

with respect to the REMIC Certificate Collateral Documents and to take any
action (other than actions which PBGC expressly instructs or directs the
Custodian to take in accordance with the terms of this Agreement) with respect
any REMIC Certificate Collateral Document. Without limitation of the foregoing
sentence or of any other right of PBGC under this Agreement, the PPPFA or any
other Transaction Document, upon the occurrence of a Springing Lien Event, PBGC
(or such PBGC Designee) shall have the right (i) to date the REMIC Certificate
Pledge Agreement as of the date of such Springing Lien Event (or any date
occurring thereafter selected by PBGC in its sole discretion), (ii) to possess
the REMIC Certificates, together with the REMIC Certificate Transfer Powers, in
accordance with the terms of the REMIC Certificate Pledge Agreement, and
(iii) to file with the Office of the Secretary of State of the State of
Delaware, the REMIC Certificate Financing Statement, as well as any other
financing statement or other document permitted to be filed in accordance with
the terms of the REMIC Certificate Pledge Agreement.

(b) Release of REMIC Real Property Collateral Documents from Custody. Upon
receipt by the Custodian of a Release Notice with respect to the REMIC Real
Property Collateral Documents instructing the Custodian to release the REMIC
Real Property Collateral Documents to PBGC or any PBGC Designee, the Custodian
shall immediately deliver to PBGC (or such PBGC Designee) all REMIC Real
Property Collateral Documents in accordance with the instructions set forth in
such Release Notice. Such Release Notice shall be deemed a Proper Instruction
under this Agreement. PBGC hereby covenants and agrees with the Sears Parties
that no Release Notice will be delivered by PBGC with respect to the REMIC Real
Property Collateral Documents unless and until a Springing Lien Event has
occurred. Upon the occurrence of a Springing Lien Event, PBGC (or such PBCG
Designee) shall have the sole right to instruct or direct the Custodian with
respect to the REMIC Real Property Collateral Documents and to take any action
(other than actions which PBGC expressly instructs or directs the Custodian to
take in accordance with the terms of this Agreement) with respect any REMIC Real
Property Collateral Document. Without limitation of the foregoing sentence or of
any other right of PBGC under this Agreement, the PPPFA or any other Transaction
Document, upon the occurrence of a Springing Lien Event, PBGC (or such PBGC
Designee) shall have the right (i) to date the REMIC Real Property Collateral
Mortgages as of the date of such Springing Lien Event (or any date occurring
thereafter selected by PBGC in its sole discretion), (ii) to update any exhibits
or other attachments to the REMIC Real Property Collateral Mortgages, as
necessary to conform such exhibits or attachments to the REMIC Properties that
are intended to be encumbered by the REMIC Real Property Collateral Mortgages as
provided by the terms of any Transaction Document, (iii) to record with the
appropriate recording office each of the REMIC Real Property Collateral
Mortgages, (iv) to update any exhibits or other attachments to the REMIC Real
Property Collateral Financing Statements, as necessary to conform such exhibits
or attachments to the REMIC Properties that are intended to be subject to the
REMIC Real Property Collateral Financing Statements as provided by the terms of
any Transaction Document, and (v) to file with the Office of the Secretary of
State of the State of Delaware, the REMIC Real Property Collateral Financing
Statements.

(c) Release of IP Collateral Documents from Custody. Upon receipt by the
Custodian of a Release Notice with respect to the IP Collateral Documents
instructing the Custodian to release the IP Collateral Documents to PBGC or any
PBGC Designee, the Custodian shall immediately deliver to PBGC (or such PBGC
Designee) all IP Collateral Property Collateral Documents in accordance with the
instructions set forth in such Release Notice. Such Release Notice shall be
deemed a Proper Instruction under this Agreement. PBGC hereby covenants and
agrees with the Sears Parties that no Release Notice will be delivered by PBGC
with respect to the IP Collateral Documents unless and until (A) a Springing
Lien Event has occurred and (B) any one of the IP Springing Lien Conditions has
been satisfied. Upon the occurrence of a Springing Lien Event and the
satisfaction of any IP Springing Lien Condition, PBGC (or such PBCG Designee)
shall have the sole right to instruct or direct the Custodian with respect to
the IP Collateral Documents and to take any action (other than actions which
PBGC

 

- 7 -



--------------------------------------------------------------------------------

expressly instructs or directs the Custodian to take in accordance with the
terms of this Agreement) with respect any IP Collateral Document. Without
limitation of the foregoing sentence or of any other right of PBGC under this
Agreement, the PPPFA or any other Transaction Document, upon the occurrence of a
Springing Lien Event and the satisfaction of any IP Springing Lien Condition,
PBGC (or such PBGC Designee) shall have the right (W) to date the IP Collateral
Security Agreement and the Trademark Security Agreement as of the date on which
(1) such Springing Lien Event occurred and (2) such IP Springing Lien Condition
was satisfied (or any date occurring thereafter selected by PBGC in its sole
discretion), (X) to update any schedules or other attachments to the IP
Collateral Security Agreement or the Trademark Security Agreement with any
information provided by any Sears Party in accordance with the terms of any
Transaction Document, (Y) to file with the United States Patent and Trademark
Office the Trademark Security Agreement, together with any cover sheets or other
documents necessary or desirable in connection with such filing, and (Z) to file
with the Office of the Secretary of State of the State of Delaware, the IP
Collateral Financing Statement, as well as any other financing statement or
other document permitted to be filed in accordance with the terms of the IP
Collateral Security Agreement.

(d) Release of Collateral Expense Deposit from Custody. Upon receipt by the
Custodian of a Release Notice with respect to all or any portion of the
Collateral Expense Deposit, held in the Special Custody Account, instructing the
Custodian to release all or such portion of the Collateral Expense Deposit to
PBGC or any PBGC Designee, the Custodian shall immediately disburse such funds
in accordance with the instructions set forth in such Release Notice. Such
Release Notice shall be deemed a Proper Instruction under this Agreement. PBGC
hereby covenants and agrees with the Sears Parties that no Release Notice will
be delivered by PBGC with respect to the Collateral Expense Deposit (i) with
respect to amounts payable to the Custodian pursuant to the terms of this
Agreement, unless and until such amounts have become due and payable in
accordance with the terms of this Agreement and (ii) with respect to all other
permitted uses of the Collateral Expense Deposit, unless and until a Springing
Lien Event has occurred.

(e) Release Upon Termination of PPPFA. Upon receipt by the Custodian of a
written notice executed by an authorized signatory of PBGC stating that the
PPPFA has terminated (a “Termination Notice”), the Custodian shall immediately
deliver to the Company all Collateral Documents in its possession and disburse
to the Company any remaining portion of the Collateral Expense Deposit from the
Special Custody Account, in each case in accordance with the instructions set
forth in such Termination Notice. Such Termination Notice shall be deemed a
Proper Instruction under this Agreement. PBGC hereby covenants and agrees with
the Sears Parties that it shall deliver a Termination Notice to the Custodian
promptly upon the termination of the PPPFA.

(f) No Right of Sears Parties to Deliver Release or Termination Notice.
Notwithstanding any provision to the contrary set forth in this Agreement, the
PPPFA or any other Transaction Document, no Sears Party has any right to deliver
to the Custodian a Release Notice, a Termination Notice or any other instruction
or direction (whether in writing or otherwise) with respect to any Collateral
Document or all or any portion of the Collateral Expense Deposit and any such
notice, instruction or direction shall be void and of no force or effect.

(g) Reliance on PBGC Determination. In performing its duties under this
Agreement, the Custodian shall rely on the PBGC’s determination that a Springing
Lien Event has occurred (and/or that any one of the IP Springing Lien Conditions
has been satisfied) and shall act on a Release Notice without a duty of review
or inquiry. For the purposes of this Agreement, the PBGC’s determination as to
whether a Springing Lien Event has occurred and/or that any one of the IP
Springing Lien Conditions has been satisfied shall be binding and conclusive on
the Custodian; provided, however,

 

- 8 -



--------------------------------------------------------------------------------

that such determination shall not be binding on the Company or any of its
subsidiaries or affiliates and all such Persons reserve all rights with respect
to any such determination.

6. Conditions. The Custodian agrees to hold the Collateral Documents and to
perform its obligations in accordance with the terms and provisions of this
Agreement. Each of PBGC, the Sears Parties and the Custodian agrees that the
Custodian shall not assume any responsibility for the failure of either of PBGC
or any Sears Party to perform in accordance with this Agreement, the PPPFA or
any other Transaction Document. The acceptance by the Custodian of its
responsibilities hereunder is subject to the following terms and conditions
which the parties hereto agree shall govern and control with respect to the
Custodian’s rights, duties and liabilities hereunder:

(a) Duties. The Custodian shall diligently carry out the functions and assume
the duties imposed on the Custodian by the arrangements set forth in this
Agreement.

(b) Care of Collateral Documents and Collateral Expense Deposit in Custodian’s
Possession. The Custodian shall exercise reasonable care to assure the safe
custody of the Collateral Documents and the Collateral Expense Deposit while
held hereunder. Beyond such duty, the Custodian shall have no duty or liability
to protect or preserve rights pertaining to the Collateral Documents or the
Collateral Expense Deposit, and shall be relieved of all responsibility for the
Collateral Documents and the Collateral Expense Deposit once the original
Collateral Documents and the entire Collateral Expense Deposit have been
released to PBGC or the Company in accordance with Section 5 of this Agreement.

(c) Documents. Subject to compliance with the requirements of this Agreement,
the Custodian shall be protected in acting or not acting, as the case may be,
upon any written notice, request, waiver, consent, receipt or other paper or
document furnished to it, not only as to its due execution and validity and the
effectiveness of its provisions, but also as to the truth and accuracy of any
information therein contained, which the Custodian in good faith believes to be
genuine and what it purports to be. Should it be necessary for the Custodian to
act or not act, as the case may be, upon any instructions, directions, documents
or instruments issued or signed by or on behalf of any Person acting on behalf
of PBGC, it shall not be necessary for the Custodian to inquire into such
Person’s authority. The Custodian is also relieved from the necessity of
satisfying itself as to the authority of the Persons executing this Agreement,
if any, in a representative capacity on behalf of any of the parties; provided
that, with respect to the Company and PBGC, each such Person’s signature is set
forth as a specimen signature of the duly authorized representative of the
Company and the duly authorized representative of PBGC, as applicable, as
Exhibit E attached hereto. The names and signatures of the Persons shown on such
exhibit may be updated by written notice to the Custodian provided by the
applicable party or its successor or assign.

(d) Liability. The Custodian shall not be liable for anything which it may do or
refrain from doing in connection herewith, except for its own gross negligence,
bad faith, fraud, intentional misconduct or breach of this Agreement.

(e) Legal Counsel. The Custodian may consult with, and obtain advice from, legal
counsel in the event of any question as to any of the provisions hereof or its
duties hereunder, and it shall incur no liability and shall be fully protected
in acting or not acting in good faith in accordance with the opinion and
instructions of such counsel so long as such action is undertaken without gross
negligence, bad faith, fraud, intentional misconduct or breach of this
Agreement. In the event that the Custodian shall be uncertain as to its duties
or rights hereunder or shall receive instructions, claims or demands from any
party hereto which, in its opinion, conflict with any of the provisions of this
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in custody until it shall
be directed otherwise in writing by all of the parties hereto or by a final
order or judgment of a court of competent jurisdiction.

 

- 9 -



--------------------------------------------------------------------------------

(f) Limitation of Duties. The Custodian shall have no duties except those which
are expressly set forth herein and no such duties shall be implied. The
Custodian shall have no liability under and no duty to inquire as to the
provisions of any agreement other than this Agreement and it shall not be bound
by any other agreement of the parties hereto (whether or not it has any
knowledge thereof).

(g) Resignation or Termination of Custodian. The Custodian shall have the right
to resign at any time by giving no less than thirty (30) days’ prior written
notice of such resignation to PBGC and the Company, and PBGC and the Company
shall have the right to terminate the services of the Custodian hereunder at any
time by giving joint written notice of such termination to the Custodian, in
each case specifying the effective date of such resignation or termination.
Within thirty (30) days after receiving or delivering the aforesaid notice, as
the case may be, PBGC and the Company agree to jointly appoint a comparable
institution as successor custodian to which the Custodian shall deliver, on the
effective date of the resignation, the original Collateral Documents and any and
all related instruments or documents then held hereunder, together with the then
remaining balance of the Collateral Expense Deposit, pursuant to a joint written
direction from PBGC and the Company. Upon receipt of the original Collateral
Documents and the then remaining balance of the Collateral Expense Deposit, the
successor custodian shall succeed to all of the rights, duties, and obligations
of the Custodian and be bound as Custodian by all of the provisions of this
Agreement. If a successor custodian has not been appointed and accepted such
appointment by the end of such thirty (30)-day period, the Custodian may apply
to a court of competent jurisdiction for the appointment of a successor
custodian, and any such resulting appointment shall be binding upon all of the
parties. Except as otherwise agreed to in writing by PBGC and the Company, after
the effective date of either written notice pursuant to this Section 6(g), the
Custodian shall continue to be bound by the terms of this Agreement and shall
have all of the duties of the Custodian under the terms of this Agreement until
such time as a successor custodian shall have succeeded to all of the rights,
duties and obligations of the Custodian and become bound as Custodian in
accordance with the terms of this Section 6(g).

(h) Discharge of Custodian; Termination of Agreement. Upon delivery of all of
the original Collateral Documents and disbursement of the entire then remaining
balance of the Collateral Expense Deposit in accordance with the terms of
Section 5 above or to a successor custodian in accordance with the terms of
Section 6(g), State Street shall thereafter be discharged from any further
liability or obligations as Custodian hereunder. The Custodian is hereby
authorized, in any and all events, to comply with and obey any and all final
judgments, orders and decrees of any court of competent jurisdiction which may
be entered, and, if it shall so comply or obey, it shall not be liable to any
other Person by reason of such compliance or obedience. This Agreement and all
obligations of the Custodian (and any successor custodian) shall terminate upon
the release from custody and delivery of all original Collateral Documents and
the release from custody and disbursement of the then remaining balance of the
Collateral Expense Deposit, in each case, in accordance with Section 5. Upon
such termination, this Agreement shall have no further force or effect, except
that the provisions of this Section 6 and Sections 7 and 9 through 22 shall
survive such termination.

7. Indemnification. Each of the Sears Parties hereby agrees on a joint and
several basis to indemnify the Custodian for and to hold it harmless against any
loss, liability or reasonable expense (including reasonable attorneys’ fees and
expenses) incurred without gross negligence, bad faith, fraud, intentional
misconduct or breach of this Agreement on the part of the Custodian arising out
of or in connection with its performance under this Agreement. In addition, the
Custodian shall be fully protected in acting upon any Release Notice from the
PBGC which it reasonably believes to be genuine and authorized. The Custodian
shall be without liability to the Sears Parties or the PBGC for any loss
resulting from or caused by: (i) events or circumstances beyond its reasonable
control including, but not limited to nationalization, expropriation, currency
restrictions, act of war or terrorism, riot, revolution, acts of God or other
similar events or acts; (ii) errors by the PBGC in its instructions to the
Custodian or

 

- 10 -



--------------------------------------------------------------------------------

(iii) acts or omissions by a Securities System. Notwithstanding any express
provision to the contrary herein, Custodian shall not be liable for any
indirect, consequential, incidental, special or exemplary damages, even if
Custodian has been apprised of the likelihood of such damages occurring. If the
Custodian has issued to the Sears Parties or the PBGC, security codes or
passwords in order that the Custodian may verify that certain transmissions of
information, including Proper Instructions, have been originated by the Sears
Parties or the PBGC, as the case may be, the Custodian shall be kept indemnified
by the Sears Parties and be without liability to the Sears Parties or the PBGC
for any action taken or omitted by it in reliance upon receipt by the Custodian
of transmissions of information with the proper security code or password,
including instructions purporting to be Proper Instructions, which the Custodian
reasonably believes to be from the Company or the PBGC.

8. Costs. The Custodian shall be entitled to be paid a fee for its services
pursuant to the Fee Schedule attached hereto as Exhibit F, and to be reimbursed
for its reasonable and documented out-of-pocket costs and expenses incurred in
connection with holding the Collateral Documents and the Collateral Expense
Deposit hereunder. The Sears Parties shall be jointly and severally liable for
all fees, costs and expenses payable to the Custodian hereunder and PBGC shall
not be liable or have any responsibility for the payment of any such fees, costs
or expenses.

9. Notices. Unless otherwise provided herein, any notice, approval or
disapproval, request, instruction, other document or communication to be given
hereunder by any party to the other parties must be in writing and will be
deemed given (a) if by hand delivery, when delivered; (b) if mailed via the
official governmental mail system, five (5) Business Days after mailing,
provided said notice is sent first class, postage pre-paid, via certified or
registered mail, with a return receipt requested; (c) if mailed by an
internationally recognized overnight express mail service such as Federal
Express, UPS, or DHL Worldwide, one (1) Business Day after deposit therewith
prepaid or (d) if by facsimile, when delivered (with confirmation retained). All
notices will be addressed to the parties at the respective addresses as follows:

 

  If to PBGC:   

Pension Benefit Guaranty Corporation

Director, Corporate Financing and Restructuring Department

1200 K Street, N.W., Suite 270

Washington, DC 20005-4026

Fax: (202) 842-2643

 

With a copy (which shall

not constitute notice) to:

  

Pension Benefit Guaranty Corporation

Chief Counsel, Office of the Chief Counsel

1200 K Street, N.W., Suite 300

Washington, DC 20005-4026

Fax: (202) 326-4112

  If to any of the Sears Parties:   

c/o Sears Holdings Corporation

3333 Beverly Road

Hoffman Estates, IL

Attention: General Counsel

Facsimile: (847) 286-2471

 

- 11 -



--------------------------------------------------------------------------------

 

With a copy (which shall

not constitute notice) to:

  

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Scott K. Charles

Facsimile: (212) 403-2202

  To the Custodian:   

State Street Bank and Trust Company

1200 Crown Colony Drive

Quincy, MA 02169

Attn: PBGC Relationship Manager

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing.

10. Entire Agreement; Amendments. This Agreement, together with the PPPFA and
the other Transaction Documents, contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes any
prior understandings or agreements by or among the parties hereto, whether
written or oral, which may have related to the subject matter hereof in any way.
This Agreement may be amended, or any provision of this Agreement may be waived,
so long as such amendment or waiver is set forth in a writing executed by each
of the parties or the waiver is set forth in a writing executed by the waiving
party. No course of dealing between or among any parties hereto will modify,
amend or discharge any part of this Agreement or any rights or obligations
hereunder of any party hereto.

11. Successors and Assigns. This Agreement may not be assigned by any party
hereto.

12. No Other Third-Party Beneficiaries. Nothing herein expressed or implied is
intended or will be construed to confer upon or to give any Person other than
the Custodian, PBGC and the Sears Parties any rights or remedies under or by
reason of this Agreement.

13. Interpretation. The headings in this Agreement are inserted for convenience
of reference only and shall not be a part of or control or affect the meaning
hereof.

14. No Waiver. No failure or delay by a party hereto in exercising any right,
power or privilege hereunder will operate as a waiver thereof, and no single or
partial exercise thereof will preclude any right of further exercise or the
exercise of any other right, power or privilege.

15. Severability. The parties hereto agree that (a) the provisions of this
Agreement shall be severable in the event that for any reason whatsoever any
provisions hereof are invalid, void or otherwise unenforceable, (b) such
invalid, void or otherwise unenforceable provisions shall be automatically
replaced by other provisions which are as similar as possible in terms to such
invalid, void or otherwise unenforceable provisions, but are valid and
enforceable and (c) the remaining provisions shall remain enforceable to the
fullest extent permitted by law.

16. Releases on Non-Business Days. In the event that a release of Collateral
Documents or all or any portion of the Collateral Expense Deposit is required to
be made on a date that is not a Business Day, such release shall be made on the
next succeeding Business Day with the same force and effect as if made when
required.

 

- 12 -



--------------------------------------------------------------------------------

17. Regulation GG. The Sears Parties and the PBGC hereby represent and warrant
that they do not engage in an “internet gambling business,” as such term is
defined in Section 233.2(r) of Federal Reserve Regulation GG (12 CFR
233.1-233.7) (“Regulation GG”). The Sears Parties and the PBGC hereby covenant
and agree that they shall not engage in an internet gambling business. In
accordance with Regulation GG, the Sears Parties and the PBGC are hereby
notified that “restricted transactions,” as such term is defined in
Section 233.2(y) of Regulation GG, are prohibited in any dealings with the
Custodian pursuant to this Agreement or otherwise between or among any party
hereto.

18. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.

19. WAIVER OF JURY TRIAL. EACH PARTY HERETO (INCLUDING THE CUSTODIAN) TO THE
FULLEST EXTENT PERMITTED BY LAW HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY HERETO
(INCLUDING THE CUSTODIAN) CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
SUCH WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVER, AND (C) IT MAKES SUCH WAIVER VOLUNTARILY.

20. CONSENT TO JURISDICTION.

(a) EACH OF THE PARTIES HERETO (INCLUDING THE CUSTODIAN) HEREBY TO THE FULLEST
EXTENT PERMITTED BY LAW CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS WELL AS TO THE
JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT. EACH PARTY HERETO (INCLUDING THE CUSTODIAN) TO
THE FULLEST EXTEND PERMITTED BY LAW HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS
TO BRING ANY SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL
OTHER THAN THE COURTS DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN
ANY MANNER TO PROSECUTE OR DEFEND ANY SUIT, ACTION OR OTHER PROCEEDING OTHER
THAN AS SET FORTH IN THIS SECTION 20.

(b) EACH OF THE PARTIES HERETO (INCLUDING THE CUSTODIAN) HEREBY TO THE FULLEST
EXTENT PERMITTED BY LAW EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE TO
VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH FORUM, IN SUCH
COURT. IN ADDITION, EACH OF THE PARTIES HERETO (INCLUDING THE CUSTODIAN) TO THE
FULLEST EXTENT PERMITTED BY LAW CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL
SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE
WITH SECTION 9 OF THIS AGREEMENT.

 

- 13 -



--------------------------------------------------------------------------------

21. Counterparts. This Agreement may be executed by the parties hereto
individually or in any combination, in one or more counterparts (including by
means of facsimile or PDF signature pages), each of which shall be an original
and all of which shall together constitute one and the same agreement.

22. Specific Performance.

(a) Except to any extent otherwise expressly provided herein, any and all
remedies herein expressly conferred upon a Person will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, by any other Transaction
Document or by law or equity upon such Person, and the exercise by a Person of
any one remedy will not preclude the exercise of any other remedy.

(b) The parties hereto agree that irreparable damage for which monetary relief,
even if available, would not be an adequate remedy, would occur in the event
that any provision of this Agreement is not performed in accordance with its
specific terms or is otherwise breached, including if a party hereto fails to
take any action required of it hereunder to consummate the transactions
contemplated by this Agreement. To the fullest extent permitted by law, the
parties acknowledge and agree that (i) the parties shall be entitled to seek an
injunction or injunctions, specific performance or other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in the courts described in Section 20, without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this Agreement or any other Transaction Document or at law or
in equity, and (ii) the right of specific enforcement is an integral part of the
transactions contemplated by this Agreement and without that right, the parties
hereto would not have entered into this Agreement. The parties hereto agree not
to assert that a remedy of specific enforcement is unenforceable, invalid,
contrary to law or inequitable for any reason, and not to assert that a remedy
of monetary damages would provide an adequate remedy or that the parties
otherwise have an adequate remedy at law. The parties hereto acknowledge and
agree that any party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in accordance with this Section 22 shall not be required to provide
any bond or other security in connection with any such order or injunction.
Notwithstanding anything herein to the contrary, the parties hereby agree not to
pursue any such remedies against the Custodian in such case where it has, in
good faith, chosen to refrain from acting pursuant to Section 6(e).

23. Further Assurances. The parties hereto shall execute and deliver such other
instruments and take such further actions, in each case as may be reasonably
requested by any other party hereto in order to carry out the purposes of this
Agreement.

24. Capacity as Trustee. It is expressly understood and agreed by the parties
hereto that (a) this Agreement is executed and delivered by U.S. Bank Trust
National Association, not individually or personally but solely as trustee of
SRC Facilities Statutory Trust No. 2003-A, in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of any Sears Party is made
and intended not as personal representations, undertakings and agreements by
U.S. Bank Trust National Association but is made and intended for the purpose of
binding only such Sears Party, (c) nothing herein contained shall be construed
as creating any liability on U.S. Bank Trust National Association, individually
or personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties
hereto, (d) U.S. Bank Trust National Association has made no investigation as to
the accuracy or completeness of any representations and warranties made by any
Sears Party in this Agreement and (e) under no circumstances shall U.S. Bank
Trust National Association be personally liable for the payment of any
indebtedness or expenses of any Sears Party or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by any Sears Party under this Agreement or any other related document

 

- 14 -



--------------------------------------------------------------------------------

[Signature Pages Follow.]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SEARS PARTIES: SEARS HOLDINGS CORPORATION

 

By:                                                                          

Name: Title: SEARS , ROEBUCK AND CO. By:
                                                                          Name:
Title: SRC DEPOSITOR CORPORATION By:                                          
                                Name: Title: SRC O.P. CORPORATION By:
                                                                          Name:
Title: KCD IP, LLC By:                                          
                                Name: Title: SEARS BRANDS, L.L.C. By:
                                                                          Name:
Title:

[Signature Page to Custodian Agreement]

 

- 16 -



--------------------------------------------------------------------------------

SRC REAL ESTATE (TX), LP

 

By: SRC REAL ESTATE HOLDINGS (TX), LLC, a Delaware limited liability company,
its general partner

 

By: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust acting
only with respect to the applicable SUBI Portfolio, its sole member

 

By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee

By:                                                                           

Name:

Title:

SRC REAL ESTATE HOLDINGS (TX), LLC By: SRC FACILITIES STATUTORY TRUST NO.
2003-A, a Delaware statutory trust acting only with respect to the appli-cable
SUBI Portfolio, its sole member By: U.S. Bank Trust National Associa-tion, not
in its individual capacity but solely as SUBI Trustee

By:                                                                           

Name:

Title:

SRC FACILITIES STATUTORY TRUST NO. 2003-A By: U.S. Bank Trust National
Associa-tion, not in its individual capacity but solely as trustee

By:                                                                           

Name:

Title:

[Signature Page to Custodian Agreement]



--------------------------------------------------------------------------------

PBGC:

 

PENSION BENEFIT GUARANTY CORPORATION

 

By:                                                              

Name:

Title:

[Signature Page to Custodian Agreement]



--------------------------------------------------------------------------------

CUSTODIAN:

 

STATE STREET BANK AND TRUST COMPANY

 

By:                                                          

Name:

Title:

[Signature Page to Custodian Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

IP COLLATERAL SECURITY AGREEMENT

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT A-2

TRADEMARK SECURITY AGREEMENT

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT A-3

IP COLLATERAL FINANCING STATEMENT

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT B-1

REMIC CERTIFICATE PLEDGE AGREEMENT

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT B-2

REMIC CERTIFICATE TRANSFER POWERS

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT B-3

COPIES OF REMIC CERTIFICATES

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT B-4

REMIC CERTIFICATE FINANCING STATEMENT

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT C-1

REMIC REAL PROPERTY COLLATERAL FINANCING STATEMENTS

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT C-2

REMIC REAL PROPERTY COLLATERAL MORTGAGES

[list to be inserted]



--------------------------------------------------------------------------------

EXHIBIT E

SPECIMEN SIGNATURES

PBGC:

 

Name    Signature [                    ]   

 

[                    ]   

 

Sears Parties:

 

Name    Signature [                    ]   

 

[                    ]   

 



--------------------------------------------------------------------------------

EXHIBIT F

FEE SCHEDULE

 

Annual Fee:

   $ 16,000   

Other Fees and Charges: The following additional fees and charges will be billed
each month as specified:

 

SWIFT (per message)

   $ 0.30   

Audit/SSAE 16 Reports (per month)

   $ 75.00   

Checks

  

Issued (per check)

   $ 2   

Certified (per check)

   $ 8   

Stopped (per check)

   $ 15   

Manual Reports (per report)

   $ 150   

Dedicated Hardware / Transmission Lines (per Fund/per month)

     As agreed   

Supplies, Printing and Duplication (per fund/per month)

   $ 110   

Archiving / Document Storage (per fund/per month)

   $ 11   

Telephone (per fund/per month)

   $ 30   

Rule 17f-5 CD (per copy)

   $ 5,500   

The above fees and charges do not constitute out-of-pocket or pass-through
expenses (i.e., they include a mark-up and/or overhead cost allocation) and are
subject to change by State Street upon 30 days’ written notice. Additional fees
and charges of a similar nature or type may be imposed by State Street upon 90
days’ written notice, subject to agreement between State Street and the
customer.

Out-of-pocket expenses incurred by State Street (and by its subcustodians and
depositories) on the customer’s behalf will be passed through each month,
including, without limitation, the following expenses:

 

•    IRS Certifications and Filing Fees

  

•    Pricing and/or Verification

•    Courier or Overnight Delivery (plus $1 handling Fee)

  

•    Fair Valuation Vendor Charges

•    Reasonable Legal Expenses

  

•    ADR and GDR charges

•    Subcustodian, Depository or Transfer Agent Out-of-Pocket

  

•    Cost of responding to third party

•    DST output

  

•    NSCC settlement



--------------------------------------------------------------------------------

Out-of-pocket expenses incurred by State Street (and its subcustodians and
depositories) will be billed to the customer based upon actual usage of a
service or an allocated or derived charge for the use of the service for the
benefit of the customer.

Cash Balances

Cash balances in designated currencies may be eligible for interest at such
times and at such rates as State Street may specify from time to time. In the
absence of notice from State Street that deposit balances in a particular
currency will bear interest, such balances will be held in non-interest bearing
demand deposit accounts. Interest rates, if applicable, will vary by currency
and market conditions and State Street may change such interest rates, or may
apply (and adjust) negative interest rates or equivalent charges on certain
currencies, from time to time at its sole discretion. Details on applicable
interest rates or charges will be made available upon reasonable request. At any
time, State Street may choose to limit, return, or not accept cash deposits
and/or balances. At any time, State Street may choose to limit, return, or not
accept cash deposit and/or balances.

This Fee Schedule assumes no material changes to volume, structure or asset
composition assumptions used to construct this Fee Schedule. Any such changes
could result in the need for amended fee terms.



--------------------------------------------------------------------------------

EXECUTION VERSION

POWER OF ATTORNEY

Each of the undersigned (each, a “Company” collectively, the “Companies”), does
each hereby irrevocably appoint the Pension Benefit Guaranty Corporation, a
wholly-owned United States government corporation (“Agent”) as its true and
lawful attorney-in-fact and agent, with full power of substitution and
resubstitution for it and in its name, place, and stead in any and all
capacities and for its use and benefit for the acts set forth in Paragraphs
(a)-(c) of this Power of Attorney. Reference in this Power of Attorney is made
to (i) the Pension Plan Protection and Forbearance Agreement, dated as of March
17, 2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “PPPFA”), by and among the Sears Parties and Agent, and (ii) the
Custodian and Document Control Agreement, a form of which is attached as Exhibit
11 to the PPPFA (as amended, restated, supplemented or otherwise modified from
time to time, the “Custodial Agreement”), by and among certain Sears Parties,
Agent and State Street Bank and Trust Company. Any capitalized term used but not
defined in this Power of Attorney will have the meaning ascribed to such term in
the PPPFA.

 

(a) Following the occurrence of a Springing Lien Event, to do and perform any
and all acts which may be reasonably necessary to perfect the applicable
Springing Lien and, to the extent in accordance with applicable law and not
otherwise expressly prohibited by the Transaction Documents, Foreclose on the
Designated Assets, including, without limitation: (i) with respect to the REMIC
Certificate Collateral Documents (as defined in the Custodial Agreement), as may
be contemplated by the PPPFA, the Custodial Agreement or any other Transaction
Document, (ii) with respect to the IP Collateral Documents (as defined in the
Custodial Agreement), as may be contemplated by the PPPFA, the Custodial
Agreement or any other Transaction Document, and/or (iii) with respect to the
REMIC Real Property Collateral Documents (as defined in the Custodial
Agreement), as may be contemplated by the PPPFA, the Custodial Agreement or any
other Transaction Document, and further to execute, make state-specific
conformations, and record such REMIC Real Property Collateral Documents with
respect to the REMIC Properties;

 

(b) To do and perform any and all acts as may be required by any federal, state
or local governmental authority in connection with the foregoing; and

 

(c) To do and perform each and every act and thing necessary, requisite,
desirable or proper in connection with the foregoing and hereby ratifies and
confirms all that any such Agent or Substitute Agent, individually, may do or
cause to be done by virtue hereof.

Each Company also hereby:

 

(1) declares that all and every one of the documents contemplated hereby and the
actions executed or done by any Agent or Substitute Agent for the aforesaid
purposes shall be as good, valid and effectual to all intents and purposes
whatsoever as if the same had been executed or done by such Company itself; and

 

(2) declares that this power of attorney shall be irrevocable.

Any Agent may appoint as its substitute any person, company or firm as attorney
in fact and agent (“Substitute Agent”) of each of the Companies and delegate to
such Substitute Agent all the powers and authorities hereby conferred and revoke
any such appointment from time to time and substitute or appoint any other or
others in the place of Agent as such Agent may from time to time think fit.



--------------------------------------------------------------------------------

Agent, on behalf of itself and any Substitute Agent, agrees that it shall not
take any action under this power of attorney until the occurrence of a Springing
Lien Event.

The Company shall update this power of attorney promptly following the
reasonable request of PBGC to reflect any changes required by law.

This power of attorney shall in all respects be interpreted in accordance with,
and governed by, the laws of the State of New York (excluding any
conflicts-of-law rule or principle that might refer same to the laws of another
jurisdiction).

It is expressly understood and agreed by the Parties that (a) this Power of
Attorney is executed and delivered by U.S. Bank Trust National Association, not
individually or personally but solely as trustee of the SRC Trust, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements therein made on the part of the SRC
Trust, SRC R.E. and SRC Holdings is made and intended not as personal
representations, undertakings and agreements by U.S. Bank Trust National
Association but is made and intended for the purpose of binding only the SRC
Trust, SRC R.E. and SRC Holdings, (c) nothing herein contained or in any
Transaction Document shall be construed as creating any liability on U.S. Bank
Trust National Association, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the Parties hereto, (d) U.S. Bank Trust National Association
has made no investigation as to the accuracy or completeness of any
representations and warranties made by the SRC Trust, SRC R.E. or SRC Holdings
in this Power of Attorney and (d) under no circumstances shall U.S. Bank Trust
National Association be personally liable for the payment of any indebtedness or
expenses of the SRC Trust, SRC R.E. or SRC Holdings or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the SRC Trust, SRC R.E. or SRC Holdings under this Power of
Attorney or any other related document.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have each caused this power of attorney to
be executed as of the      day of          , 2016.

 

SRC O.P. CORPORATION, a Delaware corporation By:  

/s/ Scott E. Huckins

  Name:   Scott E. Huckins   Title:   Vice President

 

WITNESSES: LOGO [g143938exwpg3a.jpg]

 

LOGO [g143938exwpg3b.jpg]

 

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the      day of         , 20    , before me, the undersigned, a notary public
in and for said state, personally appeared Scott E. Huckins, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument, and acknowledged to me that
he/she executed the same in his/her capacity and that by his/her signature on
the instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ DEANN M. BOGNER

Notary Public

 

LOGO [g143938seal1.jpg]

 

[SEAL]

[Signature Page to Power of Attorney]



--------------------------------------------------------------------------------

SRC DEPOSITOR CORPORATION, a Delaware corporation By:  

/s/ Scott E. Huckins

  Name:   Scott E. Huckins   Title:   Vice President

 

WITNESSES:

LOGO [g143938exwpg4a.jpg]

 

LOGO [g143938exwpg4b.jpg]

 

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the      day of         , 20    , before me, the undersigned, a notary public
in and for said state, personally appeared Scott E. Huckins personally known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument, and acknowledged to me that
he/she executed the same in his/her capacity and that by his/her signature on
the instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ DEANN M. BOGNER

Notary Public

 

LOGO [g143938seal1.jpg]

 

[SEAL]

[Signature Page to Power of Attorney]



--------------------------------------------------------------------------------

KCD IP, LLC, a Delaware limited liability company By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Vice President

 

WITNESSES:

LOGO [g143938exwpg5a.jpg]

 

LOGO [g143938exwpg5b.jpg]

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the     day of         , 20    , before me, the undersigned, a notary public
in and for said state, personally appeared Robert A. Riecker, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument, and acknowledged to me that
he/she executed the same in his/her capacity and that by his/her signature on
the instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ DEANN M. BOGNER

Notary Public

 

LOGO [g143938seal1.jpg]

 

[SEAL]

[Signature Page to Power of Attorney]



--------------------------------------------------------------------------------

SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust with
series By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as trustee   By:  

/s/ JOSE A. GALARZA

  Name:   JOSE A. GALARZA   Title:   VICE PRESIDENT

 

WITNESSES:

LOGO [g143938exwpg6a.jpg]

 

LOGO [g143938exwpg6b.jpg]

 

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17 day of March 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]

 

[SEAL]

[Signature Page to Power of Attorney]



--------------------------------------------------------------------------------

SRC REAL ESTATE (TX), LP, a Delaware limited partnership By:   SRC REAL ESTATE
HOLDINGS (TX), LLC, a Delaware limited liability company, its general partner  
By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By:   U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:   JOSE A. GALARZA       Title:   VICE PRESIDENT

 

WITNESSES:

LOGO [g143938exwpg7a.jpg]

 

LOGO [g143938exwpg7b.jpg]

 

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]

 

[SEAL]

[Signature Page to Power of Attorney]



--------------------------------------------------------------------------------

SRC REAL ESTATE HOLDINGS (TX), LLC, a Delaware limited liability company, its
general partner By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member   By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee     By:  

/s/ JOSE A. GALARZA

    Name:   JOSE A. GALARZA     Title:   VICE PRESIDENT

 

WITNESSES:

LOGO [g143938exwpg8a.jpg]

 

LOGO [g143938exwpg8b.jpg]

 

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]

 

[SEAL]

[Signature Page to Power of Attorney]



--------------------------------------------------------------------------------

Exhibit 12

PBGC RE Perfection Documents

[See Attached]



--------------------------------------------------------------------------------

LOGO [g143938exgpg2b.jpg]

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A. NAME & PHONE OF CONTACT AT FILER (optional)
B. E-MAIL CONTACT AT FILER (optional)
C. SEND ACKNOWLEDGMENT TO: (Name and Address)
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTOR’S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 1b, leave all of item 1
blank, check here ¨and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad)
1a. ORGANIZATION’S NAME
SRC Depositor Corporation
OR 1b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
c/o Sears Holding Corporation, 3333 Beverly Road Hoffman Estates IL 60179 USA
2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here ¨ and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad)
2a. ORGANIZATION’S NAME
OR 2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
3. SECURED PARTY’S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b)
3a. ORGANIZATION’S NAME
Pension Benefit Guaranty Corporation
OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
Attn: Chief Counsel, Office of the Chief Counsel, 1200 K Street, N.W., Suite 320
Washington DC 20005-4026 USA
4. COLLATERAL: This financing statement covers the following collateral:
See Exhibit A attached hereto and incorporated herein.
5. Check only if applicable and check only one box: Collateral is ¨ held in a
Trust (see UCC1Ad, item 17 and Instructions) ¨ being administered by a
Decedent’s Personal Representative
6a. Check only if applicable and check only one box:
6b. Check only if applicable and check only one box:
¨ Public-Finance Transaction ¨ Manufactured-Home Transaction ¨ A Debtor is a
Transmitting Utility ¨ Agricultural Lien ¨ Non-UCC Filing
7. ALTERNATIVE DESIGNATION (if applicable): ¨ Lessee/Lessor ¨
Consignee/Consignor ¨ Seller/Buyer ¨ Bailee/Bailor ¨ Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA:
File with: Delaware Secretary of State Additional Pages: 2 (Ref No.
1006966-00002)
International Association of Commercial Administrators (IACA)
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)



--------------------------------------------------------------------------------

Exhibit A

to UCC-1 Financing Statement

 

Debtor:   SRC Depositor Corporation    Secured Party:   Pension Benefit Guaranty
Corporation   c/o Sears Holding Corporation      Attn: Chief Counsel   3333
Beverly Road      Office of the Chief Counsel   Hoffman Estates, IL 60179     
1200 K Street, N.W., Suite 320        Washington DC 20005-4026

Collateral:

All Debtor’s right, title and interest in and to (a) the real estate mortgage
investment conduit certificates set forth below or hereafter acquired by Debtor
(the “Pledged Certificates”) and (b) any and all income from, increases in, and
distributions in respect of and proceeds of the Pledged Certificates.

The Pledged Certificates:

 

  •   Class A-1 Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No.
85230G AA 5, Certificate No. A1-1 evidencing a beneficial ownership interest in
a trust fund consisting primarily of a pool of commercial mortgage loans, such
pool being formed and sold by SRC Depositor Corporation

 

  •   Class A-2 Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No.
85230G AB 3, Certificate No. A2-1 evidencing a beneficial ownership interest in
a trust fund consisting primarily of a pool of commercial mortgage loans, such
pool being formed and sold by SRC Depositor Corporation

 

  •   Class B Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G
AC 1, Certificate No. B-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

 

  •   Class C Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G
AD 9, Certificate No. C-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

 

  •   Class D Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G
AE 7, Certificate No. D-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

 

  •   Class E Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G
AF 4, Certificate No. E-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

 

  •   Class F Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G
AG 2, Certificate No. F-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

 

  •   Class PI Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No.
85230G AH 0, Certificate No. PI-2 evidencing a beneficial ownership interest in
a trust fund consisting primarily of a pool of commercial mortgage loans, such
pool being formed and sold by SRC Depositor Corporation

 

  •   Class R Mortgage Pass-Through Certificate, Series 2003-1, Certificate No.
R-1 evidencing a beneficial ownership interest in a trust fund consisting
primarily of a pool of commercial mortgage loans, such pool being formed and
sold by SRC Commercial Mortgage Trust 2003-1



--------------------------------------------------------------------------------

EXECUTION VERSION

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Pledge Agreement”), dated as of [                 ,
20    ]1, is by and between SRC DEPOSITOR CORPORATION, a Delaware corporation
(the “Pledgor”), and PENSION BENEFIT GUARANTY CORPORATION (the “Secured Party”
and, collectively with the Pledgor, the “Parties”). Capitalized terms used
herein but not defined herein shall have the meanings ascribed to them in the
PPPFA (as defined below).

W I T N E S S E T H:

WHEREAS, Secured Party is a wholly owned United States government corporation
established under 29 U.S.C. § 1302 to administer the pension plan termination
insurance program created under Title IV of the Employee Retirement Income
Security Act of 1974, 29 U.S.C. §§ 1301 – 1461 (2012, Supp. I 2013) (as amended
from time to time, together with the regulations thereunder, in each case in
effect from time to time, “ERISA”);

WHEREAS, Sears Holdings Corporation, a Delaware corporation (the “Company”) is
the plan sponsor (as such term is defined in ERISA Section 3(16)(B)) of the
Sears Holdings Pension Plan, as amended and restated effective January 1, 2014
(the “Plan”);

WHEREAS, the Company is the ultimate corporate parent company of Pledgor, and
Pledgor is a member of the Company’s “controlled group,” as that term is defined
in ERISA Section 4001(a)(14);

WHEREAS, pursuant to that certain Pension Plan Protection and Forbearance
Agreement, dated as of March 18, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “PPPFA”), by and among the Company,
the other Sears Parties (including Pledgor), and Secured Party, the Company,
Pledgor and such other Sears Parties have offered to provide Secured Party and
the Plan with certain enhanced protections in exchange for Secured Party’s
agreement to forbear from initiating termination proceedings with respect to the
Plan pursuant to ERISA Section 4042 for the term and under the conditions
provided in the PPPFA;

WHEREAS, Pledgor will realize substantial direct and indirect benefits as a
result of the arrangements memorialized in the PPPFA;

WHEREAS, Pledgor is holder of certain REMIC Certificates as described on
Schedule I hereto, issued by Wells Fargo Bank, N.A., as trustee for SRC
Commercial Mortgage Trust 2003-1 (the “Issuer”);

WHEREAS, pursuant to that certain Custodian and Document Escrow Agreement, dated
as of [                 ,] 2016 (the “Escrow Agreement”), by and between Secured
Party and State Street Bank and Trust Company (the “Custodian”), this Pledge
Agreement and the Pledged Collateral (as defined below) have been deposited with
the Custodian; and

 

1  NTD: To be dated and effective as of the first date on which a Springing Lien
Event occurs; this mechanism will be set forth in the document evidencing the
escrow arrangement with the Custodian. Nothing in this REMIC Pledge Agreement
shall be effective until the occurrence of a Springing Lien Event. This footnote
will be deleted from the final document prior to the same becoming effective.



--------------------------------------------------------------------------------

WHEREAS, the obligation of Secured Party to enter into the PPPFA is subject to
the condition, among others, that Pledgor shall execute and deliver this Pledge
Agreement and grant the pledge and security interests hereinafter described;

NOW, THEREFORE, in consideration of Secured Party’s willingness to enter into
the PPPFA and to agree, subject to the terms and conditions set forth therein,
to temporarily forbear from initiating termination proceedings with respect to
the Plan pursuant to ERISA Section 4042 for the term and under the conditions
provided in the PPPFA, and for other good and valuable consideration, receipt of
which is hereby acknowledged, it is hereby agreed as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the PPPFA
and used herein shall have the meanings given them in the PPPFA. Further, unless
otherwise defined herein, terms defined in Articles 8 and 9 of the Uniform
Commercial Code as enacted and in effect from time to time in the State of New
York are used in this Pledge Agreement as such terms are defined in such Article
8 or 9 . “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Secured Party’s security interest in any item or portion of the Pledged
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions relating to such perfection or priority and for
purposes of definitions relating to such provisions.

2. Security Interest. As security for the Secured Obligations (as defined in
Section 3 below), Pledgor hereby grants a security interest in, and lien on, and
pledges and assigns as collateral to, Secured Party, all of Pledgor’s right,
title and interest in and to (a) the REMIC Certificates set forth on Schedule I
attached hereto or as hereafter acquired by Pledgor (the “Pledged Certificates”)
and (b) any and all income from, increases in, and distributions in respect of
and proceeds of the Pledged Certificates (all such property referred to in the
foregoing clauses (a) and (b) being herein referred to collectively as the
“Pledged Collateral”).

3. Secured Obligations. The security interest hereinabove granted shall secure
the due and punctual payment of the PBGC UBL Claims (the “Secured Obligations”).

4. Special Warranties and Covenants of the Pledgor. Pledgor hereby represents
and warrants as of the date hereof or covenants, as applicable, to Secured Party
that:

(a) The Pledged Certificates have been delivered to Secured Party (or, if
applicable, to the Custodian for the benefit of Secured Party) in accordance
with the terms of the Escrow Agreement and such Pledged Collateral is duly and
validly pledged to Secured Party, in accordance with applicable law; subject to
non-consensual liens which may prime Secured Party’s security interest by
operation of statute (if any), Secured Party has a perfected first priority
security interest in such Pledged Collateral; and Pledgor shall defend Secured
Party’s right, title and security interest in and to the Pledged Collateral
against the claims and demands of all Persons whomsoever, except as not
prohibited by the PPPFA.

(b) Pledgor has good title to, and is the sole record and beneficial owner of,
the Pledged Collateral, free and clear of all liens, security interests, and
encumbrances, except as not prohibited by the PPPFA.

(c) Pledgor has tendered to the Secured Party the consent of any other party
deemed necessary or appropriate by Pledgor for consummation of the transactions
contemplated hereby.

 

2



--------------------------------------------------------------------------------

(d) Pledgor has full power, authority and legal right to execute, deliver and
perform its obligations under this Pledge Agreement and to pledge and grant a
security interest in all of the Pledged Collateral pursuant to this Pledge
Agreement, and the execution, delivery and performance hereof and the pledge of
and granting and enforcement (where applicable) of a security interest in the
Pledged Collateral hereunder have been duly authorized by all necessary
corporate or other action and do not contravene any law, rule or regulation or
any provision of Pledgor’s governing documents, or of any judgment, decree or
order of any tribunal or of any agreement or instrument to which Pledgor is a
party or by which it or any of its property is bound or affected or constitute a
default.

(e) Pledgor shall not sell, convey or otherwise dispose of any of the Pledged
Collateral or any interest therein, nor will Pledgor create, incur or permit to
exist any lien, charge, encumbrance or security interest whatsoever with respect
to any of the Pledged Collateral or the proceeds thereof, except as not
prohibited by the PPPFA.

(f) Pledgor shall at any time and from time to time execute and deliver, or
cause to be executed and delivered, such other agreements, instruments,
certificates and documents and take, or cause to be taken, such other actions as
Secured Party may reasonably request to insure the continued protection,
perfection and first priority of Secured Party’s security interest in any of the
Pledged Collateral.

5. Distributions. If, upon the dissolution, winding up, liquidation or
reorganization of Issuer, whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or any other
marshaling of the assets and liabilities of Issuer, or otherwise, any sum is to
be paid or any property is to be distributed upon or with respect to any of the
Pledged Collateral, such sum shall be paid over to Secured Party, as collateral
security for the Secured Obligations. In case any distribution of capital or
profits is made on any of the Pledged Collateral, or any cash or other property
is distributed upon or with respect to the Pledged Collateral, the property so
distributed shall be delivered to Secured Party (or, if applicable, to the
Custodian for the benefit of Secured Party), as collateral security for the
Secured Obligations.

6. Events of Default. As used herein, an “Event of Default” shall mean the
occurrence of one of the events described in either of clause (1) or clause (2)
of Section 6.08(a) of the PPPFA.

7. Rights and Remedies of Secured Party. Upon the occurrence of an Event of
Default, Secured Party shall have the following rights and remedies:

(a) All rights and remedies provided by law, including, without limitation,
those provided by the UCC, or in equity.

(b) All rights and remedies provided in this Pledge Agreement, the PPPFA, any
other Transaction Document, or any other agreement, document or instrument
pertaining to the Secured Obligations.

8. Right to Transfer into Name of Secured Party, etc. Upon the occurrence of an
Event of Default, but subject to the provisions of the UCC or other applicable
law, Secured Party may cause all or any of the Pledged Collateral to be
transferred into its name or into the name of its nominee or nominees. So long
as no Event of Default has occurred, Pledgor shall be entitled (a) to exercise
as Pledgor may deem fit, but in a manner not inconsistent with the terms hereof
or of the Secured Obligations, the voting power, if any, with respect to the
Pledged Collateral and (b) to the extent not prohibited by the PPPFA, to receive
and retain any and all dividends, interest, principal and other distributions
paid on or distributed in respect of the Pledged Collateral.

 

3



--------------------------------------------------------------------------------

9. Right of Secured Party to Exercise Voting Power, etc. Upon the occurrence of
an Event of Default, Secured Party shall be entitled to exercise the voting
power with respect to the Pledged Collateral, to receive and retain, as
collateral security for the Secured Obligations, any and all dividends,
interest, principal and other distributions at any time and from time to time
declared, paid on or distributed in respect of any of the Pledged Collateral,
and to exercise any and all rights of payment, conversion, exchange,
subscription or any other rights, privileges or options pertaining to the
Pledged Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange, at its discretion, any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other readjustment of the Issuer or, upon the exercise of any such right,
privilege or option pertaining to the Pledged Collateral, and in connection
therewith, to deposit and deliver any and all of the Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as Secured Party may determine, all without liability
except to account for property actually received, but Secured Party shall have
no duty to exercise any of the aforesaid rights, privileges or options and shall
not be responsible for any failure to do so or delay in so doing.

10. Right of Secured Party to Dispose of Pledged Collateral, etc. Upon the
occurrence of an Event of Default, Secured Party shall have the right at any
time or times thereafter to sell, resell, assign and deliver all or any of the
Pledged Collateral in one or more parcels at any exchange or broker’s board or
at public or private sale. Unless the Pledged Collateral threatens to decline
speedily in value or is of a type customarily sold on a recognized market,
Secured Party will give the Pledgor at least ten (10) days’ prior written notice
in accordance with Section 21 hereof of the time and place of any public sale of
any of the Pledged Collateral or of the time after which any private sale or any
other intended disposition thereof is to be made. Any such notice shall be
deemed to meet any requirement hereunder or under any applicable law (including
the UCC) that reasonable notification be given of the time and place of such
sale or other disposition. Such notice may be given without any demand of
performance or other demand, all such demands being hereby expressly waived by
Pledgor. All such sales will be at such commercially reasonable price or prices
as Secured Party deems best and either for cash or on credit or for future
delivery (without assuming any responsibility for credit risk). At any such sale
or sales, Secured Party may purchase any or all of the Pledged Collateral to be
sold thereat upon such terms as Secured Party may deem best. Upon any such sale
or sales the Pledged Collateral so purchased will be held by the purchaser
absolutely free from any claims or rights of whatsoever kind or nature,
including any equity of redemption and any similar rights, all such equity of
redemption and any similar rights being hereby expressly waived and released by
Pledgor. In the event any consent, approval or authorization of any governmental
agency will be necessary to effectuate any such sale or sales, Pledgor shall
promptly execute, and hereby agrees to cause Issuer to promptly execute and
file, all such applications or other instruments as may be required. Pledgor
authorizes and appoints Secured Party to execute and file all such applications
or other instruments in its stead, with full power of substitution, as Pledgor’s
attorney in fact. Such appointment as attorney in fact is irrevocable and
coupled with an interest.

11. Pledgor recognizes that Secured Party may be unable to effect a public sale
of all or a part of the Pledged Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”) or
otherwise but may be compelled to resort to one or more private sales to a
restricted group of purchasers, each of whom will be obligated to agree, among
other things, to acquire such Pledged Collateral for its own account, for
investment and not with a view to the distribution or resale thereof. Pledgor
acknowledges that private sales so made may be at prices and upon other terms
less favorable to the seller than if such Pledged Collateral were sold at public
sales without such restrictions, and that Secured Party has no obligation to
delay sale of any such Pledged Collateral for the period of time necessary to
permit such Pledged Collateral to be registered for public sale under the
Securities Act. Pledgor agrees that any such private sales shall not be deemed
to have been made in a commercially unreasonable manner solely because they
shall have been made under the foregoing circumstances.

 

4



--------------------------------------------------------------------------------

12. PPPFA. Notwithstanding any other provision of this Pledge Agreement, the
rights of the parties hereunder are subject to the provisions of the PPPFA,
including the provisions thereof pertaining to the rights and responsibilities
of Secured Party. In the event that any provision of this Pledge Agreement is in
conflict with the terms of the PPPFA, the PPPFA shall control. Unless the
context shall otherwise clearly indicate, the term “Secured Party” as used
herein includes the Custodian acting on Secured Party’s behalf in accordance
with the terms of the Escrow Agreement. The term “Custodian” as used herein
shall include [Name of Custodian] or any other Person acting as custodian
pursuant to the PPPFA.

13. Collection of Amounts Payable on Account of Pledged Collateral, etc. Upon
the occurrence of any Event of Default, Secured Party may, but without
obligation to do so, demand, sue for and/or collect any money or property at any
time due, payable or receivable, to which it may be entitled hereunder, on
account of, or in exchange for, any of the Pledged Collateral and shall have the
right, for and in the name, place and stead of Pledgor, to execute endorsements,
assignments or other instruments of conveyance or transfer with respect to all
or any of the Pledged Collateral.

14. Care of Pledged Collateral in Secured Party’s Possession. Beyond the
exercise of reasonable care to assure the safe custody of the Pledged Collateral
while held hereunder, Secured Party shall have no duty or liability to collect
any sums due in respect thereof or to protect or preserve rights pertaining
thereto, and shall be relieved of all responsibility for the Pledged Collateral
upon surrendering the same to Pledgor.

15. Proceeds of Collateral. The proceeds of any sale or sales of the Pledged
Collateral, together with any other additional collateral security at the time
received and held hereunder (collectively with the Pledged Collateral, the
“Collateral”), shall be received and applied: first, to the payment of all costs
and expenses of such sale, including all costs and expenses of collection,
storage, custody, or other disposition and delivery (including legal costs and
reasonable attorneys’ fees); second, to the payment of the Secured Obligations
in accordance with the terms of the PPPFA; and third, any surplus thereafter
remaining shall be paid to Pledgor or to whomever else may be legally entitled
thereto (including, if applicable, any subordinated creditor of Issuer or
Pledgor). In the event the proceeds of any sale, lease or other disposition of
the Collateral hereunder are insufficient to pay all of the Secured Obligations
in full, Pledgor will be liable for the deficiency, together with interest
thereon as provided in 29 C.F.R. § 4062.7, and the costs and expenses of
collection of such deficiency, including (to the fullest extent permitted by
law), without limitation, reasonable attorneys’ fees, expenses and
disbursements.

16. Waivers, etc. Pledgor hereby waives presentment, demand, notice, protest
and, except as is otherwise expressly provided herein, all other demands and
notices in connection with this Pledge Agreement or the enforcement of Secured
Party’s rights hereunder or in connection with any Secured Obligations or any
Collateral; consents to and waives notice of the granting of renewals,
extensions of time for payment or other indulgences to Issuer or Pledgor or to
any third party, or substitution, release or surrender of any collateral
security for any Secured Obligation, the addition or release of Persons
primarily or secondarily liable on any Secured Obligation or on any collateral
security for any Secured Obligation, the acceptance of partial payments on any
Secured Obligation or on any collateral security for any Secured Obligation
and/or the settlement or compromise thereof. No delay or omission on the part of
Secured Party in exercising any right hereunder will operate as a waiver of such
right or of any other right hereunder. Any waiver of any such right on any one
occasion will not be construed as a bar to or waiver of any such right on any
future occasion. PLEDGOR FURTHER WAIVES ANY RIGHT IT MAY HAVE UNDER THE LAWS OF
THE STATE OF NEW YORK, UNDER THE LAWS OF ANY STATE

 

5



--------------------------------------------------------------------------------

IN WHICH ANY OF THE PLEDGED COLLATERAL MAY BE LOCATED OR WHICH MAY GOVERN THE
COLLATERAL, OR UNDER THE LAWS OF THE UNITED STATES OF AMERICA, TO NOTICE (OTHER
THAN ANY REQUIREMENT OF NOTICE EXPRESSLY PROVIDED HEREIN OR IN THE PPPFA) OR TO
A JUDICIAL HEARING PRIOR TO THE EXERCISE OF ANY RIGHT OR REMEDY PROVIDED BY THIS
PLEDGE AGREEMENT (OR OTHERWISE) TO THE SECURED PARTY AND WAIVES ITS RIGHTS, IF
ANY, TO SET ASIDE OR INVALIDATE ANY SALE DULY CONSUMMATED IN ACCORDANCE WITH THE
FOREGOING PROVISIONS HEREOF ON THE GROUNDS (IF SUCH BE THE CASE) THAT THE SALE
WAS CONSUMMATED WITHOUT A PRIOR JUDICIAL HEARING. Pledgor’s waivers under this
Section have been made voluntarily, intelligently and knowingly and after
Pledgor has been apprised and counseled by its attorneys as to the nature
thereof and its possible alternative rights.

17. Termination; Assignment, etc. Upon the termination of the PPPFA, this Pledge
Agreement and the security interest in the Pledged Collateral created hereby
shall terminate. In such event, Secured Party agrees to execute such releases of
liens on the Collateral as Grantor may reasonably request at Grantor’s sole
expense. No waiver by any Party of any default will be effective unless in
writing nor operate as a waiver of any other default or of the same default on a
future occasion. In the event of a sale or assignment by Secured Party of all or
any of the Secured Obligations held by it, Secured Party may assign or transfer
its rights and interest under this Pledge Agreement in whole or in part to the
purchaser or purchasers of such Secured Obligations, whereupon such purchaser or
purchasers shall become vested with all of the powers and rights of Secured
Party hereunder.

18. Reinstatement. Notwithstanding the provisions of Section 17, this Pledge
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time any amount received by Secured Party in respect of the Secured
Obligations is rescinded or must otherwise be restored or returned by Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Issuer, Pledgor, or any other Sears Party, or upon the
appointment of any intervener or conservator of, or trustee or similar official
for, Issuer, Pledgor, or any other Sears Party, or any substantial part of their
respective properties, or otherwise, all as though such payments had not been
made.

19. Governmental Approvals, etc. Upon the exercise by Secured Party of any
power, right, privilege or remedy pursuant to this Pledge Agreement which
requires any consent, approval, qualification or authorization of any
governmental authority or instrumentality, Pledgor shall execute and deliver, or
will cause the execution and delivery of, all applications, certificates,
instruments and other documents and papers that the Secured Party may be
required to obtain for such governmental consent, approval, qualification or
authorization. Pledgor authorizes and appoints Secured Party to execute and file
all such applications, certificates, instruments and other documents and papers
in its stead, with full power of substitution, as Pledgor’s attorney in fact.
Such appointment as attorney in fact is irrevocable and coupled with an
interest.

20. Restrictions on Transfer, etc. To the extent that any restrictions imposed
by the REMIC Transactional Documents or any other document or instrument would
in any way affect or impair the pledge of the Pledged Collateral hereunder or
the exercise by Secured Party of any right granted hereunder, including, without
limitation, the right of Secured Party to dispose of the Pledged Collateral upon
the occurrence of an Event of Default, Pledgor hereby waives such restrictions,
and represents and warrants that it has caused Issuer to take all necessary
action to waive such restrictions, and Pledgor hereby agrees that it will take
any further action that the Secured Party may reasonably request in order that
the Secured Party may obtain and enjoy the full rights and benefits granted to
the Secured Party by this Pledge Agreement free of any such restrictions.

 

6



--------------------------------------------------------------------------------

21. Notices. All notices, consents, approvals, elections and other
communications hereunder shall be in writing (whether or not the other
provisions of this Pledge Agreement expressly so provide) and shall be deemed to
have been duly given if delivered in accordance with the terms of Section 11.01
of the PPPFA.

22. Intentionally Omitted.

23. Amendment. No provision of this Pledge Agreement may be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by a
written agreement signed by Secured Party and Pledgor. Pledgor acknowledges that
it has been advised by counsel in connection with the negotiation and execution
of this Pledge Agreement and is not relying upon oral representations or
statements inconsistent with the terms and provisions hereof.

24. Entire Agreement. This Pledge Agreement, together with the other Transaction
Documents, constitutes the entire agreement between Pledgor and the Secured
Party with respect to the subject matter hereof and thereof, and supersedes all
prior agreements and understandings, if any, relating to the subject matter
hereof or thereof. Any promises, representations, warranties or guarantees not
herein contained and hereinafter made shall have no force and effect unless in
writing signed by the parties hereto. Each Party acknowledges that it has been
advised by counsel in connection with the negotiation and execution of this
Pledge Agreement and is not relying upon oral representations or statements
inconsistent with the terms and provisions hereof.

25. Miscellaneous. This Pledge Agreement shall inure to the benefit of and be
binding upon the Parties and their respective successors and assigns, provided
that Pledgor may not assign any of its rights or obligations hereunder without
the prior written consent of the Secured Party. The term “Secured Party” shall
be deemed to include any other holder or holders of any of the Secured
Obligations. In case any provision in this Pledge Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. This
Pledge Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be an
original, but all of which together shall constitute one instrument. Delivery of
an executed signature page to this Pledge Agreement or any document or
instrument delivered in connection herewith by facsimile transmission or other
customary means of electronic transmission, including by PDF file, shall be as
effective as delivery of a manually signed counterpart of this Pledge Agreement
or such other document or instrument, as applicable.

26. Governing Law; Jurisdiction; Waiver of Jury Trial. This Pledge Agreement,
including the validity hereof and the rights and obligations of the parties
hereunder, shall be construed in accordance with and governed by the laws of the
State of New York (without regard to its conflicts of laws rules). Each Party,
to the fullest extent permitted by law, hereby consents to service of process,
and to be sued, in the State of New York and consents to the jurisdiction of any
state or federal court located in the State of New York, as well as to the
exclusive jurisdiction of all courts to which an appeal may be taken from such
courts, for the purpose of any suit, action or other proceeding arising out of
any of its obligations hereunder or with respect to the transactions
contemplated hereby, and expressly waives any and all objections it may have as
to venue in any such courts. Each Party further agrees that a summons and
complaint commencing an action or proceeding in any such court shall be properly
served and shall confer personal jurisdiction if served personally or by
certified mail to it in accordance with Section 21 hereof or as otherwise
provided under the laws of the State of New York. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST ANY OTHER PARTY IN
RESPECT OF ITS OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

7



--------------------------------------------------------------------------------

[The remainder of this page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Pledge Agreement as a sealed
instrument as of the date first above written.

 

PLEDGOR:

SRC DEPOSITOR CORPORATION

By:

 

/s/ Scott E. Huckins

  Name:  

Scott E. Huckins

  Title:  

Vice President

 

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

SECURED PARTY:

PENSION BENEFIT GUARANTY CORPORATION

By:

 

/s/ Karen L. Morris

  Name:   Karen L. Morris   Title:   Acting CNR

 

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGED CERTIFICATES

Class A-1 Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G AA
5, Certificate No. A1-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

2. Class A-2 Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G
AB 3, Certificate No. A2-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

3. Class B Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G AC
1, Certificate No. B-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

4. Class C Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G AD
9, Certificate No. C-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

5. Class D Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G AE
7, Certificate No. D-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

6. Class E Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G AF
4, Certificate No. E-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

7. Class F Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G AG
2, Certificate No. F-1 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

8. Class PI Mortgage Pass-Through Certificate, Series 2003-1, CUSIP No. 85230G
AH 0, Certificate No. PI-2 evidencing a beneficial ownership interest in a trust
fund consisting primarily of a pool of commercial mortgage loans, such pool
being formed and sold by SRC Depositor Corporation

9. Class R Mortgage Pass-Through Certificate, Series 2003-1, Certificate No. R-1
evidencing a beneficial ownership interest in a trust fund consisting primarily
of a pool of commercial mortgage loans, such pool being formed and sold by SRC
Commercial Mortgage Trust 2003-1



--------------------------------------------------------------------------------

AFFIDAVIT OF TRANSFEROR

                    , 20        

SRC DEPOSITOR CORPORATION

c/o Sears, Roebuck and Co.

3333 Beverly Road

Hoffman Estates, IL 60179

Wells Fargo Bank Minnesota, N.A.

Wells Fargo Center

Sixth and Marquette

Minneapolis, Minnesota 55479-0113

Attn: Corporate Trust Services (CMBS), SRC Depositor Corporation,

Mortgage Pass-Through Certificates, Series 2003-1

 

  Re: SRC Depositor Corporation, Mortgage Pass-Through Certificates,
Series 2003-1 (the “Certificates”)

Ladies and Gentlemen:

This letter is delivered to you in connection with the transfer by SRC Depositor
Corporation (in such capacity, the “Transferor”) to
                                         (the “Transferee”), of those several
Certificates in the above-captioned series (the “Transferred Certificates”)
having the related Original Class Certificate Principal Balances as of
November 24, 2003 (the “Closing Date”) and evidencing the related Certificate
Rate in the Class to which it belongs, in each case as applicable and as set
forth on Schedule 1 attached hereto. The Certificates were issued pursuant to
the Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”),
dated as of November 24, 2003, among SRC Depositor Corporation, as depositor
(the “Depositor”), Sears, Roebuck and Co., as master servicer, special servicer
and document custodian, and Wells Fargo Bank Minnesota, N.A., as trustee. All
terms used herein and not otherwise defined shall have the meanings set forth in
the Pooling and Servicing Agreement. The Transferor hereby certifies, represents
and warrants to you, as Certificate Registrar, that:

1. The Transferor is the lawful owner of the Transferred Certificates with the
full right to transfer such Certificates free from any and all claims and
encumbrances whatsoever.

2. Neither the Transferor nor anyone acting on its behalf has (a) offered,
transferred, pledged, sold or otherwise disposed of any Certificate, any
interest in any Certificate or any other similar security to any person in any
manner, (b) solicited any offer to buy or accepted a transfer, pledge or other
disposition of any Certificate, any interest in any Certificate or any other
similar security from any person in any manner, (c) otherwise approached or
negotiated with respect to

 

1



--------------------------------------------------------------------------------

any Certificate, any interest in any Certificate or any other similar security
with any person in any manner, (d) made any general solicitation by means of
general advertising or in any other manner, or (e) taken any other action, which
(in the case of any of the acts described in clauses (a) through (e) hereof)
would constitute a distribution of any Certificate under the Securities Act of
1933, as amended (the “Securities Act”), or would render the disposition of any
Certificate a violation of Section 5 of the Securities Act or any state
securities laws, or would require registration or qualification of any
Certificate pursuant to the Securities Act or any state securities laws.

 

2



--------------------------------------------------------------------------------

Very truly yours, SRC DEPOSITOR CORPORATION   (Transferor) By:  

/s/ SCOTT E. HUCKINS

  Name: Scott E. Huckins   Title: Vice President

[Transferor Affidavit]



--------------------------------------------------------------------------------

Schedule 1

Certificate List

 

Class

   Original
Class Certificate
Principal Balance
($)    Certificate Rate
(%)    CUSIP

A-1

   319,350,000    5.672    85230G AA 5

A-2

   200,000,000    5.794    85230G AB 3

B

   61,100,000    5.826    85230G AC 1

C

   61,100,000    5.926    85230G AD 9

D

   20,407,400    6.026    85230G AE 7

E

   20,407,400    6.276    85230G AF 4

F

   603,267,200    6.426    85230G AG 2

PI

   26,784,000    10.000    85230G AH 0

R

   N/A    N/A    N/A

 

4



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF AFFIDAVIT OF TRANSFEREE

[Date]

SRC DEPOSITOR CORPORATION

c/o Sears, Roebuck and Co.

3333 Beverly Road

Hoffman Estates, IL 60179

Wells Fargo Center

Sixth and Marquette

Minneapolis, Minnesota 55479-0113

Attn: Corporate Trust Services (CMBS), SRC Depositor

Corporation, Mortgage Pass-Through Certificates, Series

2003-1

Re: SRC Depositor Corporation, Mortgage Pass-Through Certificates, Series 2003-1
(the “Certificates”)

Ladies and Gentlemen:

This letter is delivered to you in connection with the transfer by
                                         (the “Transferor”) to
                                         (the “Transferee”) of a Certificate
(the “Transferred Certificate”) having an initial [principal balance] as of
November 24, 2003 (the “Closing Date”) of $             evidencing a
            % interest in the Class to which it belongs. The Certificates were
issued pursuant to the Pooling and Servicing Agreement (the “Pooling and
Servicing Agreement”), dated as of November 24, 2003, among SRC Depositor
Corporation, as depositor (the “Depositor”), Sears, Roebuck and Co., as master
servicer, special servicer and document custodian, and Wells Fargo Bank
Minnesota, N.A., as trustee. All terms used herein and not otherwise defined
shall have the meanings set forth in the Pooling and Servicing Agreement. The
Transferee hereby certifies, represents and warrants to you, as Certificate
Registrar, that:

[NON-QIBS]

1. The Transferee is acquiring the Transferred Certificate for its own account
for investment and not with a view to or for sale or transfer in connection with
any distribution thereof, in whole or in part, in any manner which would violate
the Securities Act of 1933, as amended (the “Securities Act”), or any applicable
state securities laws.

2. The Transferee understands that (a) the Certificates have not been and will
not be registered under the Securities Act or registered or qualified under any
applicable state securities laws, (b) neither the Depositor nor the Trustee or
the Certificate Registrar is obligated so to register or qualify the
Certificates and (c) the Certificates may not be resold or transferred unless
they are (i) registered pursuant to the Securities Act and registered or
qualified pursuant to any applicable state securities laws or (ii) sold or
transferred in

 

E-1-1



--------------------------------------------------------------------------------

transactions which are exempt from such registration and qualification and the
Trustee and the Depositor have received either (A) certifications from both the
transferor and the transferee (substantially in the forms attached to the
Pooling and Servicing Agreement) setting forth the facts surrounding the
transfer or (B) an opinion of counsel satisfactory to the Trustee and the
Depositor with respect to the availability of such exemption (which Opinion of
Counsel shall not be an expense of the Trust Fund or of the Depositor, the
Master Servicer, the Trustee or the Certificate Registrar in their respective
capacities as such), together with copies of the certification(s) from the
Transferor and/or Transferee setting forth the facts surrounding the transfer
upon which such opinion is based. Any holder of a Certificate desiring to effect
such a transfer shall, and upon acquisition of such Certificate shall be deemed
to have agreed to, indemnify the Trustee, the Master Servicer, the Certificate
Registrar and the Depositor against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.

3. The Transferee understands that it may not sell or otherwise transfer any
portion of its interest in the Transferred Certificate except in compliance with
the provisions of Section 6.02 of the Pooling and Servicing Agreement, which
provisions it has carefully reviewed, and that the Transferred Certificate will
bear legends substantially to the following effect:

THIS CERTIFICATE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE. ANY RESALE,
TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE WITHOUT SUCH REGISTRATION OR
QUALIFICATION MAY BE MADE ONLY IN A TRANSACTION WHICH DOES NOT REQUIRE SUCH
REGISTRATION OR QUALIFICATION AND IN ACCORDANCE WITH THE PROVISIONS OF SECTION
6.02 OF THE POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN

-AND-

[In the case of the Certificates (other than the Class R and Class PI
Certificates)] NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST HEREIN SHALL BE
MADE TO ANY TRANSFEREE UNLESS SUCH TRANSFEREE EITHER (I) IS NOT (A) AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DESCRIBED IN SECTION 4975 OF THE CODE, (C) ANY ENTITY
DEEMED TO HOLD THE PLAN ASSETS OF ANY OF THE FOREGOING BY REASON OF INVESTMENT
BY AN EMPLOYEE BENEFIT PLAN OR PLAN IN SUCH ENTITY, OR (D) A GOVERNMENT PLAN
SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO THE FIDUCIARY
RESPONSIBILITY PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE OR (II) HAS
ACQUIRED AND IS HOLDING SUCH CERTIFICATE IN RELIANCE ON ANY EXEMPTION LISTED
UNDER FOOTNOTE 1 OF, AND AMENDED BY, PROHIBITED TRANSACTION EXEMPTION 2002-41,
67 FED. REG. 54487 (2002), OR ANY SUCCESSOR EXEMPTION (THE “UNDERWRITERS’
EXEMPTION”) AND IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITERS’ EXEMPTION INCLUDING THAT (A) THE CERTIFICATE
HAVE A RATING OF AT LEAST BBB- BY A RATING AGENCY AND (B) IT IS AN “ACCREDITED
INVESTOR” AS

 

E-1-2



--------------------------------------------------------------------------------

DEFINED IN RULE 501(A)(1) OF REGULATION D OF THE SECURITIES ACT, OR (III)(A) IS
AN INSURANCE COMPANY, (B) THE SOURCE OF FUNDS TO BE USED BY IT TO PURCHASE AND
HOLD THE CERTIFICATE (OR INTEREST THEREIN) IS AN “INSURANCE COMPANY GENERAL
ACCOUNT” (WITHIN THE MEANING OF PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”)
95-60), AND (C) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60
HAVE BEEN SATISFIED.

[In the case of Class R Certificates and Class PI Certificates]: NO TRANSFER OF
THIS CERTIFICATE OR ANY INTEREST HEREIN SHALL BE MADE TO ANY “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) (WHETHER OR NOT SUBJECT TO ERISA, AND INCLUDING,
WITHOUT LIMITATION, FOREIGN OR GOVERNMENTAL PLANS), ANY “PLAN” DESCRIBED IN
SECTION 4975(e)(1) OF THE CODE, OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE
PLAN ASSETS OF ANY OF THE FOREGOING BY REASON OF INVESTMENT BY AN EMPLOYEE
BENEFIT PLAN OR PLAN IN SUCH ENTITY. EACH PERSON WHO ACQUIRES THIS CERTIFICATE
SHALL BE REQUIRED (OR, IN THE CASE OF A BOOK-ENTRY CERTIFICATE, DEEMED) TO HAVE
CERTIFIED THAT THE FOREGOING CONDITIONS ARE SATISFIED, AND THAT IT WILL NOT
TRANSFER THIS CERTIFICATE IN VIOLATION OF THE FOREGOING.

4. Neither the Transferee nor anyone acting on its behalf has (a) offered,
pledged, sold, disposed of or otherwise transferred any Certificate, any
interest in any Certificate or any other similar security to any person in any
manner, (b) solicited any offer to buy or accept a pledge, disposition or other
transfer of any Certificate, any interest in any Certificate or any other
similar security from any person in any manner, (c) otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) made any general
solicitation by means of general advertising or in any other manner, or
(e) taken any other action, that (in the case of any of the acts described in
clauses (a) through (e) above) would constitute a distribution of any
Certificate under the Securities Act, would render the disposition of any
Certificate a violation of Section 5 of the Securities Act or any state
securities law or would require registration or qualification of any Certificate
pursuant thereto. The Transferee will not act, nor has it authorized or will it
authorize any person to act, in any manner set forth in the foregoing sentence
with respect to any Certificate.

5. The Transferee has been furnished with all information regarding (a) the
Depositor, (b) the Certificates and distributions thereon, (c) the Pooling and
Servicing Agreement, and (d) all related matters, that it has requested.

 

E-1-3



--------------------------------------------------------------------------------

6. The Transferee is an “accredited investor” as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act and has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Certificates; the Transferee has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision; and the Transferee is able to bear the economic
risks of such an investment and can afford a complete loss of such investment.

7. In the case of Class A-1, A-2, B, C, D, E and F Certificates, the Transferee
either (A) is not an “employee benefit plan” subject to ERISA or a “plan”
described by Section 4975(e)(1) of the Code or any other retirement plan or
other employee benefit plan or arrangement subject to any federal, state or
local law materially similar to the foregoing provisions of ERISA and the Code,
or any entity deemed to hold plan assets of the foregoing by reason of
investment by an employee benefit plan or plan in such entity or
(B) (1) qualifies as an accredited investor as defined in Rule 501(a)(1) of
Regulation D under the Securities Act and satisfies all the requirements of the
Underwriters’ Exemptions as in effect at the time of such transfer or (2) is an
insurance company general account that is eligible for, and satisfies all of the
requirements for, Sections I and III of Department of Labor Prohibited
Transaction Class Exemption 95-60 (“PTE 95-60”). In the case of Class PI and R
Certificates, the Transferee is not an “employee benefit plan” as defined in
Section 3(3) of ERISA (whether or not subject to ERISA, and including, without
limitation, foreign or governmental plans) or a “plan” described by
Section 4975(e)(1) of the Code, or any entity deemed to hold plan assets of the
foregoing by reason of investment by an employee benefit plan or plan in such
entity.

8. Check one of the following:

 

       The Transferee is a U.S. Person (as defined below) and it has attached
hereto an Internal Revenue Service (“IRS”) Form W-9 (or successor form).

 

       *The Transferee is not a U.S. Person and under applicable law in effect
on the date hereof, no taxes will be required to be withheld by the Trustee (or
its agent) with respect to distributions to be made on the Transferred
Certificate. The Transferee has attached hereto either [(i) a duly executed IRS
Form W-8BEN (or successor form), which identifies such Transferee as the
beneficial owner of the Transferred Certificate and states that such Transferee
is not a U.S. Person or (ii)] two duly executed copies of IRS Form W-ECI (or
successor form), which identify such Transferee as the beneficial owner of the
Transferred Certificate and state that interest and original issue discount on
the Transferred Certificate and Permitted Investments is, or is expected to be,
effectively connected with a U.S. trade or business. The Transferee agrees to
provide to the Certificate Registrar updated [IRS Forms W-8BEN or] IRS Forms
W-ECI, as the case may be, any applicable successor IRS forms, or such other
certifications as the Certificate Registrar may reasonably request, on or before
the date that any such IRS form or certification expires or becomes obsolete, or
promptly after the occurrence of any event requiring a change in the most recent
IRS form of certification furnished by it to the Certificate Registrar.

 

 

 

* Does not apply to Class R Certificates

 

E-1-4



--------------------------------------------------------------------------------

For this purpose, “U.S. Person” means a citizen or resident of the United
States, a corporation or partnership (except to the extent provided in
applicable Treasury Regulations) or other entity created or organized in, or
under the laws of, the United States, any State or the District of Columbia,
including any entity treated as a corporation or partnership for federal income
tax purposes, an estate whose income is subject to United States federal income
tax regardless of its source or a trust if a court within the United States is
able to exercise primary supervision over the administration of such trust, and
one or more such U.S. Persons have the authority to control all substantial
decisions of the trust, all within the meaning of Section 7701(a)(30) of the
Code.

[QIBS]

1. The Transferee is a “qualified institutional buyer” as that term is defined
in Rule 144A (“Rule 144A”) under the Securities Act of 1933, as amended (the
“Securities Act”) and has completed one of the forms of certification to that
effect attached hereto as Annex 1 and Annex 2. The Transferee is aware that the
sale to it is being made in reliance on Rule 144A. The Transferee is acquiring
the Transferred Certificate for its own account or for the account of a
qualified institutional buyer, and understands that such Certificate may be
resold, pledged or transferred only (i) to a person reasonably believed to be a
qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or
(ii) pursuant to another exemption from registration under the Securities Act.

2. In the case of a Class A-1, Class A-2, Class B, Class C, Class D, Class E, or
Class F Certificates, the Transferee either (A) is not an “employee benefit
plan” subject to ERISA or a “plan” described by Section 4975(e)(1) of the Code
or any other retirement plan or other employee benefit plan or arrangement
subject to any federal, state or local law materially similar to the foregoing
provisions of ERISA and the Code, or any entity deemed to hold plan assets of
the foregoing by reason of investment by an employee benefit plan or plan in
such entity or (B) (1) qualifies as an accredited investor as defined in Rule
501(a)(1) of Regulation D under the Securities Act and satisfies all the
requirements of the Underwriter’s Exemptions as in effect at the time of such
transfer or (2) is an insurance company general account that is eligible for,
and satisfies all of the requirements of, Sections I and III of Department of
Labor Prohibited Transaction Class Exemption 95-60 (“PTE 95-60”).

In the case of a Class PI or R Certificate, the Transferee is not an “employee
benefit plan” as defined in Section 3(3) of ERISA (whether or not subject to
ERISA, and including, without limitation, foreign or governmental plans) or a
“plan” described by Section 4975(e)(1) of the Code or any entity deemed to hold
plan assets of the foregoing by reason of investment by an employee benefit plan
or plan in such entity.

3. The Transferee has been furnished with all information regarding (a) the
Certificates and distributions thereon, (b) the nature, performance and
servicing of the Mortgage Loans, (c) the Pooling and Servicing Agreement, and
(d) any credit enhancement mechanism associated with the Certificates, that it
has requested.

 

E-1-5



--------------------------------------------------------------------------------

4. The Transferee understands that it may not sell or otherwise transfer any
portion of its interest in the Transferred Certificate except in compliance with
the provisions of Section 6.02 of the Pooling and Servicing Agreement, which
provisions it has carefully reviewed, and that the Transferred Certificate will
bear legends substantially to the following effect:

THIS CERTIFICATE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE. ANY RESALE,
TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE WITHOUT SUCH REGISTRATION OR
QUALIFICATION MAY BE MADE ONLY IN A TRANSACTION WHICH DOES NOT REQUIRE SUCH
REGISTRATION OR QUALIFICATION AND IN ACCORDANCE WITH THE PROVISIONS OF SECTION
6.02 OF THE POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN

-AND-

[In the case of the Certificates (other than the Class R and Class PI
Certificates)] NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST HEREIN SHALL BE
MADE TO ANY TRANSFEREE UNLESS SUCH TRANSFEREE EITHER (I) IS NOT (A) AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DESCRIBED IN SECTION 4975 OF THE CODE, (C) ANY ENTITY
DEEMED TO HOLD THE PLAN ASSETS OF ANY OF THE FOREGOING BY REASON OF INVESTMENT
BY AN EMPLOYEE BENEFIT PLAN OR PLAN IN SUCH ENTITY, OR (D) A GOVERNMENT PLAN
SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO THE FIDUCIARY
RESPONSIBILITY PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE OR (II) HAS
ACQUIRED AND IS HOLDING SUCH CERTIFICATE IN RELIANCE ON ANY EXEMPTION LISTED
UNDER FOOTNOTE 1 OF, AND AMENDED BY, PROHIBITED TRANSACTION EXEMPTION 2002-41,
67 FED. REG. 54487 (2002), OR ANY SUCCESSOR EXEMPTION (THE “UNDERWRITERS’
EXEMPTION”) AND IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITERS’ EXEMPTION INCLUDING THAT (A) THE CERTIFICATE
HAVE A RATING OF AT LEAST BBB- BY A RATING AGENCY AND (B) IT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(A)(1) OF REGULATION D OF THE SECURITIES ACT, OR
(III)(A) IS AN INSURANCE COMPANY, (B) THE SOURCE OF FUNDS TO BE USED BY IT TO
PURCHASE AND HOLD THE CERTIFICATE (OR INTEREST THEREIN) IS AN “INSURANCE COMPANY
GENERAL ACCOUNT” (WITHIN THE MEANING OF PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (C) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE
95-60 HAVE BEEN SATISFIED.

[In the case of Class PI and R Certificates]: NO TRANSFER OF THIS CERTIFICATE OR
ANY INTEREST HEREIN SHALL BE MADE TO ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) (WHETHER OR NOT SUBJECT

 

E-1-6



--------------------------------------------------------------------------------

TO ERISA, AND INCLUDING, WITHOUT LIMITATION, FOREIGN OR GOVERNMENTAL PLANS), ANY
“PLAN” DESCRIBED IN SECTION 4975(e)(1) OF THE CODE, OR ANY ENTITY WHOSE
UNDERLYING ASSETS INCLUDE PLAN ASSETS OF ANY OF THE FOREGOING BY REASON OF
INVESTMENT BY AN EMPLOYEE BENEFIT PLAN OR PLAN IN SUCH ENTITY. EACH PERSON WHO
ACQUIRES THIS CERTIFICATE SHALL BE REQUIRED (OR, IN THE CASE OF A BOOK-ENTRY
CERTIFICATE, DEEMED) TO HAVE

CERTIFIED THAT THE FOREGOING CONDITIONS ARE SATISFIED, AND THAT IT WILL NOT
TRANSFER THIS CERTIFICATE IN VIOLATION OF THE FOREGOING.

5. Neither the Transferee nor anyone acting on its behalf has (a) offered,
pledged, sold, disposed of or otherwise transferred any Certificate, any
interest in any Certificate or any other similar security to any person in any
manner, (b) solicited any offer to buy or accept a pledge, disposition or other
transfer of any Certificate, any interest in any Certificate or any other
similar security from any person in any manner, (c) otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) made any general
solicitation by means of general advertising or in any other manner, or
(e) taken any other action, that (in the case of any of the acts described in
clauses (a) through (e) above) would constitute a distribution of any
Certificate under the Securities Act, would render the disposition of any
Certificate a violation of Section 5 of the Securities Act or any state
securities law or would require registration or qualification of any Certificate
pursuant thereto. The Transferee will not act, nor has it authorized or will it
authorize any person to act, in any manner set forth in the foregoing sentence
with respect to any Certificate.

6. Check one of the following:

 

       The Transferee is a U.S. Person (as defined below) and it has attached
hereto an Internal Revenue Service (“IRS”) Form W-9 (or successor form).

 

       *The Transferee is not a U.S. Person and under applicable law in effect
on the date hereof, no taxes will be required to be withheld by the Trustee (or
its agent) with respect to distributions to be made on the Transferred
Certificate. The Transferee has attached hereto [either (i) a duly executed IRS
Form W-8BEN (or successor form), which identifies such Transferee as the
beneficial owner of the Transferred Certificate and states that such Transferee
is not a U.S. Person or (ii)] two duly executed copies of IRS Form W-ECI (or
successor form), which identify such Transferee as the beneficial owner of the
Transferred Certificate and state that interest and original issue discount on
the Transferred Certificate and Permitted Investments is, or is expected to be,
effectively connected with a U.S. trade or business. The Transferee agrees to
provide to the Certificate Registrar updated [IRS Forms W-8BEN or] IRS Forms
W-ECI, as the case may be, any applicable successor IRS forms, or such other
certifications as the Certificate Registrar may reasonably request, on or before
the date that any such IRS form or certification expires or becomes obsolete, or
promptly after the occurrence of any event requiring a change in the most recent
IRS form of certification furnished by it to the Certificate Registrar.

 

* Does not apply to Class R Certificates.

 

E-1-7



--------------------------------------------------------------------------------

For this purpose, “U.S. Person” means a citizen or resident of the United
States, a corporation or partnership (except to the extent provided in
applicable Treasury Regulations) or other entity created or organized in, or
under the laws of, the United States, any State or the District of Columbia,
including any entity treated as a corporation or partnership for federal income
tax purposes, an estate whose income is subject to United States federal income
tax regardless of its source or a trust if a court within the United States is
able to exercise primary supervision over the administration of such trust, and
one or more such U.S. Persons have the authority to control all substantial
decisions of the trust, all within the meaning of Section 7701(a)(30) of the
Code.

 

Very truly yours,

 

  (Transferor) By:  

 

  Name:                                                     
Title:                                                     

 

E-1-8



--------------------------------------------------------------------------------

ANNEX 1 TO EXHIBIT E-1

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Transferees Other Than Registered Investment Companies]

The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”) and Wells Fargo Bank Minnesota, N.A., as Certificate Registrar,
with respect to the mortgage pass-through certificate being transferred (the
“Transferred Certificate”) as described in the Transferee Certificate to which
this certification relates and to which this certification is an Annex:

1. As indicated below, the undersigned is the chief financial officer, a person
fulfilling an equivalent function, or other executive officer of the entity
purchasing the Transferred Certificate (the “Transferee”).

2. The Transferee is a “qualified institutional buyer” as that term is defined
in Rule 144A under the Securities Act of 1933, as amended (“Rule 144A”) because
(i) the Transferee owned and/or invested on a discretionary basis $ in
securities (other than the excluded securities referred to below) as of the end
of the Transferee’s most recent fiscal year (such amount being calculated in
accordance with Rule 144A) [Transferee must own and/or invest on a discretionary
basis at least $100,000,000 in securities unless Transferee is a dealer, and, in
that case, Transferee must own and/or invest on, a discretionary basis at least
$10,000,000 in securities.] and (ii) the Transferee satisfies the criteria in
the category marked below.

 

         Corporation, etc. The Transferee is a corporation (other than a bank,
savings and loan association or similar institution), business trust,
partnership, or any organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended.

 

         Bank. The Transferee (a) is a national bank or a banking institution
organized under the laws of any State, U.S. territory or the District of
Columbia, the business of which is substantially confined to banking and is
supervised by the State or territorial banking commission or similar official or
is a foreign bank or equivalent institution, and (b) has an audited net worth of
at least $25,000,000 as demonstrated in its latest annual financial statements,
a copy of which is attached hereto, as of a date not more than 16 months
preceding the date of sale of the Certificate in the case of a U.S. bank, and
not more than 18 months preceding such date of sale for a foreign bank or
equivalent institution.

 

        

Savings and Loan. The Transferee (a) is a savings and loan association, building
and loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial

 

E-1-9



--------------------------------------------------------------------------------

  statements, a copy of which is attached hereto, as of a date not more than 16
months preceding the date of sale of the Certificate in the case of a U.S.
savings and loan association, and not more than 18 months preceding such date of
sale for a foreign savings and loan association or equivalent institution.

 

         Broker-dealer. The Transferee is a dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934.

 

         Insurance Company. The Transferee is an insurance company whose primary
and predominant business activity is the writing of insurance or the reinsuring
of risks underwritten by insurance companies and which is subject to supervision
by the insurance commissioner or a similar official or agency of a State, U.S.
territory or the District of Columbia.

 

         State or Local Plan. The Transferee is a plan established and
maintained by a State, its political subdivisions, or any agency or
instrumentality of the State or its political subdivisions, for the benefit of
its employees.

 

         ERISA Plan. The Transferee is an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974, as
amended.

 

         Investment Advisor. The Transferee is an investment advisor registered
under the Investment Advisers Act of 1940.

 

         Other. (Please supply a brief description of the entity and a
cross-reference to the paragraph and subparagraph under subsection (a)(1) of
Rule 144A pursuant to which it qualifies. Note that registered investment
companies should complete Annex 2 rather than this Annex 1.)

3. The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Transferee, (ii) securities that are part
of an unsold allotment to or subscription by the Transferee, if the Transferee
is a dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
participations, (v) repurchase agreements, (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.
For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Transferee, the Transferee did not
include any of the securities referred to in this paragraph.

4. For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Transferee, the Transferee used the
cost of such securities to the Transferee, unless the Transferee reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities were valued at market. Further,
in determining such aggregate amount, the Transferee may have included
securities owned by subsidiaries of the Transferee, but only if such
subsidiaries are

 

E-1-10



--------------------------------------------------------------------------------

consolidated with the Transferee in its financial statements prepared in
accordance with generally accepted accounting principles and if the investments
of such subsidiaries are managed under the Transferee’s direction. However, such
securities were not included if the Transferee is a majority-owned, consolidated
subsidiary of another enterprise and the Transferee is not itself a reporting
company under the Securities Exchange Act of 1934.

5. The Transferee acknowledges that it is familiar with Rule 144A and
understands that the parties to which this certification is being made are
relying and will continue to rely on the statements made herein because one or
more sales to the Transferee may be in reliance on Rule 144A.

 

                      Yes              No   
Will the Transferee be purchasing the Transferred Certificate only for the
Transferee’s own account?

6. If the answer to the foregoing question is “no”, then in each case where the
Transferee is purchasing for an account other than its own, such account belongs
to a third party that is itself a “qualified institutional buyer” within the
meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Transferee through one or more of the
appropriate methods contemplated by Rule 144A.

7. The Transferee will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such notice
is given, the Transferee’s purchase of the Transferred Certificate will
constitute a reaffirmation of this certification as of the date of such
purchase. In addition, if the Transferee is a bank or savings and loan as
provided above, the Transferee agrees that it will furnish to such parties any
updated annual financial statements that become available on or before the date
of such purchase, promptly after they become available.

 

Print Name of Transferee       (Transferor)

 

  By:  

 

  Name:  

 

  Title:  

 

  Date:  

 

 

E-1-11



--------------------------------------------------------------------------------

ANNEX 2 TO EXHIBIT E-1

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Transferees That Are Registered Investment Companies]

The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”) and Wells Fargo Bank Minnesota, N.A., as Certificate Registrar,
with respect to the mortgage pass-through certificate being transferred (the
“Transferred Certificate”) as described in the Transferee Certificate to which
this certification relates and to which this certification is an Annex:

1. As indicated below, the undersigned is the chief financial officer, a person
fulfilling an equivalent function, or other executive officer of the entity
purchasing the Transferred Certificate (the “Transferee”) or, if the Transferee
is a “qualified institutional buyer” as that term is defined in Rule 144A under
the Securities Act of 1933 (“Rule.144A”) because the Transferee is part of a
Family of Investment Companies (as defined below), is an executive officer of
the investment adviser (the “Adviser”).

2. The Transferee is a “qualified institutional buyer” as defined in Rule 144A
because (i) the Transferee is an investment company registered under the
Investment Company Act of 1940, and (ii) as marked below, the Transferee alone
owned and/or invested on a discretionary basis, or the Transferee’s Family of
Investment Companies owned, at least $100,000,000 in securities (other than the
excluded securities referred to below) as of the end of the Transferee’s most
recent fiscal year. For purposes of determining the amount of securities owned
by the Transferee or the Transferee’s Family of Investment Companies, the cost
of such securities was used, unless the Transferee or any member of the
Transferee’s Family of Investment Companies, as the case may be, reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities of such entity were valued at
market.

 

         The Transferee owned and/or invested on a discretionary basis $ in
securities (other than the excluded securities referred to below) as of the end
of the

 

         Transferee’s most recent fiscal year (such amount being calculated in
accordance with Rule 144A).

 

         The Transferee is part of a Family of Investment Companies which owned
in the aggregate $ in securities (other than the excluded securities referred to
below) as of the end of the Transferee’s most recent fiscal year (such amount
being calculated in accordance with Rule 144A).

In the case of a Class PI or R Certificate, the Transferee is not an “employee
benefit plan” as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) (whether or not subject to ERISA, and
including, without limitation, foreign or governmental plans) or a “plan”
described by Section 4975(e)(1) of the Code or any entity deemed to hold plan
assets of the foregoing by reason of investment by an employee benefit plan or
plan in such entity.

 

E-2-1



--------------------------------------------------------------------------------

3. The term “Family of Investment Companies” as used herein means two or more
registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).

4. The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Transferee or are part of the Transferee’s
Family of Investment Companies, (ii) bank deposit notes and certificates of
deposit, (iii) loan participations, (iv) repurchase agreements, (v) securities
owned but subject to a repurchase agreement and (vi) currency, interest rate and
commodity swaps. For purposes of determining the aggregate amount of securities
owned and/or invested on a discretionary basis by the Transferee, or owned by
the Transferee’s Family of Investment Companies, the securities referred to in
this paragraph were excluded.

5. The Transferee is familiar with Rule 144A and understands that the parties to
which this certification is being made are relying and will continue to rely on
the statements made herein because one or more sales to the Transferee will be
in reliance on Rule 144A.

 

                     Yes              No                
Will the Transferee be purchasing the
Transferred Certificate only for the
Transferee’s own account?

6. If the answer to the foregoing question is “no”, then in each case where the
Transferee is purchasing for an account other than its own, such account belongs
to a third party that is itself a “qualified institutional buyer” within the
meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Transferee through one or more of the
appropriate methods contemplated by Rule 144A.

7. The undersigned will notify the parties to which this certification is made
of any changes in the information and conclusions herein. Until such notice, the
Transferee’s purchase of the Transferred Certificate will constitute a
reaffirmation of this certification by the undersigned as of the date of such
purchase.

 

Print Name of Transferee or Adviser       (Transferor)

 

  By:  

 

  Name:  

 

  Title:  

 

 

E-2-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INVESTMENT LETTER

[Date]

Wells Fargo Bank Minnesota, N.A.

Wells Fargo Center

Sixth and Marquette

Minneapolis, Minnesota 55479-0113

Attn: Corporate Trust Services (CMBS), SRC Depositor Corporation,

Mortgage Pass-Through Certificates, Series 2003-1

 

  Re: SRC Depositor Corporation, Mortgage Pass-Through Certificates, Series
2003-1 (the “Certificates”)

Ladies and Gentlemen:

This letter is delivered to you in connection with the transfer by
                                         (the “Transferor”) to
                                         (the “Transferee”) of a Certificate
(the “Transferred Certificate”) having an initial [principal balance] as of
November 24, 2003 (the “Closing Date”) of $             evidencing a         %
interest in the Class to which it belongs. The Certificates were issued pursuant
to the Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”),
dated as of November 24, 2003, among SRC Depositor Corporation, as depositor
(the “Depositor”), Sears, Roebuck and Co., as master servicer, special servicer
and document custodian, and Wells Fargo Bank Minnesota, N.A., as trustee. All
terms used herein and not otherwise defined shall have the meanings set forth in
the Pooling and Servicing Agreement. The Transferee hereby certifies, represents
and warrants to you, as Certificate Registrar, that:

1. The Transferee is acquiring the Transferred Certificate for its own account
and not with a view to or for distribution.

2. The Transferee understands that the Transferred Certificate have not and will
not be registered under the Securities Act, or registered or qualified under any
applicable state securities laws, neither the Company or the Trustee is
obligated to register or qualify the Transferred Certificate and the Transferred
Certificate may not be resold or transferred unless they are (A) registered
pursuant to the Securities Act and registered and qualified pursuant to any
applicable state securities laws or (B) sold or transferred in transactions
which are exempt from such registration and qualification and the Company and
the Certificate Registrar has received: (1) if such transfer is purportedly
being made in reliance upon Rule 144A under the Securities Act, a certificate
from the transferor substantially in the form attached as an exhibit to the
Pooling and Servicing Agreement (which relates to sales to qualified
institutional buyers in reliance on Rule 144A under the Securities Act) and a
certificate from the prospective transferee substantially in the form attached
to the Pooling and Servicing Agreement, and (2) in all other cases, (I) a
certificate from the transferor substantially in the

 

G-1



--------------------------------------------------------------------------------

form attached to the Pooling and Servicing Agreement and a certificate from the
prospective transferee substantially in the form attached as an exhibit to the
Pooling and Servicing Agreement, and (II) unless the Company directs otherwise,
an opinion of counsel satisfactory to the Company and the Trustee to the effect
that such transfer may be made without registration under the Securities Act.

3. The Transferee will not sell or otherwise transfer any Offered Certificate or
interest therein except in compliance with the provisions of Section 6.02 of the
Pooling and Servicing Agreement.

4. Neither Transferee nor anyone acting on the Transferee’s behalf has offered
or sold any Offered Certificate or interest therein or any securities that are
substantially similar to the Transferred Certificate by any form of general
solicitation or general advertising which would require registration of the
Transferred Certificate under the Securities Act. In addition, each Transferee
will not act, nor has it authorized or will it authorize any person to act, in
any manner set forth in the prior sentence with respect to the Transferred
Certificate.

5. The Transferee has been furnished with all information regarding (A) the
Company, (B) the Transferred Certificate, (C) the nature, performance and
servicing of the Mortgage Loans, (D) the Pooling and Servicing Agreement and
(E) any credit enhancement mechanism associated with the Transferred
Certificate, that it has requested.

6. The Transferee has such knowledge and experience in financial and relevant
business matters so as to be capable of evaluating the merits and risks of
purchasing the Certificates and has the financial ability to bear the risks of
such purchase. In the normal course of the Transferee’s business, it invests in
or purchases securities similar to the Certificates and it is able to bear the
economic risk of an investment in the Certificates for an indefinite period of
time.

7. The Transferee, together with its own professional advisors, has performed
its own due diligence and independent review with respect to the Certificates
and has undertaken such additional investigations and evaluations of the
Certificates, including any tax, legal, accounting, regulatory and other issues
and any other matters, as it has deemed necessary or appropriate to its decision
as to whether or not to purchase the Certificates. The Transferee acknowledges
that none of the Depositor or Deutsche Bank Securities Inc. has provided the
Transferee with (i) any advice regarding tax or regulatory matters relating to
the Certificates or (ii) any advice regarding the suitability of the
Certificates for any other purposes. The Transferee’s decisions are based solely
upon its independent analysis, including the merits and risks involved in the
Certificates.

8. The Transferee is a “qualified institutional buyer” as such term is defined
by Rule 144A under the Securities Act and an “accredited investor,” as such term
is defined in Rule 501(a) of Regulation D under the Securities Act.

 

G-2



--------------------------------------------------------------------------------

9. This Agreement has been duly authorized, executed and delivered by the
Transferee and, assuming the due authorization, execution and delivery by the
Company, constitutes a valid, legal and binding obligation of the Transferee,
enforceable against the Transferee in accordance with the terms hereof, subject
to (i) applicable bankruptcy, insolvency, reorganization, moratorium and other
laws affecting the enforcement of creditors’ rights generally, (ii) general
principles of equity, regardless of whether such enforcement is considered in a
proceeding in equity or at law, and (iii) public policy considerations
underlying the securities laws to the extent that such public policy
considerations limit the enforceability of the provisions of this Agreement that
purport to provide indemnification of securities law liabilities.

 

Name:  

 

Title:  

 

 

G-3



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto                                                  . (please print or
typewrite name and address including postal zip code of assignee) the beneficial
ownership interest in the Trust evidenced by the within Certificate and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust.

I (we) further direct the Trustee to issue a new Certificate of a like
Percentage Interest and Class to the above named assignee and deliver such
Certificate to the following address:                                       
                      .

Dated:                                      

 

/s/ Scott E. Huckins

Signature by or on behalf of Assignor

Scott E. Huckins

 

Signature Guaranteed



--------------------------------------------------------------------------------

Exhibit 13

PBGC Mortgages with Executed Signature Pages

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

The aggregate maximum principal amount of indebtedness that may be secured
hereby is $[        ]. [TO BE COMPLETED WITH 200% OF CLOSING DATE VALUES FOR
STATES IN WHICH THE MAXIMUM AMOUNT SECURED WILL NOT IMPACT MORTGAGE TAX PAYMENTS
& 120% OF APPRAISED VALUE FOR STATES WITH MORTGAGE TAXES (STILL CONSIDERING
APPROPRIATE NUMBER).]

 

This Mortgage was prepared by and after

 

recording return to:

 

                    , Esq.

 

Pension Benefit Guaranty Corporation

 

1200 K Street, NW

 

Washington, DC 20005

 

Space above this line for recorder’s use

MORTGAGE, ASSIGNMENT OF LEASES

AND RENTS, SECURITY AGREEMENT

AND FIXTURE FILING

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Mortgage”), dated as of             , 20161 by SRC Facilities
Statutory Trust No. 2003-A, a Delaware statutory trust, acting on behalf of the
applicable SUBI Portfolio, having an address at c/o U.S. Bank Trust National
Association, 400 N. Michigan Avenue, 2nd Floor, Chicago, Illinois 60611 (the
“Mortgagor”), in favor of the PENSION BENEFIT GUARANTY CORPORATION, a wholly
owned United States government corporation having an address at 1200 K Street,
N.W., Suite 300, Washington, DC 20005-4026 (together with its successors and
assigns, “Mortgagee”).

 

1 NTD: To be dated and effective as of the first date on which a Springing Lien
Event occurs and recorded on or after that date; this mechanism will be set
forth in the document evidencing the escrow arrangement with the Custodian.
Nothing in this Mortgage shall be effective until the occurrence of a Springing
Lien Event. This Footnote will be deleted from the final document prior to same
becoming effective.



--------------------------------------------------------------------------------

WITNESSETH:

WHEREAS, Sears Holdings Corporation, a Delaware corporation (the “Company”) is
the plan sponsor (as such term is defined in Section 3(16)(B) of the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §§ 1301 – 1461 (2012, Supp. II
2014) (as amended from time to time, together with the regulations thereunder,
“ERISA”)) of the Sears Holdings Pension Plan, as amended and restated effective
January 1, 2014 (the “Pension Plan”);

WHEREAS, pursuant to that certain Pension Plan Protection and Forbearance
Agreement, dated as of March 17, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “PPPFA”), by and among Company,
certain of Company’s Subsidiaries including Mortgagor (such Subsidiaries,
collectively with Mortgagor, the “Sears Parties”), and Mortgagee, Sears Parties
have agreed to provide Mortgagee and the Pension Plan with certain enhanced
protections in exchange for Mortgagee’s agreement to forbear from initiating
termination proceedings with respect to the Pension Plan pursuant to ERISA
Section 4042 for the term and under the conditions provided in the PPPFA;

WHEREAS, Mortgagor will realize substantial direct and indirect benefits as a
result of the arrangements memorialized in the PPPFA;

WHEREAS, it is a condition to Mortgagee entering into the PPPFA that Mortgagor
execute and deliver this Mortgage;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, to secure for Mortgagee’s benefit any and all claims
(whether or not reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, or undisputed) of Mortgagee for the
“unfunded benefit liabilities” together with interest, of the Pension Plan under
ERISA Section 4062(b)(1)(A) against Company, Mortgagor and each of Company’s
other Subsidiaries (the “Secured Obligations”), Mortgagor has executed and
delivered this Mortgage.

GRANTING CLAUSES

Mortgagor has created a security interest in favor of Mortgagee in, and has
mortgaged, granted, conveyed, assigned, bargained, sold, pledged, given,
transferred and set over, and by these presents does hereby create a security
interest in favor of Mortgagee in, and does hereby mortgage, grant, convey,
assign, bargain, sell, pledge, give, transfer and set over unto Mortgagee, the
property described in the following Granting Clauses, whether now owned or
hereafter acquired, subject only to Permitted Liens.

Granting Clause First

The entire right, title and interest of Mortgagor in and to the land described
in Schedule A [NTD: TO BE ONE PROPERTY PER MORTGAGE, UNLESS THERE IS A COST
SAVINGS BENEFIT TO BUNDLING THE MORTGAGES IN A PARTICULAR STATE.] attached
hereto (the “Land”), together with (a) all right, title and interest of
Mortgagor (if any) in and to all buildings, structures and other improvements,
now standing or at any time hereafter constructed or placed upon the Land,
including, without limitation, all right, title and

 

-2-



--------------------------------------------------------------------------------

interest of Mortgagor (if any) in and to all fixtures of every kind and nature
on the Land or in any such building, structure or other improvements (said
buildings, structures, other improvements and fixtures being herein collectively
called the “Improvements”), (b) all right, title and interest of Mortgagor in
and to all and singular the tenements, hereditaments, easements, rights of way,
rights, privileges and appurtenances in and to the Land, belonging or in any way
appertaining thereto, including, without limitation, all right, title and
interest of Mortgagor in, to and under any streets, ways, alleys, vaults, gores
or strips of land adjoining the Land, and (c) all rents, income, revenues,
issues, awards, proceeds and profits from and in respect of the property
described in this Granting Clause First which are, subject to the provisions of
Granting Clause Second, hereby specifically assigned, transferred and set over
to Mortgagee, it being the intention of the parties hereto that, so far as may
be permitted by law, all property of the character hereinabove described which
is now owned or held or is hereafter acquired by Mortgagor and is affixed,
attached and annexed to the Land shall be and remain or become and constitute a
portion of the Mortgaged Property (as defined in the parenthetical immediately
following Granting Clause Eighth) and the security covered by and subject to the
lien hereof. The Land together with the Improvements and the other property
described in this Granting Clause First relating thereto are herein collectively
called the “Property”.

Granting Clause Second

Mortgagor’s interest in the Master Lease as supplemented by the Site Lease with
respect to the Property, as such Site Lease relates to the Property, including
the right to all extended terms and all extensions and renewals of the terms
thereof, together with all the right, title and interest of Mortgagor under the
Master Lease and such Site Lease, including, without limitation, the present and
continuing right to make claim for, collect, receive and receipt for any and all
of the rents, income, revenues, issues, awards, proceeds and profits and other
sums of money payable or receivable thereunder, the right to accept or reject
any offers made pursuant to the Master Lease to purchase any interest in the
Property, to bring actions and proceedings under the Master Lease or for the
enforcement thereof and to do anything which Mortgagor is or may become entitled
to do under the Master Lease.

Granting Clause Third

All of Mortgagor’s right, title and interest in and to the real estate fixtures
of every kind and nature whatsoever, and all appurtenances and additions thereto
and substitutions or replacements thereof (together with, in each case,
attachments, components, parts and accessories) currently owned or subsequently
acquired by Mortgagor and now or subsequently attached to, or contained in or
used or usable in any way in connection with any operation or letting of, the
Property, but specifically excluding trade fixtures and other personal property
of any tenant on the Property (except such exclusion, the “Fixtures”; such
excluded property, the “Tenant Personalty”).

Granting Clause Fourth

All of the equipment and apparatus of every kind and nature whatsoever, and all
appurtenances and additions thereto and substitutions or replacements thereof
(together with, in

 

-3-



--------------------------------------------------------------------------------

each case, attachments, components, parts and accessories), in each case
currently owned or subsequently acquired by Mortgagor and located on the
Property, including but without limiting the generality of the foregoing, all
storm doors and windows, heating, electrical, and mechanical equipment,
lighting, switchboards, plumbing, ventilating, air conditioning and air-cooling
apparatus, refrigerating and incinerating equipment, escalators, elevators,
building cleaning systems (including window cleaning apparatus), communication
systems (including satellite dishes and antennae), sprinkler systems and other
fire prevention and extinguishing apparatus and materials, security systems,
motors, engines, machinery, pipes, pumps, tanks, conduits and fittings of every
kind and description, but specifically excluding Tenant Personalty (except such
exclusion, the “Equipment”).

Granting Clause Fifth

All of Mortgagor’s right, title and interest in and to substitutes and
replacements of, and all additions and improvements to, the Improvements, the
Fixtures and the Equipment, subsequently acquired by Mortgagor or constructed,
assembled or placed by Mortgagor on the Land, immediately upon such acquisition,
release, construction, assembling or placement, including, without limitation,
any and all building materials whether stored at the Property or offsite, and,
in each such case, without any further mortgage, conveyance, assignment or other
act by Mortgagor.

Granting Clause Sixth

All estate, right, title and interest and other claim or demand that Mortgagor
now has or may hereafter acquire with respect to any damage to the Property
(including the Improvements), the Fixtures or the Equipment and any and all
proceeds of insurance in effect with respect to the Improvements, the Fixtures
and the Equipment, and any and all awards made for the taking by eminent domain,
or by any proceeding or purchase in lieu thereof, of the Property (including the
Improvements) or the Fixtures, including without limitation any awards resulting
from a change of grade of streets or as the result of any other damage to the
Property (including the Improvements) or the Fixtures for which compensation
shall be given by any governmental authority subject to the provisions of the
Master Lease with respect to the collection and application of the same.

Granting Clause Seventh

All estate, right, title and interest of Mortgagor in and to all rights,
royalties and profits in connection with all minerals, oil and gas and other
hydrocarbon substances on or in the Property, development rights or credits, air
rights, water, water rights (whether riparian, appropriative or otherwise and
whether or not appurtenant) and water stock.

Granting Clause Eighth

All renewals, substitutions, improvements, accessions, attachments, additions,
replacements and proceeds, both cash and noncash, of each of the foregoing and
all conversions of the security constituted thereby.

 

-4-



--------------------------------------------------------------------------------

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing Granting
Clauses with respect to the Property are collectively referred to as the
“Mortgaged Property”.)

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns, forever, upon the terms
and conditions herein set forth, until the Secured Obligations are satisfied or
the Mortgaged Property is released in whole or in part pursuant to Section 7.07,
Mortgagor hereby expressly waiving and releasing any and all right, benefit,
privilege, advantage or exemption under and by virtue of any and all statutes
and laws of the state or other jurisdiction in which the Mortgaged Property is
located providing for the exemption of homesteads from sale on execution or
otherwise.

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. Unless the context otherwise specifies or requires,
the following terms shall have the meanings herein specified, such definitions
(and all other definitions herein) to be applicable equally to the singular and
plural forms of such terms. Each capitalized term used herein but not otherwise
defined herein shall have the meaning specified in the PPPFA.

“Default Rate” shall be the rate prescribed by 29 C.F.R. § 4062.7(c), compounded
daily.

“First Mortgage” shall mean the Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing made by Mortgagor in favor of Wells Fargo
Bank Minnesota, N.A. dated as of [insert appropriate date] and recorded with the
[insert appropriate recording office] on             , 20[    ] as [insert
recording information].

“Master Lease” shall mean the Master Lease Agreement dated as of November 24,
2003 between Mortgagor, as lessor, and other parties as lessors of other Sites
(as defined therein), and Sears, Roebuck and Co., as lessee, as such Master
Lease Agreement may be modified, supplemented, extended or renewed.

“Site Lease” shall mean any supplement to the Master Lease with respect to the
Property duly executed and delivered by Mortgagor and Lessee (as defined in the
Master Lease) pursuant to, and in accordance with, Section 2 of the Master
Lease.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Mortgagor hereby represents and warrants to Mortgagee as follows:

Section 2.01. Title, Legal Status and Authority. Mortgagor (a) is seised of the
Land and the Improvements in fee simple and has good and marketable title to the
Mortgaged Property, free and clear of all liens, charges, encumbrances and
security interests, except such liens, charges encumbrances and security
interests expressly permitted under the PPPFA (the “Permitted Liens”); (b) will
forever warrant and defend its title to the Mortgaged Property and the validity,
enforceability, and priority of the lien and security interest created by this
Mortgage against the claims of all persons, subject to Permitted Liens; (c) is a
Delaware [statutory trust/limited partnership/corporation] duly organized,
validly existing, and in good standing and qualified to transact business under
the laws of the state of Delaware and the state where the Mortgaged Property is
located; and (d) has all necessary approvals, governmental and otherwise, and
full power and authority to own its properties (including the Mortgaged
Property) and carry on its business.

Section 2.02. Validity of Documents. The execution, delivery and performance of
this Mortgage, the PPPFA and the other Transaction Documents to which Mortgagor
is a party (a) are within the power of Mortgagor; (b) have been authorized by
all requisite action; (c) have received all necessary approvals and consents;
(d) will not violate, conflict with, breach, or constitute (with notice or lapse
of time, or both) a default under (i) any law, order or judgment of any court,
governmental authority, or the governing instrument of Mortgagor or (ii) to
Mortgagor’s knowledge, any material indenture, material agreement, or other
material instrument to which Mortgagor is a party or by which it or any of its
property is bound or affected; and (e) will not require any authorization or
license from, or any filing with, any governmental or other body (except for the
recordation of this Mortgage and/or such as has been obtained by Mortgagor).
This Mortgage, the PPPFA and the other Transaction Documents to which Mortgagor
is a party constitute legal, valid, and binding obligations of Mortgagor.

Section 2.03. Litigation. There is no action, suit, or proceeding, judicial,
administrative, or otherwise (including any condemnation or similar proceeding),
pending or, to the best knowledge of Mortgagor, threatened or contemplated
against, or affecting, Mortgagor or the Mortgaged Property which would have a
material adverse effect on either the Mortgaged Property or Mortgagor’s ability
to perform the Secured Obligations.

Section 2.04. Representations and Warranties Relating to Master Lease, Site
Lease and Other Matters. That (a) Mortgagor is the absolute owner of the
landlord’s interest in the Master Lease and Site Lease with respect to the
Mortgaged Property; (b) Mortgagor has the right, power and authority to assign,
transfer, and set over all of its right, title and interest in, to and under the
Master Lease and Site Lease with respect to the Mortgaged Property and no other
Person has any right, title or interest therein; (c) the Master Lease and Site
Lease with respect to the Mortgaged Property are valid and in full force and
effect and have not been modified, amended or terminated, nor have any of the
terms and conditions of the Master Lease and Site Lease with respect to the
Mortgaged Property been waived, except as expressly permitted by the PPPFA; (d)
there are no outstanding assignments or pledges of the Master Lease and Site
Lease with respect to the Mortgaged Property (except Permitted Liens); (e) there
are no existing defaults or any state of facts which, with the giving of notice
and/or passage of time, would constitute a default under the Master Lease and
Site Lease with respect to the Mortgaged

 

-6-



--------------------------------------------------------------------------------

Property by Mortgagor; (f) Lessee has no defense, set-off or counterclaim
against Mortgagor; and (g) Lessee is in possession of its leased premises and
paying rent and other charges to the extent required by the Master Lease and
Site Lease with respect to the Mortgaged Property.

ARTICLE III

COVENANTS

Mortgagor covenants and agrees with Mortgagee as follows:

Section 3.01. Payment of Secured Obligations. Mortgagor shall pay and perform
the Secured Obligations in accordance with the terms of the PPPFA, the other
Transaction Documents, and applicable law (including ERISA).

Section 3.02. Further Assurances. Mortgagor shall execute, acknowledge and
deliver, from time to time, such further instruments as Mortgagee may reasonably
require to accomplish the purposes of this Mortgage.

Section 3.03. Taxes and Other Charges.

(a) Payment of Assessments. Mortgagor shall pay or cause to be paid, when due
(subject to customary rights to contest or protest the same in accordance with
applicable law) all taxes, liens, assessments, utility charges (public or
private and including sewer fees), ground rents, maintenance charges, dues,
fines, impositions, and public and other charges of any character (including
penalties and interest) assessed against, or which could become a lien against,
the Mortgaged Property (the “Assessments”) and in all events prior to the date
any fine, penalty, interest or charge for nonpayment may be imposed.

(b) Documentary Stamps and Other Charges. Mortgagor shall pay all taxes,
assessments, charges, expenses, costs and fees (including registration and
recording fees and revenue, transfer, mortgage, recordation, stamp, intangible,
and any similar taxes) (collectively, the “Transaction Taxes”) required in
connection with the making and/or recording of this Mortgage. If Mortgagor fails
to pay the Transaction Taxes on demand, then Mortgagee may (but is not obligated
to) pay these, and Mortgagor shall reimburse Mortgagee on demand for any amount
so paid with interest at the Default Rate.

Section 3.04. Defense of Title, Litigation, and Rights. Subject to any Permitted
Liens and except as may be expressly permitted under the PPPFA, Mortgagor shall
forever warrant, defend and preserve Mortgagor’s title to the Mortgaged
Property, the validity, enforceability and priority of this Mortgage and the
lien or security interest created hereby, and any rights of Mortgagee under this
Mortgage, the PPPFA or the other Transaction Documents against the claims of all
Persons, and shall promptly notify Mortgagee of such actions. Mortgagee (whether
or not named as a party to such proceedings) is authorized and empowered (but
shall not be obligated) to take such additional steps as it may reasonably deem
necessary or proper for the defense of any such proceeding or the protection of
the lien, security interest, validity, enforceability, or priority of this
Mortgage, the PPPFA or the other Transaction

 

-7-



--------------------------------------------------------------------------------

Documents, title to the Mortgaged Property, or any rights of Mortgagee under
this Mortgage, the PPPFA or the other Transaction Documents, including the
employment of counsel, the prosecution and/or defense of litigation, the
compromise, release, or discharge of such adverse claims, the purchase of any
tax title, the removal of any such liens and security interests, and any other
actions Mortgagee reasonably deems necessary to protect its interests. Mortgagor
authorizes Mortgagee to take any actions required to be taken by Mortgagor, or
permitted to be taken by Mortgagee, in this Mortgage, the PPPFA or the other
Transaction Documents in the name and on behalf of Mortgagor. Mortgagor shall
reimburse Mortgagee on demand for all expenses (including attorneys’ fees)
incurred by it in connection with the foregoing and Mortgagee’s exercise of its
rights under this Mortgage, the PPPFA or the other Transaction Documents. All
such expenses of Mortgagee, until reimbursed by Mortgagor, shall be part of the
Secured Obligations, bear interest from the date of demand at the Default Rate,
and shall be secured by this Mortgage.

Section 3.05. Compliance with Laws and Operation and Maintenance of Mortgaged
Property.

(a) Repair and Maintenance. Mortgagor shall operate and maintain the Mortgaged
Property in good order, repair, and operating condition to a standard not less
than that existing as of the date hereof, subject to ordinary wear and tear.
Mortgagor shall promptly make all repairs, replacements, additions, and
improvements necessary to ensure that the Mortgaged Property shall not be
materially diminished or impaired. Mortgagor shall not cause or allow any of the
Mortgaged Property to be materially misused or wasted, or to materially
deteriorate, and Mortgagor shall not abandon the Mortgaged Property. No new
building, structure, or other improvements shall be constructed on the Land nor
shall any material part of the Improvements be removed, demolished or
structurally or materially altered, without Mortgagee’s prior written consent
(such consent not to be unreasonably withheld or delayed).

(b) Replacement of Mortgaged Property. Mortgagor shall replace all worn out or
obsolete fixtures and personal property in a commercially reasonable manner with
comparable fixtures or personal property in the ordinary course of business.
Mortgagor shall not, without Mortgagee’s prior written consent, remove any
personal property covered by this Mortgage unless the same is replaced by
Mortgagor in a commercially reasonable manner with a comparable article owned by
Mortgagor free and clear of any lien or security interest (other than the
Permitted Liens and those created by this Mortgage).

(c) Compliance with Laws. Mortgagor shall comply with and shall cause the
Mortgaged Property to be maintained, used, and operated in compliance with all
(i) present and future laws, ordinances, regulations, rules, orders and
requirements (including zoning and building codes) of any governmental or
quasi-governmental authority or agency applicable to Mortgagor or the Mortgaged
Property (collectively, the “Laws”); (ii) orders, rules, and regulations of any
regulatory, licensing, accrediting, insurance underwriting or rating
organization, or other body exercising similar functions; (iii) duties or
obligations of any kind imposed under any REMIC Existing Liens, any other liens
or encumbrances encumbering the Property or by law, covenant, condition,
agreement, or easement, public or private; and (iv) policies of insurance at any
time in force with respect to the Mortgaged Property. If proceedings

 

-8-



--------------------------------------------------------------------------------

are initiated or Mortgagor receives notice that Mortgagor or the Mortgaged
Property is not in compliance with any of the foregoing, then Mortgagor shall
promptly send Mortgagee notice and a copy of the proceeding or violation notice.
Mortgagor shall maintain all necessary (A) certificates, licenses, and other
approvals, governmental and otherwise, for the operation of the Mortgaged
Property and the conduct of its business and (B) zoning, building code, land
use, environmental and other similar permits or approvals, in full force and
effect.

(d) Zoning and Title Matters. Except as expressly permitted under the PPPFA,
Mortgagor shall not, without Mortgagee’s prior written consent, (i) initiate or
support any zoning reclassification of the Mortgaged Property or variance under
existing zoning ordinances; (ii) modify or supplement any of the Permitted
Liens; (iii) impose any restrictive covenants or encumbrances upon the Mortgaged
Property; (iv) execute or file any subdivision plat affecting the Mortgaged
Property; (v) consent to the annexation of the Mortgaged Property to any
municipality; (vi) permit the Mortgaged Property to be used by the public or any
Person in a way that might make a claim of adverse possession or any implied
dedication or easement possible, or (vii) fail to comply with the terms of any
REMIC Existing Liens or any other liens or encumbrances encumbering the
Mortgaged Property beyond any applicable notice, cure or grace period.

Section 3.06. Insurance.

(a) Mortgaged Property and Time Element Insurance. Mortgagor shall keep the
Mortgaged Property insured for the benefit of Mortgagor and Mortgagee (with
Mortgagee named as mortgagee) by (i) a special form property insurance policy
with an agreed amount endorsement for Full Replacement Cost (defined below)
without any coinsurance provisions or penalties, or the broadest form of
coverage available, in an amount sufficient to prevent Mortgagee from ever
becoming a coinsurer under the policy or Laws; (ii) a policy or endorsement
insuring against claims applicable to the presence of mold; (iii) a policy or
endorsement insuring against damage by flood if the Mortgaged Property is
located in a Special Flood Hazard Area identified by the Federal Emergency
Management Agency or any successor or related government agency as a 100 year
flood plain currently classified as Flood Insurance Rate Map Zones “A”, “AO”,
“AH”, “A1-A30”, “AE”, “A99”, “V”, “V1-V30”, and “VE” in an amount equal to Full
Replacement Cost; (iv) a policy or endorsement covering against damage or loss
from (A) sprinkler system leakage and (B) boilers, boiler tanks, HVAC systems,
heating and air-conditioning equipment, pressure vessels, auxiliary piping, and
similar apparatus, in the amount reasonably required by Mortgagee; (v) during
the period of any construction, repair, restoration, or replacement of the
Mortgaged Property, a standard builder’s risk policy with extended coverage in
an amount at least equal to the Full Replacement Cost of such Mortgaged
Property, and worker’s compensation, in statutory amounts; and (vi) a policy or
endorsement covering against damage or loss by earthquake and other natural
phenomena in the amounts reasonably required by Mortgagee. “Full Replacement
Cost” shall mean the one hundred percent (100%) replacement cost of the
Mortgaged Property, without allowance for depreciation and exclusive of the cost
of excavations, foundations, footings, and value of Land, and shall be subject
to verification by Mortgagee.

 

-9-



--------------------------------------------------------------------------------

(b) Liability and Other Insurance. Mortgagor shall maintain commercial general
liability insurance with per occurrence limits of $1,000,000, a
products/completed operations limit of $2,000,000, and a general aggregate limit
of $2,000,000, with an excess/umbrella liability policy of not less than
$10,000,000 per occurrence covering Mortgagor, with Mortgagee named as an
additional insured, against claims for bodily injury or death or property damage
occurring in, upon, or about the Mortgaged Property or any street, drive,
sidewalk, curb, or passageway adjacent thereto. In addition to any other
requirements, such commercial general liability and excess/umbrella liability
insurance shall provide insurance against claims applicable to the presence of
mold, or such coverages shall be provided by separate policies or endorsements.
The insurance policies shall also include operations and blanket contractual
liability coverage. Upon request, Mortgagor shall also carry additional
insurance or additional amounts of insurance covering Mortgagor or the Mortgaged
Property as Mortgagee may reasonably require so long as such additional
insurance or additional amounts of insurance are obtainable using Mortgagor’s
existing procurement program.

(c) Form of Policy.

(i) Mortgagor may self-insure up to $15,000,000 of the insurance required under
Section 3.06(a) by maintaining (or causing Company or a subsidiary of Company to
maintain) a program of insurance. In the event Mortgagor elects to self-insure
(or cause Company or a subsidiary of Company to insure) for any such risk, it
shall endeavor to notify Mortgagee of such election. Upon request by Mortgagee,
Mortgagor shall promptly disclose to Mortgagee whether or not Mortgagor
self-insures (or causes Company or a subsidiary of Company to insure) any of its
insurance risks under this Mortgage. In any event, Mortgagor shall maintain (or
cause Company or a subsidiary of Company to maintain) the blanket insurance
coverage evidenced by that certain ACORD certificate delivered by or on behalf
of Mortgagor to Mortgagee on or around the date of this Mortgage.

(ii) The insurance required under Section 3.06(b) shall be fully paid for,
non-assessable, with a deductible/retention not to exceed $5,000,000.00, and the
policies shall contain such provisions, endorsements, and expiration dates as
Mortgagee may reasonably require.

(iii) The policies shall be issued by insurance companies authorized to do
business in the state in which the Mortgaged Property is located, approved by
Mortgagee, and must have and maintain a current financial strength rating of
“A-, X” (or higher) from A.M. Best or equivalent (or, if a rating by A.M. Best
is no longer available, then a similar rating from a similar or successor
service). In addition, all policies shall (i) include a standard mortgagee
clause, without contribution, in the name of Mortgagee, and (ii) include a
waiver of subrogation clause substantially equivalent to the following: “The
Company may require from the Insured an assignment of all rights of recovery
against any party for loss to the extent that payment therefor is made by the
Company, but the Company shall not acquire any rights of recovery which the
Insured has expressly waived prior to

 

-10-



--------------------------------------------------------------------------------

loss, nor shall such waiver affect the Insured’s rights under this policy.” In
addition, Mortgagor shall use commercially reasonable good faith efforts to
cause all policies to provide that they shall not be canceled, amended, or
materially altered (including reduction in the scope or limits of coverage)
without at least thirty (30) days’ prior written notice to Mortgagee except in
the event of cancellation for non-payment of premium, in which case only ten
(10) days’ prior written notice will be given to Mortgagee. If, despite such
commercially reasonable good faith efforts, Mortgagor shall be unable to cause
any policy to provide for such notice of cancellation, then with respect to any
such policy, Mortgagor shall provide at least thirty (30) days’ prior written
notice to Mortgagee in the event that such policy is to be canceled, amended or
materially altered (including reduction in the scope or limits of coverage)
except in the event of cancellation for non-payment of premium, in which case
only ten (10) days’ prior written notice will be given to Mortgagee.
Notwithstanding the foregoing, this Section 3.06(c)(iii) shall not apply to
Mortgagor’s self-insurance, if Mortgagor has elected to so self-insure.

(d) Original Policies. Upon written request from Mortgagee, Mortgagor shall
deliver to Mortgagee evidence of required insurance under this Section 3.06 in
form and content reasonably acceptable to Mortgagee. Without limiting
Mortgagee’s other rights with respect to the foregoing obligations, if, within
fifteen (15) days prior to the expiration of the current applicable policy,
Mortgagee has not received the evidence required under this Section 3.06(d) in
form and substance acceptable to Mortgagee (as being in compliance with the
terms of this Mortgage), then Mortgagee may, but shall not be obligated to, (i)
retain a commercial property insurance consultant to assist Mortgagee in
obtaining adequate evidence that the required insurance coverage is in effect,
in which event Mortgagor shall (A) cooperate with such consultant in confirming
that the required insurance coverage is in effect, and (B) pay all of the costs
and expenses of such consultant, and/or (ii) purchase forced placed insurance
coverage sufficient to provide insurance satisfying the coverage requirements
under the terms of this Mortgage at Mortgagor’s sole expense (which expense will
be in addition to and may be more than the cost of insurance that Mortgagor may
be able to obtain on its own) to cover Mortgagee’s interest in the Mortgaged
Property, which insurance may, but need not, protect Mortgagor’s interest.
Notwithstanding the foregoing, if Mortgagor has elected to self-insure as
permitted in this Section, this Section 3.06(d) shall not apply to any such
self-insurance.

(e) General Provisions. Subject to Mortgagor’s right to self-insure through the
Company, Mortgagor shall not carry separate or additional insurance concurrent
in form or contributing in the event of loss with that required under this
Section 3.06 unless endorsed in favor of Mortgagee as per this Section 3.06 and
approved by Mortgagee in all respects. In the event of foreclosure of the
Mortgage or other transfer of title or assignment of the Mortgaged Property in
extinguishment, in whole or in part, of the Secured Obligations, all right,
title, and interest of Mortgagor in and to all policies of insurance then in
force regarding the Mortgaged Property and all proceeds payable thereunder and
unearned premiums thereon shall immediately vest in the purchaser or other
transferee of the Mortgaged Property. Mortgagee shall comply with all insurance
requirements and shall not cause or permit any condition to exist which would

 

-11-



--------------------------------------------------------------------------------

be prohibited by any insurance requirements or would invalidate the insurance
coverage on the Mortgaged Property. Mortgagor shall not be exempt from any of
the requirements set forth in this Section 3.06 to the extent that a tenant has
agreed to provide the required insurance or a portion thereof pursuant to the
terms and provisions of its respective lease. If any insurance being carried by
a tenant (rather than Mortgagor) is being utilized to satisfy the requirements
of this Section 3.06 on the Mortgaged Property, then (i) such insurance must
fully comply with this Section 3.06, and (ii) Mortgagor shall obtain from any
such tenant(s) and provide to Mortgagee documentation sufficient to satisfy the
requirements of Section 3.06(d) above. Mortgagee has no duty or obligation to
contact any tenant(s) regarding proof of insurance for the Mortgaged Property.
Notwithstanding the foregoing, if Mortgagor has elected to self-insure as
permitted in this Section, this Section 3.06(e) shall not apply to any such
self-insurance.

(f) Waiver of Subrogation. A waiver of subrogation shall be obtained by
Mortgagor from its insurers and, consequently, Mortgagor for itself, and on
behalf of its insurers, hereby waives and releases any and all right to claim or
recover against Mortgagee, its officers, employees, agents and representatives,
for any loss of or damage to Mortgagor, other Persons, the Mortgaged Property,
Mortgagor’s property or the property of other Persons from any cause required to
be insured against by the provisions of this Mortgage or otherwise insured
against by Mortgagor.

Section 3.07. Casualty and Condemnation.

(a) If any damage to, loss, or destruction of the Mortgaged Property occurs (any
“Damage”) or if any threatened or instituted proceedings for the condemnation or
taking by eminent domain of the Mortgaged Property occurs (any “Condemnation”),
then (i) Mortgagor shall notify Mortgagee within ten (10) days after the
occurrence of such Damage or threatened or instituted Condemnation (provided the
cost to repair any such Damage or the estimated value of the property to be
taken in any Condemnation shall exceed $100,000) and, in any event, shall take
all reasonably necessary steps to preserve any undamaged or unaffected part of
the Mortgaged Property and (ii) Mortgagor shall promptly commence and diligently
pursue to completion the restoration, replacement, and rebuilding of the
Mortgaged Property as nearly as possible to its value and condition immediately
prior to the Damage or Condemnation in accordance with plans and specifications
approved by Mortgagee (the “Restoration”). Mortgagor shall comply with other
reasonable requirements established by Mortgagee to preserve the security under
this Mortgage. If any Damage occurs and some or all of it is covered by
insurance, then (1) Mortgagee may, but is not obligated to, make proof of loss
if not made promptly by Mortgagor, and Mortgagee is authorized and empowered by
Mortgagor to settle, adjust, or compromise any claims for the Damage; and (2)
each insurance company concerned is authorized and directed to make payment
directly to Mortgagee for the Damage. In the event of a threatened or instituted
Condemnation, Mortgagor shall, at its sole expense, (x) diligently prosecute the
proceedings, (y) promptly deliver to Mortgagee copies of all papers served in
connection therewith, and (z) consult and cooperate with Mortgagee in the
handling of the proceedings. No settlement of the proceedings may be made by
Mortgagor without Mortgagee’s prior written consent. Mortgagee may participate
in the proceedings (but shall not be obligated to do so), and Mortgagor shall
sign and deliver all instruments reasonably requested by

 

-12-



--------------------------------------------------------------------------------

Mortgagee to permit this participation. All condemnation awards, judgments,
decrees, or proceeds of sale in lieu of condemnation (the “Award”) are assigned,
and shall be paid, to Mortgagee. Mortgagor authorizes Mortgagee to collect and
receive them, to give receipts for them, to accept them in the amount received
without question or appeal, and/or to appeal any judgment, decree, or award.
Mortgagor shall promptly sign and deliver all instruments requested by Mortgagee
to permit these actions.

(b) In the event of Damage or Condemnation, Mortgagee may apply the insurance
proceeds or the Award, as the case may be, in any order it determines (i) to
reimburse Mortgagee for all costs related to collection of the proceeds or Award
and (ii) to (A) payment of all or part of the Secured Obligations, whether or
not then due and payable, in the order determined by Mortgagee (provided that if
any Secured Obligations remain outstanding after this payment, then the unpaid
Secured Obligations shall continue in full force and effect, and Mortgagor shall
not be excused in the payment thereof), (B) the cure of any default under the
Transaction Documents, or (C) a Restoration. If Mortgagor receives any insurance
proceeds for the Damage or an Award, then such receipt shall be in trust for
Mortgagee’s sole benefit and Mortgagor shall promptly deliver such proceeds to
Mortgagee.

(c) The provisions of this Section 3.07 are subject and subordinate to any
provisions in the documents evidencing and securing the debt secured by the
First Mortgage related to application of casualty proceeds and condemnation
awards.

Section 3.08. Liens and Liabilities. Mortgagor shall pay when due all claims and
demands of mechanics, materialmen, laborers and others for any work performed or
materials delivered for the Mortgaged Property or the Improvements
(collectively, “Mortgaged Property Payables”); provided, however, that Mortgagor
shall have the right to contest in good faith any such Mortgaged Property
Payables, so long as it does so diligently, by appropriate proceedings and
without prejudice to Mortgagee and provided that neither the Mortgaged Property
nor any interest therein would be in any danger of sale, loss or forfeiture as a
result of such proceeding or contest. If Mortgagor fails to immediately
discharge or provide security against any such Mortgaged Property Payables in
violation of the aforesaid, then Mortgagee may do so, and any and all expenses
incurred by Mortgagee, together with interest thereon at the Default Rate from
the date incurred by Mortgagee until actually paid by Mortgagor, shall be
immediately paid by Mortgagor on demand and shall be secured by this Mortgage
and by all other Transaction Documents securing all or any part of the Secured
Obligations. Mortgagor shall, at its sole expense, do everything necessary to
preserve the lien and security interest created by this Mortgage.

Section 3.09. Environmental Covenants. Mortgagor covenants and agrees that: (i)
all use and operation of the Mortgaged Property shall be in compliance with all
Environmental Laws and required permits; (ii) there shall be no Releases of
Hazardous Materials affecting the Mortgaged Property in violation of
Environmental Laws; (iii) there shall be no Hazardous Materials affecting the
Mortgaged Property except for (A) routine office, cleaning, janitorial and other
materials and supplies necessary to operate the Mortgaged Property for its
current use or otherwise customarily found on property substantially similar in
use to the Mortgaged Property and (B) Hazardous Materials that are (1) in
compliance with Environmental

 

-13-



--------------------------------------------------------------------------------

Laws, (2) have all required permits, and (3) are in only the amounts reasonably
necessary to operate the Property for its current use or otherwise customarily
found on property substantially similar in use to the Mortgaged Property; (iv)
except as expressly permitted under the PPPFA, Mortgagor shall keep the
Mortgaged Property free and clear of all liens and encumbrances imposed by any
Environmental Laws due to any act or omission by Mortgagor or any other Person
(the “Environmental Liens”); (v) Mortgagor shall, at its sole expense, (A)
perform any environmental site assessment or other investigation of
environmental conditions at the Mortgaged Property upon Mortgagee’s request
based on Mortgagee’s reasonable belief that the Mortgaged Property is not in
compliance with any Environmental Law, (B) share with Mortgagee the results and
reports, and Mortgagee shall be entitled to rely on such results and reports,
and (C) complete any remediation of Hazardous Materials affecting the Mortgaged
Property or other actions required by any Environmental Laws; (vi) Mortgagor
shall not allow Lessee or any other user of the Mortgaged Property to violate
any Environmental Law; and (vii) Mortgagor shall promptly notify Mortgagee in
writing after it becomes aware of (A) the presence, Release, or threatened
Release of Hazardous Materials affecting the Mortgaged Property in violation of
Environmental Laws, (B) any non-compliance of the Mortgaged Property with any
Environmental Laws, (C) any actual or potential Environmental Lien, (D) any
required or proposed remediation of environmental conditions relating to the
Mortgaged Property, or (E) any communication or notice from any Person relating
to or alleging any violation or potential violation of Environmental Law. For
purposes hereof, (1) “affecting the Mortgaged Property” means “in, on, under,
stored, used or migrating to or from the Mortgaged Property”, (2) “Environmental
Law” means any present and future federal, state and local laws, statutes,
ordinances, rules, regulations, standards, policies and other government
directives or requirements, as well as common law, that apply to Mortgagor or
the Mortgaged Property and relate to Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act, (3) “Hazardous Materials”
means petroleum and petroleum products and compounds containing them, including
gasoline, diesel fuel and oil; explosives, flammable materials; radioactive
materials; polychlorinated biphenyls and compounds containing them; lead and
lead-based paint; mold, infectious substances, asbestos or asbestos-containing
materials in any form that are or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Mortgaged Property is prohibited by any
federal, state or local authority; any substance that requires special handling;
and any other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” or “pollutant” within the meaning of any
Environmental Law, and (4) “Release” of any Hazardous Materials includes any
release, deposit, discharge, emission, leaking, spilling, seeping, migrating,
pumping, pouring, escaping, dumping, disposing or other movement of Hazardous
Materials.

Section 3.10. Leasing Restrictions. Except as expressly permitted by the PPPFA,
Mortgagor shall not (a) amend or modify the Master Lease or the Site Lease with
respect to the Mortgaged Property, (b) extend or renew (except in accordance
with mandatory actions by the landlord under the existing lease provisions, if
any) the Master Lease or the Site Lease with respect to the Mortgaged Property,
(c) terminate or accept the surrender of the Master Lease or the Site Lease with
respect to the Mortgaged Property, or (d) enter into any new lease of the
Mortgaged Property.

 

-14-



--------------------------------------------------------------------------------

Section 3.11. Covenants Relating to Leases and Rents. Except as expressly
permitted by the PPPFA, Mortgagor shall not (a) sell, assign, pledge, mortgage
or otherwise transfer or encumber (except hereby) the Master Lease or the Site
Lease with respect to the Mortgaged Property, any rents or any right, title or
interest of Mortgagor in the foregoing; (b) in any manner intentionally or
materially impair the value of the Mortgaged Property; (c) waive, excuse,
condone, discount, set off, compromise, or in any manner release or discharge
Lessee from any of its obligations under the Master Lease or the Site Lease with
respect to the Mortgaged Property; (d) enter into any settlement of any action
or proceeding arising under, or in any manner connected with, the Master Lease
or the Site Lease with respect to the Mortgaged Property or with the obligations
of the landlord or the Lessee thereunder; or (e) modify, cancel or terminate any
guaranties under the Master Lease or the Site Lease with respect to the
Mortgaged Property. Mortgagor shall, at its sole cost and expense, duly and
timely keep, observe, perform, comply with and discharge all of the material
obligations of the landlord under the Master Lease and the Site Lease with
respect to the Mortgaged Property, or cause the foregoing to be done, and
Mortgagor shall not take any actions that would, either presently or with the
passage of time, cause a default by Mortgagor under any of the Master Lease or
the Site Lease with respect to the Mortgaged Property.

Section 3.12. Illegal Activity. No portion of the Mortgaged Property will be
purchased, improved, fixtured, equipped or furnished by Mortgagor with proceeds
of any illegal activity, and Mortgagor shall not engage in, and shall make
commercially reasonable efforts to prevent others from engaging in, illegal
activities at or on the Mortgaged Property.

Section 3.13. Satisfaction of Obligations. Mortgagor may satisfy any or all of
its obligations under this Article III by causing any other Person to satisfy
such obligations on its behalf.

ARTICLE IV

ASSIGNMENT OF LEASES AND RENTS

Section 4.01. Assignment of Master Lease, Basic Rent and Supplemental Amounts.
The Master Lease and the Site Lease with respect to the Property and all Basic
Rent (as defined in Section 3(b) of the Master Lease) and Supplemental Amounts
(as defined in Section 3(d) of the Master Lease), whether now due, past due, or
to become due, are hereby absolutely, presently and unconditionally assigned,
transferred, conveyed and set over by Mortgagor (to the extent of Mortgagor’s
interest in same) to Mortgagee and such Basic Rent and Supplemental Amounts
shall be applied by Mortgagee to the Secured Obligations, in such order as is
determined by Mortgagee in accordance with the terms of this Mortgage.
Mortgagor’s rights in and to any and all other leases with respect to the
Property are hereby absolutely, presently and unconditionally assigned,
transferred, conveyed and set over by Mortgagor (to the extent of Mortgagor’s
interest in same) to Mortgagee. Mortgagor shall not, other than as expressly
permitted by the PPPFA, assign, transfer or encumber in any manner the Master
Lease

 

-15-



--------------------------------------------------------------------------------

or the Site Lease with respect to the Property or any Basic Rent or Supplemental
Amounts relating to the Property. It is understood and agreed that neither the
foregoing assignment to Mortgagee nor the exercise by Mortgagee of any of its
rights or remedies hereunder including, without limitation, the appointment of a
receiver for the Mortgaged Property by any court at the request of Mortgagee or
by agreement with Mortgagor, or the entering into possession of the Mortgaged
Property or any part thereof by such receiver shall be deemed to make Mortgagee
a “mortgagee-in-possession” or otherwise responsible or liable in any manner
with respect to the Mortgaged Property or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Mortgagee, in person
or by agent, assumes actual possession thereof.

ARTICLE V

SECURITY AGREEMENT

Section 5.01. Creation of Security Interest. Mortgagor hereby grants Mortgagee a
security interest in all of its rights, titles and interests, if any, in and to
the Fixtures and Equipment for the purpose of securing the Secured Obligations.
Mortgagee shall have, in addition to all rights and remedies provided herein,
all the rights and remedies of a secured party under the Uniform Commercial Code
of the state in which the applicable portion of the Fixtures and Equipment is
located.

Section 5.02. Fixture Filing. Mortgagor hereby agrees that this Mortgage
constitutes a security agreement and “fixture filing” as those terms are used in
the applicable Uniform Commercial Code. Information relative to the security
interest created hereby may be obtained by written request to Mortgagee at its
mailing address set forth on Page 1 hereof.

ARTICLE VI

DEFAULTS; REMEDIES

Section 6.01. As used herein, a “Default” shall mean the occurrence of one of
the events described in either of clause (i) or clause (ii) of Section 6.08(a)
of the PPPFA.

Section 6.02. Intentionally Omitted.

Section 6.03. Default Remedies.

(a) If a Default occurs, this Mortgage may be enforced as a mortgage, and
Mortgagee may exercise any right, power or remedy permitted to it hereunder,
under the PPPFA or under any of the other Transaction Documents or by law or in
equity, and, without limiting the generality of the foregoing, Mortgagee may,
personally or by its agents, to the maximum extent permitted by law:

(i) enter and take possession of the Mortgaged Property or any part thereof,
exclude Mortgagor and all Persons claiming under Mortgagor whose claims are
junior to this Mortgage, wholly or partly therefrom, and use, operate, manage
and control the same

 

-16-



--------------------------------------------------------------------------------

either in the name of Mortgagor or otherwise as Mortgagee may deem best, and
upon such entry, from time to time at the expense of Mortgagor and the Mortgaged
Property, make all such repairs, replacements, alterations, additions or
improvements to the Mortgaged Property or any part thereof as Mortgagee may deem
proper and, whether or not Mortgagee has so entered and taken possession of the
Mortgaged Property or any part thereof, collect and receive all the rents and
profits and apply the same, to the maximum extent permitted by law, to the
payment of all expenses which Mortgagee may be authorized to make under this
Mortgage, or under the PPPFA or the other Transaction Documents, the remainder
to be applied to the payment of the Secured Obligations until the same shall
have been repaid in full; if Mortgagee demands or attempts to take possession of
the Mortgaged Property or any portion thereof in the exercise of any rights
hereunder, Mortgagor shall promptly turn over and deliver complete possession
thereof to Mortgagee; and/or

(ii) to the maximum extent permitted by law, personally or by agents, with or
without entry, if Mortgagee deems it advisable:

(x) sell the Mortgaged Property at a sale or sales held at such place or places
and time or times and upon such notice and otherwise in such manner as may be
required by law, or, in the absence of any such requirement, as Mortgagee may
deem appropriate, and from time to time adjourn any such sale by announcement at
the time and place specified for such sale or for such adjourned sale without
further notice, except such as may be required by law;

(y) proceed to protect and enforce its rights under this Mortgage, by suit for
specific performance of any covenant contained herein, in the PPPFA or in any
other Transaction Documents or in aid of the execution of any power granted
herein, in the PPPFA or in any other Transaction Documents, or for the
foreclosure of this Mortgage and the sale of the Mortgaged Property under the
judgment or decree of a court of competent jurisdiction, or for the enforcement
of any other right as Mortgagee may deem most effectual for such purpose,
provided, that in the event of a sale, by foreclosure or otherwise, of less than
all of the Mortgaged Property, this Mortgage shall continue as a lien on, and
security interest in, the remaining portion of the Mortgaged Property; and/or

(z) exercise any or all of the remedies available to a secured party under the
applicable Uniform Commercial Code, including, without limitation:

(1) either personally or by means of a court-appointed receiver, take possession
of all or any of the Fixtures and the Equipment and exclude therefrom Mortgagor
and all Persons claiming under Mortgagor, and thereafter hold, store, use,
operate, manage, maintain and control, make repairs, replacements, alterations,
additions and improvements to and exercise all rights and powers of Mortgagor in
respect of the Fixtures and the Equipment or any part thereof; if Mortgagee
demands or attempts to take possession of the Fixtures or the Equipment in the
exercise of any rights hereunder, Mortgagor shall promptly turn over and deliver
complete possession thereof to Mortgagee;

 

-17-



--------------------------------------------------------------------------------

(2) upon notice to Mortgagor, make such payments and do such acts as Mortgagee
may deem necessary to protect its security interest in the Fixtures and the
Equipment, including, without limitation, paying, purchasing, contesting or
compromising any encumbrance which is prior to or superior to the security
interest granted hereunder, and in exercising any such powers or authority
paying all expenses incurred in connection therewith;

(3) require Mortgagor to assemble the Fixtures and the Equipment or any portion
thereof, at a place designated by Mortgagee and reasonably convenient to both
parties, and promptly to deliver the Fixtures and the Equipment to Mortgagee, or
an agent or representative designated by it; Mortgagee, and its agents and
representatives, shall have the right to enter upon the Property to exercise
Mortgagee’s rights hereunder;

(4) sell, lease or otherwise dispose of the Fixtures and the Equipment, with or
without having the Fixtures or the Equipment at the place of sale, and upon such
terms and in such manner as Mortgagee may determine (and Mortgagee or any other
holder or holders of any of the Secured Obligations (each, a “Holder”) may be a
purchaser at any such sale); and/or

(5) unless the Fixtures or the Equipment are perishable or threaten to decline
speedily in value or are of a type customarily sold on a recognized market,
Mortgagee shall give Mortgagor at least ten days’ prior notice of the time and
place of any sale of the Fixtures or the Equipment or other intended disposition
thereof.

(b) If a Default occurs, Mortgagee, to the maximum extent permitted by law,
shall be entitled, as a matter of right, to the appointment of a receiver of the
Mortgaged Property without regard to the adequacy of the security for the
Secured Obligations or the solvency of Mortgagor. Mortgagor hereby irrevocably
consents to such appointment and waives notice of any application therefor. Any
such receiver or receivers shall have all the usual powers and duties of
receivers in like or similar cases and all the powers and duties of Mortgagee in
case of entry and shall continue as such and exercise all such powers until the
date of confirmation of sale of the Mortgaged Property, unless such receivership
is sooner terminated.

(c) If a Default occurs and this Mortgage is being enforced pursuant to clause
(a) above, Mortgagor shall, to the maximum extent permitted by law, pay to
Mortgagee, or to any receiver appointed at the request of Mortgagee to collect
rents, the fair and reasonable rental value for the use and occupancy of the
Land, the Improvements, the Fixtures and the Equipment or of such part thereof
as may be in the possession of Mortgagor. Upon default in the payment thereof,
Mortgagor shall vacate and surrender possession of the Land, the Improvements,
the Fixtures and the Equipment to Mortgagee or such receiver, and upon a failure
so to do may be evicted by summary proceedings.

 

-18-



--------------------------------------------------------------------------------

(d) In any sale under any provision of this Mortgage or pursuant to any judgment
or decree of court, the Mortgaged Property, to the maximum extent permitted by
law, may be sold in one or more parcels or as an entirety and in such order as
Mortgagee may elect, without regard to the right of Mortgagor or any Person
claiming under Mortgagor to the marshaling of assets. The purchaser at any such
sale shall take title to the Mortgaged Property or the part thereof so sold free
and discharged of the estate of Mortgagor therein, the purchaser being hereby
discharged from all liability to see to the application of the purchase money.
Any Person, including Mortgagee or any Holder, may purchase at any such sale.
Upon the completion of any such sale by virtue of this Section 6.03, Mortgagee
shall execute and deliver to the purchaser an appropriate instrument which shall
effectively transfer all of Mortgagor’s and Mortgagee’s estate, right, title,
interest, property, claim and demand in and to the Mortgaged Property or portion
thereof so sold, but without any covenant or warranty, express or implied.
Mortgagee is hereby irrevocably appointed the attorney-in-fact of Mortgagor in
its name and stead to make all appropriate transfers and deliveries of the
Mortgaged Property or any portions thereof so sold and, for that purpose,
Mortgagee may execute all appropriate instruments of transfer, and may
substitute one or more Persons with like power, Mortgagor hereby ratifying and
confirming all that said attorneys or such substitute or substitutes shall
lawfully do by virtue hereof. Nevertheless, Mortgagor shall ratify and confirm,
or cause to be ratified and confirmed, any such sale or sales by executing and
delivering, or by causing to be executed and delivered, to Mortgagee or to such
purchaser or purchasers all such instruments as may be advisable, in the sole
judgment of Mortgagee, for such purpose, and as may be designated in such
request. Any sale or sales made under or by virtue of this Mortgage, to the
extent not prohibited by law, shall operate to divest all the estate, right,
title, interest, property, claim and demand whatsoever, whether at law or in
equity, of Mortgagor in, to and under the Mortgaged Property, or any portions
thereof so sold, and shall be a perpetual bar both at law and in equity against
Mortgagor and against any and all Persons claiming or who may claim the same, or
any part thereof, by, through or under Mortgagor, as applicable. The powers and
agency herein granted are coupled with an interest and are irrevocable.

(e) To the maximum extent permitted by law, all rights of action under the
PPPFA, this Mortgage and the other Transaction Documents may be enforced by
Mortgagee without the possession of such documents and without the production
thereof at any trial or other proceeding relating thereto.

Section 6.04. Compliance with Mortgage Foreclosure Law.

(a) If any provision of this Mortgage is inconsistent with any applicable
provision of the Illinois Mortgage Foreclosure Act, 735 ILCS 5/15-101, et seq.
(1998) (as the same may be amended or restated, the “Act”), the provisions of
the Act shall take precedence over the provisions of this Mortgage, but shall
not invalidate or render unenforceable any other provision of this Mortgage that
can fairly be construed in a manner consistent with the Act.

 

-19-



--------------------------------------------------------------------------------

(b) Without in any way limiting or restricting any of Mortgagee’s rights,
remedies, powers and authorities under this Mortgage, and in addition to all of
such rights, remedies, powers, and authorities, Mortgagee shall also have and
may exercise any and all rights, remedies, powers and authorities which the
holder of a mortgage is permitted to have or exercise under the provisions of
the Act, as the same may be amended from time to time. If any provision of this
Mortgage grants to Mortgagee any rights, remedies, powers or authorities upon
default of Mortgagor that are more limited than the rights that would otherwise
be vested in Mortgagee under the Act in the absence of said provision, Mortgagee
shall be vested with all of the rights, remedies, powers and authorities granted
in the Act to the fullest extent permitted by law.

(c) Without limiting the generality of the foregoing, all expenses incurred by
Mortgagee, to the fullest extent reimbursable, under Sections 5/15-1510,
5/15-1512, or any other provision of the Act, whether incurred before or after
any decree or judgment of foreclosure, and whether or not enumerated in any
other provision of this Mortgage, shall be added to the indebtedness secured by
this Mortgage and by the judgment of foreclosure as additional Secured
Obligations.

Section 6.05. Application of Proceeds. The proceeds of any sale made either
under the power of sale hereby given or under a judgment, order or decree made
in any action to foreclose or to enforce this Mortgage, or of any monies held by
Mortgagee hereunder shall be applied to the Secured Obligations as determined by
Mortgagee.

Section 6.06. Powers of Mortgagee. To the maximum extent permitted by law,
Mortgagee may at any time or from time to time renew or extend this Mortgage or
(with the agreement of Mortgagor) alter or modify the same in any way, or waive
any of the terms, covenants or conditions hereof, in whole or in part, and may
release or reconvey any portion of the Mortgaged Property or any other security,
and grant such extensions and indulgences in relation to the Secured
Obligations, or release any Person liable therefor as Mortgagee may determine
without the consent of any junior lienor or encumbrancer, without any obligation
to give notice of any kind thereto, without in any manner affecting the priority
of the lien and estate of this Mortgage on or in any part of the Mortgaged
Property, and without affecting the liability of any other Person liable for any
of the Secured Obligations.

Section 6.07. Mortgagor’s Waiver of Rights. Except as otherwise expressly set
forth herein or in the other Transaction Documents, to the maximum extent
permitted by law, Mortgagor hereby waives the benefit of all laws now existing
or that may subsequently be enacted providing for (i) any appraisement before
sale of any portion of the Mortgaged Property, (ii) any extension of the time
for the enforcement of the collection of the indebtedness or the creation or
extension of a period of redemption from any sale made in collecting such debt,
(iii) exemption of the Mortgaged Property from attachment, levy or sale under
execution or exemption from civil process or (iv) any requirement that the
Mortgaged Property be sold in separate lots, trusts or parcels. Except as
otherwise expressly set forth herein, to the fullest extent Mortgagor may do so,
Mortgagor agrees that it shall not at any time insist upon, plead, claim or take
the benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, exemption, extension or redemption, reinstatement
or requiring foreclosure of this Mortgage before exercising any other remedy
granted hereunder and

 

-20-



--------------------------------------------------------------------------------

Mortgagor, for itself and its successors and assigns, and for any and all
Persons ever claiming any interest in the Mortgaged Property, to the maximum
extent permitted by law, hereby waives and releases all rights of redemption,
reinstatement, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of the secured indebtedness and marshaling in
the event of foreclosure of the liens hereby created.

Section 6.08. Multiple Security. If the Mortgaged Property consists of one or
more parcels, whether or not contiguous and whether or not located in the same
county, then to the maximum extent permitted by law, Mortgagee may, in its sole
discretion, commence or consolidate in a single foreclosure action all
foreclosure proceedings against all such collateral securing the Secured
Obligations (including the Mortgaged Property), which action may be brought or
consolidated in the courts of any county in which any of such collateral is
located. Mortgagor acknowledges that the right to maintain a consolidated
foreclosure action is a specific inducement to Mortgagee to enter into the
PPPFA, and Mortgagor expressly and irrevocably waives any objections to the
commencement or consolidation of the foreclosure proceedings in a single action
and any objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have. Mortgagor further agrees that if
Mortgagee prosecutes one or more foreclosure or other proceedings against a
portion of the Mortgaged Property or against any collateral other than the
Mortgaged Property, which collateral directly or indirectly secures the Secured
Obligations, or if Mortgagee obtains a judgment of foreclosure and sale or
similar judgment against such collateral, then, whether or not such proceedings
are being maintained or judgments were obtained in or outside the state in which
the Mortgaged Property is located, Mortgagee may commence or continue
foreclosure proceedings and exercise its other remedies granted in this Mortgage
(or otherwise) against all or any part of the Mortgaged Property and Mortgagor
waives any objections to the commencement or continuation of a foreclosure of
this Mortgage or exercise of any other remedies hereunder based on such other
proceedings or judgments, and waives any right to seek to dismiss, stay, remove,
transfer or consolidate either any action under this Mortgage or such other
proceedings on such basis. Neither the commencement nor continuation of
proceedings to foreclose this Mortgage nor the exercise of any other rights
hereunder (or otherwise) nor the recovery of any judgment by Mortgagee in any
such proceedings will prejudice, limit or preclude Mortgagee’s right to commence
or continue one or more foreclosure or other proceedings or obtain a judgment
against any other collateral (either in or outside the state in which the
Mortgaged Property is located) which secures the Secured Obligations, and
Mortgagor expressly waives any objections to the commencement of, continuation
of, or entry of a judgment in such other proceedings or exercise of any remedies
in such proceedings based upon any action or judgment connected to this
Mortgage, and Mortgagor also waives any right to seek to dismiss, stay, remove,
transfer or consolidate either such other proceedings or any action under this
Mortgage on such basis.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Notices. All notices, requests and demands to or upon Mortgagee or
Mortgagor shall be given in accordance with Section 11.01 of the Agreement.

 

-21-



--------------------------------------------------------------------------------

Section 7.02. Severability. Any provision of this Mortgage that is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. If any
portion of the Secured Obligations is for any reason not secured by a valid and
enforceable lien upon any part of the Mortgaged Property, then any payments made
in respect of the Secured Obligations (whether voluntary or under foreclosure or
other enforcement action or procedure or otherwise) shall, for purposes of this
Mortgage (except to the extent otherwise required by law) be deemed to be made
(i) first, in respect of the portion of the Secured Obligations not secured by
the lien of this Mortgage, (ii) second, in respect of the portion of the Secured
Obligations secured by the lien of this Mortgage, but which lien is on less than
all of the Mortgaged Property, and (iii) last, to the portion of the Secured
Obligations secured by the lien of this Mortgage, and which lien is on all of
the Mortgaged Property.

Section 7.03. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Mortgage may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Mortgagor and Mortgagee.

(b) No failure to exercise, nor any delay in exercising, on the part of
Mortgagee, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder will preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. A waiver by Mortgagee of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Mortgagee would otherwise have on any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by any other Settlement Document, applicable law, or in equity.

Section 7.04. Section Headings. The section headings used in this Mortgage are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

Section 7.05. Successors and Assigns. This Mortgage shall run with the Land and
be binding upon the successors and assigns of Mortgagor and shall inure to the
benefit of Mortgagee, and its successors and assigns.

Section 7.06. Conflicts and Merger. In the event of a conflict between the terms
and provisions hereof and the terms and provisions of the PPPFA, such
conflicting terms and provisions of the PPPFA shall control. This Mortgage,
together with the PPPFA and other Transaction Documents, constitutes the entire
agreement between Mortgagor and Mortgagee with respect to the subject matter
hereof and thereof, and supersedes all prior agreements and understandings, if
any, relating to the subject matter hereof or thereof. Any promises,
representations, warranties or guarantees not herein contained and hereinafter
made shall have no force and effect unless in writing signed by the parties
hereto.

 

-22-



--------------------------------------------------------------------------------

Section 7.07. Partial Release; Full Release. Mortgagee may release, for such
consideration or none, as it may require, any portion of the Mortgaged Property
without, as to the remainder of the Mortgaged Property, in any way impairing or
affecting the lien, security interest and priority herein provided for Mortgagee
compared to any other lien holder or secured party. Further, upon payment and
performance of the Secured Obligations in full, Mortgagee shall at Mortgagor’s
sole expense execute and deliver to Mortgagor such documents and instruments as
may be required to release the lien and security interest created by this
Mortgage.

Section 7.08. Limitations on Recourse.

(a) Limitation of Liability of SUBI Trustee. It is expressly understood and
agreed that this Mortgage is executed by U.S. Bank Trust National Association,
not individually or personally but, under the Trust Agreement, solely as SUBI
Trustee (as defined in the Trust Agreement as same exists as of the date of this
Mortgage), in the exercise of the power and authority conferred and vested in it
as such SUBI Trustee, and that each and all of the representations, undertakings
and agreements herein or therein made on the part of the SUBI Trustee or
Mortgagor are intended not as personal representations, undertakings and
agreements by U.S. Bank Trust National Association, or for the purpose or with
the intention of binding U.S. Bank Trust National Association, personally, but
are made and intended for the purpose of binding only the applicable SUBI
Portfolio (as defined in the Trust Agreement as same exists as of the date of
this Mortgage), that nothing herein contained shall be construed as creating any
liability of U.S. Bank Trust National Association, or any incorporator or any
past, present or future subscriber to the capital stock of, or stockholder,
officer or director of U.S. Bank Trust National Association, to perform any
covenant either express or implied contained herein or in the other Transaction
Documents to which the SUBI Trustee or Mortgagor is a party, and that so far as
U.S. Bank Trust National Association, is concerned, any Person shall look solely
to the applicable SUBI Portfolio for the performance of any obligation hereunder
or thereunder or under any of the instruments referred to herein or therein;
provided, that nothing contained in this Section 6.08 shall be construed to
limit in scope or substance any general corporate liability of U.S. Bank Trust
National Association as expressly provided in the Trust Agreement or in the
Participation Agreement. As used herein, “Trust Agreement” shall mean that
certain trust agreement dated as of October 28, 2003 (as amended, supplemented,
or otherwise modified from time to time) between SRC O.P. Corporation, as owner
participant and initial beneficiary, and U.S. Bank Trust National Association,
as trustee of the Undivided Trust Interest and as Owner Trustee, and
“Participation Agreement” shall mean that certain participation agreement dated
as of November 24, 2003, among SRC O.P. Corporation, U.S. Bank Trust National
Association, SRC Facilities Statutory Trust No. 2003-A, SRC Real Estate (TX),
LP, Sears, Roebuck and Co., SRC Depositor Corporation, and Wells Fargo Bank
Minnesota, N.A.

(b) Limitation of Liability to the Mortgaged Property. Anything (other than
Section 7.08(a)) in this Mortgage or the other Transaction Documents to the
contrary notwithstanding, Mortgagee shall not have any claim, remedy or right
hereunder to proceed against SUBI Trustee, or U.S. Bank Trust National
Association on a recourse basis or any past, present or future beneficiary,
stockholder, subscriber of capital stock, officer, director, incorporator,
partner, employee, agent or affiliate of any thereof whether by virtue of any
statute

 

-23-



--------------------------------------------------------------------------------

or rule of law or by enforcement of any penalty or assessment or otherwise, for
the payment of any deficiency or any other sum owing on account of the payment
of any liability resulting from any breach of any representation, agreement or
warranty of any nature whatsoever in this Mortgage or any other Transaction
Document from any source other than the Mortgaged Property, any other collateral
provided under the Transaction Documents or arising under ERISA Section 4068,
and/or Company and any of its Subsidiaries personally under the Transaction
Documents or applicable law; and Mortgagee, by the acceptance of this Mortgage,
waives and releases any liability hereunder of SUBI Trustee and U.S. Bank Trust
National Association on a recourse basis or any past, present or future
beneficiary, stockholder, subscriber of capital stock, officer, director,
incorporator, partner, employee, agent or affiliate of any thereof for and on
account of such liability, and Mortgagee agrees to look solely to the Mortgaged
Property, any other collateral provided under the Transaction Documents or
arising under ERISA Section 4068, and/or Company and any of its Subsidiaries
personally, for the payment or satisfaction of such liability.

Section 7.09. [Multi-Series Trust. Mortgagor represents, warrants and covenants
that (a) it is a multi-series Delaware statutory trust and each of the Sites
(except the Sites located in the State of Maryland) is allocated to a separate
series of such Delaware statutory trust, and (b) each series of such trust is
and shall be liable for and subject to the Secured Obligations.] [NTD: TO BE
INCLUDED IF A STATUTORY TRUST.]

Section 7.10. GOVERNING LAW. THIS MORTGAGE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCLUDING
ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT REFER SAME TO THE LAWS OF
ANOTHER JURISDICTION); PROVIDED THAT THE CREATION, PERFECTION AND ENFORCEMENT OF
SECURITY INTEREST GRANTED BY THIS MORTGAGE SHALL BE GOVERNED BY THE LAWS OF THE
STATE IN WHICH THE LAND IS LOCATED.

Section 7.11. WAIVER OF JURY TRIAL. EACH OF MORTGAGOR AND MORTGAGEE HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
THE RIGHT TO TRIAL BY JURY IN ANY LEGAL OR EQUITABLE ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS MORTGAGE OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THE SUBJECT MATTER OF ANY OF THE FOREGOING.

Section 7.12. Waiver of Certain Rights. Mortgagor hereby waives its right to
assert against Mortgagee, its successors and assigns, any and all claims,
defenses and counterclaims based on an election of remedies in the event
Mortgagee acts in accordance with the terms of this Mortgage, the PPPFA, the
other Transaction Documents, or applicable law.

Section 7.13. Amounts Secured. All costs or expenses advanced or incurred by
Mortgagee in connection with this Mortgage shall: (i) be deemed demand
obligations, (ii) bear interest from the date of demand at the Default Rate
until paid, (iii) be part of, together with such interest, the Secured
Obligations, and (iv) be secured by this Mortgage. Mortgagee, upon making any
such advance, shall also be subrogated to rights of the Person receiving such
advance.

 

-24-



--------------------------------------------------------------------------------

Section 7.14. Maximum Amount. The aggregate maximum principal amount of
indebtedness that may be secured hereby is $[        ].

Section 7.15. Mortgage Tax Statement. This Mortgage does not cover real property
principally improved or to be improved by one or more structures containing, in
the aggregate, not more than six residential dwelling units, each having its own
separate cooking facilities.

Section 7.16. Illinois Specific Provisions Business Loan. The proceeds of the
obligations secured hereby will be used for the purposes specified in 815 ILCS
205/4 (1998), and the principal obligation secured hereby constitutes a
“business loan” coming within the definition and purview of said section.

Section 7.17. Any and all costs and expenses incurred by Mortgagee in connection
with the exercise of any rights or remedies of Mortgagee under this Mortgage,
together with interest thereon at the Default Rate from the date incurred by
Mortgagee until actually paid by Mortgagor, shall be immediately paid by
Mortgagor on demand and shall be secured by this Mortgage and by all other
Transaction Documents securing all or any part of the Secured Obligations.

Section 7.18. Subordination. Notwithstanding anything contained in this Mortgage
to the contrary, the liens, security interests and assignments of this Mortgage
are subordinate and inferior to the liens, security interests and assignments of
the First Mortgage. Any enforcement by Mortgagee of the liens, security interest
and assignments of this Mortgage shall be subject to the liens, security
interests and assignments of the First Mortgage.

Section 7.19. [Capacity as Trustee. It is expressly understood and agreed by the
parties hereto that (a) this Mortgage is executed and delivered by U.S. Bank
Trust National Association, not individually or personally but solely as trustee
of the SRC Facilities Statutory Trust No. 2003-A, in the exercise of the powers
and authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of Mortgagor is made and
intended not as personal representations, undertakings and agreements by U.S.
Bank Trust National Association but is made and intended for the purpose of
binding only Mortgagor, (c) nothing herein contained shall be construed as
creating any liability on U.S. Bank Trust National Association, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties
hereto, (d) U.S. Bank Trust National Association has made no investigation as to
the accuracy or completeness of any representations and warranties made by
Mortgagor in this Mortgage and (e) under no circumstances shall U.S. Bank Trust
National Association be personally liable for the payment of any indebtedness or
expenses of Mortgagor or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by Mortgagor under this
Mortgage or any other related document.]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

MORTGAGOR [                    ] By:  

 

 

-26-



--------------------------------------------------------------------------------

STATE OF [ILLINOIS]   )     )   ss.: COUNTY OF [COOK]   )  

On the      day of     , 20    , before me, the undersigned, a notary public in
and for said state, personally appeared                     , personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument, and acknowledged to me that
he/she executed the same in his/her capacity and that by his/her signature on
the instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

 

Notary Public

 

-27-



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description of the Land



--------------------------------------------------------------------------------

Mortgage Signature Pages



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK TRUST
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

 

Notary Public

 

LOGO [g143938seal2.jpg]

  [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Fairbanks, AK Store No. 2819



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK TRUST
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

 

Notary Public

 

LOGO [g143938seal2.jpg]

 

[SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Thornton, Colorado Store No. 1831



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK TRUST
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

  Notary Public  

LOGO [g143938seal2.jpg]

 

[SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Aurora, Colorado Store No. 1141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK TRUST
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

 

Notary Public

 

LOGO [g143938seal2.jpg]

  [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Chapel Hills, Colorado Store No. 1221



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor”   SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

 

Notary Public

 

LOGO [g143938seal2.jpg]

  [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Denver-Southwest, Colorado Store No. 1271



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Security Instrument to be duly
executed and delivered as of the date first above written.

 

“Borrower” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK TRUST
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Signed, sealed, and delivered this 17th day of MARCH, 2016 in the presence of:

LOGO [g143938exhpg036.jpg]

 

Unofficial Witness

/s/ VICKY EATON

Notary Public Commission expires:  

4/17/19

     LOGO [g143938seal2.jpg]

[Affix notarial seal or stamp]

 

Deed to Secure Debt, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Douglasville, GA Store No. 1095



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Security Instrument to be duly
executed and delivered as of the date first above written.

 

“Borrower” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK TRUST
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Signed, sealed, and delivered this 17th day of MARCH, 2016 in the presence of:

LOGO [g143938exhpg037.jpg]

 

Unofficial Witness

/s/ VICKY EATON

Notary Public

Commission expires:  

4/17/19

LOGO [g143938seal2.jpg]

[Affix notarial seal or stamp]

 

Deed to Secure Debt, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Tucker, GA Store No. 8745



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Security Instrument to be duly
executed and delivered as of the date first above written.

 

  “Borrower’’ SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Signed, sealed, and delivered this 17th day of MARCH, 2016 in the presence of:

LOGO [g143938exhpg038.jpg]

 

Unofficial Witness

/s/ VICKY EATON

Notary Public Commission expires:  

4/17/19

LOGO [g143938seal2.jpg]

 

[Affix notarial seal or stamp]

 

Deed to Secure Debt, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Augusta, Georgia Store No. 1035



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Security Instrument to be duly
executed and delivered as of the date first above written.

 

  “Borrower” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Signed, sealed, and delivered

this 17th day of MARCH, 2016

in the presence of:

LOGO [g143938exhpg039.jpg]

 

Unofficial Witness

/s/ VICKY EATON

Notary Public Commission expires:  

4/17/19

LOGO [g143938seal2.jpg]

 

[Affix notarial seal or stamp]

 

Deed to Secure Debt, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Atlanta-Cobb, Georgia Store No. 1155



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Security Instrument to be duly
executed and delivered as of the date first above written.

 

  “Borrower” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Signed, sealed, and delivered

this 17th day of MARCH, 2016

in the presence of:

LOGO [g143938exhpg040.jpg]

 

Unofficial Witness

/s/ VICKY EATON

Notary Public Commission expires:  

4/17/19

LOGO [g143938seal2.jpg]

 

[Affix notarial seal or stamp]

 

Deed to Secure Debt, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Atlanta-Southlake, Georgia Store No. 1565



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Security Instrument to be duly
executed and delivered as of the date first above written.

 

  “Borrower” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Signed, sealed, and delivered

this 17th day of MARCH, 2016

in the presence of:

LOGO [g143938exhpg041.jpg]

 

Unofficial Witness

/s/ VICKY EATON

Notary Public Commission expires:  

4/17/19

LOGO [g143938seal2.jpg]

 

[Affix notarial seal or stamp]

 

Deed to Secure Debt, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Atlanta-Gwinnett Place, Georgia Store No. 1685



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Security Instrument to be duly
executed and delivered as of the date first above written.

 

  “Borrower” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Signed, sealed, and delivered

this 17th day of MARCH, 2016

in the presence of:

LOGO [g143938exhpg042.jpg]

 

Unofficial Witness

/s/ VICKY EATON

Notary Public Commission expires:  

4/17/19

LOGO [g143938seal2.jpg]

 

[Affix notarial seal or stamp]

 

Deed to Secure Debt, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Waycross, Georgia Store No. 2115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Security Instrument to be duly
executed and delivered as of the date first above written.

 

  “Borrower” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Signed, sealed, and delivered

this 17th day of MARCH, 2016

in the presence of:

LOGO [g143938exhpg043.jpg]

 

Unofficial Witness

/s/ VICKY EATON

Notary Public Commission expires:  

4/17/19

LOGO [g143938seal2.jpg]

 

[Affix notarial seal or stamp]

 

Deed to Secure Debt, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Athens, Georgia Store No. 2845



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]

 

[SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Bloomingdale, IL Store No. 1172



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Peoria, IL Store No. 1321



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]   [SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Springfield, IL Store No. 1780



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee By:  

/s/ JOSE A. GALARZA

Name:  

JOSE A. GALARZA

Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]   [SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

West Dundee, IL Store No. 1820



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]   [SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Chicago Ridge, IL Store No. 1840



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]   [SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Peru, IL Store No. 2121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Crystal Lake, IL Store No. 2250



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Merrillville, Indiana Store No. 1650



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

Before me, a Notary Public in and for said County and State, personally appeared
JOSE A. GALARZA, the VICE PRESIDENT of U.S. Bank Trust National Association, as
SUBI Trustee of SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, and
acknowledged the execution of the foregoing instrument as such officer acting
for and on behalf of said Trustee.

Witness my hand and Notarial Seal this 17th day of MARCH, 2016.

 

LOGO [g143938seal2.jpg]

  

/s/ VICKY EATON

   (signature)   

VICKY EATON

   (printed name)

My Commission Expires:

  

Notary Public

   COOK   

Resident of ILLINOIS

County

  

 

This instrument was prepared by and after recording, return to:
                                                             , Esq. Pension
Benefit Guaranty Corporation 1200 K Street, NW Washington, DC 20005

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.
                                                                      
                                         
                                                    

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Merrillville, Indiana Store No. 1650



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Castleton Square Mall, Indianapolis, Indiana Store No. 1600



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

Before me, a Notary Public in and for said County and State, personally appeared
JOSE A. GALARZA, the VICE PRESIDENT of U.S. Bank Trust National Association, as
SUBI Trustee of SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, and
acknowledged the execution of the foregoing instrument as such officer acting
for and on behalf of said Trustee.

Witness my hand and Notarial Seal this 17th day of MARCH, 2016.

 

LOGO [g143938seal2.jpg]   

/s/ VICKY EATON

   (signature)   

VICKY EATON

   (printed name) My Commission Expires:    Notary Public    COOK    Resident of
ILLINOIS County   

 

This instrument was prepared by and after recording, return to:
                                                             , Esq. Pension
Benefit Guaranty Corporation 1200 K Street, NW Washington, DC 20005

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.
                                                                  
                                         
                                                    

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Castleton Square Mall, Indianapolis, Indiana Store No. 1600



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Indianapolis, Indiana Store No. 1680



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

Before me, a Notary Public in and for said County and State, personally appeared
JOSE A. GALARZA, the VICE PRESIDENT of U.S. Bank Trust National Association, as
SUBI Trustee of SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, and
acknowledged the execution of the foregoing instrument as such officer acting
for and on behalf of said Trustee.

Witness my hand and Notarial Seal this 17th day of MARCH, 2016.

 

LOGO [g143938seal2.jpg]   

/s/ VICKY EATON

   (signature)      

VICKY EATON

   (printed name) My Commission Expires:    Notary Public    COOK    Resident of
ILLINOIS County   

This instrument was prepared by and

after recording, return to:

                                                             , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.
                                                                      
                                         
                                                    

 

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Indianapolis, Indiana Store No. 1680



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor”

SCR FACILITIES STATUTORY TRUST

No. 2003-A, a Delaware statutory trust acting only with respect to the
applicable SUBI Portfolio

By:   U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association, not
in its individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Mishawaka, Indiana Store No. 1800



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

Before me, a Notary Public in and for said County and State, personally appeared
JOSE A. GALARZA, the VICE PRESIDENT of U.S. Bank Trust National Association, as
SUBI Trustee of SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, and
acknowledged the execution of the foregoing instrument as such officer acting
for and on behalf of said Trustee.

Witness my hand and Notarial Seal this 17th day of MARCH, 2016.

 

LOGO [g143938seal2.jpg]   

/s/ VICKY EATON

   (signature)      

VICKY EATON

   (printed name) My Commission Expires:    Notary Public    COOK    Resident of
ILLINOIS County   

This instrument was prepared by and

after recording, return to:

                                                             , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.
                                                                      
                                         
                                                    

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Mishawaka, Indiana Store No. 1800



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Michigan City, Indiana Store No. 2290



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

Before me, a Notary Public in and for said County and State, personally appeared
JOSE A. GALARZA, the VICE PRESIDENT of U.S. Bank Trust National Association, as
SUBI Trustee of SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, and
acknowledged the execution of the foregoing instrument as such officer acting
for and on behalf of said Trustee.

Witness my hand and Notarial Seal this 17th day of MARCH, 2016.

 

LOGO [g143938seal2.jpg]   

/s/ VICKY EATON

   (signature)      

VICKY EATON

   (printed name) My Commission Expires:    Notary Public    COOK    Resident of
ILLINOIS County   

This instrument was prepared by and

after recording, return to:

                                                             , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Michigan City, Indiana Store No. 2290



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

This instrument was acknowledged before me on this 17th day of MARCH, 2016, by
JOSE A.GALARZA as VICE PRESIDENT of U.S. Bank Trust National Association,
Trustee of SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, on behalf of which
this instrument was executed.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]

 

[SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Sioux City, Iowa Store No. 2422



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:        

/s/ JOSE A. GALARZA

          Name:  

JOSE A. GALARZA

          Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

This instrument was acknowledged before me on this 17th day of MARCH, 2016, by
JOSE A.GALARZA as VICE PRESIDENT of U.S. Bank Trust National Association,
Trustee of SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, on behalf of which
this instrument was executed.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]

 

[SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Davenport, Iowa Store No. 2760



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank
National Trust Association, not in its individual capacity, but solely as SUBI
Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   SS.: COUNTY OF COOK    )  

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]   [SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Des Moines, Iowa Store No. 1012



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]   [SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Topeka, KS Store No. 1642



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

This Mortgage Prepared By and after recording return to:

 

 

 

 

[signed]  

 

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Florence, KY Store No. 1730



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]   [SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Florence, KY Store No. 1730



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

This Mortgage Prepared By and after recording return to:

 

 

 

 

[signed]  

 

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Louisville, KY Store No. 1790



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]   [SEAL]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Louisville, KY Store No. 1790



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Alexandria, LA Store No. 2087



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

BE IT KNOWN, that on this 17th day of March, 2016 (but for reference purposes
dated as of                     , 20    ), before me, the undersigned Notary
Public, duly commissioned and qualified in and for the County and State
aforesaid, and in the presence of the two undersigned competent witnesses,
personally came and appeared:

SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory trust, as
Mortgagor, having a mailing address c/o U.S. Bank Trust National Association,
400 N. Michigan Avenue 2nd Floor, Chicago, Illinois 60611, and having a federal
taxpayer identification number of 20-0400527, appearing herein through its
undersigned duly authorized representative,

who declared that Mortgagor does by these presents execute the foregoing
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
and declare and acknowledge an indebtedness unto:

U.S. BANK TRUST NATIONAL ASSOCIATION, as Security Trustee, and in such capacity
Mortgagee, having a mailing address of 400 N. Michigan Avenue, 2nd Floor,
Chicago, Illinois 60611, and a federal taxpayer identification number of
41-1973763.

THUS DONE AND PASSED in the place and on the day and in the month and year
hereinabove written, in the presence of the two undersigned witnesses who
hereunto sign their names with Mortgagor and me, Notary, after due reading of
the whole.

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Alexandria, LA Store No. 2087



--------------------------------------------------------------------------------

WITNESSES:     MORTGAGOR:    

SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust acting
only with respect to the applicable SUBI Portfolio

 

By: U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association, not in
its individual capacity, but solely as SUBI Trustee

LOGO [g143938exhp071a.jpg]     LOGO [g143938exhp071b.jpg]    

 

    By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

 

/s/ VICKY EATON

NOTARY PUBLIC

 

 

LOGO [g143938seal2.jpg]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Alexandria, LA Store No. 2087



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Baton Rouge. LA Store No. 1147



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

BE IT KNOWN, that on this 17th day of MARCH, 2016 (but for reference purposes
dated as of                     , 20    ), before me, the undersigned Notary
Public, duly commissioned and qualified in and for the County and State
aforesaid, and in the presence of the two undersigned competent witnesses,
personally came and appeared:

SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory trust, as
Mortgagor, having a mailing address c/o U.S. Bank Trust National Association,
400 N. Michigan Avenue 2nd Floor, Chicago, Illinois 60611, and having a federal
taxpayer identification number of 20-0400527, appearing herein through its
undersigned duly authorized representative,

who declared that Mortgagor does by these presents execute the foregoing
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
and declare and acknowledge an indebtedness unto:

U.S. BANK TRUST NATIONAL ASSOCIATION, as Security Trustee, and in such capacity
Mortgagee, having a mailing address of 400 N. Michigan Avenue, 2nd Floor,
Chicago, Illinois 60611, and a federal taxpayer identification number of
41-1973763.

THUS DONE AND PASSED in the place and on the day and in the month and year
hereinabove written, in the presence of the two undersigned witnesses who
hereunto sign their names with Mortgagor and me, Notary, after due reading of
the whole.

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Baton Rouge, LA Store No. 1147



--------------------------------------------------------------------------------

WITNESSES:     MORTGAGOR:    

SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust acting
only with respect to the applicable SUBI Portfolio

 

By: U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association, not in
its individual capacity, but solely as SUBI Trustee

 

LOGO [g143938exhp074a.jpg]     LOGO [g143938exhp074b.jpg]    

 

  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

 

/s/ VICKY EATON

NOTARY PUBLIC

 

LOGO [g143938seal2.jpg]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Baton Rouge, LA Store No. 1147



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:  

U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI

Trustee

  By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Baton Rouge, LA Store No. 1086



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )    ) ss.: COUNTY OF COOK    )

BE IT KNOWN, that on this 17th day of MARCH, 2016 (but for reference purposes
dated as of             , 20    ), before me, the undersigned Notary Public,
duly commissioned and qualified in and for the County and State aforesaid, and
in the presence of the two undersigned competent witnesses, personally came and
appeared:

SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory trust, as
Mortgagor, having a mailing address c/o U.S. Bank Trust National Association,
190 South LaSalle Street, 7th Floor, Mail Station: MK-IL-SL7R, Chicago, Illinois
60603 and having a federal taxpayer identification number of 20-0400527,
appearing herein through its undersigned duly authorized representative,

who declared that Mortgagor does by these presents execute the foregoing
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
and declare and acknowledge an indebtedness unto:

WELLS FARGO BANK, N.A., as Security Trustee for the benefit of the Holders of
the Mortgage Notes referred to above and in such capacity Mortgage, having a
mailing address of c/o                             , and a federal taxpayer
identification number of 94-1347393.

THUS DONE AND PASSED in the place and on the day and in the month and year
hereinabove written, in the presence of the two undersigned witnesses who
hereunto sign their names with Mortgagor and me, Notary, after due reading of
the whole.

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Baton Rouge, LA Store No. 1086



--------------------------------------------------------------------------------

WITNESSES:     MORTGAGOR:     SRC FACILITIES STATUTORY TRUST No.     2003-A, a
Delaware statutory trust acting only     with respect to the applicable SUBI
Portfolio    

 

By:

 

 

U.S. BANK TRUST NATIONAL

    ASSOCIATION, a national banking     association, not in its individual
capacity, but     solely as SUBI Trustee

LOGO [g143938exhp077a.jpg] LOGO [g143938exhp077b.jpg]

 

By:   

/s/ JOSE A. GALARZA

   Name:   

JOSE A. GALARZA

   Title:   

VICE PRESIDENT

 

 

/s/ VICKY EATON

NOTARY PUBLIC

 

LOGO [g143938seal2.jpg]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Baton Rouge, LA Store No. 1086



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL   ASSOCIATION, a national banking   association, not in its
individual capacity,   but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Bossier City, Louisiana Store No. 2677



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )    ) ss.: COUNTY OF COOK    )

BE IT KNOWN, that on this 17th day of MARCH, 2016 (but for reference purposes
dated as of             , 20    ), before me, the undersigned Notary Public,
duly commissioned and qualified in and for the County and State aforesaid, and
in the presence of the two undersigned competent witnesses, personally came and
appeared:

SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory trust, as
Mortgagor, having a mailing address c/o U.S. Bank Trust National Association,
400 N. Michigan Avenue 2nd Floor, Chicago, Illinois 60611, and having a federal
taxpayer identification number of 20-0400527, appearing herein through its
undersigned duly authorized representative,

who declared that Mortgagor does by these presents execute the foregoing
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
and declare and acknowledge an indebtedness unto:

U.S. BANK TRUST NATIONAL ASSOCIATION, as Security Trustee, and in such capacity
Mortgagee, having a mailing address of 400 N. Michigan Avenue, 2nd Floor,
Chicago, Illinois 60611, and a federal taxpayer identification number of
41-1973763.

THUS DONE AND PASSED in the place and on the day and in the month and year
hereinabove written, in the presence of the two undersigned witnesses who
hereunto sign their names with Mortgagor and me, Notary, after due reading of
the whole.

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Bossier City, Louisiana Store No. 2677



--------------------------------------------------------------------------------

WITNESSES:     MORTGAGOR:     SRC FACILITIES STATUTORY TRUST No.     2003-A, a
Delaware statutory trust acting only     with respect to the applicable SUBI
Portfolio    

 

By:

 

 

U.S. BANK TRUST NATIONAL

    ASSOCIATION, a national banking     association, not in its individual
capacity, but     solely as SUBI Trustee

LOGO [g143938exhpg080a.jpg] LOGO [g143938exhpg080b.jpg]

 

By:   

/s/ JOSE A. GALARZA

   Name:   

JOSE A. GALARZA

   Title:   

VICE PRESIDENT

 

 

/s/ VICKY EATON

NOTARY PUBLIC

 

LOGO [g143938seal2.jpg]

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Bossier City, Louisiana Store No. 2677



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor”

SRC FACILITIES STATUTORY TRUST No.

2003-A, a Delaware statutory trust acting only with

respect to the applicable SUBI Portfolio

By:   U.S. BANK TRUST NATIONAL   ASSOCIATION, a national banking   association,
not in its individual capacity,   but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Gretna, Louisiana Store No. 1286



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )    ) ss.: COUNTY OF COOK    )

BE IT KNOWN, that on this 17th day of MARCH, 2016 (but for reference purposes
dated as of             , 20    ), before me, the undersigned Notary Public,
duly commissioned and qualified in and for the County and State aforesaid, and
in the presence of the two undersigned competent witnesses, personally came and
appeared:

SRC Facilities Statutory Trust No. 2003-A. a Delaware statutory trust, as
Mortgagor, having a mailing address c/o U.S. Bank Trust National Association,
190 South LaSalle Street, 7th Floor, Mail Station: MK-IL-SL7R, Chicago, Illinois
60603 and having a federal taxpayer identification number of 20-0400527,
appearing herein through its undersigned duly authorized representative,

who declared that Mortgagor does by these presents execute the foregoing
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
and declare and acknowledge an indebtedness unto:

WELLS FARGO BANK, N.A., as Security Trustee for the benefit of the Holders of
the Mortgage Notes referred to above and in such capacity Mortgage, having a
mailing address of c/o                             , and a federal taxpayer
identification number of 94-1347393.

THUS DONE AND PASSED in the place and on the day and in the month and year
hereinabove written, in the presence of the two undersigned witnesses who
hereunto sign their names with Mortgagor and me, Notary, after due reading of
the whole.

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Gretna, Louisiana Store No. 1286



--------------------------------------------------------------------------------

WITNESSES:     MORTGAGOR:    

SRC FACILITIES STATUTORY TRUST No.

2003-A, a Delaware statutory trust acting only

with respect to the applicable SUBI Portfolio

    By:   U.S. BANK TRUST NATIONAL     ASSOCIATION, a national banking    
association, not in its individual capacity, but     solely as SUBI Trustee

LOGO [g143938exhpg083a.jpg] LOGO [g143938exhpg083b.jpg]

 

 

By:   

/s/ JOSE A. GALARZA

   Name:   

JOSE A. GALARZA

   Title:   

VICE PRESIDENT

 

 

/s/ VICKY EATON

NOTARY PUBLIC

 

LOGO [g143938seal2.jpg]

 

 

Mortgage, Assignment of Leases and Rents,

Security Agreement and Fixture Filing

Gretna, Louisiana Store No. 1286



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor”

SRC FACILITIES STATUTORY TRUST No.

2003-A, a Delaware statutory trust acting only with respect to the applicable
SUBI Portfolio

By:   U.S. BANK TRUST NATIONAL  

ASSOCIATION, a national banking

association, not in its individual capacity,

but solely as SUBI Trustee

  By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Metairie, Louisiana Store No. 1226



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )    ) ss.: COUNTY OF COOK    )

BE IT KNOWN, that on this 17th day of MARCH, 2016 (but for reference purposes
dated as of             , 20    ), before me, the undersigned Notary Public,
duly commissioned and qualified in and for the County and State aforesaid, and
in the presence of the two undersigned competent witnesses, personally came and
appeared:

SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory trust, as
Mortgagor, having a mailing address c/o U.S. Bank Trust National Association,
190 South LaSalle Street, 7th Floor, Mail Station: MK-IL-SL7R, Chicago, Illinois
60603 and having a federal taxpayer identification number of 20-0400527,
appearing herein through its undersigned duly authorized representative,

who declared that Mortgagor does by these presents execute the foregoing
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
and declare and acknowledge an indebtedness unto:

U.S. BANK TRUST NATIONAL ASSOCIATION, as Security Trustee, and in such capacity
Mortgagee, having a mailing address of c/o U.S. Bank Trust National Association,
190 South LaSalle Street, 7th Floor, Mail Station: MK-IL-SL7R, Chicago, Illinois
60603, and a federal taxpayer identification number of 41-1973763.

THUS DONE AND PASSED in the place and on the day and in the month and year
hereinabove written, in the presence of the two undersigned witnesses who
hereunto sign their names with Mortgagor and me, Notary, after due reading of
the whole.

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Metairie, Louisiana Store No. 1226



--------------------------------------------------------------------------------

WITNESSES:     MORTGAGOR:     SRC FACILITIES STATUTORY TRUST No.     2003-A, a
Delaware statutory trust acting only     with respect to the applicable SUBI
Portfolio    

 

By:

 

 

U.S. BANK TRUST NATIONAL

    ASSOCIATION, a national banking     association, not in its individual
capacity, but     solely as SUBI Trustee

LOGO [g143938exhpg086a.jpg] LOGO [g143938exhpg086b.jpg]

 

By:   

/s/ JOSE A. GALARZA

   Name:   

JOSE A. GALARZA

   Title:   

VICE PRESIDENT

 

 

 

/s/ VICKY EATON

    NOTARY PUBLIC  

 

LOGO [g143938seal2.jpg]

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Metairie, Louisiana Store No. 1226



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor”

SRC FACILITIES STATUTORY TRUST No.

2003-A, a Delaware statutory trust acting only with respect to the applicable
SUBI Portfolio

By:  

U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking

association, not in its individual capacity,

but solely as SUBI Trustee

  By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Monroe, Louisiana Store No. 1116



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )    ) ss.: COUNTY OF COOK    )

BE IT KNOWN, that on this 17th day of MARCH, 2016 (but for reference purposes
dated as of              , 20    ), before me, the undersigned Notary Public,
duly commissioned and qualified in and for the County and State aforesaid, and
in the presence of the two undersigned competent witnesses, personally came and
appeared:

SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory trust, as
Mortgagor, having a mailing address c/o U.S. Bank Trust National Association,
400 N. Michigan Avenue 2nd Floor, Chicago, Illinois 60611, and having a federal
taxpayer identification number of 20-0400527, appearing herein through its
undersigned duly authorized representative,

who declared that Mortgagor does by these presents execute the foregoing
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
and declare and acknowledge an indebtedness unto:

U.S. BANK TRUST NATIONAL ASSOCIATION, as Security Trustee, and in such capacity
Mortgagee, having a mailing address of 400 N. Michigan Avenue, 2nd Floor,
Chicago, Illinois 60611, and a federal taxpayer identification number of
41-1973763.

THUS DONE AND PASSED in the place and on the day and in the month and year
hereinabove written, in the presence of the two undersigned witnesses who
hereunto sign their names with Mortgagor and me, Notary, after due reading of
the whole.

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Monroe, Louisiana Store No. 1116



--------------------------------------------------------------------------------

WITNESSES:     MORTGAGOR:     SRC FACILITIES STATUTORY TRUST No.     2003-A, a
Delaware statutory trust acting only     with respect to the applicable SUBI
Portfolio    

 

By:

 

 

U.S. BANK TRUST NATIONAL

    ASSOCIATION, a national banking     association, not in its individual
capacity, but     solely as SUBI Trustee

LOGO [g143938exhpg089a.jpg] LOGO [g143938exhpg089b.jpg]

 

By:   

/s/ JOSE A. GALARZA

   Name:   

JOSE A. GALARZA

   Title:   

VICE PRESIDENT

 

 

/s/ VICKY EATON

NOTARY PUBLIC

 

LOGO [g143938seal2.jpg]

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Monroe, Louisiana Store No. 1116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor”

SRC FACILITIES STATUTORY TRUST No.

2003-A, a Delaware statutory trust acting only with respect to the applicable
SUBI Portfolio

By:   U.S. BANK TRUST NATIONAL  

ASSOCIATION, a national banking

association, not in its individual capacity,

but solely as SUBI Trustee

  By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Shreveport, Louisiana Store No. 1077



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )    ) ss.: COUNTY OF COOK    )

BE IT KNOWN, that on this 17th day of MARCH, 2016 (but for reference purposes
dated as of            , 20    ), before me, the undersigned Notary Public, duly
commissioned and qualified in and for the County and State aforesaid, and in the
presence of the two undersigned competent witnesses, personally came and
appeared:

SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory trust, as
Mortgagor, having a mailing address c/o U.S. Bank Trust National Association,
190 South LaSalle Street, 7th Floor, Mail Station: MK-IL-SL7R, Chicago, Illinois
60603 and having a federal taxpayer identification number of 20-0400527,
appearing herein through its undersigned duly authorized representative,

who declared that Mortgagor does by these presents execute the foregoing
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
and declare and acknowledge an indebtedness unto:

WELLS FARGO BANK, N.A., as Security Trustee, for the benefit of the Holders of
the Mortgage Notes referred to above and in such capacity Mortgagee, having a
mailing address of c/o                            , and a federal taxpayer
identification number of 94-1347393

THUS DONE AND PASSED in the place and on the day and in the month and year
hereinabove written, in the presence of the two undersigned witnesses who
hereunto sign their names with Mortgagor and me, Notary, after due reading of
the whole.

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Shreveport, Louisiana Store No. 1077



--------------------------------------------------------------------------------

WITNESSES:     MORTGAGOR:     SRC FACILITIES STATUTORY TRUST No.     2003-A, a
Delaware statutory trust acting only     with respect to the applicable SUBI
Portfolio    

 

By:

 

 

U.S. BANK TRUST NATIONAL

    ASSOCIATION, a national banking     association, not in its individual
capacity, but     solely as SUBI Trustee

LOGO [g143938exhpg092a.jpg] LOGO [g143938exhpg092b.jpg]

 

By:   

/s/ JOSE A. GALARZA

   Name:   

JOSE A. GALARZA

   Title:   

VICE PRESIDENT

 

 

/s/ VICKY EATON

NOTARY PUBLIC

 

LOGO [g143938seal2.jpg]

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Shreveport, Louisiana Store No. 1077



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed under
seal as of the date first above written.

 

Mortgagor:

SRC FACILITIES STATUTORY TRUST No. 2003-A,

a Delaware statutory trust

By:   U.S. Bank Trust National Association, a national   banking association,
not in its individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

STATE OF ILLINOIS

COUNTY OF COOK, SS.

In Chicago, in said County and State, on this 17th day of MARCH, 2016, before me
personally appeared JOSE A. GALARZA, a VICE PRESIDENT of U.S. Bank Trust
National Association, as SUBI Trustee of SRC FACILITIES STATUTORY TRUST NO.
2003-A, to me known and known by me to be the party executing the foregoing
instrument for and on behalf of U.S. Bank Trust National Association, and he/she
acknowledged said instrument by him/her executed to be his/her free act and deed
in his/her capacity as aforesaid and the free act and deed of U.S. Bank Trust
National Association and SRC FACILITIES STATUTORY TRUST NO. 2003-A.

 

/s/ VICKY EATON

Notary Public

My commission expires:

 

4/17/19

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

Leasehold Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Brockton, Massachusetts Store No. 1223



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed under
seal as of the date first above written.

 

Mortgagor:

SRC FACILITIES STATUTORY TRUST No. 2003-A,

a Delaware statutory trust

By:  

U.S. Bank Trust National Association, a national banking association, not in its
individual

capacity, but solely as SUBI Trustee

  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

STATE OF ILLINOIS

COUNTY OF COOK, SS.

In Chicago, in said County and State, on this 17th day of MARCH, 2016, before me
personally appeared JOSE A. GALARZA, a VICE PRESIDENT of U.S. Bank Trust
National Association, as SUBI Trustee of SRC FACILITIES STATUTORY TRUST NO.
2003-A, to me known and known by me to be the party executing the foregoing
instrument for and on behalf of U.S. Bank Trust National Association, and he/she
acknowledged said instrument by him/her executed to be his/her free act and deed
in his/her capacity as aforesaid and the free act and deed of U.S. Bank Trust
National Association and SRC FACILITIES STATUTORY TRUST NO. 2003-A.

 

/s/ VICKY EATON

Notary Public

My commission expires:

 

4/17/19

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Cambridge, Massachusetts Store No. 1343



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed under
seal as of the date first above written.

 

Mortgagor: SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
By:   U.S. Bank Trust National Association, a national banking association, not
in its individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

STATE OF ILLINOIS

COUNTY OF COOK, SS.

In Chicago, in said County and State, on this 17th day of MARCH, 2016, before me
personally appeared JOSE A. GALARZA, a VICE PRESIDENT of U.S. Bank Trust
National Association, as SUBI Trustee of SRC FACILITIES STATUTORY TRUST NO.
2003-A, to me known and known by me to be the party executing the foregoing
instrument for and on behalf of U.S. Bank Trust National Association, and he/she
acknowledged said instrument by him/her executed to be his/her free act and deed
in his/her capacity as aforesaid and the free act and deed of U.S. Bank Trust
National Association and SRC FACILITIES STATUTORY TRUST NO. 2003-A.

 

/s/ VICKY EATON

Notary Public

My commission expires:

 

4/17/19

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Marlborough, MA Store No.1104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed under
seal as of the date first above written.

 

Mortgagor: SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
By:   U.S. Bank Trust National Association, a national banking association, not
in its individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

STATE OF ILLINOIS

COUNTY OF COOK, SS.

In Chicago, in said County and State, on this 17th day of MARCH, 2016, before me
personally appeared JOSE A. GALARZA, a VICE PRESIDENT of U.S. Bank Trust
National Association, as SUBI Trustee of SRC FACILITIES STATUTORY TRUST NO.
2003-A, to me known and known by me to be the party executing the foregoing
instrument for and on behalf of U.S. Bank Trust National Association, and he/she
acknowledged said instrument by him/her executed to be his/her free act and deed
in his/her capacity as aforesaid and the free act and deed of U.S. Bank Trust
National Association and SRC FACILITIES STATUTORY TRUST NO. 2003-A.

 

/s/ VICKY EATON

Notary Public

My commission expires:

 

4/17/19

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

N. Attleborough, MA Store No. 1033



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed under
seal as of the date first above written.

 

Mortgagor: SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
By:   U.S. Bank Trust National Association, a national banking association, not
in its individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

STATE OF ILLINOIS

COUNTY OF COOK, SS.

In Chicago, in said County and State, on this 17th day of MARCH, 2016, before me
personally appeared JOSE A. GALARZA, a VICE PRESIDENT of U.S. Bank Trust
National Association, as SUBI Trustee of SRC FACILITIES STATUTORY TRUST NO.
2003-A, to me known and known by me to be the party executing the foregoing
instrument for and on behalf of U.S. Bank Trust National Association, and he/she
acknowledged said instrument by him/her executed to be his/her free act and deed
in his/her capacity as aforesaid and the free act and deed of U.S. Bank Trust
National Association and SRC FACILITIES STATUTORY TRUST NO. 2003-A.

 

/s/ VICKY EATON

Notary Public

My commission expires:

 

4/17/19

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Silver City Galleria, Massachusetts Store No. 2934



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

THIS MORTGAGE WAS PREPARED BY:

                                                             , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

 

Mortgage

Battle Creek, Michigan Store No. 2040



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

THIS MORTGAGE WAS PREPARED BY:

                                                             , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

 

Mortgage

Dearborn, Michigan Store No. 1700



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

THIS MORTGAGE WAS PREPARED BY:

                                                             , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

 

Mortgage

Grandville, Michigan Store No. 1011



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

THIS MORTGAGE WAS PREPARED BY:

                                                             , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

 

Mortgage

Muskegon, Michigan Store No. 1192



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

THIS MORTGAGE WAS PREPARED BY:

                                                             , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

 

Mortgage

Novi, Michigan Store No. 1760



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

THIS MORTGAGE WAS PREPARED BY:

                                                             , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

 

Mortgage

Portage, Michigan Store No. 1110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

THIS MORTGAGE WAS PREPARED BY:

                                                             , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

 

Mortgage

Sterling Heights, Michigan Store No. 1720



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:  

U.S. BANK TRUST NATIONAL

ASSOCIATION, a national banking association,

not in its individual capacity, but solely as SUBI

Trustee

  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

THIS MORTGAGE WAS PREPARED BY:                                       
                          , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

 

Mortgage

Traverse City, Michigan Store No. 2180



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:  

U.S. BANK TRUST NATIONAL

ASSOCIATION, a national banking association,

not in its individual capacity, but solely as SUBI

Trustee

  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

THIS MORTGAGE WAS PREPARED BY:                                       
                          , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

 

Mortgage

Westland, Michigan Store No. 1092



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:  

U.S. BANK TRUST NATIONAL

ASSOCIATION, a national banking association,

not in its individual capacity, but solely as SUBI

Trustee

  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On this 17th day of MARCH, 2016, before me appeared JOSE A. GALARZA, to me
personally known, who, being by me duly sworn, did say that he/she is the VICE
PRESIDENT of U.S. Bank National Association, a national banking association,
[and that the seal affixed to the foregoing instrument is the corporate seal of
said association,] and that said instrument was signed [and sealed] in behalf of
said association, by authority of its Board of Directors; and said
                             acknowledged said instrument to be the free act and
deed of said association [and that said association has no corporate seal].

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed by official seal
in the County and State aforesaid on the day and year first above written.

 

/s/ VICKY EATON

Name (print): VICKY EATON Notary Public in and for said State
Commission Expires:   4/17/19 LOGO [g143938seal2.jpg]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Cape Girardeau, Missouri Store No. 1822



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:  

U.S. BANK TRUST NATIONAL

ASSOCIATION, a national banking association,

not in its individual capacity, but solely as SUBI

Trustee

  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On this 17 day of March, 2016, before me appeared JOSE A. GALARZA, to me
personally known, who, being by me duly sworn, did say that he/she is the VICE
PRESIDENT of U.S. Bank Trust National Association, trustee of SRC FACILITIES
STATUTORY TRUST NO. 2003-A, a Delaware statutory trust, and that said instrument
was signed on behalf of said statutory trust by authority granted to it and
he/she acknowledged said instrument to be the free act and deed of said
statutory trust.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed by notarial seal at
my office the day and year last above written.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:

 

6/3/16

   LOGO [g143938seal3.jpg]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Chesterfield, Missouri Store No. 1690



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:  

U.S. BANK TRUST NATIONAL

ASSOCIATION, a national banking association,

not in its individual capacity, but solely as SUBI

Trustee

  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On this 17 day of March, 2016, before me appeared JOSE A. GALARZA, to me
personally known, who being by me duly sworn, did say that he/she is the VICE
PRESIDENT of U.S. Bank Trust National Association, trustee of SRC FACILITIES
STATUTORY TRUST NO. 2003-A, a Delaware statutory trust, and that said instrument
was signed on behalf of said statutory trust by authority granted to it and
he/she acknowledged said instrument to be the free act and deed of said
statutory trust.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed by notarial seal at
my office the day and year last above written.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:

 

6/3/16

   LOGO [g143938seal3.jpg]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Joplin, Missouri Store No. 1042



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:  

U.S. BANK TRUST NATIONAL

ASSOCIATION, a national banking association,

not in its individual capacity, but solely as SUBI

Trustee

  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On this 17 day of March, 2016, before me appeared JOSE A. GALARZA, to me
personally known, who being by me duly sworn, did say that he/she is the VICE
PRESIDENT of U.S. Bank Trust National Association, trustee of SRC FACILITIES
STATUTORY TRUST NO. 2003-A, a Delaware statutory trust, and that said instrument
was signed on behalf of said statutory trust by authority granted to it and
he/she acknowledged said instrument to be the free act and deed of said
statutory trust.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed by notarial seal at
my office the day and year last above written.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:

 

6/3/16

   LOGO [g143938seal3.jpg]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Springfield, Missouri Store No. 1171



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:  

U.S. BANK TRUST NATIONAL

ASSOCIATION, a national banking association,

not in its individual capacity, but solely as SUBI

Trustee

  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On this 17 day of March, 2016, before me appeared JOSE A. GALARZA, to me
personally known, who being by me duly sworn, did say that he/she is the VICE
PRESIDENT of U.S. Bank Trust National Association, trustee of SRC FACILITIES
STATUTORY TRUST NO. 2003-A, a Delaware statutory trust, and that said instrument
was signed on behalf of said statutory trust by authority granted to it and
he/she acknowledged said instrument to be the free act and deed of said
statutory trust.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed by notarial seal at
my office the day and year last above written.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:

 

6/3/16

   LOGO [g143938seal3.jpg]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

St. Louis, Missouri Store No. 1222



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:  

U.S. BANK TRUST NATIONAL

ASSOCIATION, a national banking association,

not in its individual capacity, but solely as SUBI

Trustee

  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On this 17 day of March, 2016, before me appeared JOSE A. GALARZA, to me
personally known, who being by me duly sworn, did say that he/she is the VICE
PRESIDENT of U.S. Bank Trust National Association, trustee of SRC FACILITIES
STATUTORY TRUST NO. 2003-A, a Delaware statutory trust, and that said instrument
was signed on behalf of said statutory trust by authority granted to it and
he/she acknowledged said instrument to be the free act and deed of said
statutory trust.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed by notarial seal at
my office the day and year last above written.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:

 

6/3/16

   LOGO [g143938seal3.jpg]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

St. Peters, Missouri Store No. 1182



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:  

U.S. BANK TRUST NATIONAL

ASSOCIATION, a national banking association,

not in its individual capacity, but solely as SUBI

Trustee

  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Burlington, New Jersey Store No. 1874



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGEMENT

 

STATE OF ILLINOIS    )       )    SS: COUNTY OF COOK    )   

On the 17 day of March, 2016, before me, the undersigned, a Notary Public in and
for said State, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and known to me to be VICE
PRESIDENT of U.S. Bank Trust National Association the Trustee of the SRC
Facilities Statutory Trust No. 2003-A and acknowledged to me that she executed
the same in his/her capacity as the VICE PRESIDENT of the U.S. Bank Trust
National Association, the national banking association described in this
instrument, with due authorization from U.S. Bank Trust National Association and
that by his/her signature on the instrument, the individual, as the act and deed
of U.S. Bank Trust National Association, executed the instrument.

 

 

/s/ MARY ANN R TURBAK

LOGO [g143938seal3.jpg]  

Notary Public

My commission expires: 6/3/16

 

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Burlington, New Jersey Store No. 1874



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Lawrenceville, New Jersey Store No. 1734



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGEMENT

 

STATE OF ILLINOIS    )       )    SS: COUNTY OF COOK    )   

On the 17 day of March, 2016, before me, the undersigned, a Notary Public in and
for said State, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and known to me to be VICE PRESIDENT
of U.S. Bank Trust National Association the Trustee of the SRC Facilities
Statutory Trust No. 2003-A and acknowledged to me that she executed the same in
his/her capacity as the VICE PRESIDENT of the U.S. Bank Trust National
Association, the national banking association described in this instrument, with
due authorization from U.S. Bank Trust National Association and that by his/her
signature on the instrument, the individual, as the act and deed of U.S. Bank
Trust National Association, executed the instrument.

 

 

/s/ MARY ANN R TURBAK

LOGO [g143938seal3.jpg]  

Notary Public

My commission expires: 6/3/16

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Lawrenceville, New Jersey Store No. 1734



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Livingston, New Jersey Store No. 1614



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGEMENT

 

STATE OF ILLINOIS    )       )    SS: COUNTY OF COOK    )   

On the 17 day of March, 2016, before me, the undersigned, a Notary Public in and
for said State, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and known to me to be VICE PRESIDENT
of U.S. Bank Trust National Association the Trustee of the SRC Facilities
Statutory Trust No. 2003-A and acknowledged to me that she executed the same in
his/her capacity as the VICE PRESIDENT of the U.S. Bank Trust National
Association, the national banking association described in this instrument, with
due authorization from U.S. Bank Trust National Association and that by his/her
signature on the instrument, the individual, as the act and deed of U.S. Bank
Trust National Association, executed the instrument.

 

 

/s/ MARY ANN R TURBAK

LOGO [g143938seal3.jpg]  

Notary Public

My commission expires: 6/3/16

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Livingston, New Jersey Store No. 1614



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor”

SRC FACILITIES STATUTORY TRUST No. 2003-A,

a Delaware statutory trust acting only with respect to

the applicable SUBI Portfolio

By:   U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association, not
in its individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Hamilton Center, New Jersey Store No. 1554



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGEMENT

 

STATE OF ILLINOIS    )       )    SS: COUNTY OF COOK    )   

On the 17 day of March, 2016, before me, the undersigned, a Notary Public in and
for said State, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and known to me to be VICE PRESIDENT
of U.S. Bank Trust National Association the Trustee of the SRC Facilities
Statutory Trust No. 2003-A and acknowledged to me that she executed the same in
his/her capacity as the VICE PRESIDENT of the U.S. Bank Trust National
Association, the national banking association described in this instrument, with
due authorization from U.S. Bank Trust National Association and that by his/her
signature on the instrument, the individual, as the act and deed of U.S. Bank
Trust National Association, executed the instrument.

 

 

/s/ MARY ANN R TURBAK

LOGO [g143938seal3.jpg]  

Notary Public

My commission expires: 6/3/16

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Hamilton Center, New Jersey Store No. 1554



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor”

SRC FACILITIES STATUTORY TRUST No. 2003-A,

a Delaware statutory trust acting only with respect to

the applicable SUBI Portfolio

By:   U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association, not
in its individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

New Brunswick, New Jersey Store No. 1314



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGEMENT

 

STATE OF ILLINOIS    )       )    SS: COUNTY OF COOK    )   

On the 17 day of March, 2016 before me, the undersigned, a Notary Public in and
for said State, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and known to me to be VICE PRESIDENT
of U.S. Bank Trust National Association the Trustee of the SRC Facilities
Statutory Trust No. 2003-A and acknowledged to me that she executed the same in
his/her capacity as the VICE PRESIDENT of the U.S. Bank Trust National
Association, the national banking association described in this instrument, with
due authorization from U.S. Bank Trust National Association and that by his/her
signature on the instrument, the individual, as the act and deed of U.S. Bank
Trust National Association, executed the instrument.

 

 

/s/ MARY ANN R TURBAK

LOGO [g143938seal3.jpg]  

Notary Public

My commission expires: 6/3/16

 

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

New Brunswick, New Jersey Store No. 1314



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor”

SRC FACILITIES STATUTORY TRUST No. 2003-A,

a Delaware statutory trust acting only with respect to

the applicable SUBI Portfolio

By:   U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association, not
in its individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Rockaway, New Jersey Store No. 1764



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGEMENT

 

STATE OF ILLINOIS    )       )    SS: COUNTY OF COOK    )   

On the 17 day of March, 2016 before me, the undersigned, a Notary Public in and
for said State, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and known to me to be VICE PRESIDENT
of U.S. Bank Trust National Association the Trustee of the SRC Facilities
Statutory Trust No. 2003-A and acknowledged to me that she executed the same in
his/her capacity as the VICE PRESIDENT of the U.S. Bank Trust National
Association, the national banking association described in this instrument, with
due authorization from U.S. Bank Trust National Association and that by his/her
signature on the instrument, the individual, as the act and deed of U.S. Bank
Trust National Association, executed the instrument.

 

   

/s/ MARY ANN R TURBAK

LOGO [g143938seal3.jpg]    

Notary Public

My commission expires: 6/3/16

   

 

Mortgage Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Rockaway, New Jersey Store No. 1764



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Trustor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Trustor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK TRUST
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R TURBAK

  LOGO [g143938seal3.jpg]   [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Cottonwood, New Mexico Store No. 1717



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Trustor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Trustor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK TRUST
NATIONAL   ASSOCIATION, a national banking association,   not in its individual
capacity, but solely as SUBI   Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R TURBAK

  LOGO [g143938seal3.jpg]   [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Roswell, New Mexico Store No. 2207



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK TRUST
NATIONAL   ASSOCIATION, not in its individual capacity,   but solely as SUBI
Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Concord, North Carolina Store No. 1165



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

I, MARY ANN R. TURBAK, a Notary Public of said Cook County, Illinois, do hereby
certify that JOSE A. GALARZA, personally appeared before me this day and
acknowledged that he/she is the VICE PRESIDENT of U.S. Bank Trust National
Association, a national banking association, which is the trustee of SRC
FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust, and that by
authority duly given, he/she executed the foregoing instrument on behalf of and
as the act of said trustee on behalf of said Delaware statutory trust.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:  

6/3/16

   

LOGO [g143938seal3.jpg]

 

[AFFIX NOTARIAL SEAL HERE]

   

NORTH CAROLINA – CABARRUS COUNTY

The foregoing (or annexed) certificate(s) of                             , a
notary public, is (are) certified to be correct. This is the      day of
            , 20    .

 

            [name]            , REGISTER OF DEEDS   BY:  

 

  Asst./Deputy

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Concord, North Carolina Store No. 1165



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank Trust
National Association, not in its individual capacity, but solely as SUBI Trustee
  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

I, MARY ANN R. TURBAK, a Notary Public of said Cook County, Illinois, do hereby
certify that JOSE A. GALARZA, personally appeared before me this day and
acknowledged that he/she is the VICE PRESIDENT of U.S. Bank Trust National
Association, a national banking association, which is the trustee of SRC
FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust, and that by
authority duly given, he/she executed the foregoing instrument on behalf of and
as the act of said trustee on behalf of said Delaware statutory trust.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:  

6/3/16

    [AFFIX NOTARIAL SEAL HERE]     LOGO [g143938seal3.jpg]    

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Durham, North Carolina Store No. 1475



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank Trust
National Association, not in its individual capacity, but solely as SUBI Trustee
  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Fayetteville, North Carolina Store No. 1405



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

I, MARY ANN R. TURBAK, a Notary Public of said Cook County, Illinois, do hereby
certify that JOSE A. GALARZA, personally appeared before me this day and
acknowledged that he/she is the VICE PRESIDENT of U.S. Bank Trust National
Association, a national banking association, which is the trustee of SRC
FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust, and that by
authority duly given, he/she executed the foregoing instrument on behalf of and
as the act of said trustee on behalf of said Delaware statutory trust.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:  

6/3/16

   

LOGO [g143938seal3.jpg]

 

[AFFIX NOTARIAL SEAL HERE]

   

The foregoing Certificate(s) of                         , is (are) certified to
be correct. This instrument and this certificate are duly registered at the date
and time and in the Book and Page shown on the first page hereof.

            [name]            , REGISTER OF DEEDS FOR
                                         COUNTY,

 

BY:  

 

   Deputy/Assistant – Register of Deeds

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Fayetteville, North Carolina Store No. 1405



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor”

SRC FACILITIES STATUTORY TRUST No. 2003-A,

a Delaware statutory trust acting only with respect to the applicable SUBI
Portfolio

By:   U.S. Bank Trust National Association, not in its individual capacity, but
solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Greenville, North Carolina, Store No. 2175



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

I, MARY ANN R. TURBAK, a Notary Public of said Cook County, Illinois, do hereby
certify that JOSE A. GALARZA, personally appeared before me this day and
acknowledged that he/she is the VICE PRESIDENT of U.S. Bank Trust National
Association, a national banking association, which is the trustee of SRC
FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust, and that by
authority duly given, he/she executed the foregoing instrument on behalf of and
as the act of said trustee on behalf of said Delaware statutory trust.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:  

6/3/16

   

LOGO [g143938seal3.jpg]

 

[AFFIX NOTARIAL SEAL HERE]

   

NORTH CAROLINA, PITT COUNTY

The foregoing Certificate(s) of                             , Notary(ies) Public
is (are) certified to be correct. Filed for registration at      o’clock      M.
this      day of             , 20    .

 

            [name]            , REGISTER OF DEEDS. BY:  

 

  Deputy/Assistant – Register of Deeds

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Greenville, North Carolina, Store No. 2175



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank Trust
National Association, not in its individual capacity, but solely as SUBI Trustee
  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

I, MARY ANN R. TURBAK, a Notary Public of said Cook County, Illinois, do hereby
certify that JOSE A. GALARZA, personally appeared before me this day and
acknowledged that he/she is the VICE PRESIDENT of U.S. Bank Trust National
Association, a national banking association, which is the trustee of SRC
FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust, and that by
authority duly given, he/she executed the foregoing instrument on behalf of and
as the act of said trustee on behalf of said Delaware statutory trust.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:  

6/3/16

    [AFFIX NOTARIAL SEAL HERE]     LOGO [g143938seal3.jpg]    

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Hickory, North Carolina Store No. 2515



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank Trust
National Association, not in its individual capacity, but solely as SUBI Trustee
  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

I, MARY ANN R. TURBAK, a Notary Public of said Cook County, Illinois, do hereby
certify that JOSE A. GALARZA, personally appeared before me this day and
acknowledged that he/she is the VICE PRESIDENT of U.S. Bank Trust National
Association, a national banking association, which is the trustee of SRC
FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust, and that by
authority duly given, he/she executed the foregoing instrument on behalf of and
as the act of said trustee on behalf of said Delaware statutory trust.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:  

6/3/16

[AFFIX NOTARIAL SEAL HERE]

 

         LOGO [g143938seal3.jpg]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Raleigh, North Carolina Store No. 1605



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank Trust
National Association, not in its individual capacity, but solely as SUBI Trustee
  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

I, MARY ANN R. TURBAK, a Notary Public of said Cook County, Illinois, do hereby
certify that JOSE A. GALARZA, personally appeared before me this day and
acknowledged that he/she is the VICE PRESIDENT of U.S. Bank Trust National
Association, a national banking association, which is the trustee of SRC
FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust, and that by
authority duly given, he/she executed the foregoing instrument on behalf of and
as the act of said trustee on behalf of said Delaware statutory trust.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:  

6/3/16

[AFFIX NOTARIAL SEAL HERE]

 

         LOGO [g143938seal3.jpg]

 

Deed of Trust, Assignments of Leases and

Rents, Security Agreement and Fixture Filing

Raleigh, North Carolina Store No. 1805



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank Trust
National Association, not in its individual capacity, but solely as SUBI Trustee
  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

I, MARY ANN R TURBAK, a Notary Public of said Cook County, Illinois, do hereby
certify that JOSE A. GALARZA, personally appeared before me this day and
acknowledged that he/she is the VICE PRESIDENT of U.S. Bank Trust National
Association, a national banking association, which is the trustee of SRC
FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust, and that by
authority duly given, he/she executed the foregoing instrument on behalf of and
as the act of said trustee on behalf of said Delaware statutory trust.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:  

6/3/16

[AFFIX NOTARIAL SEAL HERE]

 

     LOGO [g143938seal3.jpg]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Wilmington, North Carolina Store No. 1455



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK TRUST
NATIONAL ASSOCIATION, not in its individual capacity, but solely as SUBI Trustee
  By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

I, MARY ANN R. TURBAK, a Notary Public of said Cook County, Illinois, do hereby
certify that JOSE A. GALARZA, personally appeared before me this day and
acknowledged that he/she is the VICE PRESIDENT of U.S. Bank Trust National
Association, a national banking association, which is the trustee of SRC
FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust, and that by
authority duly given, he/she executed the foregoing instrument on behalf of and
as the act of said trustee on behalf of said Delaware statutory trust.

 

/s/ MARY ANN R TURBAK

Notary Public

 

My commission expires:  

6/3/16

[AFFIX NOTARIAL SEAL HERE]

     LOGO [g143938seal3.jpg]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Winston Salem, North Carolina Store No. 1375



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   SS COUNTY OF COOK    )  

On this 17 day of March, 2016, before me personally appeared JOSE A. GALARZA,
known to me to be the VICE PRESIDENT, of U.S. BANK TRUST NATIONAL ASSOCIATION, a
national banking association, not in its individual capacity, but solely as SUBI
Trustee of SRC Facilities Statutory Trust No. 2003-A, who is described in and
who executed the within and foregoing instrument, and acknowledged that
(*he/she*) executed the same as (*his/her*) free act and deed.

 

/s/ MARY ANN R TURBAK

Notary Public

                         LOGO [g143938seal3.jpg]

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Grand Forks, North Dakota Store No. 1712



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Cincinnati, Ohio Store No. 1810



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, by U.S. Bank
Trust National Association
not in its individual capacity, but solely as SUBI Trustee, by JOSE A. GALARZA,
its VICE PRESIDENT, who acknowledged that he/she did sign the foregoing
instrument and that the same is the free act and deed of said entity and his/her
free act and deed individually and as such trustee.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois this 17 day of March, 2016.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]

  [SEAL]

 

This Instrument Prepared By:                                          
                      , Esq.    Pension Benefit Guaranty Corporation    1200 K
Street, NW    Washington, DC 20005   

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Cincinnati, Ohio Store No. 1810



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Columbus, Ohio Store No. 1120



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, by U.S. Bank
Trust National Association not in its individual capacity, but solely as SUBI
Trustee, by JOSE A. GALARZA its VICE PRESIDENT who acknowledged that he/she did
sign the foregoing instrument and that the same is the free act and deed of said
entity and his/her free act and deed individually and as such trustee.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois this 17 day of March, 2016.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]   [SEAL]

 

This Instrument Prepared By:                                          
                      , Esq.    Pension Benefit Guaranty Corporation    1200 K
Street, NW    Washington, DC 20005   

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Columbus, Ohio Store No. 1120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Columbus, Ohio Store No. 1210



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, by U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee, by JOSE A. GALARZA, its VICE PRESIDENT, who acknowledged that he/she
did sign the foregoing instrument and that the same is the free act and deed of
said entity and his/her free act and deed individually and as such trustee.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois this 17 day of March, 2016.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]   [SEAL]

 

This Instrument Prepared By:                                          
                      , Esq.    Pension Benefit Guaranty Corporation    1200 K
Street, NW    Washington, DC 20005   

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Columbus, Ohio Store No. 1210



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Mansfield, Ohio Store No. 2010



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, by U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee, by JOSE A. GALARZA, its VICE PRESIDENT, who acknowledged that he/she
did sign the foregoing instrument and that the same is the free act and deed of
said entity and his/her free act and deed individually and as such trustee.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois this 17 day of March, 2016.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]   [SEAL]

 

This Instrument Prepared By:                                          
                      , Esq.    Pension Benefit Guaranty Corporation    1200 K
Street, NW    Washington, DC 20005   

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Mansfield, Ohio Store No. 2010



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

North Olmsted, Ohio Store No. 1710



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, by U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee, by JOSE A. GALARZA, its VICE PRESIDENT, who acknowledged that he/she
did sign the foregoing instrument and that the same is the free act and deed of
said entity and his/her free act and deed individually and as such trustee.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois this 17 day of March, 2016.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]   [SEAL]

 

This Instrument Prepared By:                                          
                      , Esq.    Pension Benefit Guaranty Corporation    1200 K
Street, NW    Washington, DC 20005   

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

North Olmsted, Ohio Store No. 1710



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Springfield, Ohio Store No. 2390



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, by U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee, by JOSE A. GALARZA, its VICE PRESIDENT, who acknowledged that he/she
did sign the foregoing instrument and that the same is the free act and deed of
said entity and his/her free act and deed individually and as such trustee.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois this 17 day of March, 2016.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]   [SEAL]

 

This Instrument Prepared By:                                          
                      , Esq.    Pension Benefit Guaranty Corporation    1200 K
Street, NW    Washington, DC 20005   

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Springfield, Ohio Store No. 2390



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:    

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Strongsville, Ohio Store No. 1051



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio, by U.S. Bank
Trust National Association, not in its individual capacity, but solely as SUBI
Trustee, by JOSE A. GALARZA, its VICE PRESIDENT, who acknowledge that he/she did
sign the foregoing instrument and that the same is the free act and deed of said
entity and his/her free act and deed individually and as such trustee.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois this 17 day of March, 2016.

 

 

/s/ Mary Ann R Turbak

  Notary Public

This Instrument Prepared By:

                                                              , Esq.

Pension Benefit Guaranty Corporation

1200 K Street, NW

Washington, DC 20005

 

 

LOGO [g143938seal3.jpg]

 

 

[SEAL]

               

 

Open-End Mortgage, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Strongsville, Ohio Store No. 1051



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

WITNESSES: LOGO [g143938exhpg154a.jpg]

 

LOGO [g143938exhpg154b.jpg]

“Mortgage” SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK TRUST
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

   

 

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R. TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]   [SEAL]

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Anderson, South Carolina Store No. 2305



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

WITNESSES: LOGO [g143938exhpg155a.jpg]

 

LOGO [g143938exhpg155b.jpg]

 

 

“Mortgage”

SCR FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust acting
only with respect to the applicable SUBI Portfolio

By:   U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association, not
in its individual capacity, but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

  Name:  

JOSE A. GALARZA

  Title:  

VICE PRESIDENT

   

 

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]   [SEAL]

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Charleston, South Carolina Store No. 2855



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

WITNESSES:

LOGO [g143938exhpg156a.jpg]

 

LOGO [g143938exhpg156b.jpg]

“Mortgage”

SCR FACILITIES STATUTORY TRUST No.

2003-A, a Delaware statutory trust acting only

with respect to the applicable SUBI Portfolio

By:   

U.S. BANK TRUST NATIONAL

ASSOCIATION, a national banking

association, not in its individual capacity,

but solely as SUBI Trustee

         By:   

/s/ JOSE A. GALARZA

   Name:   

JOSE A. GALARZA

   Title:   

VICE PRESIDENT

     

 

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]

  [SEAL]

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Greenville, South Carolina Store No. 1595



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

WITNESSES:

LOGO [g143938exhpg157a.jpg]

 

LOGO [g143938exhpg157b.jpg]

“Mortgage”

SCR FACILITIES STATUTORY TRUST No.

2003-A, a Delaware statutory trust acting only

with respect to the applicable SUBI Portfolio

By:   

U.S. BANK TRUST NATIONAL

ASSOCIATION, a national banking

association, not in its individual capacity,

but solely as SUBI Trustee

         By:   

/s/ JOSE A. GALARZA

   Name:   

JOSE A. GALARZA

   Title:   

VICE PRESIDENT

     

 

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R TURBAK

Notary Public

 

LOGO [g143938seal3.jpg]

  [SEAL]

 

Mortgage, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Spartanburg, South Carolina Store No. 1545



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/    MARY ANN R. TURBAK        

MARY ANN R. TURBAK

[print name]

Notary Public in and for the State of Illinois, residing at Cook County

My commissions expires 6/3/16

 

LOGO [g143938seal3.jpg]   [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Federal Way, Washington Store No. 1099



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/    MARY ANN R. TURBAK        

MARY ANN R. TURBAK

[print name]

Notary Public in and for the State of Illinois, residing at Cook County

My commissions expires 6/3/16

 

LOGO [g143938seal3.jpg]   [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Olympia, Washington Store No. 2219



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/    MARY ANN R. TURBAK        

MARY ANN R. TURBAK

[print name]

Notary Public in and for the State of Illinois, residing at Cook County

My commissions expires 6/3/16

 

LOGO [g143938seal3.jpg]   [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Silverdale, Washington Store No. 2309



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/    MARY ANN R. TURBAK        

MARY ANN R. TURBAK

[print name]

Notary Public in and for the State of Illinois, residing at Cook County

My commissions expires 6/3/16

 

LOGO [g143938seal3.jpg]   [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Spokane, Washington Store No. 1029



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R. TURBAK

MARY ANN R. TURBAK

[print name]

Notary Public in and for the State of Illinois, residing

at Cook County

My commissions expires 6/3/16

 

LOGO [g143938seal3.jpg]

 

[SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Spokane, Washington Store No. 1038



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R. TURBAK

MARY ANN R. TURBAK

[print name]

Notary Public in and for the State of Illinois, residing

at Cook County

My commissions expires 6/3/16

 

LOGO [g143938seal3.jpg]

 

[SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Tukwila, Washington Store No. 1139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory
trust acting only with respect to the applicable SUBI Portfolio By:   U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

    Name:  

JOSE A. GALARZA

    Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17 day of March, 2016, before me, the undersigned, a notary public in and
for said state, personally appeared JOSE A. GALARZA, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ MARY ANN R. TURBAK

MARY ANN R. TURBAK

[print name]

Notary Public in and for the State of Illinois, residing

at Cook County

My commissions expires 6/3/16

 

LOGO [g143938seal3.jpg]   [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Union Gap, Washington Store No. 2029



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank Trust
National Association, a national banking association not in its individual
capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

 

STATE OF ILLINOIS

COUNTY OF COOK

Personally appeared before me, the undersigned authority in and for said county
and state, on this 17th day of March, 2016, within my jurisdiction, the within
named Jose A. Galarza who acknowledged that she is an Authorized Officer of U.S.
Bank Trust National Association, as trustee of SRC FACILITIES STATUTORY TRUST
NO. 2003-A, a Delaware statutory trust, and that for and on behalf of the said
trust company and statutory trust, and as its act and deed she executed the
above and foregoing instrument, after first having been duly authorized to do
so.

Given under my hand and seal this 17th day of March, 2016.

 

/s/ VICKY EATON

   (NOTARY PUBLIC)    LOGO [g143938seal2.jpg] My commission expires:      

4/17/19

      [Notarial Seal]      

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Meridian, Mississippi Store No. 1166



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.

 

“Grantor” SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio By:   U.S. Bank Trust
National Association, a national banking association not in its individual
capacity, but solely as SUBI Trustee   By:  

/s/ JOSE A. GALARZA

STATE OF ILLINOIS

COUNTY OF COOK

Personally appeared before me, the undersigned authority in and for said county
and state, on this 17th day of March, 2016, within my jurisdiction, the within
named Jose A. Galarza who acknowledged that she is an Authorized Officer of U.S.
Bank Trust National Association, as trustee of SRC FACILITIES STATUTORY TRUST
NO. 2003-A, a Delaware statutory trust, and that for and on behalf of the said
trust company and statutory trust, and as its act and deed she executed the
above and foregoing instrument, after first having been duly authorized to do
so.

Given under my hand and seal this 17th day of March, 2016.

 

/s/ VICKY EATON

   (NOTARY PUBLIC) My commission expires:   

4/17/19

  

[Notarial Seal]

 

   LOGO [g143938seal2.jpg]   

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Hattiesburg, Mississippi Store No. 1306



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:   SRC
REAL ESTATE HOLDINGS (TX), LLC,   a Delaware limited liability company, its
general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member     By:   U.S. Bank Trust National Association, not in its
individual capacity but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of March, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]   [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Abilene, Texas Store No. 1307



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:   SRC
REAL ESTATE HOLDINGS (TX), LLC, a Delaware limited liability company, its
general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member     By:   U.S. Bank Trust National Association, not in its
individual capacity but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]   [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Amarillo, Texas Store No. 1387



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:   SRC
REAL ESTATE HOLDINGS (TX), LLC, a Delaware limited liability company, its
general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member     By:   U.S. Bank Trust National Association, not in its
individual capacity but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )      )   ss.: COUNTY OF COOK    )  

On the 17th day of March, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]  

[SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Arlington. Texas Store No. 1437



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:   SRC
REAL ESTATE HOLDINGS (TX), LLC,   a Delaware limited liability company, its
general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member     By:   U.S. Bank Trust National Association, not in its
individual capacity but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

On the 17th day of March, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]

 

 

[SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Austin, Texas Store No. 1487



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:   SRC
REAL ESTATE HOLDINGS (TX), LLC,   a Delaware limited liability company, its
general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member     By:   U.S. Bank Trust National Association, not in its
individual capacity but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    SS.: COUNTY OF COOK    )   

On the 17th day of March, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]

 

 

[SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Baytown, Texas Store No. 1327



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:   SRC
REAL ESTATE HOLDINGS (TX), LLC,   a Delaware limited liability company, its
general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member     By: U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Beaumont, Texas Store No. 1407



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:   SRC
REAL ESTATE HOLDINGS (TX), LLC,   a Delaware limited liability company, its
general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member     By: U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]   

[SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Brownsville, Texas Store No. 2497



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:   SRC
REAL ESTATE HOLDINGS (TX), LLC,   a Delaware limited liability company, its
general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member     By: U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Cielo Vista, Texas Store No. 1317



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:   SRC
REAL ESTATE HOLDINGS (TX), LLC,   a Delaware limited liability company, its
general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member     By: U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

College Station, Texas Store No. 2547



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:   SRC
REAL ESTATE HOLDINGS (TX), LLC,   a Delaware limited liability company, its
general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member     By: U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Corpus Christi, Texas Store No. 1217



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:   SRC
REAL ESTATE HOLDINGS (TX), LLC,   a Delaware limited liability company, its
general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member     By: U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Denton, Texas Store No. 2587



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

El Paso, Texas Store No. 1027



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Fort Worth, Texas Store No. 1267



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Fort Worth, Texas Store No. 1447



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Houston, Texas Store No. 1377



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Houston, Texas Store No. 1417



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Hurst, Texas Store No. 1297



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Laredo, Texas Store No. 2247



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Lewisville, Texas Store No. 1076



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:  

SRC FACILITIES STATUTORY TRUST

NO. 2003-A, A Delaware statutory trust acting only with respect to the
applicable SUBI Portfolio, its sole member

    By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Longview, Texas Store No. 2557



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:  

SRC FACILITIES STATUTORY TRUST

NO. 2003-A, A Delaware statutory trust acting only with respect to the
applicable SUBI Portfolio, its sole member

    By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Mesquite, Texas Store No. 1187



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:  

SRC FACILITIES STATUTORY TRUST

NO. 2003-A, A Delaware statutory trust acting only with respect to the
applicable SUBI Portfolio, its sole member

    By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Pasadena, Texas Store No. 1176



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Plano, Texas Store No. 1337



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

San Antonio, Texas Store No. 1427



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Texas City, Texas Store No. 2197



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first above written.

 

“Mortgagor” SRC REAL ESTATE (TX), LP, A Delaware limited partnership By:  

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

  By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, A Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By: U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:  

JOSE A. GALARZA

      Title:  

VICE PRESIDENT

 

STATE OF ILLINOIS    )       )    ss.: COUNTY OF COOK    )   

On the 17th day of MARCH, 2016, before me, the undersigned, a notary public in
and for said state, personally appeared JOSE A. GALARZA, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity and that by his/her signature on the
instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

 

/s/ VICKY EATON

Notary Public

 

LOGO [g143938seal2.jpg]    [SEAL]

 

Deed of Trust, Assignment of Leases and

Rents, Security Agreement and Fixture Filing

Waco, Texas Store No. 1367



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Indemnity Deed of Trust to be duly
executed and delivered as of the date first above written.

 

“GRANTOR” SRC O.P. CORPORATION, a Delaware corporation By:  

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President

 

STATE OF ILLINOIS    )    ) ss.: COUNTY OF COOK    )

On the      day of             , 20    , before me, the undersigned, a notary
public in and for said state, personally appeared Scott E. Huckins, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument, and acknowledged
to me that he/she executed the same in his/her capacity and that by his/her
signature on the instrument the individual or the person upon behalf of which
the individual acted executed the instrument.

 

/s/ Deann M. Bogner

Notary Public

[SEAL]

 

LOGO [g143938seal1.jpg]         

Indemnity Deed of Trust, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Bethesda, Maryland Store No. 1424



--------------------------------------------------------------------------------

CERTIFICATION

The undersigned hereby certifies that the within instrument was prepared by an
attorney admitted to practice before the Court of Appeals of Maryland or under
the supervision of an attorney admitted to practice before the Court of Appeals
of Maryland or by or on behalf of one of the parties named in the instrument.

 

 

Name:

Indemnity Deed of Trust, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Bethesda, Maryland Store No. 1424



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Indemnity Deed of Trust to be duly
executed and delivered as of the date first above written.

 

“GRANTOR” SRC O.P. CORPORATION, a Delaware corporation By:  

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President

 

STATE OF ILLINOIS    )    ) ss.: COUNTY OF COOK    )

On the      day of             , 20    , before me, the undersigned, a notary
public in and for said state, personally appeared Scott E. Huckins, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument, and acknowledged
to me that he/she executed the same in his/her capacity and that by his/her
signature on the instrument the individual or the person upon behalf of which
the individual acted executed the instrument.

 

/s/ Deann M. Bogner

Notary Public

[SEAL]

 

LOGO [g143938seal1.jpg]     

Indemnity Deed of Trust, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Gaithersburg, MD Store No. 1754



--------------------------------------------------------------------------------

CERTIFICATION

The undersigned hereby certifies that the within instrument was prepared by an
attorney admitted to practice before the Court of Appeals of Maryland or under
the supervision of an attorney admitted to practice before the Court of Appeals
of Maryland or by or on behalf of one of the parties named in the instrument.

 

 

Name:

Indemnity Deed of Trust, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Gaithersburg, MD Store No. 1754



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Indemnity Deed of Trust to be duly
executed and delivered as of the date first above written.

 

“GRANTOR” SRC O.P. CORPORATION, a Delaware corporation By:  

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President

 

STATE OF ILLINOIS    )    ) ss.: COUNTY OF COOK    )

On the      day of             , 20    , before me, the undersigned, a notary
public in and for said state, personally appeared Scott E. Huckins, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument, and acknowledged
to me that he/she executed the same in his/her capacity and that by his/her
signature on the instrument the individual or the person upon behalf of which
the individual acted executed the instrument.

 

/s/ Deann M. Bogner

Notary Public

[SEAL]

LOGO [g143938seal1.jpg]                 

Indemnity Deed of Trust, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Parkville, Maryland Store No. 1854



--------------------------------------------------------------------------------

CERTIFICATION

The undersigned hereby certifies that the within instrument was prepared by an
attorney admitted to practice before the Court of Appeals of Maryland or under
the supervision of an attorney admitted to practice before the Court of Appeals
of Maryland or by or on behalf of one of the parties named in the instrument.

 

 

Name:

Indemnity Deed of Trust, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Parkville, Maryland Store No. 1854



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Indemnity Deed of Trust to be duly
executed and delivered as of the date first above written.

 

“GRANTOR” SRC O.P. CORPORATION, a Delaware corporation By:  

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President

 

STATE OF ILLINOIS    )    ) ss.: COUNTY OF COOK    )

On the      day of             , 20    , before me, the undersigned, a notary
public in and for said state, personally appeared Scott E. Huckins, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument, and acknowledged
to me that he/she executed the same in his/her capacity and that by his/her
signature on the instrument the individual or the person upon behalf of which
the individual acted executed the instrument.

 

/s/ Deann M. Bogner

Notary Public

[SEAL]

 

LOGO [g143938seal1.jpg]             

Indemnity Deed of Trust, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Waldorf, Maryland Store No. 1074



--------------------------------------------------------------------------------

CERTIFICATION

The undersigned hereby certifies that the within instrument was prepared by an
attorney admitted to practice before the Court of Appeals of Maryland or under
the supervision of an attorney admitted to practice before the Court of Appeals
of Maryland or by or on behalf of one of the parties named in the instrument.

 

 

Name:

Indemnity Deed of Trust, Assignment of Leases

and Rents, Security Agreement and Fixture Filing

Waldorf, Maryland Store No. 1074



--------------------------------------------------------------------------------

Exhibit 16

Amended RE Organizational Documents

[See Attached]



--------------------------------------------------------------------------------

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

SRC DEPOSITOR CORPORATION

SRC Depositor Corporation, a Delaware corporation (hereinafter call the
“Corporation”), does hereby certify as follows:

1. The original Certificate of Incorporation was filed with the Secretary of
State of the State of Delaware on September 17, 2003 under the name “SRC
Depositor Corporation”. Such Certificate of Incorporation was amended on October
31, 2003 and restated on November 20, 2003.

2. This Amended and Restated Certificate of Incorporation restates and further
amends the Certificate of Incorporation of the Corporation so as to read in its
entirety as set forth in Exhibit A attached hereto and made a part hereof.

3. The Amended and Restated Certificate of Incorporation herein certified was
duly adopted in accordance with Sections 242 and 245 of the General Corporation
Law of the State of Delaware.

4. The Amended and Restated Certificate of Incorporation herein certified shall
become effective upon filing.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Amended and Restated
Certificate of Incorporation to be duly executed in its corporate name this 18th
day of March, 2016.

 

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President

[Amended & Restated Certificate of Incorporation (SRC Depositor Corporation)]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

SRC DEPOSITOR CORPORATION

1. The name of the “Corporation” is SRC Depositor Corporation.

2. The address of its registered office in the State of Delaware is 1209 Orange
Street, in the City of Wilmington, County of New Castle. The name of its
registered agent at such address is The Corporation Trust Company.

3. The purpose for which the Corporation is organized is limited to:

(i) to enter into commercial mortgage loans with certain borrowers;

(ii) to enter into any mortgages, deeds of trust, security agreements or other
documents in connection with commercial mortgage loans to certain borrowers;

(iii) to enter into a Pooling and Servicing Agreement, in the form attached
hereto (herein, together with any amendments, supplements or other modifications
thereof, the “Pooling Agreement”) with Sears, Roebuck and Co., as document
custodian and master servicer, and Wells Fargo Bank Minnesota, N.A., as trustee;

(iv) to consummate the transactions contemplated by the Pooling Agreement,
including (without limitation) the execution, delivery and performance of the
Pooling Agreement;

(v) to enter into such other agreements and instruments as may be contemplated
by the terms and provisions of the Pooling Agreement or necessary or desirable
in connection with the consummation of the transactions contemplated thereby or
the performance by the Corporation of its obligations thereunder;

(vi) to maintain deposit, checking, investment and other accounts with financial
institutions that are incidental to, or necessary or convenient for, the
accomplishment of the above-mentioned purposes; and

(vii) to engage in any lawful act or activity and to exercise any powers
permitted to corporations organized under the General Corporation Law of
Delaware that are incidental to, or necessary or convenient for, the
accomplishment of the above-mentioned purposes in Clauses 3(i)-(vi).

4. Capitalized terms used but not otherwise defined herein have the meanings
assigned thereto in the Pooling Agreement as in effect as of the date hereof.

5. The total number of shares of stock which the Corporation shall have
authority to issue is one thousand (1,000) shares of common stock, $.01 par
value per share.



--------------------------------------------------------------------------------

6. In furtherance and not in limitation of the powers conferred by statute, the
board of directors of the Corporation (the “Board of Directors”) is expressly
authorized to make, adopt, alter, amend or repeal the By-Laws of the
Corporation.

7. Except as otherwise provided in the Operative Documents (as hereinafter
defined), for so long as any indebtedness remains outstanding under the Loan (as
hereinafter defined) or the PBGC Agreement (as hereinafter defined) remains in
effect, the Corporation shall not incur or assume or guaranty any indebtedness
or liabilities other than (i) indebtedness or liabilities incurred in the
ordinary course of the Corporation’s business that is related to the making of
commercial mortgage loans, as provided in and subject to the terms and
provisions of the Loan; and (ii) to the extent constituting indebtedness or a
liability, the PBGC UBL Claims (as defined in the PBGC Agreement). For purposes
of this Certificate of Incorporation, “PBGC Agreement” means the Pension Plan
Protection and Forbearance Agreement, dated as of March 18, 2016, among Sears
Holdings Corporation (“Holdings”), the Corporation, certain other subsidiaries
of Holdings and the Pension Benefit Guaranty Corporation (“PBGC”).

8. The number of directors of the Corporation shall be from time to time fixed
by, or in the manner provided in, the By-Laws of the Corporation, but in no
event may the number of directors be less than three (3), at least one (1) of
which shall be the Independent Director (as hereinafter defined). In the event
of the death, incapacity, resignation or removal of the Independent Director,
the Board of Directors shall immediately replace such Independent Director with
another Independent Director in accordance with the terms of this Article 8 set
forth below. No actions of the Board of Directors or of the Corporation that
require the consent of the Independent Director may be taken in the absence of
the Independent Director.

(a) “Independent Director” means the individual identified on Exhibit 17 of the
PBGC Agreement as the independent director of the Corporation. The Independent
Director shall be entitled to vote solely on the following: (A) the
authorization of the Corporation to enter into the PBGC Agreement or any other
Transaction Document (as defined in the PBGC Agreement); (B) the commencement of
a Voluntary Bankruptcy Event (as defined in the PBGC Agreement) or a Transfer,
Pledge or Distribution (as those terms are defined the PBGC Agreement) of all or
substantially all of the assets of the Corporation; (C) any amendments to this
Certificate of Incorporation or the By-Laws of the Corporation; or (D) any
action that, in the reasonable judgment of the Independent Director (1) may
impair the special purpose nature or the bankruptcy-remoteness of the
Corporation in any material respect or (2) would otherwise be in violation of
the PBGC Agreement. The Independent Director may be removed, and any successor
Independent Director may be appointed, solely to the extent that the existing
Independent Director is promptly replaced by a successor Independent Director
set forth on Exhibit 17 of the PBGC Agreement or otherwise expressly approved in
writing by PBGC. “Affiliate” shall mean a Person or Persons directly or
indirectly, through one or more intermediaries, controlling, controlled by or
under common control with the Person or Persons in question; the term “control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise; and the term “Person”
shall mean any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, joint stock

 

4



--------------------------------------------------------------------------------

company, bank, trust (including any statutory trust), estate, unincorporated
organization, any federal, state, county or municipal government (or any agency
or political subdivision thereof), any endowment fund or any other form of
entity.

(b) Notwithstanding any other provision of this Certificate of Incorporation to
the contrary, and any provision of law that otherwise so empowers the
Corporation, the Corporation shall not, so long as any indebtedness remains
outstanding under the Loan or the PBGC Agreement remains in effect, do any of
the following: (i) dissolve, terminate or liquidate or consolidate or merge with
or into any Person, or, except as expressly permitted by the PBGC Agreement,
transfer any assets of the Corporation, (ii) engage in any business or activity
other than as set forth in Article 3 of this Certificate of Incorporation, (iii)
take any “Bankruptcy Action” (as hereinafter defined) or (iv) withdraw, resign
or disassociate from the Trust or otherwise transfer its beneficial interest in
the Trust, in each case without the unanimous affirmative vote of all of the
members of the Board of Directors (including the consent of the Independent
Director).

(c) For so long as (i) any portion of that certain secured financing (the
“Loan”) provided to the Trust and to SRC Real Estate (TX), LP, a Delaware
limited partnership, by the Corporation is outstanding or (ii) the PBGC
Agreement remains in effect, any amendment, alteration, change or repeal of any
provision of this Certificate of Incorporation shall require (A) a unanimous
vote of all of the members of the Board of Directors (provided that the vote of
the Independent Director shall not be required except in the case of any
amendment, alteration, change or repeal of any provision of this Certificate of
Incorporation that is materially adverse to the interests of PBGC; it being
understood that (1) any amendment, alteration, change or repeal of Sections 3,
6, 7, 8, 9, 10, or 11 and (2) any other amendment, alteration, change or repeal
(including, without limitation, additions of new sections or deletions of
existing sections) which may, in the reasonable judgment of the Independent
Director, impair the bankruptcy-remoteness of the Corporation in any material
respect, in each case shall be deemed to be materially adverse to the interests
of PBGC), and (B) after the securitization of any part of the Loan, receipt of
confirmation from any applicable rating agency in connection with any such
securitization that such amendment, alteration, change or repeal will not result
in the qualification, withdrawal or downgrade of any securities rating of the
Loan, or any part thereof. Subject to the foregoing, the Corporation reserves
the right to amend, alter, change or repeal any provision contained in this
Certificate of Incorporation, in the manner now or hereafter prescribed by
statute, and all rights conferred upon stockholders herein are granted subject
to this reservation.

(d) As used herein, the term “Bankruptcy Action” means:

(i) The Corporation’s commencement of any case or proceeding in respect of the
Corporation under any federal or state law relating to bankruptcy, insolvency,
reorganization or relief of debtors;

(ii) The institution of any proceedings by the Corporation to have the
Corporation adjudicated as bankrupt or insolvent;

 

5



--------------------------------------------------------------------------------

(iii) The consent by the Corporation to the institution of bankruptcy or
insolvency proceedings against the Corporation;

(iv) The filing by the Corporation of a petition, or the consent by the
Corporation to a petition, seeking reorganization, arrangement, adjustment,
winding up, dissolution, composition, liquidation or other relief of the
Corporation’s debts under any federal or state law relating to bankruptcy;

(v) The seeking or consenting by the Corporation to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator or custodian for the
Corporation or for all or substantially all of its properties;

(vi) The making by the Corporation of an assignment for the benefit of the
Corporation’s creditors; or

(vii) The taking by the Corporation of any action in furtherance of any of the
foregoing.

(e) As used herein, (i) the term “Operative Documents” means for any site, the
participation agreement, the master lease agreement, the applicable site lease,
the Trust Agreement (as hereinafter defined), the applicable SUBI Supplement (as
defined in the Trust Agreement) (except in the case of any site located in the
State of Maryland), the contribution agreements and the related rights in the
capitalization demand notes, and the applicable loan documents, the applicable
existing ground lease (if any), and all other documents or instruments delivered
in connection with the transactions contemplated thereby relating to such site
and (ii) the term “Trust Agreement” means the Trust Agreement dated as of
October 28, 2003 between U.S. Bank Trust National Association, a national
banking association, not in its individual capacity, but solely as owner trustee
(the “Owner Trustee”), and SRC O.P. Corporation, a Delaware corporation (“Owner
Participant”), as amended by that certain Amended and Restated Trust Agreement
dated as of November 24, 2003 between Owner Trustee and Owner Participant (as
further amended, supplemented, or otherwise modified from time to time.

(f) [Reserved]

(g) For so long as any indebtedness remains outstanding under the Loan or the
PBGC Agreement remains in effect, no transfer of any direct or indirect
ownership interest in the Corporation may be made without complying with the
applicable provisions of the documents executed and delivered in connection with
the Loan and the PBGC Agreement.

9. The Corporation is to have perpetual existence.

10. At all times, the Corporation shall be required to (a) maintain books and
records separate from any other Person; (b) maintain its bank accounts separate
from any other Person; (c) not commingle its assets with those of any Person;
(d) conduct its own business in its own name; (e) maintain separate financial
statements, showing its assets and liabilities separate and apart from those of
any other Person; (f) pay its own liabilities and expenses out of its own funds;
(g)

 

6



--------------------------------------------------------------------------------

observe all corporate and other organizational formalities; (h) maintain an
arm’s length relationship with its Affiliates and to enter into transactions
with Affiliates only on a commercially reasonable basis; (i) pay the salaries of
its own employees from its own funds and maintain a sufficient number of
employees in light of its contemplated business operations (except to the extent
of shared employees and overhead, in which event, clause (m) shall be
applicable); (j) not guarantee or become obligated for the debts of any other
Person or hold out its credit as being available to satisfy the obligations of
others, except for (1) the liabilities, if any, permitted in any of the
documents entered into in connection with the Loan and (2) to the extent
constituting the debts or obligations of any other Person, the PBGC UBL Claims;
(k) not acquire the obligations or securities of its Affiliates or shareholders
except for the interests in the Trust and the indirect interests in the
Corporation; (l) not make loans or advances to any other Person other than the
Mortgage Loans (as defined in the Operative Documents) contemplated by the
Operative Documents; (m) allocate fairly and reasonably any overhead expenses
that are shared with any Affiliate, including payment for office space and
services performed by any employee of any Affiliate; (n) use separate
stationery, invoices, and checks bearing its own name; (o) other than as
expressly permitted by the PBGC Agreement, not pledge its assets for the benefit
of any other Person; (p) hold itself out as a separate entity; (q) correct any
known misunderstanding regarding its separate identity; (r) not identify itself
as a division of any other Person; (s) maintain adequate capital in light of its
contemplated business operations; (t) not incur indebtedness other than (1) the
transactions contemplated by the Pooling Agreement and (2) to the extent
constituting indebtedness, the PBGC UBL Claims.

11. Directors of the Corporation shall have no personal liability to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except to the extent now or hereafter required by law.

(a) The Corporation shall indemnify, to the fullest extent permitted from time
to time by the DGCL or any other applicable laws as presently or hereafter in
effect, any person who was or is a party or is threatened to be made a party to
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, including, without limitation, an
action by or in the right of the Corporation, by reason of the fact that he is
or was a director or officer of the Corporation or is or was serving at the
request of the Corporation as a director or officer of another corporation,
partnership, joint venture, trust or other enterprise (and the Corporation, in
the discretion of the board of directors, may so indemnify a person by reason of
the fact that he is or was an employee or agent of the Corporation or is or was
serving at the request of the Corporation in any other capacity for or on behalf
of the Corporation or was serving at the request of the Corporation as an
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise), against any liability or expense actually and reasonably
incurred by such person in respect thereof; provided, however, the Corporation
shall be required to indemnify a director or officer of the Corporation in
connection with an action, suit or proceeding initiated by such person only if
such action, suit or proceeding was authorized by the board of directors of the
Corporation. Such indemnification is not exclusive of any other right to
indemnification provided by law or otherwise. The right to indemnification
conferred by this paragraph shall be deemed to be a contract between the
Corporation and each person referred to herein.

(b) No amendment to or repeal of the provisions of this Article 11 will apply to
or have any effect on the liability or alleged liability of any person for or
with respect to any acts or omissions of such person occurring prior to such
amendments.

 

7



--------------------------------------------------------------------------------

12. Subject to the provisions of Articles 7 and 8 above, the Corporation
reserves the right to amend, alter, change or repeal any provision contained in
this Certificate of Incorporation, in the manner now or hereafter prescribed by
the DGCL, and all rights conferred upon stockholders herein are granted subject
to this reservation.

13. Notwithstanding any provision of this Certificate of Incorporation to the
contrary, the Corporation may consummate the transactions contemplated by the
PBGC Agreement or any of the other Transaction Documents (as defined in the PBGC
Agreement).

 

8



--------------------------------------------------------------------------------

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

SRC O.P. CORPORATION

SRC O.P. Corporation, a Delaware corporation (hereinafter call the
“Corporation”), does hereby certify as follows:

1. The original Certificate of Incorporation was filed with the Secretary of
State of the State of Delaware on September 17, 2003 under the name “SRC O.P.
Corporation”. Such Certificate of Incorporation was amended on October 31, 2003
and restated on November 20, 2003.

2. This Amended and Restated Certificate of Incorporation restates and further
amends the Certificate of Incorporation of the Corporation so as to read in its
entirety as set forth in Exhibit A attached hereto and made a part hereof.

3. The Amended and Restated Certificate of Incorporation herein certified was
duly adopted in accordance with Sections 242 and 245 of the General Corporation
Law of the State of Delaware.

4. The Amended and Restated Certificate of Incorporation herein certified shall
become effective upon filing.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Amended and Restated
Certificate of Incorporation to be duly executed in its corporate name this 18th
day of March, 2016.

 

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President

[Amended & Restated Certificate of Incorporation (SRC O.P. Corporation)]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

SRC O.P. CORPORATION

1. The name of the “Corporation” is SRC O.P. Corporation.

2. The address of its registered office in the State of Delaware is 1209 Orange
Street, in the City of Wilmington, County of New Castle. The name of its
registered agent at such address is The Corporation Trust Company.

3. The purpose for which the Corporation is organized is limited to: (a) owning
and holding one or more series of beneficial interest in SRC Facilities
Statutory Trust No. 2003-A, a Delaware statutory trust (the “Trust”), pursuant
to the terms and conditions of the Trust Agreement, dated as of October 28,
2003, between U.S. Bank Trust National Association, a national banking
association, not in its individual capacity, but solely as owner trustee (the
“Owner Trustee”), and the Corporation, as amended by that certain Amended and
Restated Trust Agreement dated as of November 24, 2003 between Owner Trustee and
the Corporation (as further amended, supplemented or otherwise modified from
time to time, the “Trust Agreement”), (b) to own, sell, mortgage or lease any of
the sites located in the State of Maryland and (c) transacting any and all
lawful business for which a corporation may be organized under the General
Corporation Law of the State of Delaware (the “DGCL”) that is incident and
necessary and appropriate to the foregoing.

4. The total number of shares of stock which the Corporation shall have
authority to issue is one thousand (1,000) shares of common stock, $.01 par
value per share.

5. In furtherance and not in limitation of the powers conferred by statute, the
board of directors of the Corporation (the “Board of Directors”) is expressly
authorized to make, adopt, alter, amend or repeal the By-Laws of the
Corporation.

6. Except as otherwise provided in the Operative Documents (as hereinafter
defined), for so long as any indebtedness remains outstanding under the Loan (as
hereinafter defined) or the PBGC Agreement (as hereinafter defined) remains in
effect, the Corporation shall not incur or assume or guaranty any indebtedness
or liabilities other than (i) indebtedness or liabilities incurred in the
ordinary course of the Corporation’s business that is related to the ownership
of the beneficial interest in the Trust and in the sites, as provided in and
subject to the terms and provisions of the Loan and (ii) to the extent
constituting indebtedness or a liability, the PBGC UBL Claims (as defined in the
Pension Plan Protection and Forbearance Agreement, dated as of March 18, 2016
(the “PBGC Agreement”), among Sears Holdings Corporation (“Holdings”), the
Corporation, certain other subsidiaries of Holdings and the Pension Benefit
Guaranty Corporation (“PBGC”)).

7. The number of directors of the Corporation shall be from time to time fixed
by, or in the manner provided in, the By-Laws of the Corporation, but in no
event may the number of



--------------------------------------------------------------------------------

directors be less than three (3), at least one (1) of which shall be the
Independent Director (as hereinafter defined). In the event of the death,
incapacity, resignation or removal of the Independent Director, the Board of
Directors shall immediately replace such Independent Director with another
Independent Director in accordance with the terms of this Article 7 set forth
below. No actions of the Board of Directors or of the Corporation that require
the consent of the Independent Director may be taken in the absence of the
Independent Director.

(a) “Independent Director” means the individual identified on Exhibit 17 of the
PBGC Agreement as the independent director of the Corporation. The Independent
Director shall be entitled to vote solely on the following: (A) the
authorization of the Corporation to enter into the PBGC Agreement or any other
Transaction Document (as defined in the PBGC Agreement); (B) the commencement of
a Voluntary Bankruptcy Event (as defined in the PBGC Agreement) or a Transfer,
Pledge or Distribution (as those terms are defined the PBGC Agreement) of all or
substantially all of the assets of the Corporation; (C) any amendments to this
Certificate of Incorporation or the By-Laws of the Corporation; or (D) any
action that, in the reasonable judgment of the Independent Director (1) may
impair the special purpose nature or the bankruptcy-remoteness of the
Corporation in any material respect or (2) would otherwise be in violation of
the PBGC Agreement. The Independent Director may be removed, and any successor
Independent Director may be appointed, solely to the extent that the existing
Independent Director is promptly replaced by a successor Independent Director
set forth on Exhibit 17 of the PBGC Agreement or otherwise expressly approved in
writing by PBGC. “Affiliate” shall mean a Person or Persons directly or
indirectly, through one or more intermediaries, controlling, controlled by or
under common control with the Person or Persons in question; the term “control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise; and the term “Person”
shall mean any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, joint stock company, bank, trust (including any statutory trust),
estate, unincorporated organization, any federal, state, county or municipal
government (or any agency or political subdivision thereof), any endowment fund
or any other form of entity.

(b) Notwithstanding any other provision of this Certificate of Incorporation to
the contrary, and any provision of law that otherwise so empowers the
Corporation, the Corporation shall not, so long as any indebtedness remains
outstanding under the Loan or the PBGC Agreement remains in effect, do any of
the following: (i) dissolve, terminate or liquidate or consolidate or merge with
or into any Person, or, except as expressly permitted by the PBGC Agreement,
transfer any assets of the Corporation, (ii) engage in any business or activity
other than as set forth in Article 3 of this Certificate of Incorporation, (iii)
take any “Bankruptcy Action” (as hereinafter defined) or (iv) withdraw, resign
or disassociate from the Trust or otherwise transfer its beneficial interest in
the Trust, in each case without the unanimous affirmative vote of all of the
members of the Board of Directors (including the consent of the Independent
Director).

(c) For so long as (i) any portion of that certain secured financing (the
“Loan”) provided by SRC Depositor Corporation, its successors and/or assigns
(collectively,

 

4



--------------------------------------------------------------------------------

“Initial Lender”) to the Corporation is outstanding or (ii) the PBGC Agreement
remains in effect, any amendment, alteration, change or repeal of any provision
of this Certificate of Incorporation shall require (A) the consent of the
Initial Lender and the PBGC, (B) a unanimous vote of all of the members of the
Board of Directors (provided that the vote of the Independent Director shall not
be required except in the case of any amendment, alteration, change or repeal of
any provision of this Certificate of Incorporation that is materially adverse to
the interests of PBGC; it being understood that (1) any amendment, alteration,
change or repeal of Sections 3, 6, 7, 8, 9, 10, or 12 and (2) any other
amendment, alteration, change or repeal (including, without limitation,
additions of new sections or deletions of existing sections) which may, in the
reasonable judgment of the Independent Director, impair the
bankruptcy-remoteness of the Corporation in any material respect, in each case
shall be deemed to be materially adverse to the interests of PBGC), and (C)
after the securitization of any part of the Loan, receipt of confirmation from
any applicable rating agency in connection with any such securitization that
such amendment, alteration, change or repeal will not result in the
qualification, withdrawal or downgrade of any securities rating of the Loan, or
any part thereof. Subject to the foregoing, the Corporation reserves the right
to amend, alter, change or repeal any provision contained in this Certificate of
Incorporation, in the manner now or hereafter prescribed by statute, and all
rights conferred upon stockholders herein are granted subject to this
reservation.

(d) As used herein, the term “Bankruptcy Action” means:

(i) The Corporation’s commencement of any case or proceeding in respect of the
Corporation under any federal or state law relating to bankruptcy, insolvency,
reorganization or relief of debtors;

(ii) The institution of any proceedings by the Corporation to have the
Corporation adjudicated as bankrupt or insolvent;

(iii) The consent by the Corporation to the institution of bankruptcy or
insolvency proceedings against the Corporation;

(iv) The filing by the Corporation of a petition, or the consent by the
Corporation to a petition, seeking reorganization, arrangement, adjustment,
winding up, dissolution, composition, liquidation or other relief of the
Corporation’s debts under any federal or state law relating to bankruptcy;

(v) The seeking or consenting by the Corporation to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator or custodian for the
Corporation or for all or substantially all of its properties;

(vi) The making by the Corporation of an assignment for the benefit of the
Corporation’s creditors; or

(vii) The taking by the Corporation of any action in furtherance of any of the
foregoing.

 

5



--------------------------------------------------------------------------------

(e) As used herein, the term “Operative Documents” means for any Site, the
Participation Agreement, the Master Lease Agreement, the applicable Site Lease,
the Trust Agreement, the applicable SUBI Supplement (except in the case of any
site located in the State of Maryland), the contribution agreements and the
related rights in the Capitalization Demand Notes, and the applicable Loan
Documents, the applicable existing ground lease (if any), and all other
documents or instruments delivered in connection with the transactions
contemplated thereby relating to such Site. Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed in the
Definitions Appendix referenced in the Trust Agreement.

(f) [Reserved]

(g) For so long as any indebtedness remains outstanding under the Loan or the
PBGC Agreement remains in effect, no transfer of any direct or indirect
ownership interest in the Corporation may be made without complying with the
applicable provisions of the documents executed and delivered in connection with
the Loan and the PBGC Agreement.

8. The Corporation is to have perpetual existence.

9. At all times, the Corporation shall be required to (a) maintain books and
records separate from any other Person; (b) maintain its bank accounts separate
from any other Person; (c) not commingle its assets with those of any Person;
(d) conduct its own business in its own name; (e) maintain separate financial
statements, showing its assets and liabilities separate and apart from those of
any other Person; (f) pay its own liabilities and expenses out of its own funds;
(g) observe all corporate and other organizational formalities; (h) maintain an
arm’s length relationship with its Affiliates and to enter into transactions
with Affiliates only on a commercially reasonable basis; (i) pay the salaries of
its own employees from its own funds and maintain a sufficient number of
employees in light of its contemplated business operations (except to the extent
of shared employees and overhead, in which event, clause (m) shall be
applicable); (j) other than the Guaranties and Indemnity Deeds of Trust made by
the Corporation in favor of SRC Depositor Corporation, not guarantee or become
obligated for the debts of any other Person or hold out its credit as being
available to satisfy the obligations of others, except for (1) the liabilities,
if any, permitted in any of the documents entered into in connection with the
Loan and (2) to the extent constituting the debts or obligations of any other
Person, the PBGC UBL Claims; (k) not acquire the obligations or securities of
its Affiliates or shareholders except for the interests in the Trust and the
indirect interest in the General Partner and Limited Partnership; (l) not make
loans or advances to any other Person; (m) allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including payment for
office space and services performed by any employee of any Affiliate; (n) use
separate stationery, invoices, and checks bearing its own name; (o) other than
as expressly permitted by the PBGC Agreement, not pledge its assets for the
benefit of any other Person; (p) hold itself out as a separate entity; (q)
correct any known misunderstanding regarding its separate identity; (r) not
identify itself as a division of any other Person; (s) maintain adequate capital
in light of its contemplated business operations; and (t) not incur indebtedness
other than (i) the Mortgage Loans relating to the Maryland Sites, (ii) unsecured
trade payables no greater than 2% of the aggregate amount of the Mortgage Loans
relating to the Maryland Sites and (iii) to the extent constituting
indebtedness, the PBGC UBL Claims.

 

6



--------------------------------------------------------------------------------

10. Directors of the Corporation shall have no personal liability to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except to the extent now or hereafter required by law.

(a) The Corporation shall indemnify, to the fullest extent permitted from time
to time by the DGCL or any other applicable laws as presently or hereafter in
effect, any person who was or is a party or is threatened to be made a party to
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, including, without limitation, an
action by or in the right of the Corporation, by reason of the fact that he is
or was a director or officer of the Corporation or is or was serving at the
request of the Corporation as a director or officer of another corporation,
partnership, joint venture, trust or other enterprise (and the Corporation, in
the discretion of the board of directors, may so indemnify a person by reason of
the fact that he is or was an employee or agent of the Corporation or is or was
serving at the request of the Corporation in any other capacity for or on behalf
of the Corporation or was serving at the request of the Corporation as an
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise), against any liability or expense actually and reasonably
incurred by such person in respect thereof; provided, however, the Corporation
shall be required to indemnify a director or officer of the Corporation in
connection with an action, suit or proceeding initiated by such person only if
such action, suit or proceeding was authorized by the board of directors of the
Corporation. Such indemnification is not exclusive of any other right to
indemnification provided by law or otherwise. The right to indemnification
conferred by this paragraph shall be deemed to be a contract between the
Corporation and each person referred to herein.

(b) No amendment to or repeal of the provisions of this Article 10 will apply to
or have any effect on the liability or alleged liability of any person for or
with respect to any acts or omissions of such person occurring prior to such
amendments.

11. If at any time a Site Lease is terminated as to any particular Site and the
related Mortgage Loan is paid in full, the portion of the related Capitalization
Demand Note (SRC) with respect to such Site may be cancelled upon the request of
the maker of such note.

12. Subject to the provisions of Articles 7 and 8 above, the Corporation
reserves the right to amend, alter, change or repeal any provision contained in
this Certificate of Incorporation, in the manner now or hereafter prescribed by
the DGCL, and all rights conferred upon stockholders herein are granted subject
to this reservation.

13. Notwithstanding any provision of this Certificate of Incorporation to the
contrary, the Corporation may consummate the transactions contemplated by the
PBGC Agreement or any of the other Transaction Documents (as defined in the PBGC
Agreement).

 

7



--------------------------------------------------------------------------------

SRC DEPOSITOR CORPORATION

BYLAWS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I. OFFICES

     1   

Section 1.

   Registered Office      1   

Section 2.

   Other Offices      1   

Article II. MEETINGS OF STOCKHOLDERS

     1   

Section 1.

   Place of Meetings      1   

Section 2.

   Annual Meeting of Stockholders      1   

Section 3.

   Quorum: Adjourned Meetings and Notice Thereof      1   

Section 4.

   Voting      2   

Section 5.

   Proxies      2   

Section 6.

   Special Meetings      3   

Section 7.

   Notice of Stockholders’ Meetings      3   

Section 8.

   Maintenance and inspection of Stockholder List      3   

Section 9.

   Stockholder Action by Written Consent Without a Meeting      4   

Article III. DIRECTORS

     4   

Section 1.

   Number and Qualification of Directors      4   

Section 2.

   Vacancies      5   

Section 3.

   Powers      5   

Section 4.

   Place of Directors’ Meetings      6   

Section 5.

   Regular Meetings      6   

Section 6.

   Special Meetings      6   

Section 7.

   Quorum      6   

Section 8.

   Action Without Meeting      6   

Section 9.

   Telephone Meetings      7   

Section 10.

   Committees of Directors      7   

Section 11.

   Minutes of Committee Meetings      8   

Section 12.

   Compensation of Directors      8   

Section 13.

   Indemnification      8   

Article IV. OFFICERS

     10   

Section 1.

   Officers      10   

Section 2.

   Election of Officers      10   

Section 3.

   Subordinate Officers      10   

Section 4.

   Compensation of Officers      10   

 

i



--------------------------------------------------------------------------------

Section 5.

   Term of Office; Removal and Vacancies      10   

Section 6.

   President      11   

Section 7.

   Vice Presidents      11   

Section 8.

   Treasurer and Assistant Treasurers      11   

Section 9.

   Controller and Assistant Controllers      12   

Section 10.

   Secretary      12   

Section 11.

   Assistant Secretaries      12   

Article V. CERTIFICATES OF STOCK

     13   

Section 1.

   Certificates      13   

Section 2.

   Signatures on Certificates      13   

Section 3.

   Lost Certificates      13   

Section 4.

   Transfers of Stock      14   

Section 5.

   Fixing Record Date      14   

Section 6.

   Registered Stockholders      14   

Article VI. GENERAL PROVISIONS

     15   

Section 1.

   Dividends      15   

Section 2.

   Payment of Dividends; Directors’ Duties      15   

Section 3.

   Checks      15   

Section 4.

   Fiscal Year      15   

Section 5.

   Corporate Seal      15   

Section 6.

   Manner of Giving Notice      15   

Section 7.

   Waiver of Notice      16   

Article VII. AMENDMENTS.

     16   

Section 1.

   Amendment by Directors or Stockholders      16   

 

ii



--------------------------------------------------------------------------------

SRC DEPOSITOR CORPORATION,

a Delaware corporation (the “Company”)

ARTICLE I.

OFFICES

Section 1. Registered Office. The registered office for the purpose of service
of process shall be 1209 Orange St., Wilmington, Delaware 19801. The principal
place of business shall be 3333 Beverly Road, Hoffman Estates, Illinois 60179,
or at such other place as the board of directors may from time to time determine
or the business of the Company may require.

Section 2. Other Offices. The Company may also have offices at such other places
both within and without the State of Delaware as the board of directors may from
time to time determine or the business of the Company may require.

ARTICLE II.

MEETINGS OF STOCKHOLDERS

Section 1. Place of Meetings. All meetings of the stockholders shall be held at
any place within or without the State of Delaware as shall be designated from
time to time by the board of directors. In the absence of any such designation,
stockholders’ meetings shall be held at the principal executive office of the
Company.

Section 2. Annual Meeting of Stockholders. An annual meeting of stockholders
shall be held each year on a date and at a time designated by the board of
directors. At each annual meeting directors shall be elected and any other
proper business may be transacted.

Section 3. Quorum: Adjourned Meetings and Notice Thereof. A majority of the
stock issued and outstanding and entitled to vote at any meeting of
stockholders, the holders of

 

1



--------------------------------------------------------------------------------

which are present in person or represented by proxy, shall constitute a quorum
for the transaction of business except as otherwise provided by law, by the
Certificate of Incorporation, or by these Bylaws. A quorum, once established,
shall not be broken by the withdrawal of enough votes to leave less than a
quorum and the votes present may continue to transact business until
adjournment. If, however, such quorum shall not be present or represented at any
meeting of the stockholders, a majority of the voting stock represented in
person or by proxy may adjourn the meeting from time to time, without notice
other than announcement at the meeting, until a quorum shall be present or
represented. At such adjourned meeting at which a quorum shall be present or
represented, any business may be transacted which might have been transacted at
the meeting as originally notified. If the adjournment is for more than thirty
days, or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each stockholder of
record entitled to vote thereat.

Section 4. Voting. When a quorum is present at any meeting, the vote of the
holders of a majority of the stock having voting power present in person or
represented by proxy shall decide any question brought before such meeting,
unless the question is one upon which by express provision of law, or the
Certificate of Incorporation, or these Bylaws, a different vote is required, in
which case such express provision shall govern and control the decision of such
question.

Section 5. Proxies. At each meeting of the stockholders, each stockholder having
the right to vote may vote in person or may authorize another person or persons
to act for him by proxy appointed by an instrument in writing subscribed by such
stockholder and bearing a date not more than three years prior to said meeting,
unless said instrument provides for a longer period. All proxies must be filed
with the secretary of the Company at the beginning of each meeting in order to
be counted in any vote at the meeting. Each stockholder shall have one vote

 

2



--------------------------------------------------------------------------------

for each share of stock having voting power, registered in his name on the books
of the Company on the record date set by the board of directors as provided in
Article V, Section 6 hereof. All elections shall be had and all questions
decided by a plurality vote.

Section 6. Special Meetings. Special meetings of the stockholders for any
purpose, or purposes, unless otherwise prescribed by statute or by the
Certificate of Incorporation, may be called by the president and shall be called
by the president or the secretary at the request in writing of a majority of the
board of directors, or at the request in writing of stockholders owning a
majority in amount of the entire capital stock of the Company issued and
outstanding, and entitled to vote. Such request shall state the purpose or
purposes of the proposed meeting. Business transacted at any special meeting of
stockholders shall be limited to the purposes stated in the notice.

Section 7. Notice of Stockholders’ Meetings. Whenever stockholders are required
or permitted to take any action at a meeting, a written notice of the meeting
shall be given, which notice shall state the place, date and hour of the
meeting, and, in the case of a special meeting, the purpose or purposes for
which the meeting is called. The written notice of any meeting shall be given to
each stockholder entitled to vote at such meeting not less than ten nor more
than sixty days before the date of the meeting. If mailed, notice is given when
deposited in the United States mail, postage prepaid, directed to the
stockholder at his address as it appears on the records of the Company.

Section 8. Maintenance and inspection of Stockholder List. The officer who has
charge of the stock ledger of the Company shall prepare and make, at least ten
days before every meeting of stockholders, a complete list of the stockholders
entitled to vote at the meeting, arranged in alphabetical order, and showing the
address of each stockholder and the number of shares registered in the name of
each stockholder. Such list shall be open to the examination of

 

3



--------------------------------------------------------------------------------

any stockholder, for any purpose germane to the meeting, during ordinary
business hours, for a period of at least ten days prior to the meeting, either
at a place within the city where the meeting is to be held, which place shall be
specified in the notice of the meeting, or, if not so specified, at the place
where the meeting is to be held. The list shall also be produced and kept at the
time and place of the meeting during the whole time thereof, and may be
inspected by any stockholder who is present.

Section 9. Stockholder Action by Written Consent Without a Meeting. Unless
otherwise provided in the Certificate of Incorporation, any action required to
be taken at any annual or special meeting of stockholders of the Company, or any
action which may be taken at any annual or special meeting of such stockholders,
may be taken without a meeting, without prior notice and without a vote, if a
consent in writing, setting forth the action so taken, shall be signed by the
holders of outstanding stock having not less than the minimum number of votes
that would be necessary to authorize or take such action at a meeting at which
all shares entitled to vote thereon were present and voted. Prompt notice of the
taking of the corporate action without a meeting by less than unanimous written
consent shall be given to those stockholders who have not consented in writing.

ARTICLE III.

DIRECTORS

Section 1. Number and Qualification of Directors. The board of directors shall
consist of a minimum of three (3) and a maximum of ten (10) directors, at least
one (1) of which shall be the Independent Director (as defined in the
Certificate of Incorporation). The number of directors shall be fixed or changed
from time to time, within the minimum and maximum, by the then appointed
directors. The number of directors which shall constitute the initial board
shall be four (4). The directors need not be stockholders. Except as provided in

 

4



--------------------------------------------------------------------------------

Section 2 of this Article III, (i) the directors shall be elected at the annual
meeting of the stockholders, and (ii) each director shall hold office until his
successor is elected and qualified; provided, however, that unless otherwise
restricted by the Certificate of Incorporation or by law, any director or the
entire board of directors may be removed, either with or without cause, from the
board of directors at any meeting of stockholders by a majority of the stock
represented and entitled to vote thereat.

Section 2. Vacancies. Except for any vacancy with respect to the Independent
Director, vacancies on the board of directors by reason of death, resignation,
retirement, disqualification, removal from office, or otherwise, and newly
created directorships resulting from any increase in the authorized number of
directors may be filled by a majority of the directors then in office, although
less than a quorum. The directors so chosen shall hold office until the next
annual election of directors and until their successors are duly elected and
shall qualify, or until their earlier resignation or removal. If there are no
directors in office, then an election of directors may be held in the manner
provided by statute, except with respect to the Independent Director. If, at the
time of filling any vacancy (except any vacancy with respect to the Independent
Director) or any newly created directorship, the directors then in office shall
constitute less than a majority of the whole board (as constituted immediately
prior to any such increase), the Court of Chancery may, upon application of any
stockholder or stockholders holding at least ten percent of the total number of
the shares at the time outstanding having the right to vote for such directors,
summarily order an election to be held to fill any such vacancies or newly
created directorships, or to replace the directors chosen by the directors then
in office.

Section 3. Powers. The property and business of the Company shall be managed by
or under the direction of its board of directors. In addition to the powers and
authorities by these Bylaws expressly conferred upon them, the board of
directors may exercise

 

5



--------------------------------------------------------------------------------

all such powers of the Company and do all such lawful acts and things as are not
by statute or by the Certificate of Incorporation or by these Bylaws directed or
required to be exercised or done by the stockholders.

Section 4. Place of Directors’ Meetings. The directors may hold their meetings
and have one or more offices, and keep the books of the Company outside of the
State of Delaware.

Section 5. Regular Meetings. Regular meetings of the board of directors may be
held without notice at such time and place as shall from time to time be
determined by the board.

Section 6. Special Meetings. Special meetings of the board of directors may be
called by the president, or the secretary at the request of the president or any
vice president of the Company on twenty-four hours’ notice to each director,
either personally or by telephone, telefax, mail or e-mail; special meetings
shall be called by the president or the secretary in like manner and on like
notice on the written request of two directors.

Section 7. Quorum. At all meetings of the board of directors fifty percent of
the authorized number of directors shall be necessary and sufficient to
constitute a quorum for the transaction of business, and the vote of a majority
of the directors present at any meeting at which there is a quorum shall be the
act of the board of directors, except as may be otherwise specifically provided
by statute, by the Certificate of Incorporation or by these Bylaws. If a quorum
shall not be present at any meeting of the board of directors, the directors
present thereat may adjourn the meeting from time to time, without notice other
than announcement at the meeting, until a quorum shall be present.

Section 8. Action Without Meeting. Unless otherwise restricted by the
Certificate of Incorporation or these Bylaws, any action required or permitted
to be taken at any

 

6



--------------------------------------------------------------------------------

meeting of the board of directors or of any committee thereof may be taken
without a meeting, if all members of the board of directors or committee, as the
case may be, consent thereto in writing, and the writing or writings are filed
with the minutes of proceedings of the board of directors or committee.

Section 9. Telephone Meetings. Unless otherwise restricted by the Certificate of
Incorporation or these Bylaws, members of the board of directors, or any
committee designated by the board of directors, may participate in a meeting of
the board of directors, or any committee, by means of conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting shall
constitute presence in person at such meeting.

Section 10. Committees of Directors. The board of directors may, by resolution
passed by a majority of the whole board of directors, designate one or more
committees, each such committee to consist of one or more of the directors of
the Company. The board of directors may designate one or more directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of the committee. In the absence or disqualification of a
member of a committee, the member or members thereof present at any meeting and
not disqualified from voting, whether or not he or they constitute a quorum, may
unanimously appoint another member of the board of directors to act at the
meeting in the place of any such absent or disqualified member. Except to any
extent otherwise provided in the Certificate of Incorporation, any such
committee, to the extent provided in a resolution of the board of directors,
shall have and may exercise all the powers and authority of the board of
directors in the management of the business and affairs of the Company, and may
authorize the seal of the Company to be affixed to all papers which may require
it; but no such committee shall have the power or authority in reference to (i)
approving or adopting, or recommending to the

 

7



--------------------------------------------------------------------------------

stockholders, any action or matter expressly required by the Delaware General
Corporation Law to be submitted to stockholders for approval or (ii) adopting,
amending or repealing any Bylaw of the Company.

Section 11. Minutes of Committee Meetings. Each committee shall keep regular
minutes of its meetings and report the same to the board of directors when
required.

Section 12. Compensation of Directors. Unless otherwise restricted by the
Certificate of Incorporation or these Bylaws, the board of directors shall have
the authority to fix the compensation of directors. The directors may be paid
their expenses, if any, of attendance at each meeting of the board of directors
and may be paid a fixed sum for attendance at each meeting of the board of
directors or a stated salary as director. No such payment shall preclude any
director from serving the Company in any other capacity and receiving
compensation therefor. Members of special or standing committees may be allowed
like compensation for attending committee meetings.

Section 13. Indemnification. The Company shall indemnify every person who was or
is a party or is or was threatened to be made a party to any action, suit, or
proceeding, whether civil, criminal, administrative or investigative (including
an action by or in the right of the Company), by reason of the fact that he is
or was a director, officer or employee of the Company or, while a director,
officer or employee of the Company, is or was serving at the request of the
Company as a director, officer, employee, agent or trustee of another Company,
partnership, joint venture, trust, employee benefit plan or other enterprise,
against expenses (including counsel fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding, to the full extent permitted by applicable law.
Expenses incurred by a person who is or was a director or officer of the Company
in appearing at, participating in or defending any such action, suit or
proceeding shall be paid by

 

8



--------------------------------------------------------------------------------

the Company at reasonable intervals in advance of the final disposition of such
action, suit or proceeding upon receipt of an undertaking by or on behalf of the
director or officer to repay such amount if it shall ultimately be determined
that he is not entitled to be indemnified by the Company as authorized by this
Section 13. If a claim under this Section 13 is not paid in full by the Company
within ninety days after a written claim has been received by the Company, the
claimant may at any time thereafter bring suit against the Company to recover
the unpaid amount of the claim and, if successful in whole or in part, the
claimant shall be paid also the expense of prosecuting such claim. It shall be a
defense to any such action (other than an action brought to enforce a claim for
expenses incurred in defending any proceeding in advance of its final
disposition where the required undertaking, if any is required, has been
tendered to the Company) that the claimant has not met the standards of conduct
which make it permissible under the Delaware General Corporation Law or other
applicable law for the Company to indemnify the claimant for the amount claimed,
but the burden of proving such defense shall be on the Company. Neither the
failure of the Company (including its board of directors, independent legal
counsel, or its stockholders) to have made a determination prior to the
commencement of such action that indemnification of the claimant is proper in
the circumstances because he has met the applicable standard of conduct set
forth in the Delaware General Corporation Law or other applicable law, nor an
actual determination by the Company (including its board of directors,
independent legal counsel, or its stockholders) that the claimant has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the claimant has not met the applicable standard of conduct.

 

9



--------------------------------------------------------------------------------

ARTICLE IV.

OFFICERS

Section 1. Officers. The officers of the Company shall be chosen by the board of
directors and shall include a president, a vice president, a treasurer and a
secretary. The Company may also have, at the discretion of the board of
directors, such other officers as are desired, including one or more vice
presidents, one or more assistant treasurers, one or more assistant secretaries,
and such other officers as may be appointed in accordance with the provisions of
Section 3 of this Article IV. In the event there are two or more vice
presidents, then one or more may have special designations such as executive
vice president, senior vice president, or some other similar or dissimilar
title. At the time of the election of officers, the directors may by resolution
determine the order of their rank. Any number of offices may be held by the same
person, unless the Certificate of Incorporation or these Bylaws otherwise
provide.

Section 2. Election of Officers. The board of directors, at its first meeting
after each annual meeting of stockholders, shall choose the officers of the
Company.

Section 3. Subordinate Officers. The board of directors may appoint such other
officers and agents, as it shall deem necessary, who shall hold their offices
for such terms and shall exercise such powers and perform such duties as shall
be determined from time to time by the board of directors.

Section 4. Compensation of Officers. The salaries of all officers and agents of
the Company shall be fixed by the board of directors.

Section 5. Term of Office; Removal and Vacancies. The officers of the Company
shall hold office until their successors are chosen and qualify in their stead.
Any officer elected or appointed by the board of directors may be removed at any
time, either with or without cause, by the board of directors. If the office of
any officer or officers becomes vacant for any reason, the vacancy may be filled
by the board of directors.

 

10



--------------------------------------------------------------------------------

Section 6. President. The president shall have general direction over the
day-to-day business of the Company, subject to the control of the board of
directors. He shall be the chief executive officer of the Company. He shall be
an ex-officio member of all committees and shall have the general powers and
duties of management usually vested in the office of president and chief
executive officer of corporations, and shall have such other powers and duties
as may be prescribed by the board of directors or these Bylaws. The president
shall preside at meetings of the stockholders and of the board of directors.

Section 7. Vice Presidents. Each vice president shall have such powers and
perform such duties as from time to time may be assigned to him or her by the
board of directors or be delegated to him or her by the president. In the
absence or incapacity of the president, the powers, duties and functions of the
president shall be temporarily performed by such one of the vice presidents as
shall be designated by the board of directors or, if not designated by the board
of directors, by the president.

Section 8. Treasurer and Assistant Treasurers. The treasurer shall have
responsibility for the custody and safekeeping of all funds and securities of
the Company; shall make disbursements of Company funds upon appropriate vouchers
and supervise the handling of balances and maintain proper relationships with
banks; shall keep full and accurate accounts of the transactions of his or her
office in books belonging to the Company and render to the board of directors,
whenever it may require, an account of his or her transactions as treasurer; and
in general shall have such other powers and perform such other duties as are
incident to the office of treasurer and as from time to time may be prescribed
by the board of directors or the president.

 

11



--------------------------------------------------------------------------------

Section 9. Controller and Assistant Controllers. The controller shall have
general charge, control, and supervision over the accounting and auditing
affairs of the Company. The controller or such persons as the controller shall
designate shall have responsibility for the custody and safekeeping of all
permanent records and papers of the Company. The controller shall have
responsibility for the preparation and maintenance of the books of account and
of the accounting records and papers of the Company; shall supervise the
preparation of all financial statements and reports on the operation and
condition of the business; shall have responsibility for the establishment of
financial procedures, records, and forms used by the Company; shall have
responsibility for the filing of all financial reports and returns, except tax
returns, required by law; shall render to the president, or the board of
directors, whenever they may require, an account of the controller’s
transactions; and in general shall have such other powers and perform such other
duties as are incident to the office of controller and as from time to time may
be prescribed by the board of directors or the president.

Section 10. Secretary. The secretary shall record the proceedings of the
meetings of the stockholders and directors in a book to be kept for that
purpose; and shall perform like duties for the standing committees when required
by the board of directors. The secretary shall give, or cause to be given,
notice of all meetings of the stockholders and of the board of directors, and
shall perform such other duties as may be prescribed by the board of directors
or these Bylaws. The secretary shall keep in safe custody the seal of the
Company, and affix the same to any instrument requiring it, and when so affixed
it shall be attested by his or her signature or by the signature of an assistant
secretary. The board of directors may give general authority to any other
officer to affix the seal of the Company and to attest the affixing by his or
her signature.

Section 11. Assistant Secretaries. The assistant secretary, or if there be more
than one, the assistant secretaries in the order determined by the board of
directors, or if there be

 

12



--------------------------------------------------------------------------------

no such determination, the assistant secretary designated by the board of
directors, shall, in the absence or disability of the secretary, perform the
duties and exercise the powers of the secretary and shall perform such other
duties and have such other powers as the board of directors may from time to
time prescribe.

ARTICLE V.

CERTIFICATES OF STOCK

Section 1. Certificates. Every holder of stock of the Company shall be entitled
to have a certificate signed by, or in the name of the Company by, the president
or a vice president, and by the secretary or an assistant secretary, or the
treasurer or an assistant treasurer of the Company, certifying the number of
shares represented by the certificate owned by such stockholder in the Company.

Section 2. Signatures on Certificates. Any or all of the signatures on the
certificate may be a facsimile. In case any officer, transfer agent, or
registrar who has signed or whose facsimile signature has been placed upon a
certificate shall have ceased to be such officer, transfer agent, or registrar
before such certificate is issued, it may be issued by the Company with the same
effect as if he were such officer, transfer agent, or registrar at the date of
issue.

Section 3. Lost Certificates. The board of directors may direct a new
certificate or certificates to be issued in place of any certificate or
certificates theretofore issued by the Company alleged to have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the person
claiming the certificate of stock to be lost, stolen or destroyed. When
authorizing such issue of a new certificate or certificates, the board of
directors may, in its discretion and as a condition precedent to the issuance
thereof, require the owner of such lost, stolen or destroyed certificate or
certificates, or his legal representative, to advertise the same in such manner
as it shall require and/or to give the Company a bond in such sum as it may
direct as indemnity against any claim that may be made against the Company with
respect to the certificate alleged to have been lost, stolen or destroyed.

 

13



--------------------------------------------------------------------------------

Section 4. Transfers of Stock. Upon surrender to the Company, or the transfer
agent of the Company, of a certificate for shares duly endorsed or accompanied
by proper evidence of succession, assignment or authority to transfer, it shall
be the duty of the Company to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.

Section 5. Fixing Record Date. In order that the Company may determine the
stockholders entitled to notice of or to vote at any meeting of the
stockholders, or any adjournment thereof, or to express consent to corporate
action in writing without a meeting, or entitled to receive payment of any
dividend or other distribution or allotment of any rights, or entitled to
exercise any rights in respect of any change, conversion or exchange of stock or
for the purpose of any other lawful action, the board of directors may fix a
record date which shall not be more than sixty nor less than ten days before the
date of such meeting, nor more than sixty days prior to any other action. A
determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the board of directors may fix a new record date for the adjourned
meeting.

Section 6. Registered Stockholders. The Company shall be entitled to treat the
holder of record of any share or shares of stock as the holder in fact thereof
and accordingly shall not be bound to recognize any equitable or other claim or
interest in such share on the part of any other person, whether or not it shall
have express or other notice thereof, save as expressly provided by the laws of
the State of Delaware.

 

14



--------------------------------------------------------------------------------

ARTICLE VI.

GENERAL PROVISIONS

Section 1. Dividends. Dividends upon the capital stock of the Company, subject
to the provisions of the Certificate of Incorporation, if any, may be declared
by the board of directors at any regular or special meeting, pursuant to law.
Dividends may be paid in cash, in property, or in shares of the capital stock,
subject to the provisions of the Certificate of Incorporation.

Section 2. Payment of Dividends; Directors’ Duties. Before payment of any
dividend there may be set aside out of any funds of the Company available for
dividends such sum or sums as the directors from time to time, in their absolute
discretion, think proper as a reserve fund to meet contingencies, or for
equalizing dividends, or for repairing or maintaining any property of the
Company, or for such other purpose as the directors shall think conducive to the
interests of the Company, and the directors may abolish any such reserve.

Section 3. Checks. All checks or demands for money and notes of the Company
shall be signed by such officer or officers as the board of directors may from
time to time designate.

Section 4. Fiscal Year. The fiscal year of the Company shall be fixed by
resolution of the board of directors.

Section 5. Corporate Seal. The corporate seal shall have inscribed thereon the
name of the Company and the words “Corporate Seal, Delaware”. Said seal may be
used by causing it or a facsimile thereof to be impressed, affixed or otherwise
reproduced.

Section 6. Manner of Giving Notice. Whenever, under the provisions of the
Certificate of Incorporation or of these Bylaws or as required by law, notice is
required to be given to any director or stockholder, it shall not be construed
to mean personal notice, but such

 

15



--------------------------------------------------------------------------------

notice may be given in writing, by mail, addressed to such director or
stockholder, at his address as it appears on the records of the Company, with
postage thereon prepaid, and such notice shall be deemed to be given at the time
when the same shall be deposited in the United States mail. Notice to directors
may also be given by telegram, e-mail or as otherwise provided herein.

Section 7. Waiver of Notice. Whenever any notice is required to be given by law
or under the provisions of the Certificate of Incorporation or of these Bylaws,
a waiver thereof in writing, signed by the person or persons entitled to said
notice, whether before or after the time stated therein, shall be deemed
equivalent thereto.

ARTICLE VII.

AMENDMENTS; CONFLICTS.

Section 1. Amendment by Directors or Stockholders. Except for this Article VII,
these Bylaws may be altered, amended or repealed or new Bylaws may be adopted by
the stockholders or by the board of directors, when such power is conferred upon
the board of directors by the Certificate of Incorporation, at any regular
meeting of the stockholders or of the board of directors or at any special
meeting of the stockholders or of the board of directors if notice of such
alteration, amendment, repeal or adoption of new Bylaws be contained in the
notice of such special meeting. If the power to adopt, amend or repeal these
Bylaws is conferred upon the board of directors by the Certificate of
Incorporation it shall not divest or limit the power of the stockholders to
adopt, amend or repeal these Bylaws.

Section 2. Conflict with Certificate of Incorporation. Notwithstanding anything
to the contrary set forth in these Bylaws, in the event that any provision of
these Bylaws is inconsistent or otherwise in conflict with the provisions of the
Certificate of Incorporation (as amended, restated, supplemented or otherwise
modified from time to time), the Certificate of Incorporation (as amended,
restated, supplemented or otherwise modified from time to time) shall control.

 

16



--------------------------------------------------------------------------------

SRC O.P. CORPORATION

BYLAWS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I OFFICES

     1   

Section 1.

   Registered Office      1   

Section 2.

   Other Offices      1   

Article II MEETINGS OF STOCKHOLDERS

     1   

Section 1.

   Place of Meetings      1   

Section 2.

   Annual Meeting of Stockholders      1   

Section 3.

   Quorum; Adjourned Meetings and Notice Thereof      1   

Section 4.

   Voting      2   

Section 5.

   Proxies      2   

Section 6.

   Special Meetings      3   

Section 7.

   Notice of Stockholders’ Meetings      3   

Section 8.

   Maintenance and Inspection of Stockholder List      3   

Section 9.

   Stockholder Action by Written Consent Without a Meeting      4   

Article III DIRECTORS

     4   

Section 1.

   Number and Qualification of Directors      4   

Section 2.

   Vacancies      5   

Section 3.

   Powers      6   

Section 4.

   Place of Directors’ Meetings      6   

Section 5.

   Regular Meetings      6   

Section 6.

   Special Meetings      6   

Section 7.

   Quorum      6   

Section 8.

   Action Without Meeting      7   

Section 9.

   Telephone Meetings      7   

Section 10.

   Committees of Directors      7   

Section 11.

   Minutes of Committee Meetings      8   

Section 12.

   Compensation of Directors      8   

Section 13.

   Indemnification      8   

Article IV OFFICERS

     10   

Section 1.

   Officers      10   

Section 2.

   Election of Officers      10   

Section 3.

   Subordinate Officers      10   

Section 4.

   Compensation of Officers      10   

 

i



--------------------------------------------------------------------------------

Section 5.

   Term of Office: Removal and Vacancies      11   

Section 6.

   President      11   

Section 7.

   Vice Presidents      11   

Section 8.

   Treasurer and Assistant Treasurers      11   

Section 9.

   Controller and Assistant Controllers      12   

Section 10.

   Secretary      12   

Section 11.

   Assistant Secretaries      13   

Article V

     13   

Section 1.

   Certificates      13   

Section 2.

   Signatures on Certificates      13   

Section 3.

   Lost Certificates      13   

Section 4.

   Transfers of Stock      14   

Section 5.

   Fixing Record Date      14   

Section 6.

   Registered Stockholders      15   

Article VI GENERAL PROVISIONS

     15   

Section 1.

   Dividends      15   

Section 2.

   Payment of Dividends Directors’ Duties      15   

Section 3.

   Checks      15   

Section 4.

   Fiscal Year      15   

Section 5.

   Corporate Seal      16   

Section 6.

   Manner of Giving Notice      16   

Section 7.

   Waiver of Notice      16   

Article VII AMENDMENTS

     16   

Section 1.

   Amendment by Directors or Stockholders      16   

 

ii



--------------------------------------------------------------------------------

SRC O.P. CORPORATION,

a Delaware corporation (the “Company”)

ARTICLE I

OFFICES

Section 1. Registered Office. The registered office for the purpose of service
of process shall be 1209 Orange St., Wilmington, Delaware 19801. The principal
place of business shall be 3333 Beverly Road, Hoffman Estates, Illinois 60179,
or at such other place as the board of directors may from time to time determine
or the business of the Company may require.

Section 2. Other Offices. The Company may also have offices at such other places
both within and without the State of Delaware as the board of directors may from
time to time determine or the business of the Company may require.

ARTICLE II

MEETINGS OF STOCKHOLDERS

Section 1. Place of Meetings. All meetings of the stockholders shall be held at
any place within or without the State of Delaware as shall be designated from
time to time by the board of directors. In the absence of any such designation,
stockholders’ meetings shall be held at the principal executive office of the
Company.

Section 2. Annual Meeting of Stockholders. An annual meeting of stockholders
shall be held each year on a date and at a time designated by the board of
directors. At each annual meeting directors shall be elected and any other
proper business may be transacted.

Section 3. Quorum; Adjourned Meetings and Notice Thereof. A majority of the
stock issued and outstanding and entitled to vote at any meeting of
stockholders, the holders

 

1



--------------------------------------------------------------------------------

of which are present in person or represented by proxy, shall constitute a
quorum for the transaction of business except as otherwise provided by law, by
the Certificate of Incorporation, or by these Bylaws. A quorum, once
established, shall not be broken by the withdrawal of enough votes to leave less
than a quorum and the votes present may continue to transact business until
adjournment. If, however, such quorum shall not be present or represented at any
meeting of the stockholders, a majority of the voting stock represented in
person or by proxy may adjourn the meeting from time to time, without notice
other than announcement at the meeting, until a quorum shall be present or
represented. At such adjourned meeting at which a quorum shall be present or
represented, any business may be transacted which might have been transacted at
the meeting as originally notified. If the adjournment is for more than thirty
days, or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each stockholder of
record entitled to vote thereat.

Section 4. Voting. When a quorum is present at any meeting, the vote of the
holders of a majority of the stock having voting power present in person or
represented by proxy shall decide any question brought before such meeting,
unless the question is one upon which by express provision of law, or the
Certificate of Incorporation, or these Bylaws, a different vote is required, in
which case such express provision shall govern and control the decision of such
question.

Section 5. Proxies. At each meeting of the stockholders, each stockholder having
the right to vote may vote in person or may authorize another person or persons
to act for him by proxy appointed by an instrument in writing subscribed by such
stockholder and bearing a date not more than three years prior to said meeting,
unless said instrument provides for a longer period. All proxies must be filed
with the secretary of the Company at the beginning of

 

2



--------------------------------------------------------------------------------

each meeting in order to be counted in any vote at the meeting. Each stockholder
shall have one vote for each share of stock having voting power, registered in
his name on the books of the Company on the record date set by the board of
directors as provided in Article V, Section 6 hereof. All elections shall be had
and all questions decided by a plurality vote.

Section 6. Special Meetings. Special meetings of the stockholders for any
purpose, or purposes, unless otherwise prescribed by statute or by the
Certificate of Incorporation, may be called by the president and shall be called
by the president or the secretary at the request in writing of a majority of the
board of directors, or at the request in writing of stockholders owning a
majority in amount of the entire capital stock of the Company issued and
outstanding, and entitled to vote. Such request shall state the purpose or
purposes of the proposed meeting. Business transacted at any special meeting of
stockholders shall be limited to the purposes stated in the notice.

Section 7. Notice of Stockholders’ Meetings. Whenever stockholders are required
or permitted to take any action at a meeting, a written notice of the meeting
shall be given, which notice shall state the place, date and hour of the
meeting, and, in the case of a special meeting, the purpose or purposes for
which the meeting is called. The written notice of any meeting shall be given to
each stockholder entitled to vote at such meeting not less than ten nor more
than sixty days before the date of the meeting. If mailed, notice is given when
deposited in the United States mail, postage prepaid, directed to the
stockholder at his address as it appears on the records of the Company.

Section 8. Maintenance and Inspection of Stockholder List. The officer who has
charge of the stock ledger of the Company shall prepare and make, at least ten
days before every meeting of stockholders, a complete list of the stockholders
entitled to vote at the meeting,

 

3



--------------------------------------------------------------------------------

arranged in alphabetical order, and showing the address of each stockholder and
the number of shares registered in the name of each stockholder. Such list shall
be open to the examination of any stockholder, for any purpose germane to the
meeting, during ordinary business hours, for a period of at least ten days prior
to the meeting, either at a place within the city where the meeting is to be
held, which place shall be specified in the notice of the meeting, or, if not so
specified, at the place where the meeting is to be held. The list shall also be
produced and kept at the time and place of the meeting during the whole time
thereof, and may be inspected by any stockholder who is present.

Section 9. Stockholder Action by Written Consent Without a Meeting. Unless
otherwise provided in the Certificate of Incorporation, any action required to
be taken at any annual or special meeting of stockholders of the Company, or any
action which may be taken at any annual or special meeting of such stockholders,
may be taken without a meeting, without prior notice and without a vote, if a
consent in writing, setting forth the action so taken, shall be signed by the
holders of outstanding stock having not less than the minimum number of votes
that would be necessary to authorize or take such action at a meeting at which
all shares entitled to vote thereon were present and voted. Prompt notice of the
taking of the corporate action without a meeting by less than unanimous written
consent shall be given to those stockholders who have not consented in writing.

ARTICLE III

DIRECTORS

Section 1. Number and Qualification of Directors. The board of directors shall
consist of a minimum of three (3) and a maximum of ten (10) directors, at least
one (1) of which shall be the Independent Director (as defined in the
Certificate of Incorporation). The number of directors shall be fixed or changed
from time to time, within the minimum and

 

4



--------------------------------------------------------------------------------

maximum, by the then appointed directors. The number of directors which shall
constitute the initial board shall be five (5). The directors need not be
stockholders. Except as provided in Section 2 of this Article III, (i) the
directors shall be elected at the annual meeting of the stockholders, and (ii)
each director shall hold office until his successor is elected and qualified;
provided, however, that unless otherwise restricted by the Certificate of
Incorporation or by law, any director or the entire board of directors may be
removed, either with or without cause, from the board of directors at any
meeting of stockholders by a majority of the stock represented and entitled to
vote thereat.

Section 2. Vacancies. Except for any vacancy with respect to the Independent
Director, vacancies on the board of directors by reason of death, resignation,
retirement, disqualification, removal from office, or otherwise, and newly
created directorships resulting from any increase in the authorized number of
directors may be filled by a majority of the directors then in office, although
less than a quorum. The directors so chosen shall hold office until the next
annual election of directors and until their successors are duly elected and
shall qualify, or until their earlier resignation or removal. If, at the time of
filling any vacancy (except any vacancy with respect to the Independent
Director) or any newly created directorship, the directors then in office shall
constitute less than a majority of the whole board (as constituted immediately
prior to any such increase), the Court of Chancery may, upon application of any
stockholder or stockholders holding at least ten percent of the total number of
the shares at the time outstanding having the right to vote for such directors,
summarily order an election to be held to fill any such vacancies or newly
created directorships, or to replace the directors chosen by the directors then
in office.

 

5



--------------------------------------------------------------------------------

Section 3. Powers. The property and business of the Company shall be managed by
or under the direction of its board of directors. In addition to the powers and
authorities by these Bylaws expressly conferred upon them, the board of
directors may exercise all such powers of the Company and do all such lawful
acts and things as are not by statute or by the Certificate of Incorporation or
by these Bylaws directed or required to be exercised or done by the
stockholders.

Section 4. Place of Directors’ Meetings. The directors may hold their meetings
and have one or more offices, and keep the books of the Company outside of the
State of Delaware.

Section 5. Regular Meetings. Regular meetings of the board of directors may be
held without notice at such time and place as shall from time to time be
determined by the board.

Section 6. Special Meetings. Special meetings of the board of directors may be
called by the president, or the secretary at the request of the president or any
vice president of the Company on twenty-four hours’ notice to each director,
either personally or by telephone, telefax, mail or e-mail; special meetings
shall be called by the president or the secretary in like manner and on like
notice on the written request of two directors.

Section 7. Quorum. At all meetings of the board of directors fifty percent of
the authorized number of directors shall be necessary and sufficient to
constitute a quorum for the transaction of business, and the vote of a majority
of the directors present at any meeting at which there is a quorum shall be the
act of the board of directors, except as may be otherwise specifically provided
by statute, by the Certificate of Incorporation or by these Bylaws. If a quorum
shall not be present at any meeting of the board of directors, the directors
present thereat may adjourn the meeting from time to time, without notice other
than announcement at the meeting, until a quorum shall be present.

 

6



--------------------------------------------------------------------------------

Section 8. Action Without Meeting. Unless otherwise restricted by the
Certificate of Incorporation or these Bylaws, any action required or permitted
to be taken at any meeting of the board of directors or of any committee thereof
may be taken without a meeting, if all members of the board of directors or
committee, as the case may be, consent thereto in writing, and the writing or
writings are filed with the minutes of proceedings of the board of directors or
committee.

Section 9. Telephone Meetings. Unless otherwise restricted by the Certificate of
Incorporation or these Bylaws, members of the board of directors, or any
committee designated by the board of directors, may participate in a meeting of
the board of directors, or any committee, by means of conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting shall
constitute presence in person at such meeting.

Section 10. Committees of Directors. The board of directors may, by resolution
passed by a majority of the whole board of directors, designate one or more
committees, each such committee to consist of one or more of the directors of
the Company. The board of directors may designate one or more directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of the committee. In the absence or disqualification of a
member of a committee, the member or members thereof present at any meeting and
not disqualified from voting, whether or not he or they constitute a quorum, may
unanimously appoint another member of the board of directors to act at the
meeting in the place of any such absent or disqualified member. Except to any
extent otherwise provided in the

 

7



--------------------------------------------------------------------------------

Certificate of Incorporation, any such committee, to the extent provided in a
resolution of the board of directors, shall have and may exercise all the powers
and authority of the board of directors in the management of the business and
affairs of the Company, and may authorize the seal of the Company to be affixed
to all papers which may require it; but no such committee shall have the power
or authority in reference to (i) approving or adopting, or recommending to the
stockholders, any action or matter expressly required by the Delaware General
Corporation Law to be submitted to stockholders for approval or (ii) adopting,
amending or repealing any Bylaw of the Company.

Section 11. Minutes of Committee Meetings. Each committee shall keep regular
minutes of its meetings and report the same to the board of directors when
required.

Section 12. Compensation of Directors. Unless otherwise restricted by the
Certificate of Incorporation or these Bylaws, the board of directors shall have
the authority to fix the compensation of directors. The directors may be paid
their expenses, if any, of attendance at each meeting of the board of directors
and may be paid a fixed sum for attendance at each meeting of the board of
directors or a stated salary as director. No such payment shall preclude any
director from serving the Company in any other capacity and receiving
compensation therefor. Members of special or standing committees may be allowed
like compensation for attending committee meetings.

Section 13. Indemnification. The Company shall indemnify every person who was or
is a party or is or was threatened to be made a party to any action, suit, or
proceeding, whether civil, criminal, administrative or investigative (including
an action by or in the right of the Company), by reason of the fact that he is
or was a director, officer or employee of the Company or, while a director,
officer or employee of the Company, is or was serving at the

 

8



--------------------------------------------------------------------------------

request of the Company as a director, officer, employee, agent or trustee of
another Company, partnership, joint venture, trust, employee benefit plan or
other enterprise, against expenses (including counsel fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by him in
connection with such action, suit or proceeding, to the full extent permitted by
applicable law. Expenses incurred by a person who is or was a director or
officer of the Company in appearing at, participating in or defending any such
action, suit or proceeding shall be paid by the Company at reasonable intervals
in advance of the final disposition of such action, suit or proceeding upon
receipt of an undertaking by or on behalf of the director or officer to repay
such amount if it shall ultimately be determined that he is not entitled to be
indemnified by the Company as authorized by this Section 13. If a claim under
this Section 13 is not paid in full by the Company within ninety days after a
written claim has been received by the Company, the claimant may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim and, if successful in whole or in part, the claimant shall be paid also
the expense of prosecuting such claim. It shall be a defense to any such action
(other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the required
undertaking, if any is required, has been tendered to the Company) that the
claimant has not met the standards of conduct which make it permissible under
the Delaware General Corporation Law or other applicable law for the Company to
indemnify the claimant for the amount claimed, but the burden of proving such
defense shall be on the Company. Neither the failure of the Company (including
its board of directors, independent legal counsel, or its stockholders) to have
made a determination prior to the commencement of such action that
indemnification of the claimant is proper in the circumstances because he has
met the applicable standard of conduct set forth in the Delaware General

 

9



--------------------------------------------------------------------------------

Corporation Law or other applicable law, nor an actual determination by the
Company (including its board of directors, independent legal counsel, or its
stockholders) that the claimant has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that the claimant has
not met the applicable standard of conduct.

ARTICLE IV

OFFICERS.

Section 1. Officers. The officers of the Company shall be chosen by the board of
directors and shall include a president, a vice president, a treasurer and a
secretary. The Company may also have, at the discretion of the board of
directors, such other officers as are desired, including one or more vice
presidents, one or more assistant treasurers, one or more assistant secretaries,
and such other officers as may be appointed in accordance with the provisions of
Section 3 of this Article IV. In the event there are two or more vice
presidents, then one or more may have special designations such as executive
vice president, senior vice president, or some other similar or dissimilar
title. At the time of the election of officers, the directors may by resolution
determine the order of their rank. Any number of offices may be held by the same
person, unless the Certificate of Incorporation or these Bylaws otherwise
provide.

Section 2. Election of Officers. The board of directors, at its first meeting
after each annual meeting of stockholders, shall choose the officers of the
Company.

Section 3. Subordinate Officers. The board of directors may appoint such other
officers and agents, as it shall deem necessary, who shall hold their offices
for such terms and shall exercise such powers and perform such duties as shall
be determined from time to time by the board of directors.

Section 4. Compensation of Officers. The salaries of all officers and agents of
the Company shall be fixed by the board of directors.

 

10



--------------------------------------------------------------------------------

Section 5. Term of Office: Removal and Vacancies. The officers of the Company
shall hold office until their successors are chosen and qualify in their stead.
Any officer elected or appointed by the board of directors may be removed at any
time, either with or without cause, by the board of directors. If the office of
any officer or officers becomes vacant for any reason, the vacancy may be filled
by the board of directors.

Section 6. President. The president shall have general direction over the
day-to-day business of the Company, subject to the control of the board of
directors. He shall be the chief executive officer of the Company. He shall be
an ex-officio member of all committees and shall have the general powers and
duties of management usually vested in the office of president and chief
executive officer of corporations, and shall have such other powers and duties
as may be prescribed by the board of directors or these Bylaws. The president
shall preside at meetings of the stockholders and of the board of directors.

Section 7. Vice Presidents. Each vice president shall have such powers and
perform such duties as from time to time may be assigned to him or her by the
board of directors or be delegated to him or her by the president. In the
absence or incapacity of the president, the powers, duties and functions of the
president shall be temporarily performed by such one of the vice presidents as
shall be designated by the board of directors or, if not designated by the board
of directors, by the president.

Section 8. Treasurer and Assistant Treasurers. The treasurer shall have
responsibility for the custody and safekeeping of all funds and securities of
the Company; shall make disbursements of Company funds upon appropriate vouchers
and supervise the handling of balances and maintain proper relationships with
banks; shall keep full and accurate accounts of the transactions of his or her
office in books belonging to the Company and render to the board

 

11



--------------------------------------------------------------------------------

of directors, whenever it may require, an account of his or her transactions as
treasurer; and in general shall have such other powers and perform such other
duties as are incident to the office of treasurer and as from time to time may
be prescribed by the board of directors or the president.

Section 9. Controller and Assistant Controllers. The controller shall have
general charge, control, and supervision over the accounting and auditing
affairs of the Company. The controller or such persons as the controller shall
designate shall have responsibility for the custody and safekeeping of all
permanent records and papers of the Company. The controller shall have
responsibility for the preparation and maintenance of the books of account and
of the accounting records and papers of the Company; shall supervise the
preparation of all financial statements and reports on the operation and
condition of the business; shall have responsibility for the establishment of
financial procedures, records, and forms used by the Company; shall have
responsibility for the filing of all financial reports and returns, except tax
returns, required by law; shall render to the president, or the board of
directors, whenever they may require, an account of the controller’s
transactions; and in general shall have such other powers and perform such other
duties as are incident to the office of controller and as from time to time may
be prescribed by the board of directors or the president.

Section 10. Secretary. The secretary shall record the proceedings of the
meetings of the stockholders and directors in a book to be kept for that
purpose; and shall perform like duties for the standing committees when required
by the board of directors. The secretary shall give, or cause to be given,
notice of all meetings of the stockholders and of the board of directors, and
shall perform such other duties as may be prescribed by the board of directors
or these Bylaws. The secretary shall keep in safe custody the seal of the
Company, and affix the same to any instrument requiring it, and when so affixed
it shall be attested by his or her

 

12



--------------------------------------------------------------------------------

signature or by the signature of an assistant secretary. The board of directors
may give general authority to any other officer to affix the seal of the Company
and to attest the affixing by his or her signature.

Section 11. Assistant Secretaries. The assistant secretary, or if there be more
than one, the assistant secretaries in the order determined by the board of
directors, or if there be no such determination, the assistant secretary
designated by the board of directors, shall, in the absence or disability of the
secretary, perform the duties and exercise the powers of the secretary and shall
perform such other duties and have such other powers as the board of directors
may from time to time prescribe.

ARTICLE V

CERTIFICATES OF STOCK

Section 1. Certificates. Every holder of stock of the Company shall be entitled
to have a certificate signed by, or in the name of the Company by, the president
or a vice president, and by the secretary or an assistant secretary, or the
treasurer or an assistant treasurer of the Company, certifying the number of
shares represented by the certificate owned by such stockholder in the Company.

Section 2. Signatures on Certificates. Any or all of the signatures on the
certificate may be a facsimile. In case any officer, transfer agent, or
registrar who has signed or whose facsimile signature has been placed upon a
certificate shall have ceased to be such officer, transfer agent, or registrar
before such certificate is issued, it may be issued by the Company with the same
effect as if he were such officer, transfer agent, or registrar at the date of
issue.

Section 3. Lost Certificates. The board of directors may direct a new
certificate or certificates to be issued in place of any certificate or
certificates theretofore issued by the Company alleged to have been lost, stolen
or destroyed, upon the making of an affidavit of

 

13



--------------------------------------------------------------------------------

that fact by the person claiming the certificate of stock to be lost, stolen or
destroyed. When authorizing such issue of a new certificate or certificates, the
board of directors may, in its discretion and as a condition precedent to the
issuance thereof, require the owner of such lost, stolen or destroyed
certificate or certificates, or his legal representative, to advertise the same
in such manner as it shall require and/or to give the Company a bond in such sum
as it may direct as indemnity against any claim that may be made against the
Company with respect to the certificate alleged to have been lost, stolen or
destroyed.

Section 4. Transfers of Stock. Upon surrender to the Company, or the transfer
agent of the Company, of a certificate for shares duly endorsed or accompanied
by proper evidence of succession, assignment or authority to transfer, it shall
be the duty of the Company to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.

Section 5. Fixing Record Date. In order that the Company may determine the
stockholders entitled to notice of or to vote at any meeting of the
stockholders, or any adjournment thereof, or to express consent to corporate
action in writing without a meeting, or entitled to receive payment of any
dividend or other distribution or allotment of any rights, or entitled to
exercise any rights in respect of any change, conversion or exchange of stock or
for the purpose of any other lawful action, the board of directors may fix a
record date which shall not be more than sixty nor less than ten days before the
date of such meeting, nor more than sixty days prior to any other action. A
determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the board of directors may fix a new record date for the adjourned
meeting.

 

14



--------------------------------------------------------------------------------

Section 6. Registered Stockholders. The Company shall be entitled to treat the
holder of record of any share or shares of stock as the holder in fact thereof
and accordingly shall not be bound to recognize any equitable or other claim or
interest in such share on the part of any other person, whether or not it shall
have express or other notice thereof, save as expressly provided by the laws of
the State of Delaware.

ARTICLE VI

GENERAL PROVISIONS

Section 1. Dividends. Dividends upon the capital stock of the Company, subject
to the provisions of the Certificate of Incorporation, if any, may be declared
by the board of directors at any regular or special meeting, pursuant to law.
Dividends may be paid in cash, in property, or in shares of the capital stock,
subject to the provisions of the Certificate of Incorporation.

Section 2. Payment of Dividends; Directors’ Duties. Before payment of any
dividend there may be set aside out of any funds of the Company available for
dividends such sum or sums as the directors from time to time, in their absolute
discretion, think proper as a reserve fund to meet contingencies, or for
equalizing dividends, or for repairing or maintaining any property of the
Company, or for such other purpose as the directors shall think conducive to the
interests of the Company, and the directors may abolish any such reserve.

Section 3. Checks. All checks or demands for money and notes of the Company
shall be signed by such officer or officers as the board of directors may from
time to time designate.

Section 4. Fiscal Year. The fiscal year of the Company shall be fixed by
resolution of the board of directors.

 

15



--------------------------------------------------------------------------------

Section 5. Corporate Seal. The corporate seal shall have inscribed thereon the
name of the Company and the words “Corporate Seal, Delaware”. Said seal may be
used by causing it or a facsimile thereof to be impressed, affixed or otherwise
reproduced.

Section 6. Manner of Giving Notice. Whenever, under the provisions of the
Certificate of Incorporation or of these Bylaws or as required by law, notice is
required to be given to any director or stockholder, it shall not be construed
to mean personal notice, but such notice may be given in writing, by mail,
addressed to such director or stockholder, at his address as it appears on the
records of the Company, with postage thereon prepaid, and such notice shall be
deemed to be given at the time when the same shall be deposited in the United
States mail. Notice to directors may also be given by telegram, e-mail or as
otherwise provided herein.

Section 7. Waiver of Notice. Whenever any notice is required to be given by law
or under the provisions of the Certificate of Incorporation or of these Bylaws,
a waiver thereof in writing, signed by the person or persons entitled to said
notice, whether before or after the time stated therein, shall be deemed
equivalent thereto.

ARTICLE VII

AMENDMENTS; CONFLICTS

Section 1. Amendment by Directors or Stockholders. Except for this Article VII,
these Bylaws may be altered, amended or repealed or new Bylaws may be adopted by
the stockholders or by the board of directors, when such power is conferred upon
the board of directors by the Certificate of Incorporation, at any regular
meeting of the stockholders or of the board of directors or at any special
meeting of the stockholders or of the board of directors if notice of such
alteration, amendment, repeal or adoption of new Bylaws be contained in the
notice of such special meeting. If the power to adopt, amend or repeal these
Bylaws is conferred upon the board of directors by the Certificate of
Incorporation it shall not divest or limit the power of the stockholders to
adopt, amend or repeal these Bylaws.

 

16



--------------------------------------------------------------------------------

Section 2. Conflict with Certificate of Incorporation. Notwithstanding anything
to the contrary set forth in these Bylaws, in the event that any provision of
these Bylaws is inconsistent or otherwise in conflict with the provisions of the
Certificate of Incorporation (as amended, restated, supplemented or otherwise
modified from time to time), the Certificate of Incorporation (as amended,
restated, supplemented or otherwise modified from time to time) shall control.

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED TRUST AGREEMENT

(SRC Facilities Statutory Trust No. 2003-A)

Dated as of March 18, 2016

between

SRC O.P. CORPORATION,

as Owner Participant and Initial Beneficiary

and

U.S. BANK TRUST NATIONAL ASSOCIATION,

as UTI Trustee and Owner Trustee

 

 

Lease Financing of Various Sears, Roebuck and Co. Retail Stores

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         

Page

ARTICLE I OWNER TRUSTEE’S AUTHORIZATIONS AND DIRECTIONS Section 1.1.    Creation
of Trust    4 Section 1.2.    Authorization to Execute and Perform Certain
Documents    5 Section 1.3.    General Authorization and Agreement    5 Section
1.4.    Amendment and Restatement    6 Section 1.5.    Power and Authority    6
ARTICLE II DECLARATION OF TRUSTS Section 2.1.    Declaration of Trusts    6
ARTICLE III ACCEPTANCE BY TRUSTEES Section 3.1.    Acceptance by Trustees    8
ARTICLE IV BENEFICIAL INTERESTS IN TRUST Section 4.1.    Undivided Trust
Interest    9 Section 4.2.    Special Units of Beneficial Interest    10 Section
4.3.    Form of Certificate; Registration of Certificates    12 Section 4.4.   
Mutilated, Destroyed, Lost or Stolen Certificates    13 Section 4.5.    Transfer
of Sites    14 Section 4.6.    Certain Restrictions on Transfer    14 ARTICLE V
INITIAL BENEFICIARY’S AND TRUST CERTIFICATEHOLDERS’ AGREEMENTS Section 5.1.   
Exculpatory Provisions    15 Section 5.2.    Indemnification of the UTI Trustee
   15 Section 5.3.    Payment of Fees, Costs and Expenses of the UTI Trustee   
16 Section 5.4.    Indemnification of the Owner Trustee; Payment of Fees, Costs
and Expenses    17 Section 5.5.    Not Acting in Individual Capacity    18
Section 5.6.    Interpretation of Trust Agreement    18 Section 5.7.    Books,
Records and Tax Returns    19 ARTICLE VI TRUSTEE’S AGREEMENTS Section 6.1.   
Execution and Delivery of Documents and Performance of Obligations    19 Section
6.2.    Receipt of Investments and Application Thereof    19 Section 6.3.   
Receipt of Funds Pursuant to Master Lease or Otherwise and Distribution Thereof
   19 Section 6.4.    Method of Payment    20 Section 6.5.    Notice of Certain
Events    20

 

Trust Agreement

 

i



--------------------------------------------------------------------------------

Section 6.6.    Take Certain Action Upon Instructions    21 Section 6.7.   
Limitation of Trustee’s Responsibilities    21 Section 6.8.    Management of the
Trust Estate    22 Section 6.9.    Certain Statutory Trust Covenants of the
Trustees    22 ARTICLE VII CONCERNING THE TRUSTEE Section 7.1.    Standard of
Care    23 Section 7.2.    No Duties of Maintenance, Etc    23 Section 7.3.   
Representations and Warranties    24 Section 7.4.    Reliance on Writings, Use
of Agents, Etc    25 Section 7.5.    Trustee Liability    25 ARTICLE VIII EFFECT
OF SALES BY TRUSTEE Section 8.1.    Effect of Sales by Trustee    26 ARTICLE IX
RESIGNATION AND REMOVAL OF TRUSTEE; APPOINTMENT OF SUCCESSORS; CO-TRUSTEE
Section 9.1.    Resignation; Successor Trustee    27 Section 9.2.    Acceptance
of Appointment    29 Section 9.3.    Qualification of Successor Trustee    29
Section 9.4.    Merger of Trustee    30 Section 9.5.    Status of Successor
Trustee    30 Section 9.6.    Co-Trustee    30 Section 9.7.    No Petition    30
Section 9.8.    Change of Trustee/Massachusetts    31 ARTICLE X TRANSFER OF
TRUST CERTIFICATEHOLDER’S INTEREST Section 10.1.    Restrictions on Transfer or
Assignment    31 Section 10.2.    Notice of Transfer    33 ARTICLE XI
TERMINATION OF AND AMENDMENT TO TRUST Section 11.1.    Dissolution    33 Section
11.2.    Termination of Trust Agreement    34 Section 11.3.    Termination Upon
Election After Lease Term    34 Section 11.4.    Distribution of the Trust
Estate Upon Termination    35 Section 11.5.    Certificate of Cancellation    35
Section 11.6.    Supplements and Amendments to this Trust Agreement and Other
Documents    35 Section 11.7.    Limitations on Rights of Others    36 Section
11.8.    Termination of UTI Series or SUBI Series    36

 

Trust Agreement

 

ii



--------------------------------------------------------------------------------

ARTICLE XII TRUST CERTIFICATES Section 12.1.    Intentionally Omitted   

37

Section 12.2.    Pledge of Rights to Distributions   

37

Section 12.3.    Intentionally Omitted   

37

ARTICLE XIII MISCELLANEOUS Section 13.1.    Entire Agreement   

37

Section 13.2.    Distributions   

37

Section 13.3.    Transfer   

37

Section 13.4.    Capitalization Note Termination   

37

Section 13.5.    Notices   

37

Section 13.6.    Situs of Trust; Governing Law; Consent to Jurisdiction   

38

Section 13.7.    Non-Segregation of Moneys   

38

Section 13.8.    Survival of Representations and Warranties   

38

Section 13.9.    Severability of Invalid Provisions   

38

Section 13.10.    Effect of Waiver    39 Section 13.11.    Remedies Not
Exclusive   

39

Section 13.12.    References to Agreements and Instruments   

39

Section 13.13.    Headings and Table of Contents   

39

Section 13.14.    No Revocation   

39

Section 13.15.    Counterpart Execution   

39

Section 13.16.    Bankruptcy of Trust Certificateholders or Trustee   

39

Section 13.17.    Certain Additional Covenants of the Trust Certificateholders
  

39

Section 13.18.    Name   

40

Section 13.19.    Restrictions on Further Amendments   

40

Section 13.20.    Certificateholder   

40

Section 13.21.    PPPFA   

40

 

JOINDER

  

EXHIBIT A

  

FORM OF UTI CERTIFICATE

SCHEDULE A

  

WIRE INSTRUCTIONS

SCHEDULE B

  

STANDARD SUBI TERMS

SCHEDULE C

  

FORM OF SUBI SUPPLEMENT

SCHEDULE D

  

ALLOCATION OF CAPITALIZATION DEMAND NOTE

 

Trust Agreement

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED TRUST AGREEMENT

SECOND AMENDED AND RESTATED TRUST AGREEMENT dated as of March 18, 2016 (this
Trust Agreement) between SRC O.P. CORPORATION, a Delaware corporation, as
settlor and initial beneficiary (the Owner Participant and the Initial
Beneficiary, respectively) and U.S. BANK TRUST NATIONAL ASSOCIATION, a national
banking association (acting hereunder not in its individual capacity but solely
as trustee with respect to the Trust Estate generally, the Owner Trustee, and
solely as trustee with respect to the UTI specifically, the UTI Trustee).

All capitalized terms used herein and not otherwise defined herein shall, with
respect to the UTI Portfolio, have the meanings set forth in Schedule 1 (the
Definitions Appendix) to that certain Participation Agreement dated as of the
date hereof among Sears, Roebuck and Co. (the Lessee or Sears), the Owner
Participant, the Owner Trustee, Wells Fargo Bank Minnesota, N.A., as Security
Trustee and SRC Depositor Corporation, a Delaware corporation, as Initial
Lender, and, with respect to each SUBI Portfolio, shall have the meanings as set
forth in the respective SUBI Supplement.

W I T N E S S E T H:

WHEREAS, the parties hereto entered into that certain trust agreement dated as
of November 24, 2003 (the “Initial Trust Agreement”), pursuant to which the
Trust (as defined below) was created;

WHEREAS, the parties hereto entered into that certain Amended and Restated Trust
Agreement dated as of November 24, 2003 (the “Initial Amended and Restated Trust
Agreement”), pursuant to which the Initial Trust Agreement was amended and
restated;

WHEREAS, the parties desire to amend and restate the Initial Amended and
Restated Trust Agreement in its entirety as set forth below; and

WHEREAS, the Owner Trustee and UTI Trustee are willing to accept the duties and
obligations imposed hereby on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE I

OWNER TRUSTEE’S AUTHORIZATIONS AND DIRECTIONS

SECTION 1.1. Creation of Trust. The Owner Participant and the Owner Trustee have
created and hereby reaffirm the creation of the SRC Facilities Statutory Trust
No. 2003-A (the Trust) on the terms and conditions set forth herein. It is the
intention of the parties that the Trust shall constitute a statutory trust
pursuant to Chapter 38 of Title 12 of the Delaware Code, 12 Del. C., § 3801, et
seq. (as the same may be amended from time to time, the Statutory Trust Statute)

 

Trust Agreement

 

4



--------------------------------------------------------------------------------

and that this Trust Agreement constitutes the governing instrument of such
statutory trust. The Owner Trustee has executed and filed with the Secretary of
State of Delaware, on November 5, 2003, a certificate of trust for the trusts
created hereby pursuant to Section 3810(a) of the Statutory Trust Statute.
Effective as of the date hereof U.S. Bank Trust National Association and the
Owner Trustee shall have all the rights, powers and duties set forth herein and
in the Statutory Trust Statute with respect to accomplishing the purposes of the
trust created hereby.

SECTION 1.2. Authorization to Execute and Perform Certain Documents. The Trust
is formed solely for the purpose of, and the Owner Participant hereby authorizes
and directs the Owner Trustee and the Trust, as the case may be and, as
applicable, the Owner Trustee hereby agrees for the benefit of the Owner
Participant, (i) to (x) execute and deliver the Operative Documents, including
the Participation Agreement and the Master Lease in the forms approved by the
Owner Participant (such approval to be evidenced by the Owner Participant’s
execution and delivery of the Participation Agreement) and (y) execute and
deliver: the Site Leases (each such Site Lease to be substantially in the form
attached to the Master Lease with all schedules, appendices and exhibits
attached and all blanks filled in), (ii) to execute and deliver all other
agreements, instruments and certificates contemplated by the Operative
Documents, (iii) to take whatever action shall be required to be taken by the
Owner Trustee by the terms of, and exercise its rights and perform its duties
under, each of the documents, agreements, instruments and certificates referred
to in clauses (i) and (ii) above as set forth in such documents, agreements,
instruments and certificates and (iv) subject to the terms of this Trust
Agreement, to take such other action in connection with the foregoing as the
Owner Participant or Trust Certificateholders may from time to time direct. The
Owner Participant hereby further authorizes the Owner Trustee, and the Owner
Trustee shall be entitled but not obligated, to act on behalf of the Trust in
connection with the Operative Documents and the transactions contemplated
thereby. In addition, the Trust will hold and allocate among the various SUBI
Portfolios in accordance with Schedule D attached hereto the Capitalization
Demand Note (OP). Further, the Trust shall have the power to lend money to Sears
in exchange for the One Billion Fifty-One Million Two Hundred Fifty-Five
Thousand Sixty-Four and 52/100 Dollars ($1,051,255,064.52) unsecured demand note
(the Demand Note) issued by Sears to the Trust.

SECTION 1.3. General Authorization and Agreement. The Owner Participant hereby
authorizes and directs the Owner Trustee, subject to the fulfillment or waiver
by the Owner Participant of the applicable conditions set forth in the
Participation Agreement, to execute and deliver the agreements, documents,
instruments and certificates and perform all such other acts (i) which the Owner
Trustee shall be obligated to execute, deliver or perform on the Closing Date,
pursuant to the Operative Documents or (ii) subject to the terms of this Trust
Agreement and in accordance with written instructions from the Owner Participant
or the Trust Certificateholders, which are in the opinion of the Owner
Participant or Trust Certificateholders necessary or advisable in connection
with the transactions contemplated by the Operative Documents and consistent
therewith, or (iii) as otherwise directed by the Owner Participant or the Trust
Certificateholders. The Owner Trustee hereby agrees, for the benefit of the
Owner Participant, to take and perform each of the foregoing actions. The Trust
and the Trustee shall further have such powers as are necessary and appropriate
to the conduct of their duties as set forth in this Agreement and the Operative
Documents.

 

Trust Agreement

 

5



--------------------------------------------------------------------------------

SECTION 1.4. Amendment and Restatement. This Trust Agreement amends and restates
the Initial Amended and Restated Trust Agreement in its entirety, which amended
and restated the Initial Trust Agreement in its entirety.

SECTION 1.5. Power and Authority. The Trust shall have the power and authority
to execute, deliver and perform its obligations under the Operative Documents
and all other agreements, documents, instruments and certificates contemplated
by the Operative Documents.

ARTICLE II

DECLARATION OF TRUSTS

SECTION 2.1. Declaration of Trusts.

(a) The Owner Trustee hereby declares that it will hold all of the estate,
right, title and interest of the Owner Trustee in and to the Trust Estate upon
the trusts set forth herein and for the use and benefit of the respective UTI or
SUBI Portfolio.

(b) The term Trust Estate or Trust Assets shall mean all the estate, right,
title and interest of the Owner Trustee or the Trust in and to:

(1) the Sites as defined herein and in any SUBI Supplement and all replacements
thereof and substitutions therefor;

(2) the Operative Documents as defined herein and in any SUBI Supplement to
which any Trustee or the Trust, from time to time, is or is to become a party;

(3) all money, other documents and other property acquired, held by or payable
to any Trustee or the Trust whether under any of the Operative Documents to
which any Trustee or the Trust, from time to time, is or is to become a party,
or otherwise, including, without limitation, (i) all amounts of Rent, Basic Rent
and Supplemental Amounts payable under any Master Lease as defined herein and in
any SUBI Supplement, (ii) all insurance proceeds payable at any time for or with
respect to the Sites as defined herein and in any SUBI Supplement or any part
thereof, and (iii) all condemnation, requisition, liquidated damages, warranty
or other payments of any kind payable at any time for or with respect to the
Sites as defined herein and in any SUBI Supplement or any part thereof or any
other disposition of the Sites or any part thereof after expiration or
termination of any Master Lease as defined herein and in any SUBI Supplement;
and

(4) all proceeds, rights and interests derived from (1), (2) or (3) above of
whatever kind or nature.

(c) The Trust shall, while the Mortgage Loan which is the obligation of any SUBI
Portfolio is outstanding or the PPPFA remains in effect:

(1) maintain books and records separate from any other Person;

 

Trust Agreement

 

6



--------------------------------------------------------------------------------

(2) maintain its bank accounts separate from any other Person;

(3) not commingle its assets with those of any other Person;

(4) conduct its own business in its own name;

(5) maintain separate financial statements, showing its assets and liabilities
separate and apart from any other Person;

(6) pay its own liabilities and expenses out of its own funds;

(7) observe all statutory and other organizational formalities;

(8) maintain an arm’s length relationship with its Affiliates and enter into
transactions with Affiliates only on a commercially reasonable basis;

(9) pay the salaries of its own employees from its own funds and maintain a
sufficient number of employees in light of its contemplated business operations
(except to the extent of shared employees and overhead, in which event, clause
2.1(c)(13) shall be applicable);

(10) not guarantee or become obligated for the debts of any other Person except
for the liabilities, if any, permitted in any of the documents entered into in
connection with the Mortgage Loan or hold out its credit as being available to
satisfy the obligations of others, except for, to the extent constituting the
debts or obligations of any other Person, the PBGC UBL Claims (as defined in the
PPPFA (as defined below));

(11) not acquire the obligations or securities of its Affiliates or shareholders
except as provided in the Operative Documents;

(12) not make loans or advances to any other Person other than the loan to Sears
in exchange for the Demand Note;

(13) allocate fairly and reasonably any overhead expenses that are shared with
any Affiliate, including payment for office space and services performed by any
employee of any Affiliate;

(14) use separate stationery, invoices, and checks bearing its own name;

(15) not pledge its assets for the benefit of any other Person, other than
pursuant to the Mortgage and any other Loan Documents or as expressly permitted
by the PPPFA;

(16) hold itself out as a separate entity (except as otherwise required by
Section 5.7 of this Agreement);

 

Trust Agreement

 

7



--------------------------------------------------------------------------------

(17) correct any known misunderstanding regarding its separate identity;

(18) not identify itself as a division of any other Person (except as otherwise
required by Section 5.7 of this Agreement);

(19) maintain adequate capital in light of its contemplated business operations;

(20) except for, to the extent constituting indebtedness, the PBGC UBL Claims,
not incur indebtedness other than the Mortgage Loans and unsecured payables in
excess of 2% of the aggregate amount of the Mortgage Loans; and

(21) not materially amend the covenants contained in this Section 2.1(c).

ARTICLE III

ACCEPTANCE BY TRUSTEES

SECTION 3.1. Acceptance by Trustees.

(a) The UTI Trustee shall have the rights, powers and duties with respect to the
UTI as are specifically and expressly required by the Statutory Trust Statute
and this Trust Agreement. The Initial Beneficiary hereby appoints U.S. Bank
Trust National Association as the UTI Trustee. The UTI Trustee does hereby
accept such appointment and agrees to act as a trustee of the UTI Series of the
Trust for the benefit of the Initial Beneficiary and such other Persons as may
become holders of all or a part of the UTI, subject to the terms and conditions
of this Trust Agreement.

(b) The Owner Trustee shall have only such rights, powers and duties as are
specifically and expressly required by the Statutory Trust Statute and this
Trust Agreement. The Owner Trustee hereby accepts such appointment.

(c) Any SUBI Trustee shall have the rights, powers and duties as are
specifically and expressly required by the Statutory Trust Statute and this
Trust Agreement and in the SUBI Supplement with respect to the applicable SUBI.
Any SUBI Trustee shall accept such appointment and agree to act as a trustee of
the Trust for the benefit of the holders of all or part of the applicable SUBI,
subject to the terms and conditions of this Trust Agreement, by execution of a
counterpart to this Trust Agreement (as supplemented by a SUBI Supplement).

(d) The UTI Trustee, Owner Trustee and any SUBI Trustee may be the same Person.
The Owner Trustee, any UTI Trustee and any SUBI Trustee are hereafter
collectively referred to as the Trustees and any one thereof as a Trustee.

 

Trust Agreement

 

8



--------------------------------------------------------------------------------

ARTICLE IV

BENEFICIAL INTERESTS IN TRUST

SECTION 4.1. Undivided Trust Interest.

(a) The Initial Beneficiary shall hold an exclusive, undivided beneficial
interest in all assets of the Trust (the Undivided Trust Interest or the UTI),
other than those divided, identified Trust Assets that are from time to time
allocated by the Trust, upon the written direction of the Initial Beneficiary
and otherwise in accordance with Section 4.2, into one or more separate
portfolios of Trust Assets (together with any other Trust Assets allocated to or
earned by any such portfolio(s), and any proceeds thereof, collectively, SUBI
Assets, and all Trust Assets, other than SUBI Assets, are the UTI Assets) and
assigned to a Series of the Trust other than the UTI.

(b) The Undivided Trust Interest shall initially be uncertificated. At any time,
and from time to time, the holder of the Undivided Trust Interest shall have the
right to receive from the Trust a trust certificate evidencing its Undivided
Trust Interest (together with any replacements thereof, the Undivided Trust
Interest Certificate or the UTI Certificate); provided, however, that, at any
time and from time to time, there shall only be one Trust Certificateholder of
the Undivided Trust Interest, whether certificated or uncertificated. All
expenses incurred in connection with the issuance of the UTI Certificate shall
be the sole responsibility of the holder of the Undivided Trust Interest
Certificate. Any Undivided Trust Interest Certificate shall be in substantially
the form of Exhibit A hereto, with such appropriate insertions, omissions,
substitutions and other variations as are required by this Trust Agreement, and
may have such letters, numbers or other marks of identification and such legends
and endorsements placed thereon as may, consistently herewith, be approved by
the Initial Beneficiary. Any portion of any Undivided Trust Interest Certificate
may be set forth on the reverse or subsequent pages thereof. Each Undivided
Trust Interest Certificate shall be printed, lithographed, typewritten,
mimeographed, photocopied or otherwise produced or may be produced in any other
manner as may, consistently herewith, be determined by the Initial Beneficiary.

(c) The UTI shall be a separate Series of the Trust as provided in Section
3806(b)(2) of the Statutory Trust Statute. Separate and distinct records shall
be maintained for the UTI and the UTI Assets shall be held and accounted for
separately from the other assets of the Trust or any SUBI. The debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to the UTI or the UTI Assets shall be enforceable against
the UTI Assets only, and not against the assets of the Trust generally or
against any SUBI Assets. The Undivided Trust Interest shall not be subject to
claims, debts, liabilities, expenses or obligations arising from or with respect
to any SUBI or any SUBI Trustee. No creditor or holder of a claim relating to
assets allocated to the UTI shall be entitled to maintain any action against or
recover any assets allocated to any SUBI.

(d) Any holder, assignee or pledgee of an Undivided Trust Interest or Undivided
Trust Interest Certificate shall be deemed, by virtue of the acceptance of such
Undivided Trust Interest, Undivided Trust Interest Certificate, assignment or
pledge, to have (i) agreed, accepted and to have become bound by and subject to
the non-petition covenant set

 

Trust Agreement

 

9



--------------------------------------------------------------------------------

forth in Section 9.7 and (ii) released and waived all claims against or with
respect to any assets owned by the Trustees in their respective individual
capacities and all of the Trust Assets other than the UTI Assets included from
time to time within the UTI Portfolio and proceeds therefrom and, in the event
that such release is not given effect, to fully subordinate all claims it may be
deemed to have against such released Trust Assets. UTI Portfolio means Sites not
allocated to a SUBI Portfolio and remaining as part of the Undivided Trust
Interest. Without limiting the foregoing, each holder, assignee or pledgee of an
Undivided Trust Interest or Undivided Trust Interest Certificate shall be deemed
to have released and waived all claims against or with respect to all assets
allocated to each SUBI Portfolio and, in the event that such release is not
given effect, to fully subordinate all claims it may be deemed to have against
all Trust Assets allocated to each SUBI Portfolio. Portfolio means the UTI
Portfolio or any SUBI Portfolio.

SECTION 4.2. Special Units of Beneficial Interest.

(a) The UTI Trustee shall from time to time, as directed in writing by the
Initial Beneficiary, identify and allocate, or cause to be identified and
allocated, on the books and records of the Trust one or more separate portfolios
of SUBI Assets to be accounted for independently within the Trust (each such
portfolio, a SUBI Portfolio). Upon their allocation as SUBI Assets, such Trust
Assets shall no longer be assets of, or allocated to, the Undivided Trust
Interest (unless and until specifically reallocated to the Undivided Trust
Interest from that SUBI Portfolio pursuant to the terms hereof or of any SUBI
Supplement). The beneficial interest in each such SUBI Portfolio shall
constitute a separate “special unit of beneficial interest” (SUBI) in the Trust.
The Trust shall maintain separate and distinct records for each SUBI Portfolio
and the SUBI Assets associated with each SUBI shall be held and accounted for
separately from the other assets of the Trust or any other SUBI Assets. The
Owner Trustee shall execute and deliver, on behalf of the Trust, to or upon the
written order of the Initial Beneficiary, one or more SUBI Certificates
evidencing each SUBI, each SUBI representing a specific undivided interest in
(but only in) such identified SUBI Portfolio and the SUBI Assets allocated
thereto.

(b) Each SUBI shall be created by the execution of a supplement to this Trust
Agreement (each a SUBI Supplement), each substantially in the form of Schedule C
or such other form as the SUBI Trustee and the SUBI Owner Participant with
respect thereto shall otherwise approve, and may, in accordance with Section 3
of the Standard SUBI Terms contained in Schedule B hereto, be represented by a
certificate (together with any replacements thereof, a SUBI Certificate) to be
issued by the Trust. Each SUBI Supplement shall specify the terms and provisions
pursuant to which a SUBI Certificate shall be issued with respect to such SUBI;
the form of any SUBI Certificate to be issued in connection therewith; the
initial SUBI Assets to be included in such SUBI Portfolio; the arrangements, if
any, whereby additional SUBI Assets may subsequently be added to the SUBI
Portfolio; the provisions under which the proceeds of the related SUBI Assets
shall be collected, invested and distributed; and other relevant terms and
provisions specific to such SUBI, all as shall be prescribed and established by
the Initial Beneficiary. A SUBI Supplement also may specify additional terms or
modify other terms of this Trust Agreement, but only with respect to such SUBI.
The Joinder to the Trust Agreement shall be applicable to all SUBI Supplements,
and in the event of any transfer of the beneficial interest in any SUBI
Supplement or any loan entered into with respect to any SUBI Portfolio, the
applicable transferee or lender, trustee or agent shall execute and deliver a
Joinder substantially in the form of the Joinder attached hereto as a condition
to such Person consummating such transfer or loan.

 

Trust Agreement

 

10



--------------------------------------------------------------------------------

(c) The UTI and each SUBI shall be a separate series (each a Series) of the
Trust as provided in Sections 3804(a) and 3806(b)(2) of the Statutory Trust
Statute. The debts, liabilities, obligations and expenses incurred, contracted
for or otherwise existing with respect to each SUBI or the related SUBI Assets
shall be enforceable against such SUBI Assets only, and not against the assets
of the Trust generally or against any other SUBI Assets or the UTI Assets.
Except to the extent specified in the related SUBI Supplement or this Trust
Agreement, the SUBI Assets with respect to a particular SUBI shall not be
subject to claims, debts, liabilities, expenses or obligations arising from or
with respect to the Trust, any Trustee, the UTI or any other SUBI. No creditor
or holder of a claim relating to assets allocated to any SUBI shall be entitled
to maintain any action against or recover any assets allocated to the UTI or any
other SUBI. The Trust shall maintain separate and distinct records for any such
Series and the assets associated with any such Series shall be held and
accounted for separately from the other assets of the Trust, or any other
Series. Notice of this limitation on interseries liabilities and the limitation
set forth in Section 4.1(c) shall be set forth in the certificate of trust of
the Trust (whether originally or by amendment) as filed or to be filed in the
Office of the Secretary of State of the State of Delaware pursuant to the
Statutory Trust Statute, and upon the giving of such notice in the certificate
of trust, the statutory provisions of Section 3804 of the Statutory Trust
Statute relating to limitations on interseries liabilities (and the statutory
effect under Section 3804 of setting forth such notice in the certificate of
trust) shall become applicable to the Trust and each SUBI and the UTI.

(d) Neither the Owner Participant nor any holder of a UTI or SUBI Certificate
shall direct a Trustee to, and no Trustee shall be authorized hereunder to, (i)
take any action that would cause the assets of any Series of the Trust to be
substantively consolidated into the assets of any other Series such that it will
have its separate existence disregarded in the event of an insolvency event with
respect to any Certificateholder of such Series, the Trust or another Series,
(ii) commingle any of the assets of any Series with the assets of any other
Series, (iii) maintain the corporate, financial and accounting books and records
and statements of any Series, if any, in a manner such that they cannot be
separated from those of any other Series, (iv) take any action that would cause
(a) the funds and other assets of any Series, if any, not to be identifiable or
the bank accounts, corporate records and books of account, if any, of any Series
to be inseparable from those of any other Series and (b) the Trust to pay, other
than from assets of any Series, any obligations or indebtedness of any kind
incurred by the Series and payable by the Trust pursuant to a SUBI Supplement,
(v) maintain the assets and liabilities of any Series so that they are not
readily ascertainable from those of any other Series and subject to segregation
without requiring substantial time or expense to effect and account for such
segregated assets and liabilities, or (vi) take any actions with respect to any
Series except in its capacity as Trustee in respect of such Series. A Trustee
shall have the right, but not the duty, to take any action on behalf of the
Trust to enforce the foregoing provisions for the benefit of the Trust and of
each Series.

(e) Each holder of a SUBI shall appoint for such SUBI a trustee (a SUBI Trustee)
which shall perform such duties, have such responsibilities and adhere to such
standards of care as are specified in this Trust Agreement and related SUBI
Supplement, but only with respect to the SUBI for which it was appointed. The
same Person may be appointed as SUBI Trustee for all or any SUBIs.

 

Trust Agreement

 

11



--------------------------------------------------------------------------------

(f) Any holder, assignee or pledgee of a SUBI or SUBI Certificate shall be
deemed, by virtue of the acceptance of such SUBI, SUBI Certificate, assignment
or pledge, to have (i) agreed, accepted and to have become bound by and subject
to the non-petition covenant set forth in Section 9.7 and (ii) released and
waived all claims against or with respect to any assets owned by the Trustees in
their respective individual capacities and all of the Trust Assets allocated to
the UTI Portfolio and each other SUBI Portfolio and proceeds therefrom and, in
the event that such release is not given effect, to fully subordinate all claims
it may be deemed to have against all Trust Assets allocated to the UTI Portfolio
and each other SUBI Portfolio. Without limiting the foregoing, each holder,
assignee or pledgee of a SUBI or SUBI Certificate shall be deemed to have
released and waived all claims against or with respect to all assets allocated
to the UTI Portfolio and each other SUBI Portfolio and, in the event that such
release is not given effect, to fully subordinate all claims it may be deemed to
have against all Trust Assets allocated to the UTI Portfolio and each other SUBI
Portfolio.

(g) Except as otherwise provided in this Trust Agreement, not less than all of
the Trust Certificateholders may direct or approve the action (or inaction) of
the Owner Trustee and any direction or approval given by less than all of the
Trust Certificateholders shall be of no force and effect and shall be null and
void ab initio. Except as provided above with respect to the Owner Trustee, the
UTI Certificateholder may only direct or approve the action (or inaction) of the
UTI Trustee and any direction or approval given to any SUBI Trustee shall be of
no force or effect and shall be null and void ab initio. Except as provided
above with respect to the Owner Trustee, the Trust Certificateholders of a
particular SUBI Portfolio may only direct or approve the action (or inaction) of
the respective SUBI Trustee (in the manner provided in the related SUBI
Supplement) and any direction, or approval given to the UTI Trustee or any other
SUBI Trustee shall be of no force and effect and shall be null and void ab
initio.

(h) Pursuant to the Contribution Agreement (OP) dated as of the date hereof
between the Initial Beneficiary and the Trust, the Initial Beneficiary is
contributing to the capital of the Trust a demand note in the principal amount
of Sixty Six Million Nine Hundred Sixty Thousand and 00/100 ($66,960,000.00).
The parties hereto agree that such demand note, and the rights to payment
thereunder, are hereby allocated among the SUBI Portfolios nos. 2003A-001
through 2003A-100 in the respective amounts set forth on Schedule D attached
hereto, such rights to payment being pari passu. At any time and from time to
time, upon the request of any SUBI Trustee for any SUBI Portfolio, the Initial
Beneficiary will issue a separate demand note substantially in the form of the
original demand note, but in the principal amount applicable to such SUBI
Portfolio (taking into account any prior principal payments made thereon
received by such SUBI Portfolio) in exchange for such rights to a portion of the
original demand note, and in such event the Owner Trustee will deliver the
original demand note in exchange for such new demand note in favor of the
applicable SUBI Trustee and another new demand note in the principal amount
equal to the remaining outstanding balance of the demand note being replaced, in
favor of the Trust to be held for the benefit of all SUBI Portfolios for which a
separate demand note shall not have been issued pursuant to this Section 4.2(h).

SECTION 4.3. Form of Certificate; Registration of Certificates.

(a) To the extent that any Certificates are issued, the UTI Certificates and
SUBI Certificates (collectively the Certificates) shall be executed on behalf of
the Trust by

 

Trust Agreement

 

12



--------------------------------------------------------------------------------

manual or facsimile signature of an authorized officer of the UTI Trustee or
SUBI Trustee, as the case may be. Certificates bearing a manual or facsimile
signature of individuals who were, at the time when such a signature shall have
been affixed, authorized to sign on behalf of such Trustee shall, when duly
authenticated pursuant hereto, be validly issued and shall entitle the holder of
such Certificate to the benefits of this Trust Agreement, notwithstanding that
such individuals or any of them shall cease to be so authorized prior to the
authentication and delivery of such Certificates or did not hold such offices at
the date of authentication and delivery of such Certificates. No Certificate
shall entitle its holder to any benefit under this Trust Agreement, or shall be
valid for any purpose, unless there shall appear on such Certificate a
certificate of authentication, executed by the Trustee or an agent thereof, by
manual signature; such authentication shall constitute conclusive evidence that
such Certificate shall have been duly authenticated and delivered hereunder.

(b) The UTI Trustee (and each SUBI Trustee) shall keep or cause to be kept at
its offices at the Corporate Trust Office, or such other office as it shall
designate, by written notice to the Initial Beneficiary and each
Certificateholder, a certificate register (the Certificate Register), in which,
subject to such reasonable regulations as it may prescribe, such Trustee shall
provide for the registration of Certificates or, in the case of any
uncertificated UTI or SUBI Portfolio, the identity of the applicable holder of
such UTI or SUBI beneficial interest and of transfers and exchanges of
Certificates, or of UTI or SUBI Portfolio beneficial interest as herein
provided. Upon surrender for registration of transfer of any Certificate, such
Trustee shall execute, authenticate and deliver in the name of the designated
transferee or transferees one or more new Certificates of the same type and
proportionate beneficial interest dated the date of authentication by such
Trustee. Each Certificate presented or rendered for registration of transfer or
exchange shall be accompanied by a written instrument of transfer in a form
reasonably satisfactory to such Trustee, duly executed by the Trust
Certificateholder or its attorney duly authorized in writing. The term Trust
Certificateholder shall mean the holder of the UTI or the applicable SUBI
beneficial interest or any holder of any certificate evidencing such beneficial
interest. Each Certificate surrendered for registration of transfer and exchange
shall be canceled and subsequently disposed of by such Trustee in accordance
with its customary practice. No service charge shall be made for any
registration of transfer or exchange of any Certificate, but such Trustee may
require payment of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any transfer or exchange of Certificates.
Prior to the due presentation of a Certificate for registration of transfer,
such Trustee and each agent of such Trustee may treat the Person in whose name
any Certificate shall be registered in the Certificate Register as the owner of
such Certificate for all purposes, and neither such Trustee nor any such agent
shall be bound by any notice to the contrary. Each Trustee shall furnish or
cause to be furnished, without any liability on the part of the Trustee for such
disclosure, to the Initial Beneficiary and each Certificateholder, within three
(3) Business Days after receipt by the Trustee of request therefor, a list of
the names and addresses of all Trust Certificateholders. Upon reasonable notice,
each owner shall have the right to inspect the register of trust certificates
during business hours of the respective Trustee for the purpose, among other
things, of communicating with the other owners.

SECTION 4.4. Mutilated, Destroyed, Lost or Stolen Certificates. If any mutilated
Certificate is surrendered to the applicable Trustee, or such Trustee receives
evidence to its

 

Trust Agreement

 

13



--------------------------------------------------------------------------------

satisfaction of the mutilation, destruction, loss or theft of any Certificate,
and there is delivered to such Trustee such security or indemnity as may be
reasonably required by it to save it harmless, then such Trustee shall execute
and authenticate, in lieu of such mutilated, destroyed, lost or stolen
Certificate, a Certificate of the same type and proportionate beneficial
interest bearing an identification number not contemporaneously outstanding,
which shall constitute for all purposes a substitute for the original
Certificate, which original Certificate shall be deemed canceled and shall be so
marked on the books and records of such Trustee.

SECTION 4.5. Transfer of Sites. Each holder of a UTI Certificate or, subject to
any restrictions on such right set forth in the agreements governing any
financing, a SUBI Certificate, may at any time, at its option, to be exercised
by written notice delivered to the Trust and the applicable UTI Trustee or SUBI
Trustee, instruct the Trust to have the Sites allocated to such UTI Certificate
or SUBI Certificate, as the case may be, transferred to such holder (or a Person
designated by such holder). Except as otherwise provided in the related SUBI
Supplement, such holder shall indemnify the Trust and the UTI Trustee or SUBI
Trustee, as the case may be, for, and hold the Trust and the UTI Trustee or SUBI
Trustee, as the case may be, harmless against, any and all expenses, costs,
liabilities, losses and claims incurred by it as a result of or relating to such
transfer, or any action such holder shall take or fail to take as the owner of
such Sites or the owner of such Trust Assets, including, without limitation,
sales and transfer taxes and registration fees. In the event of such a request,
the applicable Trustee shall transfer title to the Site in the manner set forth
in Section 11.3, mutatis mutandis.

SECTION 4.6. Certain Restrictions on Transfer.

(a) Notwithstanding anything to the contrary in this Trust Agreement, no
transfer (or purported transfer) of the beneficial interest in the UTI or any
SUBI, any UTI Certificate or SUBI Certificate (any such beneficial interest or
Certificate a “Trust Interest”), or any economic interest therein (where, for
this purpose, the transfer of an economic interest in a Trust Interest shall
include entering into any financial interest or contract described in Treasury
Regulation section 1.7704-1(a)(2)(i)(B)), shall be effective, and any such
transfer (or purported transfer) shall be void ab initio, if after such transfer
(or purported transfer) there would be more than 50 partners of the UTI or SUBI,
as applicable. For purposes of determining the number of partners in the UTI or
SUBI under Treasury Regulation section 1.7704-1(h)(1), a person owning an
interest in a partnership, grantor trust, or S corporation (a “flow-through
entity”) that owns, directly or through other flow-through entities, an interest
in the UTI or SUBI, will be treated as a partner in the UTI or SUBI if more than
50 percent of the value of such person’s interest in the flow-through entity is
attributable to the flow-through entity’s interest (direct or indirect) in the
UTI or SUBI.

(b) No transfer (or purported transfer) of a Trust Interest (or any economic
interest therein), whether to another Trust Certificateholder or to a person who
is not a Trust Certificateholder, shall be effective, and any such transfer (or
purported transfer) shall be void ab initio, and no person shall otherwise
become a Trust Certificateholder, and none of the UTI, SUBI, the Trustee, the
holder of the Certificate Register or any of the Trust Certificateholders will
recognize such transfer (or purported transfer), unless the transferee has first
represented and warranted in writing to the Trust that:

(A) it is acquiring the Trust Interest for its own account and is the sole
beneficial owner of such Trust Interest;

 

Trust Agreement

 

14



--------------------------------------------------------------------------------

(B) the transfer is not being effected on or through (x) an “established
securities market” within the meaning of Section 7704(a)(1) of the Code,
including without limitation, an over-the-counter market or an interdealer
quotation system that regularly disseminates firm buy or sell quotations or (y)
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704(a)(2) of the Code and any proposed, temporary or final Treasury
regulations thereunder;

(C) such transfer will not cause the UTI or SUBI, as applicable, to be
classified as a publicly traded partnership for U.S. federal income tax
purposes, and such purchaser or transferee will not take any action, including
any subsequent disposition of such Trust Interest (or any beneficial interest
therein), that would cause the UTI or SUBI, as applicable, to be treated as a
publicly traded partnership for U.S. federal income tax purposes; and

(D) such transfer complies with the requirements of Section 4.6.

ARTICLE V

INITIAL BENEFICIARY’S AND TRUST CERTIFICATEHOLDERS’ AGREEMENTS

The Initial Beneficiary (and each Certificateholder with respect to Sections
5.4-5.7) acknowledges and agrees as follows:

SECTION 5.1. Exculpatory Provisions. Except as expressly provided in the
Operative Documents, any and all exculpatory provisions, immunities and
indemnities in favor of the UTI Trustee (only with respect to matters involving
or concerning the UTI Portfolio) or the Owner Trustee under this Trust Agreement
shall inure to the benefit of the UTI Trustee or the Owner Trustee, as the case
may be, in its capacity under or as a party or signatory to any agreement
referred to herein or therein.

SECTION 5.2. Indemnification of the UTI Trustee. The Initial Beneficiary shall,
only with respect to the UTI Portfolio or the UTI Trustee, as the case may be,
assume liability for, and shall indemnify, protect, save and keep harmless the
UTI Trustee, in its individual capacity, and its officers, directors,
successors, assigns, legal representatives, agents and employees (each such
Person being herein referred to as an Indemnified Person) from and against any
and all liabilities, obligations, losses, damages, penalties, taxes (other than
any income taxes on fees or other compensation received by an Indemnified
Person), claims, actions, suits, costs, expenses and disbursements (including,
without limitation, legal fees and expenses, any liability of an owner, any
strict liability and any liability without fault) of any kind and nature
whatsoever (hereinafter referred to as Claims) which may be imposed on, incurred
by or asserted against any Indemnified Person (but only if and to the extent the
Indemnified Person is not indemnified for such claims by Lessee or any other
Person within a reasonable time after demand therefor), but only to the extent
regarding the UTI Portfolio (but not any other Portfolio) or the UTI Trustee, as
the case may be, in any way relating to or arising out of this Trust Agreement,
the UTI Series

 

Trust Agreement

 

15



--------------------------------------------------------------------------------

created hereby, the Operative Documents for the UTI Portfolio, or the
performance or enforcement of any of the terms hereof or thereof, or in any way
relating to or arising out of the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, sublease, possession, use, repair, preservation,
alteration, operation, maintenance, condition, registration, sale, return,
storage or other disposition of, or additions to, the Sites in the UTI Portfolio
or any part thereof or interest therein (including, without limitation, latent
and other defects, whether or not discoverable, and any claim for patent,
trademark or copyright infringement) but only to the extent regarding the UTI
Portfolio (but not any other Portfolio) or the UTI Trustee, as the case may be,
or in any way relating to or arising out of the administration of the UTI Series
created hereby and the UTI Assets or the action or inaction of any Indemnified
Person hereunder, but in all cases only to the extent regarding the UTI
Portfolio (but not any other Portfolio) or the UTI Trustee, as the case may be;
provided, that the UTI Certificateholders shall not be required to indemnify any
Indemnified Person for any claims resulting from acts which would constitute the
willful misconduct or gross negligence of such Indemnified Person, but any
affirmative action taken or omission made by the UTI Trustee pursuant to
directions given to such Trustee by the holder of a UTI Certificate or with
respect to any other Series by the holders of the applicable Series
Certificates, as the case may be, shall not constitute willful misconduct or
gross negligence; and provided further, that the holder of a UTI Certificate
shall not be required to indemnify any Trustee with respect to claims resulting
from (i) any representation or warranty of any Trustee made expressly in its
individual capacity and contained in any Operative Document proving to be untrue
or inaccurate or (ii) any matter for which such Trustee is personally liable
pursuant to Section 7.1 hereof. The indemnities contained in this Section 5.2
shall survive the termination of this Trust Agreement and extend to the UTI
Trustee in its individual capacity and shall not be construed as an indemnity of
the Trust Estate. In the event any claim with respect to any liabilities is
filed against the Owner Trustee, the UTI Trustee, the Trust, the UTI Portfolio
or any of the UTI Assets, the Owner Trustee or UTI Trustee shall promptly notify
each UTI Certificateholder and the Lessee thereof.

SECTION 5.3. Payment of Fees, Costs and Expenses of the UTI Trustee. The UTI
Trustee shall be entitled to receive compensation for its services hereunder as
agreed to in a separate fee agreement between the UTI Trustee and the Initial
Beneficiary, and shall be entitled to prompt reimbursement for all reasonable
expenses incurred or made by it in accordance with any of the provisions of this
Trust Agreement relating to the UTI Portfolio or any other Operative Document
relating to the UTI Portfolio (including the reasonable compensation and the
expenses of its counsel, accountants or other skilled Persons and of all other
Persons not regularly in its employ performing services hereunder). The
aforesaid obligations shall constitute indebtedness hereunder and the UTI
Trustee is hereby granted, and said obligations shall be secured by, a lien on
the UTI Assets entitling the UTI Trustee to priority as to payment thereof over
payment to the holder of a UTI Certificate under this Trust Agreement; provided
that such Trustee hereby acknowledges that the Lessee shall first be required to
pay such fees of such Trustee comprising the compensation and reimbursement of
expenses to which such Trustee is entitled under this Section; and provided
further, that the holder of a UTI Certificate shall be liable to such Trustee
for the aforesaid compensation and reimbursement of expenses only to the extent
such compensation and reimbursement of expenses shall not be otherwise paid or
reimbursed by Lessee and only with respect to the UTI and expenses incurred by
the UTI Trustee relating to the UTI Portfolio. The UTI Trustee agrees that it
shall have no right or claim against the holder of a UTI Certificate for any
such compensation or reimbursement, except as provided in the preceding
sentence.

 

Trust Agreement

 

16



--------------------------------------------------------------------------------

SECTION 5.4. Indemnification of the Owner Trustee; Payment of Fees, Costs and
Expenses.

(a) Each Certificateholder of each Series shall, only to the extent of its
respective Proportionate Share, assume liability for, and shall indemnify,
protect, save and keep harmless the Owner Trustee, in its individual capacity,
and its officers, directors, successors, assigns, legal representatives, agents
and employees (each such Person being herein referred to as an Owner Trustee
Indemnified Person) from and against any and all Claims which may be imposed on,
incurred by or asserted against any Owner Trustee Indemnified Person (but only
if and to the extent the Owner Trustee Indemnified Person is not indemnified for
such claims by the Lessee or any other Person within a reasonable time after
demand therefor), in any way relating to or arising out of this Trust Agreement
or any SUBI Supplement, the Trust created hereby, the Operative Documents, or
the performance or enforcement of any of the terms hereof or thereof, or in any
way relating to or arising out of the manufacture, purchase, acceptance,
rejection, ownership, delivery, lease, sublease, possession, use, repair,
preservation, alteration, operation, maintenance, condition, registration, sale,
return, storage or other disposition of, or additions to, the Sites or any part
thereof (including, without limitation, latent and other defects, whether or not
discoverable, and any claim for patent, trademark or copyright infringement) or
in any way relating to or arising out of the administration of the Trust created
hereby or the action or inaction of any Owner Trustee Indemnified Person
hereunder regarding the Trust; provided that the Trust Certificateholders shall
not be required to indemnify any Owner Trustee Indemnified Person for any claims
(i) resulting from acts which would constitute the willful misconduct or gross
negligence of such Owner Trustee Indemnified Person, but any affirmative action
taken or omission made by the Owner Trustee pursuant to directions given to
Owner Trustee by all of the Trust Certificateholders shall not constitute
willful misconduct or gross negligence, or (ii) arising or resulting from items
excluded from indemnification by the Lessee pursuant to the provisions of
Section 10 or 11 of the Participation Agreement (as defined in the SUBI
Supplement with respect to SUBI Portfolio), except Section 11(c)(i), (v) and
(vii) thereof, which shall not apply as exceptions to the indemnity provided
hereunder; and provided further, that the Trust Certificateholders shall not be
required to indemnify the Owner Trustee with respect to claims resulting from
(i) any representation or warranty of the Owner Trustee made expressly in its
individual capacity and contained in any Operative Document proving to be untrue
or inaccurate or (ii) any matter for which the Owner Trustee is personally
liable pursuant to Section 7.1 hereof The indemnities contained in this Section
5.4 shall survive the termination of the Trust Agreement and each SUBI
Supplement and extend to the Owner Trustee in its individual capacity and shall
not be construed as an indemnity of the Trust Estate. In the event any claim
with respect to any liabilities is filed against the Owner Trustee, the Owner
Trustee shall promptly notify each Certificateholder and the Lessee thereof.

(b) The Owner Trustee shall be entitled to prompt reimbursement for all
reasonable expenses incurred or payments made by it in connection with the Trust
pursuant to any provisions of this Trust Agreement or any SUBI Supplement
(including (i) the reasonable compensation and the expenses of its counsel,
accountants or other skilled Persons and of all

 

Trust Agreement

 

17



--------------------------------------------------------------------------------

other Persons not regularly in its employ performing services hereunder and (ii)
any reasonable legal fees and expenses incurred in connection with any action,
suit, arbitration or mediation brought by Owner Trustee to enforce the
provisions of this Section 5.4). The aforesaid obligations shall constitute
indebtedness hereunder and the Owner Trustee is hereby granted, and said
obligations shall be secured by, a lien on the Trust Estate; provided that the
Owner Trustee hereby acknowledges that the Lessee shall first be required to pay
the reimbursement of expenses to which the Owner Trustee is entitled under this
Section 5.4; and provided further, that the Trust Certificateholders shall be
liable to the Owner Trustee for the aforesaid reimbursement of expenses only to
the extent such reimbursement of expenses shall not be otherwise paid or
reimbursed by the Lessee within thirty days of a demand therefore and only to
the extent of each Certificateholder’s respective Proportionate Share. The Owner
Trustee agrees that it shall have no right or claim against any
Certificateholder for any such compensation or reimbursement, except as provided
in the preceding sentence.

(c) Proportionate Share shall mean, for each Certificateholder, the amount of
any Claims multiplied by a fraction, the numerator of which is, for the UTI
Certificateholder, the aggregate of the Initial Site Value (or the comparable
defined term) for all Sites in the UTI Portfolio at the time of the Claim, and
for the Certificateholder(s) of each SUBI Portfolio, the aggregate of the
Initial Site Value (or the comparable defined term) for all Sites in the
applicable SUBI Portfolio at the time of the Claim, and the denominator of which
is the aggregate of the Initial Site Value (or the comparable defined term) for
all Sites in all Portfolios at the time of the Claim. The Proportionate Share of
multiple Trust Certificateholders within a Series shall be joint and several,
but the Proportionate Share of the Certificateholder(s) of one Series shall be
several, distinct and separate from the Proportionate Share of the
Certificateholder(s) of each other Series.

SECTION 5.5. Not Acting in Individual Capacity. In accepting the trusts hereby
created, each Trustee acts solely as trustee hereunder and not in its individual
capacity, except as provided herein, in any supplement hereto and in the
Participation Agreement (insofar as each Trustee is a party thereto), and all
Persons, as provided herein, having any claim against the holder of a UTI
Certificate or a SUBI Certificate, as the case may be, or against a Trustee by
reason of the transactions contemplated hereby shall look only to the UTI Assets
or the SUBI Assets (or a part thereof), as the case may be, for payment or
satisfaction thereof, except as specifically provided in this Trust Agreement or
a SUBI Supplement and except to the extent the applicable Trustee in accordance
with the Operative Documents shall expressly agree otherwise.

SECTION 5.6. Interpretation of Trust Agreement. In the event that any Trustee is
uncertain as to the application of any provision of this Trust Agreement or any
other agreement relating to the transactions contemplated hereby, or such
provision is ambiguous as to its application or is, or appears to be, in
conflict with any other applicable provision hereof, or in the event that this
Trust Agreement permits any determination by any Trustee or is silent or
incomplete as to the course of action which the Trustee is required to take with
respect to a particular set of facts, the Trustee may seek instructions from the
holder of the UTI Certificate with respect to the UTI Portfolio or the
applicable SUBI Certificate with respect to any SUBI Portfolio, as the case may
be, and shall not be liable to any Person to the extent that it acts in good
faith in accordance with the instructions of such Certificateholder; provided,
that if the Trustee shall not have received instructions from such
Certificateholder, pursuant to its request

 

Trust Agreement

 

18



--------------------------------------------------------------------------------

within twenty (20) days after the date of such request (or such earlier date as
is specified in its request), until instructed otherwise by such
Certificateholder, the Trustee may, but shall be under no duty to, take or
refrain from taking such action as it shall deem advisable in the best interest
of such Certificateholder. The Trustee shall have no liability for such actions
taken in good faith.

SECTION 5.7. Books, Records and Tax Returns. Each Trustee shall be responsible
for the keeping of all appropriate books and records relating to the receipt and
disbursement of all moneys under this Trust Agreement. At the expense of the
Lessee, the Trustees agree upon and pursuant to written instructions to sign
and/or file all information returns provided to it in execution form with
respect to taxes on or calculated with respect to the Trust Estate (or part
thereof, as the case may be). The Trustees shall keep copies of all returns
delivered to it or filed by it and provide a copy thereof to the Owner
Participant and the Lessee upon request therefor. The Trustees shall not be
personally liable for any tax due and payable in connection with this Trust
Agreement or any agreement referred to herein and except for any tax based on or
measured by amounts paid as fees or compensation in connection with the
transactions contemplated hereby. No election shall be made under Treasury
Regulation 301.7701-3 to have the UTI or any SUBI treated as an association
taxable as a corporation for United States federal income tax purposes.

ARTICLE VI

TRUSTEE’S AGREEMENTS

Each Trustee hereby agrees as follows:

SECTION 6.1. Execution and Delivery of Documents and Performance of Obligations.
Subject to the terms of this Trust Agreement and to the extent applicable, each
SUBI Supplement, the Owner Trustee, the UTI Trustee, and to the extent
applicable each SUBI Trustee shall accept or execute and shall deliver the
documents referred to in Article I hereof, in any other Article hereof or in any
directive of the respective Trust Certificateholders for the UTI Portfolio or a
SUBI Portfolio.

SECTION 6.2. Receipt of Investments and Application Thereof. The UTI Trustee
shall receive any amounts paid to the UTI Trustee by, or on behalf of, the UTI
Certificateholder pursuant to the Participation Agreement and shall apply such
amounts in the manner directed by the UTI Certificateholder.

SECTION 6.3. Receipt of Funds Pursuant to Master Lease or Otherwise and
Distribution Thereof. All payments and amounts received by or on behalf of the
UTI Trustee or the Owner Trustee shall be distributed by 2:00 p.m. (central
time) if received by 11:00 a.m. (central time), or by 11:00 a.m. (central time)
on the next business day if received after 11:00 a.m. (central time) and not
distributed on such day, in the following order of priority: first, so much of
such payment or amount as shall be required to pay or reimburse the UTI Trustee
or the Owner Trustee for any fees or expenses not otherwise paid or reimbursed
to the UTI Trustee or the Owner Trustee as to which the Trustee is entitled to
be paid or reimbursed hereunder shall be retained by the UTI Trustee or the
Owner Trustee; and, second, so much of the remainder for which provisions as to
the application thereof are contained in the Master Lease or the other

 

Trust Agreement

 

19



--------------------------------------------------------------------------------

Operative Documents shall be applied and distributed in accordance with the
terms thereof as the Trust Certificateholder may direct from time to time, and
third, the balance, if any, of such payment or amount remaining thereafter shall
be distributed to or upon the instructions of the applicable Certificateholder.
Notwithstanding anything to the contrary herein contained, however, it is
understood and agreed that neither the UTI Trustee nor the Owner Trustee shall
be obligated to make any distribution until the funds for such distribution have
been received by the UTI Trustee or the Owner Trustee in cash or other
immediately available funds.

SECTION 6.4. Method of Payment.

(a) All amounts payable to any Trust Certificateholder pursuant to this Trust
Agreement shall be paid by the Trustee receiving such amount by transferring
such amount in immediately available funds to the account(s) that such
Certificateholder from time to time designates in writing, the first such
designation being contained in Schedule A hereto.

(b) Notwithstanding the foregoing, a Trustee will pay, if requested by any
Certificateholder in writing, any or all amounts payable by such Trustee
hereunder to such Certificateholder either: (i) by crediting in immediately
available funds such amount(s) to the account(s) maintained by such
Certificateholder with U.S. Bank Trust National Association, or (ii) by mailing
an official bank check or checks in such amount(s) payable to such
Certificateholder at such address as such Certificateholder from time to time
designates in writing.

SECTION 6.5. Notice of Certain Events. In the event the UTI Trustee or the
applicable SUBI Trustee, as the case may be, shall have actual knowledge of a
Lease Default, Lease Event of Default or Event of Loss relating to the UTI
Assets or SUBI Assets, respectively, the UTI Trustee or the applicable SUBI
Trustee, as the case may be, promptly shall give written notice of such event to
all Trust Certificateholders under the UTI or related SUBI, respectively, by
telecopier, which notice shall be promptly confirmed by first class prepaid
mail, unless such event shall have been remedied before the giving of such
notice. Subject to the terms of Section 6.7 hereof, the UTI Trustee or the
applicable SUBI Trustee, as the case may be, shall take such action, or refrain
from taking such action, with respect to any such event as the UTI Trustee or
the applicable SUBI Trustee, as the case may be, shall be directed in writing by
the Trust Certificateholders under the UTI or related SUBI, respectively. If the
applicable Trustee shall not have received instructions as above provided within
twenty (20) days (or such shorter period as may have been specified in such
notice if circumstances reasonably require) after mailing notice of such event
to the Trust Certificateholders under the UTI or related SUBI, respectively, the
applicable Trustee may, subject to instructions thereafter received pursuant to
the preceding sentence, take such action, or refrain from taking such action,
but shall be under no duty to take or refrain from taking any action, with
respect thereto as the Trustee shall deem advisable in the best interest of the
Trust Certificateholders under the UTI or related SUBI, respectively. For all
purposes of this Trust Agreement, in the absence of actual knowledge (as
described in the next succeeding sentence), the applicable Trustee shall not be
deemed to have knowledge of any Lease Default, Lease Event of Default or Event
of Loss unless notified in writing by any Trust Certificateholders under the UTI
or related SUBI, respectively, or the Lessee, except that if the Trustee is
receiving and disbursing funds with respect to the Master Lease, the Trustee
shall be deemed to have knowledge of a Lease Default or a Lease Event of Default
upon the failure of the

 

Trust Agreement

 

20



--------------------------------------------------------------------------------

Lessee to pay any installment of Basic Rent within ten (10) days after the same
shall become due. For purposes of this Trust Agreement, no Trustee shall be
deemed to have actual knowledge of any Lease Default, Lease Event of Default or
Event of Loss unless the same is actually known by an officer in the Corporate
Trust Administration Department (or comparable department) of such Trustee.

SECTION 6.6. Take Certain Action Upon Instructions. Subject to the terms of
Sections 6.5, 6.7, 6.8, 6.9 and 7.2 hereof and upon the written instruction at
any time and from time to time of a majority of the Trust Certificateholders of
a Portfolio (where more than one class of Trust Certificateholders of a
Portfolio is affected, a majority of each such affected class shall instruct),
the Trustee of such Portfolio shall take such of the following actions as may be
specified in such instructions:

(a) give such notice or direction or exercise such right, remedy or power
hereunder or under any of the Operative Documents to which such Trustee is a
party, or in respect of all or any part of the applicable Portfolio as shall be
specified in such instructions or take such other action (including, without
limitation, such action to preserve or protect such Portfolio, as shall be
specified in such instructions);

(b) approve as satisfactory to such Trustee or consent to all matters required
by the terms of the Master Lease and other Operative Documents to be
satisfactory to such Trustee or consented to by such Trustee; and

(c) after the expiration or early termination of the Master Lease, convey, at
the expense of the Trust Certificateholders of the related UTI or SUBI to the
extent not paid by the Lessee or another purchaser or any other Person, all of
the Trust’s right, title and interest in and to the Sites or any part thereof
for such amount, on such terms and to such purchaser or purchasers or other
Person as shall be designated by such Trust Certificateholders in such
instructions or retain, lease or otherwise dispose of, or from time to time take
such other action with respect to, the Sites or any part thereof on such terms
as shall be designated in such instructions.

SECTION 6.7. Limitation of Trustee’s Responsibilities. No Trustee shall be
required to take any action under Section 6.5 or 6.6 hereof (other than the
actions specified in the first sentence of Section 6.5 and the last sentence of
Section 6.8) with respect to any Portfolio unless such Trustee is indemnified by
the Trust Certificateholders of the affected UTI or SUBI Portfolio in manner and
form reasonably satisfactory to such Trustee against any liability, cost or
expense (including reasonable counsel fees and disbursements) which may be
incurred in connection with such action, other than any such liability, fee,
cost or expense that results from (a) in the case of handling of funds, the
failure to exercise the same degree of care and skill as is customarily
exercised by similar institutions in the receipt and disbursement of moneys
under similar circumstances, and (b) in all other cases, the willful misconduct
or gross negligence of such Trustee; and, if a Certificateholder shall have
directed such Trustee to take any such action or refrain from taking any action,
such Certificateholder agrees to furnish such indemnity as shall be required
and, in addition, to the extent not otherwise paid pursuant to the provisions of
the Master Lease or of the Participation Agreement, to pay the reasonable
compensation of such Trustee for the services performed or to be performed by it
pursuant to such direction and any

 

Trust Agreement

 

21



--------------------------------------------------------------------------------

fees and disbursements of counsel or agents employed by such Trustee in
connection therewith. No Trustee shall be required to take any action under
Section 6.5 or 6.6 hereof with respect to any Portfolio, nor shall any other
provisions of this Trust Agreement be deemed to impose a duty on any Trustee to
take any action, if such Trustee shall reasonably determine, or shall have been
advised by counsel, that such action with respect to the Trust Estate is
contrary to the terms of this Trust Agreement or the applicable SUBI Supplement,
or of any of the other Operative Documents to which such Trustee or the Trust is
a party or is otherwise contrary to law, and such Trustee in such case shall
deliver promptly to the Trust Certificateholders of such Portfolio written
notice of the basis to its refusal to act.

SECTION 6.8. Management of the Trust Estate. No Trustee shall have any duty or
obligation with respect to the Trust Estate to manage, control, use, sell,
operate, store, lease, maintain, inspect, conduct or obtain any environmental
study of, conduct any environmental cleanup of, dispose of or otherwise deal
with, the Sites or any other part of the Trust Estate or otherwise to take or
refrain from taking any action under or in connection with any Operative
Document to which from time to time such Trustee or the Trust is or is to become
a party with respect to the Sites, except as expressly provided by the terms of
this Trust Agreement or the applicable SUBI Supplement, or as expressly provided
in written instructions from the Trust Certificateholders of the respective
Portfolio pursuant to Section 6.5 or 6.6 hereof, and no implied duties or
obligations shall be read into this Trust Agreement against the Trustee.
Notwithstanding the foregoing provisions of this paragraph, each Trustee agrees
that it will, in its individual capacity and at its own cost and expense,
promptly take all action as may be necessary to discharge any Lessor’s Liens
arising by, through or under it in its individual capacity on any part of the
Trust Estate which arose from any act of, or claim against it, but not resulting
from or related to the transactions contemplated by the Operative Documents.

SECTION 6.9. Certain Statutory Trust Covenants of the Trustees. Until the Trust
Estate shall have been terminated in accordance with Article XI, the Trustees
shall, and will cause the Trust Estate to (but only to the extent that the
Trustees are expressly and specifically required to act hereunder):

(a) observe all procedures required by, and comply with the requirements and
limitations of, the certificate of trust filed pursuant to Section 3810(a) of
the Statutory Trust Statute and this Trust Agreement as the “governing
instrument” (as such term is defined in Section 3801(d) of the Statutory Trust
Statute) in respect of the Trust Estate;

(b) maintain the Trust’s existence in good standing as a “statutory trust” (as
such term is defined in Section 3801(a) of the Statutory Trust Statute);

(c) act solely in the name of the Trust in the conduct of the Trust permitted
activities;

(d) hold the Trust out to the public (including to any creditors of the Trust
Estate) under the Trust’s name as an entity separate and distinct from the U.S.
Bank Trust National Association, the Owner Participant, the UTI Trustee, any
SUBI Trustee, and any holder of the UTI Certificate or SUBI Certificate;

 

Trust Agreement

 

22



--------------------------------------------------------------------------------

(e) conduct the business of the Trust solely in the name of the Trust and not so
as to mislead others as to the separate identities of the Trust Estate, U.S.
Bank Trust National Association, the Owner Participant, the UTI Trustee, any
SUBI Trustee, and any holder of the UTI Certificate or SUBI Certificate and,
without limiting the foregoing, make any written communications solely in the
name of the Trust or Trustee on the Trust’s behalf, or the holder of the UTI
Certificate or SUBI Certificate, if they relate to the Trust Estate, and solely
in the individual name of the Trustee if they relate to the Trustee in its
individual capacity;

(f) maintain the Trust’s records and books of account correctly and separately
from those of the Trustee in its individual capacity and the Trust
Certificateholders and, subject to Section 13.4 hereof, not commingle the Trust
Estate with the assets of the Trustee in its individual capacity or the Trust
Certificateholders;

(g) maintain any financial statements of the Trust Estate separate and distinct
from those of the Trustee in its individual capacity and the Trust
Certificateholders and, unless Applicable Law otherwise requires, file any tax
returns of the Trust separate from any tax returns of the Trustee in its
individual capacity and the Trust Certificateholders; and

(h) maintain the Trust’s certificate of trust, this Trust Agreement and any
other governing instrument in respect of the Trust Estate as official records of
the Trust.

ARTICLE VII

CONCERNING THE TRUSTEE

SECTION 7.1. Standard of Care. Each Trustee accepts the trusts hereby created
and agrees to perform the same but only upon the terms of this Trust Agreement.
No Trustee shall be answerable or accountable to the Owner Participant, the
holder of the UTI Certificate or the holder of any SUBI Certificates, under any
circumstances except that each Trustee, in its individual capacity, shall be
liable (i) in the case of handling funds, for failure to exercise the same
degree of care and skill as is customarily exercised by similar institutions in
the receipt and disbursement of moneys under similar circumstances, and, in all
other cases, for its failure to perform the express terms hereof or otherwise or
for its own willful misconduct or gross negligence, (ii) for liabilities that
may result from the inaccuracy of any representation or warranty of such Trustee
made in its individual capacity in any Operative Document or from the failure of
such Trustee to perform the agreements contained in the last sentence of Section
6.8 hereof (or expressly undertaken by it, in its individual capacity, in any
other Operative Documents) and (iii) for any taxes, charges or fees payable by
such Trustee for fees, compensation or commissions received by such Trustee for
acting as trustee or for services rendered in connection with the transactions
contemplated hereby.

SECTION 7.2. No Duties of Maintenance, Etc. Except in accordance with written
instructions furnished by the Trust Certificateholders of a Portfolio pursuant
to Section 6.5 or 6.6 hereof or except as otherwise provided in Section 6.9 or
the last sentence of Section 6.8 hereof, a Trustee shall have no duty with
respect to the Trust Estate (i) to see to any recording or filing of this Trust
Agreement, any other Operative Document, any other instrument or document
described in this Trust Agreement, any supplement to any thereof or any Lien or
to see to the

 

Trust Agreement

 

23



--------------------------------------------------------------------------------

maintenance of any such documentation, recording or filing, (ii) to see to any
insurance on the Sites or any other part of the Trust Estate or to effect or
maintain any such insurance, other than to receive and forward to the Trust
Certificateholders of such Portfolio, any notices, policies, certificates, cover
notes or binders furnished to the Trustee pursuant to the Participation
Agreement or the Master Lease, (iii) to see to the payment or discharge of any
tax, assessment or other governmental charge or any Lien of any kind owing with
respect to, assessed or levied against, any part of the Trust Estate or make or
prepare any reports or returns related thereto, or, except as required by the
Operative Documents, upon the request of the Trust Certificateholders of such
Portfolio or the Lessee and pursuant to specific instructions, to execute and/or
file any such reports or returns provided to it in execution form, provided that
if any Certificateholder or the Lessee shall instruct the Trustee to prepare any
tax returns in connection with the Sites, the Trustee shall cooperate with such
Certificateholder or the Lessee in carrying out such instructions at the expense
of such Trust Certificateholder, (iv) to confirm, verify or inquire into the
failure of the Lessee to send any reports or financial statements of the Lessee,
(v) to inspect the Sites at any time or ascertain or inquire as to the
performance or observance of the covenants of the Lessee or any other Person
under the Operative Documents with respect to the Sites or (vi) to approve as
satisfactory to it or consent to any matter required by the terms of the
Operative Documents or of any other instrument or document executed and
delivered by the Trustee pursuant to Article I hereof to be satisfactory to the
Trustee or consented to by the Trustee. Notwithstanding the foregoing, the
Trustee shall furnish at the request of the Trust Certificateholders of the
affected Portfolio, promptly upon receipt thereof, duplicates or copies of all
reports, notices, requests, demands, certificates, financial statements and
other instruments furnished to the Trustee under the Operative Documents to the
extent that any of the same shall not state on its face or otherwise that it has
been previously furnished directly to such Person. The Trustee shall not incur
any liability for furnishing such duplicates or copies to any Trust
Certificateholders who are subsequently determined not to be Trust
Certificateholders of the affected Portfolio, as long as such action does not
constitute Trustee’s gross negligence or willful misconduct.

SECTION 7.3. Representations and Warranties. EACH TRUSTEE, AS TRUSTEE AND IN ITS
INDIVIDUAL CAPACITY, HEREUNDER MAKES (i) NO REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, AS TO THE VALUE, CONDITION, DESIGN, OPERATION, MERCHANTABILITY OR
FITNESS FOR USE OF THE SITES OR ANY PART THEREOF, OR AS TO THE TITLE THERETO, OR
ANY OTHER REPRESENTATION OR WARRANTY WITH RESPECT TO THE SITES WHATSOEVER,
except that each applicable Trustee (not in its individual capacity but solely
as trustee) hereby represents and warrants to all Trust Certificateholders, in
the case of the Owner Trustee, or the Trust Certificateholders of the UTI
Portfolio, in the case of the UTI Trustee, or the Trust Certificateholders of
the respective SUBI Portfolio, in the case of a SUBI Trustee, that (1) such
Trustee shall receive whatever title is conveyed to it by the vendors of the
Sites and (2) the Sites shall at all times be free of Lessor’s Liens caused by
or relating to such Trustee or resulting from any claims against such Trustee,
and (ii) no representation or warranty as to the validity, legality or
enforceability of this Trust Agreement or any of the instruments or documents
described herein or as to the correctness of any statement contained in any
thereof or the due creation or perfection of any Lien purported to be created by
any thereof, except (A) to the extent any representation, warranty or statement
is expressly made therein or in any written certificate delivered pursuant
thereto by such Trustee and (B) that such Trustee hereby represents and

 

Trust Agreement

 

24



--------------------------------------------------------------------------------

warrants to the Trust Certificateholders that this Trust Agreement has been, and
(assuming due authorization, execution and delivery by the Owner Participant,
the holder of the UTI Certificate and the holders of SUBI Certificates of this
Trust Agreement or any supplement thereto, as the case may be) each document
described in Article I hereof or in any SUBI Supplement to be entered into or
accepted by such Trustee has been, or at the time of execution and delivery of
any such document by such Trustee hereunder or pursuant to the terms of the
Participation Agreement will be, executed and delivered or accepted by, or on
behalf of, such Trustee by one of its officers who is, or at the time of
execution and delivery or acceptance was or will be, duly authorized to execute
and deliver or accept such documents on behalf of such Trustee.

SECTION 7.4. Reliance on Writings, Use of Agents, Etc. No Trustee shall incur
any liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, telegram, order, certificate, report, opinion,
bond or other document or paper believed by it in good faith to be genuine and
believed by it in good faith to be signed or sent by the proper party or
parties. Unless other evidence in respect thereof is specifically prescribed
herein, any request, direction, order or demand of the Trust Certificateholders
or the Lessee mentioned herein or in any of the Operative Documents to which
such Trustee is a party, shall be sufficiently evidenced by written instruments
signed by a Responsible Officer of the Trust Certificateholders or the Lessee,
as the case may be. Each Trustee may accept in good faith without investigation
as to the facts or matters contained therein, a copy of a resolution of the
Board of Directors or the Executive Committee, if any, of the Lessee or of the
Trust Certificateholders certified by a Responsible Officer of the Lessee or the
Trust Certificateholders as duly adopted and in full force and effect, as
conclusive evidence that such resolution has been duly adopted by such Board of
Directors or Executive Committee and that the same is in full force and effect.
As to any fact or matter the manner of ascertainment of which is not
specifically prescribed herein, a Trustee may for all purposes hereof rely on a
certificate, signed by a Responsible Officer of the Lessee or of the Trust
Certificateholders of any Portfolio as the case may be, as to such fact or
matter, and such certificate shall constitute full protection to the Trustee for
any action taken or omitted to be taken by it in good faith in reliance thereon.
In the performance of its duties hereunder, a Trustee may execute any of the
trusts or powers hereof and perform its powers and duties hereunder directly or
through agents or attorneys and may, at the expense of the applicable Portfolio,
consult with counsel, accountants and other skilled persons to be selected and
employed by it or them, and such Trustee shall not be liable for anything done,
suffered or omitted by it or them, as applicable, in good faith in accordance
with the advice or opinion of any such counsel, accountants or other skilled
persons and such Trustee shall not be liable for the negligence of any such
agent, attorney, counsel, accountant or other skilled person appointed by it or
them, as applicable, in good faith.

SECTION 7.5. Trustee Liability. (a) The Trustees accept the trusts hereby
created and agree to perform their duties hereunder with respect to the same but
only upon the terms of this Trust Agreement and any SUBI Supplement, if
applicable. Except as provided in Section 7.1, the Trustees shall not be
personally liable under any circumstances, except for their own willful
misconduct or gross negligence. In particular, but not by way of limitation:

(i) No Trustee shall be personally liable for any error of judgment made in good
faith by an officer, employee or agent of such Trustee;

 

Trust Agreement

 

25



--------------------------------------------------------------------------------

(ii) No provision of this Trust Agreement, or any SUBI Supplement, if
applicable, shall require any Trustee to expend or risk its personal funds or
otherwise incur any financial liability in the performance of its rights or
duties hereunder, if such Trustee shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured or provided to it;

(iii) Under no circumstance shall any Trustee be personally liable for any
representation, warranty, covenant or indebtedness of the Trust;

(iv) The Trustees shall not be personally responsible for or in respect of the
genuineness, form or value of the Trust property, the validity or sufficiency of
this Trust Agreement or for the due execution hereof by the settlor and Initial
Beneficiary;

(v) All funds deposited with a Trustee hereunder may be held in a non-interest
bearing trust account and such Trustee shall not be liable for any interest
thereon or for any loss as a result of the investment thereof at the direction
of any Person; and

(vi) To the extent that, at law or in equity, a Trustee has duties and
liabilities relating thereto to the settlor, the Initial Beneficiary, any Trust
Certificateholder or the Trust, such Person agrees that such duties and
liabilities are replaced by the terms of this Trust Agreement and the applicable
SUBI Supplement.

(b) Notwithstanding anything contained herein to the contrary, neither U.S. Bank
Trust National Association nor any Trustee shall be required to take any action
in any jurisdiction other than the State of Delaware if the taking of such
action will (i) require the consent or approval or authorization or order of or
the giving of notice to, or the registration with or the taking of any other
action in respect of, any state or other governmental authority or agency of any
jurisdiction other than the State of Delaware, (ii) result in any fee, tax or
other governmental charge under the laws of any jurisdiction or any political
subdivision thereof in existence becoming payable by U.S. Bank Trust National
Association, or (iii) subject U.S. Bank Trust National Association to personal
jurisdiction in any jurisdiction other than the State of Delaware for causes of
action arising from acts unrelated to the consummation of the transactions by
U.S. Bank Trust National Association or any Trustee, as the case may be,
contemplated hereby.

ARTICLE VIII

EFFECT OF SALES BY TRUSTEE

SECTION 8.1. Effect of Sales by Trustee. Any sale of all or any part of the
Trust Estate by the Trustee or its agent or agents in compliance with the
provisions of this Trust Agreement shall with respect to the Trust Estate bind
the Trust Certificateholders and shall be effective for the benefit of the
purchasers thereof and their respective successors and assigns to divest and
transfer all right, title and interest of the Trustee in the property so sold,
and no such purchasers shall be required to inquire as to compliance by the
Trustee with any of the terms of this Trust Agreement or to see to the
application of any consideration paid for such property.

 

Trust Agreement

 

26



--------------------------------------------------------------------------------

ARTICLE IX

RESIGNATION AND REMOVAL OF TRUSTEE; APPOINTMENT

OF SUCCESSORS; CO-TRUSTEE

SECTION 9.1. Resignation; Successor Trustee. (a) The Owner Trustee or any
successor may resign at any time without cause by giving at least thirty (30)
days’ prior written notice to all Trust Certificateholders and (as long as any
lease between Lessee and any Lessor remains in force and effect and no Lease
Event of Default or Lease Default has occurred and is continuing) the Lessee,
such resignation to be effective upon the acceptance of appointment of a
successor trustee as hereinafter provided. In addition, the holders of all of
the UTI Certificates and the holders of all of the SUBI Certificates may at any
time remove the Owner Trustee with or without cause by an instrument in writing,
delivered to the Owner Trustee and (as long as any lease between Lessee and any
Lessor remains in force and effect and no Lease Event of Default or Lease
Default has occurred and is continuing) the Lessee, such removal to be effective
upon the acceptance of appointment by the successor trustee as hereinafter
provided. In the case of the resignation or removal of the Owner Trustee, the
holders of all of the UTI Certificates and the holders of all of the SUBI
Certificates shall appoint a successor trustee or trustees (reasonably
satisfactory to Lessee, as long as any lease between Lessee and any Lessor
remains in force and effect and no Lease Event of Default, or Lease Default has
occurred and is continuing) by an instrument signed by the holders of all of the
UTI Certificates and the holders of all of the SUBI Certificates. If all of the
Trust Certificateholders shall not have appointed a successor trustee or
trustees pursuant to the preceding sentence within thirty (30) days after such
resignation or removal, the Owner Trustee shall continue as Owner Trustee and
may apply to any court of competent jurisdiction to appoint a successor trustee
to act until such time, if any, as a successor or successors shall have been
appointed by the holders of all of the UTI Certificates and the holders of all
of the SUBI Certificates as above provided; any successor Owner Trustee so
appointed by such court shall immediately and without further act be superseded
by any successor Owner Trustee thereafter appointed by the Trust
Certificateholders. Notwithstanding the foregoing provisions of this paragraph,
if the fees and expenses payable to the Owner Trustee as provided in Section 5.3
hereof are not paid, the Owner Trustee may resign by giving at least sixty (60)
days’ prior written notice to the holders of all of the UTI Certificates and the
holders of all of the SUBI Certificates and (as long as any lease between Lessee
and any Lessor remains in force and effect and no Lease Event of Default or
Lease Default has occurred and is continuing) the Lessee and shall not be
required nor suffer any liability for failing to await the appointment of a
successor trustee or trustees.

A successor owner trustee hereunder shall be deemed an Owner Trustee for all
purposes hereof, and each reference herein to such Owner Trustee shall
thereafter be deemed to include such successor.

(b) The UTI Trustee or any successor may resign at any time without cause by
giving at least thirty (30) days’ prior written notice to the UTI
Certificateholders and (as long as the Master Lease (as defined with respect to
the UTI Portfolio only) remains in force and effect and no Lease Event of
Default or Lease Default has occurred and is continuing) the Lessee, such
resignation to be effective upon the acceptance of appointment of a successor
trustee as

 

Trust Agreement

 

27



--------------------------------------------------------------------------------

hereinafter provided. In addition, the holders of the UTI Certificates may at
any time remove the UTI Trustee with or without cause by an instrument in
writing, delivered to the UTI Trustee and (as long as the Master Lease (as
defined with respect to the UTI Portfolio only) remains in force and effect and
no Lease Event of Default or Lease Default has occurred and is continuing), the
Lessee such removal to be effective upon the acceptance of appointment by the
successor trustee as hereinafter provided. In the case of the resignation or
removal of the UTI Trustee, the holders of the UTI Certificates shall appoint a
successor trustee or trustees (reasonably satisfactory to Lessee, as long as the
Master Lease (as defined with respect to the UTI Portfolio only) remains in
force and effect and no Lease Event of Default or Lease Default has occurred and
is continuing) by an instrument signed by the holders of the UTI Certificates.
If the UTI Certificateholders shall not have appointed a successor trustee or
trustees within thirty (30) days after such resignation or removal, the UTI
Trustee shall continue as UTI Trustee and may apply to any court of competent
jurisdiction to appoint a successor trustee to act until such time, if any, as a
successor or successors shall have been appointed by the holders of the UTI
Certificates as above provided; any successor UTI Trustee so appointed by such
court shall immediately and without further act be superseded by any successor
UTI Trustee thereafter appointed by the UTI Certificateholders. Notwithstanding
the foregoing provisions of this paragraph, if the fees and expenses payable to
the UTI Trustee as provided in Section 5.3 hereof are not paid, the UTI Trustee
may resign by giving at least sixty (60) days’ prior written notice to the
holders of the UTI Certificates and (as long as the Master Lease (as defined
with respect to the UTI Portfolio only) remains in force and effect and no Lease
Event of Default or Lease Default has occurred and is continuing) the Lessee and
shall not be required nor suffer any liability for failing to await the
appointment of a successor trustee or trustees.

A successor trustee hereunder shall be deemed a UTI Trustee for all purposes
hereof, and each reference herein to such UTI Trustee shall thereafter be deemed
to include such successor.

(c) Any SUBI Trustee or any successor may resign at any time without cause by
giving at least thirty (30) days’ prior written notice to the applicable SUBI
Series Certificateholders and (as long as the Master Lease (as defined in the
applicable SUBI Supplement) remains in force and effect and no Lease Event of
Default or Lease Default has occurred and is continuing) the Lessee, such
resignation to be effective upon the acceptance of appointment of a successor
trustee as hereinafter provided. In addition, the holders of all of the
applicable SUBI Certificates may at any time remove the applicable SUBI Trustee
with or without cause by an instrument in writing, delivered to the applicable
SUBI Trustee and (as long as the Master Lease (as defined in the applicable SUBI
Supplement) remains in force and effect and no Lease Event of Default or Lease
Default has occurred and is continuing) the Lessee, such removal to be effective
upon the acceptance of appointment by the successor trustee as hereinafter
provided. In the case of the resignation or removal of the SUBI Trustee, the
holders of the applicable SUBI Certificates, as the case may be, shall appoint a
successor trustee or trustees (reasonably satisfactory to Lessee, as long as the
Master Lease (as defined in the applicable SUBI Supplement) remains in force and
effect and no Lease Event of Default or Lease Default has occurred and is
continuing) by an instrument signed by the holders of the applicable SUBI
Certificates, as the case may be. If the applicable SUBI Certificateholders, as
the case may be, shall not have appointed a successor trustee or trustees within
thirty (30) days after such

 

Trust Agreement

 

28



--------------------------------------------------------------------------------

resignation or removal, the applicable SUBI Trustee shall continue as such SUBI
Trustee and may apply to any court of competent jurisdiction to appoint a
successor trustee to act until such time, if any, as a successor or successors
shall have been appointed by the applicable holders of SUBI Certificates, as the
case may be, as above provided; any successor SUBI Trustee so appointed by such
court shall immediately and without further act be superseded by any successor
SUBI Trustee thereafter appointed by the applicable SUBI Certificateholders.
Notwithstanding the foregoing provisions of this paragraph, if the fees and
expenses payable to the SUBI Trustee as provided in the applicable SUBI
Supplement are not paid, the SUBI Trustee may resign by giving at least sixty
(60) days’ prior written notice to the holders of the applicable SUBI
Certificates, as the case may be, and (as long as the Master Lease (as defined
in the applicable SUBI Supplement) remains in force and effect and no Lease
Event of Default or Lease Default has occurred and is continuing) the Lessee
shall not be required nor suffer any liability for failing to await the
appointment of a successor trustee or trustees.

A successor trustee hereunder shall be deemed a SUBI Trustee for all purposes
hereof, and each reference herein to such SUBI Trustee shall thereafter be
deemed to include such successor.

All notices provided pursuant to this Section 9.1 shall simultaneously be
provided to the PBGC so long as the PPPFA remains in effect.

SECTION 9.2. Acceptance of Appointment. Any successor trustee, whether appointed
by a court or by the applicable Certificateholder, shall execute and deliver to
its predecessor Trustee an instrument reasonably satisfactory to such
predecessor Trustee accepting such appointment and shall give the applicable
Certificateholder and (as long as the Master Lease or any other lease between
Lessee and any Trustee remains in force and effect and no Lease Event of Default
or Lease Default has occurred and is continuing) the Lessee, notice of such
acceptance, and thereupon such successor trustee, without further act, shall
with respect to the Trust become vested with all the estates, properties,
rights, powers, duties and trusts of the predecessor Trustee in the trusts
hereunder with like effect as if originally named as a Trustee herein; but
nevertheless upon the written request of such successor trustee such predecessor
Trustee shall execute and deliver an instrument reasonably satisfactory to such
successor trustee transferring to such successor trustee, upon the trusts herein
expressed, all the estates, properties, rights, powers and trusts of such
predecessor Trustee, and such predecessor Trustee shall duly assign, transfer,
deliver and pay over to such successor trustee any property or monies then held
by such predecessor Trustee upon the trusts herein expressed. Upon the
appointment of any successor Trustee hereunder, the predecessor Trustee,
pursuant to written instructions of the applicable Certificateholder, will
execute all documents and take all reasonable actions within its control in
order to cause title to the Trust Estate or applicable portion thereof to be
transferred to the successor trustee.

SECTION 9.3. Qualification of Successor Trustee. Any successor to a Trustee,
however appointed, shall be a bank or trust company organized under the laws of
the United States or any jurisdiction thereof having a combined capital and
surplus of at least $100,000,000 and (as long as the Master Lease or any other
lease between Lessee and any Trustee remains in force and effect and no Lease
Event of Default or Lease Default has occurred and is continuing) reasonably
acceptable to the Lessee, if there be such an institution willing, able and
legally qualified to perform the duties of the Trustee hereunder upon reasonable
or customary terms.

 

Trust Agreement

 

29



--------------------------------------------------------------------------------

SECTION 9.4. Merger of Trustee. Any corporation into which the institution
acting as a Trustee may be merged or converted or with which it may be
consolidated, or any corporation resulting from or surviving any merger,
conversion or consolidation to which the institution acting as Trustee shall be
a party, or any corporation to which substantially all the corporate trust
business of the institution acting as Trustee may be transferred, shall, subject
to the terms of this Article, succeed to the Trustee’s position as Trustee under
this Trust Agreement without any further act. The Trustee shall give written
notice to the Security Trustee of any merger, consolidation, conversion or other
similar act that results in a change of name of such Trustee.

SECTION 9.5. Status of Successor Trustee. A successor trustee shall have the
same duties, powers and discretion conferred herein on the predecessor Trustee.
A successor trustee may accept the assets of the Trust Estate delivered to it by
its predecessor Trustee as constituting the entire assets of the Trust Estate
and shall not be required to take any action to determine what constitutes the
Trust Estate or to obtain possession of any assets thereof or to investigate any
acts, omissions or misconduct of its predecessor Trustee.

SECTION 9.6. Co-Trustee. At any time or times, for the purpose of meeting the
legal requirements of any jurisdiction in which any part of the Trust Estate
hereunder may at the time be located, each Trustee shall have power to appoint
one or more persons (who may be officers of such Trustee) or institutions to act
as co-trustee, jointly with such Trustee or separately from such Trustee at the
direct instruction of the holders of the UTI Certificate or the SUBI
Certificates, as the case may be, in either case as required by applicable state
law, of all or any part of the Trust Estate hereunder, or of any property
constituting part thereof, in either case with such powers as may be provided in
the instrument of appointment, and to vest in such person or persons in the
capacity as aforesaid, any property, title, right or power deemed necessary or
desirable. All provisions of this Trust Agreement which are for the benefit of a
Trustee shall extend to and apply to each co-trustee appointed pursuant to the
foregoing provisions of this Section, including, without limitation, Section 5.2
hereof, which provides for indemnification of such Trustee by the respective
Trust Certificateholders.

SECTION 9.7. No Petition.

(a) Each of the Trustees, the Initial Beneficiary, the Trust Certificateholders
and each holder and pledgee of any beneficial interest in the Trust, in
consideration of the transactions contemplated by this Trust Agreement, hereby
covenants and agrees with the others that, prior to the date which is one year
and one day after the termination of each and every Series of the Trust, it will
not institute against, or join any other Person in instituting against, the
Trust, the Undivided Trust Interest, the UTI Assets or any SUBI, SUBI Portfolio
or SUBI Assets, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any state of the United States. With respect to each SUBI
Supplement to this Trust Agreement, notwithstanding the second sentence of
Section 4.2(b) and Section 11.5(a) hereof, each SUBI Supplement shall contain
the comparable covenant of the applicable SUBI Series Certificateholders and the
applicable SUBI Series Certificateholders will cause each applicable lender,
agent and

 

Trust Agreement

 

30



--------------------------------------------------------------------------------

indenture trustee to execute and deliver a comparable covenant. This Section 9.7
shall survive the termination of this Trust Agreement or the resignation or
removal of any Trustee under this Trust Agreement.

(b) To the fullest extent permitted by law, no bankruptcy, reorganization
arrangement, insolvency or liquidation proceeding or other proceedings under any
Federal or state bankruptcy, insolvency or similar law shall be instituted or
joined in by the Trust without the unanimous consent of (i) all Trustees and
Certificateholders hereunder and (ii) so long as the PPPFA remains in effect,
the PBGC. A SUBI Trustee shall not so consent unless directed in writing to do
so by the holder of the applicable SUBI, the UTI Trustee shall not so consent
unless directed in writing to do so by the holder of the UTI Certificate and the
Owner Trustee shall not so consent unless directed in writing to do so by all of
the Trust Certificateholders.

SECTION 9.8. Change of Trustee/Massachusetts. Upon any change of Trustee, the
successor trustee shall record a notice of the change in trustee and the
appointment of the successor trustee in the land records in any county in
Massachusetts where any Sites are located.

ARTICLE X

TRANSFER OF TRUST CERTIFICATEHOLDER’S INTEREST

SECTION 10.1. Restrictions on Transfer or Assignment. Each Trust
Certificateholder agrees that:

(a) Each Trust Certificateholder may, at any time after the execution and
delivery of this Trust Agreement, and to the extent not prohibited by the PPPFA,
assign, convey or otherwise transfer (herein referred to as an assignment) all
or any portion of its right, title or interest hereunder with respect to the
trusts created hereby or the Trust Estate to (i) any Affiliate of such Trust
Certificateholder, (ii) any other Trust Certificateholder or any Affiliate of
any such other Trust Certificateholder, or (iii) with the consent of the Lessee,
to any other Person; provided, however, that (A) each assignment or transfer
shall comply with all applicable securities laws, and (B) no consent of the
Lessee shall be required after an Event of Default shall have occurred and be
continuing. Each assignee or transferee acknowledges that the obligations to be
performed from and after the date of such transfer or assignment under this
Trust Agreement and all other Operative Documents are its obligations, including
the obligations imposed by this Section 10.1(a) and further represents and
warrants to each Trust Certificateholder, each Trustee and the Lessee as set
forth in Section 6 of the Participation Agreement and that:

(1) it is a “domestic corporation” within the meaning of Code section 7701(a)
that is either an Affiliate of the assignor (in which case, unless such
Affiliate shall otherwise qualify as an Institutional Investor, the assignor
shall remain secondarily liable for the obligations so assigned) or an
Institutional Investor;

(2) it shall execute and deliver an assignment and assumption agreement in the
form attached to the Participation Agreement as Exhibit C

 

Trust Agreement

 

31



--------------------------------------------------------------------------------

whereby such assignee agrees to be bound by all of the terms and provisions of,
and to assume and confirm all of the obligations of the assignor under, the
Trust Agreement and each other Operative Document to the extent of the interest
assigned;

(3) it has a net worth or combined capital and surplus of not less than
$50,000,000 (or shall provide a guaranty of its obligations under the Operative
Documents from a Person which has such a net worth or combined capital and
surplus);

(4) it has the requisite power and authority to accept such assignment or
transfer;

(5) it will not transfer any interest in the Trust Estate unless the proposed
transferee makes the foregoing representations and covenants;

(6) it will not take any action with respect to such interest in the Trust
Estate that would violate any applicable securities laws;

(7) it will not assign or transfer any interest in the Trust Estate except in
compliance with this Article X and Section 3 (b)(1) of the Participation
Agreement.

(8) it shall satisfy substantially all of the provisions contained in sections
3, 6, 7, and 9 of the Amended and Restated Certificate of Incorporation of the
Owner Participant.

(b) Upon any such assignment, the transferor or assignor shall be released from
its obligations hereunder and under the other Operative Documents to the extent
of the interest transferred (except as specified above).

(c) Notwithstanding anything to the contrary herein contained, no transferee or
assignee of any UTI Certificateholder during the Lease Term may be a Competitor
of Sears, Roebuck and Co. or an Affiliate of a Competitor. The term Competitor
shall mean, at any date, a Person engaged in (a) retailing of mass merchandise
and related services to the general public and/or foreigners, (b) retail food
distribution, (c) wholesale membership clubs, wholesale distribution of food,
mass and/or general merchandise, unless such wholesale distribution is of
products manufactured by such person or its affiliate, and/or (e) import/export
and/or storage activities ancillary to the activities of (a) through (d) above
or competitor in other significant business of Lessee as specified in good faith
by Lessee from time to time.

(d) Notwithstanding anything to the contrary herein contained no assignee (or
Affiliate thereof) during the Lease Term may be (a) a party to any material
litigation or arbitration (whether as a plaintiff or a defendant) with the
Lessee or any of its Affiliates which is material to the Lessee or such
Affiliate, respectively or (b) attempting a hostile takeover of the Lessee or
any of its Affiliates.

 

Trust Agreement

 

32



--------------------------------------------------------------------------------

(e) The provisions of this Article X shall apply whether the assignment is
direct or accomplished indirectly through a transfer of stock of other
interests, except in connection with any sale, merger, consolidation or similar
event with respect to the Trust Certificateholders or any shareholder or other
equity holder of interests in the Trust Certificateholder or any successor or
any permitted assignee or any direct or indirect owner of any interest in any
thereof.

(f) No assignment shall in any way increase the amount of liability for any
indemnity under the Operative Documents that the Lessee may be exposed to over
the amount of liability that would have been incurred had such Assignment not
occurred or result in any modifications to the Operative Documents adverse to
the Lessee.

(g) Notwithstanding anything to the contrary herein contained, no transfer or
assignment shall be permitted if it will violate Section 4.6 of this Trust
Agreement.

SECTION 10.2. Notice of Transfer. If a proposed transfer or assignment requires
consent, the transferring Trust Certificateholder shall give ten (10) Business
Days’ prior written notice specifying the name and address for notice of the
proposed transferee or assignee to the applicable Trustee and, as long as no
Event of Default shall have occurred and be continuing, the Lessee.

The transferor, assignor, transferee or assignee shall pay all fees, expenses,
disbursements and costs (including, without limitation, legal and other
professional fees and expenses) incurred by the Trustees and (unless an Event of
Default under the Master Lease has occurred and is continuing) the Lessee in
connection with any assignment pursuant to this Article X.

ARTICLE XI

TERMINATION OF AND AMENDMENT TO TRUST

SECTION 11.1. Dissolution. (a) Notwithstanding any other provision of this Trust
Agreement to the contrary, and any provision of law that otherwise so empowers
the Trust, the Trust shall not, so long as any, indebtedness secured by any
Mortgage on the Sites remains outstanding or the PPPFA remain in effect, without
(i) the consent of the lender of such indebtedness, (ii) the unanimous
affirmative consent of the Trust Certificateholder (including the consent of the
Independent Director, if, at such time, the Trust Certificateholder is required
by its certificate of incorporation to have an independent director), and (iii)
the affirmative written consent of the PBGC: (a) dissolve, terminate or
liquidate or consolidate or merge with or into any Person, or transfer the
assets of the Trust, or cause the Limited Partnership or the General Partner to
dissolve, terminate or liquidate or consolidate or merger with or into any
Person, (b) approve any act as a result of which the Trust, the Limited
Partnership or the General Partner would be involved in any Bankruptcy Action;
(c) cause the Trust, the Limited Partnership or the General Partner to engage in
any business or activity other than as set forth in its Certificate of
Incorporation, Articles of Organization or Operating Agreement or Certificate of
Limited Partnership, Certificate of Formation or Agreement of Limited
Partnership (or any successor agreement thereto, however designated); (d) incur
or assume any indebtedness, or cause the

 

Trust Agreement

 

33



--------------------------------------------------------------------------------

Limited Partnership or the General Partner to incur or assume any indebtedness,
except such indebtedness which is permitted pursuant to Section 2.1(c) of this
Trust Agreement; or (e) amend this Trust Agreement to change, modify or delete
any provisions therein similar to those set forth in this Section so as to
jeopardize the Trust’s qualification as the equivalent of a single purpose
entity. Subject to the foregoing, the Trust reserves the right to amend, alter,
change or repeal any provision contained in this Trust Agreement, in the manner
now or hereafter prescribed by statute, and all rights conferred herein are
granted subject to this reservation.

(b) As used herein, the term Bankruptcy Action means:

(i) The commencement of any case or proceeding in respect of the Trust under any
federal or state law relating to bankruptcy, insolvency, reorganization or
relief of debtors;

(ii) The institution of any proceedings to have the Trust adjudicated as
bankrupt or insolvent;

(iii) The consent to the institution of bankruptcy or insolvency proceedings
against the Trust;

(iv) The filing of a petition, or the consent to a petition, seeking
reorganization, arrangement, adjustment, winding up, dissolution, composition,
liquidation or other relief of the Trust’s debts under any federal or state law
relating to bankruptcy;

(v) The seeking or consenting to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator or custodian for the Trust or for all or
substantially all of its or any of its properties; or

(vi) The making of an assignment for the benefit of the creditors of the Trust;
or

(vii) The taking by the Trust of any action in furtherance of any of the
foregoing.

SECTION 11.2. Termination of Trust Agreement. This Trust Agreement and the Trust
created hereby shall dissolve and wind up and the Trust Estate shall, subject to
the Participation Agreement and Article VI of this Trust Agreement, be
distributed to the Trust Certificateholders, as their interests may appear, and
this Trust Agreement shall be of no further force or effect and the Trust shall
terminate upon the sale or other final disposition by the Trustees of all
property constituting part of the Trust Estate and the final distribution by the
Trustees of all moneys or other property or proceeds constituting part of the
Trust Estate in accordance with the terms of Article VI hereof.

SECTION 11.3. Termination Upon Election After Lease Term. The provisions of
Section 11.1 hereof notwithstanding, this Trust Agreement and the trust created
hereby shall terminate and the Trust Estate shall be distributed to the Trust
Certificateholders, as their

 

Trust Agreement

 

34



--------------------------------------------------------------------------------

interests may appear, and this Trust Agreement shall be of no further force and
effect, upon the election of all of the Trust Certificateholders by notice to
the Trustees, if such notice shall be accompanied by the written agreement of
all Trust Certificateholders assuming, respectively, all the obligations of the
Trust and Trustee under or contemplated by the Operative Documents to which the
Trust or Trustee is a party and all other obligations of the Trust or Trustee
incurred hereunder (other than obligations set forth in clauses (i) through
(iii) of the second sentence of Section 7.1 hereof); provided, that no such
election shall be effective without the prior written consent of PBGC so long as
the PPPFA remains in effect, and the Lessee, as long as the Lease Term as to any
Site remains in effect and no Lease Event of Default shall have occurred and be
continuing. Any such written agreement shall be reasonably satisfactory in form
and substance to the Trustee, the Trust Certificateholders and the Lessee (as
long as the Lease Term as to any Site remains in effect and no Lease Event of
Default shall have occurred and be continuing) and shall release the Trustee
from all further obligations of the Trustee hereunder and under the Operative
Documents.

SECTION 11.4. Distribution of the Trust Estate Upon Termination. Upon any
termination of the Trust pursuant to the provisions of Section 11.1 or 11.2
hereof, the Trustee shall transfer title to each portion of the Trust Estate to
the respective Trust Certificateholders or their designee by a bill of sale or
deed (or other additional instrument as may be necessary pursuant to Applicable
Law) without recourse or warranty of any kind, except that the Trustee shall
represent and warrant that the Trust Estate is free and clear of all Lessor’s
Liens attributable to the Trustee in its individual or trust capacity and not
resulting from or arising out of the transactions contemplated by the Operative
Documents, and, upon making such transfer and accounting for all funds which
have come into its hands, the Trustee shall be discharged and free of any
further liability hereunder with respect to the trusts created hereby, except
such liability, not payable out of the assets of the Trust Estate, as may be
shown then to exist in accordance with the other provisions of this Trust
Agreement.

SECTION 11.5. Certificate of Cancellation. Upon termination of the Trust and
satisfaction of all requirements and obligations of this Trust Agreement in
accordance with the provisions hereof, the Owner Trustee is authorized to file a
Certificate of Cancellation and other related documents with the Secretary of
State of Delaware.

SECTION 11.6. Supplements and Amendments to this Trust Agreement and Other
Documents.

(a) Subject to Section 13.19 hereof, at any time and from time to time, (i) the
Owner Trustee, together with all Trust Certificateholders, may execute and
deliver an amendment or a supplement to this Trust Agreement for the purpose of
adding provisions to or changing or eliminating provisions of this Trust
Agreement as specified in such a request, and (ii) upon the written request of
all of the Trust Certificateholders, the Owner Trustee shall enter into such
written amendment of or supplement to any of the other documents referred to
herein as such Trust Certificateholders may agree to (to the extent such
agreement is required) and as may be specified in such request, or execute and
deliver such written waiver or modification of the terms of any such other
document as may be specified in such request.

 

Trust Agreement

 

35



--------------------------------------------------------------------------------

(b) Subject to Section 13.19 hereof, at any time and from time to time, (i) the
Trustee of a Series, together with all affected Trust Certificateholders of such
Series, may execute and deliver an amendment or a supplement to this Trust
Agreement to the extent, but only to the extent, that it relates to such Series
and does not affect any other Series, for the purpose of adding provisions to or
changing or eliminating provisions of this Trust Agreement and the respective
Series as specified in such a request, and (ii) upon the written request of all
of the Trust Certificateholders of a Series, the Trustee for such Series shall
enter into such written amendment of or supplement to any of the other documents
referred to herein as such Trust Certificateholders may agree to (to the extent
such agreement is required) and as may be specified in such request, or execute
and deliver such written waiver or modification of the terms of any such other
document as may be specified in such request.

(c) Prior to executing any document required to be executed by it pursuant to
the terms of Section 11.5(a) hereof, any Trustee shall be entitled to receive an
opinion of counsel to the effect that the execution of such document is
authorized hereunder. If, in the opinion of such Trustee, any such document
adversely affects any right, duty, immunity or indemnity in favor of such
Trustee hereunder, or under any other Operative Document to which such Trustee
is a party, such Trustee may in its discretion decline to execute such document.

(d) No written request pursuant to Section 11.5(a) hereof shall be required to
enable such Trustee to enter into amendments or supplements the execution of
which is authorized by Section 1.2 hereof.

(e) Notwithstanding Section 11.5(a) hereof, no Trustee shall execute any
amendment which amends Section 10.1, 11.1 or 11.2 without the consent of the
Lessee, as long as the Lease Term as to any Site remains in effect and no Lease
Event of Default shall have occurred and be continuing.

SECTION 11.7. Limitations on Rights of Others. Except as expressly set forth in
Sections 10.1, 11.1, 11.2, and 11.5(d) hereof and the other Operative Documents,
nothing in this Trust Agreement, whether express or implied, shall be construed
to give to any Person other than the Trustee and the Trust Certificateholders
any legal or equitable right, remedy or claim under or in respect of this Trust
Agreement, any covenants, conditions or provisions contained herein or in the
Trust Estate, all of which are and shall be construed to be for the sole and
exclusive benefit of the Trustee and the Trust Certificateholders.

SECTION 11.8. Termination of UTI Series or SUBI Series. The UTI Series of the
Trust or any SUBI Series of the Trust may be terminated upon the election of all
of the UTI Certificateholders or all of the respective SUBI Certificateholders,
as the case may be, without affecting or terminating any other remaining Series
of the Trust; provided, that no such election shall be effective without the
prior written consent of the Lessee as long as the Lease Term as to any Site
which is an asset of such Series remains in effect and no Lease Event of Default
shall have occurred and be continuing with respect thereto. Such termination
shall be effected in accordance with Sections 11.1, 11.2 and 11.3 mutatis
mutandis.

 

Trust Agreement

 

36



--------------------------------------------------------------------------------

ARTICLE XII

TRUST CERTIFICATES

SECTION 12.1. Intentionally Omitted.

SECTION 12.2. Pledge of Rights to Distributions. The Owner Participant and any
Trust Certificateholder may participate, pledge, encumber or hypothecate all or
any part of its right, title or interest hereunder. Any such participation,
pledge, encumbrance or hypothecation shall not constitute a transfer or
assignment of an ownership interest in the Trust. Unless the foreclosure of any
such participation, pledge, encumbrance or hypothecation is registered in
accordance with Section 4.3 hereof, such foreclosure shall not constitute a
transfer of an ownership interest in the Trust and the holder of the related
trust certificate following such foreclosure shall not be entitled to any rights
as an owner under this Trust Agreement, other than the right to receive
distributions under this Trust Agreement as contemplated by the first sentence
of this Section.

SECTION 12.3. Intentionally Omitted.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1. Entire Agreement. This Trust Agreement embodies the entire
agreement and understanding between the Trust Certificateholders and the
Trustees relating to the subject matter hereof and of the trusts created
pursuant hereto and upon execution and delivery of this Trust Agreement will
supersede any prior agreements and understandings relating to the trusts created
hereby.

SECTION 13.2. Distributions. All money paid or payable to the Trust shall be
allocated to the applicable UTI or SUBI Portfolio and such amounts in excess of
the amount due under the Mortgage Loan shall be distributed by the Trustee to,
or as directed by, the Trust Certificateholders.

SECTION 13.3. Transfer. The Trust shall not be restricted from enforcing,
assigning, distributing, canceling, waiving, or otherwise amending or modifying
the Demand Note or any other evidence of indebtedness permitted by Section
2.1(c)(12).

SECTION 13.4. Capitalization Note Termination. If at any time a Site Lease is
terminated as to any particular Site and the related Mortgage Loan is paid in
full, the portion of the related Capitalization Demand Note (OP) with respect to
such Site may be cancelled upon the request of the maker of such note.

SECTION 13.5. Notices. All communications, demands, notices and consents
provided for herein shall be given in writing (either by certified or registered
mail with return receipt requested, by reputable overnight courier, by personal
delivery or by telecopier) addressed: (i) if to the Initial Beneficiary, at c/o
Sears Law Department, 6th Floor, 3333 Beverly Road, Hoffman

 

Trust Agreement

 

37



--------------------------------------------------------------------------------

Estates, Illinois 60176, Attention: Steven Cook (telecopier - (312) 286-6059);
(ii) if to the Owner Trustee or UTI Trustee, at U.S. Bank National Association,
190 South LaSalle Street, 7th Floor, Chicago, IL 60603, Attn: Melissa A. Rosal
((telecopier (312) 332-7496); (iii) if to the Lessee, at c/o Sears Law
Department, 6th Floor, 3333 Beverly Road, Hoffman Estates, Illinois 60176
Attention: Steven Cook (telecopier (312) 286-6059); (iv) if to any party to any
SUBI Supplement, as provided in such SUBI Supplement, or at such other address
as any party hereto or thereto may from time to time designate by notice duly
given in accordance with the provisions of this Section to the other parties
hereto and, if applicable, to other parties to the related SUBI Supplement; and
(v) if to the PBGC, at Pension Benefit Guaranty Corporation, Director, Corporate
Financing and Restructuring Department, 1200 K Street, N.W., Suite 270,
Washington, DC 20005-4026. Notices under this Section 13.2 shall be deemed given
only when received.

SECTION 13.6. Situs of Trust; Governing Law; Consent to Jurisdiction. THIS TRUST
AGREEMENT HAS BEEN, AND THE TRUST CREATED HEREBY WILL BE LOCATED IN THE STATE OF
DELAWARE AND THE VALIDITY, CONSTRUCTION AND ALL RIGHTS UNDER THIS TRUST
AGREEMENT AND TRUST SHALL BE GOVERNED BY THE LAWS OF SUCH STATE. THE PARTIES
HEREBY IRREVOCABLY (i) AGREE THAT ANY LEGAL OR EQUITABLE ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS TRUST AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR THE
SUBJECT MATTER OF ANY OF THE FOREGOING MAY BE INSTITUTED IN ANY STATE COURT OF
COMPETENT JURISDICTION IN THE STATE OF DELAWARE, (ii) TO THE EXTENT PERMITTED BY
APPLICABLE LAW, WAIVE ANY OBJECTION WHICH MAY NOW OR HEREAFTER EXIST TO THE
VENUE OF ANY SUCH ACTION, SUIT OR PROCEEDING, INCLUDING, WITHOUT LIMITATION,
INCONVENIENT FORUM, AND (iii) SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF ANY
STATE COURT OF COMPETENT JURISDICTION IN THE STATE OF DELAWARE FOR PURPOSES OF
ANY SUCH ACTION, SUIT OR PROCEEDING.

SECTION 13.7. Non-Segregation of Moneys. All money received by the Trustees
under or pursuant to any provision of this Trust Agreement shall constitute
trust funds for the purpose for which they were paid or are held, but need not
be segregated in any manner from any other money except to the extent required
by law and may be deposited by the Trustees under such conditions as may be
prescribed or permitted by law for trust funds, and the Trustees shall not be
liable for any interest thereon, as long as such funds are remitted promptly
after receipt.

SECTION 13.8. Survival of Representations and Warranties. All representations
and warranties contained herein shall survive the execution and delivery of this
Trust Agreement and the establishment of the Trust Estate and shall be
considered relied upon by each other party hereto regardless of any knowledge or
investigation made by or on behalf of any such party.

SECTION 13.9. Severability of Invalid Provisions. Any provision of this Trust
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction

 

Trust Agreement

 

38



--------------------------------------------------------------------------------

shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by Applicable Law, the parties hereto
hereby waive any provision of law which renders any provision hereof prohibited
or unenforceable in any respect.

SECTION 13.10. Effect of Waiver. Waiver of the breach of any provision hereunder
shall not be deemed a waiver of any prior or subsequent breach of the same or
any other provision hereof.

SECTION 13.11. Remedies Not Exclusive. Pursuit of any remedy shall not be deemed
the waiver of any other remedy hereunder or at law or in equity.

SECTION 13.12. References to Agreements and Instruments. Except as otherwise
indicated, all the agreements and instruments herein defined shall mean such
agreements or instruments as the same may from time to time be supplemented or
amended or the terms thereof waived or modified to the extent permitted by, and
in accordance with, the terms hereof and thereof.

SECTION 13.13. Headings and Table of Contents. The division of this Trust
Agreement into articles and sections, the provision of a table of contents and
the insertion of headings are for the convenience of reference only and shall
not affect the construction or interpretation of this Trust Agreement.

SECTION 13.14. No Revocation. (a) No transfer, by operation of law or otherwise,
of any right, title and interest of any Certificateholder in and to the Trust
Estate terminates this Trust Agreement or the trusts created hereunder or
entitles any successor or transferee to an accounting or to the transfer to it
of legal title to any part of the Trust Estate.

(b) Any obligation of the Trustees hereunder, or under any other Operative
Document may be performed by the Trust Certificateholders and any such
performance shall not be construed as a revocation of the trusts created hereby.

SECTION 13.15. Counterpart Execution. This Trust Agreement and any amendment or
supplement to this Trust Agreement (subject, in all cases to Section 13.19
hereof) may be executed in any number of counterparts and by the different
parties hereto and thereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
together constitute but one and the same instrument. Fully executed sets of
counterparts shall be delivered to, and retained by, the parties hereto.

SECTION 13.16. Bankruptcy of Trust Certificateholders or Trustee. The
bankruptcy, insolvency or similar incapacity of any Certificateholder or
Trustee, shall not (i) operate to terminate this Trust Agreement, (ii) entitle
any Certificateholder’s legal representatives to claim an accounting or to take
any action in any court for a partition or winding up of the Trust Estate, or
(iii) otherwise affect the rights, obligations and liabilities of the parties
hereto.

SECTION 13.17. Certain Additional Covenants of the Trust Certificateholders.
Until the Trust Estate shall have been terminated in accordance with Article XI,
the Trust Certificateholders covenant and agree that:

(a) They shall not act in the name of the Trust Estate in the conduct of their
permitted activities;

 

Trust Agreement

 

39



--------------------------------------------------------------------------------

(b) As to dealings with or with respect to the Trust Estate, they shall at all
times hold themselves out to the public (including any creditors of the Trust
Estate, U.S. Bank Trust National Association or the Trust Certificateholders) as
an entity separate and distinct from the Trust Estate;

(c) They shall conduct their business so as not to mislead others as to the
separate identities of the Trust Certificateholders and the Trust Estate;

(d) They shall maintain their telephone numbers, stationery and other business
forms separately from those of the Trust Estate; and

(e) They shall maintain their records and books of account separate from the
Trust Estate and maintain financial statements separate from those of the Trust.

SECTION 13.18. Name. The name of the trusts created hereby is “SRC Facilities
Statutory Trust No. 2003-A” (the Trust) and such trusts may be referred to by
such name.

SECTION 13.19. Restrictions on Further Amendments. Notwithstanding anything to
the contrary in this Trust Agreement, including under Section 11.6 or 11.7, so
long as the PPPFA remains in effect, neither the Owner Trustee nor any or all of
the Trust Certificateholders may enter into, execute or deliver an amendment or
supplement to this Trust Agreement which adds, eliminates, modifies, supplements
or changes all or any part of the provisions of this Trust Agreement, without
the prior express written consent of the Pension Benefit Guaranty Corporation
(the “PBGC”) in accordance with that certain Pension Plan Protection and
Forbearance Agreement, dated              2016 (the “PPPFA”), by and among the
Sears Parties (as defined therein) and the PBGC; provided, however, that PBGC
may only withhold such consent for proposed additions, eliminations,
modifications, or changes that would be materially adverse to the interests of
PBGC.

SECTION 13.20. Certificateholder. The Owner Participant hereby certifies that it
is the sole holder of the Certificates.

SECTION 13.21. PPPFA. Notwithstanding any provision of this Trust Agreement to
the contrary, the Trust may consummate the transactions contemplated by the
PPPFA or any of the other Transaction Documents (as defined in the PPPFA).

 

Trust Agreement

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Trust Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the date first above set forth.

 

SRC O.P. CORPORATION, Owner Participant and Initial Beneficiary By:  

/s/ Scott E. Huckins

Name:  

Scott E. Huckins

Title:  

Vice President

U.S. BANK TRUST NATIONAL ASSOCIATION, Owner Trustee and UTI Trustee By:  

 

Name:   Melissa A. Rosal Title:   Vice President

 

Trust Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Trust Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the date first above set forth.

 

SRC O.P. CORPORATION, Owner Participant and Initial Beneficiary By:  

 

Name:  

 

Title:  

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

Owner Trustee and UTI Trustee

By:  

/s/ Melissa A. Rosal

Name:   Melissa A. Rosal Title:   Vice President

 

Trust Agreement



--------------------------------------------------------------------------------

JOINDER TO

TRUST AGREEMENT AND

ALL SUBI SUPPLEMENTS

Each of the undersigned, in consideration of the transactions contemplated by
the foregoing Supplement and the Operative Documents, hereby covenants and
agrees with the Trust and each other that, prior to the date which is one year
and one day after the termination of each and every Series of the Trust, it will
not institute against, or join any other Person in instituting against, the
Trust, the Undivided Trust Interest, the UTI Assets or any SUBI, SUBI Portfolio
or SUBI Assets, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any state of the United States.

This Joinder may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which, when executed and
delivered, shall be an original, but all such counterparts shall constitute but
one and the same instrument.

 

Dated as of November     , 2003       LESSEE:     INITIAL LENDER: SEARS, ROEBUCK
AND CO.     SRC DEPOSITOR CORPORATION By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

OWNER PARTICIPANT:     SECURITY TRUSTEE: SRC O.P. CORPORATION     WELLS FARGO
BANK MINNESOTA, N.A. By:  

 

    By:  

 

Name:  

 

    Name:   Jack A. Aini Title:  

 

    Title:   Vice President

 

Joinder to Trust Agreement



--------------------------------------------------------------------------------

JOINDER TO

TRUST AGREEMENT AND

ALL SUBI SUPPLEMENTS

Each of the undersigned, in consideration of the transactions contemplated by
the foregoing Supplement and the Operative Documents, hereby covenants and
agrees with the Trust and each other that, prior to the date which is one year
and One day after the termination of each and every Series of the Trust, it will
not institute against, or join any other Person in instituting against, the
Trust, the Undivided Trust Interest, the UTI Assets or any SUBI, SUBI Portfolio
or SUBI Assets, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any state of the United States.

This Joinder may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which, when executed and
delivered, shall be an original, but all such counterparts shall constitute but
one and the same instrument.

 

Dated as of November      2003       LESSEE:     INITIAL LENDER: SEARS, ROEBUCK
AND CO.     SRC DEPOSITOR CORPORATION By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

OWNER PARTICIPANT:     SECURITY TRUSTEE: SRC O.P. CORPORATION     WELLS FARGO
BANK MINNESOTA, N.A. By:  

 

    By:  

 

Name:  

 

    Name:   Jack A. Aini Title:  

 

    Title:   Vice President

 

Joinder to Trust Agreement



--------------------------------------------------------------------------------

EXHIBIT A

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT

OF 1933, AS AMENDED (THE “ACT”). ANY RESALE OR TRANSFER OF THIS

CERTIFICATE WITHOUT REGISTRATION THEREOF UNDER THE ACT MAY BE

MADE ONLY IN A TRANSACTION EXEMPT FROM THE REGISTRATION

REQUIREMENTS OF THE ACT IN ACCORDANCE WITH THE PROVISIONS OF

THE TRUST AGREEMENT REFERRED TO HEREIN.

FORM OF

SRC FACILITIES STATUTORY TRUST NO. 2003-A

UNDIVIDED TRUST INTEREST CERTIFICATE

evidencing an exclusive undivided beneficial interest in all Trust Assets (as
defined below) other than SUBI Assets (as defined below).

(This Certificate does not represent an obligation of, or an interest in, U.S.
Bank Trust National Association, SRC O.P. CORPORATION or any of their respective
Affiliates.)

Certificate Number UTI-[            ]

THIS CERTIFIES THAT SRC O.P. CORPORATION is the registered owner of a
nonassessable, fully-paid, exclusive undivided beneficial interest in the Trust
Assets, other than SUBI Assets (such interest, an Undivided Trust Interest), of
SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust (the
Trust), formed pursuant to a Trust Agreement dated and effective as of October
28, 2003 (as amended, supplemented or otherwise modified from time to time, the
Agreement), between SRC O.P. CORPORATION, as settlor and initial beneficiary
(the Initial Beneficiary) and U.S. Bank Trust National Association, as Owner
Trustee and trustee of the UTI (together with any successor or permitted assign,
the UTI Trustee). A summary of certain of the pertinent portions of the
Agreement is set forth below. To the extent not otherwise defined herein, the
capitalized terms herein have the meanings set forth in the Agreement.

This Certificate is one of the duly authorized certificates issued under the
Agreement and designated as SRC Facilities Statutory Trust No. 2003-A Undivided
Trust Interest Certificates (the Undivided Trust Interest Certificates). This
Undivided Trust Interest Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the holder
of this Undivided Trust Interest Certificate, by virtue of the acceptance
hereof, assents and by which such holder is bound. From time to time, a SUBI
Supplement may be entered into, representing a separate SUBI Portfolio, and
pursuant to such SUBI Supplement, from time to time a series of Certificates,
each designated as SRC Facilities Statutory Trust No. 2003-A Special Unit of
Beneficial Interest Certificates Series No. 2003A-[            ]” (the SUBI
Certificates) may be delivered. The SUBI Certificates, together with the
Undivided Trust Interest Certificates, are referred to as the Certificates. Each
SUBI Supplement, whether or not evidenced by a Series of SUBI Certificates, will
evidence an exclusive undivided interest in a separate SUBI Portfolio.

 

Trust Certificate

 

1



--------------------------------------------------------------------------------

The rights of the holder of this Certificate to the Trust Assets and the
proceeds thereof are and will be set forth in the Agreement.

The Certificates do not represent an obligation of, or an interest in, the
Initial Beneficiary, U.S. Bank Trust National Association, any other Trustee,
any other beneficiary or any of their respective Affiliates. The Undivided Trust
Interest Certificates are limited in right of payment to certain collections and
recoveries respecting the Sites not allocated to any SUBI Portfolio, all to the
extent and as more specifically set forth in the Agreement. A copy of the
Agreement may be examined during normal business hours at the principal office
of the UTI Trustee, and at such other places, if any, designated by the UTI
Trustee, by the holder hereof upon request.

By accepting this Certificate and in consideration of the transactions
contemplated by the Trust Agreement, the holder hereof hereby covenants and
agrees that, prior to the date which is one year and one day after the
termination of each and every Series of the Trust, it will not institute
against, or join any other Person in instituting against, the Trust, the
Undivided Trust Interest, the UTI Assets or any SUBI, SUBI Portfolio or SUBI
Assets, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceedings under the laws of the United States or
any state of the United States.

By accepting this Certificate, the holder hereof waives any claim to any
proceeds or assets of the Trustees and to all of the Trust Assets from time to
time included within each SUBI Portfolio as SUBI Assets and those proceeds or
assets derived from or earned by such SUBI Assets.

The Agreement permits the amendment thereof and the modification of the rights
and obligations of the parties thereto and the rights of Trust
Certificateholders at any time by the UTI Trustee or the applicable SUBI Trustee
and the affected Trust Certificateholders, provided that any such amendment
shall require such additional approvals as may be required by each financing to
which the Trust is a party.

As provided in the Agreement, any transfer or assignment of this Certificate and
the underlying interests represented hereby is registrable upon surrender of
this Certificate for registration of transfer with the UTI Trustee (or the Trust
Agent, if applicable) or by any successor Trustee, accompanied by a written
instrument of transfer in form satisfactory to the UTI Trustee duly executed by
the holder hereof or such holder’s attorney duly authorized in writing, and
thereupon one or more new Undivided Trust Interest Certificates of a like
aggregate fractional undivided interest will be issued to the designated
transferee satisfying the requirements of Article X of the Trust Agreement.

Prior to due presentation of this Certificate for registration of transfer, the
Trustees, and each agent of a Trustee may treat the Person or entity in whose
name this Certificate is registered as the owner hereof for all purposes, and,
except as provided for in the Agreement, neither the Trustees nor any such agent
shall be affected by any notice to the contrary.

 

Trust Certificate

 

2



--------------------------------------------------------------------------------

The obligations and responsibilities created by the Agreement and the Trust
created thereby shall terminate as specified therein.

Unless this Certificate shall have a certificate of authentication attached,
executed by the UTI Trustee or an agent thereof by manual signature, this
Certificate shall not entitle the holder hereof to any benefit under the
Agreement or be valid for any purpose.

IN WITNESS WHEREOF, the UTI Trustee, on behalf of the Trust and not in its
individual capacity, has caused this Undivided Trust Interest Certificate to be
duly executed.

 

Dated:  

 

          SRC FACILITIES STATUTORY TRUST NO. 2003-A       By:   U.S. Bank Trust
National Association, not in its individual capacity, but solely as UTI Trustee
        By:  

 

          Authorized Officer



 

Trust Certificate

 

3



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the UTI Certificate referred to in the within-mentioned Trust Agreement.

 

  U.S. Bank Trust National Association,   not in its individual capacity, but
solely   as UTI Trustee By:  

 

    Authorized Officer  

 

Trust Certificate

 

4



--------------------------------------------------------------------------------

SCHEDULE A

WIRE INSTRUCTIONS

All payments on account of the Owner Participant of the UTI shall be made by
wire transfer of immediately available funds to:

[**]

In addition, a confirmation of each payment shall be sent concurrently to the
address of Owner Participant stated in Section 19 of the Participation
Agreement.

 

Trust Agreement



--------------------------------------------------------------------------------

SCHEDULE B

STANDARD SUBI TERMS

This Supplement to Trust Agreement (this “Supplement”), dated as of , 2003 is
among SRC O.P. CORPORATION, as owner participant agent for the UTI assets, a
Delaware corporation (the “Owner Participant” and “Initial Beneficiary”), SRC
O.P. CORPORATION, a Delaware corporation (the “Initial SUBI Beneficiary” or the
“SUBI Owner Participant”), and U.S. Bank Trust National Association, a Delaware
banking corporation (acting hereunder in its individual capacity as expressly
set forth herein and otherwise not in its individual capacity but solely as
trustee hereunder, the “SUBI Trustee” or “SUBI Portfolio Trustee” and the “UTI
Trustee”).

WITNESSETH

WHEREAS, SRC O.P. CORPORATION and the UTI Trustee (in its capacity as UTI
Trustee and Owner Trustee) are parties to that certain Trust Agreement dated as
of              , 2003, (as amended, supplemented or otherwise modified from
time to time, the “Trust Agreement”) with respect to the SRC FACILITIES
STATUTORY TRUST NO. 2003-A (the “Trust”);

WHEREAS, the Owner Participant, the UTI Trustee and the Initial SUBI Beneficiary
desire to create a SUBI Portfolio pursuant to Section 4.2 of the Trust
Agreement;

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

1. Creation of SUBI Portfolio. SUBI Portfolio of the Trust (“SUBI Portfolio”) is
hereby created. SUBI Portfolio shall be governed by the Trust Agreement, as
modified by this Supplement. Notwithstanding anything to the contrary in the
Trust Agreement or Definitions Appendix referred to therein, the defined terms
set forth in the applicable SUBI Supplement shall have the meanings specified
therein when used in this Supplement or in the Trust Agreement with reference to
SUBI Portfolio, including references to the rights of the Lessee with respect to
SUBI Portfolio.

2. SUBI Assets. From and after the Closing Date, the Trust Assets listed on
Schedule 1 attached hereto shall be SUBI Assets of SUBI Portfolio. Additional
SUBI Assets may be added to SUBI Portfolio only as provided in the Operative
Documents. Effective as of the date hereof, the parties hereto confirm that the
UTI Portfolio shall not include the SUBI Assets of SUBI Portfolio.

3. SUBI Certificate. The Special Unit of Beneficial Interest in SUBI Portfolio
shall initially be uncertificated. At any time, and from time to time, the
holder of the beneficial interest in the SUBI Portfolio shall have the right to
receive from the SUBI Portfolio a SUBI

 

Trust Agreement -

SUBI Terms

 

1



--------------------------------------------------------------------------------

Certificate evidencing its undivided beneficial interest in the SUBI Portfolio;
provided, however, that, at any time and from time to time, there shall only be
one Trust Certificateholder of such SUBI Portfolio, whether certificated or
uncertificated. If the holder of the beneficial interest in the SUBI Portfolio
elects to receive a SUBI Certificate, the SUBI Portfolio Trustee shall execute,
deliver and file all forms as may, from time to time, be required under the
Applicable Law of the state where the Trust Assets listed on Schedule 1 are
located. All expenses incurred in connection with the issuance of the SUBI
Certificate shall be the sole responsibility of the holder of the beneficial
interest in the SUBI Portfolio. Except as set forth in any amendment to this
Supplement, the SUBI Certificate shall be in substantially the form of Exhibit A
attached hereto, with such appropriate insertions, omissions, substitutions and
other variations as are required by the Trust Agreement or this Supplement, and
may have such letters, numbers or other marks of identification and such legends
and endorsements placed thereon as may, consistently herewith, be approved by
the Initial SUBI Beneficiary. Any portion of any SUBI Certificate may be set
forth on the reverse or subsequent pages thereof. Each SUBI Certificate shall be
printed, lithographed, typewritten, mimeographed, photocopied or otherwise
produced or may be produced in any other manner as may, consistently herewith,
be determined by the Initial SUBI Beneficiary.

4. SUBI Trustee. The Initial SUBI Beneficiary hereby appoints U.S. Bank Trust
National Association as the SUBI Trustee for SUBI Portfolio (the “SUBI Portfolio
Trustee” or “SUBI Trustee” with respect to the Trust Agreement). U.S. Bank Trust
National Association, by its execution of this Supplement, hereby accepts such
appointment.

5. Authorization to Execute and Perform Certain Documents. The SUBI Owner
Participant hereby authorizes and directs the SUBI Portfolio Trustee and the
Trust, as the case may be, and, as applicable, the SUBI Portfolio Trustee hereby
agrees for the benefit of the SUBI Owner Participant, (i) to execute and deliver
the Participation Agreement and the Master Lease in the forms approved by the
SUBI Owner Participant (such approval to be evidenced by the SUBI Owner
Participant’s execution and delivery of the Participation Agreement), (ii) to
execute and deliver the Site Lease, such Site Lease to be substantially in the
form attached to the Master Lease with all schedules, appendices and exhibits
attached and all blanks filled in, (iii) to execute and deliver the Loan
Agreement, the applicable Mortgage Note and the Mortgage in the forms approved
by the SUBI Owner Participant, (iv) to execute and deliver all other Operative
Documents to which the Trust, acting only with respect to SUBI Portfolio, is a
party and all other agreements, instruments and certificates contemplated by the
Operative Documents in the forms approved by the SUBI Owner Participant, (v) to
take whatever action shall be required to be taken by the SUBI Portfolio Trustee
by the terms of, and exercise its rights and perform its duties under, each of
the documents, agreements, instruments and certificates referred to in clauses
(i)-(iv) above as set forth in such documents, agreements, instruments and
certificates and (vi) subject to the terms of the Trust Agreement and this
Supplement to take such other action in connection with the foregoing as the
SUBI Owner Participant may from time to time direct. The SUBI Portfolio Trustee
is authorized to act on behalf of the Trust with respect to SUBI Portfolio in
connection with the Operative Documents and the transactions contemplated
thereby.

 

Trust Agreement -

SUBI Terms

 

2



--------------------------------------------------------------------------------

This Section 5 shall supplement Section 1.2 of the Trust Agreement for any
action to be taken with respect to SUBI Portfolio on or after the date hereof.

6. General Authorization and Agreement. The SUBI Owner Participant hereby
authorizes and directs the SUBI Portfolio Trustee, subject to the fulfillment or
waiver by the SUBI Owner Participant of the applicable conditions set forth in
the Participation Agreement, to execute and deliver the agreements, documents,
instruments and certificates and perform all such other acts (i) which the SUBI
Portfolio Trustee shall be obligated to execute, deliver or perform with respect
to SUBI Portfolio on the Closing Date pursuant to the Operative Documents or
(ii) subject to the terms of the Trust Agreement and this Supplement and in
accordance with written instructions from the SUBI Owner Participant, which are
in the opinion of the SUBI Owner Participant necessary or advisable in
connection with the transactions contemplated by the Operative Documents and
consistent therewith, or (iii) as otherwise directed by the SUBI Owner
Participant. The SUBI Portfolio Trustee hereby agrees, for the benefit of the
SUBI Owner Participant, to take and perform each of the foregoing actions. The
Trust, SUBI Portfolio and the SUBI Portfolio Trustee shall further have such
powers as are necessary and appropriate to the conduct of their duties as set
forth in the Trust Agreement, this Supplement and the Operative Documents.

This Section 6 shall supplement Section 1.3 of the Trust Agreement for any
action to be taken with respect to SUBI Portfolio on or after the date hereof.

7. Declaration of Trust. The SUBI Portfolio Trustee hereby declares that it will
hold all of the estate, right, title and interest of the SUBI Portfolio Trustee
in and to the SUBI Trust Estate upon the trusts set forth in the Trust Agreement
and in this Supplement for the use and benefit of the SUBI Owner Participant.

The term “SUBI Trust Estate” shall mean all the estate, right, title and
interest of the SUBI Portfolio Trustee or the Trust in and to (i) the Sites and
all replacements thereof and substitutions therefor; (ii) Operative Documents to
which the SUBI Portfolio Trustee or the Trust, from time to time, is or is to
become a party with respect to SUBI Portfolio, (iii) all money, other documents
and other property acquired, held by or payable to the SUBI Portfolio Trustee or
the Trust with respect to SUBI Portfolio under any of the Operative Documents to
which the SUBI Portfolio Trustee or the Trust, from time to time, is or is to
become a party, or otherwise, including, without limitation, (1) all amounts of
Basic Rent and Supplemental Amounts payable under the Master Lease with respect
to the Sites or any part thereof, (2) all insurance proceeds payable at any time
for or with respect to the Sites or any part thereof, and (3) all condemnation,
requisition, liquidated damages, warranty or other payments of any kind payable
at any time for or with respect to the Sites or any part thereof or any other
disposition of the Sites or any part thereof after expiration or termination of
the Master Lease; and (iv) all proceeds, rights and interests derived from (i),
(ii) or (iii) above of whatever kind or nature.

This Section 7 shall supplement Section 2.1 of the Trust Agreement with respect
to SUBI Portfolio.

 

Trust Agreement -

SUBI Terms

 

3



--------------------------------------------------------------------------------

8. Indemnification; Payment of Fees, Costs and Expenses. (a) Each holder of a
SUBI Certificate shall, only with respect to SUBI Portfolio or the SUBI
Portfolio Trustee, as the case may be, assume liability for, and shall
indemnify, protect, save and keep harmless the SUBI Portfolio Trustee, in its
individual capacity, and its officers, directors, successors, assigns, legal
representatives, agents and employees (each such Person being herein referred to
as an “Indemnified Person”) from and against any and all liabilities,
obligations, losses, damages, penalties, taxes (other than any income taxes on
fees or other compensation received by an Indemnified Person), claims, actions,
suits, costs, expenses and disbursements (including, without limitation, legal
fees and expenses, any liability of an owner, any strict liability and any
liability without fault) of any kind and nature whatsoever (hereinafter referred
to as “Claims”) which may be imposed on, incurred by or asserted against any
Indemnified Person (but only if and to the extent the Indemnified Person is not
indemnified for such claims by the Lessee or any other Person within a
reasonable time after demand therefor), but only to the extent regarding SUBI
Portfolio (but not any other Portfolio nor the UTI Portfolio) or the SUBI
Portfolio Trustee, as the case may be, in any way relating to or arising out of
the Trust Agreement and this Supplement, the SUBI Series created hereby, the
Operative Documents, or the performance or enforcement of any of the terms
hereof or thereof, or in any way relating to or arising out of the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, sublease,
possession, use, repair, preservation, alteration, operation, maintenance,
condition, registration, sale, return, storage or other disposition of, or
additions to, the Sites or any part thereof or interest therein (including,
without limitation, latent and other defects, whether or not discoverable, and
any claim for patent, trademark or copyright infringement) but only to the
extent regarding SUBI Portfolio (but not any other Portfolio nor the UTI
Portfolio) or the SUBI Portfolio Trustee, as the case may be, or in any way
relating to or arising out of the administration of the SUBI Series created
hereby and the SUBI Trust Estate or the action or inaction of any Indemnified
Person hereunder, but in all cases only to the extent regarding SUBI Portfolio
(but not any other Portfolio nor the UTI Portfolio) or the SUBI Portfolio
Trustee, as the case may be; provided that the holders of a SUBI Certificate
shall not be required to indemnify any Indemnified Person for any claims (i)
resulting from acts which would constitute the willful misconduct or gross
negligence of such Indemnified Person, but any affirmative action taken or
omission made by the SUBI Portfolio Trustee pursuant to directions given to such
Trustee by the holder of a SUBI Portfolio Certificate or with respect to any
other Series by the holders of the Certificates of the applicable Series, as the
case may be, shall not constitute willful misconduct or gross negligence, or
(ii) arising or resulting from items excluded from indemnification by the Lessee
pursuant to the provisions of Section 10 or 11 of the Participation Agreement,
except Section 11(c)(i), (v) and (vii) (to the extent approved or joined in by
the holder of the SUBI Certificate or any predecessor-in-interest) thereof,
which shall not apply as exceptions to the indemnity provided hereunder; and
provided further, that the holder of a SUBI Certificate shall not be required to
indemnify any Trustee with respect to claims resulting from (i) any
representation or warranty of any Trustee made expressly in its individual
capacity and contained in any Operative Document proving to be untrue or
inaccurate or (ii) any matter for which such Trustee is personally liable
pursuant to Section 7.1 of the Trust Agreement. The indemnities contained in
this Section 8(a) shall survive the termination of the Trust Agreement and this
Supplement and extend to the SUBI Portfolio Trustee in its individual capacity
and shall not be construed as an indemnity of the

 

Trust Agreement -

SUBI Terms

 

4



--------------------------------------------------------------------------------

SUBI Trust Estate. In the event any claim with respect to any liabilities is
filed against the Owner Trustee, the SUBI Portfolio Trustee, SUBI Portfolio or
any of the SUBI Assets, the Owner Trustee or the SUBI Portfolio Trustee shall
promptly notify each holder of a SUBI Portfolio Certificate and the Lessee
thereof.

(b) The SUBI Portfolio Trustee shall be entitled to receive compensation for its
services in connection with SUBI Portfolio as agreed to in a separate fee
agreement between the SUBI Portfolio Trustee and the Initial SUBI Beneficiary,
and shall be entitled to prompt reimbursement for all reasonable expenses
incurred or payments made by it in connection with SUBI Portfolio pursuant to
any provisions of this Supplement, the Trust Agreement or any other Operative
Document (including the reasonable compensation and the expenses of its counsel,
accountants or other skilled Persons and of all other Persons not regularly in
its employ performing services hereunder). The aforesaid obligations shall
constitute indebtedness hereunder and the SUBI Portfolio Trustee is hereby
granted, and said obligations shall be secured by, a lien on the SUBI Trust
Estate; provided that the SUBI Portfolio Trustee hereby acknowledges that the
Lessee shall first be required to pay such fees of the SUBI Portfolio Trustee
comprising the compensation and reimbursement of expenses to which the SUBI
Portfolio Trustee is entitled under this Section 8(b); and provided further,
that the holder of a SUBI Certificate shall be liable to the SUBI Portfolio
Trustee for the aforesaid compensation and reimbursement of expenses only to the
extent such compensation and reimbursement of expenses shall not be otherwise
paid or reimbursed by the Lessee and only with respect to the SUBI Portfolio.
The SUBI Portfolio Trustee agrees that it shall have no right or claim against
the holder of a SUBI Portfolio Certificate for any such compensation or
reimbursement, except as provided in the preceding sentence.

This Section 8 shall replace Sections 5.2 and 5.3 of the Trust Agreement with
respect to SUBI Portfolio.

9. Distribution of Payments. Payments to the Security Trustee. (a) Until the
Lien of the Mortgage shall have been discharged pursuant to the terms thereof,
all Basic Rent, Supplemental Amounts, insurance proceeds and requisition or
other payments of any kind included in the SUBI Trust Estate (other than
Excepted Payments and other than payments received from the Indenture Trustee
under the Indenture) payable to the Trust with respect to SUBI Portfolio or the
SUBI Portfolio Trustee shall be payable directly to the Security Trustee (and if
any of the same are received by the Trust or the SUBI Portfolio Trustee shall
upon receipt be paid over to the Security Trustee without deduction, set-off or
adjustment of any kind) for distribution in accordance with the provisions of
the Loan Documents; provided, however, that any payments received by the SUBI
Portfolio Trustee with respect to the SUBI Portfolio Trustee’s fees and
disbursements shall not be paid over to the Security Trustee but shall be
retained by the SUBI Portfolio Trustee and applied toward the purpose for which
such payments were made. Subject to the foregoing and to the other terms and
requirements of the Operative Documents, all payments and amounts received by
the Trust with respect to SUBI Portfolio or the SUBI Portfolio Trustee shall be
distributed forthwith upon receipt in the following order of priority: first, so
much of such payment or amount as shall be required to pay or reimburse the

 

Trust Agreement -

SUBI Terms

 

5



--------------------------------------------------------------------------------

SUBI Portfolio Trustee for any fees or expenses not otherwise paid or reimbursed
to the SUBI Portfolio Trustee as to which the SUBI Portfolio Trustee is entitled
to be paid or reimbursed hereunder shall be retained by the SUBI Portfolio
Trustee; and, second, the balance, if any, of such payment or amount remaining
thereafter shall be distributed to or as directed by the holder of SUBI
Certificate.

(b) Excepted Payments. Any Excepted Payments received by the Trust with respect
to SUBI Portfolio or the SUBI Portfolio Trustee shall be paid by the SUBI
Portfolio Trustee to the Person to whom such Excepted Payments are payable under
the provisions of the Participation Agreement, the Tax Indemnity Agreement or
the Master Lease.

(c) Timing of Payments. All payments and amounts received by or on behalf of the
Trust with respect to SUBI Portfolio or the SUBI Portfolio Trustee shall be
distributed by 2:00 p.m. (central time) if received by 11:00 a.m. (central
time), or by 11:00 a.m. (central time) on the next business day if received
after 11:00 a.m. (central time) and not distributed on such day. Notwithstanding
anything to the contrary herein contained, however, it is understood and agreed
that the SUBI Portfolio Trustee shall not be obligated to make any distribution
until the funds for such distribution have been received by the Trust with
respect to SUBI Portfolio or the SUBI Portfolio Trustee in cash or other
immediately available funds.

This Section 9 shall replace Sections 6.2 and 6.3 of the Trust Agreement with
respect to SUBI Portfolio, provided, however, that this Section 9 shall not
apply to amounts received with respect to any period prior to the Closing Date.

10. Payment Instructions. All amounts payable to the holder(s) of the SUBI
Certificate pursuant to the Trust Agreement or this Supplement shall be paid by
the SUBI Portfolio Trustee by transferring such amounts in immediately available
funds to the account(s) that such holder(s) from time to time designates in
writing, the first such designation being contained in Schedule 2 attached
hereto.

This Section 10 shall replace Section 6.4(a) of the Trust Agreement with respect
to SUBI Portfolio.

11. Funds Received. All amounts paid or payable by the Trust on behalf of a SUBI
Portfolio shall be paid in accordance with Section 13.2 of the Trust Agreement.

12. Notice of Certain Events. Section 6.5 of the Trust Agreement is hereby
amended with respect to SUBI Portfolio to insert the phrase “ or Loan Event of
Default” after the phrase “Lease Event of Default” and before the phrase “or
Event of Loss” in the three places such phrases appear in Section 6.5.

13. Notices. All communications, demands, notices and consents provided for
herein shall be given in writing (either by certified or registered mail with
return receipt requested, by reputable overnight courier, by personal delivery
or by telecopier), addressed: (i) if to the SUBI Owner Participant, at do Sears
Legal Department, 6th Floor, 3333 Beverly Road,

 

Trust Agreement -

SUBI Terms

 

6



--------------------------------------------------------------------------------

Hoffman Estates, Illinois 60176, Attention: Steven Cook (telecopier number (312)
286-6059; (ii) if to the SUBI Portfolio Trustee, at 400 N. Michigan Avenue, 2nd
Floor, Chicago, Illinois 60176, Attention: Trust Administration (telecopier
number (312) 836-6701); (iii) if to the Lessee, at c/o Sears Legal Department
6th Floor, 3333 Beverly Road, Hoffman Estates, Illinois 60176, Attention: Steven
Cook (telecopier number (312) 286-6059); and (iv) if to the Owner Participant,
at c/o Sears Legal Department, 6th Floor, 3333 Beverly Road, Hoffman Estates,
Illinois 60176, Attention: Steven Cook (telecopier number (312) 286-6059; or at
such other address as any party hereto may from time to time designate by notice
duly given in accordance with the provisions of this Section 13 to the other
parties hereto. Notices under this Section 13 shall be deemed given only when
received.

14. Entire Agreement. This Supplement, together with the Trust Agreement,
embodies the entire agreement and understandings among the Owner Participant,
the SUBI Owner Participant and the UTI Trustee with respect to SUBI Portfolio.
The Trust Agreement, as supplemented by this Supplement, remains in full force
and effect.

15. Counterpart Execution. This Supplement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute but one and the same instrument. Fully
executed sets of counterparts shall be delivered to, and retained by, the
parties hereto.

16. Limitation of Liability. The provisions of Section 3 of the Certificate of
Trust of SRC Facilities Statutory Trust No. 2003-A, are incorporated by
reference herein with the same force and effect as if restated in their entirety
mutatis mutandis.

17. GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE.

18. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LEGAL OR EQUITABLE
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT OR ANY
OF THE OTHER OPERATIVE DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY OR THE SUBJECT MATTER OF ANY OF THE FOREGOING.

 

Trust Agreement -

SUBI Terms

 

7



--------------------------------------------------------------------------------

EXHIBIT A

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT

OF 1933, AS AMENDED (THE “ACT”). ANY RESALE OR TRANSFER OF THIS

CERTIFICATE WITHOUT REGISTRATION THEREOF UNDER THE ACT MAY BE

MADE ONLY IN A TRANSACTION EXEMPT FROM THE REGISTRATION

REQUIREMENTS OF THE ACT IN ACCORDANCE WITH THE PROVISIONS OF

THE TRUST AGREEMENT REFERRED TO HEREIN.

FORM OF SUBI CERTIFICATE

SRC FACILITIES STATUTORY TRUST NO. 2003-A

SPECIAL UNIT OF BENEFICIAL INTEREST CERTIFICATES SERIES NO. 2003A-[            j

evidencing an exclusive undivided beneficial interest in all SUBI Assets in

the applicable SUBI Portfolio

(This Certificate does not represent an obligation of, or an interest in, U.S.
Bank Trust National

Association, SRC O.P. CORPORATION or any of their respective Affiliates.)

Certificate Number SUBI No. R-[            ]

THIS CERTIFIES THAT [        ]is the registered owner of a nonassessable,
fully-paid, exclusive undivided beneficial interest in the SUBI Assets in SUBI
Portfolio (such interest, a “Special Unit of Beneficial Interest” or “SUBI”) of
SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust (the
“Trust”) formed pursuant to a Trust Agreement dated as of October 28, 2003, (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
between SRC O.P. CORPORATION, as owner participant agent, as settlor and initial
beneficiary (the “Initial Beneficiary”), and U.S. BANK TRUST NATIONAL
ASSOCIATION, as trustee of the Undivided Trust Interest (together with any
successor or permitted assign, the “UTI Trustee”) and as Owner Trustee (together
with any successor or permitted assign, the “Owner Trustee”). The SUBI and SUBI
Portfolio have been created by a supplement dated as of [        ](as amended,
supplemented or otherwise modified from time to time, “SUBI Supplement”) to the
Agreement, among the Initial Beneficiary, U.S. Bank Trust National Association,
as the UTI Trustee and the SUBI Trustee, and SRC O.P. CORPORATION, as Initial
SUBI Beneficiary. Pursuant to SUBI Supplement No. 2003A-            , together
with any successor or permitted assign, has been appointed the SUBI Trustee for
SUBI Portfolio. A summary of certain of the pertinent portions of the Agreement
is set forth below. To the extent not otherwise defined herein, the capitalized
terms herein have the meanings set forth in the Agreement.

This Certificate is one of the duly authorized certificates issued under the
Agreement and designated as “SRC FACILITIES STATUTORY TRUST NO. 2003-A Special
Unit of Beneficial Interest Certificates” (the “SUBI Certificates”). This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which

 

Trust Agreement -

SUBI Certificate

 

1



--------------------------------------------------------------------------------

Agreement the holder of this Certificate, by virtue of the acceptance hereof,
assents and by which such holder is bound. Previously issued under the Agreement
are an “SRC FACILITIES STATUTORY TRUST NO. 2003-A Undivided Trust Interest
Certificate” for the Initial Beneficiary (such certificate as replaced by any
restatement thereof or any such certificates relating to the Undivided Trust
Interest issued by the Trust in the future, the “Undivided Trust Interest
Certificates”), (the SUBI Certificates, and such other series of beneficial
interest certificates heretofore and hereafter issued are the “SUBI
Certificates” and, together with the Undivided Trust Interest Certificates, are
the “Certificates”). Each series of SUBI Certificates, taken together, will
evidence an exclusive undivided interest in a separate SUBI Portfolio.

The rights of the holder of this Certificate to the SUBI Assets in SUBI
Portfolio and the proceeds thereof are and will be set forth in the Agreement.

The Certificates do not represent an obligation of, or an interest in, the
Initial Beneficiary, U.S. Bank Trust National Association, any other Trustee,
any other beneficiary or any of their respective Affiliates. The Undivided Trust
Interest Certificates are limited in right of payment to certain collections and
recoveries respecting the Sites not allocated to any SUBI Portfolio and each
SUBI Certificate is limited in right of payment to certain collections and
recoveries respecting the Sites allocated to the SUBI Portfolio specified in
such SUBI Certificate, all to the extent and as more specifically set forth in
the Agreement. A copy of the Agreement may be examined during normal business
hours at the principal office of the SUBI Trustee or the Owner Trustee, and at
such other places, if any, designated by the SUBI Trustee, by the holder hereof
upon request.

By accepting this Certificate, the holder hereof agrees to be bound by all
provisions of the Agreement applicable to Trust Certificateholders.

By accepting this Certificate and in consideration of the transactions
contemplated by the Agreement, the holder hereof hereby covenants and agrees
that, prior to the date which is one year and one day after the termination of
each and every Series of the Trust, it will not institute against, or join any
other Person in instituting against, the Trust, the Undivided Trust Interest,
the UTI Assets or any SUBI, SUBI Portfolio or SUBI Assets, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States.

By accepting this Certificate, the holder hereof waives any claim to any
proceeds or assets of the Trustees and to all of the Trust Assets or UTI Assets
or SUBI Assets (other than the SUBI Assets from time to time included within
SUBI Portfolio) and those proceeds or assets derived from or earned by such
Trust Assets, UTI Assets and other SUBI Assets.

The Agreement permits the amendment thereof and the modification of the rights
and obligations of the parties thereto and the rights of the Trust
Certificateholders at any time by the UTI Trustee or the applicable SUBI Trustee
and the affected Trust Certificateholders, provided that any such amendment
shall require such additional approvals as may be required by each financing to
which the Trust is party.

 

Trust Agreement -

SUBI Certificate

 

2



--------------------------------------------------------------------------------

As provided in the Agreement, any transfer or assignment of this Certificate and
the underlying interests represented hereby is registrable upon surrender of
this Certificate for registration of transfer with the SUBI Trustee (or the
Trust Agent, if applicable) or by any successor Trustee, accompanied by a
written instrument of transfer in form satisfactory to the SUBI Trustee duly
executed by the holder hereof or such holder’s attorney duly authorized in
writing, and thereupon one or more new SUBI Certificates of a like aggregate
fractional undivided interest will be issued to the designated permitted
transferee.

Prior to due presentation of this Certificate for registration of transfer, the
Trustees and each agent of a Trustee may treat the Person or entity in whose
name this Certificate is registered as the owner hereof for all purposes, and,
except as provided for in the Agreement, neither the Trustees nor any such agent
shall be affected by any notice to the contrary.

The obligations and responsibilities created by the Agreement and the Trust
created thereby shall terminate as specified therein.

Unless this Certificate shall have a certificate of authentication attached,
executed by the SUBI Trustee or an agent thereof by manual signature, this
Certificate shall not entitle the holder hereof to any benefit under the
Agreement or be valid for any purpose.

IN WITNESS WHEREOF, the SUBI Trustee, on behalf of the Trust and not in its
individual capacity, has caused this SUBI Certificate with respect to SUBI
Portfolio to be duly executed.

 

Date:  

 

          SRC FACILITIES STATUTORY TRUST NO. 2003-A       By:   U.S. Bank Trust
National Association, not in its individual capacity, but solely as SUBI Trustee
          By:  

 

          Name:  

 

          Title:  

 

 

Trust Agreement -

SUBI Certificate

 

3



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the SUBI Certificate referred to in the within-mentioned Trust Agreement

and SUBI Supplement

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

not in its individual capacity, but solely

as SUBI Trustee

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Trust Agreement -

SUBI Certificate

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

SUBI ASSETS

With respect to each of the properties listed on Schedule 1-A attached to the
applicable SUBI Supplement, the Site shall consist of the following:

for each parcel of land having a legal description attached to the applicable
SUBI Supplement as Schedule 1-A either (1) fee title to the land described
thereon, or (2) a leasehold interest pursuant to an Existing Ground Lease, as
described in the applicable Site Lease; and

a fee interest in all buildings, structures and other improvements on the land.

Notwithstanding the foregoing, with respect to the Texas Sites, the applicable
SUBI Portfolio will hold the 99.9% Limited Partnership interest and the 0.01%
membership interest in the General Partner.

 

Trust Agreement-



--------------------------------------------------------------------------------

SCHEDULE 2

WIRE INSTRUCTIONS

All payments on account of each SUBI Owner Participant shall be made by wire
transfer of immediately available funds to:

[**]

In addition, a confirmation of each payment shall be sent concurrently to the
address of the SUBI Owner Participant stated in Section 17 of the Participation
Agreement.

 

SUBI Supplement for SUBI Portfolio

No. 2003A-[            ]



--------------------------------------------------------------------------------

SCHEDULE C

FORM OF SUBI SUPPLEMENT

SUBI SUPPLEMENT FOR SUBI PORTFOLIO NO. 2003A-1 1

This SUBI Supplement for the above-captioned SUBI Portfolio (the “Supplement”),
dated as of November 24, 2003, is among SRC O.P. CORPORATION, as owner
participant for the UTI assets, a Delaware corporation (the “Owner Participant”
and “Initial Beneficiary”), SRC O.P. CORPORATION, a Delaware corporation (the
“Initial SUBI Beneficiary” or the “SUBI Owner Participant”), and U.S. Bank Trust
National Association, a national banking association (acting hereunder in its
individual capacity as expressly set forth herein and otherwise not in it
individual capacity but solely as trustee hereunder, the “SUBI Trustee” or “SUBI
Portfolio Trustee” and the “UTI Trustee”)

WITNESSETH

WHEREAS, SRC O.P. CORPORATION and the UTI Trustee (in its capacity as UTI
Trustee and Owner Trustee) are parties to that certain Trust Agreement dated as
of October 28, 2003 as amended by an Amended and Restated Trust Agreement dated
as of the date hereof (as may be further amended, supplemented or otherwise
modified from time to time, the “Trust Agreement”) creating SRC Facilities
Statutory Trust No. 2003-A; and

WHEREAS, the Owner Participant , the UTI Trustee and the Initial SUBI
Beneficiary desire to create a SUBI Portfolio pursuant to Section 4.2 of the
Trust Agreement;

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

1. Incorporation of Terms. For purposes of this Supplement, the Standard SUBI
Terms contained in Schedule B of the Trust Agreement (the “Standard Terms”) are
hereby incorporated by reference. For purposes of this Supplement, the reference
to Schedule 1-A in Schedule 1 of said Schedule B shall mean Schedule 1-A,
attached hereto.

2. Creation of SUBI Portfolio. All references to SUBI Portfolio, as used in the
Standard Terms, shall mean the SUBI Portfolio subject to this Supplement.

3. Definitions. All capitalized but undefined terms used herein shall have the
same respective meanings as in the Definitions Appendix (as defined in the Trust
Agreement).

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed by their respective officers thereunto duly authorized as of the date
first above set forth.

 

SRC O.P. CORPORATION, as Owner Participant for the UTI assets

By:

 

 

Name:

 

 

Title:

 

 

 

SUBI Supplement for SUBI Portfolio

No. 2003A-[            ]



--------------------------------------------------------------------------------

SRC O.P. CORPORATION, as Initial SUBI

Beneficiary and SUBI Owner Participant

By:

 

 

Name:

 

 

Title:

 

 

U.S. BANK TRUST NATIONAL

ASSOCIATION, in its individual capacity as

expressly set forth herein and otherwise not in its

individual capacity but solely as SUBI Portfolio

No. 2003A-         Trustee and the UTI Trustee

By:

 

 

Name:

 

 

Title:

 

 

 

SUBI Supplement for SUBI Portfolio

No. 2003A-[            ]



--------------------------------------------------------------------------------

SUBI PORTFOLIO NO. 2003A-  

 

PROPERTY:  

 

SCHEDULE 1.-A TO SUBI SUPPLEMENT

COMMON ADDRESS AND LEGAL DESCRIPTION

 

SUBI Supplement for SUBI Portfolio

No. 2003A-[            ]



--------------------------------------------------------------------------------

SCHEDULE D

ALLOCATION OF CAPITALIZATION DEMAND NOTE (OP) AND DEMAND NOTE

FROM SEARS TO THE TRUST

(Please see attached)

 

SUBI Supplement for SUBI Portfolio

No. 2003A-[            ]



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

SRC REAL ESTATE (TX), LP

A Delaware Limited Partnership

THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this “Agreement”) is
made and entered into as of the 18th day of March, 2016, by SRC REAL ESTATE
HOLDINGS (TX), LLC, a Delaware limited liability company (“LLC” and/or “General
Partner”), as general partner, and SRC FACILITIES STATUTORY TRUST NO. 2003-A, a
Delaware statutory trust acting on behalf of the applicable SUBI Portfolio (the
“Trust” and/or “Limited Partner”), as limited partner, to form a limited
partnership under the laws of the State of Delaware for the purposes and upon
the terms and conditions hereinafter set forth.

ARTICLE I

PURPOSES AND POWERS, PRINCIPAL OFFICE, REGISTERED OFFICE

AND REGISTERED AGENT, PERIOD OF DURATION

Section 1.1. Name. The name of the limited partnership is SRC REAL ESTATE (TX),
LP (the “Partnership”).

Section 1.2. Purposes and Powers. The Partnership is a single purpose entity.
The nature of the business and of the purposes to be conducted and promoted by
the Partnership is to engage solely in the following activities:

(a) acquiring, owning, operating, holding, selling, assigning, transferring,
leasing, mortgaging, and pledging (and exercising and enforcing all rights and
powers conferred by or incidental to such ownership) the property or properties
listed on Attachment A hereto, together with all related improvements
(collectively, the “Property”), and engaging in all activities that are
incidental thereto, including without limitation, arranging financing secured by
the Property;

(b) entering into a Participation Agreement (herein, together with any
amendments, supplements or other modifications thereof, the “Participation
Agreement”) among U.S. Bank Trust National Association, SRC Facilities Statutory
Trust No. 2003-A, Sears, Roebuck and Co., SRC Depositor Corporation and the
other parties thereto;

(c) consummating the transactions contemplated by the Participation Agreement,
including (without limitation) the execution, delivery and performance of the
Operative Documents;

(d) to maintain deposit, checking, investment and other accounts with financial
institutions that are incidental to, or necessary or convenient for, the
accomplishment of the Partnership’s purposes set forth in this Section 1.2;



--------------------------------------------------------------------------------

(e) entering into such other agreements and instruments as may be contemplated
by the terms and provisions of the Operative Documents or necessary or desirable
in connection with the consummation of the transactions contemplated thereby or
the performance by the Partnership of its obligations thereunder;

(f) entering into agreements with third parties regarding (i) the operations,
maintenance, care, upkeep and management of the Property, including entering
into leases, subleases and related agreements, and (ii) the provision of
services as may be required from time to time by the Partnership, including
legal, investment, accounting, banking, data processing, administrative and
management services that are incidental to, or necessary or convenient for, the
accomplishment of the Partnership’s purposes set forth in this Section 1.2;

(g) holding the Capitalization Demand Note (LP);

(h) lending money to Sears, Roebuck and Co. (“Sears”) in exchange for a Two
Hundred Fifty-Six Million Six Hundred Sixty Thousand Nine Hundred Thirty-Five
and 48/100 Dollars ($256,660,935.48) unsecured demand note issued by Sears to
the Partnership (the “Demand Note”); and

(i) engaging in any and all activities permitted by, and exercising all of the
powers and rights conferred upon limited partnerships by, the Delaware Revised
Uniform Limited Partnership Act, Delaware Code Annotated, Title 6, Section
17-101, et seq., as amended from time to time (the “Act”), that are necessary,
convenient or incidental to accomplishing the Partnership’s purpose as set forth
in this Section 1.2.

Section 1.3. Indemnification. Any indemnification by the Partnership to its
Partners shall be fully subordinated to any obligations respecting the Trust or
the Property, and any claim for indemnification against the Partnership shall
not be paid to the extent that the Partnership’s cash flow is insufficient to
pay any such obligations as they become due and payable.

Section 1.4. Limitation on Partnership’s Actions. Except as otherwise provided
in the Operative Documents or as authorized in this Agreement, in order to
preserve and ensure its separate and distinct identity, the Partnership shall
conduct its affairs in accordance with the following provisions:

 

  a. It shall establish and allocate fairly and reasonably any overhead for
office space shared with any Affiliate.

 

  b. It shall maintain separate records, bank accounts, financial statements and
books of account.

 

  c. It shall hold its assets in its own name and not commingle assets with
those of any other Person.

 

  d. It shall conduct its own business in its own name, not identify itself as a
division or part of any other Person and correct any known misunderstanding
regarding its status as a separate entity (except as otherwise required by
Section 4.16 of this Agreement).

 

2



--------------------------------------------------------------------------------

  e. It shall preserve its existence and observe organizational formalities as a
limited partnership.

 

  f. It shall not form subsidiaries.

 

  g. It shall maintain financial statements separate from any other Person.

 

  h. It shall pay any of its liabilities out of its own funds, including
salaries of any employees (if any), not funds of any other Person, and maintain
adequate capital in light of its contemplated business operations.

 

  i. It shall maintain an arm’s length relationship with any Affiliate and enter
into transactions with Affiliates only on commercially reasonable terms.

 

  j. It shall not guarantee, assume or become obligated for the debts of any
other Person, including any Affiliate or hold out its credit as being available
to satisfy the obligations of others, except for, to the extent constituting the
debts or obligations of any other Person, the PBGC Claims (as defined in the
PBGC Agreement (as defined below)).

 

  k. It shall use stationery, invoices and checks separate from any Affiliate.

 

  l. Other than pursuant to the Mortgage and any other Loan Documents or as
expressly permitted by the PBGC Agreement, it shall not pledge its assets for
the benefit of any Person (including any Affiliate), make any loans or advances
to any Person (other than pursuant to Section 1.2(h) of this Agreement), or
acquire any obligations or securities of any Person.

 

  m. It shall hold itself out as an entity separate and distinct from any other
Person (except as otherwise required by Section 4.16 of this Agreement).

 

  n. Except for, to the extent constituting indebtedness, the PBGC UBL Claims,
it shall not incur indebtedness other than the Mortgage Loans relating to the
Texas Sites and unsecured payables in excess of 2% of the aggregate amount of
the Mortgage Loans relating to the Texas Sites.

For purposes of this Agreement, “PBGC Agreement” means the Pension Plan
Protection and Forbearance Agreement, dated as of March 18, 2016, among Sears
Holdings Corporation (“Holdings”), the Partnership, certain other subsidiaries
of Holdings and the Pension Benefit Guaranty Corporation (“PBGC”).

Section 1.5. Principal Office. The principal office of the Partnership shall be
located at c/o Sears Legal Department, Attention: Steven Cook, 6th Floor, 3333
Beverly Road, Hoffman Estates, Illinois 60176, or at such other location as the
General Partner may from time to time determine.

 

3



--------------------------------------------------------------------------------

Section 1.6. Registered Agent; Registered Office. The registered office of the
Partnership in the State of Delaware as required by the Act shall be located at
Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle County,
Delaware, or at such other place or places as the General Partner may from time
to time determine. The registered agent for service of process on the
Partnership in the State of Delaware shall be The Corporation Trust Company,
whose address is Corporation Trust Center, 1209 Orange Street, Wilmington, New
Castle County, Delaware, 19801.

Section 1.7. Period of Duration. The Partnership as herein constituted shall
have a perpetual duration, unless terminated pursuant to law or the provisions
of this Agreement. The existence of the Partnership as a separate legal entity
shall continue until the cancellation of the Certificate of Limited Partnership
of the Partnership as provided in the Act.

Section 1.8. Filing of Certificates. Howard L. Rosenberg, hereby designated as
an “authorized person” within the meaning of the Act, shall execute, deliver and
file the Certificate of Limited Partnership of the Partnership with the
Secretary of State of the State of Delaware. Upon the filing of the Certificate
of Limited Partnership of the Partnership, his powers as an “authorized person”
shall cease and the General Partner shall thereafter be designated as an
“authorized person” within the meaning of the Act, to execute, deliver and file
all certificates (and any amendments and/or restatements thereof) required or
permitted by the Act to be filed in the Office of the Secretary of State and any
other certificates (and any amendments and/or restatements thereof) necessary
for the Partnership to qualify to do business in a jurisdiction in which the
Partnership may wish to conduct business.

ARTICLE II

PARTNERS, CAPITAL CONTRIBUTIONS, DIVISION OF PROFITS AND LOSSES

Section 2.1. Partners. LLC shall be, and is, hereby admitted to the Partnership
as the general partner of the Partnership. The Trust shall be, and is, hereby
admitted to the Partnership as the initial limited partner of the Partnership.
The General Partner shall not resign from the Partnership prior to its
dissolution and winding up.

Section 2.2. Capital Contributions. The Partners have contributed all of the
capital of the Partnership and may in the future contribute any additional
capital deemed necessary by the General Partner for the operation of the
Partnership. The provisions of this Agreement, including this Section 2.2 are
intended solely to benefit the Partners and, to the fullest extent permitted by
law, shall not be construed as conferring any benefit upon any creditor of the
Partnership (and no such creditor of the Partnership shall be a third-party
beneficiary of this Agreement) and the General Partner and the Limited Partner
shall not, except as provided by applicable law, have any duty or obligation to
any creditor of the Partnership to make any contribution to the Partnership or
to issue any call for capital pursuant to this Agreement.

 

4



--------------------------------------------------------------------------------

Section 2.3. Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner, including any substituted
or additional Partner, in accordance with the following provisions:

2.3.1 Each Partner’s Capital Account shall be increased by:

(a) the amount of all capital contributions (including the fair market value of
any property contributed to the Partnership) made by such Partner to the
Partnership pursuant to Section 2.2;

(b) the amount of the Partnership’s gross income or gain allocated to such
Partner; and

(c) the amount of any Partnership liabilities assumed by such Partner (or taken
subject to if property is distributed to such Partner by the Partnership).

2.3.2 Each Partner’s Capital Account shall be decreased by:

(a) the amount of any money or the fair market value of any property distributed
by the Partnership to such Partner;

(b) the amount of losses or deductions allocated to such Partner; and

(c) the amount of any Partner liabilities assumed by the Partnership (or taken
subject to, if property is contributed to the Partnership by such Partner).

The foregoing provisions and the other provisions of this Agreement relating to
or affecting the maintenance of Capital Accounts are intended to comply with the
requirements of Section 704(b) of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations thereunder, and, to the extent not inconsistent
with the provisions of this Agreement, shall be interpreted and applied in a
manner consistent with such Treasury Regulations.

Section 2.4. Allocations. All items of the Partnership’s income, gain, loss,
deduction or credit shall be allocated 99.9% to the Limited Partner and 0.01% to
the General Partner.

Section 2.5. Distributions. Distributions shall be made to the Partners at the
times and in the aggregate amounts determined by the General Partner, each such
distribution to be made in accordance with the Partners’ respective ownership
interests set forth in Section 2.4, above. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership shall not be required to
make a distribution to any Partner on account of its interest in the Partnership
if such distribution would violate the Act.

 

5



--------------------------------------------------------------------------------

ARTICLE III

MANAGEMENT

Section 3.1. General Partner.

(a) The powers, business and affairs of the Partnership shall be managed by the
General Partner.

(b) Except as required by the Act, the Limited Partner shall not be liable for
the debts, liabilities, contracts or other obligations of the Partnership. The
Limited Partner shall not be required, after making its initial capital
contribution, to make any further capital contributions to the Partnership, or
to lend any funds to the Partnership or to repay to the Partnership, any Partner
or any creditor of the Partnership any amount including any negative balance in
such Limited Partner’s capital account.

(c) The Limited Partner, in its capacity as limited partner, shall have no voice
or participation in the management or operation of the Partnership business, and
no power to (i) bind the Partnership or to act on behalf of the Partnership in
any manner whatsoever, except as is specifically authorized by this Agreement,
or (ii) perform any actions prohibited to limited partners under the Act or the
laws of other jurisdictions in which the Partnership conducts business.

Section 3.2. Costs and Expenses. In carrying out the operation of the
Partnership, the General Partner may from time to time employ one or more
officers or other representatives.

Section 3.3. Banking. All funds of the Partnership shall be deposited in a
Partnership checking account or accounts as shall be designated by the General
Partner.

Section 3.4. Books. The Partnership books shall be maintained at the principal
office. The books shall be kept on a fiscal year basis (which fiscal year shall
end on the Saturday nearest December 31st ), and shall be closed and balanced at
the end of each such fiscal year. The General Partner hereby covenants and
agrees to cause all known business transactions pertaining to the purpose of the
Partnership to be entered properly and completely into said books. The General
Partner will prepare and file on behalf of the Partnership all tax returns in a
timely manner (which may be consolidated).

ARTICLE IV

MISCELLANEOUS

Section 4.1. Insurance. During the course of the term for which this Partnership
is formed, the Partnership shall carry liability and such other insurance, if
any, in such amounts as are deemed appropriate by the General Partner.

Section 4.2. Transfer. Subject to Section 4.17, the Partnership shall in no way
be restricted from enforcing, assigning, distributing, canceling, waiving, or
otherwise amending or modifying the Demand Note.

 

6



--------------------------------------------------------------------------------

Section 4.3. Capitalization Demand Note (LP). If at any time a Site Lease is
terminated as to any particular Texas Site and the related Mortgage Loan is paid
in full, the portion of the related Capitalization Demand Note (LP) with respect
to such Texas Site may be cancelled upon the request of the maker of such note.

Section 4.4. Site Lease and Mortgage Loan Termination. In the event that a Site
Lease with respect to a Texas Site is terminated and the Mortgage Loan relating
to such Texas Site is paid in full, but the applicable Texas Site is not
transferred by virtue of Section 16(g) of the Master Lease Agreement, then the
General Partner, on behalf of the Partnership, shall transfer the applicable
Texas Site to the Trust (to be allocated to a new SUBI Portfolio in accordance
with the provisions of Section 4.2(i) of the Trust Agreement).

Section 4.5. Dissolution. a. Notwithstanding any other provision of this
Agreement to the contrary, and any provision of law that otherwise so empowers
the Partnership, the Partnership shall not, so long as any indebtedness secured
by any Mortgage on the Property remains outstanding or the PBGC Agreement
remains in effect, without (i) the consent of the lender of any indebtedness
secured by any Mortgage on the Property and (ii) the unanimous affirmative
consent of the General Partner, the Trust, and the Owner Participant (including
the consent of the Independent Director (as defined in Section 7 of the Amended
and Restated Certificate of Incorporation for the Owner Participant dated as of
March     , 2016)): (a) except as expressly permitted by the PBGC Agreement, (1)
dissolve, terminate or liquidate or consolidate or merge with or into any Person
or, (2) transfer the assets of the Partnership, (b) approve any act as a result
of which the Partnership would be involved in any Bankruptcy Action (as defined
below); (c) engage in any business or activity other than as set forth in its
Certificate of Limited Partnership or Agreement of Limited Partnership (or any
successor agreement thereto, however designated); (d) incur or assume any
indebtedness, except for the PBGC UBL Claims (to the extent constituting
indebtedness) and such indebtedness which is expressly permitted pursuant to (1)
the Mortgage or the Loan Documents, and (2) the PBGC Agreement; or (e) amend
this Agreement to change, modify, delete or add any provisions so as to be
materially adverse to the interests of the PBGC, it being understood that (1)
any amendment, alteration, change or repeal of Sections 1.2, 1.3, 1.4, 3.1, 4.2,
4.5, 4.13, 5.1, 5.2, 5.3, or 5.4 of this Agreement and (2) any other amendment,
alteration, change or repeal (including, without limitation, additions of new
sections or deletions of existing sections) which may, in the reasonable
judgment of the Independent Director, impair the bankruptcy-remoteness of the
Corporation in any material respect, in each case shall be deemed to be
materially adverse to the interests of the PBGC. Subject to the foregoing, the
Partnership reserves the right to amend, alter, change or repeal any provision
contained in this Agreement, in the manner now or hereafter prescribed by
statute, and all rights conferred upon Partners herein are granted subject to
this reservation.

 

  b. As used herein, the term “Bankruptcy Action” means:

(i) The commencement of any case or proceeding in respect of the Partnership
under any federal or state law relating to bankruptcy, insolvency,
reorganization or relief of debtors;

 

7



--------------------------------------------------------------------------------

(ii) The institution of any proceedings to have the Partnership adjudicated as
bankrupt or insolvent;

(iii) The consent to the institution of bankruptcy or insolvency proceedings
against the Partnership;

(iv) The filing of a petition, or the consent to a petition, seeking
reorganization, arrangement, adjustment, winding up, dissolution, composition,
liquidation or other relief of the Partnership’s debts under any federal or
state law relating to bankruptcy;

(v) The seeking or consenting to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator or custodian for the Partnership or for all or
substantially all of its properties; or

(vi) The making of an assignment for the benefit of the creditors of the
Partnership; or

(vii) The taking by the Partnership of any action in furtherance of any of the
foregoing.

Section 4.6. Benefits of Agreement; No Third-Party Rights. None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
creditor of the Partnership or by any creditor of the General Partner or the
Limited Partner. Nothing in this Agreement shall be deemed to create any right
in any Person not a party hereto, and this Agreement shall not be construed in
any respect to be a contract in whole or in part for the benefit of any third
Person; provided, however, that for the avoidance of doubt, the Independent
Director and the Owner Participant shall each be an express third party
beneficiary hereto and, for such purposes, a deemed party hereto.

Section 4.7. Severability of Provisions. Each provision of this Agreement shall
be considered severable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal.

Section 4.8. Entire Agreement. This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof.

Section 4.9. Binding Agreement. Notwithstanding any other provision of this
Agreement, the General Partner and the Limited Partner agree that this Agreement
constitutes a legal, valid and binding agreement of the General Partner and the
Limited Partner, and is enforceable against the General Partner and the Limited
Partner, in accordance with its terms.

Section 4.10. Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware (without regard to conflict of laws
principles), all rights and remedies being governed by said laws.

 

8



--------------------------------------------------------------------------------

Section 4.11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement and
all of which together shall constitute one and the same instrument.

Section 4.12. Effectiveness. Pursuant to the Act, this Agreement shall be
effective as of the time of the filing of the Certificate of Limited Partnership
of the Partnership with the office of the Delaware Secretary of State.

Section 4.13. Limitation on Assets. Notwithstanding anything to the contrary
contained in the Certificate of Limited Partnership or this Agreement, the
Partnership shall not hold or acquire, directly or indirectly, any ownership
interest (legal or equitable) in any real or personal property other than the
Property, or become a shareholder of or member or partner in any entity which
acquires or holds any property other than the Property, until such time as any
indebtedness from the Partnership to SRC DEPOSITOR CORPORATION (and its
successors and/or assigns, collectively, “Lender”) has been fully repaid and all
obligations from the Partnership to Lender are satisfied.

This Section 4.13 of this Agreement shall not be amended without the prior
written consent of Lender.

Section 4.14. Waiver. Notwithstanding anything to the contrary contained in the
Certificate of Limited Partnership or this Agreement, the Partnership and its
Partners hereby waive their right to dissolve or terminate (and waive their
right to consent to the dissolution or termination of) the Partnership or this
Agreement, and shall not take any action towards that end, (a) so long as the
Partnership is obligated on any indebtedness or obligations of any kind
whatsoever to Lender, except upon the express prior written consent of Lender,
and (b) so long as the PBGC Agreement remains in effect, except upon the express
prior written consent of PBGC (notwithstanding anything to the contrary in
Section 4.6 of this Agreement). Further, the death, retirement, incapacity,
insanity, expulsion or resignation, bankruptcy, insolvency, dissolution or other
similar proceeding of, or pertaining to, any Partner, or any other event or act
causing dissolution of the Limited Partnership pursuant to the Act or this
Agreement, shall not constitute an event of liquidation, dissolution or
termination of the Limited Partnership or this Agreement, except upon the
express prior written consent of Lender and, while the PBGC Agreement remains in
effect, of PBGC (notwithstanding anything to the contrary in Section 4.6 of this
Agreement). Any amendments to this Section 4.14 shall require the prior written
consent of Lender and, while the PBGC Agreement remains in effect, of PBGC
(notwithstanding anything to the contrary in Section 4.6 of this Agreement),
provided that such consent of Lender shall not be required once the Limited
Partnership no longer has any indebtedness or other obligation of any kind
whatsoever owing or due Lender. This Section 4.14 shall cease to be of further
force or effect once the Limited Partnership no longer has any outstanding
indebtedness or other obligation of any kind whatsoever owing or due Lender and
the PBGC Agreement is no longer in effect.

Section 4.15. Terms. Capitalized terms not otherwise defined herein shall be as
defined in Schedule I to the Participation Agreement, as in effect on the date
hereof.

 

9



--------------------------------------------------------------------------------

Section 4.16. Tax Characterization. No election shall be made pursuant to
Treasury Regulation Section 301.7701-3 to have the Partnership treated as an
association taxable as a corporation for United States federal income tax
purposes.

Section 4.17. PBGC Agreement. Notwithstanding any provision of this Agreement to
the contrary, the Partnership may consummate the transactions contemplated by
the PBGC Agreement or any of the other Transaction Documents (as defined in the
PBGC Agreement).

ARTICLE V

LIMITED LIABILITY EXCULPATION AND INDEMNIFICATION

Section 5.1. Limited Liability. Except as otherwise expressly provided by the
Act, the debts, obligations and liabilities of the Partnership, whether arising
in contract, tort or otherwise, shall be the debts, obligations and liabilities
solely of the Partnership, and the General Partner and/or the Limited Partner
shall not be obligated personally for any such debt, obligation or liability of
the Partnership solely by reason of being a General Partner and/or the Limited
Partner of the Partnership.

Section 5.2. Exculpation. To the maximum extent that Delaware law in effect from
time to time permits limitation of the liability of officers of a limited
partnership, no officer or manager of the Partnership shall be liable to the
Partnership or to any Partner for money damages. Neither the amendment nor
repeal of this Section 5.2, nor the adoption or amendment of any other provision
of this Agreement inconsistent with this Section 5.2, shall apply to or affect
in any respect the applicability of the preceding sentence with respect to any
act or failure to act which occurred prior to such amendment, repeal or
adoption. In the absence of any Delaware statute limiting the liability of
officers or managers of a limited partnership for money damages in a suit by or
on behalf of the Partnership or by any Partner, no officer or manager (as the
case may be) of the Partnership shall be liable to the Partnership or to any
Partner for money damages except to the extent that (a) the manager or officer
actually received an improper benefit or profit in money, property or services,
for the amount of the benefit or profit in money, property or services actually
received, or (b) a judgment or other final adjudication adverse to the officer
or manager (as the case may be) is entered in a proceeding based on a finding in
the proceeding that the officer’s or manager’s action or failure to act (as the
case may be) was material to the cause of action adjudicated in the proceeding
and was committed in bad faith or was the result of active and deliberate
dishonesty.

Section 5.3. Indemnification. Except as provided in Section 1.3, the Partnership
shall have the power, to the maximum extent permitted by Delaware law in effect
from time to time, to obligate itself to, and hereby does obligate itself to,
indemnify, and to pay or reimburse reasonable expenses in advance of final
disposition of a proceeding to (a) any individual who is a present or former
Partner, manager or officer of the Partnership, or (b) any individual who, while
a Partner, officer or manager of the Partnership and at the request of the
Partnership, serves or has served as a director, manager, officer, partner,
trustee, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or any other enterprise from and against any claim
or liability to which such person may become subject or which such person may
incur by reason of such person’s status as a present or former Partner, manager
or officer of the Partnership. The Partnership shall have the power to, and
hereby does obligate

 

10



--------------------------------------------------------------------------------

itself to, provide such indemnification and advancement of expenses to a person
who served a predecessor of the Partnership in any of the capacities described
in (a) or (b) above and to any employee or agent of the Partnership or a
predecessor of the Partnership.

Section 5.4. Capacity of Trust. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by U.S. Bank
Trust National Association, not individually or personally but solely as trustee
of the Trust, in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements herein made
on the part of the Trust and the Partnership is made and intended not as
personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose of binding only
the Trust, (c) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant either expressed or impliedly contained herein, all such
liability, if any, being expressly waived by the parties hereto, (d) U.S. Bank
Trust National Association has made no investigation as to the accuracy or
completeness of any representations and warranties made by the Trust and the
Partnership in this Agreement and (e) under no circumstances shall U.S. Bank
Trust National Association be personally liable for the payment of any
indebtedness or expenses of the Trust or the Partnership or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Trust or the Partnership under this Agreement or any other
related document.

[balance of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner and the Limited Partner have duly
executed and delivered this Agreement effective as of the day and year first
above written.

 

GENERAL PARTNER: SRC REAL ESTATE HOLDINGS (TX), LLC, a Delaware limited
liability company, general partner By:   SRC FACILITIES STATUTORY TRUST NO.
2003-A, a Delaware statutory trust with series, sole member   By:   U.S. Bank
Trust National Association, not in its individual capacity but solely as trustee
    By:    

/s/ Melissa A. Rosal

    Name:       Melissa A. Rosal     Title:       Vice President LIMITED
PARTNER: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust
with series, sole member   By:   U.S. Bank Trust National Association, not in
its individual capacity but solely as trustee     By:    

/s/ Melissa A. Rosal

    Name:     Melissa A. Rosal     Title:     Vice President

Limited Partnership Agreement

SRC Real Estate (TX), LP



--------------------------------------------------------------------------------

Attachment A

Texas Sites

 

1) Store #1027 - 750 Sunland Park Dr., El Paso, TX 79912

 

2) Store# 1076 — 2401 S. Stemmons Fwy. Suite 5000, Lewisville, TX 75067

 

3) Store #1267 – 1800 Green Oaks Rd., Fort Worth, TX 76116

  (also referred to as Ridgmar-Fort Worth)

 

4) Store #1176 - 999 Pasadena Blvd., Pasadena, TX 77506

 

5) Store #1217 -1305 Airline Rd., Corpus Christi, TX 78412

 

6) Store #1297 - 1101 Melbourne Rd., Suite 7000, Hurst, TX 76053

 

7) Store #1307 - 4310 Buffalo Gap Rd., Abilene, TX 79606

 

8) Store#1317 - 8401 Gateway Blvd. W., El Paso, TX 79925

  (also referred to as Cielo Vista)

 

9) Store #1327 - 1000 San Jacinto Mall, Baytown, TX 77521

 

10) Store #1337 - 851 N. Central Expwy., Plano, TX 75075

 

11) Store #1187 - 3000 Town East Mall, Mesquite, TX 75150

 

12) Store #1367 - 6001 W. Waco Dr., Waco, TX 76710

 

13) Store #1377 - 7925 FM 1960 Rd. W., Houston, TX 77070

 

14) Store #1387 - 7701 I-40 West, Amarillo, TX 79121

 

15) Store #1407 - 6461 Eastex Fwy, Beaumont, TX 77706

 

16) Store #1417 - 20131 Highway 59 N, Humble, TX 77338

  (also referred to as Houston/Dearbrook)

 

17) Store #1427 - 6909 N. Loop 1604 E, San Antonio, TX 78247

  (also referred to as San Antonio/Rolling Oaks)

 

18) Store #1437 - 3871 S. Cooper St., Arlington, TX 76015

 

19) Store #1447 - 4900 S. Hulen St., Fort Worth, TX 76132

 

20) Store #2197 - 10000 Emmett F. Lowry Expy., Texas City, TX 77591

 

21) Store #1487 - 11200 Lakeline Mall Dr., Cedar Park, TX 78613

  (also referred to as Austin (Cedar Park))



--------------------------------------------------------------------------------

22) Store #2247 - 5300 San Dario Ave, Laredo, TX 78041

 

23) Store #2497 - 2320 N. Expressway, Brownsville, TX 78521

 

24) Store #2587 - 2201 Interstate 35E S, Denton, TX 76205

 

25) Store #2547 - 1502 Harvey Rd., College Station, TX 77840

 

26) Store #2557 - 3510 McCann, Longview, TX 75605



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

SRC REAL ESTATE HOLDINGS (TX), LLC

A Delaware Limited Liability Company

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
is made and entered into as of the 18th day of March, 2016, by SRC Facilities
Statutory Trust No. 2003-A, a Delaware statutory trust acting on behalf of the
applicable SUBI Portfolio (the “Trust” and/or “Member”), as sole member, to form
a limited liability company under the laws of the State of Delaware for the
purposes and upon the terms and conditions hereinafter set forth.

ARTICLE I.

PURPOSES AND POWERS, PRINCIPAL OFFICE, REGISTERED OFFICE AND REGISTERED AGENT,
PERIOD OF DURATION

Section 1.1 Name. The name of the limited liability company is SRC Real Estate
Holdings (TX), LLC (the “Company”).

Section 1.2 Purposes and Powers. The Company is a single purpose entity. The
nature of the business and of the purposes to be conducted and promoted by the
Company is to engage solely in the following activities:

(a) to act as the general partner of SRC REAL ESTATE (TX), LP, a Delaware
limited partnership (the “Limited Partnership”) created by that certain limited
partnership agreement amended and restated on the date hereof (the “Limited
Partnership Agreement”), whose purposes are: (i) to acquire real property,
together with improvements thereon (the “Property”) located in the State of
Texas and listed on Attachment A hereto, and (ii) to own, hold, sell, assign,
transfer, operate, lease, mortgage, pledge and otherwise deal with the Property
as more particularly described in the Limited Partnership Agreement;

(b) as the general partner of the Limited Partnership, to enter into a
Participation Agreement (herein, together with any amendments, supplements or
other modifications thereof, the “Participation Agreement”) among U.S. Bank
Trust National Association, the Trust, Sears, Roebuck and Co., SRC Depositor
Corporation and the other parties thereto;

(c) as the general partner of the Limited Partnership, to consummate the
transactions contemplated by the Participation Agreement, including (without
limitation) the execution, delivery and performance of the Operative Documents;

(d) to maintain deposit, checking, investment and other accounts with financial
institutions that are incidental to, or necessary or convenient for, the
accomplishment of the purposes otherwise set forth in this Section 1.2;



--------------------------------------------------------------------------------

(e) as the general partner of the Limited Partnership, to enter into such other
agreements and instruments as may be contemplated by the terms and provisions of
the Operative Documents or necessary or desirable in connection with the
consummation of the transactions contemplated thereby or the performance by the
Limited Partnership of its obligations thereunder; and

(f) to engage in any lawful act or activity permitted under the Delaware Limited
Liability Company Act, Delaware Code Annotated, Title 6, Section 18-101, et
seq., as amended from time to time (the “Act”), that are incidental to the
purposes otherwise set forth in this Section 1.2.

Section 1.3 Indemnification. Any indemnification by the Company to its members,
managers or officers shall be fully subordinated to any obligations respecting
the Trust or the Property, and any claim for indemnification against the Company
shall not be paid to the extent that the Company’s cash flow is insufficient to
pay any such obligations as they become due and payable.

Section 1.4 Limitations on the Company’s Actions. Except as otherwise provided
in the Operative Documents or as authorized in this Agreement, in order to
preserve and ensure its separate and distinct identity, the Company shall
conduct its affairs in accordance with the following provisions:

a. It shall establish and allocate fairly and reasonably any overhead for office
space shared with any Affiliate.

b. It shall maintain separate records, bank accounts, financial statements and
books of account from those of any other Person.

c. It shall hold its assets in its own name and not commingle assets with those
of any other Person.

d. It shall conduct its own business in its own name, not identify itself as a
division or part of any other Person and correct any known misunderstanding
regarding its status as a separate entity (except as otherwise required by
Section 4.13 of this Agreement).

e. It shall preserve its existence and observe organizational formalities as a
limited liability company.

f. It shall not form subsidiaries.

g. It shall maintain financial statements separate from any other Person.

h. It shall pay any of its liabilities out of its own funds, including salaries
of any employees (if any), not funds of any other Person and maintain adequate
capital in light of its contemplated business operations.

 

2



--------------------------------------------------------------------------------

i. It shall maintain an arm’s length relationship with any Affiliate and enter
into transactions with Affiliates only on commercially reasonable terms.

j. It shall not guarantee, assume or become obligated for the debts of any other
Person, including any Affiliate or hold out its credit as being available to
satisfy the obligations of others, except for, to the extent constituting the
debts or obligations of any other Person, the PBGC UBL Claims (as defined in the
PBGC Agreement (as defined below)).

k. It shall use stationery, invoices and checks separate from any Affiliate.

l. Other than pursuant to the Mortgage and any other Loan Documents or as
expressly permitted by the PBGC Agreement, it shall not pledge its assets for
the benefit of any Person (including any Affiliate), or acquire any obligations
or securities of any Person.

m. It shall hold itself out as an entity separate and distinct from any other
Person (except as otherwise required by Section 4.13 of this Agreement).

n. Except for, to the extent constituting indebtedness, the PBGC UBL Claims, it
shall not incur indebtedness other than unsecured payables in excess of 2% of
the aggregate amount of the Mortgage Loans relating to the Texas Sites;
provided, however, that this will not limit its liability as the General Partner
for the indebtedness of the Limited Partnership which is otherwise not limited
recourse.

For purposes of this Agreement, “PBGC Agreement” means the Pension Plan
Protection and Forbearance Agreement, dated as of March 18, 2016, among Sears
Holdings Corporation (“Holdings”), the Company, certain other subsidiaries of
Holdings and the Pension Benefit Guaranty Corporation (“PBGC”).

Section 1.5 Principal Office. The principal office of the Company shall be
located at c/o Sears Legal Department, Attention: Steven Cook, 6th Floor, 3333
Beverly Road, Hoffman Estates, Illinois 60176, or at such other location as the
Member may from time to time determine.

Section 1.6 Registered Agent; Registered Office. The registered office of the
Company in the State of Delaware as required by Section 18-104 of the Act shall
be located at Corporation Trust Center, 1209 Orange Street, Wilmington, New
Castle County, Delaware, or at such other place or places as the Member may from
time to time determine. The registered agent for service of process on the
Company in the State of Delaware shall be The Corporation Trust Company, whose
address is Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle
County, Delaware, 19801.

Section 1.7 Period of Duration. The Company as herein constituted shall have a
perpetual duration, unless terminated pursuant to law or the provisions of this
Agreement. The existence of the Company as a separate legal entity shall
continue until the cancellation of the Certificate of Formation of the Company
as provided in the Act.

 

3



--------------------------------------------------------------------------------

Section 1.8 Filing of Certificates. Howard L. Rosenberg, hereby designated as an
“authorized person” within the meaning of the Act, shall execute, deliver and
file the Certificate of Formation of the Company with the Secretary of State of
the State of Delaware. Upon the filing of the Certificate of Formation of the
Company, his powers as an “authorized person” shall cease and the Member shall
thereafter be designated as an “authorized person” within the meaning of the
Act, to execute, deliver and file all certificates (and any amendments and/or
restatements thereof) required or permitted by the Act to be filed in the Office
of the Secretary of State and any other certificates (and any amendments and/or
restatements thereof) necessary for the Company to qualify to do business in a
jurisdiction in which the Company may wish to conduct business.

ARTICLE II.

MEMBER, CAPITAL CONTRIBUTIONS, DIVISION OF PROFITS AND LOSSES

Section 2.1 Members. The Trust shall be, and is, hereby admitted to the Company
as the sole member of the Company. The Member may not resign from the Company
prior to its dissolution and winding up.

Section 2.2 Capital Contributions. The Member has contributed all of the capital
of the Company and may in the future contribute any additional capital deemed
necessary by the Member for the operation of the Company. The provisions of this
Agreement, including this Section 2.2 are intended solely to benefit the Member
and, to the fullest extent permitted by law, shall not be construed as
conferring any benefit upon any creditor of the Company (and no such creditor of
the Company shall be a third-party beneficiary of this Agreement) and the Member
shall not have any duty or obligation to any creditor of the Company to make any
contribution to the Company or to issue any call for capital pursuant to this
Agreement.

Section 2.3 Allocation of Profits and Losses. All items of the Company’s income,
gain, profits, loss, deduction or credit shall be allocated 100% to the Member.

Section 2.4 Distributions. Distributions shall be made to the Member at the
times and in the aggregate amounts determined by the Member. Notwithstanding any
provision to the contrary contained in this Agreement, the Company shall not be
required to make a distribution to the Member on account of its interest in the
Company if such distribution would violate Section 18-607 of the Act.

ARTICLE III.

MANAGEMENT

Section 3.1 Member-Managed. The powers, business and affairs of the Company
shall be managed by the Member.

Section 3.2 Costs and Expenses. In carrying out the operation of the Company,
the Member may from time to time employ one or more officers or other
representatives.

Section 3.3 Banking. All funds of the Company shall be deposited in a Company
checking account or accounts as shall be designated by the Member.

 

4



--------------------------------------------------------------------------------

Section 3.4 Books. The Company books shall be maintained at the principal
office. The books shall be kept on a fiscal year basis (which fiscal year shall
end on the Saturday nearest December 31st ), and shall be closed and balanced at
the end of each such fiscal year. The Member hereby covenants and agrees to
cause all known business transactions pertaining to the purpose of the Company
to be entered properly and completely into said books. The Member will prepare
and file on behalf of the Company all tax returns in a timely manner (which may
be consolidated).

ARTICLE IV.

MISCELLANEOUS

Section 4.1 Insurance. During the course of the term for which this Company is
formed, the Company shall carry liability and such other insurance, if any, in
such amounts as are deemed appropriate by the Member.

Section 4.2 Intentionally Omitted.

Section 4.3 Intentionally Omitted.

Section 4.4 Dissolution. a. Notwithstanding any other provision of this
Agreement to the contrary, and any provision of law that otherwise so empowers
the Company, the Company shall not, so long as any indebtedness secured by any
Mortgage on the Property remains outstanding or the PBGC Agreement remains in
effect, without (i) the consent of the lender of any indebtedness secured by any
Mortgage on the Property and (ii) the unanimous affirmative consent of the
Trust, and the Owner Participant (including the consent of the Independent
Director (as defined in Section 7 of the Amended and Restated Certificate of
Incorporation for the Owner Participant dated as of March     , 2016)): (a)
except as expressly permitted by the PBGC Agreement, (1) dissolve, terminate or
liquidate or consolidate or merge with or into any Person, cause the Limited
Partnership to dissolve, terminate or liquidate or consolidate or merge with or
into any Person, or (2) transfer the assets of the Company or cause the Limited
Partnership to transfer the assets of the Limited Partnership; (b) approve any
act as a result of which the Company or the Limited Partnership, would be
involved in any Bankruptcy Action (as defined below); (c) cause the Company or
the Limited Partnership to engage in any business or activity other than as set
forth in its Certificate of Incorporation, Articles of Organization or Operating
Agreement or Certificate of Limited Partnership, Certificate of Formation or
Agreement of Limited Partnership (or any successor agreement thereto, however
designated); (d) incur or assume any indebtedness, or cause the Limited
Partnership to incur or assume any indebtedness, except for the PBGC UBL Claims
(to the extent constituting indebtedness) and such indebtedness which is
expressly permitted pursuant to (1) the Mortgage or the Loan Documents, and (2)
the PBGC Agreement; or (e) amend this Agreement or the Limited Partnership
Agreement, to change, modify, add or delete any provisions so as to be
materially adverse to the interests of the PBGC, it being understood that (1)
any amendment, alteration, change or repeal of Sections 1.2, 1.3, 1.4, 3.1, 4.4,
5.1, 5.2, 5.3, or 5.4 of this Agreement and (2) any other amendment, alteration,
change or repeal (including, without limitation, additions of new sections or
deletions of existing sections) which may, in the reasonable judgment of the
Independent Director, impair the bankruptcy-remoteness of the Corporation in any
material respect, in each case shall be deemed to be materially adverse to the
interests of the PBGC.

 

5



--------------------------------------------------------------------------------

Subject to the foregoing, the Company reserves the right to amend, alter, change
or repeal any provision contained in this Agreement, in the manner now or
hereafter prescribed by statute, and all rights conferred upon Members herein
are granted subject to this reservation.

b. As used herein, the term “Bankruptcy Action” means:

(i) The commencement of any case or proceeding in respect of the Company or the
Limited Partnership under any federal or state law relating to bankruptcy,
insolvency, reorganization or relief of debtors;

(ii) The institution of any proceedings to have the Company or the Limited
Partnership adjudicated as bankrupt or insolvent;

(iii) The consent to the institution of bankruptcy or insolvency proceedings
against the Company or the Limited Partnership;

(iv) The filing of a petition, or the consent to a petition, seeking
reorganization, arrangement, adjustment, winding up, dissolution, composition,
liquidation or other relief of the Company’s or the Limited Partnership’s debts
under any federal or state law relating to bankruptcy;

(v) The seeking or consenting to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator or custodian for the Company or the Limited
Partnership or for all or substantially all of either of its properties; or

(vi) The making of an assignment for the benefit of the creditors of the Company
or the Limited Partnership; or

(vii) The taking by the Company or the Limited Partnership of any action in
furtherance of any of the foregoing.

Section 4.5 Benefits of Agreement; No Third-Party Rights. None of the provisions
of this Agreement shall be for the benefit of or enforceable by any creditor of
the Company or by any creditor of the Member. Nothing in this Agreement shall be
deemed to create any right in any person not a party hereto, and this Agreement
shall not be construed in any respect to be a contract in whole or in part for
the benefit of any third Person; provided, however, that for the avoidance of
doubt, the Independent Director and the Owner Participant shall each be an
express third party beneficiary hereto and, for such purpose, a deemed party
hereto.

Section 4.6 Severability of Provisions. Each provision of this Agreement shall
be considered severable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal.

Section 4.7 Entire Agreement. This Agreement constitutes the entire agreement of
the Member with respect to the subject matter hereof.

 

6



--------------------------------------------------------------------------------

Section 4.8 Binding Agreement. Notwithstanding any other provision of this
Agreement, the Member agrees that this Agreement constitutes a legal, valid and
binding agreement of the Member, and is enforceable against the Member in
accordance with its terms.

Section 4.9 Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware (without regard to conflict of laws
principles), all rights and remedies being governed by said laws.

Section 4.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement and
all of which together shall constitute one and the same instrument.

Section 4.11 Effectiveness. Pursuant to Section 18-201(d) of the Act, this
Agreement shall be effective as of the time of the filing of the Certificate of
Formation of the Company with the office of the Delaware Secretary of State.

Section 4.12 Terms. Capitalized terms not otherwise defined herein shall be as
defined in Schedule I to the Participation Agreement, as in effect on the date
hereof.

Section 4.13 Tax Characterization. No election shall be made pursuant to
Treasury Regulation Section 301.7701-3 to have the Company treated as an
association taxable as a corporation for United States federal income tax
purposes.

Section 4.14 PBGC Agreement. Notwithstanding any provision of this Agreement to
the contrary, the Company may consummate the transactions contemplated by the
PBGC Agreement or any of the other Transaction Documents (as defined in the PBGC
Agreement).

ARTICLE V.

LIMITED LIABILITY EXCULPATION AND INDEMNIFICATION

Section 5.1 Limited Liability. Except as otherwise expressly provided by the
Act, the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be the debts, obligations and liabilities
solely of the Company, and the Member shall not be obligated personally for any
such debt, obligation or liability of the Company solely by reason of being a
Member of the Company.

Section 5.2 Exculpation. To the maximum extent that Delaware law in effect from
time to time permits limitation of the liability of officers of a limited
liability company, no officer or manager of the Company shall be liable to the
Company or to any Member for money damages. Neither the amendment nor repeal of
this Section 5.2, nor the adoption or amendment of any other provision of this
Agreement inconsistent with this Section 5.2, shall apply to or affect in any
respect the applicability of the preceding sentence with respect to any act or
failure to act which occurred prior to such amendment, repeal or adoption. In
the absence of any Delaware statute limiting the liability of officers or
managers of a limited liability company for money damages in a suit by or on
behalf of the Company or by any Member, no officer or manager (as the case may
be) of the Company shall be liable to the Company or to any Member for money
damages except to the extent that (a) the manager or officer actually received
an improper benefit or profit in money, property or services, for the amount of
the benefit or profit

 

7



--------------------------------------------------------------------------------

in money, property or services actually received, or (b) a judgment or other
final adjudication adverse to the officer or manager (as the case may be) is
entered in a proceeding based on a finding in the proceeding that the officer’s
or manager’s action or failure to act (as the case may be) was material to the
cause of action adjudicated in the proceeding and was committed in bad faith or
was the result of active and deliberate dishonesty.

Section 5.3 Indemnification. Subject to the provisions of Section 1.3, the
Company shall have the power, to the maximum extent permitted by Delaware law in
effect from time to time, to obligate itself to, and hereby does obligate itself
to, indemnify, and to pay or reimburse reasonable expenses in advance of final
disposition of a proceeding to (a) any individual who is a present or former
Member, manager or officer of the Company, or (b) any individual who, while a
Member, officer or manager of the Company and at the request of the Company,
serves or has served as a director, manager, officer, partner, trustee, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or any other enterprise from and against any claim or liability to
which such person may become subject or which such person may incur by reason of
such person’s status as a present or former Member, manager or officer of the
Company. The Company shall have the power to, and hereby does obligate itself
to, provide such indemnification and advancement of expenses to a person who
served a predecessor of the Company in any of the capacities described in (a) or
(b) above and to any employee or agent of the Company or a predecessor of the
Company.

Section 5.4 Capacity of Trust. It is expressly understood and agreed by the
Member that (a) this Agreement is executed and delivered by U.S. Bank Trust
National Association, not individually or personally but solely as trustee of
the Trust, in the exercise of the powers and authority conferred and vested in
it, (b) each of the representations, undertakings and agreements herein made on
the part of the Trust and the Company is made and intended not as personal
representations, undertakings and agreements by U.S. Bank Trust National
Association but is made and intended for the purpose of binding only the Trust,
(c) nothing herein contained shall be construed as creating any liability of
U.S. Bank Trust National Association, individually or personally, to perform any
covenant either expressed or implied contained herein, all such liability, if
any, being expressly waived by the Member, (d) U.S. Bank Trust National
Association has made no investigation as to the accuracy or completeness of any
representations and warranties made by the Trust and the Company in this
Agreement and (e) under no circumstances shall U.S. Bank Trust National
Association be personally liable for the payment of any indebtedness or expenses
of the Trust or the Company or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the Trust
or the Company under this Agreement or any other related document.

[balance of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Member has duly executed and delivered this Agreement
effective as of the day and year first above written.

 

MEMBER: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust
with series By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as trustee   By:  

/s/ Melissa A. Rosal

  Name:   Melissa A. Rosal   Title:   Vice President

SRC Real Estate Holdings (TX), LLC

LLC Agreement



--------------------------------------------------------------------------------

Attachment A

Texas Sites

1) Store #1027 - 750 Sunland Park Dr., El Paso, TX 79912

2) Store# 1076 — 2401 S. Stemmons Fwy. Suite 5000, Lewisville, TX 75067

3) Store #1267 – 1800 Green Oaks Rd., Fort Worth, TX 76116 (also referred to as
Ridgmar-Fort Worth)

4) Store #1176 - 999 Pasadena Blvd., Pasadena, TX 77506

5) Store #1217 -1305 Airline Rd., Corpus Christi, TX 78412

6) Store #1297 - 1101 Melbourne Rd., Suite 7000, Hurst, TX 76053

7) Store #1307 - 4310 Buffalo Gap Rd., Abilene, TX 79606

8) Store#1317 - 8401 Gateway Blvd. W., El Paso, TX 79925 (also referred to as
Cielo Vista)

9) Store #1327 - 1000 San Jacinto Mall, Baytown, TX 77521

10) Store #1337 - 851 N. Central Expwy., Plano, TX 75075

11) Store #1187 - 3000 Town East Mall, Mesquite, TX 75150

12) Store #1367 - 6001 W. Waco Dr., Waco, TX 76710

13) Store #1377 - 7925 FM 1960 Rd. W., Houston, TX 77070

14) Store #1387 - 7701 I-40 West, Amarillo, TX 79121

15) Store #1407 - 6461 Eastex Fwy, Beaumont, TX 77706

16) Store #1417 - 20131 Highway 59 N, Humble, TX 77338 (also referred to as
Houston/Dearbrook)

17) Store #1427 - 6909 N. Loop 1604 E, San Antonio, TX 78247 (also referred to
as San Antonio/Rolling Oaks)

18) Store #1437 - 3871 S. Cooper St., Arlington, TX 76015

19) Store #1447 - 4900 S. Hulen St., Fort Worth, TX 76132

20) Store #2197 - 10000 Emmett F. Lowry Expy., Texas City, TX 77591

21) Store #1487 - 11200 Lakeline Mall Dr., Cedar Park, TX 78613 (also referred
to as Austin (Cedar Park))



--------------------------------------------------------------------------------

22) Store #2247 - 5300 San Dario Ave, Laredo, TX 78041

23) Store #2497 - 2320 N. Expressway, Brownsville, TX 78521

24) Store #2587 - 2201 Interstate 35E S, Denton, TX 76205

25) Store #2547 - 1502 Harvey Rd., College Station, TX 77840

26) Store #2557 - 3510 McCann, Longview, TX 75605



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.

Exhibit 17

Independent Director and Manager Lists

Schedule of Compensation & Benefits for Current Directors and Managers

List of Independent Director and Managers

Sandra Horwitz

Michelle Dryer

William Popeo

[**]



--------------------------------------------------------------------------------

Exhibit 18

Custodian

State Street Bank and Trust Company



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.

Exhibit 19

Approved Appraisers

 

[**]



--------------------------------------------------------------------------------

Exhibit 20

PBGC IP Perfection Documents

[See Attached]



--------------------------------------------------------------------------------

LOGO [g143938exipg02b.jpg]

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A. NAME & PHONE OF CONTACT AT FILER (optional)
B. E-MAIL CONTACT AT FILER (optional)
C. SEND ACKNOWLEDGMENT TO: (Name and Address)
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTOR’S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 1b, leave all of item 1
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad)
1a. ORGANIZATION’S NAME
KCD IP, LLC
OR 1b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
c/o Sears Holding Corporation, 3333 Beverly Road Hoffman Estates IL 60179 USA
2. DEBTOR’S NAME : Provide only one Debtor name (2a or 2b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 2b, leave all of item
2 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad)
2a. ORGANIZATION’S NAME
OR 2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
3. SECURED PARTY’S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b)
3a. ORGANIZATION’S NAME
Pension Benefit Guaranty Corporation
OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
Attn: Chief Counsel, Office of the Chief Counsel, 1200 K Street N.W., Suite 320
Washington DC 20005-4026 USA
4. COLLATERAL: This financing statement covers the following collateral:
See Exhibit A attached hereto.
5. Check only if applicable and check only one box: Collateral is held in a
Trust (see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative
6a. Check only if applicable and check only one box: 6b. Check only if
applicable and check only one box:
Public-Finance Transaction Manufactured-Home Transaction A Debtor is a
Transmitting Utility Agricultural Lien Non-UCC Filing
7. ALTERNATIVE DESIGNATION (if applicable): Lessee/Lessor Consignee/Consignor
Seller/Buyer Bailee/Bailor Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA:
File with: Delaware Secretary of State Additional Pages: 1 (Ref No.
1006966-00002)
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)
International Association of Commercial Administrators (IACA)



--------------------------------------------------------------------------------

Exhibit A

to UCC-1 Financing Statement

 

Debtor:    KCD IP, LLC   Secured Party:    Pension Benefit Guaranty Corporation
  c/o Sears Holding Corporation     Attn: Chief Counsel   3333 Beverly Road    
Office of the Chief Counsel   Hoffman Estates, IL 60179     1200 K Street, N.W.,
Suite 320       Washington DC 20005-4026

Collateral:

Debtor’s right, title and interest in and to all trademarks (including service
marks, unregistered trademarks, and licenses), federal and state trademark
registrations and applications made by Debtor, common law trademarks and trade
names owned by or assigned to Debtor, all registrations and applications for the
foregoing and all exclusive and nonexclusive licenses from third parties of the
right to use trademarks of such third parties along with any and all (a)
renewals thereof, (b) income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including without limitation, damages,
claims and payments for past or future infringements thereof, (c) rights to sue
for past, present and future infringements thereof, and (d) foreign trademarks,
trademark registrations and trade name applications for any thereof and any
other rights corresponding thereto around the world (all of the foregoing,
collectively, the “Trademarks”), all rights under contracts, agreements,
authorizations, orders, licenses and franchises related to any Trademark, all
general intangibles related to or arising from any Trademark, including, without
limitation, the entire goodwill of or associated with the businesses now or
hereafter conducted by Debtor connected with and symbolized by any of the
Trademarks, and all books and records related to the foregoing, in each case,
whether now owned or existing or hereafter acquired or arising, together with
any and all additions thereto and replacements therefor and proceeds and
products thereof, including without limitation, all accessions to, substitutions
for and, replacements, proceeds, supporting obligations and products of any of
the foregoing and, to the extent not otherwise included, all payments under
insurance, or any indemnity, warranty or guaranty payable by reason of loss or
damage or otherwise in respect of any of the foregoing



--------------------------------------------------------------------------------

EXECUTION VERSION

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “IP Security Agreement”), dated as of
[            , 20    ]1, is by and between KCD IP, LLC, a Delaware limited
liability company (the “Grantor”), and PENSION BENEFIT GUARANTY CORPORATION (the
“Secured Party” and, collectively with Grantor, the “Parties”).

W I T N E S S E T H:

WHEREAS, the Secured Party is a wholly owned United States government
corporation established under 29 U.S.C. § 1302 to administer the Plan
termination insurance program created under Title IV of the Employee Retirement
Income Security Act of 1974, 29 U.S.C. §§ 1301 – 1461 (2012, Supp. I 2013) (as
amended from time to time, together with the regulations thereunder, in each
case in effect from time to time “ERISA”);

WHEREAS, Sears Holdings Corporation, a Delaware corporation (the “Company”) is
the plan sponsor (as such term is defined in ERISA Section 3(16)(B)) of the
Sears Holdings Pension Plan, as amended and restated effective January 1, 2014
(the “Plan”);

WHEREAS, the Company is the ultimate corporate parent company of Grantor, and
Grantor is a member of the Company’s “controlled group,” as that term is defined
in ERISA Section 4001(a)(14);

WHEREAS, pursuant to that certain Pension Plan Protection and Forbearance
Agreement, dated as of March 18, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “PPPFA”), by and among the Company,
the other Sears Parties including Grantor, and the Secured Party, the Company,
Grantor and the other Sears Parties have offered to provide the Secured Party
with certain enhanced protections in exchange for the Secured Party’s agreement
to forbear from initiating termination proceedings with respect to the Plan
pursuant to ERISA Section 4042 for the term and under the conditions provided in
the PPPFA;

WHEREAS, Grantor will realize substantial direct and indirect benefits as a
result of the arrangements memorialized in the PPPFA;

WHEREAS, Grantor owns the IP Assets, including, without limitation, the
Trademarks set forth on Exhibit 10-B to the PPPFA as of the date of such PPPFA
and as updated from time to time in accordance with the terms thereof; and

WHEREAS, the obligation of the Secured Party to enter into the PPPFA is subject
to the condition, among others, that Grantor shall execute and deliver this IP
Security Agreement and grant the security interest hereinafter described;

NOW, THEREFORE, in consideration of the willingness of the Secured Party to
enter into the PPPFA and to agree, subject to the terms and conditions set forth
therein, to temporarily forbear from

 

1  [NTD: To be dated and effective as of the first date on which a Springing
Lien Event occurs; this mechanism will be set forth in the document evidencing
the escrow arrangement with the Custodian. Nothing in this IP Security Agreement
shall be effective until the occurrence of a Springing Lien Event and
satisfaction of any IP Springing Lien Condition. This footnote will be deleted
from the final document prior to same becoming effective.]



--------------------------------------------------------------------------------

initiating, under ERISA, certain involuntary termination proceedings with
respect to the Plan, and for other good and valuable consideration, receipt of
which is hereby acknowledged, it is hereby agreed as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the PPPFA
and used herein shall have the meanings given them in the PPPFA. Further, unless
otherwise defined herein, terms defined in Articles 8 and 9 of the Uniform
Commercial Code as enacted and in effect from time to time in the State of New
York are used in this IP Security Agreement as such terms are defined in such
Article 8 or 9. “UCC” means the Uniform Commercial Code as in effect from time
to time in the State of New York; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Secured Party’s security interest in any item or portion of the
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions relating to such perfection or priority and for
purposes of definitions relating to such provisions. Unless otherwise expressly
provided herein, for purposes of this IP Security Agreement, the rules of
interpretation set forth in Section 1.02 of the PPPFA shall apply herein.

2. Security Interest. As security for the due and punctual payment and
performance of the Secured Obligations, Grantor hereby grants to the Secured
Party a security interest in and lien on all of Grantor’s right, title and
interest in and to all Trademarks, all rights under contracts, agreements,
authorizations, orders, licenses and franchises related to any Trademark, all
General Intangibles related to or arising from any Trademark, including, without
limitation, the entire goodwill of or associated with the businesses now or
hereafter conducted by Grantor connected with and symbolized by any of the
Trademarks, and all books and records related to the foregoing, in each case,
whether now owned or existing or hereafter acquired or arising, together with
any and all additions thereto and replacements therefor and Proceeds and
products thereof (collectively referred to as the “Collateral”), including
without limitation, all accessions to, substitutions for and, replacements,
Proceeds, Supporting Obligations and products of any of the foregoing and, to
the extent not otherwise included, all payments under insurance, or any
indemnity, warranty or guaranty payable by reason of loss or damage or otherwise
in respect of any of the foregoing.

Notwithstanding anything to the contrary contained herein, the security interest
granted under this IP Security Agreement shall not extend to any trademark
applications filed in the United States Patent and Trademark Office on the basis
of Grantor’s “intent-to-use” such trademark, unless and until acceptable
evidence of use of such trademark has been filed with and accepted by the United
States Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of
the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a Lien in
such trademark application prior to such filing would adversely affect the
enforceability or validity of such trademark application.

As used herein, “Trademarks” shall mean all trademarks (including service marks,
unregistered trademarks, and licenses), federal and state trademark
registrations and applications made by Grantor, common law trademarks and trade
names owned by or assigned to Grantor, all registrations and applications for
the foregoing and all exclusive and nonexclusive licenses from third parties of
the right to use trademarks of such third parties (including, without
limitation, the registrations and applications listed on Exhibit 10-B to the
PPPFA as of the date of such PPPFA and as updated from time to time in
accordance with the terms thereof), along with any and all (a) renewals thereof,
(b) income, royalties, damages and payments now and hereafter due and/or payable
with respect thereto, including, without limitation, damages, claims and
payments for past or future infringements thereof, (c) rights to sue for past,
present and future infringements thereof, and (d) foreign trademarks, trademark
registrations, and trade name applications for any thereof and any other rights
corresponding thereto throughout the world.

 

2



--------------------------------------------------------------------------------

3. Secured Obligations. The security interest hereby granted shall secure the
due and punctual payment and performance of the PBGC UBL Claims (herein called
the “Secured Obligations”).

4. Intentionally Omitted.

5. Special Representations, Warranties and Covenants of Grantor. Grantor hereby
represents and warrants as of the date hereof or covenants, as applicable, to
the Secured Party as follows:

(a) Except for the security interest created hereunder and as otherwise not
prohibited by the PPPFA, Grantor is the owner of the Collateral free and clear
from any lien, charge, security interest or other encumbrance. Grantor shall
defend the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein, except as not prohibited by the
PPPFA.

(b) Grantor has full power, authority and legal right to execute, deliver and
perform its obligations under this IP Security Agreement and to grant a security
interest in all of the Collateral pursuant to this IP Security Agreement, and
the execution, delivery and performance hereof and the granting and enforcement
(where applicable) of a security interest in the Collateral hereunder have been
duly authorized by all necessary corporate or other action and do not contravene
any law, rule or regulation or any provision of Grantor’s governing documents,
or of any judgment, decree or order of any tribunal or of any agreement or
instrument to which Grantor is a party or by which it or any of its property is
bound or affected or constitute a default.

(c) Grantor shall not sell, convey or otherwise dispose of any Collateral or any
interest therein and shall not create, incur or permit to exist any lien,
charge, security interest or other encumbrance whatsoever with respect to any
Collateral or the Proceeds thereof, except as not prohibited by the PPPFA or
otherwise consented to in writing by the Secured Party.

(d) Grantor shall take all actions necessary or reasonably requested by the
Secured Party to (i) maintain and pursue each application for registered
Trademarks now or hereafter pending, (ii) obtain the relevant registration with
respect to Collateral material to the Grantor’s business or reasonably
determined by Secured Party to be necessary or advisable in connection with
Secured Party’s rights under this Agreement or the other Transaction Documents,
and (iii) maintain each registration with respect to any Collateral (now or
hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings. Grantor shall at its sole expense pay
promptly when due all taxes and assessments on the Collateral or for its use,
except for any taxes and assessments permitted to be contested as expressly
provided in the PPPFA. Following the occurrence of an Event of Default, the
Secured Party may at its option discharge any taxes, liens, security interests
or other encumbrances to which any Collateral is at any time subject (other than
those expressly permitted by the PPPFA), and Grantor agrees to reimburse the
Secured Party on demand for any payments or expenses incurred by the Secured
Party pursuant to the foregoing authorization and any unreimbursed amounts shall
constitute Secured Obligations for all purposes hereof.

(e) No consent of any third party is required for any transfer by Grantor to the
Secured Party, or from the Secured Party to any third party of any Collateral
following an Event of Default.

 

3



--------------------------------------------------------------------------------

(f) Grantor shall promptly execute and deliver to the Secured Party, and hereby
authorizes the filing by the Secured Party of, such financing statements,
certificates and other documents or instruments, with or without Grantor’s
signature, as may be necessary to enable the Secured Party to perfect or from
time to time renew the security interest granted hereby, including, without
limitation, such financing statements, certificates and other documents as may
be necessary to perfect a security interest in any additional Collateral
hereafter acquired by Grantor or in any replacements or Proceeds thereof.
Grantor hereby authorizes and appoints the Secured Party to execute, as
applicable, and file such financing statements, certificates and other documents
pertaining to the Secured Party’s security interest in the Collateral in its
stead, with full power of substitution, as Grantor’s attorney in fact.

(g) Grantor agrees that the Secured Party may, at any time and from time to time
file in any jurisdiction financing statements and amendments thereto that (1)
indicate the Collateral (A) as the Pledged Collateral or words of similar
effect, regardless of whether any particular asset falls within the scope of
Article 9 of the Uniform Commercial Code of such jurisdiction or (B) as being of
an equal or lesser scope or with greater detail and (2) contain any other
information required by Article 9 of the Uniform Commercial Code (including Part
5 thereof) for the sufficiency or filing office acceptance of such financing
statement or amendment, including whether Grantor is an organization, the type
of organization and any organization identification number issued to Grantor.
Grantor agrees to furnish any such information to Secured Party promptly upon
request.

(h) Grantor agrees that it shall join with the Secured Party in executing or
authorizing and, at its own expense, shall file and refile, or permit the
Secured Party to file and refile such financing statements, continuation
statements and other documents (including, without limitation, this IP Security
Agreement), in such offices (including, without limitation, the United States
Patent and Trademark Office and appropriate state trademark offices), as the
Secured Party may reasonably deem necessary or appropriate in order to perfect
and preserve the rights and interests granted to the Secured Party hereunder.

(i) Grantor has made and shall continue to make all necessary filings and
recordations from time to time and has used and shall continue to use
appropriate statutory notice to protect its interests in all Trademarks,
including without limitation, appropriate recordation of its interests in all
Trademarks in the United States Patent and Trademark Office and in corresponding
offices wherever it does business using such Trademarks throughout the world, in
each case, to the extent consistent with prudent and reasonable business
practices. Grantor shall properly maintain and protect all registered Trademarks
in accordance with applicable law. Grantor shall use all reasonable measures,
whether by action, suit or proceeding or otherwise, to prevent the infringement,
counterfeiting or other diminution in value by others of such registered
Trademarks and for that purpose Grantor agrees to diligently maintain any
action, suit or proceeding against any Person so infringing as is reasonably
necessary to prevent such infringement or as is reasonably necessary to protect
such registered Trademarks. Grantor shall not permit to lapse or become
abandoned, settle or compromise any pending or future litigation or
administrative proceeding with respect to any registered Trademark without the
written consent of the Secured Party, which shall not be unreasonably withheld,
conditioned or delayed. Grantor shall, at least once each calendar quarter,
provide written notice to the Secured Party of all applications for registration
of Trademarks, to the extent such applications exist, made during the previous
calendar quarter. Grantor shall file and prosecute diligently all applications
for registration of Trademarks now or hereafter pending that would be material
to the business of Grantor to which any such applications pertain, and to do all
acts, in any such instance, necessary to preserve and maintain all rights in
such applications and in all registered Trademarks material to its business. Any
and all costs and expenses incurred in connection with any such actions shall be
borne solely by Grantor. Grantor shall not abandon any right to file a Trademark
application or any pending Trademark application or any registered Trademark, in
each case material to its business, without the prior written consent of the
Secured Party.

 

4



--------------------------------------------------------------------------------

(j) Grantor shall, promptly following its becoming aware thereof, notify the
Secured Party of (1) any materially adverse determination in any proceeding in
the United States Patent and Trademark Office with respect to any registered
Trademark (or Trademark for which an application has been filed); and (2) any
written claim received, the institution of any proceeding or any materially
adverse determination in any federal, state, local or foreign court or
administrative body regarding Grantor’s claim of ownership in or right to use
any registered Trademark (or Trademark for which an application has been filed),
its right to register any Trademark, or its right to keep and maintain such
registration in full force and effect.

(k) Grantor shall at any time and from time to time execute and deliver, or
cause to be executed and delivered, such other agreements, instruments,
certificates and documents and take, or cause to be taken, such other actions as
the Secured Party may reasonably request to insure the continued protection,
perfection and priority of the Secured Party’s security interest in any of the
Collateral.

(l) If Grantor at any time holds or acquires a Commercial Tort Claim having a
value in excess of $1,000,000 arising with respect to a Trademark, Grantor shall
promptly notify Secured Party in a writing signed by Grantor of the details
thereof and grant to Secured Party in such writing a security interest therein
and in the Proceeds thereof, all upon the terms of this IP Security Agreement,
with such writing to be in form and substance satisfactory to Secured Party.

6. Intentionally Omitted.

7. Events of Default. As used herein, an “Event of Default” shall mean the
occurrence of an event described in either of clause (1) or clause (2) of
Section 6.08(a) of the PPPFA.

8. Rights and Remedies of Secured Party. Upon the occurrence of any Event of
Default, the Secured Party shall have the following rights and remedies:

(a) All rights and remedies provided by law (including, without limitation,
those provided by the UCC) or in equity;

(b) All rights and remedies provided in this IP Security Agreement; and

(c) All rights and remedies provided in the PPPFA, or in any other Transaction
Document, agreement, document or instrument pertaining to the Secured
Obligations.

9. Royalty-Free License. If at any time the Secured Party has the right to
dispose of any of the Collateral that is subject to a Trademark that Grantor
owns or controls through a license or otherwise, Grantor grants to the Secured
Party a royalty-free license (to the extent such rights are assignable) to use
any such Trademark, in addition to the grant of any security interest granted to
the Secured Party in such Trademark to dispose of any such Collateral. Such
royalty-free license shall extend to any Person or Persons purchasing such
Collateral from the Secured Party.

10. Right of Secured Party to Dispose of Collateral, etc. Upon the occurrence of
any Event of Default, but subject to the provisions of the UCC or other
applicable law, the Secured Party shall have the right to take possession of the
Collateral and, in addition thereto, the right to enter upon any premises

 

5



--------------------------------------------------------------------------------

on which the Collateral or any part thereof may be situated and remove the same
therefrom. The Secured Party may require Grantor to make the Collateral
available to the Secured Party at a place to be designated by the Secured Party
or transfer any information related to the Collateral to the Secured Party by
electronic medium. Unless the Collateral threatens to decline speedily in value
or is of a type customarily sold on a recognized market, the Secured Party shall
give Grantor at least ten (10) days’ prior written notice in accordance with
Section 19 hereof of the time and place of any public sale thereof or of the
time after which any private sale or any other intended disposition thereof is
to be made. Any such notice shall be deemed to meet any requirement hereunder or
under any applicable law (including the UCC) that reasonable notification be
given of the time and place of such sale or other disposition. The Secured Party
may comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral and compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.

11. Right of Secured Party to Use and Operate Collateral, etc. Upon the
occurrence of any Event of Default, but subject to the provisions of the UCC or
other applicable law, the Secured Party shall have the right and power to (a)
take possession of all or any part of the Collateral, and to exclude Grantor and
all Persons claiming under Grantor wholly or partly therefrom, and thereafter to
hold, use, manage and control the same and (b) grant a license to use, or cause
to be granted a license to use, any or all of the Trademarks (along with the
goodwill associated therewith, and in the case of Trademark licenses, subject to
the quality control provisions of the original licenses) or any part thereof, in
each case free of all rights and claims of Grantor therein and thereto. Upon any
such taking of possession, the Secured Party may, from time to time, at the sole
expense of Grantor, make all such replacements, alterations, and additions to
and of the Collateral as the Secured Party may deem proper. In any such case the
Secured Party shall have the right to manage and control the Collateral and to
carry on the business and to exercise all rights and powers of Grantor in
respect thereto as the Secured Party may deem best, including the right to enter
into any and all such agreements with respect to the operation of the Collateral
or any part thereof as the Secured Party may see fit; and the Secured Party
shall be entitled to collect and receive all rents, issues, profits, fees,
revenues and other income of the same and every part thereof. Such rents,
issues, profits, fees, revenues and other income shall be applied to pay the
expenses of holding and using the Collateral and of conducting the business
thereof, and of all replacements, alterations, and additions thereof, and to
make all payments which the Secured Party may be required or may reasonably
elect to make, if any, for taxes, assessments, insurance and other charges upon
the Collateral or any part thereof, and all other payments which the Secured
Party may elect to make under any provision of this IP Security Agreement
(including legal costs and reasonable attorneys’ fees). The remainder of such
rents, issues, profits, fees, revenues and other income shall be applied as
provided in Section 13.

12. Intentionally Omitted.

13. Proceeds of Collateral. After deducting all costs and expenses of
collection, custody, sale or other disposition and delivery (including legal
costs and reasonable attorneys’ fees) and all other charges against the
Collateral, the residue of the proceeds of any such sale or disposition shall be
applied to the payment of the Secured Obligations by the Secured Party in
accordance with the terms of the PPPFA and any surplus shall be returned to
Grantor or otherwise to any other Person lawfully entitled thereto (including,
if applicable, any subordinated creditors of Grantor). In the event the proceeds
of any sale, lease or other disposition of the Collateral hereunder are
insufficient to pay all of the Secured Obligations in full, Grantor will be
liable for the deficiency, together with interest thereon as provided in 29
C.F.R. § 4062.7, and the cost and expenses of collection of such deficiency,
including (to the fullest extent permitted by law), without limitation,
reasonable attorneys’ fees, expenses and disbursements.

 

6



--------------------------------------------------------------------------------

14. PPPFA, etc. Notwithstanding any other provision of this IP Security
Agreement, the rights of the parties hereunder are subject to the provisions of
the PPPFA, including the provisions thereof pertaining to the rights and
responsibilities of the Secured Party. In the event that any provision of this
IP Security Agreement is in conflict with the terms of the PPPFA, the PPPFA
shall control.

15. Waivers, etc. Grantor hereby waives presentment, demand, notice, protest
and, except to any extent otherwise expressly provided herein or in the PPPFA,
all other demands and notices in connection with this IP Security Agreement or
the enforcement of the Secured Party’s rights hereunder or in connection with
any Secured Obligations or any Collateral; consents to and waives notice of the
granting of renewals, extensions of time for payment or other indulgences to any
account debtor in respect of any account receivable or to any other third party,
or substitution, release or surrender of any Collateral, the addition or release
of Persons primarily or secondarily liable on any Secured Obligation or on any
account receivable or other Collateral, the acceptance of partial payments on
any Secured Obligation or on any account receivable or other Collateral and/or
the settlement or compromise thereof. No delay or omission on the part of the
Secured Party in exercising any right hereunder will operate as a waiver of such
right or of any other right hereunder. Any waiver of any such right on any one
occasion shall not be construed as a bar to or waiver of any such right on any
future occasion. GRANTOR FURTHER WAIVES ANY RIGHT IT MAY HAVE UNDER THE LAWS OF
THE STATE OF NEW YORK, UNDER THE LAWS OF ANY STATE IN WHICH ANY OF THE
COLLATERAL MAY BE LOCATED, OR UNDER THE LAWS OF THE UNITED STATES OF AMERICA, TO
NOTICE (OTHER THAN ANY REQUIREMENT OF NOTICE EXPRESSLY PROVIDED HEREIN) OR TO A
JUDICIAL HEARING PRIOR TO THE EXERCISE OF ANY RIGHT OR REMEDY PROVIDED BY THIS
IP SECURITY AGREEMENT TO THE SECURED PARTY AND WAIVES ITS RIGHTS, IF ANY, TO SET
ASIDE OR INVALIDATE ANY SALE DULY CONSUMMATED IN ACCORDANCE WITH THE FOREGOING
PROVISIONS HEREOF ON THE GROUNDS (IF SUCH BE THE CASE) THAT THE SALE WAS
CONSUMMATED WITHOUT A PRIOR JUDICIAL HEARING. Grantor’s waivers under this
section have been made voluntarily, intelligently and knowingly and after
Grantor has been apprised and counseled by its attorneys as to the nature
thereof and its possible alternative rights.

16. Termination; Assignment, etc. Upon the termination of the PPPFA, this IP
Security Agreement and the security interest in the Collateral created hereby
shall terminate. In such event, the Secured Party agrees to execute such
releases of liens on the Collateral as Grantor may reasonably request at
Grantor’s sole expense. No waiver by any Party of any default shall be effective
unless in writing nor operate as a waiver of any other default or of the same
default on a future occasion. In the event of a sale or assignment of part or
all of the Secured Obligations by the Secured Party, Secured Party may assign or
transfer its rights and interest under this IP Security Agreement in whole or in
part to the purchaser or purchasers of such Secured Obligations, whereupon such
purchaser or purchasers shall become vested with all of the powers and rights of
the Secured Party hereunder.

17. Reinstatement. Notwithstanding the provisions of Section 16, this IP
Security Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time any amount received by the Secured Party in respect of
the Secured Obligations is rescinded or must otherwise be restored or returned
by the Secured Party upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any Sears Party or upon the appointment of any intervener
or conservator of, or trustee or similar official for any Sears Party or any
substantial part of any of any Sears Party’s properties, or otherwise, all as
though such payments had not been made.

18. Governmental Approval. Prior to or, where permitted, upon the exercise by
the Secured Party of any power, right, privilege or remedy pursuant to this IP
Security Agreement which requires any

 

7



--------------------------------------------------------------------------------

consent, approval, registration, qualification or authorization of any
governmental authority or instrumentality, Grantor shall execute and deliver, or
will cause the execution and delivery of, all applications, certificates,
instruments and other documents and papers that Grantor may be required to
obtain for such governmental consent, approval, registration, qualification or
authorization. Grantor authorizes and appoints the Secured Party, to execute, as
applicable, and file all such applications, certificates, instruments and other
documents and papers in its stead, with full power of substitution, as Grantor’s
attorney in fact.

19. Notices. All notices, consents, approvals, elections and other
communications hereunder shall be in writing (whether or not the other
provisions of this IP Security Agreement expressly so provide) and shall be
deemed to have been duly given if delivered in accordance with the terms of the
PPPFA.

20. Intentionally Omitted.

21. Amendment. No provision of this IP Security Agreement may be changed,
modified, amended, restated, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing or in any other manner other than
by a written agreement signed by the Secured Party and Grantor. Each Party
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this IP Security Agreement and is not relying upon
oral representations or statements inconsistent with the terms and provisions
hereof.

22. Entire Agreement. This IP Security Agreement, the PPPFA and the other
Transaction Documents constitute the entire agreement between Grantor and the
Secured Party with respect to the subject matter hereof and thereof, and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof or thereof. Any promises, representations, warranties or
guarantees not herein or therein contained and hereinafter made shall have no
force and effect unless in writing signed by the parties hereto. Each party
hereto acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this IP Security Agreement and is not relying upon
oral representations or statements inconsistent with the terms and provisions
hereof.

23. Miscellaneous. This IP Security Agreement shall inure to the benefit of and
be binding upon the Parties and their respective successors and assigns,
provided that Grantor shall not assign any of its rights or obligations
hereunder without the prior written consent of the Secured Party. The term
“Secured Party” shall be deemed to include any other holder or holders of any of
the Secured Obligations. In case any provision in this IP Security Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. This IP Security Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument. Delivery of an executed signature page to this IP Security Agreement
or any document or instrument delivered in connection herewith by facsimile
transmission or other customary means of electronic transmission, including by
PDF file, shall be as effective as delivery of a manually signed counterpart of
this IP Security Agreement or such other document or instrument, as applicable.

24. Governing Law; Jurisdiction; Waiver of Jury Trial. This IP Security
Agreement, including the validity hereof and the rights and obligations of the
parties hereunder, shall be construed in accordance with and governed by the
laws of the State of New York (without regard to its conflicts of laws rules).
Each Party, to the fullest extent that it permitted by law, hereby consents to
service of process in, and to the exclusive jurisdiction of, any state or
federal court located in the State of New York,

 

8



--------------------------------------------------------------------------------

as well as to the jurisdiction of all courts to which an appeal may be taken
from such court, for the purpose of any suit, action or other proceeding arising
out of any of its obligations hereunder or with respect to the transactions
contemplated hereby, and expressly waives any and all objections it may have as
to venue in any such courts. Each Party further agrees that a summons and
complaint commencing an action or proceeding in any such court shall be properly
served and shall confer personal jurisdiction if served personally or by
certified mail to it in accordance with Section 19 hereof or as otherwise
provided under the laws of the State of New York. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST IT IN RESPECT OF
ITS OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this IP Security Agreement as a
sealed instrument as of the date first above written.

 

GRANTOR: KCD IP, LLC

By:

 

/s/ Robert A. Riecker

 

Name:

 

Robert A. Riecker

 

Title:

 

Vice President

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

SECURED PARTY: PENSION BENEFIT GUARANTY CORPORATION By:  

/s/ Karen L. Morris

  Name:   Karen L. Morris   Title:   Acting CNR

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”), dated
as of [                 ,         ]1, between KCD IP, LLC, a Delaware limited
liability company (“Grantor”), and PENSION BENEFIT GUARANTY CORPORATION
(“Grantee”).

W I T N E S S E T H:

WHEREAS, Sears Holdings Corporation, a Delaware corporation, the other Sears
Parties including Grantor, and Grantee have entered into that certain Pension
Plan Protection and Forbearance Agreement, dated as of March 18, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“PPPFA”), and in connection therewith, pursuant to that certain Security
Agreement dated as of the date hereof, (as amended, restated, supplemented or
otherwise modified from time to time, the “IP Security Agreement”), by and
between Grantor and Grantee, Grantor granted to Grantee a security interest and
continuing lien on all of Grantor’s right, title and interest in, to and under
the Trademark Collateral (as defined below), and all Collateral in each case
whether now owned or existing or hereafter acquired or arising to secure the
prompt and complete payment and performance of the Secured Obligations; and

WHEREAS, Grantor has duly authorized the execution, delivery and performance of
this Trademark Security Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Grantor agrees as follows:

 

  Section 1. Defined Terms

Unless otherwise defined herein, each term defined in this Trademark Security
Agreement and used herein has the meaning given to it in the IP Security
Agreement.

 

  Section 2. Grant of Security Interest in Trademarks

Grantor hereby grants to Grantee a security interest in all of Grantor’s right,
title and interest in, to and under all presently owned or hereafter-acquired
Trademarks, including the Trademarks listed in Schedule A (all of the foregoing,
collectively, the “Trademark Collateral”).

 

  Section 3. Security for Obligations

This Trademark Security Agreement secures, and the Trademark Collateral is
collateral security for, the due and punctual payment and performance of the
Secured Obligations.

 

  Section 4. IP Security Agreement

The security interests granted pursuant to this Trademark Security Agreement are
granted in conjunction with the security interests granted to Grantee pursuant
to the IP Security Agreement, and

 

1  NTD: To be dated and effective as of the date on which a Springing Lien Event
occurs; this mechanism will be set forth in the document evidencing the escrow
agreement with the Custodian. Nothing in this IP Security Agreement shall be
effective until the occurrence of a Springing Lien Event and satisfaction of any
IP Springing Lien Condition. This Footnote will be deleted from the final
document prior to the same becoming effective.



--------------------------------------------------------------------------------

Grantor hereby acknowledges and affirms that Grantee’s rights and remedies with
respect to the security interests in the Trademark Collateral made and granted
hereby are more fully set forth in the IP Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In addition to Grantor’s representations, warranties and covenants in
Section 5 of the IP Security Agreement (or incorporated therein) so incorporated
herein, Grantor further represents and warrants to Grantee that all of the
Trademarks listed in Schedule A constitute Collateral covered by such
representations, warranties and covenants. In the event of any irreconcilable
conflict between the terms of this Trademark Security Agreement and the terms of
the IP Security Agreement, the terms of the IP Security Agreement shall control.

 

  Section 5. Recordation and Further Acts

Grantor hereby authorizes and requests that the Commissioner for Trademarks and
any other applicable United States government officer record this Trademark
Security Agreement.

 

  Section 6. Miscellaneous

This Trademark Security Agreement shall be governed by, and construed in
accordance with the laws of the State of New York (without regard to its
conflicts of laws rules).

This Trademark Security Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single agreement. Delivery of an executed signature page to this Trademark
Security Agreement or any document or instrument delivered in connection
herewith by facsimile transmission or other customary means of electronic
transmission, including by PDF file, shall be as effective as delivery of a
manually signed counterpart of this Trademark Security Agreement or such other
document or instrument, as applicable.

[Remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Trademark Security Agreement to
be duly executed and delivered by its duly authorized officer as of the date
first set forth above.

 

GRANTOR: KCD IP, LLC By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Vice President GRANTEE: PENSION BENEFIT
GUARANTY CORPORATION By:  

 

  Name:     Title:  

 

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Trademark Security Agreement to
be duly executed and delivered by its authorized officer as of the date first
set forth above.

 

GRANTOR: KCD IP, LLC By:  

 

Name:   Title:  

 

GRANTEE: PENSION BENEFIT GUARANTY CORPORATION By:  

/s/ Karen L. Moris

  Name:   Karen L. Moris   Title:   Acting CNR

 

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

TO

TRADEMARK SECURITY AGREEMENT

[Exhibit 10-B to PPPFA, as updated as of the date of a Springing Lien Event and
satisfaction of the IP Springing Lien Conditions, to be attached]

UNITED STATES REGISTERED TRADEMARKS

 

Trademark

  

Registration Number

  

Owner

  

Status

                 



--------------------------------------------------------------------------------

Exhibit 21

Subordination Agreement

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

SUBORDINATION AGREEMENT

This Subordination Agreement (this “Agreement”), dated as of March 18, 2016, is
entered into among (i) each Person identified on the signature pages hereto as a
“Subordinated Debtor” (collectively, the “Subordinated Debtors”), (ii) each
Person identified on the signature pages hereto as a “Subordinated Creditor”
(collectively with each other Person that becomes a Party hereto pursuant to
Sections 3(c) or 3(d) below, the “Subordinated Creditors”), and (iii) the
PENSION BENEFIT GUARANTY CORPORATION (the “PBGC”, and collectively with the
Subordinated Debtors and the Subordinated Creditors, the “Parties”).

WHEREAS, PBGC is a wholly owned United States government corporation and agency
established under 29 U.S.C. § 1302 to administer the Plan termination insurance
program created under Title IV of the Employee Retirement Income Security Act of
1974, 29 U.S.C. §§ 1301-1461 (2012, Supp. II 2014) (as amended from time to
time, together with the regulations thereunder as amended from time to time,
“ERISA”);

WHEREAS, Sears Holdings Corporation, a Delaware corporation (the “Company”) is
the plan sponsor (as such term is defined in ERISA Section 3(16)(B)) of the
Sears Holdings Pension Plan, as amended and restated effective January 1, 2014
(the “Plan”);

WHEREAS, the Company is the ultimate corporate parent of each of the other
Subordinated Creditors and each of the Subordinated Debtors, and each of the
Subordinated Creditors and Subordinated Debtors is a member of the Company’s
“controlled group,” as such term is defined in ERISA Section 4001(a)(14) (the
“Controlled Group”);

WHEREAS, PBGC, the Company, the Subordinated Debtors and certain of the
Subordinated Creditors have entered into that certain Pension Plan Protection
and Forbearance Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “PPPFA”), pursuant to
which the Sears Parties (as such term is defined in the PPPFA, as defined below)
have offered to provide to, and to cause to be provided to, PBGC certain
enhanced protections in exchange for PBGC’s agreement to forbear from initiating
termination proceedings with respect to the Plan pursuant to ERISA Section 4042
for the term and under the conditions provided in the PPPFA;

WHEREAS, each Subordinated Debtor is, and/or may become, indebted or otherwise
obligated to one or more Subordinated Creditors (all such indebtedness and other
present and future obligations of any kind whatsoever, whether created directly
or acquired by assignment or arising as a matter of law or otherwise, including
any and all “debt” within the meaning of 11 U.S.C. § 101(12) and any and all
interest, premiums and fees with respect to any of the foregoing and other
amounts payable in respect thereof and all rights and remedies of the
Subordinated Creditors with respect thereto (except (i) the obligations of IP
Subsidiary pursuant to the IP Notes and the IP Notes Indenture, and (ii) the
obligations of the RE Subsidiaries and/or the Depositor under the REMIC
Transactional Documents (the obligations set forth in clauses (i) and (ii), the
“Excluded Obligations”)), the “Subordinated Debt”);

WHEREAS, each of the Subordinated Debtors and the Subordinated Creditors (a) is
required, pursuant to Section 9.02(m) of the PPPFA to execute and deliver this
Agreement, and (b) will realize, as a member of the Controlled Group,
substantial direct and indirect benefits as a result of the arrangements
memorialized in the PPPFA.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

1. Definitions; Construction.

(a) Capitalized terms used but not defined in this Agreement shall have the
meanings provided for such terms in the PPPFA. As used in this Agreement, the
following terms shall have the meanings specified below:

“Agreement” is defined in the preamble.

“Bankruptcy Event” shall mean either an Involuntary Bankruptcy Event or a
Voluntary Bankruptcy Event.

“Discharge of Obligations” shall mean the earlier of (i) subject to Section 8(b)
hereof, payment in full of all Obligations and (ii) termination of the PPPFA in
accordance with Section 8.01 thereof.

“Excluded Creditors” shall mean NPK Development I, LLC, Manage My Home Inc.,
Sears International (Barbados), Inc. and Sears World Trade Commercial Limitada.

“Involuntary Bankruptcy Event” shall have the meaning set forth in Section 1.01
of the PPPFA, except that for purposes hereof, the term “Subsidiaries” is hereby
substituted for the term “Material Subsidiaries” set forth in such definition.

“Obligations” shall mean the PBGC UBL Claims.

“PPPFA” is defined in the fourth recital to this Agreement.

“Sears Re” shall mean Sears Reinsurance Company Ltd., a Bermuda Class 3 Insurer.

“Subordinated Debt” is defined in the fifth recital to this Agreement.

“Subsidiary” shall have the meaning set forth in Section 1.01 of the PPPFA.

“Voluntary Bankruptcy Event” shall have the meaning set forth in Section 1.01 of
the PPPFA, except that for purposes hereof, the term “Subsidiaries” is hereby
substituted for the term “Material Subsidiaries” set forth in such definition.

(b) In this Agreement, unless specifically otherwise provided or the context
otherwise requires, the singular includes the plural and the plural the
singular; the word “or” is deemed to include “and/or”; the words “including”,
“includes” and “include” are deemed to be followed by the words “without
limitation”; pronouns in masculine, feminine, or neuter genders include any
other gender; and references to sections, schedules or exhibits are to those of
this Agreement. The words “herein,” “hereof,” “hereby,” “hereunder,” “herewith,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. Headings and captions in
this Agreement are included for convenience of reference only and do not
constitute a part of this Agreement for any other purpose. A reference to any
statute is deemed also to refer to all rules and regulations promulgated under
the statute, unless the context requires otherwise.

2. Agreement to Subordinate.

(a) Each of the Subordinated Debtors and Subordinated Creditors agrees that the
Subordinated Debt is and shall be subject, subordinate and rendered junior, to
the extent and in the manner hereinafter set forth, in right of payment, to the
prior indefeasible payment in full of all

 

2



--------------------------------------------------------------------------------

Obligations now existing or hereafter arising until the Discharge of
Obligations. To the fullest extent permitted by applicable law, each of the
Subordinated Debtors and the Subordinated Creditors waives (1) notice of
acceptance of this Agreement by PBGC, and (2) except to any extent that any such
action is inconsistent with the express terms of any Transaction Document,
notice of and consent to the making, amount and terms of the Obligations which
may exist or be created from time to time and any renewal, extension, amendment
or modification thereof, and any other lawful action which PBGC in its sole and
absolute discretion may take or omit to take with respect thereto.

(b) After the occurrence of any Springing Lien Event, without the prior written
consent of PBGC, no Subordinated Debtor may pay or make, and no Subordinated
Creditor may accept or receive, any payment in respect of the Subordinated Debt,
and no Subordinated Creditor may take or permit to be taken, any action to
assert, collect or enforce the Subordinated Debt or any part thereof, including
(1) regularly scheduled payments of principal and interest on the Subordinated
Debt and (2) prepayments (whether of principal, interest or otherwise) on the
Subordinated Debt. For purposes of this Agreement, “payment” in respect of any
Subordinated Debt shall include any payment or distribution from any source,
whether in cash, property or securities, by set-off or otherwise, and whether in
respect of principal, premium, interest or otherwise, including in connection
with any redemption or purchase of such Subordinated Debt or any recovery on any
claim for rescission or damages.

(c) In the event that any Subordinated Debtor makes, and/or any Subordinated
Creditor receives, any payment, whether in cash, property, securities or
otherwise upon or with respect to Subordinated Debt in contravention of this
Agreement, then in such event such payment shall be deemed to be the property
of, and segregated, received and held in trust for the benefit of, PBGC, and
shall be promptly paid over and delivered to PBGC in the same form as so
received (with any necessary indorsement), to be applied to the Obligations,
except as otherwise provided in the immediately following sentence. If, on the
date of such payment over and delivery to PBGC, the PBGC UBL Claims are
contingent, unliquidated, and/or unmatured, then such payment shall be treated
in the same manner as Foreclosure proceeds under Section 6.08(b) of the PPPFA.

(d) Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall affect in any way (as to priority of payment or otherwise) the
rights and obligations of any Subordinated Debtor or Subordinated Creditor with
respect to the Excluded Obligations.

3. In Furtherance of Subordination.

(a) Upon any distribution of all or any of the assets of any Subordinated Debtor
in the event of any Bankruptcy Event of such Subordinated Debtor, PBGC shall be
entitled to the Discharge of Obligations (whether or not the Obligations have
become due and payable, by acceleration or otherwise) before any Subordinated
Creditor or other Person claiming through or on its behalf (including any
receiver, trustee, or otherwise) is entitled to receive any payment on account
of principal of (or premium, if any) or interest on or other amounts payable in
respect of the Subordinated Debt, and to that end, any payment or distribution
of any kind or character, whether in cash, property, securities or otherwise,
which may be payable or deliverable in respect of the Subordinated Debt in any
such Bankruptcy Event, shall be paid or delivered directly to PBGC for treatment
in the applicable manner provided in Section 2(c) above until the Discharge of
Obligations.

(b) If any Bankruptcy Event is commenced by or with respect to any Subordinated
Debtor or all or any of its property, then during the continuance of such
Bankruptcy Event:

(1) PBGC is hereby irrevocably authorized and empowered (in its own name, in the
name of any Subordinated Creditor holding Subordinated Debt of such Subordinated
Debtor, or otherwise), but shall have no obligation, to demand, sue for, collect
and receive every payment or

 

3



--------------------------------------------------------------------------------

distribution upon or with respect to or on account of such Subordinated Creditor
and give acquittance therefor and to file claims and proofs of claim and take
such other action (including voting such Subordinated Debt or enforcing any
security interest or other lien securing payment of such Subordinated Debt) as
PBGC may deem necessary or advisable for the exercise or enforcement of any of
the rights or interests of PBGC hereunder, and

(2) each Subordinated Creditor holding Subordinated Debt of such Subordinated
Debtor shall duly and promptly take such action as PBGC may reasonably request
(A) to collect such Subordinated Debt for the account of PBGC and to file
appropriate claims or proofs of claim in respect of such Subordinated Debt, (B)
to execute and deliver to PBGC such powers of attorney, assignments, or other
instruments to enable PBGC to enforce any and all claims with respect to, and
any security interests and other liens securing payment of, such Subordinated
Debt and (C) to collect and receive any and all payments or distributions which
may be payable or deliverable upon or with respect to or on account of such
Subordinated Debt.

Each Subordinated Creditor agrees that it shall not accept any security from any
Subordinated Debtor in respect of Subordinated Debt until the Discharge of
Obligations has occurred.

(c) Each Subordinated Creditor and each Subordinated Debtor shall cause any
Person that becomes a member of the Company’s Controlled Group (other than Sears
Re, except to the extent that Sears Re would be required pursuant to
Section 2.02(k) or Section 3.08 of the PPPFA to become a party to this
Agreement, and the Excluded Creditors, except to the extent that any Excluded
Creditor would be required pursuant to Section 21 of this Agreement to become a
party to this Agreement) on or after the Closing Date to, no later than ten (10)
Business Days after such event, execute a Joinder substantially in the form
attached hereto as Exhibit A, so as to become an additional Subordinated
Creditor hereunder with respect to all present or future indebtedness or other
obligations of any kind whatsoever owed to such Person by any Subordinated
Debtor (other than any Excluded Obligation), whether created directly or
acquired by assignment or arising as a matter of law or otherwise, including any
and all “debt” within the meaning of 11 U.S.C. § 101(12) and any and all
interest, premiums and fees with respect to any of the foregoing and other
amounts payable in respect thereof and all rights and remedies of such Person
with respect thereto. All such indebtedness and other obligations shall be
treated as Subordinated Debt for all purposes of this Agreement.

(d) Each Subordinated Creditor and each Subordinated Debtor shall cause any
subsequent holder of Subordinated Debt, simultaneously with or prior to becoming
a holder, to subordinate such Subordinated Debt to the Obligations on
substantially the same terms and conditions set forth in this Agreement by
executing a Joinder substantially in the form attached hereto as Exhibit A.

(e) PBGC is hereby authorized to demand specific performance of this Agreement.
Each Subordinated Creditor and each Subordinated Debtor hereby irrevocably
waives any defense (other than the defense of payment or performance) based on
the adequacy of a remedy at law which might be asserted as a bar to such remedy
of specific performance.

4. No Enforcement or Commencement of Any Proceedings. Each Subordinated Creditor
agrees that prior to the Discharge of Obligations, it shall not accelerate the
maturity of the Subordinated Debt held by it or take any action or commence any
proceeding to enforce or collect same, or commence or join with any creditor
other than PBGC in commencing any Bankruptcy Event with respect to any
Subordinated Debtor obligated on such Subordinated Debt.

5. Rights of Subordination. Each Subordinated Creditor agrees with respect to
the Subordinated Debt held by it that no payment or distribution to PBGC
pursuant to the provisions of this Agreement will entitle such Subordinated
Creditor to exercise any rights of subrogation in respect thereof

 

4



--------------------------------------------------------------------------------

until the Discharge of Obligations. Each such Subordinated Creditor agrees that
the subordination provisions contained herein shall not be affected by any
action, or failure to act, by PBGC which results, or may result, in affecting,
impairing or extinguishing any right of reimbursement or subrogation or other
right or remedy of such Subordinated Creditor against the applicable
Subordinated Debtor obligated on such Subordinated Debt.

6. [Reserved.]

7. Agreement by Subordinated Debtors. Each Subordinated Debtor agrees with
respect to the Subordinated Debt as to which it is an obligor that it shall not
make any payment on any such Subordinated Debt, or take any other action, in
contravention of the provisions of this Agreement.

8. Obligations Hereunder Not Affected.

(a) All rights and interests of PBGC hereunder, and all agreements and
obligations of the Subordinated Creditors and the Subordinated Debtors
hereunder, shall to the fullest extent permitted by applicable law remain in
full force and effect and be absolute and unconditional, irrespective of:

(1) any lack of validity or enforceability of the PPPFA, this Agreement, any
PBGC Perfection Document or any other Transaction Document,

(2) any change in the time, manner or place of payment of, or any other term of,
all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from the PPPFA, this Agreement, any PBGC Perfection
Document or any other Transaction Document,

(3) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any provision of the PPPFA,
this Agreement, any PBGC Perfection Document or any other Transaction Document,
for all or any of the Obligations,

(4) any failure of PBGC to assert any claim or to enforce any right or remedy
against any other party hereto under the provisions of this Agreement, the
PPPFA, any PBGC Perfection Document or any other Transaction Document,

(5) any reduction, limitation, impairment or termination of the Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and no such rights or interests will be subject to (and each of the
Subordinated Debtors and Subordinated Creditors hereby waives any right to or
claim of) any defense (other than the defense of a Discharge of Obligations) or
setoff, counterclaim, recoupment or termination whatsoever by reason of
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting any Obligations,
or

(6) any other circumstance which might otherwise constitute a defense (other
than the defense of a Discharge of Obligations), setoff or counterclaim
available to, or a discharge of, the Subordinated Debtors in respect of the
Obligations or the Subordinated Creditors in respect of this Agreement;

provided, that, notwithstanding any provision in this Agreement to the contrary,
all Parties reserve all rights regarding the determination of UBL, or any
determination made on a Termination Basis, including, without limitation, the
applicability, validity, interpretation and application of PBGC regulations
relating thereto and nothing in this Agreement shall prevent any Party from
exercising any such rights.

 

5



--------------------------------------------------------------------------------

(b) This Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Obligations is rescinded or
must otherwise be returned by PBGC upon any Bankruptcy Event or otherwise, all
as though such payment had not been made. Each Subordinated Creditor
acknowledges and agrees with respect to Subordinated Debt held by it that PBGC
may, in accordance with the terms of the PPPFA, to the fullest extent permitted
by applicable law without notice or demand and without affecting or impairing
such Subordinated Creditor’s obligations hereunder, from time to time (1) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Obligations or any part
thereof, including to increase or decrease the rate of interest thereon or the
principal amount thereof; (2) take or hold security for the payment of the
Obligations and exchange, enforce, foreclose upon, waive and release any such
security; (3) apply such security and direct the order or manner of sale thereof
as PBGC in its sole discretion, may determine; (4) release and substitute one or
more endorsers, warrantors, borrowers or other obligors; and (5) exercise or
refrain from exercising any rights against any Subordinated Debtor obligated on
such Subordinated Debt or any other Person.

9. Amendments, Waivers. Subject to Section 11 below, no amendment or waiver of
any provision of this Agreement, nor any consent or departure by any Party
herefrom, will in any event be effective unless the same is in writing and
signed by each Party and then such waiver, amendment, or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

10. Representations and Warranties of the Subordinated Parties. Each Party
hereby represents and warrants to each other Party that (1) such Party has the
legal power and right to execute, deliver and perform its obligations under this
Agreement, (2) the execution, delivery and performance of this Agreement by such
Party have been duly and validly authorized by all requisite authorizing action,
corporate, membership, partnership or otherwise, on the part of such Party, and
(3) this Agreement and the transactions contemplated by this Agreement
constitute legal, valid and binding obligations of such Party, enforceable
against each such Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and by
general principals of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law).

11. Additional Subordinated Creditors. The Parties acknowledge that new or
additional Persons may become Subordinated Creditors hereunder pursuant to
Sections 3(c) or 3(d) above. The execution. delivery, and effectiveness of any
such Joinder, subordination agreement or other agreement or instrument in
connection therewith shall not require the consent of any other Subordinated
Creditor, Subordinated Debtor, or PBGC. The rights and obligations of each Party
shall remain in full force and effect notwithstanding any such execution and
delivery.

12. Address for Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 11.01 of the PPPFA. For purposes of the
immediately preceding sentence only, references in such section to “Sears Party”
shall be construed as references to any Subordinated Creditor or Subordinated
Debtor and references in such section to “Sears Parties” shall be construed as
references to the Subordinated Creditors and Subordinated Debtors.

13. Entire Agreement; Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. This Agreement, the
PPPFA (inclusive of all Exhibits thereto) and the other Transaction Documents
represent the entire agreement of the Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by PBGC relative to the subject matter hereof not expressly set forth
or referred to herein or therein.

 

6



--------------------------------------------------------------------------------

14. Cumulative Rights. No failure to exercise and no delay in exercising, on the
part of PBGC, any right, remedy, power or privilege hereunder, under the other
Transaction Documents, or at law or in equity, will operate as a waiver thereof.
Nor will any single or partial exercise by PBGC of any such right, remedy, power
or privilege preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. PBGC’s rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided under the other Transaction Documents,
by law, or in equity. The Subordinated Debtors and the Subordinated Creditors
expressly acknowledge and agree that PBGC has entered into the PPPFA and agreed,
on the terms and conditions provided therein, to forbear from initiating certain
involuntary termination proceedings with respect to the Plan in reliance on the
execution and delivery of this Agreement.

15. Continuing Agreement. This Agreement is a continuing agreement of
subordination and shall (a) remain in full force and effect until the Discharge
of Obligations, (b) be binding upon the Subordinated Creditors, Subordinated
Debtors and their respective successors, transferees and assigns, and (c) inure
to the benefit of and be enforceable by PBGC and its successors, transferees and
assigns. The Parties acknowledge that this Agreement is a “subordination
agreement” under section 510(a) of the Bankruptcy Code, which will be effective
before, during and after the commencement of any Bankruptcy Event. All
references in this Agreement to any Subordinated Debtor will include such Person
as a debtor in possession and any receiver or trustee for such Person in an
Bankruptcy Event.

16. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK (EXCLUDING ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE
THAT MIGHT REFER SAME TO THE LAWS OF ANOTHER JURISDICTION).

17. Forum Selection and Consent to Jurisdiction.

(a) Each Party hereby irrevocably and unconditionally submits, for itself and
its property, to the jurisdiction of the United States District Court for the
Southern District of New York and any appellate courts therefrom, in any action
or proceeding arising out of or relating to this Agreement, or for recognition
or enforcement of any judgment (any of the foregoing, an “Action”), and each of
the Parties hereby irrevocably and unconditionally agrees, to the extent
permitted by applicable law, that all claims in respect of any Action shall be
heard and determined exclusively in such trial court and any appellate court
therefrom. Each such Party agrees that a final judgment in any Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law or in equity.

(b) Each Party hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to the laying of venue of any Action in any court referred to in or
permitted under Section 17(a) above. Each Party hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such Action in any such court.

(c) Each Party irrevocably consents, to the fullest extent permitted by
applicable law, to service of process in any Action in the manner provided for
notices in Section 12 hereof. Nothing in this Agreement will affect the right of
any Party to serve process in any other manner permitted by applicable law. In
furtherance of the foregoing, and not in limitation thereof, each Subordinated
Creditor and each Subordinated Debtor hereby irrevocably designates, appoints
and empowers the Company, with offices on the date hereof at the Company’s
address set forth in Section 11.01 of the PPPFA, as its

 

7



--------------------------------------------------------------------------------

designee, appointee and agent with respect to any Action to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents which may be served in
any such Action, and each Subordinated Creditor and each Subordinated Debtor
hereby confirms and agrees that the Company has been duly and irrevocably
appointed as its agent and true and lawful attorney in fact in its name, place
and stead to accept such service of any and all legal process, summons, notices
and documents, and agrees that the failure of such agent to give any advice of
any such service of process to such Subordinated Creditor or Subordinated Debtor
will not impair or affect the validity of such service or of any judgment based
thereon. If for any reason such designee, appointee and agent ceases to be
available to act as such, each Party agrees to designate in writing to PBGC
immediately upon such cessation a new designee, appointee and agent domiciled
within a state of the United States of America or the District of Columbia.

18. WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION.

19. Execution in Counterparts. This Agreement may be executed by one or more of
the Parties on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page to this Agreement or any document or
instrument delivered in connection herewith by facsimile transmission or other
customary means of electronic transmission, including by PDF file, shall be as
effective as delivery of a manually signed counterpart of this Agreement or such
other document or instrument, as applicable.

20. Trustee. It is expressly understood and agreed by the parties hereto that
(a) this Agreement is executed and delivered by U.S. Bank Trust National
Association, not individually or personally but solely as trustee of the SRC
Trust, in the exercise of the powers and authority conferred and vested in it,
(b) each of the representations, undertakings and agreements herein made on the
part of the SRC Trust or any other Subordinated Debtor is made and intended not
as personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose of binding only
the SRC Trust or such Subordinated Debtor, (c) nothing herein contained shall be
construed as creating any liability on U.S. Bank Trust National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto, (d) U.S. Bank Trust National Association has made no
investigation as to the accuracy or completeness of any representations and
warranties made by the SRC Trust or any other Subordinated Debtor in this
Agreement and (e) under no circumstances shall U.S. Bank Trust National
Association be personally liable for the payment of any indebtedness or expenses
of the SRC Trust or any other Subordinated Debtor or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the SRC Trust or any other Subordinated Debtor under this
Agreement or any other related document.

21. Excluded Creditors. The Company represents and warrants to PBGC that, as of
the date hereof, each Excluded Creditor (other than NPK Development I, LLC) is a
non-operational, inactive entity without directors or officers. Each
Subordinated Debtor and Subordinated Creditor represents and warrants to PBGC
that, as of the date hereof, no Subordinated Debtor has any obligations of any
kind (other than ordinary course obligations in an aggregate amount not in
excess of $100,000) to any Excluded Creditor. Concurrently with or prior to any
Subordinated Debtor incurring any obligations (other than ordinary course
obligations in an aggregate amount not in excess of $100,000) to any Excluded
Creditor, each Subordinated Debtor and each Subordinated Creditor shall cause
the applicable Excluded Creditor to become a party to this Agreement as a
Subordinated Creditor.

 

8



--------------------------------------------------------------------------------

[Signature pages follow.]

 

9



--------------------------------------------------------------------------------

PBGC: PENSION BENEFIT GUARANTY CORPORATION By:  

/s/ Karen L. Morris

Name:   Karen L. Morris Title:   Acting CNR

 

[Subordination Agreement]



--------------------------------------------------------------------------------

This Agreement is executed as a sealed instrument as of the day and year first
above written.

 

SUBORDINATED DEBTORS: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio By:  
U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity, but solely
as SUBI Trustee   By:  

/s/ Melissa A. Rosal

    Melissa A. Rosal     Vice President SHC REAL ESTATE HOLDINGS (TX), LLC, a
Delaware limited liability company By:   SRC FACILITIES STATUTORY TRUST NO.
2003-A, a Delaware statutory trust acting only with respect to the applicable
SUBI Portfolio, its sole member   By:   U.S. BANK TRUST NATIONAL ASSOCIATION,
not in its individual capacity but solely as SUBI Trustee     By:  

/s/ Melissa A. Rosal

      Melissa A. Rosal       Vice President

SRC REAL ESTATE (TX), LP,

a Delaware limited partnership

By:   SRC REAL ESTATE HOLDINGS (TX), LLC,
a Delaware limited liability company, its general partner   By:   SRC FACILITIES
STATUTORY TRUST NO. 2003-A, a Delaware statutory trust acting only with respect
to the applicable SUBI Portfolio, its sole member     By:   U.S. BANK TRUST
NATIONAL ASSOCIATION, not in its individual capacity but solely as SUBI Trustee
    By:  

/s/ Melissa A. Rosal

      Melissa A. Rosal       Vice President

 

9



--------------------------------------------------------------------------------

SUBORDINATED DEBTORS:

SRC DEPOSITOR CORPORATION,

a Delaware corporation

By:  

/s/ Lawrence J. Meerschaert

  Lawrence J. Meerschaert   Vice President SRC O.P. CORPORATION, a Delaware
corporation By:  

/s/ Lawrence J. Meerschaert

  Lawrence J. Meerschaert   Vice President KCD IP, LLC, a Delaware limited
liability company By:  

/s/ Lawrence J. Meerschaert

  Lawrence J. Meerschaert   Vice President

 

10



--------------------------------------------------------------------------------

SUBORDINATED CREDITORS:

A&E Factory Service, LLC

A&E Home Delivery, LLC

A&E Lawn & Garden, LLC

A&E Signature Service, LLC

Big Beaver Development Corporation

Big Beaver of Florida Development, LLC

BlueLight.com, Inc.

California Builder Appliances, Inc.

FBA Holdings Inc.

Florida Builder Appliances, Inc.

Innovel Solutions, Inc.

KBL Holding Inc.

Kmart International Services, Inc.

Kmart Overseas Corporation

MaxServ, Inc.

Media Momentum, Inc.

MetaScale LLC

Private Brands, Ltd.

S.F.P.R., Inc.

Sears Authorized Independent Auto Centers LLC

Sears Brands Business Unit Corporation

Sears Brands Management Corporation

Sears Brands, L.L.C.

Sears Buying Services, Inc.

Sears Canada Holdings Corp.

Sears DC Corp.

Sears Development Co.

Sears Financial Holding Corporation

Sears Global Technology Services LLC

Sears Grand, LLC

Sears Home Improvement Products, Inc.

Sears Insurance Services, L.L.C.

Sears International Holdings Corp.

Sears Investment Management Co.

Sears Mexico Holdings Corp.

Sears Protection Company

Sears Protection Company (Florida), L.L.C.

Sears Protection Company (PR), Inc.

Sears Roebuck Acceptance Corp.

Sears Shop at Home Services, Inc.

Sears, Roebuck de Puerto Rico, Inc.

Searsvale Acquisition LLC

Seritage Realty Trust I LLC

Seritage Realty Trust II LLC

ServiceLive, Inc.

SHC Charitable Promotions LLC

SHC Financial, LLC

SHC Promotions LLC

SJC-I, Inc.

 

11



--------------------------------------------------------------------------------

SOE, Inc. ST Holdings, Inc. StarWest, LLC STI Merchandising, Inc. The
Sears-Roebuck Foundation Ubiquity Critical Environments I LLC Ubiquity Critical
Environments II LLC By:  

/s/ Lawrence J. Meerschaert

  Lawrence J. Meerschaert   Vice President Community Revitalization Fund, Inc.
By:  

/s/ Lawrence J. Meerschaert

  Lawrence J. Meerschaert   President KLC, Inc. Sears Holdings Publishing
Company, LLC Sears Procurement Services, Inc. By:  

/s/ Lawrence J. Meerschaert

  Lawrence J. Meerschaert   Vice President and Secretary Kmart Corporation Kmart
Holding Corporation Kmart of Michigan, Inc. Kmart Operations LLC Sears
Operations LLC Sears, Roebuck and Co. By:  

/s/ Lawrence J. Meerschaert

  Lawrence J. Meerschaert   Vice President, Tax, Assistant Treasurer and
Secretary Kmart Corporation of Illinois, Inc. By:  

/s/ Lawrence J. Meerschaert

  Lawrence J. Meerschaert   Treasurer and Secretary

 

12



--------------------------------------------------------------------------------

Sears Holdings Management Corporation By:  

/s/ Lawrence J. Meerschaert

  Lawrence J. Meerschaert   Vice President, Tax and Assistant Treasurer Shop
Your Way, Inc. By:  

/s/ Lawrence J. Meerschaert

  Lawrence J. Meerschaert   Vice President and Treasurer SHC Licensed Business
LLC By:   Sears Holdings Corporation, its sole member   By:  

/s/ Lawrence J. Meerschaert

    Lawrence J. Meerschaert     Vice President, Tax SHMC Beverly Group LLC STATE
INTERACTIVE LLC By:   Sears Holdings Management Corporation,
its sole member   By:  

/s/ Lawrence J. Meerschaert

    Lawrence J. Meerschaert     Vice President, Tax and Assistant Treasurer

 

15



--------------------------------------------------------------------------------

Sears Global Technologies India Private Limited Sears IT & Management Services
India Private Limited By:  

/s/ Kristine A. Shellum-Allenson

  Kristine A. Shellum-Allenson   Director

 

16



--------------------------------------------------------------------------------

Sears Home & Business Franchises, Inc. By:  

/s/ R. Christopher Granger

  R. Christopher Granger   Vice President

 

17



--------------------------------------------------------------------------------

Sears Holdings Mauritius Holding Company By:  

/s/ Kevin Allagapen

  Kevin Allagapen   Director

 

18



--------------------------------------------------------------------------------

SHC Israel Ltd. By:  

/s/ Eui Chung

  Eui Chung   Director

 

19



--------------------------------------------------------------------------------

International Sourcing & Logistics Limited Quality Assurance Laboratory Limited
Sears Holdings Global Sourcing Limited [Hong Kong] Sears Holdings Global
Sourcing Ltd. [Korea] Sears Sourcing India Private Limited By:  

/s/ Jay Richard Burdett

  Jay Richard Burdett   Director

 

20



--------------------------------------------------------------------------------

SRe Holding Corporation By:  

/s/ Robert A. Riecker

  Robert A. Riecker   Vice President

 

21



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER

THIS JOINDER (this “Joinder”), dated as of [                 , 20    ] is
delivered by [                    ] (the “Additional Subordinated Creditor”) in
connection with and pursuant to that certain Subordination Agreement dated as of
March 18, 2016 (as amended, restated supplemented or otherwise modified from
time to time, the “Subordination Agreement”), by and among Sears Holding
Corporation, the other Subordinated Creditors from time to time party thereto,
the Subordinated Debtors from time to time party thereto, and the Pension
Benefit Guaranty Corporation. Capitalized terms used herein without definition
are used as defined in the Subordination Agreement unless otherwise noted.

[The undersigned Additional Subordinated Creditor has become a member of the
Company’s Controlled Group and is executing this Joinder in accordance with
Section 3(c) of the Subordination Agreement so as to become a Subordinated
Creditor thereunder with respect to all Subordinated Debt.]1

[The undersigned Additional Subordinated Creditor has become a holder of certain
indebtedness or other obligations owed by one or more of the Subordinated
Debtors and is executing this Joinder in accordance with Section 3(d) of the
Subordination Agreement so as to become a Subordinated Creditor thereunder with
respect to all Subordinated Debt.]2

By executing and delivering this Joinder, the undersigned Additional
Subordinated Creditor hereby becomes a party to the Subordination Agreement as a
Subordinated Creditor thereunder with the same force and effect as if originally
named as a Subordinated Creditor therein and, without limiting the generality of
the foregoing, the Additional Subordinated Creditor hereby agrees that the
Subordinated Debt is and shall be subject, subordinate and rendered junior, to
the extent and in the manner set forth in the Subordination Agreement, in right
of payment, to the prior indefeasible payment in full of all Obligations now
existing or hereafter arising until the Discharge of Obligations.

The Additional Subordinated Creditor hereby agrees to be bound as a Subordinated
Creditor for all purposes of the Subordination Agreement, consents and agrees to
each provision set forth in the Subordination Agreement, and acknowledges
receipt of such Subordination Agreement.

This Joinder shall be deemed to be part of the Subordination Agreement and shall
be governed by all the terms and provisions of the Subordination Agreement,
which shall continue in full force and effect as a valid and binding agreement
of each of the undersigned enforceable against such person or entity.

[signature page follows]

 

1  Use this paragraph in the case of a new member of the Company’s Controlled
Group becoming a party to the Subordination Agreement, and delete the next
bracketed paragraph.

2  Use this paragraph in the case of a subsequent holder of Subordinated Debt
becoming a party to the Subordination Agreement, and delete the previous
bracketed paragraph.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER TO BE DULY EXECUTED
AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

ADDITIONAL SUBORDINATED CREDITOR: [                                         ]
By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

Exhibit 22

Issuer Order

[See Attached]



--------------------------------------------------------------------------------

Issuer Order

Reference is made to that certain Indenture, dated as of May 18, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Indenture”),
between KCD IP, LLC (the “Issuer”) and U.S. Bank National Association, as
trustee (the “Trustee”), pursuant to which the Issuer issued $1,800,000,000
aggregate principal amount of 6.90% KCD IP, LLC Asset-Backed Notes (the
“Notes”).

The Issuer hereby requests and instructs the Trustee to (1) refrain from
consenting to or entering into any amendments to the Indenture on or after the
date hereof without the prior, express written consent of Sandra Horwitz, in her
capacity as manager of the Issuer (as such person may be replaced in accordance
with the terms of the Issuer’s governing documents, the “Independent Manager”)
(unless refraining from such amendments would materially impair the value of the
Notes), and (2) provide the Pension Benefit Guaranty Corporation with at least 5
days prior written notice of any such amendment based on such material
impairment. This Issuer Order may not be amended or revoked by any subsequent
Issuer Order (as defined in the Indenture) unless such subsequent Issuer Order
is signed by the Independent Manager.



--------------------------------------------------------------------------------

KCD IP, LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

[Issuer Order]



--------------------------------------------------------------------------------

Exhibit 23

Agreements Limiting IP Independent Manager’s and Independent Directors’ Voting
Authority

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

Management Agreement

This Management Agreement is entered into as of March 18, 2016, by the
undersigned Person, who has been designated as Independent Manager of KCD IP,
LLC, a Delaware limited liability company (the “Company”), in accordance with
the Limited Liability Company Operating Agreement of the Company, dated as of
May 18, 2006, as it may be amended or restated from time to time (the “LLC
Agreement”).

For good and valuable consideration, each of the undersigned hereby agrees as
follows:

1. The undersigned accepts such Person’s rights and authority as Independent
Manager under the LLC Agreement and agrees to perform and discharge such
Person’s duties and obligations as Independent Manager under the LLC Agreement,
and further agrees that such rights, authorities, duties and obligations under
the LLC Agreement shall continue until such Person’s successor as Independent
Manager is designated or until such Person’s resignation or removal as
Independent Manager in accordance with the LLC Agreement. The undersigned agrees
and acknowledges that she has been designated as a “manager” of the Company
within the meaning of the Delaware Limited Liability Company Act. This
Management Agreement shall also constitute a counterpart to the LLC Agreement,
to which the undersigned hereby becomes a party.

2. So long as any Obligation is outstanding, the undersigned agrees, solely in
her capacity as a creditor of the Company on account of any indemnification or
other payment owing to the undersigned by the Company, not to acquiesce,
petition or otherwise invoke or cause the Company to invoke the process of any
court or governmental authority for the purpose of commencing or sustaining a
case against the Company under any federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Company or any substantial part of
the property of the Company, or ordering the winding up or liquidation of the
affairs of the Company.

3. THIS MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, AND ALL RIGHTS AND REMEDIES SHALL BE
GOVERNED BY SUCH LAWS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

Initially capitalized terms used and not otherwise defined herein have the
meanings set forth in the LLC Agreement.

This Management Agreement may be executed in any number of counterparts, each of
which shall be deemed an original of this Management Agreement and all of which
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Management Agreement as
of the day and year first above written.

 

/s/ Sandra E. Horwitz

Sandra E. Horwitz

[Management Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

SEARS HOLDINGS CORPORATION

March 18, 2016

CORPORATION SERVICE COMPANY

2711 Centerville Road, Suite 400

Wilmington, De 19808

Attention: Independent Director Services

 

Re: SRC DEPOSITOR CORPORATION, a Delaware corporation (“Depositor”)

Dear Sandra Horwitz:

Reference is made to (i) the Amended and Restated Certificate of Incorporation
of Depositor (the “Charter”) and (ii) the Pension Plan Protection and
Forbearance Agreement, dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the “PPPFA”), among Sears Holdings
Corporation, a Delaware corporation (the “Company”), Depositor, certain of the
Company’s other Subsidiaries and the Pension Benefit Guaranty Corporation
(“PBGC”). Capitalized terms used and not defined herein have the meanings given
to them in the PPPFA.

Pursuant to Section 9.02(e)(2) of the PPPFA, this letter agreement (this “Letter
Agreement”) confirms the limited matters on which [INDEPENDENT DIRECTOR] (the
“New Director”), in the New Director’s capacity as Independent Director (as
defined in the Charter) of Depositor, may vote in accordance with Section
3.03(c) of the PPPFA, which the parties hereto hereby agree are as follows:

1. The New Director may not vote on any matter other than the Identified
Matters.

2. “Identified Matters” shall consist solely of the following:

(a) the authorization of Depositor to enter into the PPPFA or any other
Transaction Document;

(b) the commencement of a Voluntary Bankruptcy Event, or a Transfer, Pledge, or
Distribution of all or substantially all of the assets of Depositor;

(c) any amendment to the organizational documents of Depositor, including
without limitation, Depositor’s Charter and Bylaws; and

(d) any action which, in the New Director’s reasonable judgment, may impair the
special purpose nature or the bankruptcy-remoteness of any of the Depositor or
the RE Subsidiaries in any material respect, or would otherwise be in breach of
any provision set forth in any Transaction Document.

 

1



--------------------------------------------------------------------------------

3. This Letter Agreement shall be effective only upon execution by each of the
parties hereto and may be amended, only to the extent consistent with the PPPFA
and only by a writing signed by each of the parties hereto. In the event of any
inconsistency between this Letter Agreement and the PPPFA (including, without
limitation, Sections 3.03(c) and 9.02(e)(2) thereof), the PPPFA shall govern.

4. This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of New York (excluding any conflicts-of-law rule or
principle that might refer same to the laws of another jurisdiction). Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of the United States District Court for the
Southern District of New York and any appellate courts therefrom, in any action
or proceeding arising out of or relating to this Letter Agreement, or for
recognition or enforcement of any judgment entered therein (any of the
foregoing, an “Action”), and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any Action may be heard and
determined in such trial court and any appellate court therefrom. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law or in equity. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any
Action in any court referred to above. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such Action in any such court. EACH
PARTY HERETO DOES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION. If any term or
provision of this Letter Agreement is held by a court of competent jurisdiction
or other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Letter Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

Very truly yours, SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer

 

[Signature Page to Letter Agreement (Depositor Independent Director)]



--------------------------------------------------------------------------------

Very truly yours, SEARS HOLDINGS CORPORATION By:  

 

Name:   Title:  

 

ACCEPTED AND AGREED: INDEPENDENT DIRECTOR By:  

/s/ Sandra E. Horwitz

Name:   Sandra E. Horwitz PENSION BENEFIT GUARANTY CORPORATION By:  

 

Name:   Title:  

 

[Signature Page to Letter Agreement (Depositor Independent Director)]



--------------------------------------------------------------------------------

PENSION BENEFIT GUARANTY CORPORATION By:  

/s/ Karen L. Morris

Name:   Karen L. Morris Title:   Acting CNR

 

[Signature Page to Letter Agreement (Depositor Independent Director)]



--------------------------------------------------------------------------------

EXECUTION VERSION

SEARS HOLDINGS CORPORATION

March 18, 2016

CORPORATION SERVICE COMPANY

2711 Centerville Road, Suite 400

Wilmington, De 19808

Attention: Independent Director Services

 

Re: KCD IP, LLC, a Delaware limited liability company (“KCD”)

Dear Sandra Horwitz:

Reference is made to (i) the Limited Liability Company Operating Agreement of
KCD, dated as of May 18, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Operating Agreement”), between Sears Brands, LLC, as
member, and Melissa Stark, as independent manager, and (ii) the Pension Plan
Protection and Forbearance Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “PPPFA”), among Sears
Holdings Corporation, a Delaware corporation (the “Company”), KCD, certain of
the Company’s other Subsidiaries and the Pension Benefit Guaranty Corporation
(“PBGC”). Capitalized terms used and not defined herein have the meanings given
to them in the PPPFA.

Pursuant to Section 9.02(j)(3) of the PPPFA, this letter agreement (this “Letter
Agreement”) confirms the limited matters on which [INDEPENDENT MANAGER] (the
“New Manager”), in the New Manager’s capacity as Independent Manager (as defined
in the Operating Agreement) of KCD, may vote in accordance with Section 4.02 of
the PPPFA, which the parties hereto hereby agrees are as follows:

1. Notwithstanding anything to the contrary set forth in the Operating
Agreement, the New Manager may not vote on any matter other than the Identified
Matters.

2. “Identified Matters” shall consist solely of the following:

(a) the authorization of KCD to enter into the PPPFA or any other Transaction
Document;

(b) the commencement of a Voluntary Bankruptcy Event, or a Transfer, Pledge, or
Distribution of all or substantially all of the assets of KCD;

(c) any amendment to the organizational documents of KCD, including without
limitation, the Operating Agreement; and

(d) any action which, in the New Manager’s reasonable judgment, may impair the
bankruptcy remoteness of KCD in any material respect, or would otherwise be in
violation of any provision set forth in any Transaction Document.

 

1



--------------------------------------------------------------------------------

3. This Letter Agreement shall be effective only upon execution by each of the
parties hereto and may be amended, only to the extent consistent with the PPPFA
and only by a writing signed by each of the parties hereto. In the event of any
inconsistency between this Letter Agreement and the PPPFA (including without
limitation, Sections 4.02 and 9.02(j)(3) thereof), the PPPFA shall govern.

4. This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of New York (excluding any conflicts-of-law rule or
principle that might refer same to the laws of another jurisdiction). Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of the United States District Court for the
Southern District of New York and any appellate courts therefrom, in any action
or proceeding arising out of or relating to this Letter Agreement, or for
recognition or enforcement of any judgment entered therein (any of the
foregoing, an “Action”), and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any Action may be heard and
determined in such trial court and any appellate court therefrom. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law or in equity. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any
Action in any court referred to above. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such Action in any such court. EACH
PARTY HERETO DOES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION. If any term or
provision of this Letter Agreement is held by a court of competent jurisdiction
or other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Letter Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

Very truly yours, SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer

 

[Signature Page to Letter Agreement (IP Independent Manager)]



--------------------------------------------------------------------------------

Very truly yours, SEARS HOLDINGS CORPORATION By:  

 

Name:   Title:  

 

ACCEPTED AND AGREED: INDEPENDENT MANAGER By:  

/s/ Sandra E. Horwitz

Name:   Sandra E. Horwitz PENSION BENEFIT GUARANTY CORPORATION By:  

 

Name:   Title:  

 

[Signature Page to Letter Agreement (IP Independent Manager)]



--------------------------------------------------------------------------------

PENSION BENEFIT GUARANTY CORPORATION By:  

/s/ Karen L. Morris

Name:   Karen L. Morris Title:   Acting CNR

 

[Signature Page to Letter Agreement (IP Independent Manager)]



--------------------------------------------------------------------------------

EXECUTION VERSION

SEARS HOLDINGS CORPORATION

March 18, 2016

CORPORATION SERVICE COMPANY

2711 Centerville Road, Suite 400

Wilmington, De 19808

Attention: Independent Director Services

 

Re: SRC O.P. CORPORATION, a Delaware corporation (“SRC”)

Dear Sandra Horwitz:

Reference is made to (i) the Amended and Restated Certificate of Incorporation
of SRC (the “Charter”) and (ii) the Pension Plan Protection and Forbearance
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “PPPFA”), among Sears Holdings Corporation, a
Delaware corporation (the “Company”), SRC, certain of the Company’s other
Subsidiaries and the Pension Benefit Guaranty Corporation (“PBGC”). Capitalized
terms used and not defined herein have the meanings given to them in the PPPFA.

Pursuant to Section 9.02(e)(2) of the PPPFA, this letter agreement (this “Letter
Agreement”) confirms the limited matters on which [INDEPENDENT DIRECTOR] (the
“New Director”), in the New Director’s capacity as Independent Director (as
defined in the Charter) of SRC, may vote in accordance with Section 3.03(c) of
the PPPFA, which the parties hereto hereby agrees are as follows:

1. The New Director may not vote on any matter other than the Identified
Matters.

2. “Identified Matters” shall consist solely of the following:

(a) the authorization of SRC to enter into the PPPFA or any other Transaction
Document;

(b) the commencement of a Voluntary Bankruptcy Event, or a Transfer, Pledge, or
Distribution of all or substantially all of the assets of SRC;

(c) any amendment to the organizational documents of SRC, including without
limitation, SRC’s Charter and Bylaws; and

(d) any action which, in the New Director’s reasonable judgment, may impair the
special purpose nature or the bankruptcy-remoteness of any of SRC, the
Depositor, or the other RE Subsidiaries in any material respect, or would
otherwise be in breach of any provision set forth in any Transaction Document.

 

1



--------------------------------------------------------------------------------

3. This Letter Agreement shall be effective only upon execution by each of the
parties hereto and may be amended, only to the extent consistent with the PPPFA
and only by a writing signed by each of the parties hereto. In the event of any
inconsistency between this Letter Agreement and the PPPFA (including without
limitation, Section 3.03(c) and 9.02(e)(2) thereof), the PPPFA shall govern.

4. This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of New York (excluding any conflicts-of-law rule or
principle that might refer same to the laws of another jurisdiction). Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of the United States District Court for the
Southern District of New York and any appellate courts therefrom, in any action
or proceeding arising out of or relating to this Letter Agreement, or for
recognition or enforcement of any judgment entered therein (any of the
foregoing, an “Action”), and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any Action may be heard and
determined in such trial court and any appellate court therefrom. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law or in equity. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any
Action in any court referred to above. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such Action in any such court. EACH
PARTY HERETO DOES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION. If any term or
provision of this Letter Agreement is held by a court of competent jurisdiction
or other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Letter Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

Very truly yours, SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer

 

[Signature Page to Letter Agreement (SRC OP Independent Director)]



--------------------------------------------------------------------------------

Very truly yours, SEARS HOLDINGS CORPORATION By:  

 

Name:   Title:  

 

ACCEPTED AND AGREED: INDEPENDENT DIRECTOR By:  

/s/ Sandra E. Horwitz

Name:   Sandra E. Horwitz PENSION BENEFIT GUARANTY CORPORATION By:  

 

Name:   Title:  

 

[Signature Page to Letter Agreement (SRC Independent Director)]



--------------------------------------------------------------------------------

PENSION BENEFIT GUARANTY CORPORATION By:  

/s/ Karen L. Morris

Name:   Karen L. Morris Title:   Acting CNR

 

[Signature Page to Letter Agreement (SRC OP Independent Director)]



--------------------------------------------------------------------------------

EXECUTION VERSION

SERVICE AGREEMENT

This Service Agreement (“Agreement”) is effective as of March 18, 2016 (the
“Effective Date”) by and between SRC Depositor Corporation (the “Company”), a
Delaware corporation, and Corporation Service Company, a Delaware corporation
(“CSC”).

WHEREAS, reference is made to is made to the Pension Plan Protection and
Forbearance Agreement, dated as of March 18, 2016 by and between Sears Holdings
Corporation, the Company, SRC O.P. Corporation, Sears Real Estate (TX), LP, SRC
Real Estate Holdings (TX), LP, SRC Facilities Statutory Trust No. 2003-A, Sears,
Roebuck and Co., KCD IP, LLC, and Sears Brands, LLC and Pension Benefit Guaranty
Corporation (“PBGC”) (as amended, restated, supplemented or otherwise modified
from time to time, the “PPPFA”);

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and the mutual benefits hereby provided, the parties hereto hereby
agree as follows:

 

  1. The Company hereby retains CSC to identify the individual (listed on
Exhibit A to this Agreement), (the “Independent Director”) to serve as an
Independent Director of the Company. A copy of the Company’s articles of
incorporation and bylaws (“Organizational Documents”) shall be provided to CSC
prior to execution of this Agreement. The Independent Director shall be an
employee of CSC.

 

  2. In the event an Independent Director is at any time unable to serve the
Company in such capacity, including if such Independent Director shall have
ceased to be an employee of CSC for any reason, CSC shall identify a substitute
Independent Director set forth on Exhibit 17 to the PPPFA or otherwise expressly
approved in advance in writing by PBGC, subject to the terms and conditions of
this Agreement, whose appointment shall become effective upon notice to, and
acceptance of the substitute independent director by, the Company. It is
expressly understood by the Company that neither Independent Director nor any
other employee of CSC shall serve as an officer of the Company. It is an ongoing
condition to the continued performance of CSC’s duties under this Agreement that
the Company promptly shall (i) take all appropriate actions under its
Organizational Documents to duly appoint the Independent Director, and (ii)
provide Independent Director any other documents, information or advice
reasonably requested by Independent Director with respect to matters as to which
Independent Director is permitted to vote.

 

  3. The Company shall pay CSC a non-refundable annual base fee of $2,500.00 per
year, which is payable in advance (the “Annual Fee”).

 

  4. To the extent required by the Organizational Documents, the Company shall
promptly reimburse the Independent Director for any expense incurred relating to
the services of Independent Director.

 

  5.

In the event that the Company provides directors’ and officers’ liability
insurance to any of the directors or officers of the Company, then the Company
agrees to provide at its own expense directors’ and officers’ liability
insurance covering Independent Director, or any substitute Independent Director,
as provided for in Section 2 of this Agreement, in an



--------------------------------------------------------------------------------

  amount and on terms no less favorable than that which is provided to the other
directors and officers of the Company, and, upon request, deliver a certificate
to CSC evidencing such coverage. The Company shall notify CSC of the existence
of and any termination, cancellation or material adverse changes to such
insurance coverage.

 

  6. To the extent required by the Organizational Documents, the Company shall
indemnify, defend and hold harmless the Independent Director. The Company, on
its own behalf and on behalf of its affiliates, agrees (i) not to file any
complaint, proceeding, lawsuit, or other legal or equitable action against CSC,
its affiliated companies, and all of such companies’ current and former
employees, agents, officers and managers (other than the Independent Director)
(each, a “Covered Person”), based upon or arising out of any of the services
provided by the Independent Director, and (ii) that, notwithstanding any
provision in the Organizational Documents to the contrary, a Covered Person
shall not have any liability for any act or omission taken or omitted by the
Independent Director arising from or related to the Independent Director’s
service to the Company, and a Covered Person shall not be liable for
consequential, punitive or exemplary damages or for any claims by third parties.

 

  7. This Agreement shall be in full force and effect from the Effective Date
until it is terminated by the parties in accordance herewith. This Agreement may
be terminated (i) by either party upon thirty (30) days prior written notice of
termination to the other party and PBGC, or (ii) by CSC immediately upon written
notice to the Company and PBGC if Independent Director and/or CSC reasonably
determines that the Company has failed to comply with any of its obligations
under this Agreement, at which time the Independent Director shall no longer
have any obligations to the Company. Notwithstanding anything in this Agreement
to the contrary, Section 3, Section 4, Section 6, Section 7, Section 9, Section
10 and Section 11 of this Agreement shall survive termination of this Agreement.

 

  8. The Company represents and warrants that (i) it has the right, power, and
authority to enter into and to perform its obligations under this Agreement;
(ii) the execution, delivery and performance by it of this Agreement have been
duly authorized by all necessary corporate action on its part; and (iii) this
Agreement constitutes its legal, valid, and binding obligation, enforceable
against it in accordance with its terms.

 

  9. All notices, requests and consents required or permitted under this
Agreement shall be in writing and delivered personally or sent by certified,
registered or overnight mail or by facsimile or email to the applicable party at
the following address (or at such other address as shall be given to the other
party in writing):

 

To the Company:    SRC Depositor Corporation    c/o Sears Holdings Corporation
   3333 Beverly Road, B6-237B    Hoffman Estates, IL 60179    Attention:
Jonathan C. Babb, Vice President & Deputy General Counsel    Facsimile: (847)
747-1610    Email: jonathan.babb@searshc.com

 

2



--------------------------------------------------------------------------------

To PBGC:    Pension Benefit Guaranty Corporation    Director, Corporate
Financing and Restructuring Department    1200 K Street, N.W., Suite 270   
Washington, DC 20005-4026    Facsimile: (202) 842-2643 With a copy (which shall
not constitute notice) to:    Pension Benefit Guaranty Corporation    Chief
Counsel, Office of the Chief Counsel    1200 K Street, N.W., Suite 300   
Washington, DC 20005-4026    Facsimile: (202) 326-4112 To CSC or Independent
Director:    Corporation Service Company    2711 Centerville Road, Suite 400   
Wilmington, Delaware 19808    Attention: Independent Director Services   
Facsimile: (302) 636-5454    E-mail: IDService@cscinfo.com

 

  10. This Agreement and the rights and duties of the parties hereto shall be
governed by the laws of the State of New York (without regard to principles of
conflicts of law). The parties to this Agreement consent to personal
jurisdiction in the State of New York for any dispute or claim arising out of or
relating to this Agreement and agree that any such dispute or claim shall be
submitted exclusively to any federal or state court within the State of New York
having jurisdiction over the dispute.

 

  11. Except as otherwise provided herein, this Agreement and the Organizational
Documents represent the entire understanding of the parties with respect to the
specific subject matter thereof and supersede all previous understandings,
written or oral, among the parties with respect to such subject matter. This
Agreement may be signed in more than one counterpart, each of which shall be
binding and all of which taken together shall be one and the same agreement. No
amendments, additions or modifications from the terms and conditions of this
Agreement shall be binding upon any party hereto unless agreed to in writing by
such party. The waiver by any party of the breach of any provision of this
Agreement shall not operate as or be construed as a waiver of any subsequent
breach thereof. No party may assign its rights and obligations under this
Agreement without the prior written consent of the other party. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs, executors and assigns. The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) are
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable in any respect, and the validity and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired and shall remain enforceable to the fullest extent
permitted by law.

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as the date first above written.

 

CORPORATION SERVICE COMPANY By:  

/s/ Michelle A. Dreyer

Name:   Michelle A. Dreyer Title:   Authorized Signatory SRC DEPOSITOR
CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as the date first above written.

 

CORPORATION SERVICE COMPANY By:  

 

Name:   Title:   SRC DEPOSITOR CORPORATION By:  

/s/ DEANN M. BOGNER

Name:   DEANN M. BOGNER Title:   ASSISTANT SECRETARY

 

[Retention Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

The undersigned hereby joins in the execution of the Service Agreement dated
effective as of March 17, 2016 (the “Agreement”) between SRC Depositor
Corporation (the “Company”) and Corporation Service Company, to which this
exhibit is attached for the limited purpose of (i) accepting his or her
appointment as an Independent Director of the Company, and (ii) accepting and
agreeing to be bound by all of the terms and provisions of the Agreement
applicable to the undersigned as Independent Director.

 

Date:     March 17, 2016    

/s/ Sandra E. Horwitz

    Name:   Sandra E. Horwitz

 

A-1



--------------------------------------------------------------------------------

EXECUTION VERSION

SERVICE AGREEMENT

This Service Agreement (“Agreement”) is effective as of March 18, 2016 (the
“Effective Date”) by and between SRC O.P. Corporation (the “Company”), a
Delaware corporation, and Corporation Service Company, a Delaware corporation
(“CSC”).

WHEREAS, reference is made to is made to the Pension Plan Protection and
Forbearance Agreement, dated as of March 18, 2016, by and between Sears Holdings
Corporation, SRC Depositor Corporation, the Company, Sears Real Estate (TX), LP,
SRC Real Estate Holdings (TX), LP, SRC Facilities Statutory Trust No. 2003-A,
Sears, Roebuck and Co., KCD IP, LLC, and Sears Brands, LLC and Pension Benefit
Guaranty Corporation (“PBGC”) (as amended, restated, supplemented or otherwise
modified from time to time, the “PPPFA”);

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and the mutual benefits hereby provided, the parties hereto hereby
agree as follows:

 

  1. The Company hereby retains CSC to identify the individual (listed on
Exhibit A to this Agreement), (the “Independent Director”) to serve as an
Independent Director of the Company. A copy of the Company’s articles of
incorporation and bylaws (“Organizational Documents”) shall be provided to CSC
prior to execution of this Agreement. The Independent Director shall be an
employee of CSC.

 

  2. In the event an Independent Director is at any time unable to serve the
Company in such capacity, including if such Independent Director shall have
ceased to be an employee of CSC for any reason, CSC shall identify a substitute
Independent Director set forth on Exhibit 17 to the PPPFA or otherwise expressly
approved in advance in writing by PBGC, subject to the terms and conditions of
this Agreement, whose appointment shall become effective upon notice to, and
acceptance of the substitute independent director by, the Company. It is
expressly understood by the Company that neither Independent Director nor any
other employee of CSC shall serve as an officer of the Company. It is an ongoing
condition to the continued performance of CSC’s duties under this Agreement that
the Company promptly shall (i) take all appropriate actions under its
Organizational Documents to duly appoint the Independent Director, and (ii)
provide Independent Director any other documents, information or advice
reasonably requested by Independent Director with respect to matters as to which
Independent Director is permitted to vote.

 

  3. The Company shall pay CSC a non-refundable annual base fee of $2,500.00 per
year, which is payable in advance (the “Annual Fee”).

 

  4. To the extent required by the Organizational Documents, the Company shall
promptly reimburse the Independent Director for any expense incurred relating to
the services of Independent Director.

 

  5.

In the event that the Company provides directors’ and officers’ liability
insurance to any of the directors or officers of the Company, then the Company
agrees to provide at its own expense directors’ and officers’ liability
insurance covering Independent Director, or any substitute Independent Director,
as provided for in Section 2 of this Agreement, in an



--------------------------------------------------------------------------------

  amount and on terms no less favorable than that which is provided to the other
directors and officers of the Company, and, upon request, deliver a certificate
to CSC evidencing such coverage. The Company shall notify CSC of the existence
of and any termination, cancellation or material adverse changes to such
insurance coverage.

 

  6. To the extent required by the Organizational Documents, the Company shall
indemnify, defend and hold harmless the Independent Director. The Company, on
its own behalf and on behalf of its affiliates, agrees (i) not to file any
complaint, proceeding, lawsuit, or other legal or equitable action against CSC,
its affiliated companies, and all of such companies’ current and former
employees, agents, officers and managers (other than the Independent Director)
(each, a “Covered Person”), based upon or arising out of any of the services
provided by the Independent Director, and (ii) that, notwithstanding any
provision in the Organizational Documents to the contrary, a Covered Person
shall not have any liability for any act or omission taken or omitted by the
Independent Director arising from or related to the Independent Director’s
service to the Company, and a Covered Person shall not be liable for
consequential, punitive or exemplary damages or for any claims by third parties.

 

  7. This Agreement shall be in full force and effect from the Effective Date
until it is terminated by the parties in accordance herewith. This Agreement may
be terminated (i) by either party upon thirty (30) days prior written notice of
termination to the other party and PBGC, or (ii) by CSC immediately upon written
notice to the Company and PBGC if Independent Director and/or CSC reasonably
determines that the Company has failed to comply with any of its obligations
under this Agreement, at which time the Independent Director shall no longer
have any obligations to the Company. Notwithstanding anything in this Agreement
to the contrary, Section 3, Section 4, Section 6, Section 7, Section 9, Section
10 and Section 11 of this Agreement shall survive termination of this Agreement.

 

  8. The Company represents and warrants that (i) it has the right, power, and
authority to enter into and to perform its obligations under this Agreement;
(ii) the execution, delivery and performance by it of this Agreement have been
duly authorized by all necessary corporate action on its part; and (iii) this
Agreement constitutes its legal, valid, and binding obligation, enforceable
against it in accordance with its terms.

 

  9. All notices, requests and consents required or permitted under this
Agreement shall be in writing and delivered personally or sent by certified,
registered or overnight mail or by facsimile or email to the applicable party at
the following address (or at such other address as shall be given to the other
party in writing):

 

To the Company:    SRC O.P. Corporation    c/o Sears Holdings Corporation   
3333 Beverly Road, B6-237B    Hoffman Estates, IL 60179    Attention: Jonathan
C. Babb, Vice President & Deputy General Counsel    Facsimile: (847) 747-1610   
Email: jonathan.babb@searshc.com

 

2



--------------------------------------------------------------------------------

To PBGC:    Pension Benefit Guaranty Corporation    Director, Corporate
Financing and Restructuring Department    1200 K Street, N.W., Suite 270   
Washington, DC 20005-4026    Facsimile: (202) 842-2643 With a copy (which shall
not constitute notice) to:    Pension Benefit Guaranty Corporation    Chief
Counsel, Office of the Chief Counsel    1200 K Street, N.W., Suite 300   
Washington, DC 20005-4026    Facsimile: (202) 326-4112 To CSC or Independent
Director:    Corporation Service Company    2711 Centerville Road, Suite 400   
Wilmington, Delaware 19808    Attention: Independent Director Services   
Facsimile: (302) 636-5454    E-mail: IDService@cscinfo.com

 

  10. This Agreement and the rights and duties of the parties hereto shall be
governed by the laws of the State of New York (without regard to principles of
conflicts of law). The parties to this Agreement consent to personal
jurisdiction in the State of New York for any dispute or claim arising out of or
relating to this Agreement and agree that any such dispute or claim shall be
submitted exclusively to any federal or state court within the State of New York
having jurisdiction over the dispute.

 

  11. Except as otherwise provided herein, this Agreement and the Organizational
Documents represent the entire understanding of the parties with respect to the
specific subject matter thereof and supersede all previous understandings,
written or oral, among the parties with respect to such subject matter. This
Agreement may be signed in more than one counterpart, each of which shall be
binding and all of which taken together shall be one and the same agreement. No
amendments, additions or modifications from the terms and conditions of this
Agreement shall be binding upon any party hereto unless agreed to in writing by
such party. The waiver by any party of the breach of any provision of this
Agreement shall not operate as or be construed as a waiver of any subsequent
breach thereof. No party may assign its rights and obligations under this
Agreement without the prior written consent of the other party. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs, executors and assigns. The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) are
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable in any respect, and the validity and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired and shall remain enforceable to the fullest extent
permitted by law.

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as the date first above written.

 

CORPORATION SERVICE COMPANY By:  

/s/ Michelle A. Dreyer

Name:   Michelle A. Dreyer Title:   Authorized Signatory SRC O.P. CORPORATION
By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as the date first above written.

 

CORPORATION SERVICE COMPANY By:  

 

Name:   Title:   SRC O.P. CORPORATION By:  

/s/ DEANN M. BOGNER

Name:   DEANN M. BOGNER Title:   ASSISTANT SECRETARY

[Retention Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

The undersigned hereby joins in the execution of the Service Agreement dated
effective as of March 17, 2016 (the “Agreement”) between SRC O.P. Corporation
(the “Company”) and Corporation Service Company, to which this exhibit is
attached for the limited purpose of (i) accepting his or her appointment as an
Independent Director of the Company, and (ii) accepting and agreeing to be bound
by all of the terms and provisions of the Agreement applicable to the
undersigned as Independent Director.

 

Date:     March 17, 2016    

/s/ Sandra E. Horwitz

    Name:   Sandra E. Horwitz

 

A-1



--------------------------------------------------------------------------------

EXECUTION VERSION

SERVICE AGREEMENT

This Service Agreement (“Agreement”) is effective as of March 18, 2016 (the
“Effective Date”) by and between KCD IP, LLC (the “Company”), a Delaware limited
liability company, and Corporation Service Company, a Delaware corporation
(“CSC”).

WHEREAS, reference is made to is made to the Pension Plan Protection and
Forbearance Agreement, dated as of March 18, 2016 by and between Sears Holdings
Corporation, SRC Depositor Corporation, SRC O.P. Corporation, Sears Real Estate
(TX), LP, SRC Real Estate Holdings (TX), LP, SRC Facilities Statutory Trust No.
2003-A, Sears, Roebuck and Co., the Company, and Sears Brands, LLC and Pension
Benefit Guaranty Corporation (“PBGC”) (as amended, restated, supplemented or
otherwise modified from time to time, the “PPPFA”);

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and the mutual benefits hereby provided, the parties hereto hereby
agree as follows:

 

1. The Company hereby retains CSC to identify the individual (listed on Exhibit
A to this Agreement), (the “Independent Manager”) to serve as an Independent
Manager of the Company (or in such similar capacity as specified in the
Company’s operating agreement (the “Operating Agreement”)). A copy of the
Operating Agreement shall be provided to CSC prior to execution of this
Agreement. The Independent Manager shall be an employee of CSC. Notwithstanding
any duty, power or authority granted to the Independent Manager by the Operating
Agreement, the Independent Manager shall have no duty to participate in, vote
on, consent to, approve or otherwise take action with respect to any matter
regarding the Company other than those matters set forth in the letter agreement
attached hereto as Exhibit B.

 

2. In the event an Independent Manager is at any time unable to serve the
Company in such capacity, including if such Independent Manager shall have
ceased to be an employee of CSC for any reason, CSC shall identify a substitute
Independent Manager set forth on Exhibit 17 to the PPPFA or otherwise expressly
approved in advance in writing by PBGC, subject to the terms and conditions of
this Agreement, whose appointment shall become effective upon notice to, and
acceptance of the substitute independent manager by, the Company. It is
expressly understood by the Company that neither Independent Manager nor any
other employee of CSC shall serve as an officer of the Company. It is an ongoing
condition to the continued performance of CSC’s duties under this Agreement that
the Company promptly shall (i) take all appropriate actions under its Operating
Agreement to duly appoint the Independent Manager, and (ii) provide Independent
Manager any other documents, information or advice reasonably requested by
Independent Manager with respect to matters as to which Independent Manager is
permitted to vote.

 

3. The Company shall pay CSC a non-refundable annual base fee of $2,500.00 per
year, which is payable in advance (the “Annual Fee”).



--------------------------------------------------------------------------------

4. To the extent required by the Operating Agreement, the Company shall promptly
reimburse the Independent Manager for any expense incurred relating to the
services of Independent Manager.

 

5. In the event that the Company provides directors’ and officers’ liability
insurance to any of the managers or officers of the Company, then the Company
agrees to provide at its own expense directors’ and officers’ liability
insurance covering Independent Manager, or any substitute Independent Manager,
as provided for in Section 2 of this Agreement, in an amount and on terms no
less favorable than that which is provided to the other managers and officers of
the Company, and, upon request, deliver a certificate to CSC evidencing such
coverage. The Company shall notify CSC of the existence of and any termination,
cancellation or material adverse changes to such insurance coverage.

 

6. To the extent required by the Operating Agreement, the Company shall
indemnify, defend and hold harmless the Independent Manager. The Company, on its
own behalf and on behalf of its affiliates, agrees (i) not to file any
complaint, proceeding, lawsuit, or other legal or equitable action against CSC,
its affiliated companies, and all of such companies’ current and former
employees, agents, officers and managers (other than the Independent Manager)
(each, a “Covered Person”), based upon or arising out of any of the services
provided by the Independent Manager, and (ii) that, notwithstanding any
provision in the Operating Agreement to the contrary, a Covered Person shall not
have any liability for any act or omission taken or omitted by the Independent
Manager arising from or related to the Independent Manager’s service to the
Company, and a Covered Person shall not be liable for consequential, punitive or
exemplary damages or for any claims by third parties.

 

7. This Agreement shall be in full force and effect from the Effective Date
until it is terminated by the parties in accordance herewith. This Agreement may
be terminated (i) by either party upon thirty (30) days prior written notice of
termination to the other party and PBGC, or (ii) by CSC immediately upon written
notice to the Company and PBGC if Independent Manager and/or CSC reasonably
determines that the Company has failed to comply with any of its obligations
under this Agreement, at which time the Independent Manager shall no longer have
any obligations to the Company. Notwithstanding anything in this Agreement to
the contrary, Section 3, Section 4, Section 6, Section 7, Section 9, Section 10
and Section 11 of this Agreement shall survive termination of this Agreement.

 

8. The Company represents and warrants that (i) it has the right, power, and
authority to enter into and to perform its obligations under this Agreement;
(ii) the execution, delivery and performance by it of this Agreement have been
duly authorized by all necessary corporate action on its part; and (iii) this
Agreement constitutes its legal, valid, and binding obligation, enforceable
against it in accordance with its terms.

 

2



--------------------------------------------------------------------------------

9. All notices, requests and consents required or permitted under this Agreement
shall be in writing and delivered personally or sent by certified, registered or
overnight mail or by facsimile or email to the applicable party at the following
address (or at such other address as shall be given to the other party in
writing):

 

To the Company:    KCD IP, LLC    c/o Sears Holdings Corporation    3333 Beverly
Road, B6-237B    Hoffman Estates, IL 60179    Attention: Jonathan C. Babb, Vice
President & Deputy General Counsel    Facsimile: (847) 747-1610    Email:
jonathan.babb@searshc.com To PBGC:    Pension Benefit Guaranty Corporation   
Director, Corporate Financing and Restructuring Department    1200 K Street,
N.W., Suite 270    Washington, DC 20005-4026    Facsimile: (202) 842-2643 With a
copy (which shall not constitute notice) to:    Pension Benefit Guaranty
Corporation    Chief Counsel, Office of the Chief Counsel    1200 K Street,
N.W., Suite 300    Washington, DC 20005-4026    Facsimile: (202) 326-4112 To CSC
or Independent Manager:    Corporation Service Company    2711 Centerville Road,
Suite 400    Wilmington, Delaware 19808    Attention: Independent Director
Services    Facsimile: (302) 636-5454    Email: IDService@cscglobal.com

 

10. This Agreement and the rights and duties of the parties hereto shall be
governed by the laws of the State of New York (without regard to principles of
conflicts of law). The parties to this Agreement consent to personal
jurisdiction in the State of New York for any dispute or claim arising out of or
relating to this Agreement and agree that any such dispute or claim shall be
submitted exclusively to any federal or state court within the State of New York
having jurisdiction over the dispute.

 

11.

Except as otherwise provided herein, this Agreement and the Operating Agreement
represent the entire understanding of the parties with respect to the specific
subject matter thereof and supersede all previous understandings, written or
oral, among the parties with respect to such subject matter. This Agreement may
be signed in more than one counterpart, each of which shall be binding and all
of which taken together shall be one and the same agreement. No amendments,
additions or modifications from the terms and conditions of this Agreement shall
be binding upon any party hereto unless agreed to in writing by such party. The
waiver by any party of the breach of any provision of this Agreement shall not
operate as or be construed as a waiver of any subsequent breach

 

3



--------------------------------------------------------------------------------

  thereof. No party may assign its rights and obligations under this Agreement
without the prior written consent of the other party. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, heirs, executors and assigns. The provisions of this Agreement shall
be severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable in any
respect, and the validity and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired and shall remain enforceable to the fullest extent permitted by law.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as the date first above written.

 

CORPORATION SERVICE COMPANY By:  

/s/ Michelle A. Dreyer

Name:   Michelle A. Dreyer Title:   Authorized Signatory KCD IP, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as the date first above written.

 

CORPORATION SERVICE COMPANY By:  

 

Name:   Title:   KCD IP, LLC By:  

/s/ DEANN M. BOGNER

Name:   DEANN M. BOGNER Title:   ASSISTANT SECRETARY

 

[Retention Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

The undersigned hereby joins in the execution of the Service Agreement dated
effective as of March 17, 2016 (the “Agreement”) between KCD IP, LLC (the
“Company”) and Corporation Service Company, to which this exhibit is attached
for the limited purpose of (i) accepting his or her appointment as an
Independent Manager of the Company, and (ii) accepting and agreeing to be bound
by all of the terms and provisions of the Agreement applicable to the
undersigned as Independent Manager.

 

Date:       March 17, 2016    

/s/ Sandra E. Horwitz

    Name:   Sandra E. Horwitz

 

A-1



--------------------------------------------------------------------------------

Exhibit 24

REMIC Transactional Document Waivers

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

FIRST AMENDMENT TO THE

MASTER LEASE AGREEMENT

THIS FIRST AMENDMENT TO THE MASTER LEASE AGREEMENT, made and entered as of March
18, 2016 (this “Amendment”), between (a) (i) in the case of any Site located in
the State of Maryland, as to matters relating to the Site or the Site Lease, SRC
O.P. CORPORATION, a Delaware corporation and as to matters relating to the
related Mortgage Note, SRC Facilities Statutory Trust No. 2003-A, a Delaware
statutory trust, acting on behalf of the applicable SUBI Portfolio; (ii) in the
case of any Site located in the State of Texas, SRC REAL ESTATE (TX), LP, a
Delaware limited partnership; or (iii) in the case of any other Site, SRC
Facilities Statutory Trust No. 2003-A, a Delaware statutory trust, acting on
behalf of the applicable SUBI Portfolio, in each case as lessor (each, as
applicable, the “Lessor”), (b) SEARS, ROEBUCK AND CO., as lessee (the “Lessee”)
and as document custodian, master servicer and special servicer (the
“Servicer”), and (c) SRC DEPOSITOR CORPORATION, a Delaware corporation (the
“Depositor” and, together with each Lessor, the Lessee and the Servicer, the
“Parties”). Capitalized terms used but not defined herein have the meanings
provided in the Agreement (as defined below).

WHEREAS, each Lessor and the Lessee entered into that certain Master Lease
Agreement, dated as of November 24, 2003 (as may be further amended,
supplemented, modified or restated from time to time, the “Agreement”);

WHEREAS, pursuant to Section 22(a) of the Agreement, the parties hereto desire
to amend the Agreement;

WHEREAS, the Parties entered into various other Operative Documents pursuant to
which each of the Sites was contributed to the applicable Lessee and certain
Mortgage Loans, secured by certain Mortgages, were made to the applicable
Lessor;

WHEREAS, pursuant to a Pooling and Servicing Agreement, dated as of November 24,
2003 (the “PSA”), between the Depositor, the Servicer and Wells Fargo Bank, N.A.
(formerly known as Wells Fargo Bank Minnesota, N.A.), the Mortgage Loans were
contributed to a trust and such trust issued Certificates (as defined in the
PSA) backed by the Mortgage Loans, which Certificates are held by the Depositor;

WHEREAS, pursuant to the terms of the PSA, the Servicer is permitted to consent
to waivers of the terms of the Mortgage Loans;

WHEREAS, Sears Holdings Corporation, a Delaware corporation (the “Parent”), the
Parties, certain other subsidiaries of the Parent and the Pension Benefit
Guaranty Corporation have entered into a Pension Plan Protection and Forbearance
Agreement, dated as of the date hereof (the “PPPFA”);

WHEREAS, certain of the transactions contemplated by the PPPFA and the other
Transaction Documents (as defined in the PPPFA) constitute defaults under
certain of the Operative Documents and/or the PSA (the “Transaction Defaults”);
and



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions set forth herein, each of the
Parties has agreed to waive the Transaction Defaults.

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

Section 1. Substitution.

The last sentence of Section 14(d) of the Agreement is hereby amended by adding
the following phrase:

“provided, however, that Lessee shall have until the date that is 120 days
following the date of the applicable substitution in order to deliver the
following with respect to each Substitute Site: (i) a survey and title policies
(owner’s and mortgagee’s) (ii) environmental reports and reliance letters; and
(iii) UCC, tax lien and judgment searches; provided further that the aggregate
value (determined, with respect to each property, by reference to an appraisal
effective on or about the date of the applicable substitution) of the properties
for which the items set forth in the immediately preceding proviso have not been
delivered shall not at any time exceed $50,000,000;

Section 2. Lessee’s Grants and Releases of Easements.

The first sentence of Section 14(f) of the Agreement is hereby amended by adding
the following phrase:

“provided, further, that Lessee shall not be required to deliver the foregoing
certification with respect to amendments to reciprocal easement agreements,
declarations, supplemental agreements, and other similar agreements (each, as
applicable, the “REA Agreement”), so long as the applicable amendment does not
modify the burdens or benefits under such REA Agreement with respect to the
applicable Site or otherwise increase the obligations or decrease the rights of
the Lessor or the Lessee under such REA Agreement.”

Section 3. Waiver.

(a) The Parties acknowledge and agree that the Transaction Defaults, with the
giving of notice and/or the passage of time, could constitute defaults under
some or all of the Operative Documents and/or the PSA. Subject to the
satisfaction of the conditions set forth in Section 3(b) hereof, each Party
hereby agrees to waive the Transaction Defaults.

(b) Lessee agrees to indemnify, defend and hold harmless each of the other
Parties from any third party liabilities, demands, actions, causes of action,
suits, claims, losses, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees, court costs and litigation expenses)
suffered or incurred by any of the Lessors as a result of or in connection with
any of the Transaction Defaults set forth herein.

(c) The Parties agree that the limited waiver set forth in this Agreement shall
be limited precisely as written to the Transaction Defaults set forth
herein. Except as expressly set forth in this Section 3, the limited waiver set
forth in this Section 3 shall not be deemed to be a consent to any amendment,
waiver, or modification of any other term or condition of the Agreement, any of
the other Operative Documents or the PSA.

 

2



--------------------------------------------------------------------------------

Section 4. Agreement in Full Force and Effect as Amended.

Except as specifically amended hereby, the Agreement, the other Operative
Documents and the PSA shall remain in full force and effect. All references to
the Agreement, the other Operative Documents and/or the PSA shall be deemed to
mean the Agreement, the other Operative Documents and/or the PSA as modified
hereby. The parties hereto agree to be bound, to the extent applicable by the
terms and conditions of the Agreement, the other Operative Documents and the PSA
as amended by this Amendment, as though such terms and conditions were set forth
herein.

Section 5. Conditions Precedent.

The Security Trustee acknowledges and consents to the terms of this Amendment.
This Amendment shall not be effective until having been duly executed by, and
delivered to, the parties hereto, with the Acknowledgement and Consent fully
executed.

Section 6. Capacity of Trustee.

It is expressly understood and agreed by the parties hereto that (a) this
Amendment is executed and delivered by U.S. Bank Trust National Association, not
individually or personally but solely as trustee of the Trust, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of any
Lessor is made and intended not as personal representations, undertakings and
agreements by U.S. Bank Trust National Association but is made and intended for
the purpose of binding only such Lessor, (c) nothing herein contained shall be
construed as creating any liability on U.S. Bank Trust National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto, (d) U.S. Bank Trust National Association has made no
investigation as to the accuracy or completeness of any representations and
warranties made by any Lessor in this Amendment and (e) under no circumstances
shall U.S. Bank Trust National Association be personally liable for the payment
of any indebtedness or expenses of any Lessor or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by any Lessor under this Amendment or any other related document.

Section 7. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts, and by the
different Parties on the same or separate counterparts, each of which shall be
deemed to be an original instrument but all of which together shall constitute
one and the same agreement. Each of the Parties agrees that a signature
transmitted to the other Parties or their respective counsel by facsimile
transmission or by “.PDF” shall be as effective to bind the Party whose
signature was transmitted as a duly executed and delivered original.

 

3



--------------------------------------------------------------------------------

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) Each provision of this Amendment shall be severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Lessor and the Lessee have caused this Amendment to be
duly executed by their respective officers all as of the day and year first
above written.

 

LESSORS: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust
with series By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as trustee   By:  

/s/ JOSE A. GALARZA

  Name:   JOSE A. GALARZA   Title:   VICE PRESIDENT SRC REAL ESTATE (TX), LP, a
Delaware limited partnership By:   SRC REAL ESTATE HOLDINGS (TX), LLC, a
Delaware limited liability company, its general partner   By:   SRC FACILITIES
STATUTORY TRUST NO. 2003-A, a Delaware statutory trust acting only with respect
to the applicable SUBI Portfolio, its sole member     By:   U.S. Bank Trust
National Association, not in its individual capacity but solely as SUBI Trustee
      By:  

/s/ JOSE A. GALARZA

      Name:   JOSE A. GALARZA       Title:   VICE PRESIDENT SRC O.P.
Corporation, a Delaware corporation By:  

 

  Name:     Title:  

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Lessor and the Lessee have caused this Amendment to be
duly executed by their respective officers all as of the day and year first
above written.

 

LESSORS: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust
with series By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as trustee   By:  

 

  Name:     Title:   SRC REAL ESTATE (TX), LP, a Delaware limited partnership
By:   SRC REAL ESTATE HOLDINGS (TX), LLC, a Delaware limited liability company,
its general partner   By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, a
Delaware statutory trust acting only with respect to the applicable SUBI
Portfolio, its sole member     By:   U.S. Bank Trust National Association, not
in its individual capacity but solely as SUBI Trustee       By:  

 

      Name:         Title:   SRC O.P. Corporation, a Delaware corporation By:  

/s/ Scott E. Huckins

  Name:   Scott E. Huckins   Title:   Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

LESSEE AND SERVICER: SEARS, ROEBUCK AND CO., a New York corporation By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

DEPOSITOR:

SRC DEPOSITOR CORPORATION,

a Delaware corporation

By:  

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned certificateholder of the SRC Commercial Mortgage Trust 2003-1
and the Security Trustee acknowledge and consent to the terms of the attached
Amendment.

 

SECURITY TRUSTEE: WELLS FARGO BANK, N.A. By:   Sears, Roebuck and Co., as Master
Servicer under the Pooling and Servicing Agreement dated November 24, 2003 By:  

/s/ Robert A. Riecker

Name:  

Robert A. Riecker

Its:  

Vice President, Controller and Chief Accounting Officer

SRC DEPOSITOR CORPORATION By:  

 

Name:  

Scott E. Huckins

Title:  

Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned certificateholder of the SRC Commercial Mortgage Trust 2003-1
and the Security Trustee acknowledge and consent to the terms of the attached
Amendment.

 

SECURITY TRUSTEE: WELLS FARGO BANK, N.A. By:   Sears, Roebuck and Co., as Master
Servicer under the Pooling and Servicing Agreement dated November 24, 2003 By:  

 

Name:  

 

Its:  

 

SRC DEPOSITOR CORPORATION By:  

/s/ Scott E. Huckins

Name:  

Scott E. Huckins

Title:  

Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

EXECUTION VERSION

LIMITED WAIVER

THIS LIMITED WAIVER (this “Agreement”), dated as of March 18, 2016, is entered
into by and between (a) (i) in the case of any Site located in the State of
Maryland, as to matters relating to the Site or the Site Lease, SRC O.P.
CORPORATION, a Delaware corporation and as to matters relating to the related
Mortgage Note, SRC Facilities Statutory Trust No. 2003-A, a Delaware statutory
trust, acting on behalf of the applicable SUBI Portfolio; (ii) in the case of
any Site located in the State of Texas, SRC REAL ESTATE (TX), LP, a Delaware
limited partnership; or (iii) in the case of any other Site, SRC Facilities
Statutory Trust No. 2003-A, a Delaware statutory trust, acting on behalf of the
applicable SUBI Portfolio, in each case as lessor (each, as applicable, the
“Lessor”), (b) SEARS, ROEBUCK AND CO., as lessee (the “Lessee”) and as document
custodian, master servicer and special servicer (the “Servicer”), and (c) SRC
DEPOSITOR CORPORATION, a Delaware corporation (the “Depositor” and, together
with each Lessor, the Lessee and the Servicer, the “Parties”). Capitalized terms
used but not defined herein have the meanings provided in the Master Lease
Agreement (as defined below).

A. WHEREAS, each Lessor and the Lessee entered into that certain Master Lease
Agreement, dated as of November 24, 2003 (as may be further amended,
supplemented, modified or restated from time to time, the “Master Lease”);

B. WHEREAS, one or more Lease Defaults have occurred under the Master Lease, as
more specifically set forth in Section 1(a)-(j) of this Agreement.

C. WHEREAS, the Lessee has requested and, subject to the terms and conditions
set forth herein, each of the Parties has agreed to waive the Lease Defaults.

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Agreement and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound, hereby agree as follows:

1. Lease Defaults.

(a) Thornton, CO (Store #1831): The parties acknowledge and agree that the
encumbrance of the Thornton, CO (Store #1831) Site by that certain Supplemental
Agreement dated October 28, 2004 and recorded on October 28, 2004 as Document
No. 2004-20001083660, constitutes a Lease Default under Section 8 of the Master
Lease.

(b) Peru, IL (Store #2121): The parties acknowledge and agree that the
encumbrance of the Peru, IL (Store #2121) Site by that certain Reciprocal
Construction, Operation and Easement Agreement dated December 30, 1969 and
recorded on May 8, 1970 as Doc. 560807 constitutes a Lease Default under the
Master Lease.

(c) Cape Girardeau, MO (Store #1822): The parties acknowledge and agree that the
encumbrance of the Cape Girardeau, MO (Store #1822) Site by that certain
Restrictive Covenant and Right of Opportunity to Purchase dated June 24, 2004
and recorded on July 12, 2004 as Document No. 2004-10766 constitutes a Lease
Default under the Master Lease.



--------------------------------------------------------------------------------

(d) Gastonia, NC (Store #2017): The parties acknowledge and agree that the
termination of that certain Ground Sublease dated as of May 7, 1998 with respect
to the Gastonia, North Carolina Store (Store #2017) Site constitutes a Lease
Default under the Master Lease (the “Gastonia Default”).

(e) Rockaway, NJ (Store #1764): The parties acknowledge and agree that the
failure of that certain Lease dated February 13, 2015 between Lessee and
Raymours Furniture Company, Inc., as amended per that certain First Lease
Amendment dated as of May 6, 2015, and as further amended per that certain
Second Lease Amendment dated as of June 16, 2015 (collectively, the “Rockaway
Sublease”) with respect to the Rockaway, NJ (Store #1764) Site to be expressly
subordinate to the Master Lease and the extension of the option terms of the
Rockaway Sublease beyond the term of the Master Lease constitutes a Lease
Default under the Master Lease.

(f) North Olmsted, OH (Store #1710): The parties acknowledge and agree that the
right of first refusal contained in that certain Lease dated August 20, 2009
between Lessee and George Group – Great Northern Ltd. with respect to the North
Olmsted, OH (Store #1710) Site constitutes a Lease Default under the Master
Lease.

(g) Greenville, SC (Store #1595): The parties acknowledge and agree that the
extension of the term of that certain Lease dated February 18, 2013 between
Lessee and Forever 21 Retail, Inc. with respect to the Greenville, SC (Store
#1595) Site beyond the term of the Master Lease constitutes a Lease Default
under the Master Lease.

(h) Lewisville, TX (Store #1076): The parties acknowledge and agree that the
extension of the term of that certain Ground Lease dated as of March 20, 2015
between Lessee and Kellan Restaurant Management Corp. with respect to the
Lewisville, TX (Store #1076) Site beyond the term of the Master Lease
constitutes a Lease Default under the Master Lease.

(i) Shreveport, LA (Store #1077): The parties acknowledge and agree that the
encumbrances contained in (x) that certain Agreement of Certain Tract of Land
dated May 30, 1975 between Sears, Roebuck and Co. and General Growth and (y)
that certain Lease dated June 1, 1974 between Sears, Roebuck and Co. and General
Growth, with respect to the Shreveport, LA (Store #1077) Site each constitute a
Lease Default under the Master Lease.

(j) Lands’ End Lease: The parties acknowledge and agree that the failure of (x)
that certain Master Lease Agreement (the “Lands’ End Master Lease”) dated as of
April 4, 2014, but effective as of February 1, 2014 by and between Sears,
Roebuck and Co. and Lands’ End, Inc. with respect to a portion of the Sites
encumbered by the Lands’ End Master Lease from time to time and (y) that certain
Master Sublease Agreement (the “Lands’ End Master Sublease Agreement”) dated as
of April 4, 2014, but effective as of February 1, 2014 by and between Sears,
Roebuck and Co. and Lands’ End, Inc. with respect a portion of the Sites
encumbered by the Lands’ End Master Sublease from time to time, to each be
expressly subordinate to the Master Lease constitutes a Lease Default under the
Master Lease.

(k) Des Moines, IA (Store #1012): The parties acknowledge and agree that the
failure of Lessee to obtain the consent of Merle Hay Mall, Inc. and/or Merle Hay
Mall Limited Partnership to the conveyance to the applicable Lessor of certain
real property interests relating to the Des Moines, IA (Store #1012) Site
constitutes a Lease Default under the Master Lease.

 

2



--------------------------------------------------------------------------------

2. Limited Waiver.

(a) The Parties acknowledge and agree that the Lease Defaults described in
Section 1 hereof, with the giving of notice and/or the passage of time, could
constitute Lease Events of Default under the Master Lease. Subject to the
satisfaction of the conditions set forth in Section 2(b) hereof, each Party
hereby agrees to waive the Lease Defaults.

(b) Lessee agrees to indemnify, defend and hold harmless each of the other
Parties from any third party liabilities, demands, actions, causes of action,
suits, claims, losses, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees, court costs and litigation expenses)
suffered or incurred by any of the Lessors as a result of or in connection with
any of the Lease Defaults set forth herein.

(c) The Parties agree that the limited waiver set forth in this Agreement shall
be limited precisely as written to the Lease Defaults set forth herein. Except
as expressly set forth in this Section 2, the limited waiver set forth in this
Section 2 shall not be deemed to be a consent to any amendment, waiver, or
modification of any other term or condition of the Master Lease or any of the
other Operative Documents.

3. Ratification. Except as expressly modified in this Agreement, the terms,
provisions and conditions of the Master Lease, as heretofore amended, shall
remain unchanged and in full force and effect. Except as herein specifically
agreed, the Master Lease is hereby ratified and confirmed and shall remain in
full force and effect according to its terms. Except as provided in Section 2
hereof with respect to the Lease Defaults and the Transaction Defaults set forth
herein, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Lessors under the
Master Lease or any of the other Operative Documents.

4. Capacity of Trustee. It is expressly understood and agreed by the parties
hereto that (a) this Agreement is executed and delivered by U.S. Bank Trust
National Association, not individually or personally but solely as trustee of
the Trust, in the exercise of the powers and authority conferred and vested in
it, (b) each of the representations, undertakings and agreements herein made on
the part of any Lessor is made and intended not as personal representations,
undertakings and agreements by U.S. Bank Trust National Association but is made
and intended for the purpose of binding only such Lessor, (c) nothing herein
contained shall be construed as creating any liability on U.S. Bank Trust
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto, (d) U.S. Bank Trust National Association
has made no investigation as to the accuracy or completeness of any
representations and warranties made by any Lessor in this Agreement and (e)
under no circumstances shall U.S. Bank Trust National Association be personally
liable for the payment of any indebtedness or expenses of any Lessor or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by any Lessor under this Agreement or any other
related document

 

3



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one instrument. Each of the Parties agrees that a signature
transmitted to the other Parties or their respective counsel by facsimile
transmission or by “.PDF” shall be as effective to bind the Party whose
signature was transmitted as a duly executed and delivered original.

(b) Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

(c) Construction. The headings of this Agreement are for the purposes of
reference only and shall not affect the construction of this Agreement.

(d) Incorporation. This Agreement shall form a part of the Master Lease, and all
references to the Master Lease shall mean the Master Lease as hereby modified.

[Signatures Immediately Follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties have caused this Agreement to be duly
executed by their respective officers all as of the day and year first above
written.

 

LESSORS: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust
with series By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as trustee   By:  

/s/ JOSE A. GALARZA

  Name:   JOSE A. GALARZA   Title:   VICE PRESIDENT

 

SRC REAL ESTATE (TX), LP, a Delaware limited partnership By:   SRC REAL ESTATE
HOLDINGS (TX), LLC, a Delaware limited liability company, its general partner  
By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By:      U.S. Bank Trust National Association, not in its individual capacity
but solely as SUBI Trustee       By:  

/s/ JOSE A. GALARZA

      Name:   JOSE A. GALARZA       Title:   VICE PRESIDENT

 

SRC O.P. Corporation, a Delaware corporation By:  

 

  Name:     Title:  

 

[Signature Page to Limited Waiver]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties have caused this Agreement to be duly
executed by their respective officers all as of the day and year first above
written.

 

LESSORS: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust
with series By:   U.S. Bank Trust National Association, not in its individual
capacity but solely as trustee   By:  

 

  Name:     Title:  

 

SRC REAL ESTATE (TX), LP, a Delaware limited partnership By:   SRC REAL ESTATE
HOLDINGS (TX), LLC, a Delaware limited liability company, its general partner  
By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust
acting only with respect to the applicable SUBI Portfolio, its sole member    
By:   U.S. Bank Trust National Association, not in its individual capacity but
solely as SUBI Trustee       By:  

 

      Name:         Title:  

 

SRC O.P. Corporation, a Delaware corporation By:  

/s/ Scott E. Huckins

  Name:   Scott E. Huckins   Title:   Vice President

 

[Signature Page to Limited Waiver]



--------------------------------------------------------------------------------

LESSEE AND SERVICER: SEARS, ROEBUCK AND CO., a New York corporation By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer

 

[Signature Page to Limited Waiver]



--------------------------------------------------------------------------------

DEPOSITOR: SRC DEPOSITOR CORPORATION, a Delaware corporation By:  

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President

 

[Signature Page to Limited Waiver]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned certificateholders of the SRC Commercial Mortgage Trust 2003-1
and the Security Trustee acknowledge and consent to the terms of the attached
Agreement.

 

SECURITY TRUSTEE: WELLS FARGO BANK, N.A. By:   Sears, Roebuck and Co., as Master
Servicer under the Pooling and Servicing Agreement dated November 24, 2003 By:  

/s/ Robert A. Riecker

Name:  

Robert A. Riecker

Its:  

Vice President, Controller and Chief Accounting Officer

SRC DEPOSITOR CORPORATION By:  

 

Name:  

Scott E. Huckins

Title:  

Vice President

 

[Signature Page to Limited Waiver]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned certificateholders of the SRC Commercial Mortgage Trust 2003-1
and the Security Trustee acknowledge and consent to the terms of the attached
Agreement.

 

SECURITY TRUSTEE: WELLS FARGO BANK, N.A. By:   Sears, Roebuck and Co., as Master
Servicer under the Pooling and Servicing Agreement dated November 24, 2003 By:  

 

Name:  

 

Its:  

 

SRC DEPOSITOR CORPORATION By:  

/s/ Scott E. Huckins

Name:  

Scott E. Huckins

Title:  

Vice President

 

[Signature Page to Limited Waiver]



--------------------------------------------------------------------------------

Exhibit 25

Specified Organizational Document Provisions

The following sections and schedules of the Limited Liability Company Operating
Agreement of KCD IP, LLC:

5(b), 5(c), 6, 7, 8, 9, 10, 14, 16, 17, 20, 21, 22, 23, 24, 25, 26, 28, 29, 30,
31, Schedule A and Schedule C.



--------------------------------------------------------------------------------

Exhibit 26

Press Release

[See Attached]



--------------------------------------------------------------------------------

Exhibit 99.1

NEWS MEDIA CONTACT:

Sears Holdings Public Relations

(847) 286-8371

FOR IMMEDIATE RELEASE:

March 18, 2016

SEARS HOLDINGS ENTERS INTO

PLAN PROTECTION ARRANGEMENT WITH PBGC

HOFFMAN ESTATES, Ill., – Sears Holdings Corporation (the “Company”) (NASDAQ:
SHLD) today announced that it has entered into a five-year pension plan
protection and forbearance agreement (the “Definitive Agreement”) with the
Pension Benefit Guaranty Corporation (“PBGC”) implementing the terms of the
previously announced term sheet, dated as of September 4, 2015, entered into by
the Company and PBGC. Pursuant to the Definitive Agreement, the Company will
continue (as it has since at least 2006) to protect, or “ring-fence,” pursuant
to customary covenants, the assets of certain special purpose subsidiaries (the
“Relevant Subsidiaries”) holding real estate and/or intellectual property
assets.

Also under the Definitive Agreement, the Relevant Subsidiaries have granted PBGC
a springing lien on the ring-fenced assets, which lien will be triggered only by
(a) failure to make required contributions to the Company’s pension plan (the
“Plan”), (b) prohibited transfers of ownership interests in the Relevant
Subsidiaries, (c) termination events with respect to the Plan, and
(d) bankruptcy events with respect to the Company or certain of its material
subsidiaries.

The Company will continue to make required contributions to the Plan, the
scheduled amounts of which are not affected by the Definitive Agreement. The
Company has consistently managed its business such that it is able to meet its
obligations to the Plan despite the historically unprecedented low interest rate
environment. Although the Company believes that no basis exists under ERISA for
an involuntary or distress termination of the Plan, PBGC has further agreed to
forbear from initiating an involuntary termination of the Plan, except upon the
occurrence of specified conditions.

“Concluding this agreement is another positive step forward for the Company; it
preserves the Company’s operational and financial flexibility to continue with
the transformation and provides meaningful protections to the PBGC.” said Edward
S. Lampert, Sears Holdings’ Chairman and Chief Executive Officer.

Forward-Looking Statements

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995, including statements about the
Definitive Agreement with the PBGC. The Company cautions that these
forward-looking statements are subject to risks, uncertainties and assumptions,
many of which are beyond its control, that may cause actual results to differ
materially from those indicated in the forward-looking statements. Additional
information concerning other factors is contained in the Company’s annual report
on Form 10-K for the fiscal year ended January 30, 2016 and subsequent filings
with the SEC. The Company intends the forward looking statements to speak only
as of the time made and, except as required by law, do not undertake to update
or revise them as more information becomes available.



--------------------------------------------------------------------------------

About Sears Holdings Corporation

Sears Holdings Corporation (NASDAQ: SHLD) is a leading integrated retailer
focused on seamlessly connecting the digital and physical shopping experiences
to serve our members - wherever, whenever and however they want to shop. Sears
Holdings is home to Shop Your Way®, a social shopping platform offering members
rewards for shopping at Sears and Kmart as well as with other retail partners
across categories important to them. The Company operates through its
subsidiaries, including Sears, Roebuck and Co. and Kmart Corporation, with
full-line and specialty retail stores across the United States. For more
information, visit www.searsholdings.com.

###



--------------------------------------------------------------------------------

PBGC, Sears Reach Agreement on Financial Protection for Pension Plan

FOR IMMEDIATE RELEASE

March 18, 2016

WASHINGTON - The Pension Benefit Guaranty Corporation and Sears Holdings Corp.
have reached a final agreement that provides substantial protections for the
Sears pension plan, which covers nearly 200,000 people. A tentative arrangement
was first announced in September 2015. After extensive talks, the agreement is
now final.

“This represents what sponsors and PBGC can achieve when we work together for
the benefit of current and future retirees,” said PBGC Director Tom Reeder. “We
applaud Sears for working with us so closely on this issue.”

According to the agreement, Sears will continue to protect the assets of certain
special purpose subsidiaries, which hold real estate and/or intellectual
property assets.

Additionally, the subsidiaries will grant springing liens on the protected
assets in favor of PBGC. The liens will be triggered only by failure to make
required contributions to the plan, prohibited transfers of ownership interests
in the subsidiaries, termination of the plan, or bankruptcy of the company or
certain of its subsidiaries. While Sears is currently making required minimum
contributions to its pension plan, the plan’s assets would not be sufficient to
satisfy all benefits if it were to terminate.

PBGC works collaboratively with sponsors to help ensure the continuation of
their plans. One of the ways the agency achieves this is to monitor transactions
or events that may pose an increased risk to plans and the pension insurance
system. If a transaction or other event could increase the risk of plan failure,
PBGC works with the sponsor to structure meaningful financial protections for
plan participants and the pension insurance program.

About PBGC

PBGC protects the pension benefits of more than 40 million Americans in
private-sector pension plans. The agency is directly responsible for paying the
benefits of about 1.5 million people in failed pension plans. PBGC receives no
taxpayer dollars and never has. Its operations are financed by insurance
premiums, investment income, and with assets and recoveries from failed
single-employer plans. For more information, visit PBGC.gov.

— ### —

PBGC No. 16-03



--------------------------------------------------------------------------------

Exhibit 27

Mortgage Loan Exceptions

None.



--------------------------------------------------------------------------------

Exhibit 28

Acknowledgment of Liability

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

Acknowledgement of Joint and Several Liability

Reference is made to that certain Pension Plan Protection and Forbearance
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “PPPFA”), among Sears Holdings Corporation (the
“Company”), SRC Depositor Corporation, SRC O.P. Corporation, SRC Real Estate
(TX), LP, SRC Real Estate Holdings (TX), LLC, SRC Facilities Statutory Trust No.
2003-A, Sears, Roebuck and Co., KCD IP, LLC, Sears Brands, LLC (collectively,
the “Sears Parties”); and the Pension Benefit Guaranty Corporation (“PBGC”). The
Company, the Sears Parties and PBGC are sometimes referred to herein
collectively as the “Parties,” and individually as a “Party.” Capitalized terms
not otherwise defined herein shall have the meanings given to such terms in the
PPPFA.

Pursuant to Section 6.05 of the PPPFA, each of the Sears Parties acknowledges
that (a) it is a member of the Company’s Controlled Group and (b) pursuant to
the terms of the Employee Retirement Security Act of 1974 (as amended from time
to time, together with any final regulations promulgated thereunder), it is
jointly and severally contingently liable to PBGC for the PBGC UBL Claims.

Each of the Sears Parties hereby expressly reserves all rights to contest the
amounts of the PBGC UBL Claims (including without limitation the method by which
the amounts of the PBGC UBL Claims are calculated).

It is expressly understood and agreed by the Parties that (a) this
Acknowledgement of Joint and Several Liability is executed and delivered by U.S.
Bank Trust National Association, not individually or personally but solely as
trustee of the SRC Trust, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, undertakings and agreements
therein made on the part of the SRC Trust, SRC R.E. and SRC Holdings is made and
intended not as personal representations, undertakings and agreements by U.S.
Bank Trust National Association but is made and intended for the purpose of
binding only the SRC Trust, (c) nothing herein contained or in any Transaction
Document shall be construed as creating any liability on U.S. Bank Trust
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the Parties hereto, (d) U.S. Bank Trust National Association
has made no investigation as to the accuracy or completeness of any
representations and warranties made by the SRC Trust, SRC R.E. or SRC Holdings
in this Acknowledgement of Joint and Several Liability and (d) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of the SRC Trust, SRC R.E. or
SRC Holdings or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the SRC Trust, SRC
R.E. or SRC Holdings under this Acknowledgement of Joint and Several Liability
or any other related document.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer SRC DEPOSITOR CORPORATION By:  

 

Name:   Scott E. Huckins Title:   Vice President SRC O.P. CORPORATION By:  

 

Name:   Scott E. Huckins Title:   Vice President SRC REAL ESTATE (TX), LP By:
SRC REAL ESTATE HOLDINGS (TX), LLC, a Delaware limited liability company, its
general partner By: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member By: U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee By:  

 

Name:   Title:  

 

[Acknowledgement of Liability]



--------------------------------------------------------------------------------

SEARS HOLDINGS CORPORATION By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer SRC DEPOSITOR CORPORATION By:  

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President SRC O.P. CORPORATION By:  

/s/ Scott E. Huckins

Name:   Scott E. Huckins Title:   Vice President SRC REAL ESTATE (TX), LP By:
SRC REAL ESTATE HOLDINGS (TX), LLC, a Delaware limited liability company, its
general partner By: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member By: U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee By:  

 

Name:   Title:  

 

[Acknowledgement of Liability]



--------------------------------------------------------------------------------

SEARS HOLDINGS CORPORATION By:  

 

Name:   Title:   SRC DEPOSITOR CORPORATION By:  

 

Name:   Title:   SRC O.P. CORPORATION By:  

 

Name:   Title:   SRC REAL ESTATE (TX), LP By: SRC REAL ESTATE HOLDINGS (TX),
LLC, a Delaware limited liability company, its general partner By: SRC
FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware statutory trust acting only
with respect to the applicable SUBI Portfolio, its sole member By: U.S. Bank
Trust National Association, not in its individual capacity but solely as SUBI
Trustee By:  

/s/ JOSE A. GALARZA

Name:   JOSE A. GALARZA Title:   VICE PRESIDENT

 

[Acknowledgement of Liability]



--------------------------------------------------------------------------------

SRC REAL ESTATE HOLDINGS (TX), LLC By: SRC FACILITIES STATUTORY TRUST NO.
2003-A, a Delaware statutory trust acting only with respect to the applicable
SUBI Portfolio, its sole member By: U.S. Bank Trust National Association, not in
its individual capacity but solely as SUBI Trustee By:  

/s/ JOSE A. GALARZA

Name:   JOSE A. GALARZA Title:   VICE PRESIDENT SRC FACILITIES STATUTORY TRUST
NO. 2003-A By: U.S. Bank Trust National Association, not in its individual
capacity but solely as trustee By:  

/s/ JOSE A. GALARZA

Name:   JOSE A. GALARZA Title:   VICE PRESIDENT SEARS ROEBUCK AND CO. By:  

 

Name:   Title:   KCD IP, LLC By:  

 

Name:   Title:   SEARS BRANDS, L.L.C. By:  

 

Name:   Title:  

 

[Acknowledgement of Liability]



--------------------------------------------------------------------------------

SRC REAL ESTATE HOLDINGS (TX), LLC By: SRC FACILITIES STATUTORY TRUST NO.
2003-A, a Delaware statutory trust acting only with respect to the applicable
SUBI Portfolio, its sole member By: U.S. Bank Trust National Association, not in
its individual capacity but solely as SUBI Trustee By:  

 

Name:   Title:   SRC FACILITIES STATUTORY TRUST NO. 2003-A By: U.S. Bank Trust
National Association, not in its individual capacity but solely as trustee By:  

 

Name:   Title:   SEARS ROEBUCK AND CO. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer KCD IP, LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President SEARS BRANDS, L.L.C. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

 

[Acknowledgement of Liability]



--------------------------------------------------------------------------------

PENSION BENEFIT GUARANTY CORPORATION By:  

/s/ Karen L. Morris

Name:   Karen L. Morris Title:   Acting CNR

 

[Acknowledgement of Liability]



--------------------------------------------------------------------------------

Exhibit 29

Sears Re Instruction Letter

[See Attached]



--------------------------------------------------------------------------------

Instruction

Reference is made to that certain Indenture, dated as of May 18, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Indenture”),
between KCD IP, LLC (the “Issuer”) and U.S. Bank National Association, as
trustee (the “Trustee”), pursuant to which the Issuer issued $1,800,000,000
aggregate principal amount of 6.90% KCD IP, LLC Asset-Backed Notes (the
“Notes”), which notes are now held by Sears Reinsurance Company Ltd., a Bermuda
Class 3 insurer (“Sears Re”).

Reference is further made to that certain Pension Plan Protection and
Forbearance Agreement, dated as of March 18, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “PPPFA”), by and among
Sears Holdings Corporation, a Delaware corporation and the indirect parent of
Sears Re (the “Company”), the subsidiaries of the Company party thereto
(together with the Company, the “Sears Parties”), and Pension Benefit Guaranty
Corporation (“PBGC”), pursuant to which the Company and the other Sears Parties
have offered to provide PBGC with certain enhanced protections with respect to
the Sears Holdings Pension Plan (as amended and restated effective January 1,
2014, the “Pension Plan”) in exchange for PBGC’s agreement to forbear from
initiating termination proceedings with respect to the Pension Plan pursuant to
ERISA Section 4042 for the term and under the conditions provided in the PPPFA.

Pursuant to section 9.02(i) of the PPPFA,

(i) the Company hereby instructs and directs the board of directors of SRe
Holding Corporation to cause SRe Holding Corporation to instruct and direct
Sears Re not to enter into or agree to any amendment to (or waiver under) the
Indenture that would reasonably be anticipated to have a materially adverse
impact upon the interests of PBGC, and

(ii) SRe Holding Corporation hereby instructs and directs the board of directors
of Sears Re to cause Sears Re not to enter into or agree to any amendment to (or
waiver under) the Indenture that would reasonably be anticipated to have a
materially adverse impact upon the interests of PBGC.



--------------------------------------------------------------------------------

SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and Chief
Accounting Officer SRE HOLDING CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

[Instruction Letter]